                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN

APPVION, INC. RETIREMENT SAVINGS      )
AND EMPLOYEE STOCK OWNERSHIP          )
PLAN, BY AND THROUGH GRANT LYON       )
IN HIS CAPACITY AS THE ESOP           )
ADMINISTRATIVE COMMITTEE OF           )
APPVION, INC.,                        )
                                      )   Case No.: 1:18-cv-01861-WCG
                  Plaintiff,          )
            v.                        )
                                      )
DOUGLAS P. BUTH, et al.,              )
                                      )
                  Defendants.         )


        UNREPORTED CASES CITED IN ARGENT TRUST COMPANY’S
        REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS




    Case 1:18-cv-01861-WCG Filed 06/20/19 Page 1 of 190 Document 139-1
                                                           Table of Contents

Armstrong v. Amsted Indus.,
  No. 01-cv-2963, MDL 1417, 2004 U.S. Dist. LEXIS 14776 (N.D. Ill. July 30, 2004) .......... A
Herrington v. Household Int'l, Inc.,
  No. 02-cv-8257, 2004 U.S. Dist. LEXIS 5461 (N.D. Ill. Mar. 30, 2004) ............................... B
Hill v. Tribune Co.,
   Nos. 05-cv2602, 05-cv2927V, 06-cv0741, 2006 U.S. Dist. LEXIS 71244 (N.D. Ill. Sep. 29,
   2006) ........................................................................................................................................ C
Hurtado v. Rainbow Disposal Co.,
  No. 17-cv-01605, 2018 U.S. Dist. LEXIS 118128 (C.D. Cal. July 9, 2018) .......................... D
In re RCN Litig.,
    No. 04-cv-5068, 2006 U.S. Dist. LEXIS 12929 (D.N.J. Mar. 21, 2006) ................................ E
Iron Workers Local No. 25 Pension Fund v. Oshkosh Corp.,
   No. 08-cv-797, 2010 U.S. Dist. LEXIS 30693 (E.D. Wis. Mar. 30, 2010) ............................. F
Neil v. Zell,
   No. 08-cv-6833, 2009 U.S. Dist. LEXIS 117735 (N.D. Ill. Dec. 17, 2009) ........................... G
Perez v. First Bankers Tr. Servs.,
   No. 12-cv-4450, 2017 U.S. Dist. LEXIS 52117 (D.N.J. Mar. 31, 2017) ................................ H
Van Den Heuvel v. AI Credit Corp.,
  No. 12-cv-0327, 2014 U.S. Dist. LEXIS 199881 (E.D. Wis. Apr. 11, 2014) .......................... I
White v. Chevron Corp.,
  No. 16-cv-0793, 2016 U.S. Dist. LEXIS 115875 (N.D. Cal. Aug. 29, 2016) .......................... J




         Case 1:18-cv-01861-WCG Filed 06/20/19 Page 2 of 190 Document 139-1
                       Tab A




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 3 of 190 Document 139-1
     Warning
As of: June 20, 2019 5:59 PM Z


                                             Armstrong v. Amsted Indus.
                        United States District Court for the Northern District of Illinois, Eastern Division
                                        July 29, 2004, Decided ; July 30, 2004, Docketed
                                                   No. 01 C 2963, MDL 1417

Reporter
2004 U.S. Dist. LEXIS 14776 *; 33 Employee Benefits Cas. (BNA) 1385

JUAN ARMSTRONG, et al., Plaintiffs, vs. AMSTED
                                                                   Overview
INDUSTRIES, INC., et al., Defendants.
                                                                   Plaintiffs asserted various theories of defendants' breach of
                                                                   fiduciary duties, which resulted in significant losses to the
Subsequent History: Motion denied by Bradley v. Amsted
                                                                   ESOP assets. The court found that the ESOP committee
Indus., 2004 U.S. Dist. LEXIS 14780 (N.D. Ill., July 29, 2004)
                                                                   members and plan administrators were ESOP fiduciaries and
                                                                   had a duty to prudently manage their repurchase obligation
Reversed by, Remanded by Armstrong v. LaSalle Bank Nat'l
                                                                   provided for in the ESOP but that, despite defendants'
Ass'n, 2006 U.S. App. LEXIS 11077 (7th Cir. Ill., May 4,
                                                                   repurchase obligations estimates having been wrong, their
2006)
                                                                   treatment of the issue did not constitute imprudence. The
Prior History: Armstrong v. Amstead Indus., 2004 U.S. Dist.        court noted that there was no indication from the parties'
LEXIS 12427 (N.D. Ill., July 1, 2004)                              experts that the most prudent of fiduciaries would have
                                                                   determined that a cash cushion created was not sufficient to
Disposition: [*1] Amsted defendants' and LaSalle's motions         have met the employer's repurchase obligation. Further,
for summary judgment granted. Plaintiffs' motion for               plaintiffs failed to produce any evidence of a causal
summary judgment denied. Defendants Berg, Sopranos and             connection between the plan's losses and the alleged breaches.
Chiappetta's motion for summary judgment denied.                   Plaintiffs did not allege a failure to investigate the ESOP
                                                                   investments nor self-dealing; rather, they asserted defendants
                                                                   failed to properly investigate and forecast their repurchase
Core Terms
                                                                   obligation to plaintiffs without sufficient evidence proving
fiduciary, valuation, stock, repurchase, shares, participants,     that a proper forecast would have caused a reasonable
plaintiffs', fiduciary duty, defendants', amendments, forecast,    fiduciary to have questioned the employer's cash cushion's
imprudent, turnover, summary judgment motion, benefits,            adequacy.
percent, redemptions, acquisition, transactions, decisions,
                                                                   Outcome
assumptions, breach of fiduciary duty, prohibited transaction,
                                                                   The court granted defendants' motions for summary judgment
employees, retiring, breached, parties, prudent, sponsor,
                                                                   and denied plaintiffs' motion.
annual
                                                                   Counsel: For JEFFERY BRADLEY, plaintiff: Mark D.
Case Summary                                                       DeBofsky, Nathan Q Rugg, Daley, DeBofsky & Bryant,
                                                                   Chicago, IL.

Procedural Posture                                                 For RADFORD S SMITH, III, THOMAS P FRIEBURG,
                                                                   GARLYN B MAJOR, NATHAN R HILL, JACKIE P.
Plaintiff participants brought suit against defendants, an         CARLEE, NATHANIEL HAMPTON, RENNIE L
employer, its employee stock ownership plan (ESOP), ESOP           BLANKENSHIP, individually and in their capacity as plan
committee members, plan administrators, two vice-presidents,       participants and beneficiaries on behalf of the AMSTED
and a bank, asserting violations of the Employee Retirement        Industries, Inc., Employee Stock Ownership Plan as a whole,
Income Security Act of 1974, 29 U.S.C.S. § 1001 et seq.            JOHN M.R. SCHILLING, JUDY L SPARKS, individually
Plaintiffs were certified as a class. The parties filed cross-     and in their capacity as plan participant and beneficiaries on
motions for summary judgment.                                      behalf of the AMSTED Industries, Inc., Employee Stock
                                                                   Ownership Plan as a whole, plaintiffs: Mark D Debofsky,

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 4 of 190 Document 139-1
                                                                                                                    Page 2 of 13
                                                2004 U.S. Dist. LEXIS 14776, *1

Debofsky & Debofsky, Chicago, IL. Nathan Q Rugg, Daley,
DeBofsky & Bryant, Chicago, IL.                                      MEMORANDUM OPINION AND ORDER
For JUAN ARMSTRONG, JAMES E DUCKETT,                                 Plaintiff class brought this action against Amsted Industries,
RODERICK GILLESPIE, LARRY HOLDER, JACK D                             Inc. (Amsted), the Amsted Employee Stock Ownership Plan
LECROY, DARWYN LIGHTSEY, MICHAEL G                                   (ESOP), Amsted ESOP committee members, Amsted plan
MARCHANT, JOE L MASON, JR, CHARLES MCQUEEN,                          administrators, two Amsted vice-presidents, and LaSalle Bank
NOEL G SANDERS, III, DWIGHT SMITH, JOHN E                            (LaSalle), for violations of the Employee Retirement Income
SMITH, GERARD WALKER, DANIEL L WHEELER,                              Security Act of 1974, 29 U.S.C. § 1001 et seq., (ERISA).
plaintiffs: Clinton C Carter, W Daniel Miles, [*2] III,              Plaintiffs; the Amsted defendants (all defendants except
Beasley, Allen Crow, Et Al, Montgomery, AL. Gary D.                  LaSalle); LaSalle; and defendants, Thomas Berg, O.J.
McCallister, Thomas Aquinas Kelliher, Gary D. McCallister            Sopranos, and Robert Chiapetta, have all filed motions for
& Associates, Ltd., Chicago, IL. Pamela Beard Slate, Nicola          summary judgment. The Amsted defendants' and
A Thompson, Joel L DiLorenzo, Slate Kennedy LLC,                     LaSalle's [*4] motions for summary judgment are granted.
Birmingham, AL. Susan E Kennedy, R Jason Thomas, Slate               Plaintiffs' motion is denied, and Berg, Sopranos and
Kennedy LLC, Montgomery, AL.                                         Chiapetta's motion is moot.
For MIGUEL ZEPEDA, JR, individually, in their capacity as
plan participants and beneficiaries on behalf of AMSTED
Industries, Inc. Employee Stock Ownership Plan as a whole,           BACKGROUND
and on behalf of all others similarly situated, plaintiff: Clinton
C Carter, W Daniel Miles, III, Beasley, Allen Crow, Et Al,           This action arises from defendants' management of Amsted's
Montgomery, AL. Gary D. McCallister, Thomas Aquinas                  Employee Stock Ownership Plan (ESOP). Complaints were
Kelliher, Gary D. McCallister & Associates, Ltd., Chicago,           filed separately, but then consolidated and transferred to this
IL. Robert M. Foote, Peter John Flowers, Foote, Meyers,              court by the multi-district litigation panel. We ordered
Mielke, Flowers & Solano, Geneva, IL. Pamela Beard Slate,            plaintiffs to file two amended complaints: one for Amsted
Nicola A Thompson, Joel L DiLorenzo, Slate Kennedy LLC,              retirees and one for non-retirees. These motions for summary
Birmingham, AL. Susan E Kennedy, R Jason Thomas, Slate               judgment relate to the claims of the non-retirees, whom we
Kennedy LLC, Montgomery, AL.                                         certified as a class (Armstrong class) on December 16, 2002.
                                                                     In re Amsted Industries, Inc. "ERISA" Litigation, 2002 U.S.
For AMSTED INDUSTRIES INCORPORATED                                   Dist. LEXIS 24144, 2002 WL 31818964 (N.D.Ill. 2002).
EMPLOYEES' STOCK OWNERSHIP PLAN, ("ESOP"),
AMSTED INDUSTRIES, defendants: Thomas G. Abram,                      Amsted, a manufacturer of industrial products, was a
Michael G. Cleveland, Richard H. Schnadig, Charles Benno             publicly-traded company until 1986, when it became wholly
Wolf, Alison J Maki, Vedder, Price, [*3] Kaufman &                   employee-owned through an ESOP. The ESOP distributes
Kammholz, P.C., Chicago, IL. Charis A. Runnels, Morgan               shares of the corporation into Amsted employees' individual
Lewis Bockius, Chicago, IL.                                          retirement accounts at the end of each fiscal year. The
For M.J. HOWER, defendant: Michael G. Cleveland, Richard             addition of new shares and changes in Amsted's stock price
H. Schnadig, Charles Benno Wolf, Alison J Maki, Vedder,              causes the value of the accounts to fluctuate. The ESOP's
Price, Kaufman & Kammholz, P.C., Chicago, IL. Charis A.              named fiduciary is Amsted's ESOP Committee, though the
Runnels, Morgan Lewis Bockius, Chicago, IL.                          Committee may delegate authority [*5] to other individuals,
                                                                     plan administrators, who then also assume fiduciary
For AMSTED INDUSTRIES, INC., AMSTED                                  responsibility. Plaintiffs' claims stem from three central
INDUSTRIES INCORPORATED EMPLOYEES' STOCK                             concerns: Amsted's purchase of Varlen Corporation (Varlen),
OWNERSHIP PLAN, defendants: Thomas G. Abram,                         Amsted's obligation to repurchase ESOP stock from its
Vedder, Price, Kaufman & Kammholz, P.C., Chicago, IL.                retiring employees, and LaSalle's valuation of the ESOP
                                                                     stock.
Judges: JAMES B. MORAN, Senior Judge, U. S. District
Judge.                                                               In early 1999, Amsted's president, Arthur Goetchel, seriously
                                                                     began to consider acquiring the publicly-traded company,
Opinion by: JAMES B. MORAN                                           Varlen. After receiving advice from the investment banking
                                                                     firm, Salomon Smith Barney (Salomon), and meeting with its
Opinion                                                              board of directors, Amsted attempted a friendly acquisition of
                                                                     Varlen. Amsted's initial offer of $ 33 per share was rejected,


             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 5 of 190 Document 139-1
                                                                                                                    Page 3 of 13
                                               2004 U.S. Dist. LEXIS 14776, *5

after which the company participated in an auction,                 reflecting a 32 per cent [*8] increase from its 1998 value.
purchasing the Varlen shares for $ 42 per share -- 50 cents         During the same time period, the Dow Jones average was up
more than the next highest bidder. During this process,             31.8 per cent and the Standard & Poor 500 was up 26.1 per
Amsted, its lenders, and Salomon, analyzed the effects of           cent. Under the then current terms of the ESOP plan
purchasing Varlen at various costs. Plaintiffs maintain that        document, a participant terminating work at Amsted was
Amsted did not, however, sufficiently consider the effect on        entitled to a lump sum cash payment for his vested shares.
the ESOP. Specifically, plaintiffs allege that Amsted created a     The annual stock price established by LaSalle determined the
significant risk that it would not be able to meet its obligation   value of a departing employee's redemption payout.
to repurchase ESOP shares after taking on the debt [*6] of
the Varlen purchase. Before Amsted's purchase of Varlen was         Following the announcement of the 1999 valuation, ESOP
finalized on August 16, 1999, Salomon issued a fairness             distribution requests began to surpass expectations. The
opinion on the transaction which found that the price to be         parties dispute how much Amsted estimated it would pay in
paid for the stock was fair. Amsted financed the purchase           redemptions and how those estimates evolved as the
with a $ 1 billion unsecured loan from Citibank. Following          redemption requests increased, but it is clear that by late
the purchase, Amsted had approximately $ 200 million in             January 2000, Amsted believed it would have to pay $ 68
available credit.                                                   million more than it forecast in its business plan for fiscal
                                                                    year 2000. At Amsted's directors meeting on January 27,
About a month after Amsted purchased Varlen, the annual             2000, the company began to consider ways in which to
value of Amsted stock was determined. Under the then                protect its cash reserves. Following the meeting Amsted
current terms of Amsted's ESOP plan document, the ESOP              explored different avenues for addressing its mounting
trustee was responsible for setting the fair market value of        repurchase liability, including decreasing expenditures for the
Amsted's stock annually on the last day of the fiscal year.         expansion of a manufacturing plant, employing Salomon to
LaSalle, the ESOP trustee, hired an independent investment          investigate the possibility of an initial [*9] public offering,
banking firm to perform the valuation. For many years               and retaining an ESOP consulting firm and Amsted's legal
William Blair & Company valued the shares, but in 1998              counsel to determine ways to decrease the amount of
LaSalle hired Duff & Phelps to perform the valuations. From         repurchases and its impact on the company's cash flow. On
the inception of the ESOP through 1998, the percentage              March 14, 2000, Amsted's legal counsel suggested that the
change in annual stock value ranged from -11.7 per cent from        plan administrators amend the ESOP plan document to allow
1989 to 1990, to 32.1 per cent from 1987 to 1988. To                for quarterly share valuations instead of annual valuations,
determine the value of Amsted's stock, Duff & Phelps                limitations on participants' rights to lump sum cash payouts,
performed due diligence review of the company by evaluating         and deferred payments for ESOP shares. By April 2000,
financial forecasts and cash flow [*7] projections, and             Amsted was obligated to pay $ 180 million to repurchase
meeting with executives in key operating divisions to discuss       ESOP shares for the first three quarters of the fiscal year. Its
financial reporting and business plans. While defendants            forecast for the whole year was adjusted to $ 240 million. At a
maintain that Duff & Phelps' workpapers reflect that their          special directors' meeting on April 25, 2000, Amsted's board
valuation took into account a forecast of Amsted's repurchase       unanimously voted to adopt two amendments to the ESOP,
obligation, plaintiffs contend that Amsted never supplied Duff      eliminating the right to a lump sum cash payout and
& Phelps with information on this obligation and the financial      eliminating the joint and survivor annuity option. Amsted
analysts never considered it in performing their valuation.         now bought terminating employees' company shares with
Duff & Phelps did not conduct an independent analysis into          promissory notes, which paid out in annual installments over
the price paid for Varlen -- its valuation assumes that fair        four years. As the redemption rate continued to increase,
market value was paid. Nor did the firm discount the                Amsted's board of directors voted unanimously to further
valuation for lack of marketability -- the inability to sell the    amend the ESOP plan document at its regularly scheduled
stocks on the open market.                                          meeting on July 18, 2000. Share [*10] valuations were now
                                                                    made quarterly, not annually. To become immediately eligible
On October 25, 1999, Duff & Phelps presented its valuation          for an ESOP distribution, participants had to retire at age 65,
of Amsted stock at $ 184.41 per share to LaSalle's ESOP             be 55 with 30 years of service, or be permanently disabled
fiduciary committee for review and approval. Duff & Phelps          Those not immediately eligible had to wait five years after
provided summaries that indicated the share price was the           terminating employment, or until the ESOP loan was repaid,
same regardless of whether or not the Varlen acquisition was        whichever occurred last. Also, Amsted's contributions to
considered. LaSalle approved the valuation, after which             participants' accounts were reduced.
neither Amsted nor the ESOP committee could reject it. The
stock value was set at $ 184.41 as of September 30, 1999,

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 6 of 190 Document 139-1
                                                                                                                          Page 4 of 13
                                               2004 U.S. Dist. LEXIS 14776, *10

DISCUSSION                                                          Plaintiffs do not contend that any defendant acted dishonestly
                                                                    or engaged in self-dealing or was guilty of disloyalty. 1 This
The function of the court in ruling on a motion for summary         is not a case about insiders acting for their own benefit or
judgment is to determine if there is a genuine issue of material    corrupt intent or greed. Plaintiffs also recognize that the
fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,      financial or business advisors upon whom various
249, 91 L. Ed. 2d 202, 106 S. Ct. 2505 (1986). If the evidence      defendants [*13] relied were independent, reputable,
on file shows that no such issue exists and that the moving         experienced and expert in the areas in which they were here
party is entitled to judgment as a matter of law, we will grant     involved. Even so, they contend that the defendants are liable
the motion. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 91      for what was, indisputably, a precipitous decline in the value
L. Ed. 2d 265, 106 S. Ct. 2548 (1986); Bennett v. Roberts, 295      of the employees' ESOP shares. Plaintiffs focus on their
F.3d 687, 694 (7th Cir. 2002). A "metaphysical doubt as to          theories of defendants' breach of fiduciary duties. They argue
the material facts" is not enough to create a genuine issue of      that defendants breached 29 U.S.C. § 1104, which establishes
fact for trial, Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio   a fiduciary's general duties; § 1105, which establishes liability
Corp., 475 U.S. 574, 585, 89 L. Ed. 2d 538, 106 S. Ct. 1348         for the breach of a co-fiduciary; and § 1106, which prohibits
(1986); [*11] the evidence must allow for a reasonable trier        certain transactions likely to injure a pension plan. We will
of fact to find for the non-movant. Buscaglia v. United States,     address each parties' summary judgment motion in turn.
25 F.3d 530, 534 (7th Cir. 1994). When reviewing a motion
for summary judgment we draw all inferences in the light
most favorable to the non-movant. DeValk Lincoln Mercury,            [*14] Amsted Defendants' Motion for Summary
Inc. v. Ford Motor Co., 811 F.2d 326, 329 (7th Cir. 1987).          Judgment
The court considers plaintiffs' and defendants' cross-motions
independently -- the failure of one party's motion for              An ESOP is an ERISA plan allowed to invest primarily in
summary judgment does not mandate the success of the other          "qualifying employer securities," typically shares of the
party's motion.                                                     employer's stock. 29 U.S.C. § 1107(d)(6)(A). Since the ESOP
                                                                    acts as both an employee retirement benefit plan and a method
In over 200 pages of briefs the parties present their arguments     of corporate finance through employee ownership, it is not
for summary judgment on plaintiffs' claims for breach of            designed to guarantee retirement benefits. See Moench v.
fiduciary duty, which they allege resulted in a $ 167 million to    Robertson, 62 F.3d 553, 568 (3d Cir. 1995). By its nature, the
$ 202 million loss for Amsted's ESOP. Plaintiffs' first             ESOP puts its assets at greater risk than a typical diversified
amended complaint alleges five counts against defendants.           ERISA plan. Kuper v. Iovenko, 66 F.3d 1447, 1457 (6th Cir.
Count I alleges defendants are liable for numerous breaches         1995). While ERISA provisions cannot eliminate the risk
of fiduciary duty under 29 U.S.C. § 1109. In Count II,              inherent in an ESOP, they seek to ensure that ESOP
plaintiffs allege that defendants wrongfully denied their           fiduciaries properly manage a plan's assets for the benefit of
claims and benefits in violation of 29 U.S.C. § 1132. Plaintiffs    its participants. Plaintiffs maintain that Amsted defendants
argue that defendants made unlawful amendments [*12] to             violated ERISA provisions in the breach of their fiduciary
the ESOP in Count III. Counts IV and V, brought on behalf of        duty, thus placing the ESOP's assets at risk.
a subclass for breach of contract and conversion, were
dismissed as to all defendants. Count II was also dismissed         Other than Berg, Chiappetta and Sopranos, who filed a
against LaSalle. Both Counts II and III were dismissed for          separate motion of summary judgment which will be
certain plaintiffs who filed their suits after the prescribed       discussed later, the Amsted defendants agree that as the plan
ESOP time limit for challenging the plan administrator's final      sponsor, the ESOP committee members [*15] and the plan
decision.

Since plaintiffs filed their complaint their theories have
undergone some transformation, causing them to drop their           1 Plaintiffs do suggest that any analysis of the Varlen acquisition by
claim that defendants unlawfully amended the ESOP.                  Amsted is somehow tainted because it was not expressly for the
Plaintiffs now maintain that the amendments were necessary          ESOP participants. Who did what for whom may well affect the
(and in fact should have been enacted sooner), but only due to      standard of judicial review, but undertakings for Amsted are
defendants' earlier breaches of duty resulting in significant       undertakings for Amsted's stockholders and the Amsted stockholders
losses to the ESOP assets. As plaintiffs' view of the               are the ESOP participants. Further, plaintiffs seek to question the
amendments have changed, Count II, alleging wrongful denial         independence of the trustee and consultants because they were paid
of benefits, has apparently also been disregarded.                  for their efforts. But so long as what they were paid is reasonable and
                                                                    customary, that cannot provide a basis for challenge -- otherwise
                                                                    every trustee and expert has a conflict.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 7 of 190 Document 139-1
                                                                                                                    Page 5 of 13
                                               2004 U.S. Dist. LEXIS 14776, *15

administrators, they were fiduciaries of the ESOP. 2 Section         Court has found that a plan administrator is not acting as a
404 of ERISA, 29 U.S.C. § 1104, imposes duties upon                  fiduciary when adopting, amending, or terminating a benefit
fiduciaries managing plan assets. It states, in part:                plan. Lockheed Corp. v. Spink, 517 U.S. 882, 890-91, 135 L.
     [A] fiduciary shall discharge his duties with respect to a      Ed. 2d 153, 116 S. Ct. 1783 (1996). Moreover, plan
     plan solely in the interest of the participants and             administrators who are also officers of the plan's sponsoring
     beneficiaries and --                                            employer, assume fiduciary status only when and to the extent
          (A) for the exclusive purpose of:                          they act as plan administrators, not when they conduct
          (i) providing benefits to participants and their           business unregulated by ERISA. Canale v. Yegen, 782 F.
          beneficiaries; and                                         Supp. 963, 967 (D.N.J. 1992)(quoting Payonk v. HMW
          (ii) defraying reasonable expenses of administering        Industries, Inc., 883 F.2d 221, 227 (3d Cir. 1989)); see also
          the plan;                                                  Martin v. Feilen, 965 F.2d 660, 666 (8th Cir. 1992)(Rejecting
     (B) with the care, skill, prudence, and diligence under the     the Secretary of Labor's argument for a broad application of
     circumstances then prevailing that a prudent man acting         ERISA's fiduciary duty, the court stated that even though
     in a like capacity and familiar with such matters would         "virtually all of an employer's significant business decisions
     use in the conduct of an enterprise of a like character and     affect the value [*18] of its stock, and therefore the benefits
     with like aims;                                                 that ESOP plan participants will ultimately receive," ERISA
     (C) by diversifying the investments of the plan so as to        fiduciary duties only attach when an individual invests the
     minimize the risk of large losses, unless under the             ESOP's assets or administers the plan). Even when a
     circumstances it is clearly prudent not to do so; and           fiduciary/corporate representative undertakes day-to-day
     (D) in accordance with the documents and instruments            business operations that may have a collateral effect on
     governing the plan insofar as such documents and                employee benefits, ERISA does not require that he operate
     instruments are consistent with the provisions of this          solely in the interest of plan participants. Hickman v. Tosco
     subchapter and subchapter III of this chapter.                  Corp., 840 F.2d 564, 566 (8th Cir. 1988)(quoting Phillips v.
                                                                     Amoco Oil Co., 614 F. Supp. 694, 718 (N.D. Ala. 1985), aff'd,
 [*16] Due to the nature and purpose of the ESOP, a fiduciary        799 F.2d 1464 (11th Cir. 1986)). Thus, to find Amsted
does not violate the diversification requirement or the              defendants liable for breach of fiduciary duty, we must first
prudence requirement (to the extent it requires diversification)     find that they were fiduciaries as to the activities at issue.
when an ESOP acquires or holds shares of the plan sponsor's
stock. See 29 U.S.C. § 1104(2). Plaintiffs do not allege that
the Amsted defendants failed to diversify; rather, they allege       Varlen Acquisition
defendants did not act for the exclusive benefit of the ESOP
participants and that they acted imprudently. Plaintiffs bring       The Amsted defendants argue that their decision to purchase
their claims pursuant to § 409 of ERISA, which imposes               the Varlen Corporation and their forecasting of their
liability on a plan's fiduciary for any losses to the plan           repurchase obligation are business decisions and activities
resulting from the fiduciary's breach of duties or obligations.      that do not trigger a fiduciary duty under ERISA. Plaintiffs
29 U.S.C. § 1109(a).                                                 recognize that the Varlen acquisition was not a fiduciary act
                                                                     ("Amsted Defendants argue they cannot be liable for
Under ERISA, a person may be a fiduciary for some                    participating in the decision [*19] to acquire Varlen.
purposes, but not for others. See Plumb v. Fluid Pump                Plaintiffs do not claim that they are" (Class Plaintiffs' Brief
Service, Inc., 124 F.3d 849, 854 (7th Cir. 1997). Section            14)), but claim that the Amsted defendants still breached their
1002(21)(A) states that "[A] person is a fiduciary with respect      duty in regards to this matter by "never putting on their
to a plan to the extent (i) he exercises any discretionary           fiduciary hat."
authority or discretionary control respecting management of
such plan or exercises any authority or control respecting           Plaintiffs rely on Reich v. Hall Holding Co., 990 F. Supp. 955
management or disposition of its assets [*17] . . . ." 29 U.S.C.     (N.D. Ohio 1998), aff'd 285 F.3d 415 (6th Cir. 2002), to
§ 1002(21)(A). ERISA allows an individual to serve both as a         support their contention that the Amsted defendants' purchase
                                                                     of Varlen, and analysis of its repurchase obligation, triggered
fiduciary and an officer or representative of a plan sponsor,
                                                                     fiduciary obligations that the defendants chose to ignore. In
thus creating dual roles with different duties and
                                                                     Reich, ESOP fiduciaries were sued for breach of duty after
responsibilities. See 29 U.S.C. § 1108(c)(3). The Supreme
                                                                     the ESOP purchased stock in the plan sponsor for $ 3.5
                                                                     million, allegedly more than adequate consideration. The
                                                                     court rejected defendants' argument that the decision to
2 Intheir response to the motion by Berg, Chiappetta and Sopranos,
                                                                     purchase this stock was not a fiduciary decision because it
plaintiffs agree to dismiss their complaint against Sopranos.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 8 of 190 Document 139-1
                                                                                                                                 Page 6 of 13
                                                    2004 U.S. Dist. LEXIS 14776, *19

was part of the establishment of the ESOP. The court                       and the burden created for the employer/plan sponsor is its
distinguished the acquisition of these assets from the                     "repurchase obligation." Up until the Amsted ESOP was
establishment of the ESOP and stated that ERISA fiduciary                  amended in 2000, participants had the right to a lump sum
provisions apply in this case because "a person is a fiduciary             cash payment when they exercised their "put option." As
to the extent . . . he exercises any authority or control                  fiduciaries to the plan, the Amsted defendants could not
respecting management or disposition of [a plan's] assets.                 ignore this obligation -- imposed by law [*22] and the terms
 [*20] " Id. at 960 (quoting 29 U.S.C. § 1002(21)(A)). The                 of plan -- to the ESOP participants. Thus, they had a duty to
court further noted that an ESOP's purchase of employer                    prudently manage their repurchase obligation.
stocks requires the plan fiduciaries to investigate the fair
market value of the stock to ensure that adequate                          Under the prudent person standard, a fiduciary must act "with
compensation is paid. The circumstances in Reich are too                   the care, skill, prudence, and diligence under the
distinct from those in this case to provide support for                    circumstances then prevailing that a prudent man acting in a
plaintiffs' argument. In Reich, fiduciaries used ESOP assets to            like capacity and familiar with such matters would use in the
purchase employer stock -- clearly exercising control over the             conduct of an enterprise of a like character and with like
plan's assets. Amsted did not use ESOP assets to purchase                  aims." 29 U.S.C. § 1104(a)(1)(B). The prudence of a
Varlen.                                                                    fiduciary's actions must be evaluated from the perspective of
                                                                           the time of his actions, not with the benefit [*23] of
Reich reaffirms that an individual must be dealing with a                  hindsight. Katsaros v. Cody, 744 F.2d 270, 279 (2d. Cir.
plan's assets to be subject to ERISA's fiduciary duty. Though              1984); Metzler v. Graham, 112 F.3d 207, 209 (5th Cir. 1997).
plaintiffs argue that there was a general failure on the part of           As the Seventh Circuit has noted, "Fiduciary duty of care
defendants to assume their role as fiduciaries, they appear to             requires prudence, not prescience." DeBruyne v. Equitable
recognize that the Amsted defendants only need to don their                Life Assurance Society, 920 F.2d 457, 465 (7th Cir. 1990).
"fiduciary hat" when they are exercising authority or control
over ESOP assets or administering the plan. Though the                     Plaintiffs argue the Amsted defendants were not making
Amsted ESOP's assets are the shares of Amsted, properties                  proper assumptions in their analysis of the repurchase
acquired and owned by Amsted are not plan assets.                          obligation, nor monitoring important factors for the analysis,
Department of Labor Regulations, 29 C.F.R. § 2510.3-                       such as the age of ESOP participants, but rather were relying
101(a)(2) [*21] . Therefore, Amsted's acquisition of Varlen                only on historical data. Plaintiffs' expert Kace Clawson
did not involve authority or control over plan assets.                     testified that a repurchase obligation analysis focuses
                                                                           primarily on stock value, the company's turnover rate and the
                                                                           ESOP terms for repurchase of the stock, but it also involves
Repurchase Obligation                                                      "a complete survey of the company, its employees, their ages,
                                                                           estimates of turnover rates" (Clawson Dep. 18). Clawson
Plaintiffs also allege that the Amsted defendants violated their           affirmed that estimates of future turnover are subjective,
fiduciary duties with regard to forecasting their obligation to            based on historical turnover and the company's assessment of
repurchase stock from retiring ESOP participants. 3 Amsted                 the attitude of its current employees (Clawson Dep. 19-20).
defendants respond that, as with the Varlen purchase, no                   Wilson Ellis, another plaintiffs' expert, testified that Amsted
fiduciary duty applies to the analysis of their repurchase                 should have taken more [*24] information into account in
obligation. However, these forecasts are not as easily                     forecasting its repurchase obligation, such as the increase in
classified as business decisions or transactions. If an employer           redemptions in the years immediately prior to 1999, the value
sponsors an ESOP that distributes shares not traded on the                 of participants' ESOP accounts, and the increase in the
open market, the Internal Revenue Code requires that the                   average age of the workforce (Ellis Dep. 244-45).
ESOP participants have the right to sell their shares to the
employer for a fair price. 26 U.S.C. § 409(h)(1)(B). The                   Plaintiffs also argue that Amsted's assumption of a 9 per cent
ESOP participant's right to redemption is called a "put option"            turnover rate in forecasting its obligation was imprudent.
                                                                           Until 1995, the average annual turnover rate for shares of the
                                                                           ESOP 4 was 7.8 per cent. In 1996 it rose to 10.9 per cent
3 This allegation is entwined with the Varlen allegation, for plaintiffs
are arguing in part that defendants' breach stems from their failure to
recognize that the Varlen purchase created a significant risk that         4 The  share turnover rate is distinct from the employee turnover rate.
Amsted would not be able to meet its obligation to the ESOP                Of course, the two rates are interrelated because shares are turned
participants. While recognizing the interplay between the allegations,     over by departing employees. The share turnover rate is the number
they can be separated into distinct claims and should be for the sake      of vested shares redeemed by departing employees divided by the
of clarity.                                                                total number of outstanding shares.

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 9 of 190 Document 139-1
                                                                                                                          Page 7 of 13
                                               2004 U.S. Dist. LEXIS 14776, *24

(apparently impacted by the closing of a facility), and in 1997     plaintiffs highlight a comment by Joseph Newman, former
and 1998 respectively, it was 9.0 per cent and 9.4 per cent.        Amsted [*27] controller. During his deposition, Newman
Ellis testified that the increased turnovers after 1995 should      stated that an evaluation of the repurchase obligation is an
have alerted Amsted to reexamine its assumptions regarding          "exercise in futility" (Newman Dep. 177-78). Despite
share turnover (Ellis Dep. 244). Newman continued to use the        plaintiffs' claim, this is not evidence of defendants' disregard
9 per cent turnover rate -- a standard assumption that had been     of Amsted's obligation. Newman's deposition clearly
used for years -- in his formulas for projecting the repurchase     illustrates that he was using "repurchase obligation" to mean
obligation.                                                         not just Amsted's obligation to satisfy quarterly or annual
                                                                    redemptions, but the obligation it would have if all the
 [*25] Plaintiffs attack assumptions made in the use of             outstanding shares were redeemed -- an obligation that "is not
PERLS software, as well. Amsted began using PERLS                   going to come into being unless the entire company -- every
software in 1997 and reported some problems with its                employee inputs his shares" 5 (Newman Dep. 178). The
forecasts. Plaintiffs argue that Amsted's perception that the       "exercise in futility" is not forecasting what Amsted will have
PERLS software was subject to big variations in its                 to pay in any given year for share redemptions, but
assumptions resulted from Amsted's failure to use realistic         determining what it would have to pay if every plan
assumptions in its own forecasts. They further maintain             participant redeemed his shares.
defendants relied on unrealistic assumptions when using the
PERLS software.                                                      [*28] Even if plaintiffs have evidenced that Amsted's
                                                                    assumptions and analysis regarding its repurchase obligation
Defendants contend no reasonable factfinder could conclude
                                                                    were too conservative, they have not evidenced that
that its repurchase obligation analysis was imprudent. They
                                                                    defendants' misjudgment caused harm to the ESOP. A causal
argue Amsted was well aware of the significance of the
                                                                    connection between plan losses and the breach of fiduciary
repurchase obligation and continually monitored the situation.
                                                                    duty is necessary. Kuper v. Iovenko, 66 F.3d 1447, 1459-60
They also maintain plaintiffs lack evidence that a
                                                                    (6th Cir. 1995). In Kuper, participants in an ESOP brought an
hypothetical, objective, prudent fiduciary would have come to
                                                                    ERISA action for breach of fiduciary duty against the plan
a different conclusion regarding Amsted's repurchase
                                                                    fiduciaries for failure to investigate and evaluate the
obligation, much less to the conclusion that share redemptions
                                                                    appropriateness of the ESOP's assets after a substantial
would increase to over 30 per cent between 1999 and 2000.
                                                                    decline in the value of its primary holding. Id. at 1459. The
Despite the fact Amsted's repurchase obligation estimates           court affirmed summary judgment for the defendant,
were wrong, its treatment of this issue did not constitute          explaining, "To show that an investment decision breached a
imprudence. Indeed, plaintiffs' expert, Clawson, admits that        fiduciary's duty to act reasonably in an effort to hold the
the forecast of a prudent analysis may [*26] be followed by a       fiduciary liable for a loss attributable to this investment
higher turnover rate than predicted. The two primary factors        decision, a plaintiff must show a causal link between the
Clawson identified, the historical share turnover rate and the      failure to investigate and the harm suffered by the plan." Id.
assessment of employee attitudes toward the ESOP, would             (citing Diduck v. Kaszycki & Sons Contractors, Inc., 974 F.2d
not have indicated that the Amsted defendants should have           270, 279 (2d Cir. 1992)). The court determined that plaintiffs
predicted a redemption rate of over 30 per cent in 2000. Ellis,     had failed to demonstrate this [*29] causal connection --
another plaintiffs' expert, admits that "it was not knowable in     there was no showing that "an adequate investigation would
advance what the percentage increase would be or even with          have revealed to a reasonable fiduciary that the investment at
certainty that there would be an increase …" (Ellis Dep. 244).      issue was improvident." Id. at 1460. Though plaintiffs do not
Defendants' expert, Larry Levine, supports this assertion with      allege a failure to investigate ESOP investments, their
his statistical survey, finding there was less than a one percent   allegations are similar. They maintain that the defendants
probability that the 2000 turnover rate would have occurred         failed to properly investigate and forecast their repurchase
(Levine Report 14-15). After the Varlen purchase, Amsted            obligation to ESOP participants. But, plaintiffs have not
had $ 200 million in unused credit from its unsecured               shown that an investigation, which conforms to their experts'
Citibank loan. There is no indication from plaintiffs' or           standards and uses their assumptions, would have led Amsted
defendants' experts that the most prudent of fiduciaries would      to predict the redemption crisis and take proper precautions.
have determined that this cash cushion would not suffice to
meet Amsted's repurchase obligation.
                                                                    5 Earlier in his deposition Newman states, "A repurchase obligation
In support of their argument that Amsted abdicated its duty         is the total valuation of all shares that have not been tendered for
with regards to forecasts of its repurchase obligation,             distribution. The shares held by the -- the value of the shares held by
                                                                    the participants who are still active in the plan" (Newman Dep. 55).

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 10 of 190 Document 139-1
                                                                                                                      Page 8 of 13
                                               2004 U.S. Dist. LEXIS 14776, *29

The Amsted plan participants fail to provide sufficient             necessitating more amendments in July 2000. Yet, our
evidence that a proper forecast, even with an increased             knowledge of what transpired after Amsted's decisions does
turnover rate, would have caused a reasonable fiduciary to          not render its course of action at the time imprudent. Plaintiffs
question whether Amsted's cash cushion was adequate.                have not produced any evidence [*32] to show that the board
                                                                    of directors' decision to make only two amendments in April
                                                                    2000 amounted to a breach of fiduciary duty.
Plan Amendments
                                                                    Prohibited Transactions-29 U.S.C. § 1106(a)(1)(A) and (D)
Though plaintiffs originally argued that Amsted's
amendments to the ESOP plan document were breaches of               Plaintiffs argue that both Amsted and LaSalle caused the
fiduciary duty, they now argue that defendants' failure to take     ESOP to engage in prohibited transactions in violation of §
such action sooner was the breach. For plaintiffs to support        404(a)(1)(A) and (D) of ERISA, 29 U.S.C. § 1106(a)(1)(A)
this claim, they must evidence more than just defendants'           and (D). Section 1106(a) states, in part:
failure to predict this cash flow crisis [*30] (which, as
discussed above, is not a failure that constitutes a violation of        Except as provided in section 1108 of this title:
the prudent person standard). Plaintiffs must show that the              (1) A fiduciary with respect to a plan shall not cause the
Amsted defendants sat by, ignoring ESOP participants'                    plan to engage in a transaction, if he knows or should
interests, as the higher than expected redemption rate caused a          know that such transaction constitutes a direct or indirect
financial crisis. The evidence cannot support such a finding.            --
                                                                              (A) sale or exchange, or leasing, of any property
Defendants argue that plaintiffs cannot bring a breach of                     between the plan and a party in interest; . . .
fiduciary duty claim for failure to amend the plan document                   (D) transfer to, or use by or for the benefit of a party
because amending a plan is an administrator's settlor function,               in interest, of any assets of the plan; . . . .
not a fiduciary function, and therefore not subject to claims of
breach of duty. Amending a plan is a settlor function. See          Section 1108 provides that these transactions are permitted as
Lockheed Corp. v. Spink, 517 U.S. 882, 890-91, 135 L. Ed. 2d        long as they are made for adequate consideration. 29 U.S.C. §
153, 116 S. Ct. 1783 (1996). Nonetheless, plaintiff's contend       1108(e)(1). Defendants argue that this section does not apply
that the ESOP plan and trust documents, relevant at the time        to the benefits payments that were made to retired employees
of the ESOP's escalating redemption rates, imposed a                who opted for a cash payout on their [*33] ESOP holdings.
fiduciary duty on defendants even when making amendments            We agree.
to the plan. Assuming that defendants had a fiduciary duty,
stemming not from ERISA law but from the Amsted ESOP's              We need not address whether the retired employees were
plan document, there is no evidence that defendants breached        parties in interest because even if they are, § 1106 does not
this duty by ignoring remedial actions.                             implicate these payouts. The Supreme Court has stated that
                                                                    the common thread among § 1106's prohibited transactions is
Plaintiffs maintain that once the liquidity crisis became           that they "generally involve uses of plan assets that are
clear [*31] to Amsted in late December 1999 or early                potentially harmful to the plan." Lockheed Corp. v. Spink, 517
January 2000, they "did not take action until April 2000 --         U.S. 882, 893, 135 L. Ed. 2d 153, 116 S. Ct. 1783 (1996).
five months later …." (Plfs' Reply 65). Besides adding at least     This assessment explains why the burden of proof shifts to the
a month to this alleged delay, plaintiffs ignore the undisputed     fiduciary to show that adequate compensation was provided,
fact that the Amsted defendants did take action. They began         once it is established that a transaction falls under § 1106.
to research possible responses to the situation. While it is true
that defendants did not amend the ESOP until three months           Not all payments by an ERISA plan are transactions under §
after their January board meeting, when they first proposed         1106(a)(1). In Lockheed Corp., the Court held that the
responses to the increase in redemptions, this does not             payment of benefits to a plan participant in accordance with
evidence the Amsted defendants' imprudence. To the                  the terms of a pension benefit plan did not violate §
contrary, hiring legal experts, ESOP consultants and financial      406(a)(1)(D), prohibiting the transfer of plan assets to a party
advisors to investigate measured responses (as opposed to           in interest. The Supreme Court explained, "The payment of
making rash decisions), evidences prudence on the part of           benefits in exchange for the performance of some condition
Amsted. Nor does Amsted's decision not to make more drastic         by the employee is not a 'transaction' within the meaning of §
changes in April 2000, constitute evidence of imprudence.           406(a)(1)." Lockheed Corp., 517 U.S. at 895. As in Lockheed
With the benefit of hindsight it is apparent that the April         Corp., Amsted [*34] employees received benefits under the
amendments did not slow the number of redemptions, thus             Amsted ESOP in exchange for their service to the company.


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 11 of 190 Document 139-1
                                                                                                                   Page 9 of 13
                                             2004 U.S. Dist. LEXIS 14776, *34

In an attempt to distinguish their prohibited transaction claim   LaSalle's Motion for Summary Judgment
from the one in Lockheed Corp., plaintiffs present two
different views of the elements of a § 1106 claim. First,         Plaintiffs allege that LaSalle, like the Amsted defendants,
plaintiffs maintain that to establish a § 1106 claim they need    violated both 29 U.S.C. § 1104 and 29 U.S.C. § 1106.
only show that a fiduciary used plan assets to purchase           LaSalle's alleged breach stems from its failure to investigate
employer stock from a party in interest. Citing Keach v. U.S.     Amsted's purchase of Varlen and analysis of its repurchase
Trust Co. N.A., 235 F. Supp. 2d 886, 898-99 (C.D. Ill. 2002),     obligation; its imprudent valuation of Amsted's stock; and its
plaintiffs argue the adequate consideration exemption allowed     inaction as the value of the ESOP's assets plummeted. LaSalle
under § 1108(e) is an affirmative defense, for which              moves for summary judgment on all counts.
defendants bear the burden. Yet, in emphasizing the harm of
defendants' alleged prohibited transactions, plaintiffs focus     The parties begin by debating the proper standard that the
not on the transaction -- the payment of benefits to plan         court should apply in reviewing [*37] LaSalle's actions for
participants -- but, rather, on the alleged overpayment           breach of fiduciary duty. LaSalle argues that as an
resulting from LaSalle's faulty valuation. They argue that this   independent and experienced trustee its decisions are entitled
overpayment was potentially harmful to the plan, like other       to deference and the court should not substitute its judgment
prohibited transactions; was not pursuant to the terms of the     for that of the trustee. It relies on several cases in which
plan; and was not sanctioned by ERISA, but rather, was in         courts reviewed a fiduciary's investment decisions under the
violation of 29 U.S.C. § 1104. While it [*35] is true that a      arbitrary and capricious standard. Kuper v. Iovenko, 66 F.3d
fiduciary's imprudent valuation of company stock would be         1447, 1459 (6th Cir. 1995); Moench v. Robertson, 62 F.3d
potentially harmful to an ESOP, would not be condoned by a        553, 571 (3d Cir. 1995); Ershick v. United Missouri Bank of
benefits plan, and would be in violation of § 1104, that does     Kansas City, N.A., 948 F.2d 660, 666-67 (10th Cir. 1991).
not change the scope of prohibited transactions under § 1106.     Plaintiffs counter that the Seventh Circuit demonstrated in
                                                                  Eyler v. Commissioner of Internal Revenue, 88 F.3d 445, 454-
In Lockheed Corp., the Supreme Court established that the         55 (7th Cir. 1996), that the prudent person standard is the
payment of benefits to plan participants is outside the           proper standard to apply in this case. Though Eyler did not
boundaries of § 1106(a)(1)(D), stating: "Whatever the precise     involve a claim for breach of fiduciary duty, the Seventh
boundaries of the prohibition in § 406(a)(1)(D), there is one     Circuit stated that courts employ the prudent person standard
use of plan assets that it cannot logically encompass: a quid     in reviewing a fiduciary's determination of a fair market price
pro quo between the employer and plan participants in which       for a prohibited transaction, such as the sale of the fiduciary's
the plan pays out benefits to the participants pursuant to its    own stock to the ESOP. Id.
terms." 517 U.S. 882, 895, 135 L. Ed. 2d 153, 116 S. Ct. 1783
(1996). Though plaintiffs assert that retired employees were      Plaintiffs also rely on Horn v. McQueen, 215 F. Supp.2d 867
paid too much as a result of an imprudent valuation, the          (W.D. Ky. 2002), [*38] to explain why a deferential standard
payment to the ESOP participants was in accordance with the       was used in Kuper and Moench, but should not be used in
terms of the ESOP.                                                LaSalle's case. In Horn, the court acknowledged the
                                                                  application of the arbitrary and capricious standard in the
We also apply the Court's exclusion to transactions under §       circuit court cases, but applied the prudent man standard
1106(a)(1)(A). As highlighted above, the Court found              because the allegations against the fiduciary did not involve
payments to participants in accordance with plan terms not to     investment decisions but, rather, involved overpayment for
be transactions within the meaning of § 1106(a)(1). Lockheed      employer securities. Id. at 874-75.
Corp., 517 U.S. at 895. [*36] Excluding these types of
transactions from the scope of this prohibition comports with     Like in Horn, plaintiffs have attempted to fashion a § 1106
the section's general purpose, which is to "prevent plan          claim for prohibited transactions against LaSalle. However,
fiduciaries from engaging in certain transactions that benefit    LaSalle's alleged breaches are more akin to those in Kuper
third parties at the expense of plan participants and             and Moench than those in Eyler and Horn. LaSalle is an
beneficiaries." Laborers' Pension Fund v. Arnold, 2001 WL         independent trustee accused of failing to rigorously and
197634 at *8 (2001) (citing Marks v. Independence Blue            prudently review the valuation of Amsted's stock. It is not a
Cross, 71 F. Supp.2d 432, 437 (E.D. Pa. 1999)). Amsted's          fiduciary/employer representative accused of inflating the
purchase of plan participants' shares in accordance with the      value of its own stock and then selling it to the ESOP, or
terms of the plan was not benefitting third parties at the        buying stock from the ESOP at a discounted rate. Nor is there
expense of the participants.                                      sufficient evidence for a reasonable factfinder to determine
                                                                  that LaSalle was engaged in self-dealing. According to
                                                                  plaintiffs, LaSalle's alleged failure to question Amsted's

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 12 of 190 Document 139-1
                                                                                                                   Page 10 of 13
                                               2004 U.S. Dist. LEXIS 14776, *38

purchase of Varlen was [*39] motivated by a desire to               an ESOP fiduciary does not become liable for these
preserve its annual trustee fee and ensure good corporate           decisions).
relations. Thus, plaintiffs argue, LaSalle's inaction amounts to
"dealing with the assets of the plan in [its] own interest or for   As LaSalle points out, a requirement that ESOP trustees
[its] own account . . . ." See 29 U.S.C. § 1106(b). As we           conduct independent investigations into employers' business
explained above, and will discuss further below, the Varlen         transactions that do not involve ESOP assets would be unduly
purchase did not implicate fiduciary duties. Furthermore, even      burdensome. See Keach v. U.S. Trust Co., N.A., 313 F.
if there was a question of LaSalle's fulfillment of its duties as   Supp.2d 818, 870 (C.D. Ill. 2004)(finding no legal
the ESOP trustee, plaintiffs provide no facts that create a         requirement that a trustee hire a CPA firm to review an ESOP
question of self-dealing by LaSalle. The mere fact that             transaction and noting that such expert assistance would be
LaSalle was compensated for its services as trustee does not        cost-prohibitive in many ESOP transactions). An independent
raise a triable issue regarding self-dealing.                       investigation was especially unnecessary in this case, where
                                                                    the sole owners of Amsted were [*42] ESOP participants,
Besides the fact that the claims against LaSalle are more akin      and Amsted hired an independent firm, Salomon, Smith,
to those in Kuper and Moench than Horn, there is another            Barney, to assess its purchase of Varlen.
reason to apply a deferential standard to LaSalle's decisions in
this case. We agree with LaSalle that the explanation for the       The parties' factual disputes over LaSalle's review of the
standard applied in Kuper and Moench, on the one hand, and          Varlen transaction are inconsequential, given that it had no
the standard applied in Eyler and Horn, on the other, relates to    fiduciary duty to review or approve this business decision.
the independence of the fiduciary. The decisions of                 Nonetheless, the undisputed facts establish that LaSalle did
independent and experienced fiduciaries [*40] garner                monitor Amsted's purchase. Vaughn Gordy, the LaSalle trust
deferential review, while the decisions of fiduciaries with a       officer principally in charge of the Amsted ESOP, attended an
conflict of interest or engaged in suspect transactions do not      April 1999 Amsted board meeting during which Salomon
receive such deference. Before determining whether a                presented its report on the Varlen purchase (Defs' Facts 60).
defendant breached a fiduciary duty in Steinman v. Hicks, 252       Following this presentation, LaSalle consulted with Duff &
F. Supp.2d 746, 760 (C.D.Ill. 2003), the court noted that its       Phelps, its financial advisor, and legal advisors, regarding the
determination of whether the defendant acted as a                   purchase (Defs' Facts 61). Gordy was updated on the Amsted
"hypothetical prudent fiduciary" would have in the given            transaction from the beginning of negotiations until the close
circumstances, involves a "highly deferential" review of the        of the deal. He discussed the transaction with Amsted's
fiduciary's acts. As in Steinman, our review of whether             general counsel, Thomas Berg; reviewed Salomon's fairness
LaSalle met the prudent person standard will be deferential to      report; and had Duff & Phelps review it. Thus, even though
the decisions it made as an independent trustee.                    LaSalle did not have a fiduciary obligation with regard to
                                                                    Amsted's business decision, it took measures to monitor the
                                                                    transaction.
Varlen Purchase and Repurchase Obligation
                                                                    Plaintiffs allege that LaSalle also breached its fiduciary [*43]
Plaintiffs maintain LaSalle breached its fiduciary duty with        duty with regard to Amsted's repurchase obligation by both
regards to Amsted's purchase of Varlen. They argue that             failing to properly monitor and evaluate Amsted's projections,
LaSalle had an obligation to conduct an independent                 and failing to take the obligation into account in its valuation
investigation of the purchase or to contract a firm to conduct      of Amsted's stock. Plaintiffs' maintain that LaSalle's alleged
an investigation. Plaintiffs further contend the steps that         failure to monitor Amsted's repurchase obligation forecasts
LaSalle did take to review the purchase were inadequate to          constitutes a breach of fiduciary duty. This claim fails for the
meet its fiduciary obligation. As discussed above, Amsted's         same reason plaintiffs' repurchase obligation claim failed
purchase of Varlen was not a fiduciary act to which ERISA           against the Amsted defendants -- there is no evidence that,
applies. The [*41] Varlen purchase was a business decision          even if Amsted had used less conservative assumptions in its
and LaSalle cannot be held liable for breach of fiduciary duty      forecasts, it would have predicted an increase in redemptions
to plaintiffs for failure to override an employer's business        that would threaten its cash flow.
decision. Kuper v. Iovenko, 66 F.3d 1447, 1460 (6th Cir.
1995)(holding that fiduciaries did not breach duty by failing
                                                                    Amsted Stock Valuation
to block plan sponsor's decision to transfer ESOP assets from
one trust to another); Martin v. Feilen, 965 F.2d 660, 666 (8th     Plaintiffs' central complaint against LaSalle is its alleged
Cir. 1992)(holding that though an employer's business               breach of fiduciary duty in valuing Amsted's stock. Under the
decisions affect stock value and, therefore, pension benefits,      terms of the plan document, LaSalle, as trustee of the Amsted

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 13 of 190 Document 139-1
                                                                                                                          Page 11 of 13
                                                   2004 U.S. Dist. LEXIS 14776, *43

ESOP, was responsible for determining the fair market value               issue -- plaintiffs did not dispute that D&P was "one of the
of the company's stock. Plaintiffs argue that LaSalle breached            premier ESOP valuation firms in the United States" (Defs'
this duty as trustee of the ESOP by (1) failing to ensure that            19). Plaintiffs do dispute that LaSalle ensured that D&P had
Duff & Phelps (D&P), the valuation company it hired, had                  accurate information and made proper assumptions when
complete and correct information, and made proper                         performing its valuation. Plaintiffs argue that D&P did not
assumptions for its valuation, especially [*44] regarding the             have full access to documentation on Varlen or Amsted's
Varlen acquisition and Amsted's repurchase obligation; and                acquisition of the company, nor did it conduct an independent
(2) failing to apply a marketability discount.                            investigation into the acquisition. Therefore, plaintiffs argue
                                                                          that D&P's assumption that fair market value was paid for
                                                                          Varlen, and its conclusion that the purchase had a neutral
Reliance on D&P Valuation                                                 effect on Amsted's stock price, was imprudent. While Elyse
                                                                          Bluth, the D&P manager in charge of the Amsted valuation,
LaSalle maintains it is both appropriate and customary for a              admits D&P did not conduct an independent investigation of
trustee to hire an independent expert, such as D&P, to value a            the Varlen acquisition, this does not establish that their
plan sponsor's stock, and that LaSalle's reliance on D&P's                conclusion regarding its effect on the stock price was
finding was not imprudent. Plaintiffs recognize that securing             unreliable. In an arm's-length transaction, such as Amsted's
an independent assessment of a stock valuation from a                     purchase of Varlen at auction, the value of the asset is best
financial advisor or legal counsel is evidence of a thorough              determined by the purchase price. See In re: The Two S
investigation, but argue that it is not a complete defense to a           Corporation, 875 F.2d 240, 244 (9th Cir. 1989). Thus, D&P's
claim of imprudence against a fiduciary responsible for the               assumption [*47] that fair market value was paid was not
valuation. Citing Howard v. Shay, 100 F.3d 1484, 1489 (9th                unsound. Upon review of the valuation, it was not imprudent
Cir. 1996), they argue the fiduciary must also (1) investigate            for LaSalle to accept D&P's assessment that the acquisition of
the expert's qualifications, (2) provide the expert with                  Varlen, offset by the debt Amsted incurred for the purchase,
complete and accurate information, and (3) make certain that              did not affect Amsted's stock price.
reliance on the expert's advice is reasonably justified under
the circumstances. Shay involved a fiduciary accused of self-             Plaintiffs also assert that D&P ignored Amsted's repurchase
dealing who had the burden of proving that he fulfilled his               obligation in its valuation. They point to Bluth's testimony
fiduciary duties and that the ESOP received adequate                      that she did not recall receiving any PERLS sheets (Bluth
consideration for its assets. Id. at 1488. As we have [*45]               Dep. 55-56), and also highlight the testimony of Jeff
explained above, this is not a case of self-dealing -- plaintiffs         Schiedemeyer, a D&P employee who worked on the Amsted
have not offered any evidence of self-dealing by Amsted or                valuation -- that he did not recall receiving any "specific
LaSalle, 6 nor does the ESOP's purchase of retiring                       repurchase obligation forecast" from Amsted (Schiedemeyer
participants' shares amount to prohibited transactions. LaSalle           Dep. 67). Though D&P may not have received separate
does not bear the burden of showing that adequate                         reports dealing only with Amsted's repurchase obligation, the
consideration was paid for the shares. Rather, plaintiffs must            undisputed facts reveal that D&P was informed of the
show that LaSalle's valuation was in some way imprudent,                  obligation through financial and cash flow statements that
and thus a breach of fiduciary duty. Even if the standard                 included information on the cost of shares repurchased from
developed in Howard applies to LaSalle, who was not                       the ESOP (Bluth Dep. 39, 77-78). While the 1999 valuation
involved in self-dealing or a prohibited transaction, a                   report did not specifically address the repurchase obligation, it
reasonable trier of fact could not find that this trustee violated        did take it into account as part of Amsted's projected future
it.                                                                       cash flows -- flows that would be affected by the number of
                                                                          stock [*48] shares redeemed by terminating employees.
[*46] D&P's credentials as an expert in valuation are not at
                                                                          In their arguments that LaSalle was not vigilant enough in its
                                                                          review of D&P's valuation, plaintiffs rely heavily on Donovan
6 This distinction between Shay and the Amsted case can be made           v. Cunningham, 716 F.2d 1455 (5th Cir. 1983). As in Eyler,
with the other cases on which plaintiffs primarily rely, Donovan v.       the defendant fiduciary in Cunningham sold shares of the
Cunningham, 716 F.2d 1455 (5th Cir. 1983), and Eyler v.                   sponsor company's stock to the ESOP. Id. at 1474. The sale
Commissioner of Internal Revenue, 88 F.3d 445 (7th Cir. 1996). It is      price was found not to be adequate consideration but, rather,
a significant distinction because the scrutiny of a fiduciary's           in excess of fair market value. Id. The fiduciaries in
decisions are justifiably stricter when it is involved in a transaction   Cunningham argued that the sale price was taken from an
that provides personal benefit. The suspect nature of such                investment firm's independent valuation of the stock.
transactions also explains why the burden of proof transfers to the
                                                                          However, the transactions at issue took place over a year after
fiduciary in such cases.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 14 of 190 Document 139-1
                                                                                                                        Page 12 of 13
                                               2004 U.S. Dist. LEXIS 14776, *48

the valuation. Id. at 1468-69. Not only was the valuation out        for which the ESOP plan committee was responsible, and
of date, it was based on expectations of revenues that had           because, as explained above, the Amsted defendants did not
clearly not materialized by the time of the stock sales. Id.         violate the prudent person standard in reaching their decisions
LaSalle's reliance on D&P's valuation does not equate with           to amend the plan.
the Cunningham fiduciaries' reliance on an out-of-date
valuation that contained information which time had                   [*51] The Varlen acquisition resulted in a very sizable debt,
conclusively proven false. D&P's valuation contained                 but that was not the source of Amsted's cash flow problems.
assumptions that experts may have differed on, but that does         We are told that the business plan contemplated the servicing
not render LaSalle's reliance [*49] on the valuation a breach        of that debt from the Varlen operations, and we are not
of fiduciary duty.                                                   directed to any evidence that they did not -- or, more
                                                                     importantly, that it was imprudent to believe that those
                                                                     operations could service that debt. That acquisition still left
Marketability Discount                                               about $ 200 million credit available for the repurchase of
                                                                     ESOP shares from its retiring employees, far more than
Plaintiffs rely on Eyler for the proposition that LaSalle's          historically had been necessary. We are told that the stock
failure to apply a marketability discount was imprudent. In          evaluation was too high, primarily because it did not take into
Eyler, the defendant appealed a tax court's holding that a           account a presumed likelihood that a higher value would
marketability discount should have been applied to the price         impact the repurchase obligation, although that "too high" is
of his company's stock, shares of which were sold to the             not quantified. But prior increased valuations, some of similar
company ESOP. Eyler v. Commissioner of Internal Revenue,             dimensions, had not triggered any significant change in stock
88 F.3d 445, 453 (7th Cir. 1996). The Seventh Circuit                or employee turnover. The cash crunch resulted from a
rejected defendant's argument that no marketability discount         turnover increase from 9 or 10 per cent to over 32 per cent, an
should apply because ESOP participants had a "put option,"           extraordinary and wholly unexpected surge. When the
allowing them to sell the shares to the company. Id. The court       dimensions of that cash crisis began to emerge, the measures
rejected this argument "for the fundamental reason that as of        taken to stem the hemorrhaging were not imprudent. We
the date of the ESOP transaction, [the company] had no               recognize that the changes [*52] in Amsted's fortunes had a
history of paying ESOP distributions in cash." Id. The court's       far-reaching adverse impact on at least many in the class and
fundamental reason for requiring a marketability discount            bitterly disappointed their expectations, but that adverse
does not apply in LaSalle's case. Amsted did have a history of       impact is not, by itself, the predicate of legal liability.
paying cash for ESOP participants' redeemed shares.

In his deposition, plaintiffs' expert, Kace Clawson, stated the      Other Issues and Motions
application of a marketability discount is a "subjective
determination by the valuation [*50] appraiser" (Clawson             Given that we have granted summary judgment on all claims
Dep. 12). D&P applied a zero per cent marketability discount         discussed above for both the Amsted defendants and LaSalle,
to its October 1999 valuation of Amsted stock. Given                 it follows that defendants are also granted summary judgment
Amsted's history of paying terminated participants their             for plaintiffs' § 1105 claims seeking liability against
benefits quickly, and in full, its bylaws calling for the stock to   defendants for their co-fiduciaries' violations. Plaintiffs'
be treated as if sold on the open market, and its precedent of       motion for summary judgment is denied and defendants Berg,
not applying a marketability discount, no reasonable trier of        Sopranos and Chiappetta's motion for summary judgment is
fact could find that LaSalle breached its duty in accepting          moot.
D&P's expert opinion.

                                                                     CONCLUSION
Plan Amendments
                                                                     For the foregoing reasons, the Amsted defendants' and
Plaintiffs also seek to impose co-fiduciary liability on LaSalle     LaSalle's motions for summary judgment are granted.
for failure to amend the ESOP plan document sooner. This             Plaintiffs' motion for summary judgment is denied.
fails both because amending the plan is a settlor function 7,        Defendants Berg, Sopranos and Chiappetta's motion for
                                                                     summary judgment is moot, and is therefore denied.

7 Even  if the plan documents imposed fiduciary liability on the
administrators when making plan amendments (as discussed in our      amendments are no longer a settlor function, only that the settlor is
analysis of the Amsted defendants' motion), that does not mean       now subject to fiduciary responsibilities.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 15 of 190 Document 139-1
                                                                               Page 13 of 13
                                            2004 U.S. Dist. LEXIS 14776, *52

JAMES B. MORAN

Senior Judge, U.S. District Court

July 29, 2004.


JUDGMENT IN A CIVIL CASE

Decision by Court. This action came to trial or hearing before
the Court. The issues have been tried or heard and a decision
has been rendered.

IT [*53] IS HEREBY ORDERED AND ADJUDGED that
the Amsted defendants' and LaSalle's motions for summary
judgment are granted. Plaintiffs' motion for summary
judgment is denied. Defendants Berg, Sopranos and
Chiappetta's motion for summary judgment is moot, and is
therefore denied.

Date: 7/29/2004


  End of Document




           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 16 of 190 Document 139-1
                       Tab B




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 17 of 190 Document 139-1
     Caution
As of: June 20, 2019 5:49 PM Z


                                       Herrington v. Household Int'l, Inc.
                        United States District Court for the Northern District of Illinois, Eastern Division
                                      March 30, 2004, Decided ; March 31, 2004, Docketed
                                                          No. 02 C 8257

Reporter
2004 U.S. Dist. LEXIS 5461 *; 2004 WL 719355
                                                                   experienced a loss in the hundreds of millions of dollars. The
HERRINGTON, et al., Plaintiffs, v. HOUSEHOLD INT'L,
                                                                   court denied the committee and its members' motion to
INC., et al., Defendants.
                                                                   dismiss the employees' claim that they failed to prudently
                                                                   manage the plan assets where the employees' allegation that
Disposition: [*1] Motion to dismiss granted in part and
                                                                   because the committee and its members knew of the
denied in part.
                                                                   company's predatory lending practices, the investments made
                                                                   were imprudent, was sufficient to state a claim. The motion to
Core Terms                                                         dismiss was granted to the extent that the employees alleged
                                                                   intentional misrepresentation because the employees failed to
fiduciary, Stock, allegations, contributions, disclose,
                                                                   meet the heightened pleading requirements under Fed. R. Civ.
employees, matching, motion to dismiss, misrepresentation,
                                                                   P. 9(b).
participating, investments, non-public, omission, monitor,
manage, disclosure, breached, fiduciary duty, practices,
                                                                   Outcome
requirements, retirement, imprudent, premature, notice
                                                                   The motion to dismiss was denied as to the claims of failure
pleading, co-fiduciary, conclusions, provisions, prudently,
                                                                   to prudently manage plan assets, breach of loyalty, breach of
juncture, pleading requirements                                    duty to monitor, and breach of duty to manage the plan
                                                                   regarding matching contributions. The motion to dismiss was
Case Summary                                                       granted as to the claims of misrepresentation, omission to
                                                                   disclose non-public information, failure to disclose non-public
                                                                   information on the part of the company and the CEO, and co-
Procedural Posture                                                 fiduciary liability.
Plaintiffs, employees, filed a class action suit against
defendants, company, its chief executive officer (CEO),            Counsel: For ARTHUR RAY HERRINGTON, JR, on Behalf
investment plan committee, and its members, and alleged            of Himself and a Class of Persons Similarly Situated, and on
failure to prudently manage investment plan assets, to provide     Behalf of the Household International Tax Reduction
complete information to plan participants, to properly monitor     Investment Plan, plaintiff: Edwin J Mills, Stull, Stull &
the committee and its members, and breach of the duty to           Brody, New York, NY. Robert D. Allison, Robert D. Allison
manage plan assets. The company, the CEO, the committee,           & Associates, Chicago, IL.
and its members moved to dismiss.
                                                                   For HOUSEHOLD INTERNATIONAL INC., DAVID A
Overview                                                           SCHOENHOLZ, W F ALDINGER, defendants: Robert Y.
                                                                   Sperling, Ronald Steven Betman, Catherine W. Joyce,
The company's investment plan also constituted an employee         Michael P. Roche, Winston & Strawn LLP, Chicago, IL.
stock ownership plan. The plan was an employee pension             Nathan P. Eimer, Adam B. Deutsch, Eimer Stahl Klevorn &
benefit plan within the meaning of the Employee Retirement         Solberg, LLP, Chicago, IL.
Income Security Act of 1974, 29 U.S.C.S. § 1001 et seq.            For ROBERT J DARNALL, GARY G DILLON, ANTHEA
While the company was engaged in improper accounting               DISNEY, JOHN A EDWARDSON, J DUDLEY
practices, the fiduciaries of the plan continued to offer the      FISHBURN, CYRUS F FREIDHEIM, JR, JAMES H
company's stock fund as a 401(k) retirement investment to          GILLIAM, JR, LOUIS E LEVY, GEORGE A LORCH,
participating employees, and did not provide the truth             JOHN D NICHOLS, JAMES B PITBLADO, LARREE M
concerning the artificially inflated value of the company's        RENDA, S JAY STEWART, STEVEN L MCDONALD,
stock. As a result of those acts or omissions, the plan            MARY E BILBREY, MICHAEL A DELUCA, defendants:

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 18 of 190 Document 139-1
                                                                                                                    Page 2 of 8
                                                2004 U.S. Dist. LEXIS 5461, *1

Robert Y. Sperling, Ronald Steven Betman, Catherine W.              Household.
Joyce, Michael P. Roche, Winston & Strawn LLP, Chicago,
IL.                                                                 The Plan is an "employee pension benefit plan" within the
                                                                    meaning of the Employee Retirement Income Security Act of
Judges: Samuel Der-Yeghiayan, United States District Judge.         1974 ("ERISA") § 3(2)(A), 29 U.S.C. § 1002(2)(A), an
                                                                    "eligible individual account plan," within the meaning of
Opinion by: Samuel Der-Yeghiayan                                    ERISA § 407(d)(3), 29 U.S.C. 1107(d)(3), and a "qualified
                                                                    cash or deferred arrangement" within the meaning of the
Opinion                                                             Internal Revenue Code ("I.R.C.") § 401(k), 26 U.S.C. §
                                                                    401(k). The Plan is maintained to "enable eligible employees
                                                                    of the Company to acquire [*4] Company Stock and to
                                                                    accumulate funds for their future security by electing to make
MEMORANDUM OPINION                                                  income deferral contributions and by sharing in Company
                                                                    contributions to the Plan." Plan art. 1.2. "The Plan also
SAMUEL DER-YEGHIAYAN, District Judge                                constitutes an employee stock ownership plan that is designed
                                                                    to invest primarily in Company Stock and that is intended to
This [*2] matter is before the court on Defendants' Motion to       meet the applicable requirements of Sections 401(a), 409, and
Dismiss the complaint pursuant to Federal Rule of Civil             4975(e)(7) of the [Internal Revenue] Code and Section
Procedure 12(b)(6). The motion was filed by Defendants              407(d)(6) of ERISA." Id.
Household International ("Household"), the Administrative
and Investment Committee of the Plan and its members Edgar          With the Plan in place, eligible Household employees are
A. Ancona, Mary E. Bilbrey, Michael Carlson, Colin P. Kelly         allowed to contribute to the Plan through deductions from
and David A. Schoenholz and William F. Aldinger                     their paychecks. The participating employees may direct the
("Aldinger"), the Chief Executive Officer and Chairman of           investment of their contributions to one or more of several
Household. For the reasons stated below, the motion is              available Plan funds. These investment options are mostly
granted in part and denied in part.                                 diversified mutual funds, but participating employees who
                                                                    desire to invest in Company Stock may do so through an
                                                                    investment option designed for that purpose, the Household
BACKGROUND                                                          International, Inc. Common Stock Fund (the "Household
                                                                    Stock Fund"). The Plan requires Household to match the
Plaintiffs Michael Cokenour ("Cokenour") and Arthur Ray             participating employee's contributions at specified
Herrington, Jr. ("Herrington") were employees of Defendant          percentages by making contributions to the participating
Household and participants in the Household Tax Reduction           employees' accounts in the [*5] Household Stock Fund.
Investment Plan ("Plan"), a tax-qualified 401(k) plan. This         These matching contributions can be made either in
action is brought by Plaintiffs on behalf of "all participants in   Household common stock or cash. Planart. 11.1. The
the Plan and their beneficiaries, excluding the Defendants, for     matching contributions are primarily invested in Household
whose accounts the fiduciaries of the Plan made or                  Stock, "except for the short term investment of cash." Trust
maintained investments in Household stock through the               Agreement, art. 9.
Household Stock Fund between July 23, 2001 and the
present."                                                           In October 2002, Household paid $ 484 million to settle
                                                                    widespread charges of suspect lending practices. This
Defendant Household is a holding company with three heads:          settlement, described as "the largest consumer settlement in
(1) consumer, which [*3] includes consumer lending,                 history," resulted in a $ 525 million charge to Household's
mortgage services, retail services and auto finance businesses;     earnings. As a result, Household allegedly engaged in
(2) credit card, which includes domestic Visa and MasterCard        improper accounting practices and restated its earnings for at
businesses; and (3) international, which includes operations in     least an eight year period, spanning 1994-2002. The
the United Kingdom and Canada. Household is the sponsor of          complaint further alleges that this caused an overstatement of
the Plan at issue. Next, the complaint names as defendants,         pre-tax income by approximately $ 610 million in defendant
the Administrative and Investment Committee of the Plan             Household's favor. On March 18, 2003, things worsened for
("Committee") and its members Edgar A. Ancona, Mary E.              Household as they consented to an S.E.C. issued Order
Bilbrey, Michael Carlson, Colin P. Kelly and David A.               Instituting Cease and Desist Proceedings, Making Findings
Schoenholz (collectively, the "Committee Defendants") and           and Imposing Cease-and-Desist Order pursuant to Section
Aldinger, the Chief Executive Officer and Chairman of               21C of the Securities Exchange Act of 1934, relating to


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 19 of 190 Document 139-1
                                                                                                                    Page 3 of 8
                                               2004 U.S. Dist. LEXIS 5461, *5

Household's account re-aging practices and disclosures. This      allegations of a complaint should not be dismissed for a
Order found, in relevant part, that Household restructured a      failure to state a claim "unless it appears beyond doubt that
far higher [*6] volume of delinquent loans than its peer          the plaintiff can prove no set of facts in support of his claim
lenders, and implemented a policy of automatically                which would entitle him to relief." Conley v. Gibson, 355 U.S.
restructuring delinquent loans, often without contacting the      41, 45-46, 2 L. Ed. 2d 80, 78 S. Ct. 99 (1957). Nonetheless, in
borrower. The Order thus held that Household failed to            order to withstand a motion to dismiss, a complaint must
accurately disclose its restructuring policies, and the           allege the "operative facts" upon which each claim is based.
disclosures made were nevertheless materially misleading.         Kyle v. Morton High School, 144 F.3d 448, 454-55 (7th Cir.
                                                                  1998); Lucien v. Preiner, 967 F.2d 1166, 1168 (7th Cir.
While defendant Household was engaged in this questionable        1992). The plaintiff need not allege all of the facts involved in
behavior, the fiduciaries of the Plan continued to offer the      the claim and can plead conclusions. Higgs v. Carver, 286
Household Stock Fund as a 401(k) retirement investment to         F.3d 437, 439 (7th Cir. 2002); Kyle, 144 F.3d at 455.
participating employees. These Plan fiduciaries never             However, any conclusions pled must "provide the defendant
withdrew the Household Stock Fund as an option, nor did           with at least minimal notice of the claim," Id., and the
they choose to make the Household matching contributions in       plaintiff cannot satisfy federal [*9] pleading requirements
cash rather than Stock, nor did they provide the participating    merely "by attaching bare legal conclusions to narrated facts
employees with the truth concerning the artificially inflated     which fail to outline the bases of [his] claim." Perkins, 939
value of defendant Household Stock and the risks associated       F.2d at 466-67
with continuing to have more than 60% of the Plan's assets
invested in said Stock. As a result of these acts or omissions
by the Plan fiduciaries, the Plan, with thousands of              DISCUSSION
participating employees, experienced a loss in the hundreds of
millions of dollars once defendant's Household's questionable
practices were exposed.                                           I. Fiduciary Duty

The Plaintiffs filed [*7] a four count class action complaint     Defendants first argue that none of the Defendants are
against the above-named defendants. Count I alleges the           fiduciaries and thus they cannot have breached a fiduciary
Committee Defendants failed to prudently manage the Plan          duty. Plaintiffs correctly point out that every ERISA plan
assets by continuing to offer Household Stock as a retirement     requires a named fiduciary and that even persons not named
investment when they knew it was imprudent. Count II              as fiduciaries can be considered functional fiduciaries. 29
alleges the Committee Defendants failed to provide complete       U.S.C. § 1102(a)(1) &(2); 29 U.S.C. § 1002(21)(A). Also, the
and accurate information to Plan participants concerning their    definition of fiduciary under ERISA shows that this issue is
retirement investment in Household Stock. Count III alleges       not as clear cut an issue as Defendants would have this court
that Household and defendant C.E.O. Aldinger failed to            believe. Section 3(21) of ERISA states the following:
properly monitor the Committee Defendants, including by
failing to provide them with crucial information regarding the         Except as otherwise provided in subparagraph (B), a
value of Household Stock. Count IV alleges that Household              person is a fiduciary with respect to a plan to the extent
breached its duty to manage Plan assets by continuing to               (i) he exercises any discretionary authority or
provide the Household matching contributions in Household              discretionary control respecting management of such
Stock rather than cash. Defendants responded to each of the            plan or exercises any authority or control respecting
four counts by filing a motion to dismiss pursuant to Federal          management or disposition of its assets, (ii) he renders
Rule of Civil Procedure 12(b)(6).                                      investment advice for a fee or other compensation, direct
                                                                       or indirect, [*10] with respect to any moneys or other
                                                                       property of such plan, or has any authority or
LEGAL STANDARD                                                         responsibility to do so, or (iii) he has any discretionary
                                                                       authority or discretionary responsibility in the
In ruling on a motion to dismiss, the court must draw all              administration of such plan. Such term includes any
reasonable inferences that favor the plaintiff, construe the           person designated under section 1105(c)(1)(B) of this
allegations of the complaint in the light most favorable to the        title.
plaintiff, [*8] and accept as true all well-pleaded facts and
allegations in the complaint. Thompson v. Illinois Dep't of       29 U.S.C. § 1002. Plaintiffs allege that the Committee
Prof'l Regulation, 300 F.3d 750, 753 (7th Cir. 2002); Perkins     Defendants were named fiduciaries and were responsible for
v. Silverstein, 939 F.2d 463, 466 (7th Cir. 1991). The            monitoring the investments of the Plan and Plaintiffs have

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 20 of 190 Document 139-1
                                                                                                                      Page 4 of 8
                                               2004 U.S. Dist. LEXIS 5461, *10

made other allegations of involvement with the Plan in a           claim or allege facts to support each element of their claim.
position of trust. We agree with Plaintiffs that the allegations   Higgs, 286 F.3d at 439; Kyle, 144 F.3d at 455; see also
do not conclusively show that the Defendants were not              Sanjuan v. American Bd. of Psychiatry and Neurology, Inc,
fiduciaries with respect to the monitoring of the investments      40 F.3d 247, 251 (7th Cir. 1994)(indicating that under current
and providing a company match. Defendants' arguments in            notice pleading standard in federal courts a plaintiff "need to
this regard are premature at this juncture. See Pappas v. Buck     plead facts that, if true, [*13] establish each element of a
Consultants, Inc., 923 F.2d 531, 538 (7th Cir.                     'cause of action,'" that "at this stage the plaintiff receives the
1991)(indicating that the determination of whether an              benefit of imagination, so long as the hypotheses are
individual is a fiduciary involves "factual determinations.").     consistent with the complaint," and that "matching facts
                                                                   against legal elements comes later").

II. Imprudent Investment of Plan Assets (Count I)                  Plaintiffs have indicated that the managing employees in
                                                                   question were key employees and that they managed to
In Count I of the complaint Plaintiffs allege that the             acquire the knowledge that Household was guilty of predatory
Committee Defendants failed to prudently [*11] manage the          lending practices and misstatements. Plaintiffs contend that
Plan assets by their continuous offer of Household Stock as a      because the Committee members knew of the practices that
retirement investment and continuing to invest matching            the investments made were imprudent. This is sufficient to
contributions in Household Stock, notwithstanding that they        state a claim. Defendants' assertions that Plaintiffs have not
knew or should have known such investment was imprudent.           explained exactly what each Defendant did wrong, how they
                                                                   acquired the information, and how they improperly used the
                                                                   information are premature at this juncture. Defendants
A. Whether Plaintiffs State a Claim                                improperly seek to require the same type of detail in regards
                                                                   to Count I required under Federal Rule of Civil Procedure
Defendants take issue with the conclusory nature of Plaintiffs'    9(b) for fraud claims. See Uni* Quality, Inc. v. Infotronx, Inc.,
allegations in Count I. Pursuant to Federal Rule of Civil          974 F.2d 918, 923 (7th Cir. 1992)(explaining that the Rule
Procedure 8(a) a complaint must contain "a short and plain         9(b) particularity requirement requires a plaintiff to plead the
statement of the claim showing that the pleader is entitled to     "'who, [*14] what, when, and where' of the alleged fraud.").
relief." The notice pleading standard is admittedly liberal,       Plaintiffs' allegations are sufficient to withstand a motion to
requiring only that notice of the claim be given rather than       dismiss under the notice pleading standard.
detailed facts underlying the claim. Leatherman v. Tarrant
County Narcotics Intelligence & Coordination Unit, 507 U.S.
163, 168, 122 L. Ed. 2d 517, 113 S. Ct. 1160 (1993).               B. Discretion of Committee to Alter Investments

Plaintiffs allege that the Committee Defendants "knew or           Defendants also claim that Count I cannot state a claim
should have known" that investing in Household Stock was           because even if the alleged key employees were aware of the
imprudent. (Comp. 53). Plaintiffs also allege that the             Household practices, the Committee members had no
Committee defendants were "key" Household employees or             discretion under the Plan to choose not to invest in Household
officers, appointed by Household's CEO, who exercised their        stock. Defendants' argument in this regard is unconvincing.
Plan-related behavior in the course and scope of their [*12]       No section in ERISA would be read to require fiduciaries to
employment with Household. (Comp. 38, 41, 42, 47).                 make investments for a plan if the fiduciary has information
Defendants contend that the allegations are too vague and do       that shows that the investment is a poor one. Plaintiffs
not provide them with notice of the claim against them.            correctly point out that ERISA states explicitly that fiduciaries
Defendants indicate that Plaintiffs were required to explain       are required to act "in accordance with the documents and
how the alleged key employees knew that the investments            instruments governing the plan insofar as such documents and
were imprudent and when they acquired the knowledge.               instruments are consistent with the provisions of this
Defendants also argue that Plaintiffs were required to explain     subchapter and subchapter III of this chapter." 29 U.S.C.A. §
in more detail the alleged improper conduct of the key             1104(a)(1)(D).
employees. We disagree. While a more detailed complaint
would have been beneficial for Defendants' understanding of
the charges against them and for the court to understand the       A fiduciary is required to discharge his or her duties "with the
charges alleged by Plaintiffs, Plaintiffs have met the liberal     care, skill, prudence, and diligence under the circumstances
pleading requirements under the notice pleading standard.          then prevailing that a prudent man acting in a like
Plaintiffs are not required to allege all of the facts for their   capacity [*15] and familiar with such matters would use in

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 21 of 190 Document 139-1
                                                                                                                   Page 5 of 8
                                             2004 U.S. Dist. LEXIS 5461, *15

the conduct of an enterprise of a like character and with like   were both on the Committee and were employees of
aims. . . ." 29 U.S.C.A. § 1104(a)(1)(B). Thus the Committee     Household. Section 408(c)(3) of ERISA states that "nothing in
Defendants cannot hide behind the provisions of the Plan. See    section 1106 of this title shall be construed to prohibit any
Central States, Southeast and Southwest Areas Pension Fund       fiduciary from . . . serving as a fiduciary in addition to being
v. Central Transport, Inc., 472 U.S. 559, 568, 86 L. Ed. 2d      an officer, employee, agent, or other representative of a party
447, 105 S. Ct. 2833 (1985)(stating that "trust documents        in interest." 29 U.S.C.A. § 1108(c)(3). Defendants cite
cannot excuse trustees from their duties under ERISA, and        Cuddington v. Northern Indiana Public Service Co. for the
that trust documents must generally be construed in light of     proposition that "just because the Pension Committee is
ERISA's policies").                                              dominated by [the employer's] employees does not
                                                                 automatically mean that a conflict exists." 33 F.3d 813, 816
                                                                 (7th Cir. 1994). However, such an argument only encourages
C. Failure to Take Illegal Actions                               this court to proceed to the next steps of litigation to assess
                                                                 the evidence and decide if there is sufficient evidence that a
Defendants also assert that Count I fails to state a claim       conflict exists. Plaintiffs do allege that the compensation of
because even if the Committee Defendants knew of the             the Committee [*18] Defendants was tied into the Household
alleged unlawful practices by Household, Defendant               stock price and the Plan investment in the stock and thus we
Committee Defendants were prohibited under federal               think that it would be premature to dismiss the breach of
securities law from trading based upon non-public                loyalty claim based upon a conflict of interest at this juncture.
information. Plaintiffs argue that at a minimum the
Committee Defendants could have notified the appropriate
regulatory agencies of the misstatements by Household,           IV. Misrepresentation Claim (Count II)
refrained from further investment in Household stocks, or
made a public announcement regarding Household's conduct.        In count II, Plaintiffs allege that the Committee Defendants
We are not convinced that such actions could [*16] be            failed to provide complete and accurate information to Plan
required of the Committee Defendants. Had the Committee          participants concerning their retirement investment in
Defendants done either of the first two alternatives it is       Household Stock.
possible that the ultimate result would be that the public
would learn of or suspect the improper conduct by Household      A. Applicability of Rule 9(b)
which would generally be the same result as the third
alternative. It is possible that had the Committee Defendants    Defendants first argue that Federal Rule of Civil Procedure
followed the suggested conduct they would simply have            9(b) is applicable to Count II because Count II is essentially a
accelerated the demise of the Household stock held by the        fraud claim, or should be treated as one for purposes of this
fund. Their duty as fiduciaries was to prevent such losses.      motion and that Plaintiffs have not met the pleading
However, it is not conclusive from the facts before us whether   requirements under Rule 9(b). While the notice pleading
or not the Committee Defendants had viable alternatives that     standard is generally applied in the federal courts, "in all
they could have taken. At this stage of the proceedings it is    averments of fraud or mistake, the circumstances constituting
not the burden of Plaintiffs to address all of the potential     fraud or mistake shall be stated with particularity," Fed. R.
counter-arguments by Defendants in the complaint. We find        Civ. P. 9(b), which is accomplished if the plaintiff identifies
that Defendants' arguments on this issue are premature and       "the identity of the person making the misrepresentation, the
deny the motion to dismiss Count I to the extent that it         time, place, [*19] and content of the misrepresentation, and
contains a claim of imprudent management of the Plan assets.     the method by which the misrepresentation was
Conley, 355 U.S. at 45-46 (stating that the allegations of a     communicated to the plaintiff." Bankers Trust Co. v. Old
complaint should not be dismissed for a failure to state a       Republic Ins. Co., 959 F.2d 677, 683 (7th Cir. 1992)(quoting
claim "unless it appears beyond doubt that the plaintiff [*17]   Sears v. Likens, 912 F.2d 889, 893 (7th Cir. 1990)). Rule 9(b)
can prove no set of facts in support of his claim which would    has been termed an exception to the otherwise liberal pleading
entitle him to relief.").                                        requirements set forth in Rule 8. Payton v. Rush-Presbyterian-
                                                                 St. Luke's Medical Ctr., 184 F.3d 623, 627 (7th Cir. 1999).
                                                                 The justification for a stricter standard of pleading stems from
III. Breach of Duty of Loyalty (Count I)                         the reality that fraud claims can cause harm to business
                                                                 reputations. Id.
Defendants also argue that we should dismiss the breach of
loyalty claim in Count I. Plaintiffs contend that the            At first blush, Count II contains no allegations of fraud,
Committee Defendants had a conflict of interest because they     however a closer examination of the complaint leads us to

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 22 of 190 Document 139-1
                                                                                                                      Page 6 of 8
                                               2004 U.S. Dist. LEXIS 5461, *19

conclude that Rule 9(b) is applicable to Count II. The core of     The issue, in its simplest form, thus becomes to what extent
the parties' arguments on this point stem from how they            plaintiffs can push ERISA § 404's duty of disclosure
characterize the alleged misrepresentations in Count II.           provisions [*22] beyond its explicit terms, given the facts
Defendants argue that the alleged misrepresentations at issue      alleged in this case, to state a claim with respect to the alleged
are allegations concerning intentional wrongdoing and in           omission to disclose non-public information. The United
response Plaintiffs argue that at most they allege negligent       States Supreme Court has yet to address this question. Varity
conduct and therefore Rule 9(b) does not operate. Both sides       Corp. v. Howe, 516 U.S. 489, 506, 134 L. Ed. 2d 130, 116 S.
cite Adamczyk v. [*20] Lever Bros. Co. in which that court         Ct. 1065 (1996) ("we need not reach the question whether
held that Rule 9(b) does not apply to negligent                    ERISA fiduciaries have any fiduciary duty to disclose truthful
misrepresentation claims, but does apply to claims of              information on their own initiative, or in response to
knowing misrepresentation. 991 F. Supp. 931, 939 (N.D. Ill.        employee inquiries"). To resolve the issue, both parties have
1997).                                                             debated the applicability of a recent Fifth Circuit case dealing
                                                                   with the general issue at hand. Ehlmann v. Kaiser Foundation
Plaintiffs allege that the Committee Defendants made               Health Plan of Texas, 198 F.3d 552 (5th Cir. 2000).
misrepresentations because their compensation was connected
to Household's stock price, and the Plan's investment              The Seventh Circuit has not allowed claims for fiduciary
supported the stock. (Comp. 111, 112). We agree with               breach based on passive behavior, "unless a fiduciary fails to
Defendants that the allegations in the complaint clearly allege    give a beneficiary material information regarding a plan and
intentional misrepresentations and that Rule 9(b) is applicable.   the fiduciary's silence is misleading." Chojnacki v. Georgia-
Plaintiffs have not met the heightened pleading requirements       Pacific Corp., 108 F.3d 810, 817 (7th Cir. 1997). It is
under Rule 9(b) and therefore we grant the motion to dismiss       apparent from the face of the complaint that the allegations
Count II to the extent that it alleges intentional                 regarding the omission to disclose nonpublic information
misrepresentation.                                                 encompasses such "passive behavior."

                                                                   All of the [*23] cases cited by Plaintiffs involved a specific
V. Omission to Disclose Non-Public Information (Count II)          alleged failure to disclose a concrete piece of information, and
                                                                   how that specific failure as to that specific piece of
Defendants argue in support of dismissal of Count II that,         information states a cause of action in light of Varity Corp.
apart from the misrepresentations alleged in the complaint,        See, e.g., McDonald v. Provident Indemnity Life Ins. Co., 60
the plaintiffs fail to state a claim with respect to the alleged   F.3d 234 (5th Cir. 1995) (failure to disclose a new rate
omission to disclose nonpublic information. Plaintiffs argue in    schedule); Glaziers & Glassworkers Union Local No. 252
response that defendants are improperly characterizing Count       Annuity Fund v. Newbridge Sec. Inc., 93 F.3d 1171 (3d Cir.
II and that defendants had a duty to provide information to        1996) (failure to disclose details regarding the investment
the [*21] Plan Participants, and the defendants breached that      advisor); Bins v. Exxon Co. U.S.A., 189 F.3d 929 (failure to
duty.                                                              disclose change in lump sum retirement incentive). These
                                                                   cases are distinguishable because even they do not go as far as
Count II states: "Employees never received any information         plaintiffs are hoping to extend defendants duty to disclose
from the Company or any other plan fiduciary that indicated        information. More importantly, the Chojnacki decision from
that the Company's stock was not a prudent investment."            our Court of Appeals, would seem to restrain this extension of
(Compl. 107, 131). Defendants argue that this allegation,          this breach of fiduciary duty based upon "passive behavior."
which forms the basis for Plaintiffs' omissions claim, is an       See Chojnacki, 108 F.3d at 817.
attempt to broaden the disclosure requirements far beyond
what is required by ERISA § 404, into "a continuous gathering      The disclosure standard urged by Plaintiffs in this case is too
and disclosure of all material nonpublic information about a       broad as it would require defendants to continuously gather
plan sponsors financial condition…" (Def. Reply Brf. at 26).       and disclose nonpublic information bearing [*24] some
Plaintiffs, for their part, defend this allegedly sweeping         relation to the plan sponsor's financial condition. Such a
disclosure duty by correctly noting a series of cases which        burdensome and unprecedented level of disclosure has not
held that fiduciaries have a duty to speak when silence would      been approved by the Seventh Circuit and for this court to
hurt a beneficiary. See, e.g., Franklin v. First Union Corp., 84   permit such would be to extending the statutory language
F. Supp. 2d 720, 735 (E.D. Va. 2000) (fiduciary had "a duty        beyond their plain meaning. Our authority to interpret
to notify the plaintiffs of the changes in the investment funds    ERISA's fiduciary provisions is not absolute, but is limited by
in such a manner as to prevent any misinformation to and           the text of the statute. In this instance, plaintiff's proposed
misleading of the plaintiffs…").                                   duty is not found in the text of the statutes or the cases. We

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 23 of 190 Document 139-1
                                                                                                                      Page 7 of 8
                                                2004 U.S. Dist. LEXIS 5461, *24

also note that as indicated above, that a public disclosure of       the motion to dismiss Count III to the extent that it alleges a
the wrongdoing or a notification of others that might leak the       claim based upon Aldinger's and Household's fiduciary duty
information to the public would have caused the stock price to       to monitor the Committee Defendants.
fall and the losses would result to the Plan regardless.
Therefore, we grant the motion to dismiss Count II to the            Plaintiffs also allege in Count III that Aldinger and Household
extent it is based on the alleged omission to disclose               failed to disclose non-public information to the Committee
nonpublic information.                                               Defendants. For the reasons stated above in regards to the
                                                                     similar issue in Count II we grant the motion to dismiss. We
                                                                     also note that Plaintiffs [*27] have not shown that ERISA or
VI. Failure to Monitor and Provide Accurate Information              the plan placed any such duty on the shoulders of Aldinger or
(Count III)                                                          Household.

In count III of the complaint, Plaintiffs allege that Household
and Mr. Aldinger breached fiduciary duties under ERISA by            VII. Breach of Duty to Manage Plan Assets- Matching
failing to monitor the Committee Defendants and to provide           Contributions (Count IV)
them with information. Defendants first assert that Household
had no fiduciary [*25] responsibility with respect to the            Count IV alleges that Household breached its duty to manage
alleged acts or omissions of the Committee Defendants.               Plan assets by continuing to provide the Household matching
Secondly, defendants argue that the claim should also be             contributions in Household Stock rather than cash.
dismissed as Plaintiffs fail to allege any facts showing that        Defendants argue that this claim should be dismissed because
Mr. Aldinger or Household breached any duty they might               Household had no discretion to depart from making the match
have had to monitor the Committee Defendants. Defendants             in Company Stock, and that in the absence of such discretion
final argument in support of dismissal states that plaintiffs fail   no fiduciary duty could be breached.
to state a claim against Household or Mr. Aldinger based on
their alleged failure to divulge nonpublic information to the        As indicated above, a plan fiduciary is not required to follow
Committee Defendants.                                                the plan requirements if the result would be detrimental to the
                                                                     plan. 29 U.S.C.A. § 1104(a)(1)(D); 29 U.S.C.A. §
At this stage in the opinion, we have held that at this juncture     1104(a)(1)(B). Thus, neither Household nor the Committee
the claims remain against the Committee Defendants except            Defendants can hide behind the provisions of the Plan.
for the claim based on the alleged failure to disclose non-
public information and the intentional misrepresentation             Plaintiffs assert that Household breached its duty of prudence
claim. Defendants acknowledge that Aldinger had the                  to Plan participants by continuing to make matching
authority under the plan to appoint and remove Committee             contributions in Household stock. In accordance with our
members. Defendants argue that Aldinger and Household                conclusions above, we are not certain that this would be a
properly monitored the Committee Defendants and argue that           viable alternative for Household to avoid loss to the [*28]
the facts alleged do not show that Aldinger and Household            Plan. Such actions could have created suspicion and caused
failed to act in a reasonable manner. Such an argument               the stock price to fall. However, such a determination is
includes a factual determination and is premature at this            premature at this juncture. Defendants argue that even if
juncture.                                                            Household gave matching cash contributions from
                                                                     Household, the Plan required the Committee Defendants to
Defendants also argue that [*26] Aldinger and Household              use the cash contributions to purchase Household stock.
were not fiduciaries. However, the fact that individuals             However, as indicated above once the Committee Defendants
authorized to monitor administrators of a retirement plan and        had the cash contributions from Household, they were not
had "only limited fiduciary responsibilities does not mean that      necessarily obligated to follow the Plan guidelines if such
they had no responsibilities whatever." Leigh v. Engle, 727          actions would be detrimental to the Plan. Therefore we deny
F.2d 113, 135 (7th Cir. 1984). The individuals charged with          the motion to dismiss Count IV to the extent that it alleges a
such monitoring are "fiduciaries responsible for selecting and       breach of a duty of prudence against Household in regards to
retaining their close business associates as plan administrators     matching contributions with Household stock.
. . . [and cannot] abdicate their duties under ERISA merely
through the device of giving their lieutenants primary
responsibility for the day to day management of the trust." At       VIII. Co-Fiduciary Liability (Count I)
the very least a finding that neither Aldinger or Household
were fiduciaries is premature at this stage. Therefore, we deny      Defendants argue that we should dismiss Count I to the extent


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 24 of 190 Document 139-1
                                                                                                          Page 8 of 8
                                                2004 U.S. Dist. LEXIS 5461, *28

that it alleges a claim of co-fiduciary liability. Section 1105 of   Samuel Der-Yeghiayan
ERISA provides:
                                                                     United States District Court Judge
     In addition to any liability which he may have under any
     other provisions of this part, a fiduciary with respect to a    Dated: March 30, 2004
     plan shall be liable for a breach of fiduciary
     responsibility of another fiduciary with respect to the
                                                                       End of Document
     same plan in the following circumstances: [*29] (1) if
     he participates knowingly in, or knowingly undertakes to
     conceal, an act or omission of such other fiduciary,
     knowing such act or omission is a breach; (2) if, by his
     failure to comply with section 1104(a)(1) of this title in
     the administration of his specific responsibilities which
     give rise to his status as a fiduciary, he has enabled such
     other fiduciary to commit a breach; or (3) if he has
     knowledge of a breach by such other fiduciary, unless he
     makes reasonable efforts under the circumstances to
     remedy the breach.

29 U.S.C.A. § 1105(a). Plaintiffs allege that the Committee
Defendants breached their fiduciary duty by "knowingly
undertaking to conceal Household's failure to prudently and
loyally manage Plan assets . . . ." (Comp. 122). We find that
this conclusory allegation does not even meet the liberal
requirements under the notice pleading standard. There are
not sufficient facts to provide Defendants with notice of the
operative facts which would pertain to a co-fiduciary liability
claim. The allegations that all of the Defendants knew of the
improper conduct of Household and the Defendants
individually acted improperly [*30] does not show that co-
fiduciary liability is appropriate. Therefore, we grant
Defendants' motion to dismiss the claim based upon co-
fiduciary liability.


CONCLUSION

Based on the foregoing analysis, we deny the Defendants'
motion to dismiss the claim for failure to prudently manage
Plan assets in Count I. We deny the Defendants' motion to
dismiss the breach of loyalty claim in Count I. We grant the
Defendants' motion to dismiss the misrepresentation claim in
Count II. We grant the Defendants' motion to dismiss the
claim for the alleged omission to disclose non-public
information in Count II. We deny the Defendants' motion to
dismiss the breach of duty to monitor claim in Count III. We
grant the Defendants' motion to dismiss the claim in Count III
based upon Aldinger's and Household's failure to disclose
non-public information. We deny the Defendants' motion to
dismiss the breach of duty to manage the Plan claim regarding
matching contributions in Count IV. We also grant the
Defendants' motion to dismiss the co-fiduciary liability claim
in Count I.


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 25 of 190 Document 139-1
                       Tab C




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 26 of 190 Document 139-1
     Caution
As of: June 20, 2019 5:48 PM Z


                                                     Hill v. Tribune Co.
                        United States District Court for the Northern District of Illinois, Eastern Division
                                    September 29, 2006, Decided ; September 29, 2006, Filed
                                         No. 05 C 2602, No. 05 C 2927V, No. 06 C 0741

Reporter
2006 U.S. Dist. LEXIS 71244 *; 39 Employee Benefits Cas. (BNA) 1845

MARGARET K. HILL, Trustee of Kelk Irrevocable Trust, on
behalf of herself and all others similarly situated, Plaintiff, v.   Procedural Posture
THE TRIBUNE COMPANY, DENNIS J. FITZSIMONS,
DONALD C. GRENESKO, and JACK FULLER, Defendants.                     Plaintiff stockholder sued defendants, a corporation and
THOMAS F. MURRAY, individually and on behalf of a class              executives, alleging violations of §§ 10(b) and 20(a) of the
of similarly situated Plan participants, Plaintiff, v. THE           Securities Exchange Act of 1934, 15 U.S.C.S. §§ 78j(b) and
TRIBUNE COMPANY, DENNIS J. FITZSIMONS, JOHN                          78t(a), and 17 C.F.R. § 240.10b-5. In a separate case, plaintiff
W. MADIGAN, DONALD C. GRENESKO, CHANDLER                             participants sued defendants, the corporation and alleged
BIGELOW, DAVID J. GRANAT, TRIBUNE COMPANY                            fiduciaries, alleging violations of the Employee Retirement
EMPLOYEES BENEFITS COMMITTEE, GERALD W.                              Income Security Act of 1974 (ERISA). Defendants in both
AGEMA, JEFFREY CHANDLER, JOHN DOES 1-30,                             actions moved to dismiss.
FIDELITY MANAGEMENT TRUST COMPANY, ROGER
GOODAN, MARK M. HARRIS, ENRIQUE HERNANDEZ,                           Overview
BETSY HOLDEN, BRIGID E. KENNEY, THOMAS D.
LEACH, LUIS E. LEWIN, ROBERT MORRISON,                               Both actions involved allegations that paid circulation
RUTHELLYN MUSLIN, WILLIAM OSBORN, J.                                 numbers for newspapers owned by the corporation had been
CHRISTOPHER REYES, IRENE M.F. SEWELL,                                overstated, resulting in artificial inflation of the corporation's
WILLIAM STINEHART, DUDLEY TAFT, KATHRYN                              stock price. The court found that the securities fraud claims
TURNER, VANGUARD FIDUCIARY TRUST COMPANY                             failed because scienter was not alleged as required under 15
and MILES D. WHITE, Defendants. CITY OF                              U.S.C.S. § 78u-4(b) of the Private Securities Litigation
PHILADELPHIA BOARD OF PENSIONS AND                                   Reform Act of 1995. Some of the executives were allegedly
RETIREMENT, individually and on behalf of all others                 involved in inflating the circulation numbers but were not
similarly situation, Plaintiffs, v. THE TRIBUNE COMPANY,             alleged to have taken steps to mislead the investing public.
LOUIS SITO, and RAYMOND JANSEN, Defendants.                          Allegations against other executives did not support an
                                                                     inference that they knew that circulation was overstated. The
Subsequent History: Affirmed by Pugh v. Tribune Co., 2008            ERISA breach of fiduciary duty claims, which were brought
U.S. App. LEXIS 6912 (7th Cir. Ill., Apr. 2, 2008)                   under 29 U.S.C.S. §§ 1104, 1105, 1109, and 1132, also failed.
                                                                     The complaint failed to sufficiently allege a breach of
Prior History: Hill v. Tribune Co., 2005 U.S. Dist. LEXIS            fiduciary duty arising from a failure to diversify away from
23931 (N.D. Ill., Oct. 13, 2005)                                     the corporation's stock; the exception from mandatory
                                                                     diversification under 29 U.S.C.S. § 1104(a)(2) applied. Nor
Core Terms                                                           did the complaint sufficiently allege a negligent failure to
                                                                     disclose information regarding the overvaluation of the stock
circulation, allegations, stock, press release, scienter,            or a failure to adequately monitor appointed fiduciaries.
individual defendant, fiduciary, lead plaintiff, inflated,
numbers, advertising, cases, filings, motion to dismiss,             Outcome
figures, Plans, Securities, newspaper, participants, overstated,     Defendants' motions to dismiss were granted.
investing, lawsuit, audits, misleading, inferring, company
stock, deficient, overstatements, appointed, issuing                 Counsel: [*1] For Thomas F Murray, individually and on
                                                                     behalf of a class of similarly situated Plan participants,
Case Summary                                                         Plaintiff: Charles Robert Watkins, John R. Wylie, Futterman

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 27 of 190 Document 139-1
                                                                                                                 Page 2 of 17
                                               2006 U.S. Dist. LEXIS 71244, *1

Howard Watkins Wylie & Ashley, Chtd., Chicago, IL; David          Montaque, P.C., Philadelphia, PA; Leigh Robbin Handelman,
C. Harrison, Richard Bemporad, Lowey, Dannenberg,                 Patrick Vincent Dahlstrom, Pomerantz Haudek Block
Bemporad and Selinger PC White Plains, NY; Denise V.              Grossman & Gross LLP, Chicago, IL.
Zamore, Scott & Scott, LLC, Colchester, CT.
                                                                  For Tribune Company, Dennis J Fitzsimons, Jack Fuller,
For Chad Boylan, Plaintiff: Mark V. Jackowski, Scott &            Donald C Grenesko, John W. Madigan, Defendants: David F.
Scott, LLC, Colchester, CT.                                       Graham, Tara Kocheran Charnes, Sidley Austin LLP,
                                                                  Chicago, IL.
For The Tribune Company, Defendant: David F. Graham,
Rachel B. Niewoehner, Erin Elaine Kelly, Mark Bruce               For Louis Sito, Defendant: Alexander M. Levym, Judd
Blocker, Tara Kocheran Charnes, Sidley Austin LLP,                Burstein, Judd Burstein, P.C., New York, NY; Steven Alan
Chicago, IL.                                                      Miller, Sachnoff & Weaver, Ltd., Chicago, IL.
For Dennis J Fitzsimons, John W. Madigan, Donald C                For Raymond Jansen, Defendant: Brendan J. Healey, Mandell
Grenesko, Chandler Bigelow, David J. Granat, Gerald W             Menkes LLC, Chicago, IL.
Agema, Jeffrey Chandler, Roger Goodan, Mark M Harris,
Enrique Hernandez, Betsy Holden, Brigid E Kenney, Thomas          Judges: William T. Hart, UNITED STATES DISTRICT
D Leach, Luis E Lewin, Robert Morrison, Ruthellyn Muslin,         JUDGE.
William Osborn, J Christopher Reyes, Irene M.F. Sewell,
William Stinehart, Dudley Taft, Kathryn Turner, Miles D           Opinion by: William T. Hart
White, Defendants: Craig Christopher Martin, Amanda S
Amert, Douglas Allen Sondgeroth, Jenner & Block LLP,              Opinion
Chicago, IL;
For Tribune Company Employee Benefits Committee,
Defendant: [*2] Rachel B. Niewoehner, Erin Elaine Kelly,
                                                                  MEMORANDUM OPINION AND ORDER
Sidley Austin LLP, Chicago, IL.
For Margaret K Hill, Trustee of Kelk Irrevocable Trust, on        Before the court are three cases involving investments in the
behalf of herself and all others similarly situated, Plaintiff:   stock of defendant The Tribune Company ("Tribune"). Two
Norman Rifkind, Amelia Susan Newton, Leigh R. Lasky,              of the cases are brought by a Tribune stock holder. These
Lasky & Rifkind, Ltd., Chicago, IL; Benny C. Goodman, III,        "Securities Cases" allege federal securities fraud claims
Henry Rosen, Lerach Coughlin Stoia Geller, Rudman &               governed by the Private Securities Litigation Reform Act of
Robbins, San Diego, CA; Lawrence D. McCabe, Marvin L              1995 [*4] ("PSLRA"). The other case is brought by
Frank, Murray, Frank & Sailer LLP, New York, NY.                  participants in Tribune pension plans holding Tribune shares
                                                                  in their accounts during the pertinent time period. This
For Tribune Company, Dennis J Fitzsimons, Donald C                "ERISA Case" alleges violations of the Employee Retirement
Grenesko, Jack Fuller, Defendants: David F. Graham, Tara          Income Security Act of 1974 ("ERISA"). In each case,
Kocheran Charnes, Sidley Austin LLP, Chicago, IL; Kyle            overstatements regarding the circulation of two newspapers
David Rettberg, Neal, Gerber & Eisenberg, Chicago, IL.            (Newsday and Hoy) operated by Tribune subsidiaries, and a
For John W. Madigan, Defendant: Tara Kocheran Charnes,            drop in Tribune share prices following disclosure of the
Sidley Austin LLP, Chicago, IL.                                   overstatements of circulation are alleged. Most of the named
                                                                  defendants are management officials at Tribune who were not
For City of Philadelphia Board of Pensions and Retirement,
                                                                  directly involved in the overstatements of circulation. The two
proposed: Leigh Robbin Handelman, Patrick Vincent
                                                                  types of cases are here originally for purposes of coordinated
Dahlstrom, Douglas M Risen, Pomerantz Haudek Block
                                                                  discovery. Motions to dismiss are pending in each case.
Grossman & Gross LLP, Chicago, IL; Sherrie R. Savett,
Berger & Montaque, P.C., Philadelphia, PA.                        Pursuant to the PSLRA, the court appointed the City of
For Deka Investment GmbH, Movant: Brian Murray,                   Philadelphia Board of Pension and Retirement ("CPBPR") as
Christopher S. Hinton, Murray, Frank & Sailer LLP, New            lead plaintiff in the Securities Cases and also appointed lead
York, NY; Adam J. Levitt, Wolf, Haldenstein, Adler, [*3]          counsel. See Hill v. The Tribune Co., 2005 U.S. Dist. LEXIS
Freeman & Herz LLC, Chicago, IL.                                  23931, 2005 WL 3299144 (N.D. Ill. Oct. 13, 2005). As
                                                                  required by court order, a Consolidated Amended Class
For City of Philadelphia Board of Pensions and Retirement         Action Complaint was filed in the Securities Cases (the
individually and on Behalf of All Others Similarly Situated,
Plaintiff: Sherrie R. Savett, Douglas M Risen, Berger &

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 28 of 190 Document 139-1
                                                                                                                           Page 3 of 17
                                                   2006 U.S. Dist. LEXIS 71244, *4

"CAC"). 1 Subsequently, lead plaintiff filed a separate [*5]             The motions to dismiss the Securities Case will be considered
action against two defendants who had not been named in the              first. Although some of the Securities Case defendants have
CAC, CPBPR v. Tribune Co., 2005 U.S. Dist. LEXIS 23931,                  not expressly joined in the motions to dismiss, to the extent
No. 06 C 741 (the "741 case"). Lead plaintiff, in an abundance           any argument is applicable to another defendant, it will be
of caution, filed the 741 case instead of first seeking to amend         considered as to all applicable defendants.
the CAC because the statute of limitations for adding the two
new defendants potentially was about to expire. Shortly after            I. SECURITIES CASE
filing the 741 case, lead plaintiff moved to consolidate the
741 case into the Hill case and to amend the CAC. The
proposed Second Amended Consolidated Class Action                        A. Defendants and Claims
Complaint ("SAC") adds the two new defendants, including
                                                                         Named as defendants in the SAC are the Tribune, Dennis
allegations about their backgrounds and connection to the
                                                                         FitzSimons, Donald Grenesko, Jack Fuller, John Madigan,
case. It also adds some additional allegations regarding the
                                                                         Robert Brennan, Richard Czark, Robert Garcia, Louis Sito,
overstatement of circulation and deletes an erroneous
                                                                         and Raymond Jansen. The SAC describes each defendant as
allegation about when certain arrests occurred. While
                                                                         follows. Tribune is a media and entertainment company
defendants contend both the CAC and SAC should be
                                                                         engaged in newspaper publishing, television, radio, and
dismissed for failing to adequately allege security law claims,
                                                                         entertainment. The publishing [*8] segment includes at least
there is no objection to consolidating the cases, which is what
                                                                         11 daily newspapers and represents approximately "70% of
the PSLRA requires. Therefore, the 741 case will be
                                                                         Tribune's total business." SAC P 17. FitzSimons has been
dismissed without prejudice and lead plaintiff will be granted
                                                                         Tribune's Chairman, President, and Chief. Executive Officer
leave to file the SAC in the Hill case. The pending motions to
                                                                         since January 2003. From July 2001 through December 2002,
dismiss in the Securities Cases will be treated [*6] as
                                                                         he was its President and Chief Operating Officer. Grenesko is
applying to the SAC. The motion to dismiss filed in the 741
                                                                         Senior Vice President, Finance and Administration, which
case will be considered as if it had been filed in the Hill case.
                                                                         makes him Tribune's Chief Financial Officer. Fuller was
In accordance with the PSLRA, no discovery has been
                                                                         President of Tribune Publishing Company. Madigan was
permitted while the motions to dismiss have been pending.
                                                                         Chairman and Chief Executive Officer of Tribune from July
                                                                         2001 through December 2002. 2
The PSLRA does not apply to the ERISA case. Although the
plaintiffs in the five ERISA cases that had been pending had             Brennan was Newsday's Vice President for Circulation until
requested appointment of a lead plaintiff, no such                       placed on administrative leave in June 2004. Czark was Hoy's
appointment was made because, unlike the PSLRA, Fed. R.                  National Circulation Manager. Garcia was a sales and
Civ. P. 23, has no provision for appointment of a lead                   distribution manager for Hoy. Sito was Newsday's Vice
plaintiff. Hill, 2005 U.S. Dist. LEXIS 23931, 2005 WL                    President for Circulation until replaced by Brennan. Also, Sito
3299144 at *3. In accordance with Fed. R. Civ. P. 23(g), [*7]            was President, Publisher, and [*9] Chief Executive of Hoy;
interim counsel was appointed for the ERISA Cases. 2005                  President and Chief Executive Officer of DSA Community
U.S. Dist. LEXIS 23931, [WL] at *3-5. A Consolidated                     Publishing; and Vice President for Hispanic Media at Tribune
Amended ERISA Complaint ("CAEC") was filed in the                        until his retirement in July 2004. Sito signed false circulation
lowest numbered ERISA Case, Murray v. The Tribune Co.,                   audits for Hoy that were reported to the Audit Bureau of
2005 U.S. Dist. LEXIS 23931, No. 05 C 2927, and the other                Circulations ("ABC"). Jansen was the Publisher of Newsday
four ERISA cases were dismissed without prejudice. The                   from 1994 until he retired in July 2004. On behalf of
CAEC has two named plaintiffs, Kenneth Pugh and Chad                     Newsday, Jansen signed circulation audits containing false
Boylan. All defendants in the ERISA Case have moved to
                                                                         numbers which were reported to ABC. 3 The putative plaintiff
dismiss the CAEC in that case.
                                                                         class consists of persons who purchased Tribune common
Different pleading standards apply to the two types of cases.            stock between January 24, 2002 and September 10, 2004.

                                                                         The SAC contains two claims. The First Claim is against all
                                                                         defendants for violation of § 10(b) of the Securities Exchange
1 Because  it was the lowest numbered case of the original three
Securities Cases that had been filed, the CAC was filed in the Hill      2 FitzSimons,   Grenesko, Fuller, and Madigan will be collectively
case, which retained its original caption even though Margaret Hill is
                                                                         referred to as the "Tribune Individual Defendants."
no longer the named plaintiff. The other two cases were dismissed
without prejudice. See Hill, 2005 U.S. Dist. LEXIS 23931, 2005 WL        3 Brennan,   Czark, Garcia, Sito, and Jansen will be collectively
3299144 at *3, 5.                                                        referred to as the Newsday-Hoy Individual Defendants.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 29 of 190 Document 139-1
                                                                                                                                Page 4 of 17
                                                   2006 U.S. Dist. LEXIS 71244, *9

Act of 1934 (15 U.S.C. § 78j(b)) and Rule 10b-5 (17 C.F.R. §             PSLRA, at the pleading stage the plaintiff need only provide
240.10b-5). In the Second Claim all the individual [*10]                 sufficient factual allegations; it is not necessary to establish or
defendants (that is, all defendants except Tribune) are alleged          prove any facts, nor submit evidence in any form. See
to be liable as controlling persons of the Tribune under §               Simpson v. Nickel, 450 F.3d 303, 306 (7th Cir. 2006).
20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §
78t(a). Also in the Second Claim, FitzSimons, Grenesko,                  The PSLRA did not change the scienter requirement for a §
Fuller, and Madigan are claimed to be controlling persons of             10(b) violation. Tellabs, 437 F.3d at 600. The standard is still
Brennan, Czark, Garcia, Sito, and Jansen. 4                              a "mental state embracing intent to deceive, manipulate, or
                                                                         defraud." Ernst, 425 U.S. at 193 n.12. Accord Tellabs, 437
                                                                         F.3d at 595. That standard includes "reckless disregard of the
[*11] B. Pleading Standards                                              truth," SEC v. Jakubowski, 150 F.3d 675, 681 (7th Cir. 1998),
                                                                         cert. denied, 525 U.S. 1103, 119 S. Ct. 868, 142 L. Ed. 2d 770
Because fraud is alleged, Fed. R. Civ. P. 9(b)'s requirement of          (1999), which "may be defined as a highly unreasonable
particularized pleading applies to the SAC. Ordinarily, under            omission, involving not merely simple, or even excusable
Rule 9(b), state of mind may be pleaded generally. The                   negligence, but an extreme departure from the standards of
PSLRA, however, imposes more stringent pleading                          ordinary care, and which [*13] presents a danger of
requirements than Rule 9(b). In addition to the requirements             misleading buyers or sellers that is either known to the
of Rule 9(b), the PSLRA requires that a complaint of                     defendant or is so obvious that the actor must have been
securities fraud (1) "specify each statement alleged to have             aware of it." Sundstrand Corp. v. Sun Chemical Corp., 553
been misleading, the reason or reasons why the statement is              F.2d 1033, 1045 (7th Cir.), cert. denied, 434 U.S. 875, 98 S.
misleading, and, if an allegation regarding the statement or             Ct. 224, 98 S. Ct. 225, 54 L. Ed. 2d 155 (1977). Accord
omission is made on information and belief, the complaint                Tellabs, 437 F.3d at 600.
shall state with particularity all facts on which that belief is
formed" and (2) "state with particularity facts giving rise to a         Although not changing the scienter standard itself, the
strong inference that the defendant acted with the required              PSLRA now requires that it be pleaded with sufficient facts to
state of mind." 15 U.S.C. § 78u-4(b)(1), (2); Makor Issues &             create a "strong inference" of scienter. The circuit courts have
Rights, Ltd. v. Tellabs, Inc., 437 F.3d 588, 594 (7th Cir.               offered differing constructions of the strong inference
2006). It is the latter requirement that is at issue: whether lead       requirement. While the pending motions were being briefed,
plaintiff has adequately pleaded that defendants acted with the          Tellabs was issued, in which, for the first time, the Seventh
necessary scienter or state of mind. The SAC must contain                Circuit addressed PSLRA pleading requirements. 5 The
sufficient [*12] factual allegations "to convince a court at the         Seventh Circuit adopted the "middle ground" approach that
outset that the defendants likely intended 'to deceive,                  had been adopted by six other circuits.
manipulate, or defraud'" the investing public. Id. at 594-95
                                                                         [*14]
(quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 n.12,
96 S. Ct. 1375, 47 L. Ed. 2d 668 (1976)). Even under the                      The text of the statute states only that the complaint must
                                                                              support "a strong inference" of scienter. Without more
                                                                              detailed instruction, we conclude that the best approach
4 Brennan,  Czark, and Garcia were named in the CAC, but have not             is for courts to examine all of the allegations in the
appeared. Defendants have requested that default judgments be                 complaint and then to decide whether collectively they
entered against them. Sito and Jansen were the two new defendants             establish such an inference. Motive and opportunity may
named in the 741 case. Tribune was also named in the 741 case. At             be useful indicators, but nowhere in the statute does it
the time that the 741 case was reassigned, the motion to dismiss in           say that they are either necessary or sufficient.
Hill was already fully briefed. An agreed motion was filed in the 741
case requesting that defendants not be required to answer or
otherwise plead in the 741 case since there was a pending motion to
consolidate and a pending motion to dismiss the Hill case. The
agreed motion was granted. At a subsequent hearing, however,             5 Tellabs  was issued two days before lead plaintiff filed its answer to
defendant Sito indicated he might have contentions different from        the Hill motion to dismiss. Lead plaintiff did not cite Tellabs in its
those raised in the Hill motion to dismiss. Sito was then ordered to     brief, but did rely on many cases that are consistent with Tellabs. It
indicate whether he joined in the previously briefed motion and to       also relied on some cases that are inconsistent with Tellabs.
raise any additional contentions in a separate motion. Additional        Defendants relied on Tellabs in their reply filed in Hill. Lead
briefs were taken on the issues raised by Sito. Jansen has never         plaintiff's answer brief to Sito's motion to dismiss was filed well after
indicated he has any distinct issues to raise and his attorney did not   Tellabs was decided. In that brief, lead plaintiff does not mention
file an appearance until after Sito's motion was fully briefed.          Tellabs.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 30 of 190 Document 139-1
                                                                                                                     Page 5 of 17
                                              2006 U.S. Dist. LEXIS 71244, *14

Tellabs, 437 F.3d at 601.                                               inconceivable that Congress intended liability of any
                                                                        defendants to depend on whether they were all sued in a
Regarding inferences to be drawn from the facts that are                single action or were each sued alone in several separate
alleged, the Seventh Circuit stated:                                    actions." Southland [Sec. Corp. v. Inspire Ins. Solutions,
                                                                        Inc.], 365 F.3d [353,] 365-66 [(5th Cir.2004)]. See also
     Instead of accepting only the most plausible of                    Phillips v. Scientific-Atlanta, Inc., 374 F.3d 1015, 1018
     competing inferences as sufficient at the pleading stage,          (11th Cir. 2004) ("[W]e believe that the most plausible
     we will allow the complaint to survive if it alleges facts         reading in light of congressional intent is that a plaintiff,
     from which, if true, a reasonable person could infer that          to proceed beyond the pleading stage, must allege facts
     the defendant acted with the required intent. "Faced with          sufficiently [*17] demonstrating each defendant's state
     two seemingly equally strong inferences, one favoring              of mind regarding his or her alleged violations."). We
     the plaintiff and one favoring the defendant, it is                find this reasoning persuasive. While we will aggregate
     inappropriate for us to make a determination as to which           the allegations in the complaint to determine whether it
     inference will ultimately prevail, lest we invade the              creates a strong inference of scienter, plaintiffs must
     traditional role of the factfinder." Pirraglia v. Novell,          create this inference with respect to each individual
     Inc., 339 F.3d 1182, 1188 (10th Cir. 2003). [*15]                  defendant in multiple defendant cases.
     "Scienter is normally a factual question to be decided by
     a jury, but the complaint must at least provide a factual     Id. at 602-03.
     basis for its scienter allegations." [In re] Cerner Corp.
     [Securities Litigation], 425 F.3d [1079,] 1084-85 [(8th
     Cir. 2005)]. If a reasonable person could not draw such       C. Facts Alleged
     an inference from the alleged facts, the defendants are
     entitled to dismissal; the complaint would fail as a matter   With these standards in mind, the allegations supporting
     of law to meet the requirements of § 78u-4(b)(2). See         scienter must be considered. At least as early as 2001,
     Adams v. Kinder-Morgan, Inc., 340 F.3d 1083, 1105             Newsday and Hoy overstated their paid circulation. Under
     (10th Cir. 2003) ("We [] understand a 'strong inference'      standards set by ABC, an independent non-profit monitoring
     of scienter to be a conclusion logically based upon           service, distribution of a newspaper does not count as paid
     particular facts that would convince a reasonable person      circulation unless the newspaper is sold for at least 25% of its
     that the defendant knew a statement was false or              basic single copy price. Schemes that were employed to
     misleading.").                                                overstate paid circulation included phony hawking programs,
                                                                   false affidavits that understated returns and overstated net
Id. at 602.                                                        sales, and directions to subordinates to pay distributors for
                                                                   bogus deliveries of newspapers. Many copies of the two
The Seventh Circuit rejected the group pleading presumption.       papers were dumped or delivered to persons who had no paid
There must be a strong inference of scienter regarding each        subscriptions. The SAC contains allegations as to Brennan's,
defendant.                                                         Czark's, Garcia's, [*18] Sito's, and Jansen's direct
                                                                   involvement in and actual knowledge of these schemes.
     The so-called "group pleading presumption" is "premised
     on the assumption that in cases of corporate fraud where      The limited allegations regarding Jansen are conclusory. They
     the false or misleading information is conveyed in            are insufficient to strongly infer his actual knowledge or
     prospectuses, registration statements, annual reports,        reckless disregard regarding the circulation numbers. Sito
     press releases, or other 'group-published [*16]               disputes whether his scienter regarding the circulation
     information,' it is reasonable to presume that these are      numbers is adequately alleged. In light of the report that Sito
     the collective actions of the officers." [City of Monroe      recently pleaded guilty to mail fraud related to the circulation
     Employees Retirement System v.] Bridgestone Corp.,            numbers, an amended complaint may be able to easily allege
     399 F.3d [651,] 689 [(6th Cir. 2005)]. . . . The answer, in   facts supporting Sito's knowledge or reckless disregard. For
     our view, lies in the language of the statute. Section 78u-   present purposes, it will be assumed that lead plaintiff has
     4(b)(2) requires that the complaint "state with               adequately alleged Sito's direct involvement in and actual
     particularity facts giving rise to a strong inference that    knowledge of the inflation of circulation numbers for Hoy.
     the defendant acted with the required state of mind." As
     the Fifth Circuit recently held, "PSLRA references to 'the    The overstated paid circulation numbers resulted in Newsday
     defendant' may only reasonably be understood to mean          and Hoy charging higher advertising rates than would have
     'each defendant' in multiple defendant cases, as it is        been charged without the inflated circulation numbers. After


              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 31 of 190 Document 139-1
                                                                                                                    Page 6 of 17
                                              2006 U.S. Dist. LEXIS 71244, *18

the overstated circulation numbers were revealed, Tribune          allegedly prevented the stock price of Tribune from falling at
recorded a $ 90,000,000 charge against earnings representing       that time. On February 11, 2004, Tribune [*21] issued a press
amounts expected to be refunded to advertisers. The inflated       release stating:
advertising rates being charged prior to the disclosure                  Newsday publisher Raymond Jansen issued the
allegedly resulted in a higher [*19] price for Tribune stock.            following statement today regarding [sic] lawsuit filed
Tribune's stock price allegedly dropped as a result of the               yesterday against the newspaper and the Spanish-
disclosure of overstated circulation numbers and the charge              language newspaper Hoy:
against earnings.                                                        "The lawsuit filed yesterday against Newsday and Hoy is
                                                                         completely without merit.
As summarized in the SAC, the facts allegedly concealed                  The allegations contained in the lawsuit are false. The
from the investing public during the class period were:                  source of the allegations is a disgruntled former
                                                                         employee who was a principal of a bankrupt distribution
     (a) since at least FY 2001, defendants were fraudulently
                                                                         company that was an affiliate of Newsday, bought in
     inflating the circulation of Tribune's Newsday and Hoy
                                                                         1998.
     publications, thus generating ill-gotter. revenue from
                                                                         The allegations involve less than 1% of Newsday's total
     their advertisers;
                                                                         circulation, and less than 15% of Hoy's total circulation.
     (b) as a result of the inflated circulation figures, the
                                                                         The Audit Bureau of Circulations conducts annual audits
     Company's publicly reported financial results during the
                                                                         of Newsday and Hoy. The last one was done in 2003,
     Class Period were artificially inflated (including revenue,
                                                                         and we are scheduled for another in 2004.
     earnings, and growth figures) and the Company's
                                                                         As the lawsuit is without merit and the allegations it
     liabilities were understated;
                                                                         contains false, we will not comment further at this time."
     (c) defendants had intentionally or recklessly established
                                                                   SAC P 100.
     extremely weak circulation controls which allowed for
     the circulation overstatements to go on unchecked for the     The SEC filings that allegedly contained false statements are
     better part of three years;                                   annual Forms 10-K for the years 2001 through 2003 and
                                                                   quarterly Forms 10-Q for the first quarter of 2002 through the
     (d) the true circulation of Newsday was only 480,000-
                                                                   first quarter of 2004. The SEC filings contained false
     490,000 copies of the weekday paper and 540,000-
                                                                   statements of the type summarized above reporting
     550,000 of Sunday's editions, or roughly 80% of what
                                                                   Tribune's [*22] income and earnings, reports of Newsday's
     had been previously reported;
                                                                   circulation, representations about internal controls, and
   (e) the true circulation of Hoy was only 40,000 to 50,000       statements about Tribune advertising revenue.
   copies, or roughly half [*20] of what had been
                                                                   The 2003 Form 10-K included an announcement of a Code of
   previously reported; and '
                                                                   Ethics for CEO and Senior Financial Officers that had been
   (f) as a result of (a)-(e) above, defendants' ability to
                                                                   adopted effective May 6, 2003.
   continue to achieve future earnings per share and
   revenue growth would be severely threatened, and would
                                                                   Madigan, FitzSimons, Fuller, and Grenesko signed the annual
   and did result in a $ 90 million charge against earnings.       Form 10-K's, except that Madigan did not sign the one for
SAC P 12.                                                          2003. Except for the Form 10-K for 2001, the SEC filings
                                                                   contained certifications required by the Sarbanes-Oxley Act
The false statements were contained in press releases and
                                                                   of 2002, 15 U.S.C. § 7241. Each of the Sarbanes-Oxley
SEC filings. The press releases alleged in the SAC were
                                                                   certifications is signed by Grenesko and either Madigan or
issued from October 25, 2001 through April 15, 2004. The
                                                                   FitzSimons.
press releases contained false statements of the type
summarized above in that they contained statements about
                                                                   The SEC began an informal investigation in February 2004.
Newsday or Hoy circulation for particular time periods,            In March 2004, the United States Attorney for the Eastern
Tribune income and earnings for particular time periods,           District of New York began a criminal investigation. Prior to
and/or statements about Tribune advertising revenues. No           June 2004, the United States Attorney for Connecticut and the
individual defendant is alleged to be directly responsible for     Connecticut Attorney General began investigations. The
issuing any of the press releases, but FitzSimons is quoted in a   allegations regarding these inquiries are not specific, but it is
number of the press releases and Madigan is quoted in one. In      implied that Tribune was aware of all of the investigations
February 2004, and thereafter, advertisers filed lawsuits          prior to June 2004. See SAC PP 6-7.
alleging Newsday and Hoy had overstated circulation.
Tribune initially denied the allegations. The forceful denial      In early June 2004, there were reports of a decrease in [*23]

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 32 of 190 Document 139-1
                                                                                                                           Page 7 of 17
                                               2006 U.S. Dist. LEXIS 71244, *23

advertising sales for Tribune holdings. At that point, the price     Arguments he raises, however, also apply to Jansen, Brennan,
of Tribune shares began to fall. In June 2004, Tribune backed        Czark, and Garcia. One of Sito's contentions is that he cannot
off its position that the advertisers' lawsuits were completely      be liable for securities fraud because he was not responsible
without merit, placed Brennan on administrative leave, and           for issuing any of the press releases or SEC filings containing
partially disclosed the circulation fraud. In a June 17, 2004        the alleged false representations. Lead plaintiff responds that
press release issued by Newsday, it was stated that September        Sito knowingly signed false circulation audits for Hoy that
2003 circulation for Newsday was overstated by                       were submitted to ABC. The same is alleged regarding Jansen
approximately 40,000 daily and 60,000 on Sundays. It was             and Newsday circulation audits. The allegations are
stated that Hoy circulation was overstated by approximately          insufficient to support Jansen's knowledge or reckless
15,000 daily and 3,000 on Sundays. It was also stated that           disregard of the inflated circulation numbers. Lead plaintiff
both publications "expect to make significantly smaller              contends the submissions to ABC were public statements
adjustments to their March 2004 circulation figures." SAC P          upon which liability may be based.
115.
                                                                     It need not be considered whether submissions to ABC
In a July 14, 2004 press release announcing second quarter           constitute public statements upon which a securities fraud
results, Tribune stated that an investigation had revealed           claim may be based. The PSLRA requires that each statement
further adjustments would be made to the September 2003              alleged to be misleading be specified in the complaint. 15
and March 2004 circulation figures for Newsday and Hoy,              U.S.C. § 78u-4(b)(1); [*26] Tellabs, 437 F.3d at 594. The
and that there were also misstatements for 2001 and 2002. It         misleading statements upon which lead plaintiff's claims are
was also noted that the second quarter results included a $          based are alleged in the section of the SAC entitled "False and
35,000,000 charge related to an anticipated settlement of the        Misleading Statements," SAC PP 60-112, with some
advertisers' lawsuits. FitzSimons is quoted as stating [*24]         additional misleading statements also included in the section
that "we moved aggressively to address circulation                   entitled "The Truth Begins to Emerge," see id. PP 115-16,
misstatements at Newsday and Hoy." SAC P 119.                        119-20, 124-25. The misleading statements that are identified
                                                                     are all press releases 6 [*27] or SEC filings. The Newsday-
In a July 28, 2004 article in the financial press, it was reported   Hoy Individual Defendants did not sign any of the SEC filings
that Newsday had lowered its guaranteed circulation numbers          nor are they alleged to have been directly involved in
by 55,000 daily and 100,000 for Sundays and that advertising         preparing any of those filings or issuing or preparing any of
rates would be cut.                                                  the press releases. 7 Since the circulation audits submitted to
                                                                     ABC are not themselves specifically identified as misleading
On July 30, 2004, Tribune filed its second quarter 2004 Form
                                                                     statements upon which the securities fraud claims are based,
10-Q. In the Form 10-Q, Tribune reiterated the results stated
                                                                     Sito's and Jansen's liability cannot be directly based on
in the July 14, 2004 press release, including the $ 35,000,000
                                                                     submitting the audits to ABC.
charge related to the advertisers' lawsuits. It was also stated
that Tribune would continue to vigorously defend the lawsuits        Lead plaintiff contends that, even if the circulation audits are
and continue to evaluate the adequacy of the $ 35,000,000            not considered to be public statements, Sito can still be liable
reserve. As had been reported in the press, it was noted that        because he participated in the scheme to defraud and there is
Newsday and Hoy had been censured by ABC. It was also                no requirement that a participant in a securities fraud scheme
noted that the SEC, the United States Attorney, and the              himself make any public statements. Lead plaintiff cites In re
Nassau County District Attorney were investigating and that
Tribune was cooperating with those investigations.
                                                                     6 All the press releases are Tribune press releases except for the June
In a September 10, 2004 press release, which coincides with
                                                                     17, 2004 press release which is identified as a Newsday press
the ending date of the putative class period, Tribune disclosed      release. Jansen was still the publisher of Newsday at that time and is
the true circulation numbers. It was also stated that the cost to    quoted in the press release, but it is not specifically alleged that he
settle the advertisers' lawsuits would [*25] increase by $ 45-       was responsible for issuing the press release. Instead, it is indicated
60,000,000 and that the additional charge would be included          that Tribune was actually responsible for issuing the press release.
in third quarter results.                                            The revised circulation figures contained in the press release are not
                                                                     attributed to Jansen. See SAC P 115.
                                                                     7 The  one limited exception is that the February 11, 2004 press
D. Newsday-Hoy Individual Defendants                                 release from Tribune contains a lengthy quote of a statement given
                                                                     by Jansen. Even taking this as a statement by Jansen upon which §
Sito is the only one of the Newsday-Hoy Individual                   10(b) liability could be based, as previously stated, there is no
Defendants who has expressly moved for dismissal.                    adequate basis for strongly inferring Jansen's scienter.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 33 of 190 Document 139-1
                                                                                                                   Page 8 of 17
                                              2006 U.S. Dist. LEXIS 71244, *27

Lernout & Hauspie Securities Litigation, 236 F. Supp. 2d
161, 173 (D. Mass. 2003), for the proposition that "the better     E. Tribune Individual Defendants
reading of § 10(b) and Rule 10b-5 is that they impose primary
liability on any person who substantially participates in a        As to the Tribune Individual Defendants, lead plaintiff alleges
manipulative or deceptive scheme by directly or indirectly         that the allegations sufficiently support at least reckless
employing a manipulative or deceptive device (like the             disregard of the truth. It contends that discrepancies between
creation or financing of a sham entity) intended to mislead        actual revenues and the reported paid circulation would have
investors, even if a material misstatement [*28] by another        put the Tribune Individual Defendants on notice of problems
person creates the nexus between the scheme and the                with reported circulation. It also contends that the circulation
securities market." In the present case, it is unnecessary to      controls in place were so obviously weak that the Tribune
determine the full parameters of indirect conduct. A key           Individual Defendants would have known they were deficient.
problem with lead plaintiff's contention is that the allegations   Additionally, lead plaintiff points to bonuses for FitzSimons
as to Sito and the other Newsday-Hoy Individual Defendants         and Madigan 8 which were based in part on increases in cash
only support, at most, that they were inflating circulation        flow and stock options all four Tribune Individual Defendants
numbers in order to charge higher advertising rates that would     exercised during the putative class period.
increase revenues for their publication. There are no
allegations to support that these defendants had any intentions     [*31] Regarding the discrepancies between reported
regarding deceiving the investing public. Without any              circulation and revenue, lead plaintiff alleges:
allegations connecting these defendants to the allegedly                Verifying the accuracy of the sales claims would have
misleading press releases and SEC filings, cf. Higginbotham             been a relatively easy task since Tribune was entitled to
v. Baxter International, Inc., 2005 U.S. Dist. LEXIS 12006,             revenue for every issue sold. Revenues received from
2005 WL 1272271 *6 (N.D. Ill. May 25, 2005), nor any                    third-party newspaper vendors should have matched
specific allegations from which it may be strongly inferred             precisely with the number of issues each vendor claimed
that these defendants were working with Tribune executives              to have sold. However, when the papers were discarded,
to prop up the value of Tribune stock, lead plaintiff does not          rather than sold, there was no revenue. Thus, defendants
satisfy the scienter pleading requirement for these defendants.         knew or were reckless in not knowing that the sales
Notably, the section of the SAC entitled "Scienter" makes no            revenues received from vendors did not support the
express allegation regarding any of the Newsday-Hoy                     circulation figures being reported to the Audit Bureau of
Individual Defendants. [*29] See SAC PP 133-51.                         Circulations.
Allegations about knowledge that the Newsday-Hoy                   SAC P 134. There are no further allegations detailing this
Individual Defendants had is limited to allegations that they      conclusory allegation.
directly and knowingly participated in the inflation of
                                                                   As defendants point out, it is also alleged that ABC includes
circulation numbers.
                                                                   in paid circulation any paper sold for at least 25% of the
                                                                   single copy price. SAC PP 43-44. While that would mean
In its answer to Sito's motion, lead plaintiff bases additional
                                                                   there is not a direct correlation between paid circulation and
allegations on a May 30, 2006 United States Attorney press
                                                                   newspaper sales revenue, perhaps having general information
release reporting guilty pleas by nine former Newsday and
                                                                   about available discount programs would reveal a discrepancy
Hoy employees, including Sito, Brennan, Czark, and Garcia,
                                                                   between reported paid circulation and actual revenues. The
but not Jansen. "Ordinarily, as long as they are consistent with
                                                                   problem is that the PSLRA does not [*32] permit that type of
the allegations of the complaint, a plaintiff may asset
                                                                   speculation when determining whether a strong inference of
additional allegations in its response to a motion to dismiss.
                                                                   scienter has been alleged. Also, there are no allegations
However, Rule 9(b) requires the necessary allegations be in
                                                                   regarding what structures are in place at Tribune itself for
the complaint itself. Additional allegations contained in the
                                                                   reviewing revenue reports from the various newspapers it
responsive brief, however, may indicate that plaintiff should
                                                                   owns nor the line of authority. The allegations regarding
be given the opportunity to amend the Complaint to comply
                                                                   discrepancies between reported paid circulation and revenue
with Rule 9(b)." Guaranty Residential Lending, Inc. v.
                                                                   from selling newspapers are not a basis for inferring that the
International Mortgage Center, Inc., 305 F. Supp. 2d 846,
                                                                   Tribune Individual Defendants should have known paid
852 (N.D. Ill. 2004) (citations omitted). However, taking into
consideration the additional allegations would not change
today's ruling.                                                    8 Allegations refer to bonuses for "executives and other key
                                                                   employees." SAC P 139 (quoting April 7, 2003 Proxy Statement).
The First Claim against defendants Brennan, Czark, [*30]
                                                                   However, only FitzSimons and Madigan are specifically alleged to
Garcia, Sito, and Jansen will be dismissed.
                                                                   have received such bonuses. SAC PP 139-42.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 34 of 190 Document 139-1
                                                                                                                       Page 9 of 17
                                               2006 U.S. Dist. LEXIS 71244, *32

circulation was overstated.                                          Svezzese v. Duratek, Inc., 2002 U.S. Dist. LEXIS 20967, 2002
                                                                     WL 1012967 *5-6 (D. Md. April 30, 2002), aff'd by
The allegations as to deficient internal controls are also           unpublished order, 67 F. App'x 169 (4th Cir. 2003).
conclusory. There are no allegations as to the controls that
were in place nor what could have been done differently.             While the allegations that FitzSimons and Madigan received
Instead, lead plaintiff simply alleges methods that were used        additional bonuses based on increased cash flow shows these
to inflate circulation and contends internal controls must have      two defendants [*35] had a possible motive for overstating
been deficient because the fraudulent overstatements were not        Tribune revenues, motivation is not by itself sufficient to infer
discovered. Just as overstatements of income or revenue are          scienter. Tellabs, 437 F.3d at 601. Additionally, it is not at all
not by themselves enough to infer scienter, see Higginbotham,        clear how much their bonuses were affected by the increased
2005 U.S. Dist. LEXIS 12006, 2005 WL 1272271 at *7                   advertising income resulting from inflated circulation figures
(collecting cases), failure to discover overstated newspaper         for two of Tribune's subsidiary newspaper holdings. The
circulation is not enough, by itself, to infer scienter. There       bonus evidence is not even very strong evidence of motive.
should also be allegations as to [*33] what controls were            Cf. Tuchman v. DSC Communications Corp., 14 F.3d 1061,
actually in place and what controls should have been in place.       1068-69 (5th Cir. 1994); Chu v. Sabratek Corp., 100 F. Supp.
                                                                     2d 827, 841 (N.D. Ill. 2000). Also, the exercising of stock
It is alleged that: "The inability of Tribune's internal auditors
                                                                     options that is alleged is not a basis for inferring motive.
to confirm circulation from these fictitious hawkers, as
                                                                     There are no allegations regarding options activity outside the
described in the Briggs affidavit, should have raised red flags
                                                                     putative class period. Therefore, the allegations do not support
about both circulation and revenue." SAC P 135. Allegations
                                                                     that defendants' options activity during the putative class
based on the Briggs affidavit are contained in paragraphs 34-
                                                                     period was unusual or otherwise suspicious. Higginbotham,
59 of the SAC (see SAC P 33). The only reference to Tribune
                                                                     2005 U.S. Dist. LEXIS 12006, 2005 WL 1272271 at *8.
auditors is contained in P 57 which alleges:
                                                                     Even if the allegations are insufficient to support scienter
     In 2003 [a Chicago distributor of Hoy] met with Czark           prior to February 2004, lead plaintiff contends it is adequately
     and [consultant Ed] Smith to discuss what he/she should         alleged that scienter existed thereafter because the Tribune
     say to Tribune auditors who were reviewing the paid             Individual Defendants were aware [*36] that the first
     circulation that the distributor had reported relating to his   advertisers' lawsuit had been filed. Awareness of the lawsuit
     work in Chicago. The distributor suggested that he              does not establish that the Tribune Individual Defendants
     overstate the volume of sales of Hoy at each hawker             were turning a blind eye if they did not immediately accept
     location. Smith replied that the distributor should instead     the allegations of the lawsuit as true. The present allegations
     fabricate bills from other hawking companies and tell the       include that an investigation was begun, intermediate
     auditors that those non-existent companies had helped to
                                                                     disclosures were made in June 2004, and full disclosures were
     distribute Hoy in Chicago. Smith explained that the             made by September 2004. There are no allegations regarding
     distributor could blame the fictitious hawker companies         any interim internal reports that were made that would have
     for any hawkers and hawker locations that Tribune               provided the Tribune Individual Defendants with information
     auditors could not confirm. [*34] The distributor did as        that was inconsistent with any of the press releases or SEC
     Smith had instructed, setting up phony accounts in the          filings made between February and September 2004. Lead
     names of other hawking firms, which he/she cited to Hoy         plaintiff points to the February 11, 2004 press release
     as if they substantiated paid circulation numbers.              containing an absolute denial of the merits of the advertisers'
                                                                     lawsuit. But even if that press release should be attributed to
Because this one alleged incident apparently did not result in
                                                                     one or more of the Tribune Individual Defendants, as
a large adjustment to circulation numbers or result in
                                                                     previously discussed, there is no sufficient basis for
discovery of the circulation scheme does not show that the
                                                                     concluding that, as of that date, any of these defendants
auditing program that was in place was so obviously deficient
                                                                     should have known that there was at least some truth to the
that Tribune executives should have been aware of the
                                                                     allegations regarding inflated circulation numbers. Similarly,
deficiencies. Without additional allegations as to existing or
                                                                     the fact that government agencies were instituting
missing controls, the scheme to inflate circulation that is
                                                                     investigations [*37] is no basis for strongly inferring scienter
described does not make it obvious that it only went
                                                                     on the part of the individual defendants. There are no specific
undiscovered because there were insufficient controls. The
                                                                     facts alleged about the government investigations to support
fraudulent scheme that is alleged is not a basis for strongly
                                                                     that, prior to September 2004, any particular Tribune
inferring that high level Tribune executives should have
                                                                     Individual Defendant had knowledge to support scienter.
known insufficient controls were in place to reveal fraud. Cf.


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 35 of 190 Document 139-1
                                                                                                                       Page 10 of 17
                                              2006 U.S. Dist. LEXIS 71244, *37

As to the further press releases and Form 10-Q from June and       for the circulation figures they reported in SEC filings and
July 2004, no specific facts are alleged to support that, as of    press releases, it was incumbent on lead plaintiff to
the dates of the particular statements, any Individual Tribune     adequately allege that those responsible for the SEC filings
Defendant had or should have had knowledge that was                and press releases recklessly relied on the circulation figures
inconsistent with facts contained in those statements.             that were provided. There are no allegations specifying who at
                                                                   Tribune issued the press releases. Lead plaintiff cannot simply
Since plaintiffs have not alleged facts from which scienter on     attribute to Tribune the knowledge of lower level employees
the part of the Tribune Individual Defendants can be strongly      who were not also responsible for the SEC filings and press
inferred, the First Claim as against those defendants will be      releases. Since Tribune's scienter is not adequately alleged,
dismissed.                                                         the First Claim against Tribune will be dismissed.


F. Tribune's Scienter                                              G. Conclusion
Still to be considered is whether scienter is adequately alleged   The First Claim will [*40] be dismissed in its entirety. Since
regarding Tribune itself. As previously discussed, none of the     lead plaintiff has not adequately alleged the direct liability of
Individual Tribune Defendants are adequately alleged to have       any defendant, the Second Claim as to controlling person
had scienter. Therefore, scienter on the part of Tribune cannot    liability must also be dismissed. Higginbotham, 2005 U.S.
be based on any high level Tribune officer having the              Dist. LEXIS 12006, 2005 WL 1272271. at *10. The Securities
necessary knowledge or intent. Lead plaintiff argues that          Case will be dismissed with prejudice. Class certification will
knowledge of any Tribune employee [*38] can be attributed          be denied without prejudice.
to Tribune. It argues that Tribune's scienter can be based on
the Newsday-Hoy Individual Defendants' knowledge that the          II. ERISA CASE
circulation numbers were being falsified. As previously
discussed, there is no sufficient basis for strongly inferring     Two motions to dismiss have been filed in the ERISA Case.
that Jansen knew the Newsday circulation numbers were false        One is brought by all defendants and addresses issues
or recklessly disregarded the falsity of the circulation           generally applicable to all defendants. The other motion is
numbers. Therefore, any attribution of knowledge or scienter       brought by particular defendants.
must be based on one of the other four Newsday-Hoy
Individual Defendants.
                                                                   A. Pleading Standard
Contrary to lead plaintiff's contention, for purposes of § 10(b)
liability, a corporation is not assumed to have the knowledge      In the CAEC (Consolidated Amended Erisa Complaint), 9 it is
of every single one of its employees no matter what the            expressly stated that: "Plaintiffs do not allege fraud in this
employee's position may be. See Higginbotham, 2005 U.S.            action, but only breaches of fiduciary duty and ERISA
Dist. LEXIS 12006, 2005 WL 1272271 at *8-9 (discussing             violations." CAEC P 162. Assuming the actual allegations
cases). Instead, the corporation's scienter is generally limited   and contentions are consistent with this statement, Fed. R.
to being based on knowledge or scienter of a senior officer or     Civ. P. 9(b) does not apply to the claims contained in the
director of the corporation, or an employee involved in            CAEC. On defendants' motion to dismiss, plaintiffs' well-
issuing the alleged misrepresentation. Id. None of the             pleaded allegations of fact are taken as true and all reasonable
Newsday-Hoy Individual Defendants are senior officers or           inferences are drawn in plaintiffs' favor. Leatherman v.
directors of Tribune and, as previously discussed regarding        Tarrant County Narcotics Intelligence & Coordination Unit,
their individual liability, none (other than [*39] Jansen          507 U.S. 163, 164, 113 S. Ct. 1160, 122 L. Ed. 2d 517, [*41]
regarding one press release) were involved in issuing any of       (1993); Dixon v. Page, 291 F.3d 485, 486 (7th Cir. 2002).
the SEC filings or press releases containing the alleged           The CAEC need not set forth all relevant facts or recite the
misrepresentations.                                                law; all that is required is a short and plain statement showing

Lead plaintiff contends that these defendants can be
considered to be spokespersons for Tribune in that they were       9 Counsel   for the ERISA plaintiffs have failed to comply with the
authorized to provide circulation numbers to ABC. That,            requirement that, in addition to electronically filing pleadings, paper
however, does not make them spokespersons as to the false          copies of complaints, motions, briefs, and other pleadings must be
statements that constitute the alleged violations of § 10(b).      provided to the judge assigned to the case. See N.D. Ill. Loc. R.
While senior Tribune officers and other unspecified Tribune        5.2(e). Counsel shall make sure to comply with this requirement in
employees relied on the Newsday-Hoy Individual Defendants          the future.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 36 of 190 Document 139-1
                                                                                                                            Page 11 of 17
                                                    2006 U.S. Dist. LEXIS 71244, *41

that plaintiffs are entitled to relief. Fed. R. Civ. P. 8(a)(2);           ("TM Plan"). The TM Plan is limited to employees of Times
Boim v. Quranic Literacy Institute, 291 F.3d 1000, 1008 (7th               Mirror and its subsidiaries, which merged into Tribune in
Cir. 2002); Anderson v. Simon, 217 F.3d 472, 474 (7th Cir.                 2000. Both Plans are defined contribution plans that provide
2000), cert. denied, 531 U.S. 1073, 121 S. Ct. 765, 148 L. Ed.             individual accounts for participants. See 29 U.S.C. §
2d 666 (2001). Plaintiffs need not plead facts; conclusions                1002(34). Participants have a choice of investing their money
may be pleaded as long as defendants have at least minimal                 in one or more of ten different funds. Nine of the funds are
notice of the claim. Fed. R. Civ. P. 8(a)(2); Swierkiewicz v.              third-party, publicly-traded mutual funds. The other fund for
Sorema N.A., 534 U.S. 506, 512, 122 S. Ct. 992, 152 L. Ed. 2d              each Plan is a fund that is required to invest almost entirely in
1 (2002). Even if not required to plead specific facts, plaintiffs         Tribune common stock, the Company Stock Fund. The
can plead themselves out of court by alleging facts showing                Company Stock Fund for each Plan had been an Employee
there is no viable claim. See Slaney v. Int'l Amateur Ath.                 Stock Ownership Plan ("ESOP") before being merged into the
Fed'n, 244 F.3d 580, 597 (7th Cir.), cert. denied, 534 U.S.                TS and TM Plans. Plaintiffs contend that defendants breached
828, 122 S. Ct. 69, 151 L. Ed. 2d 35 (2001); Kauthar SDN                   their fiduciary duties by continuing to have the Company
BHD v. Sternberg, 149 F.3d 659, 670 & n.14 (7th Cir. 1998),                Stock Fund for each Plan invest in Tribune stock despite the
cert. denied, 525 U.S. 1114, 119 S. Ct. 890, 142 L. Ed. 2d 788             value of that stock being inflated by overcharging for
(1999). [*42] As long as they are consistent with the                      advertising based on the inflated [*44] circulation numbers.
allegations of the CAEC, plaintiffs may assert additional facts
in their response to the motion to dismiss. Brokaw v. Mercer                [*45] Allegedly, defendants should have known that the
County, 235 F.3d 1000, 1006 (7th Cir. 2000); Forseth v.                    value of Tribune stock was artificially inflated and acted
Village of Sussex, 199 F.3d 363, 368 (7th Cir. 2000).                      negligently by failing to reasonably investigate information
Plaintiffs are not bound by legal characterizations of their               regarding Tribune stock, failing to ensure there were adequate
claims contained in the CAEC. Forseth, 199 F.3d at 368;                    internal controls, and failing to keep participants adequately
Kirksey v. R.J. Reynolds Tobacco Co., 168 F.3d 1039, 1041                  informed.
(7th Cir. 1999). However, in response to a motion to dismiss
that raises the issue, plaintiffs must identify a legal basis for a        A jurisdictional issue raised by defendants -- surprisingly, in
claim and make adequate legal arguments in support of it.                  the last footnote of their brief-is whether plaintiffs' claims are
Kirksey, 163 F.3d at 1041-42; Stransky v. Cummins Engine                   cognizable under 29 U.S.C. § 1132(a)(2). Because this goes to
Co., 51 F.3d 1329, 1335 (7th Cir. 1995).                                   plaintiffs' standing to bring their claims, it is a jurisdictional
                                                                           issue. Mutual Life Insurance Co. of New York v. Yampol, 840
                                                                           F.2d 421, 423 (7th Cir. 1988); Bona v. Barasch, 2003 U.S.
[*43] B. Claims and Defendants                                             Dist. LEXIS 4186, 2003 WL 1395932 *9 (S.D.N.Y. March 20,
                                                                           2003).
The ERISA Case concerns investments in Tribune stock by
two ERISA benefit plans 10 that are offered to particular                  Courts are split regarding whether this section can be a basis
Tribune employees, the Tribune Company 401(k) Savings                      for relief when the relief will not benefit all participants of the
Plan ("TS Plan") 11 and the Times Mirror Savings Plus Plan                 fund or the plan itself. Here, relief will be limited to
                                                                           participants who had monies invested in the Company Stock
                                                                           Fund during a specific time period. Presumably, at least some
                                                                           participants did not. The Seventh Circuit has not yet ruled on
10 Portions of the Plans are quoted in the CAEC, but the Plans             this issue. This court adopts the view that plaintiffs [*46]
themselves are not attached as exhibits. Defendants have provided          may bring § 1132(a)(2) claims under the circumstances of this
copies of the Plans and plaintiffs do not dispute that they are accurate   case. See Rogers v. Baxter International, Inc., 417 F. Supp.
copies. Since central to plaintiffs' claims, the Plans may be              2d 974, 980-82 (N.D. Ill. 2006). Plaintiffs may also be entitled
considered on the motion to dismiss. Rosenblum v. Travelbyus.com           to relief under § 1132(a)(3). See id. at 982-83. No claim will
Ltd., 299 F.3d 657, 661 (7th Cir. 2002); Duferco Steel Inc. v. M/V         be dismissed for lack of jurisdiction.
Kalisti, 121 F.3d 321, 324 n.3 (7th Cir. 1997); Venture Associates
Corp. v. Zenith Data Systems Corp., 987 F.2d 429, 431 (7th Cir.            There are three categories of defendants in the ERISA case.
1993). If inconsistent with allegations of the CAEC, the actual            The Tribune Company Employee Benefits Committee (the
documents will control. See Rosenblum, 299 F.3d at 661 (quoting 5
                                                                           "EBC") is named as a defendant as well as eleven current or
Wright & Miller, Federal Practice & Procedure Civil 2d § 1327 at
                                                                           former members of the EBC (the "Committee Defendants").
766 (1990)); In re Wade, 969 F.2d 241, 249 (7th Cir. 1992); Beam v.
                                                                           Each Plan names the EBC as a fiduciary and empowers the
IPCO Corp., 838 F.2d 242, 244-45 (7th Cir. 1988).
                                                                           EBC to administer the Plans and establish and administer an
11 Priorto 2004, the TS Plan's name was the Tribune Company                investment policy. Thirteen defendants are members of the
Savings Investment Plan.

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 37 of 190 Document 139-1
                                                                                                                             Page 12 of 17
                                                  2006 U.S. Dist. LEXIS 71244, *46

Tribune Board of Directors (the "Board Defendants"). The                 Co., 453 F.3d 404 (7th Cir. 2006). Defendants also point out
Board is responsible for appointing members of the EBC. The              that the circulation figures were already being independently
Board is specifically named as a fiduciary of the TS Plan.               audited by ABC and that the Tribune itself responded to
Also named as a defendant is Tribune itself. Tribune is                  reports by investigating the circulation fraud and took
alleged to be a de facto fiduciary of the Plans in that it               corrective action.
employs and directs the people who make investment
decisions for the Plans.                                                 The express terms of both Plans require that an available
                                                                         investment option be a fund primarily consisting of Tribune
The CAEC contains three claims. The First Claim is against               stock. Therefore, the § 1104(a)(2) exception applies and
all defendants for breaches of fiduciary [*47] duty, including           defendants ordinarily would not be required to diversify the
cofiduciary duties, citing 29 U.S.C. §§ 1104, 1109, 1132. 12             Company Stock Funds. See Wright, 360 F.3d at 1093-94.
The breach is described as an imprudent investment claim.                However, § 1104(a)(2) and language of a plan-cannot "be
The Second Claim is against all defendants for breach of                 interpreted to include a per se prohibition against diversifying
fiduciary duty, including cofiduciary duties, citing 29 U.S.C.           an ESOP." Summers, 453. F.3d at 407 (quoting Kuper v.
§§ 1104, 1105, 1109, 1132. The breach is negligent                       Iovenko, 66 F.3d 1447, 1457 (6th Cir. 1995)). 13 A fiduciary
misrepresentations and omissions arising out of a duty to                responsible for investing plan funds still has a duty of prudent
investigate and discover the circulation fraud. The alleged              investment that can override plan restrictions and §
communications containing inaccurate information included                1104(a)(2) in special circumstances. Summers, 453 F.3d at
summary plan descriptions that incorporated SEC filings.                 407. On this subject, [*50] the Seventh Circuit has favorably
These are generally the same SEC filings that are alleged in             cited standards set forth by the Sixth Circuit in Kuper and the
the Securities Case. See § I(C) supra. Other alleged                     Third Circuit in Moench v. Robertson, 62 F.3d 553, 571-72
communications concerned options for participants'                       (3d Cir. 1995), cert. denied, 516 U.S. 1115, 116 S. Ct. 917,
investment of the funds in their Plan accounts, in which the             133 L. Ed. 2d 847 (1996). See Summers, 453 F.3d at 410.
strong performance of Tribune stock was highlighted.                     Moench holds that a fiduciary's decision not to diversify
Particularly, one such communication included a cover letter             assets of a plan covered by § 1104(a)(2) is presumed to be
from FitzSimons addressed to "Fellow Employee" and                       proper and that presumption can only be overcome by
boasting that 2003 "was one of great progress for Tribune                showing an abuse of discretion. 62 F.3d at 571. "In
Company, including achieving record earnings. [*48] "                    attempting to rebut the presumption, the plaintiff may
CAEC P 120. The Third Claim is against the Tribune and                   introduce evidence that 'owing to circumstances not known to
Board Defendants for breach of fiduciary duty, citing 29                 the settlor and not anticipated by him [the making of such
U.S.C. §§ 1104, 1109, 1132. The breach is captioned as                   investment] would defeat or substantially impair the
"Failure to Properly Appoint, Monitor and Inform the                     accomplishment of the purposes of the trust.'" Id. (quoting
Committee Defendants."                                                   Restatement (Second) of Trusts § 227 cmt. g (1957)).
                                                                         Similarly, Kuper holds "the plaintiff must show that the
                                                                         ERISA fiduciary could not have reasonably believed the
C. First Claim                                                           plan's drafters would have intended under the circumstances
                                                                         that he continue to comply with the ESOP's direction that he
Defendants' principal argument is that, as fiduciaries of the            invest exclusively in employer securities." Kuper, 66 F.3d at
Plans, they had no duty to question the valuation of Tribune             1459 [*51] (quoted in Summers, 453 F.3d at 410). The
stock by conducting an independent inquiry into the                      Seventh Circuit's discussion of the issue has also made clear
circulation figures provided by Newsday and Hoy.                         that investment risk, not stock price decline, is the key
Defendants contend this is especially true since, in accordance          consideration, see Summers, 453 F.3d at 408-11, including
with 29 U.S.C. § 1104(a)(2), the Company Stock Funds were                whether the participants' retirement funds are almost entirely
exempt from ERISA's diversity requirement and a                          invested in the company's stock or there are other assets
presumption arises that it was prudent to continue to limit the          besides the company stock, see id. at 410-11.
funds' investments to Tribune [*49] stock. See Wright v.
Oregon Metallurgical Corp., 360 F.3d 1090, 1097-98 (9th
Cir. 2004). See also Summers v. State Street Bank & Trust
                                                                         13 Defendants   cite the dictum in Wright, 360 F.3d at 1097-98,
                                                                         suggesting that it is inconsistent with the language of § 1104(a)(2) to
12 Although  29 U.S.C. § 1105 is not expressly cited in the First        ever require that a fiduciary diversify a plan that is governed by that
Claim, plaintiffs expressly refer to cofiduciary liability. See CAEC P   subsection. The Seventh Circuit's recent decision in Summers makes
169.                                                                     clear that the Seventh Circuit has not taken that position.

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 38 of 190 Document 139-1
                                                                                                                     Page 13 of 17
                                                 2006 U.S. Dist. LEXIS 71244, *51

It is expressly alleged in the CAEC that investment in the             Dist. LEXIS 11290, 2006 WL 571874 *2 (S.D. Ind. March 7,
Company Stock Fund is one option a participant may choose,             2006). In the present type of case, case law supports that
not the only option. There are also express allegations                conclusory allegations that all defendants should have known
regarding the percentage of Plan assets that participants [*52]        pertinent facts about the corporation generally have not been
had invested in the Company Stock Fund. As of December                 found to be sufficient unless it is, at a minimum, alleged that
31, 2003, 61% of the TS Plan's assets and 23% of the TM                each particular defendant was in a position to know or to learn
Plan's assets were in the Company Stock Fund. 14 The                   the information. Thus, allegations a defendant was a director
distribution of total assets of the Plans, however, does not           or officer of the corporation, or an employee in a particular
establish exactly how individual participants allocated their          position, will generally suffice to support that the defendant
accounts.                                                              should have known certain related information transacted at
                                                                       Board level; but alleging that a defendant was a member of a
Citing In re Westar Energy Inc., ERISA Litigation, 2005 U.S.           plan's investment committee, without more, is generally
Dist. LEXIS 28585, 2005 WL 2403832 (D. Kan. Sept. 29,                  insufficient to take as true that the defendant [*55] should
2005); Schied v. Dynegy, Inc. (In re Dynegy, Inc. ERISA                have known specific information about the operations of the
Litig.), 309 F. Supp. 2d 861 (S.D. Tex. 2004), and Barker v.           corporation that sponsors the plan. See Howell v. Motorola,
American Mobil Power Corp., 64 F.3d 1397 (9th Cir. 1995),              Inc., 337 F. Supp. 2d 1079, 1089-91 (N.D. Ill. 2004)
defendants contend ERISA imposed no duty upon them to                  (collecting cases); In re Ferro Corp. ERISA Litigation, 422 F.
independently inquire about, investigate, or audit company             Supp. 2d 850, 861 (N.D. Ohio 2006); Rogers, 417 F. Supp. 2d
affairs or reports potentially affecting its stock value.              at 984; In re Sears, Roebuck & Co. ERISA Litigation, 2004
Defendants [*53] concede, however, that so-called "red                 U.S. Dist. LEXIS 3241, 2004 WL 407007 *5 (N.D. Ill. March
flags" will create such a duty. Essentially, that is the theory        3, 2004). But compare Herrington v. Household
relied upon by plaintiffs. They contend that internal controls         International, Inc., 2004 U.S. Dist. LEXIS 5461, 2004 WL
for circulation were so obviously deficient that defendants            719355 *4-5 (N.D. Ill. March 31, 2004). Also, plaintiffs may
would have known the circulation figures could not be relied           plead themselves out of court by providing specific
upon. Thus, it is alleged that defendants should have known            allegations that are inconsistent with conclusory allegations.
circulation was overstated and, correspondingly, advertising           Slaney, 244 F.3d at 597; Wright, 360 F.3d at 1098.
revenues were inflated. Although not expressly alleged, it is
implied that, had they recognized the internal control                 As to the Committee Defendants, it is generally alleged that
deficiencies, defendants would have also realized the inflated         they "were all senior Tribune management personnel who
numbers would eventually become public, resulting in a need            should have been intimately aware of Tribune's financial
both to refund past advertising charges and decrease future            condition and business practices and internal controls and
advertising rates, and ultimately resulting in a charge to past        should have known about the Tribune circulation scandal and
income and decrease in future income. For present purposes,            other facts alleged" in the CAEC. CAEC P 32. That general
it will be assumed that obviously deficient internal controls          allegation, however, is inconsistent [*56] with allegations
and the corresponding implications as to an effect on                  that two Committee defendants were the Director of Benefits
company income would be a "red flag" putting defendants on             and Senior Vice President of Human Resources. Also, a
notice. Plaintiffs do not detail the alleged control deficiencies.     number of Committee Defendants are simply alleged to be
It must be considered whether the conclusory allegation as to          Vice Presidents of Tribune, without identifying those
obvious control deficiencies and their implications is                 positions as being related to circulation or finance. The
sufficient [*54] to support plaintiffs' claims.                        allegations are insufficient to take as true that these
                                                                       defendants should have known internal controls for
Unlike the Securities Case in which the PSLRA and Rule 9(b)            circulation in a subsidiary were deficient.
apply, Rule 8(a) applies to the ERISA case. Rule 8(a) still
requires that the claim be adequately described so as to fairly        As to those defendants who are alleged to be Directors, high-
notify defendants as to the claims against each of them.               level Tribune Officers, or Tribune officials in the Finance or
Wilson v. Advocate Health and Hospitals Corp., 2006 U.S.               Treasurer's offices, the allegations are also insufficient.
Dist. LEXIS 45283, 2006 WL 1749662 *3 (N.D. Ill. June 21,              Tribune is alleged to be one of the country's largest media and
2006); Ward v. Independent Order of Foresters, 2006 U.S.               entertainment companies. The publishing segment allegedly
                                                                       represents more than 70% of Tribune's total revenues, which
                                                                       exceeded $ 5 billion annually in recent years. Operating
14 Inthe CAEC, plaintiffs cite to the plans' 2003 Forms 11-K, but do   profits during the three years preceding the filing of the
not attach them to the CAEC. Defendants provide the Forms 11-K         CAEC ranged from $ 800 million to $ 1.3 billion, with 65%
for 2004 which show that, as of December 31, 2004, the respective
                                                                       coming from the publishing segment. CAEC P 92. Newsday
percentages were 59% for the TS Plan and 32% for the TM Plan.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 39 of 190 Document 139-1
                                                                                                                     Page 14 of 17
                                              2006 U.S. Dist. LEXIS 71244, *56

and Hoy are owned by subsidiaries and are just two of a            internal controls for circulation. Lacking such knowledge,
number of newspapers owned by Tribune. Allegations in the          there would be no basis for any individual defendant's
CAEC indicate the Tribune owns at [*57] least 14                   conduct being negligent. Since none of the individual
newspapers. See CAEC P 130 (quoting a June 21, 2004                defendants would have known of the deficient controls, there
Bloomberg article). Even with income inflated by overstated        is no sufficient basis for attributing such putative knowledge
circulation figures, Newsday revenues for 2002 were about $        to the EBC itself or the Tribune. 15
602 million, which represented 15.6% of Tribune's publishing
revenues and approximately 12% of total revenues. CAEC P            [*60] Even if the conclusory allegations that defendants
103. Newsday was not Tribune's largest newspaper, the              should have known circulation was overstated at Newsday
Chicago Tribune, the Los Angeles Times, and the Baltimore          and Hoy were to be taken as true, defendants contend the First
Sun also being owned by Tribune subsidiaries. And Hoy was          Claim should be dismissed because plaintiffs have not alleged
substantially smaller, having circulation one-seventh or less      a sufficient decline in stock price or a sufficiently serious
that of Newsday.                                                   deterioration of Tribune's financial situation accompanied by
                                                                   a genuine risk of insider trading. See Wright, 360 F.3d at
While it is alleged that circulation controls at the two           1098-99 (citing Moench, 62 F.3d at 572; LaLonde v. Textron,
newspapers were weak, the only specific allegation is that         Inc., 270 F. Supp. 2d 272, 280 (D.R.I. 2003), aff'd in part,
circulation managers were not required to certify the amount       vacated in part, 369 F.3d 1 (1st Cir. 2004)). While Wright
of claimed circulation. CAEC P 93. Unlike the SAC in the           stands for the proposition that those are two principal factual
Securities Case, the CAEC does not detail the fraudulent           grounds for overcoming the presumption, Wright does not
conduct of the Newsday and Hoy employees who were                  hold that these are the only possible factual grounds for
directly perpetrating the overstatement of circulation.            overcoming the presumption. Moreover, in Summers, 453
However, it is still alleged that employees had distributors pad   F.3d at 407-11, the Seventh Circuit discussed other possible
sales figures, that retailers were paid to dump papers, and a      scenarios that would support finding that the ERISA
computer program was created to falsify sales. Id. P 129           fiduciaries had violated the duty of prudence. But even
(quoting a June 2004 article [*58] from the Chicago Sun-           viewing the possible scenarios for imprudent investment more
Times). In light of the allegedly fraudulent attempt to inflate    broadly than defendants do, plaintiffs' First [*61] Claim does
circulation and cover up the inflation, it would not have been     not withstand scrutiny.
obvious for an outsider to discover figures were inflated, and
even more difficult to determine the true numbers. None of         Even assuming that non-negligent conduct would have
the defendants in the ERISA Case are alleged to have been          resulted in defendants having full knowledge of the
directly involved in the fraudulent reporting of circulation.      overstatements of circulation and the potential for a $ 95
After accusations, ABC conducted an audit, found a lack of         million charge to income, 16 prudence did not require selling
sufficient records, and took more time than expected to be         off the Plans' Tribune stock and closing the Company Stock
able to complete the audit. Previously, though, ABC had            Fund. As is alleged in the CAEC, the Tribune's annual
audited Newsday's and Hoy's circulation reports without            revenues exceed $ 5 billion. The charge to income, which
finding any problems. It was only, after accusations, that ABC     represents refunds or credits to advertisers from at least three
investigated intensively enough to discover a problem.             different years, represents less than 2% of Tribune's revenues
According to the CAEC, in response to the first advertiser's       for a single year. While such a loss of revenue could be
lawsuit, Tribune also conducted its own investigation, which,      expected to affect dividends and/or the value of the company's
within a few months, uncovered circulation overstatements.         stock, it would not be expected to put the company at risk of

None of the individual defendants in the ERISA Case are
alleged to have been employed by Newsday or Hoy. Instead,          15 Tribune also contends all claims against it should be dismissed
all the individual defendants are employees and/or Directors
                                                                   because the Plans do not formally make it a fiduciary. Case law,
of the parent company, Tribune. While significant assets,
                                                                   however, supports that persons or entities can act as "de facto" or
Newsday and Hoy represent [*59] only about 12% of                  "functional" fiduciaries. See In re Luna, 406 F.3d 1192, 1202 (10th
company revenues. Also, Tribune is alleged to have a number        Cir. 2005); Rogers, 417 F. Supp. 2d at 986. Plaintiffs have
of larger newspaper and other media holdings. Those                adequately alleged that Tribune is a de facto fiduciary. See CAEC PP
allegations are inconsistent with any. of the individual           71-74; Rogers, 417 F. Supp. 2d at 986.
defendants having intimate knowledge of operations at
                                                                   16 A September 10, 2004 article in Bloomberg reported that Tribune
Newsday and Hoy. The facts alleged are inconsistent with any
of the individual defendants having knowledge that would           officials indicated there would be a total charge of up to. $ 95
                                                                   million. CAEC P 143. In October 2004, it was disclosed that the
have made it obvious that Newsday and Hoy had insufficient
                                                                   actual charges had been determined to total $ 90 million. Id. P 146.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 40 of 190 Document 139-1
                                                                                                                           Page 15 of 17
                                                    2006 U.S. Dist. LEXIS 71244, *61

going out of business, which was the pertinent scenario in                 7.9% of the July 15 price. Plaintiffs do not allege any
Summers.                                                                   disclosures in December 2004 that would have tied the $ 8.37
                                                                           decline during that month to the circulation overstatements.
 [*62] In the present case, the pertinent scenario is whether it
would be imprudent to permit continued investment in a stock               On a motion to dismiss, the actual causes of changes in the
because of an expected revelation that could be expected, at               price of Tribune stock cannot be determined. However,
least in the short term, to drop the value of the stock. See, e.g.,        plaintiffs' allegation that the disclosure of circulation figures
Sears, 2004 U.S. Dist. LEXIS 3241, 2004 WL 407007 at *4                    caused a 25% drop in 2004 is completely inconsistent with a
(allegation that continued investment in company stock fund                one-time 2% effect on income and the price fluctuations that
was imprudent was sufficient where the plan's investment                   occurred at the times particular announcements [*65] were
committee knew or should have known information that,                      made. If the actual fluctuations in stock prices were the only
when disclosed, resulted in a 30% drop in the value of the                 pertinent facts to consider, the allegation that continued
company's stock). Plaintiffs have alleged a 25% drop in the                investment was imprudent would have to be rejected. Looking
value of Tribune's stock, which they conclusorily attribute to             only at revelations and stock prices, the November 30, 2004
the revelation of the overstatement of circulation. CAEC P                 price shows that the stock fully recovered from the key
154. Such an allegation, however, is incredible in light of the            revelations. No further negative effect on Tribune's reported
allegation that correcting the circulation figures only resulted           income occurred thereafter. Therefore, it would have been
in a corresponding adjustment to revenues representing less                imprudent to completely divest prior to the key disclosures
than 2% of one year's revenues. Moreover, the conclusory                   beginning July 15, 2004.
allegation is inconsistent with other allegations in the CAEC.
According to the CAEC, Tribune stock was selling for                       The analysis based on fluctuations in price of Tribune stock is
approximately $ 52.00 as of February 2004 when the first                   based on hindsight. It assumes that the stock price changes
advertisers' lawsuit was filed. There is, however, no allegation           that actually occurred reflect what defendants should have
that the advertisers' [*63] lawsuit drew much public                       foreseen beforehand. Had defendants looked beyond the
attention nor affected the stock's value. Instead, it is alleged           reported circulation figures, though, at best-which still
that the truth began to emerge on June 17, 2004. By June 16,               involves some clairvoyance-they would have known ahead of
the stock's value had already dropped to $ 46.78. 17 Despite               time that Tribune's reported revenues would be expected to
the June 17 revelation, the stock closed higher at the end of              take a $ 90-95 million hit. As noted, that represents less than
the day ($ 47.27). On June 18, the price dropped back to $                 2% of a single year's revenue for the Tribune. While a short-
46.81, nearly the same level as June 16. Plaintiffs focus on               term impact of a limited degree could be expected from such
July 15, 2004 as the date the Tribune began to more fully                  a revelation, it is not one that would threaten the viability of
disclose the overstatements. On that date, an expected charge              the company. This is not a sufficient [*66] impact on the
of $ 35 million dollars was announced and the stock price                  company to overcome the presumption in favor of following
dropped from $ 43.12 to $ 42.00, a 2.6% drop. CAEC P 138.                  the Plans' express requirements to include a Company Stock
On September 10, 2004, an announcement was made                            Fund as an option for participants.
indicating there would be a total charge of $ 95 million. Id. P
                                                                           As the Court of Appeals states in Summers:
143. On September 13, 2004, Tribune stock closed at $ 39.72.
Id. P 145. Although, it is alleged that the stock dropped to $                  [D]etermining the "right" point, or even range of "right"
35.00 by the end of 2004, there is no allegation that additional                points, for an ESOP fiduciary to break the plan and start
charges to income were anticipated. As defendants point out,                    diversifying may be beyond the practical capacity of the
as of November 30, 2004, the stock had risen to $ 43.37,                        courts to determine. The Department of Labor pamphlet
above the July 15 price, even though there had been                             that we cited earlier states that a directed trustee may
additional disclosures regarding circulation adjustments, but                   have a duty to sell "where there are clear and compelling
no additional reports of charges [*64] to income. The drop in                   public indicators, as evidenced by an 8-K filing with the
price from July 15 to September 13 was $ 3.40, representing                     Securities and Exchange Commission (SEC), a
                                                                                bankruptcy filing or similar public indicator, that call
                                                                                into serious question a company's viability as a going
17 The                                                                          concern." U.S. Dept. of Labor, supra, at 5-6. That is not
       CAEC does not contain allegations as to the stock's price in
June 2004 or November 2004. For the dates in June and November                  an administrable standard; note the hedge in "may" and
2004, judicial notice is taken of the sales price of the stock. Facts           the fact that selling when bankruptcy is declared will
taken by judicial notice, including the selling price of publicly traded        almost certainly be too late.
stocks, may be considered on a motion to dismiss. Takara Trust v.
Molex Inc., 429 F. Supp. 2d 960, 963 (N.D. Ill. 2006).                     453 F.3d at 411.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 41 of 190 Document 139-1
                                                                                                                         Page 16 of 17
                                                    2006 U.S. Dist. LEXIS 71244, *66

The First Claim will be dismissed in its entirety for two                  the extent plaintiffs allege omissions, they are alleging that
sufficient reasons. One, the allegations do not support that any           facts were omitted from documents that otherwise addressed
defendant should have known about the circulation problems.                the issue of investing in the Company Stock Funds. The law is
 [*67] Two, the facts alleged do not support that defendants               clear that, when a fiduciary makes statements to participants,
acted imprudently by not discontinuing the Company Stock                   those statements must be full and accurate and cannot be
Fund.                                                                      misleading. Bowerman v. Wal-Mart Stores, Inc., 226 F.3d
                                                                           574, 590 (7th Cir. 2000); In re Enron Corp. Securities,
                                                                           Derivative & "ERISA" Litigation, 284 F. Supp. 2d 511, 557
D. Second Claim                                                            (S.D. Tex. 2003). Also, the distinction between a misleading
                                                                           affirmative representation and a misleading omission is not
As to the Second Claim, defendants contend that (1) it cannot              always clear. There is case law supporting that ERISA
be based on SEC filings and other statements that defendants               fiduciary breaches can be based on negligent failures to
made in their corporate capacities, not their ERISA fiduciary              disclose information that the fiduciary should have known.
capacities; (2) they had no duty to disclose; and (3) it is not            See James v. Pirelli Armstrong Tire Corp., 305 F.3d 439, 449
alleged that defendants had the necessary information or that              (6th Cir. 2002), [*70] cert. denied, 538 U.S. 1033, 123 S. Ct.
they could have discovered it.                                             2077, 155 L. Ed. 2d 1062 (2003); Griggs v. E.I. DuPont de
                                                                           Nemours & Co., 237 F.3d 371, 381 (4th Cir. 2001); Enron,
Defendants argue that the SEC filings and some of the other
                                                                           284 F. Supp. 2d at 559. Some courts have emphasized that
communications allegedly containing the misrepresentations
                                                                           special circumstances are required for an affirmative duty to
and omissions cannot be a basis for the Second Claim because
                                                                           disclose. See In re Syncor ERISA Litigation, 351 F. Supp. 2d
they were communications made in defendants' corporate
                                                                           970, 987 (C.D. Cal. 2004); Hill v. BellSouth Corp., 313 F.
capacities, not their fiduciary capacities. This is an argument
                                                                           Supp. 2d 1361, 1369 (N.D. Ga. 2004). For plans involving
that goes to only a portion of the Second Claim. Plaintiffs also
                                                                           investment in the employer's stock, there is no general duty to
base the Second Claim on communications particularly
                                                                           continuously disclose information about the financial
pertaining to the plans. In any event, cases consistently hold
                                                                           condition of the employer. See Herrington, 2004 U.S. Dist.
that incorporating SEC filings into summary plan descriptions
                                                                           LEXIS 5461, 2004 WL 719355 at *7-8. More importantly, the
of ERISA plans makes the statements in the SEC filings
                                                                           Second Claim is subject to dismissal on another ground.
statements made in the fiduciaries' ERISA capacity. See, e.g.,
                                                                           Therefore, this particular issue will not be resolved at this
Gee v. UnumProvident Corp., 2005 U.S. Dist. LEXIS 3183,
                                                                           time. Cf. AEP, 327 F. Supp. 2d at 832; In re Xcel Energy,
2005 WL 534873 [*68] *16 (E.D. Tenn. Jan. 13, 2005); In re
                                                                           Inc., 312 F. Supp. 2d 1165, 1182 (D. Minn. 2004).
AEP ERISA Litigation, 327 F. Supp. 2d 812, 825 (S.D. Ohio
2004); In re WorldCom, Inc., 263 F. Supp. 2d 745, 766-67                   As is discussed above in § II(C), the alleged facts do not
(S.D.N.Y. 2003); Rankin v. Rots, 278 F. Supp. 2d 853, 876                  support that defendants should have known that the reported
(E.D. Mich. 2003) (quoting Worldcom, supra). Defendants                    circulation figures were overstated. Therefore, the [*71]
cite no case to the contrary. 18 The facts alleged in the CAEC             allegedly inaccurate representations made by defendants were
are not sufficient to conclusively determine any particular                not negligent. The Second Claim will be dismissed in its
alleged communication was made solely in a defendant's                     entirety.
capacity as a corporate officer.

 [*69] The second contention also goes to only part of the                 E. Third Claim
Second Claim. Plaintiffs allege both the nondisclosure of
information and negligent misrepresentations. This contention              The Third Claim is against the Tribune and Board Defendants
does not apply to the latter. Moreover, plaintiffs do not appear           for failing to adequately monitor the EBC, the members of
to be claiming that defendants should have made independent                which had been appointed by the Tribune/Board Defendants.
disclosures regarding the overvaluation of Tribune stock. To               Allegedly,
                                                                                Tribune and the Board Defendants breached their
                                                                                fiduciary monitoring duties by, among other things, (a)
18 Defendants  cite WorldCom, 263 F. Supp. 2d at 760. This particular           failing to ensure that the monitored fiduciaries had
holding in WorldCom is that, when SEC filings are incorporated in               access to knowledge about Tribune's true circulation
plan documents, simply signing SEC filings does not make a                      figures, and (b) failing to ensure the monitored
corporate officer a fiduciary of the plan. However, if a corporate              fiduciaries appreciated and accurately communicated the
officer is otherwise a fiduciary of the ERISA plan, he or she will be           huge risk of significant investment by rank and file
responsible, in his or her capacity as a plan fiduciary, for SEC filings
                                                                                employees in the Fund. Tribune and the Board
incorporated in the plan's summary plan description. Id. at 766.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 42 of 190 Document 139-1
                                                                                                                    Page 17 of 17
                                               2006 U.S. Dist. LEXIS 71244, *71

   Defendants should have known that the fiduciaries they           Although plaintiffs have not alleged defendants had actual
   were responsible for monitoring were imprudently                 knowledge of the inflated circulation numbers and stock
   allowing the Plans to continue offering the Fund, and            price, it is claimed that they were aware of obvious
   continuing to invest the Plans' assets in the Fund when it       deficiencies in internal controls at Newsday and Hoy. As
   was not prudent to do so, yet failed to take action to           discussed above in § II(C), the facts alleged do not support
   disclose to Participants or otherwise protect them from          that the Tribune and Board Defendants were aware of obvious
   the consequences of these fiduciaries' failures.                 deficiencies in internal controls. Therefore, the Third Claim
CAEC P 188.                                                         will be dismissed.

Defendants do not dispute that fiduciaries [*72] who appoint
fiduciaries of an ERISA plan have a duty to periodically            F. Conclusion
monitor the appointees "to ensure that their performance has
been in compliance with the terms of the plan and statutory         Since all the claims are otherwise subject to dismissal, it is
standards, and satisfied the needs of the plan." In re Cardinal     unnecessary to consider additional issues that defendants raise
Health, Inc. ERISA Litigation, 424 F. Supp. 2d 1002, 1047           regarding particular defendants. The ERISA Case will be
(S.D. Ohio 2006) (quoting 29 C.F.R. § 2509.75-8). However,          dismissed in its entirety. Class certification will be denied
the focus of plaintiffs' allegations (as well as their arguments    without prejudice.
in response to the motion to dismiss) are that the
                                                                    IT IS THEREFORE ORDERED that:
Tribune/Board Defendants breached their duty to monitor by
failing to disclose information regarding the inflated              (1) In Case No. 06 C 741: Plaintiff's cause of action is
circulation numbers and the related inflation of Tribune stock      dismissed without prejudice.
prices. Defendants contend the duty to monitor does not
include a duty to disclose. Alternatively, to the extent there is   (2) In case No. 05 C 2602: Lead plaintiff's motion to
a duty to disclose, defendants contend it is limited to facts for   consolidate, amend, and join two new defendants [93] is
which the appointing fiduciary has actual knowledge, but they       granted. Lead plaintiff is granted leave to file the Second
are not alleged to have had actual knowledge of the inflated        Amended Consolidated Class Action Complaint. Lead
circulation figures and stock prices.                               plaintiff's [*75] requests for default [87, 88, 89] are denied.
                                                                    Defendants' motions to dismiss [63] are granted. Class
Herrington, 2004 U.S. Dist. LEXIS 5461, 2004 WL 719355 at           certification is denied without prejudice. The Clerk of the
*9, held that the duty to monitor does not include the duty to      Court is directed to enter judgment in favor of defendants and
disclose nonpublic information [*73] to the appointee. In           against lead plaintiff dismissing lead plaintiff's cause of action
Herrington, this holding was based on the conclusion that 29        with prejudice.
U.S.C. § 1104's duty of disclosure does not extend to plan
fiduciaries being required to disclose such information to          (3) In Case No. 05 C 2927: Defendants' motions to dismiss
participants. See 2004 U.S. Dist. LEXIS 5461, [WL] at *8-9.         [49, 54] are granted. Class certification is denied without
Courts that have actually considered the issue, however, hold       prejudice. The Clerk of the Court is directed to enter
that the duty to monitor also includes the duty to disclose         judgment in favor of defendants and against plaintiffs
information. See Woods, 396 F. Supp. 2d 1351, 1373-74 &             dismissing plaintiffs' cause of action with prejudice.
n.13 (collecting cases). This duty to disclose has not been
extended beyond information for which the appointing                William T. Hart
authority has actual knowledge. See Ferro, 422 F. Supp. 2d at
863 ("knew that the Company Fund was no longer a prudent            UNITED STATES DISTRICT JUDGE
investment option"); Woods, 396 F. Supp. 2d at 1374
                                                                    DATED: SEPTEMBER 29, 2006
("material information within the appointing fiduciary's
knowledge"); In re Polaroid ERISA, 362 F. Supp. 2d 461, 477
(S.D.N.Y. 2005) ("all Defendants . . . had knowledge of facts         End of Document
which should have caused them to question the prudence of
continued investment in Polaroid common stock"); Sears,
2004 U.S. Dist. LEXIS 3241, 2004 WL 407007 at *8 ("had
knowledge of the accounting irregularities"); Worldcom, 263
F. Supp. 2d at 765 [*74] ("material information he had
regarding the prudence of investing in WorldCom stock").
The majority rule will be followed.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 43 of 190 Document 139-1
                       Tab D




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 44 of 190 Document 139-1
     Neutral
As of: June 20, 2019 5:50 PM Z


                                          Hurtado v. Rainbow Disposal Co.
                                 United States District Court for the Central District of California
                                             July 9, 2018, Decided; July 9, 2018, Filed
                                                Case No. 8:17-cv-01605-JLS-DFM

Reporter
2018 U.S. Dist. LEXIS 118128 *; 2018 WL 3372752
                                                                     (Opp., Doc. 95), and Defendants filed separate replies. (Docs.
Antonio Hurtado et al. v. Rainbow Disposal Co., Inc. v.
                                                                     101-105.) Having reviewed the parties' papers and taken the
Employee Stock Ownership Plan Committee et al.
                                                                     Motions under submission, the Court DENIES Defendants'
                                                                     Motions.
Prior History: Hurtado v. Rainbow Disposal Co., 2018 U.S.
Dist. LEXIS 118090 (C.D. Cal., July 9, 2018)

                                                                     I. BACKGROUND
Core Terms
                                                                     Plaintiffs bring this purported class action pursuant to the
stock, plan participant, fiduciary, valuation, invested, plan        Employee Retirement Income Security Act of 1974 ("ERISA"),
administrator, pleaded, indemnification, benefits, participants,     29 U.S.C. §§ 1001, et seq. Plaintiffs are participants and
documents, shares, breach of fiduciary duty, fiduciary duty,         beneficiaries of the Rainbow Disposal Co., Inc. Employee
Engagement, Recycling, allegations, obligations, rescission,         Stock Ownership Plan who seek to "restore losses to the Plan
prudent, argues, fair market value, motion to dismiss, defense       and to remedy Defendants' breaches of fiduciary duty...."
costs, termination, Ownership, Disposal, requires, prohibited        (FAC ¶ 4, Doc. 57.)
transaction, equitable relief

Counsel: [*1] ATTORNEYS FOR PLAINTIFF: Not
                                                                     A. The Rainbow ESOP
Present.
ATTORNEYS FOR DEFENDANT: Not Present.                                Rainbow Disposal Co. ("Rainbow"), formed in 1970, was
                                                                     primarily engaged in the transport and disposal of "trash and
Judges: Honorable JOSEPHINE L. STATON, UNITED                        rubbish materials" from residential and commercial
STATES DISTRICT JUDGE.                                               properties. (Id. ¶ 52.) Rainbow's articles of incorporation, as
                                                                     amended in 2004, provided that all [*2] outstanding shares of
Opinion                                                              Rainbow's capital stock were to be owned by: "(a) employees
                                                                     of the Corporation (or a subsidiary of the Corporation); (b)
                                                                     any trust, partnership or limited liability company with
                                                                     respect to which an employee of the Corporation (or a
CIVIL MINUTES - GENERAL                                              subsidiary of the Corporation) is treated as the owner of such
                                                                     shares for federal income tax purposes; (c) the Corporation's
                                                                     Employee Stock Ownership Plan and Trust; and/or (d)
PROCEEDINGS: (IN CHAMBERS) ORDER DENYING                             individuals or entities receiving such shares as a benefit
DEFENDANTS' MOTIONS TO DISMISS (Docs. 73, 75,                        distribution ...." (Id. ¶ 59.)
77, 78, 83)

Before the Court are five Motions to Dismiss filed by                Rainbow Disposal Co. Employee Stock Ownership Plan Committee,
Defendants.1 Plaintiffs2 opposed in a single omnibus brief,          and Republic Services, Inc. (collectively, the "Republic Defendants")
                                                                     (Doc. 78). The Moving Defendants also joined in each other's
                                                                     Motions, and Defendant Jeff Snow joined in Moffatt's Motion (see
1 Moving
                                                                     Doc. 74.)
         Defendants are Gerald Moffatt (Doc. 73); Gregory Range
(Doc. 77); GreatBanc Trust Company (Doc. 75); Rainbow Disposal       2 Plaintiffs
                                                                               are Antonio Hurtado, Christopher Ortega, Jose Quintero,
Co. (Doc. 83); and Jon Black, Bill Eggleston, Catharine Ellingsen,   Maritza Quintero, Jorge Urquiza, and Maria Valadez.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 45 of 190 Document 139-1
                                                                                                                   Page 2 of 14
                                              2018 U.S. Dist. LEXIS 118128, *2

On July 1, 1995, Rainbow established the Rainbow Employee          invest those assets as directed by the ESOP Committee. (Id. ¶
Stock Ownership Plan (the "Plan"). (Id. ¶ 53.) The Plan held       A.) Further, Rainbow's Board of Directors was permitted to
100% of Rainbow's stock. (Id. ¶ 5.) The Plan was governed          directly engage the Trustee to act, so long as the Trustee
by the "Plan Document," which was restated most recently in        independently determined that the Board's instructions were
2004. (Id. ¶ 53; see Plan Document, Doc. 75-2.) The Plan           "fair and reasonable and in the best interests of the
Document included the following relevant provisions.               Participants." (Id. ¶ B(6).)

Section 5(a) required that the Trust Assets were to be invested    In 2002, GreatBanc was hired as the Trustee of the Plan
by the Trustee "primarily (or exclusively) in Company Stock        pursuant [*5] to the "Trustee Engagement Agreement," and
... ." (Plan Doc. § 5(a).) Indeed, 97% of the Plan's assets        has since acted as the sole Trustee. (FAC ¶¶ 114-115; see
constituted Rainbow stock. (FAC ¶ 84.) Section 5(d) required       Trustee Engagement Agreement, Doc. 75-8.) The Trustee
that any sale of stock held by the Plan "must be made at a         Engagement Agreement was amended in 2014 to include an
price not less than the Fair Market Value as of the date           indemnification provision, which provided that Rainbow was
of [*3] the sale." (Plan Doc. § 5(d).) Fair Market Value was       to indemnify the Trustee "for any loss, cost, expense, or other
in turn defined as "[t]he fair market value of Company Stock,      damage, ... [except] to the extent that any loss, cost, expense,
as determined by the Trustee ... based upon a valuation by an      or damage ...is held by a court of competent jurisdiction, in a
independent appraiser (within the meaning of Section               final judgment from which no appeal can be taken, to have
401(a)(28)(C) of the [Internal Revenue] Code)." (Id. § 2 at 5.)    resulted either from the gross negligence or from the willful
                                                                   misconduct of one or more of the Indemnitees or from the
Section 8 provided that Plan Participants were entitled to         violation or breach of any fiduciary duty imposed under
direct the Trustee to vote their shares of stock on "any           ERISA ...." (2014 Trustee Engagement Amendment § 6, Doc.
corporate matter which involves the voting of such shares at a     75-9.) Further, the indemnification provision permitted
shareholder meeting and which constitutes a merger,                Rainbow to advance defense costs to the Trustee, so long as
consolidation, recapitalization, reclassification, dissolution,    the Trustee "ma[de] arrangements reasonably satisfactory" to
sale of substantially all assets of a trade or business or a       ensure reimbursement to Rainbow if the it was ultimately
similar transaction as specified in regulations under Section      determined ineligible for indemnification. (Id.)
409(e)(3) of the [Internal Revenue] Code." (Id. § 8.) In March
2009, Plan Participants received a Summary Plan Description
(the "2009 SPD"), which summarized Section 8 as follows:           B. Factual Allegations
"In certain important corporate matters, ... such as a merger or
liquidation of the Company, [Plan Participants] may have the       The First Amended Complaint makes the following factual
right to decide how shares of Company Stock allocated to           allegations:
your Company Stock Account will be voted." (FAC ¶ 110.)
                                                                   By no later than 2009, Rainbow was under the management
Section 17 governed administration of the Plan and                 of Defendant Gerald Moffatt, the Executive Chairman; [*6]
designated Rainbow as the Plan Administrator. (See Plan Doc.       Defendant Jeff Snow, the President; and non-party Bruce
§ 17(h).) Subsection (a) provided that a Committee                 Shuman, the Chief Executive Officer. (FAC ¶¶ 17-18, 35, 65.)
appointed [*4] by Rainbow's Board of Directors (the "ESOP
Committee") would serve as a fiduciary of the Plan with            In early 2010, Shuman and Moffatt formed an entity called
authority to control and manage its operation and                  Southeast Renewables, LLC ("Southeast Renewables"),
administration. (Id. § 17(a).) Subsection (c) provided that the    which engaged in the same business activities as Rainbow.
ESOP Committee was responsible for directing the Trustee as        (Id. ¶ 66.) Shuman, Moffatt, and Rainbow each held
to the investment of the Trust Assets. (Id. § 17(c).) Finally,     ownership interests in Southeast Renewables, but Rainbow
subsection (g) provided that Rainbow would "indemnify each         was the sole member to provide capital for the venture. (Id. ¶¶
member of the Committee (to the extent permitted by law)           67-70.) In May 2010, Moffatt and Shuman "caused Rainbow
against any personal liability or expense ... resulting from his   Disposal to form West Florida Recycling," which worked
service on the Committee, except such liability or expense as      jointly with Southeastern Renewables on many projects but
may result from his own willful misconduct." (Id. § 17(g).)        failed to ever turn a profit. (Id. ¶¶ 72-75.) Southeastern
                                                                   Renewables then purchased West Florida Recycling, and
The Plan Document also established a Trust, which was              West Florida Recycling thereafter filed for bankruptcy. (Id. ¶
administered pursuant to the Trust Agreement. (Trust               77.) Rainbow lost the $6 to $8 million investment it had
Agreement, Doc. 75-10.) Paragraph A required that the trust        contributed to West Florida Recycling, which "resulted in
assets be held in trust by the Trustee and that the Trustee        decreases to the value of the Rainbow stock" held by Plan.
                                                                   (Id. ¶ 78.) Moreover, because of these investments, Rainbow

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 46 of 190 Document 139-1
                                                                                                                    Page 3 of 14
                                              2018 U.S. Dist. LEXIS 118128, *6

was unable to satisfy its outstanding debt obligations, which      ERISA." (FAC ¶ 143; Amendment 5 to Plan Doc. § 8.)
caused the value of its stock to further decrease. (Id. ¶¶ 79-     Amendment 3 to the Trust Agreement provided that the
80.)                                                               Trustee may act "without direction from the ESOP Committee
                                                                   with respect to matters related to ... the Stock Purchase
On July 10, 2014, Moffatt, on behalf [*7] of Rainbow and the       Agreement." (FAC ¶ 145; see Amendment 3 to Trust
Plan, amended the Trustee Engagement Agreement and                 Agreement § 2, Doc. 75-13.)
expanded GreatBanc's authority to allow it to "review a
proposed transaction involving a sale of all of the issued and     On October 3, 2014, Plaintiffs and other Plan Participants
outstanding stock of the Company to Republic Services." (Id.       received a letter signed by GreatBanc, which stated that "all
¶¶ 132-33.) Then, on August 25, 2014, Moffatt executed             of the stock in the ESOP had been sold to Republic" pursuant
Amendment 4 to the Plan Document, which provided that              to a "lengthy sale process in which the Company sought and
"the Trustee shall have the discretionary authority (without       received substantial offers from multiple bidders ... ." (FAC ¶
directions from the ESOP Committee, the Board of Directors         147.) The letter also advised Plan Participants that they would
or any other party) to: (i) sell all or substantially all of the   receive "75% of their closing cash allocation" and that the
outstanding shares of the Company to a third party in a            remaining 25% would be distributed to Plan Participants upon
change of control transaction, and (ii) execute and deliver        the IRS's approval of termination of the Plan. (Id. ¶ 148.) The
instruments to effect such a sale." (Id. ¶ 135; see Amendment      letter did not set forth "(a) the sale price of the ESOP's stock,
4 to Plan Doc., Doc. 75-6.) There is no indication that            (b) any assessment of the fair market value of the stock, as
Amendment 4 was adopted in conformance with Section 20's           assessed by an independent appraiser, (c) any further details
requirement that the Board of Directors approve any                of the sale, (d) whether any consideration was provided other
amendment to the Plan. (FAC ¶ 136.)                                than purchase of the Rainbow ESOP stock, (e) [] information
                                                                   that the prior ESOP [*10] fiduciaries had resigned on
The following day, Republic Services, Inc. ("Republic"), the       October 1, 2014 or (e) the names or contact information ... of
Plan, and Rainbow entered into a Stock Purchase Agreement,         the new fiduciaries or any contact information of anyone from
setting forth that Republic Services would purchase all of the     whom they could ask questions about the status of their ESOP
outstanding Rainbow stock from the Plan contingent upon a          accounts." (Id. ¶ 149.)
closing of the sale, effective October 1, 2014 (the "October
2014 transaction"). [*8] (Id. ¶ 137.) Attached to the Stock        The same day, the ESOP Committee, now comprised of
Purchase Agreement was a document entitled "Unanimous              Defendants Black, Ellingson, and Eggleston (the "New ESOP
Written Consent of the Board of Directors" signed by               Committee") held a meeting in which it determined that the
Defendants Moffat, Snow, and Range. (Id.)                          Plan assets, roughly $14.9 million, should remain invested in
                                                                   Goldman Sachs Treasury obligations for a period of six to
The sale closed on October 1, 2014, and Republic acquired all      nine months. (Id. ¶¶ 25, 179, 182.) However, the Plan assets
of the shares of Rainbow "either 'for the net proceeds of          ultimately remained invested in the Treasury bonds for nearly
$50,829,073' according to the 2014 Form 5500 filed with the        three years until they were distributed to Plan Participants.
[Department of Labor] on April 18, 2016' or '$48,815,131.29'"      (Id. ¶ 258(m)-(n).)
according to a later letter written by the ESOP Committee to
Plan Participants. (Id. ¶ 138.) The 2014 Form 550 also stated      The next communication to Plan Participants about the sale
that an additional $16,800,000 was placed in an escrow             was dated October 17, 2014, and informed Plan Participants
account pursuant to a "holdback arrangement" whereby the           that the Plan's stock had been sold at a price of $17.66 per
proceeds were to be distributed to Plan Participants over the      share and that Plan Participants would receive the "cash
36-month period ending October 1, 2017. (Id.)                      equivalents for stock allocated to them" in three separate
                                                                   payments. (Id. ¶¶ 150-151.) The $17.66 share price assumed
Also on October 1, 2014, Moffatt executed Amendment 5 to           that the ESOP would receive "nearly all of the $16,800,000
the Plan Document and Amendment 3 to the Trust                     placed in escrow" and the October 17, 2014 letter did
Agreement. (Id. ¶¶ 139-40.) Amendment 5 to the Plan                not [*11] disclose that the Plan Participants were "highly
Document stated that the Fair Market Value definition of           unlikely" to receive that maximum amount. (Id. ¶ 153.)
Section 2 and the voting requirements set forth in Section 8
were no longer effective. (Id. ¶ 140; see Amendment 5 to Plan      On October 21, 2014, Rainbow filed the "Amended and
Doc. § 1, Doc. 75-7.) Moreover, Amendment 5 provided that          Restated Articles of Incorporation," (the "Restated Articles"),
after the closing of the October 2014 transaction, Trust assets    eliminating the requirement that Rainbow be employee
were to "be invested primarily in investments designed [*9]        owned. (Id. ¶ 146.) The Restated Articles recited that they had
to preserve principal consistent with the requirements of          been approved by shareholder vote, but no vote was actually


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 47 of 190 Document 139-1
                                                                                                                       Page 4 of 14
                                              2018 U.S. Dist. LEXIS 118128, *11

held. (Id.)                                                         provided a "valuation of [Rainbow] as of June 30, 2014,"
                                                                    which reflected a $16.67 price per share (the "June 2014
Then, on October 31, 2014, Republic filed a Form 10-Q with          valuation"). (Id. ¶¶ 188, 203.)
the Securities & Exchange Commission, in which it disclosed
the October 2014 transaction as being "for $112 million in          One year later, in November 2015, the ESOP Committee
cash" in addition to the following consideration: "agreements       circulated to Plan Participants an undated letter from
not to compete, along with other restrictive covenants with         GreatBanc, which disclosed that Republic had actually paid a
key executives. We also assumed capital lease agreements for        total purchase price of $112,000,000 in the October 2014
operational facilities in Southern California. Rainbow's            Transaction. (Id. ¶ 171.) Then, in April 2016, the ESOP
operations in Southern California include hauling routes, a         Committee announced to Plan Participants that the IRS had
recycling facility, a transfer station, a compressed natural gas    issued a favorable determination regarding [*14] termination
(CNG) refueling station, and a CNG-powered vehicle fleet."          of the Plan. (Id. ¶ 173.) A few months later, Great Banc sent
(Id. ¶ 156.) Republic's later 2014 10-K Report stated that the      Plan Participants a letter stating that "issues related to the
purchase price was allocated between property and                   $16.8 million in escrow had been resolved" and that the Plan
equipment, intangible assets, goodwill "expected to arise from      would receive $4,475,000 as its final payment. (Id. ¶ 174.)
other assets acquired ..." and approximately $18.9 million in       Plaintiffs Quintero and Ortega later requested a copy of the
liabilities. (Id. ¶¶ 167-168.)                                      "Escrow Settlement Agreement" from the ESOP Committee,
                                                                    which refused to provide it. (Id. ¶¶ 190-195.)
Around [*12] the same time, Republic issued a press release
regarding the sale and stated that Republic acquired                Finally, in August 2017, Plan Participants received a letter,
Rainbow's "business and facilities," including its "hauling         which stated that they could complete forms to take a
routes in Huntington Beach, Fountain Valley, Midway City,           distribution. (Id. ¶ 175.) The August 2017 letter enclosed a
Westminster, Orange County, Newport Beach, and Irvine as            Summary Plan Description that was dated October 2014 (the
well as a recycling facility, a transfer station, 'a compressed     "2014 SPD"), which had not been previously furnished to
natural gas (CNG) refueling station, and a vehicle fleet." (Id. ¶   Plan Participants. (Id. ¶ 176.) The 2014 SPD identified the
155(a).) Moreover, "[a]s part of the transaction, the primary       ESOP Committee as the Plan Administrator. (Id. ¶ 97.)
principals at Rainbow, Jerry Moffatt and Jeff Snow, have
joined Republic Services, and will now lead a newly created         Ultimately, after all distributions had been made following the
business unit ... ." (Id. ¶ 155(b).)                                October 2014 transaction, Plaintiffs received approximately
                                                                    $15 per share, which is less than the $16.67 per share
In November 2014, Plan Participants received "Notice to             valuation as set forth in the June 2014 valuation and less than
Interested Parties," advising that Republic would apply to the      the $17.66 per share valuation as set forth in the October 17,
IRS for a determination on whether the Plan met the                 2014 letter to Plan Participants. (Id. ¶ 203.)
qualifications for termination as set forth in the Internal
Revenue Code (the "IRC"). (Id. ¶ 158.) Around the same              On September 15, 2017, Plaintiffs [*15] filed the instant
time, Plaintiff Chris Ortega sent a letter to the Plan              action. On February 28, 2018, Plaintiffs filed the First
Administrator requesting certain documents pertaining to the        Amended Complaint, alleging fourteen counts of violations of
Plan pursuant to ERISA. (Id. ¶ 183.) Defendant Jon Black            ERISA. (Id. ¶¶ 209-384). Defendants, in various
responded without identifying his position or relationship to       combinations, move to dismiss all fourteen.
the Plan and refused to provide any documents, including
the [*13] Plan Document or the most recent summary plan
description. (Id. ¶ 184.) Ortega sent another letter repeating      II. LEGAL STANDARD
his requests, and Black responded on law firm letter head
                                                                    When evaluating a Rule 12(b)(6) motion, the Court must
(though he has no association with the firm and is not a
                                                                    accept as true all allegations of material facts that are in the
lawyer), claiming that some of the requested documents were
                                                                    complaint and must construe all inferences in the light most
"confidential." (Id. ¶ 186.) He also produced some documents
                                                                    favorable to the non-moving party. Moyo v. Gomez, 32 F.3d
without substantively identifying them. (Id.)
                                                                    1382, 1384 (9th Cir. 1994). If a complaint fails to state a
On January 20, 2015, Ortega's counsel sent yet another letter       claim as a matter of law, that is, if "it appears certain that [the
to Black, which specifically requested the valuation report         plaintiff] can prove no set of facts in support of his claim
that GreatBanc relied upon in determining the fair market           which would entitle him to relief," the complaint is dismissed.
valuation of Rainbow's stock for the October 2014                   Id.
transaction. (Id. ¶ 187.) Counsel for Black responded and
                                                                    In ruling on a 12(b)(6) motion, a court may "consider certain

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 48 of 190 Document 139-1
                                                                                                                       Page 5 of 14
                                                2018 U.S. Dist. LEXIS 118128, *15

materials—documents attached to the complaint, documents               The Court finds that Plaintiffs have adequately pleaded [*17]
incorporated by reference in the complaint, or matters of              Count I by alleging that reliance on the June 2014 valuation
judicial notice—without converting the motion to dismiss into          did not constitute a thorough investigation of the merits of the
a motion for summary judgment." Gerritsen v. Warner Bros.              sale price for the October 2014 transaction. Defendants'
Entm't, Inc., 112 F. Supp. 3d 1011 (C.D. Cal. 2015) (quoting           arguments ultimately concern whether reliance on a three-
United States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003)         month-old valuation would be "prudent" in the circumstances
(internal quotation marks omitted)).                                   and whether the valuation was accurate as of the date of the
                                                                       sale. (See GreatBanc Mem. at 10; Moffatt Mem. at 6.) See 29
                                                                       U.S.C. § 1104(a)(1)(B). These arguments are not amenable
III. DISCUSSION                                                        for resolution on a motion to dismiss. Defendants "remain[]
                                                                       free to move for summary judgment after discovery on the
                                                                       grounds that [their] process for conducting a valuation of the
A. Count I                                                             stock was adequate." Allen, 835 F.3d at 679.

Count I is brought against Moffatt as the Prior ESOP                   Because the Court finds that Plaintiffs have adequately
Committee Defendant3 and GreatBanc under ERISA § 404, 29               pleaded Count I as to the adequacy of the inquiry, the Court
U.S.C. § 1104(a)(1), for relying on the June 2014 valuation to         need not reach the parties' other arguments concerning the
determine the fair market value of Rainbow's [*16] shares for          interpretation of Section 5(d) and the IRC. (See GreatBanc
the October 2014 transaction. (FAC ¶¶ 209-226.)                        Mem. at 9-10.)

Defendants argue that Plaintiffs fail to state a claim because         Therefore, the Motions are DENIED as to Count I.
(1) the June 2014 valuation was not "stale" by the time of the
October 2014 transaction, (GreatBanc Mem. at 9-11, Doc.
75); and (2) no facts "plausibly support the inference" that the       B. Count II
June 2014 valuation was an inaccurate appraisal or for less
than market value at the time the sale closed. (Id. at 12;             Count II is also brought against Moffatt as the Prior ESOP
Moffatt Mem. at 6, Doc. 73-1.)                                         Committee Defendant and GreatBanc under ERISA § 404, 29
                                                                       U.S.C. § 1104, for their failure to require a Plan Participant
Under § 404, a fiduciary act must act solely in the best               vote prior to the October 2014 transaction. (FAC ¶¶ 227-243.)
interests of plan participants by acting (1) "with the care, skill,
prudence, and diligence ...[of a] prudent man acting in a like         Defendants argue that (1) Plan Participants were [*18] not
capacity and familiar with such matters" and (2) "in                   entitled to a vote under the Plan Document, (Moffatt Mem. at
accordance with the documents and instruments governing the            7-8; GreatBanc Mem. at 12-13), and (2) Plaintiffs lack
plan ... ." 29 U.S.C. § 1104(a)(1)(A), (B), (D). Thus, § 404           standing to pursue this claim because they cannot show that
"focuses not only on the merits of the transaction, but also on        the value of their shares would have increased if the October
the thoroughness of the investigation into the merits of the           2014 transaction had not been approved, (GreatBanc Mem. at
transaction." Butler v. Dickerson Employee Benefits Inc., No.          14-15).
CV 09-4279-JLS (PJWx), 2011 WL 13177000, at *4 (C.D.
Cal. May 2, 2011). To satisfy § 404 when facilitating a                As discussed above, § 404(a)(1) requires a plan's fiduciaries
transaction involving the sale of plan assets, the fiduciary           to act both prudently and in accordance with the plan's
must conduct an "adequate inquiry into the proper valuation            governing documents. 29 U.S.C. § 1104(a)(1)(A)-(B), (D).
of shares." Allen v. GreatBanc Tr. Co., 835 F.3d 670, 678-79           Section 8 of the Plan Document, which tracks § 409(e)(3) of
(7th Cir. 2016).                                                       the IRC, requires a shareholder vote for "a merger,
                                                                       consolidation, recapitalization, reclassification, liquidation,
                                                                       dissolution, sale of substantially all assets of a trade or
3 Plaintiffs'
                                                                       business or a similar transaction specified in regulations under
             Opposition provides a chart that delineates which
                                                                       Section 409(e)(3) of the [Internal Revenue] Code." (FAC ¶
Defendants are included in the particular groups identified in each
                                                                       229; Plan Doc. § 8.)
Count. (See Opp. at xxi-xxii.) The "Prior Committee Defendant" is
Moffatt and the "New Committee Defendants" are Black, Ellingsen,
                                                                       The Court finds that Plaintiffs' allegations raise the plausible
and Eggleston. (Id.) Therefore, contrary to the Republic Defendants'
                                                                       inference that the October 2014 transaction came within the
reading, the Court does not read the FAC to allege Counts I, II, IV,
VIII, X-XII and XIV against the ESOP Committee as a separate           purview of Section 8. (See FAC ¶ 235.) Plaintiffs allege that
entity. (See Republic Mem. at 8.) Count IX, however, is properly       they received conflicting information regarding the terms of
brought against the ESOP Committee, as explained infra.                the sale. Although the October 2014 transaction was

                Case 1:18-cv-01861-WCG Filed 06/20/19 Page 49 of 190 Document 139-1
                                                                                                                          Page 6 of 14
                                                  2018 U.S. Dist. LEXIS 118128, *18

represented to Plaintiffs as simply a stock sale (see id. ¶ 147),         Rainbow argues that Count III should be dismissed because
Republic's press release, as alleged by Plaintiffs, indicated             (1) the 2009 SPD did reasonably apprise Plaintiffs of their
that the deal [*19] encompassed far more than just stock:                 voting rights, and (2) Plaintiffs do not state a plausible claim
Republic claimed also to have acquired Rainbow's "business                for appropriate equitable relief. (Rainbow Mem. at 7, Doc.
and facilities," including its hauling routes, transfer and               83-1.)
refueling stations, vehicle fleet, and even its key executives.
(Id. ¶ 155.) If Republic indeed acquired all of the assets as set         ERISA § 102(a) requires that SPDs "be written in a manner
forth in the FAC, the deal may well have come within the                  calculated to be understood by the average plan participant"
definition of a "sale of substantially all assets."4 (See Plan            and "be sufficiently accurate and comprehensive to
Doc. § 8.)                                                                reasonably apprise such participants and beneficiaries of their
                                                                          rights and obligations under the plan." 29 U.S.C. § 1022(a).
At this stage of the case, Plaintiffs do not have access to the           The regulations implementing § 102 require that the plan
details of the October 2014 transaction, but they have told a             administrator must "tak[e] into account such factors as the
sufficiently "plausible story" to support their claim. Allen, 835         level of comprehension and education of typical participants
F.3d at 678.                                                              in the plan and the complexity of the terms of the plan." 29
                                                                          C.F.R. § 2520.102-2(a). To enforce § 102, the plaintiff must
Moreover, GreatBanc has not shown that Plaintiffs lack                    prove both "(1) that there is a remediable wrong, i.e., that the
standing at this juncture. Relying on DeFazio v. Hollister, 636           plaintiff seeks relief to redress [*21] a violation of ERISA or
F. Supp. 2d 1045 (E.D. Cal. 2009), GreatBanc contends that                the terms of a plan, and (2) that the relief sought is
Plaintiffs cannot allege that it is "likely, and not merely               appropriate equitable relief." Gabriel v. Alaska Elec. Pension
speculative" that the value of their shares would have                    Fund, 773 F.3d 945, 954 (9th Cir. 2014) (internal citations
increased if the October 2014 transaction had not gone                    omitted).
forward. (GreatBanc Mem. at 15.) However, as noted in
DeFazio, measuring losses to an ERISA plan requires                       The 2009 SPD provided that Plan Participants "may have the
reference to "expert testimony or other evidence regarding                right" to vote in "certain important corporate matters." (FAC ¶
investment returns during the relevant period." DeFazio, 636              248.) Plaintiffs allege that Plan Participants, "would have and
F. Supp. 2d at 1073. Clearly, such a question should not be               did understand that they had the right to vote" on the October
resolved at the pleadings stage.                                          2014 transaction from this single sentence. (Id. ¶ 249.)
                                                                          Whether the 2009 SPD offered sufficient "clarity and
Accordingly, the Motions are [*20] DENIED as to Count II.                 completeness" to apprise Plan Participants of their voting
                                                                          rights turns on factual considerations such as who is the
                                                                          "typical participant" in Rainbow's Plan. See 29 C.F.R. §
C. Count III                                                              2520.102-2(a). Moreover, resolution of Count III may also
                                                                          depend on whether Plan Participants did, in fact, have a right
Count III is brought under ERISA § 102(a) against the Pre-                to vote on the sale to Republic. To the extent that the 2009
October 1, 2014 Plan Administrator, which is Rainbow. (FAC                SPD apprised Plan Participants that they did not have such a
¶¶ 95, 244-252.) Plaintiffs allege that the 2009 SPD did not              right, as Rainbow implies, (see Rainbow Mem. at 6), then it
adequately and accurately apprise Plaintiffs of whether they              may be an inaccurate summation of Plan Participants' rights.
had the right to vote on the October 2014 transaction. (Id. ¶             See Layaou v. Xerox Corp., 238 F.3d 205, 211 (2d Cir. 2001)
250.)                                                                     (reversing summary judgment where the SPD failed to
                                                                          describe the "full import" of the plan's provisions). Therefore,
                                                                          Plaintiffs have plausibly alleged a remediable wrong.

4 In                                                                      Moreover, Plaintiffs [*22] have identified appropriate
    focusing on the allegations related to the possible asset sale, the
Court does not mean to foreclose the possibility that Section 8           equitable relief. As the Ninth Circuit recognized in Skinner, a
required a shareholder vote even if the October 2014 transaction was      plan administrator has a statutory duty "to provide
merely a stock sale. See Jewel Companies, Inc. v. Pay Less Drug           participants with an SPD that [is] sufficiently accurate and
Stores Nw., Inc., 741 F.2d 1555, 1561 n.7 (9th Cir. 1984) (noting         comprehensive to reasonably apprise [them] of their rights
that California law "attempt[s] to treat all methods of corporate         and obligations under the plan." Skinner v. Northrop
fusion identically" in order to prevent the "circumvention of             Grumman Ret. Plan B, 673 F.3d 1162, 1167 (9th Cir. 2012).
shareholders' voting and appraisal rights"). However, the Court need      Therefore, under a theory of breach regarding the accuracy of
not make this determination before Plaintiffs have had the                the 2009 SPD, "the remedy of surcharge could hold
opportunity to discover fully the terms of the October 2014               [Rainbow] liable for benefits it gained through unjust
transaction.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 50 of 190 Document 139-1
                                                                                                                   Page 7 of 14
                                             2018 U.S. Dist. LEXIS 118128, *22

enrichment or for harm caused as the result of its breach." Id.    with ERISA disclosure requirements. (Republic Mem. at 11;
Whether Plaintiffs can ultimately prove unjust enrichment or       GreatBanc Mem. at 17.)
actual harm is a matter for summary judgment. See Gabriel,
773 F.3d at 958.                                                   Resolution of this argument will require factual
                                                                   determinations regarding what disclosures were actually
Accordingly, the Motions are DENIED as to Count III.               made. For example, Plaintiffs allege that the New ESOP
                                                                   Committee failed to disclose their takeover as fiduciaries a*t
                                                                   the time of the October 2014 transaction. (FAC ¶ 149.) The
D. Count IV                                                        Ninth Circuit has recognized that "the persons to whom the
                                                                   management and investment of his plan funds have been
Count IV is brought under ERISA § 404, 29 U.S.C. § 1104,           entrusted" constitutes material information about the plan.
against Moffatt as the Prior ESOP Committee Defendant;             Hughes Salaried Retirees Action Comm. v. Adm'r of Hughes
Black, Ellingsen, and Eggleston as the New ESOP Committee          Non-Bargaining Ret. Plan, 72 F.3d 686, 690 (9th Cir. 1995).
Defendants; and GreatBanc for their failure to make required       Moreover, GreatBanc states that it did not disclose the
disclosures about the October 2014 transaction. (FAC ¶¶ 253-       valuation report on which it relied in determining the sale
261.)                                                              price in the October 2014 transaction, (see GreatBanc Mem.
                                                                   at 9 n.9), which may be a required disclosure given that
Defendants argue that their disclosures satisfied the disclosure   Plaintiffs' benefits were measured by the value of the stock
requirements under ERISA (see GreatBanc Mem. at 17;                that was sold. Hughes, 72 F.3d at 690. In short, whether
Moffatt Mem. at 8-9; Republic Mem. at 11-12, Doc. 78-1)            Defendants' disclosures were, in fact, complete, accurate, and
and that Plaintiffs have not shown that they were                  consistent with ERISA is a question of fact not amenable for
harmed [*23] by the inadequate disclosures, (Republic Mem.         resolution at this stage.
at 13.)
                                                                   Moreover, Defendants' arguments regarding harm are inapt,
Although § 104 imposes disclosure obligations solely on plan       as Plaintiffs need not show an injury flowing from a
administrators, see 29 U.S.C. § 1024(b)(4), § 404 extends to       violation [*25] of fiduciary duty under § 404, see Ziegler,
all fiduciaries "an obligation to convey complete and accurate     916 F.2d at 551.
information material to the beneficiary's circumstance, even
when a beneficiary has not specifically asked for the              The Motions are DENIED as to Count IV.
information." King v. Blue Cross & Blue Shield of Illinois,
871 F.3d 730, 744 (9th Cir. 2017). This obligation is
coextensive with the disclosure requirements under § 104. See      E. Count V
Faircloth v. Lundy Packing Co., 91 F.3d 648, 657 (4th Cir.
1996).                                                             Count V is brought against Defendants Moffatt and Snow
                                                                   under ERISA § 406(b)(1) and (3) for engaging in a prohibited
"A fiduciary breaches his duty by providing plan participants      transaction. (FAC ¶¶ 262-270.) Specifically, Plaintiffs argue
with materially misleading information, regardless of whether      that Moffatt and Snow negotiated employment agreements
the fiduciary's statements or omissions were made negligently      with Republic as consideration for the sale of the Plan's stock.
or intentionally." Mathews v. Chevron Corp., 362 F.3d 1172,        (Id. ¶¶ 268-270.)
1183 (9th Cir. 2004) (citing James v. Pirelli Armstrong Tire
Corp., 305 F.3d 439, 449 (6th Cir. 2002)). However, § 404          Defendants argue that this claim should be dismissed because
does not require that plaintiffs "prove any injury in order to     Plaintiffs do not allege that Moffatt and Snow were paid "at
prosecute violations" of fiduciary duty. Ziegler v. Connecticut    the expense of" Plan Participants and there was no transaction
Gen. Life Ins. Co., 916 F.2d 548, 551 (9th Cir. 1990).             involving "plan assets." (Moffatt Mem. at 9.)

Plaintiffs allege that the Prior ESOP Committee, the New           Under § 406, a fiduciary is prohibited from "deal[ing] with
ESOP Committee, and GreatBanc failed to disclose the               the assets of the plan in his own interest or for his own
material terms of the October 2014 transaction - terms which       account," and from "receiv[ing] any consideration for his own
impacted the calculation of Plan Participants' benefits - and      personal account from any party dealing with such plan in
made material misrepresentations about the valuation of the        connection with a transaction involving the assets of the
benefits, including the total sale price. (FAC ¶¶ 154, 171,        plan." 29 U.S.C. § 1106(b)(1), (3). However, plaintiffs need
258.) Defendants contend that they "timely responded to            not show that the plan suffered any losses from the
participant inquiries ... providing 'complete [*24] and            transaction. Butler, 2011 WL 13177000, at *7. Rather, they
accurate' information regarding Plaintiffs' benefits" consistent   need show only that the plan's assets were used "for a purpose

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 51 of 190 Document 139-1
                                                                                                                     Page 8 of 14
                                             2018 U.S. Dist. LEXIS 118128, *25

which did not benefit the plan." Kayes v. Pac. Lumber Co., 51      GreatBanc separately argues that Plaintiffs failed to allege
F.3d 1449, 1467 (9th Cir. 1995). Moreover, § 406(b) should         that it played a causal role in the October 2014 transaction.
be broadly construed and liability should be imposed even          (GreatBanc Mem. at 18.)
where there is [*26] no taint of scandal, no hint of self-
dealing, no trace of bad faith." Butler, 2011 WL 13177000, at      To state a claim under § 406(a)(1)(D), the plaintiff must
*7. "[T]he burden is on the fiduciary to show consideration        allege that the defendant "cause[d] the plan to engage in a
received from a party dealing with the plan was not received       transaction, [which he knows or should know] [*28]
in connection with a transaction involving the assets of the       constitutes a direct or indirect ...transfer to, or use by or for
plan." Id.                                                         the benefit of a party in interest, of any assets of the plan." 29
                                                                   U.S.C. §1106(a)(1)(D). However, "lack of harm to the plan ...
Plaintiffs allege that Moffatt and Snow "negotiated and            [is] not relevant, and certainly not controlling, under [§] 406."
entered into agreements" as part of the October 2014               M & R Inv. Co. v. Fitzsimmons, 484 F. Supp. 1041, 1055 (D.
transaction, whereby they "ensured their continued                 Nev. 1980), aff'd, 685 F.2d 283 (9th Cir. 1982). To determine
employment or payments" following the sale. (FAC ¶ 268.)           whether a directed trustee "causes" a plan to engage in a
Therefore, Defendants' arguments that they were not paid "at       prohibited transaction, "the question is whether the directed
the expense of" Plan Participants is unavailing (see Moffatt       trustee played a discretionary role in bringing [it] about."
Mem. at 10) because use of the Plan's stock to secure              Chesemore v. All. Holdings, Inc., 770 F. Supp. 2d 950, 970
employment contracts is arguably a "purpose which did not          (W.D. Wis. 2011).
benefit" the Plan. Kayes, 51 F.3d at 1467.
                                                                   As described above, the October 2014 transaction involved
Defendants' second argument, that Rainbow's stock did not          the use of Plan assets to negotiate a benefit for Moffatt and
constitute "plan assets" (id. at 10), also lacks merit. While 29   Snow in the form of employment agreements with Republic.
C.F.R. § 2510.3-101(h)(3) establishes that "corporate assets       Even if Plaintiffs' allegation regarding harm to the Plan
are not plan assets where the plan is an ESOP," Johnson v.         Participants is "improbable" as Defendants contend, harm is
Couturier, 572 F.3d 1067, 1080 (9th Cir. 2009), clearly "the       not a relevant consideration to self-dealing transactions. M &
assets of the plan would include the employer securities." See     R Inv. Co., 484 F. Supp. at 1055.
51 FR 41262-01, at 41277 (Nov. 13, 1986). Here, Plaintiffs
allege that 97% of the Plan's assets were Rainbow's securities.    GreatBanc's causation argument fares no better. Amendment 4
(FAC ¶ 84.) Therefore, Plaintiffs have sufficiently alleged        to the Plan Document gave GreatBanc discretionary authority
that Moffatt and Snow's [*27] negotiation of employment            sell all of the outstanding shares of Rainbow's stock without
agreements in connection with the sale of Rainbow's stock          direction from the ESOP Committee or the Board of
violated their fiduciary duties under § 406.                       Directors. (Amendment 4 to Plan Doc.) Moreover a trustee
                                                                   always has discretion to reject a transaction that would be
Accordingly, Plaintiffs have adequately pleaded Count V.           contrary to ERISA. See Chesemore, 770 F. Supp. 2d at 970.
                                                                   Plaintiffs allege that pursuant to the authority vested by [*29]
                                                                   Amendment 4 and its fiduciary obligations under ERISA,
F. Count VI                                                        GreatBanc caused the Plan to enter into the October 2014
                                                                   transaction. (FAC ¶ 279.) Therefore, Plaintiffs have
Count VI is brought against Defendants GreatBanc, Moffatt,         sufficiently alleged GreatBanc's causal role.
and Snow under ERISA § 406(a)(1)(D), 29 U.S.C. §
1106(a)(1)(D), for engaging in a prohibited transaction. (FAC      Thus, the Motions are DENIED as to Count VI.
¶¶ 271-281.) Like Count V, Count VI concerns the
employment agreements that were negotiated for Moffatt and
Snow in connection with the October 2014 transaction.              G. Count VII
Plaintiffs allege that if the promise of continued employment
for Moffatt and Snow had not been included as part of the          Count VII is brought against Defendant Range under ERISA §
deal, Republic would have paid more for the shares of              406(b)(1) and (3), 29 U.S.C. § 1106(b)(1),(3), for engaging in
Rainbow and Plan Participants therefore would have received        a prohibited transaction. (FAC ¶¶ 282-288.) Plaintiffs allege
more per share. (Id. ¶ 278.)                                       that Range, who was a member of Rainbow's Board of
                                                                   Directors at the time of the October 2014 transaction, was
Defendants argue that the allegation concerning the effect of      also the founder and head of a financial advisory firm called
the agreements on Rainbow's stock price is "highly                 Stout. (Id. ¶ 286.) Plaintiffs allege that Stout served as
improbable." (Moffatt Mem. at 12; GreatBanc Mem. at 18.)           Rainbow's financial advisor in the October 2014 transaction,


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 52 of 190 Document 139-1
                                                                                                                    Page 9 of 14
                                             2018 U.S. Dist. LEXIS 118128, *29

and thus Range received consideration for his services in          from which he could directly profit. Johnson, 572 F.3d at
connection with a transaction involving Plan assets. (Id. ¶        1077. Moreover, the duties of prudence and loyalty under §
288.)                                                              404 "include the duty to take reasonable steps to realize on
                                                                   claims held in trust." Harris v. Koenig, 602 F. Supp. 2d 39, 54
Range argues that this claim should be dismissed because           (D.D.C. 2009). "When, as in this case, a plan has potential
Plaintiffs do not allege that he was paid with Plan assets or      claims against a third party, the 'trustees have a duty to
that he caused the payment to Stout. (Range Mem. at 5-7,           investigate the relevant facts, to explore alternative courses of
Doc. 77.)                                                          action and, if in the best interests of the plan participants, to
                                                                   bring suit.'" Id. (citing McMahon v. McDowell, 794 F.2d 100,
As discussed with respect to Counts V and VI, § 406 imposes
                                                                   112 (3d Cir. 1986)).
a "per se prohibition" on transactions involving assets of the
plan, M & R Inv. Co., 484 F. Supp. at 1055, in which
                                                                   Here, Plaintiffs allege that Moffatt and Shuman invested
fiduciaries receive personal benefits "from any party dealing      Rainbow's assets into Southeastern Renewables [*32] and
with such [*30] plan." 29 U.S.C. § 1106(b)(3). Moreover, §         West Florida Recycling, enterprises in which Moffatt and
406(b) does not have a causal element; it requires only that       Shuman held ownership interests and from which they stood
the fiduciary received consideration from a transaction            to personally benefit. (FAC ¶ 296.) Therefore, this is a self-
involving assets of the plan. See id. Here, Plaintiffs have        dealing transaction, which, at minimum would require that the
alleged that Range received compensation from Rainbow, a           Plan's fiduciaries "investigate the relevant facts" and make a
"party dealing with [the Plan]," in connection with his role in    determination as to whether suit should be brought. See
facilitating the October 2014 transaction. (FAC ¶ 288.)            Harris, 602 F. Supp. 2d at 54. That this might potentially
Accordingly, Plaintiffs have adequately pleaded Count VII.         require Moffatt "to bring suit against himself does not relieve
                                                                   him of this duty under ERISA." Delta Star, Inc. v. Patton, 76
                                                                   F. Supp. 2d 617, 637 (W.D. Pa. 1999).
H. Count VIII
                                                                   Nor is GreatBanc excused from liability as a directed trustee.
Count VIII is brought against Moffatt as the Prior ESOP            First, even if GreatBanc could not act without direction from
Committee Defendant and Great Banc under ERISA §                   the ESOP Committee, a "directed trustee" is still subject to a
404(a)(1)(A) and (B), 29 U.S.C. § 1104, for failure to manage      duty of prudence. Dolins v. Cont'l Cas. Co., No. 16 C 8898,
a chose in action. (FAC ¶¶ 289-304.) Plaintiffs allege that        2017 U.S. Dist. LEXIS 132803, 2017 WL 3581143, at *3
GreatBanc and the Prior ESOP Committee, including Moffatt,         (N.D. Ill. Aug. 18, 2017). "Under the duty of prudence, a
had a fiduciary duty to bring a shareholder action against         directed trustee can disobey the named fiduciary's directions
Moffatt and Shuman for investing Rainbow's assets into             when it is plain that they are imprudent." Id. Thus, Plaintiffs
Southeastern Renewables and West Florida Recycling,                have plausibly alleged that GreatBanc violated its fiduciary
entities in which they personally held ownership interests. (Id.   duty by failing to act in the face of a self-dealing transaction
¶ 296.) Moreover, Plaintiffs allege that if Defendants had         by Moffatt and Shuman and by failing to alert the appraiser
pursued or raised these claims prior to the October 2014           for the October 2014 transaction to the existence of these
transaction, the fair value of Rainbow's stock would have          claims. See Beam v. HSBC Bank USA, No. 02-CV-0682E(F),
increased. (Id. ¶ 303.)                                            2003 U.S. Dist. LEXIS 15744, 2003 WL 22087589, at *3
                                                                   (W.D.N.Y. Aug. 19, 2003). Even if a derivative suit would not
Moffatt argues that this claim should be dismissed because         ultimately have [*33] been the appropriate remedy,
Plaintiffs fail to allege that [*31] the investments into          GreatBanc nevertheless had a duty "to investigate the relevant
Southeastern Renewables and West Florida Recycling                 facts [and] to explore alternative courses of action ... ."
involved Plan assets. (Moffatt Mem. at 12-13.) GreatBanc           Harris, 602 F. Supp. 2d at 54. Whether GreatBanc actually
argues that (1) it cannot be liable because it did not have the    acted properly in the circumstances cannot be resolved on the
power to bring a derivative suit absent direction from the         pleadings.
ESOP Committee; (2) Plaintiffs have not shown that these
ventures affected the ultimate price of the October 2014           Moreover, Plaintiffs have adequately pleaded that the fair
transaction; and (3) bringing a derivative claim "would have       market value of Rainbow's stock would have been higher at
made no sense whatsoever" because it would have caused             the time of the transaction if Rainbow had not suffered losses
Rainbow's stock price to decline. (GreatBanc Mem. at 19-20.)       in connection with the investments in Southeastern
                                                                   Renewables and West Florida Recycling. (FAC ¶ 82.)
When an ESOP fiduciary also serves as a corporate director or      Whether this causal connection can be proven is a factual
officer, his ERISA duties extend to all business decisions         matter for trial. Harris, 602 F. Supp. 2d at 56.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 53 of 190 Document 139-1
                                                                                                                    Page 10 of 14
                                              2018 U.S. Dist. LEXIS 118128, *33

In conclusion, Plaintiffs have adequately pleaded Count VIII        alleged to have set forth the calculation of the total benefits to
and the Motions are DENIED as to Count VIII.                        which Plan Participants were ultimately entitled. (FAC ¶
                                                                    174.) Thus, the terms of the Escrow Settlement Agreement,
                                                                    which were denied to Plaintiffs, seem to bear directly on
I. Count IX                                                         "what benefits [participants] may be entitled to." Hughes, 72
                                                                    F.3d at 690.
Count IX is brought under ERISA § 104(b)(4), 29 U.S.C. §
1024(b)(4), against the "Post-Transaction Plan Administrator"       Turning to the Republic Defendants' arguments, as an initial
and under § 404, 29 U.S.C. § 1104, against Black, Ellingsen,        matter, the Court finds that the ESOP Committee is a
and Eggleston as the New ESOP Committee Defendants for              "person" that may be held liable for breaching its fiduciary
failing to provide documents upon request. (FAC ¶¶ 305-             duties under ERISA. See Harris v. Amgen, Inc., 573 F.3d 728,
319.)                                                               737 (9th Cir. 2009) (finding that plaintiffs were entitled to
                                                                    amend their complaint to add [*36] the plan's "Fiduciary
Rainbow and the Republic Defendants move to dismiss Count           Committee" as a proper defendant); Tatum v. RJR Pension
IX. Rainbow argues that, as the Plan Administrator, it              Inv. Comm., 761 F.3d 346, 371 (4th Cir. 2014). Moreover, the
"produced all requested documents described with                    Court finds premature the argument that the ESOP Committee
particularity ... and none of the remaining allegedly withheld      was not the Plan Administrator for purposes of § 104.
documents 'restrict [*34] or Committee et al. govern the            Although Section 17(h) of the Plan Document identifies
plan's operation.'" (Rainbow Mem. at 10.) The Republic              Rainbow as the Plan Administrator, Plaintiffs allege that the
Defendants argue that the ESOP Committee is not a proper            2014 SPD named the ESOP Committee as the Plan
defendant because it is not a "person" under ERISA and was          Administrator and that the Form 5500 filed with the SEC also
not the Plan Administrator pursuant to Section 17(h) of the         identifies the ESOP Committee as the Plan Administrator
Plan Document. (Republic Mem. at 8-9; 10-11.)                       following the October 2014 transaction. (See FAC ¶ 97.) The
                                                                    Republic Defendants acknowledge these communications but
Under § 104(b)(4), "the administrator shall, upon written
                                                                    state that there is "no conflict" with Section 17(h) because the
request of any participant or beneficiary, furnish a copy of the
                                                                    Committee is permitted "to assist" in administration of the
latest updated summary, plan description, and the latest
                                                                    Plan. (See Republic Mem. at 10 n.6.) Therefore, "because
annual report, any terminal report, the bargaining agreement,
                                                                    factual issues remain with regard to the identity of the Plan
trust agreement, contract, other instruments under which the
                                                                    Administrator during the relevant period, and with regard to
plan is established or operated." 29 U.S.C. § 1024(b)(4). "The
                                                                    the Plan Administrator's alleged delegation of duties to the
relevant documents are those documents that provide
                                                                    Plan Committee and its members," dismissal of the claim at
individual participants with information about the plan and
                                                                    this stage is not appropriate, Gough v. Tennyson, No. 17-CV-
benefits," i.e., "those that allow the individual participant to
                                                                    2215-PJH, 2017 U.S. Dist. LEXIS 160188, 2017 WL 4310761,
know exactly where he stands with respect to the plan—what
                                                                    at *4 (N.D. Cal. Sept. 28, 2017), and the Court need not reach
benefits he may be entitled to, what circumstances may
                                                                    Republic's argument regarding penalties against non-
preclude him from obtaining benefits, what procedures he
                                                                    administrators.
must follow to obtain benefits, and who are the persons to
whom the management and investment of his plan funds have           Accordingly, Plaintiffs have adequately pleaded Count IX.
been entrusted." Hughes, 72 F.3d at 690.                            The [*37] Motions are DENIED as to Count IX.
Whether the disclosures to Plaintiffs were complete and
accurate is a question that the Court [*35] will not decide at
                                                                    J. Count X
this stage. As noted above, GreatBanc denies that it relied on
the June 2014 valuation report in entering into the October         Count X is brought under ERISA § 404(a)(1), 29 U.S.C. §
2014 transaction, (see GreatBanc Mem. at 9 n.9), and                1104(a)(1), against GreatBanc and Black, Ellingsen, and
Plaintiffs allege that the June 2014 valuation report is the sole   Eggleston as the New ESOP Committee for failing to
valuation report that they received. (FAC ¶ 188.) Therefore,        properly invest Plan assets after the October 2014 transaction.
the Plan Administrator's failure to disclose the correct            (FAC ¶¶ 320-336.) Specifically, Plaintiffs allege that 100% of
valuation report alone may impose liability under § 104(b)(4).      the Plan's assets were invested in short-term treasury
See Hughes, 72 F.3d at 690 (noting that a stock valuation           obligations from the time of the October 2014 transaction
report "is an instrument under which a plan is established or       until September 2017 and that a prudent investor would have
operated when the plan measures benefits by the value of            diversified over this period. (Id. ¶¶ 323-327, 334.)
stock"). Moreover, the Escrow Settlement Agreement is


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 54 of 190 Document 139-1
                                                                                                                   Page 11 of 14
                                              2018 U.S. Dist. LEXIS 118128, *37

Defendants argue that they acted both prudently and in              allege facts to show only "that the fiduciary knew or should
accordance with the Plan Document by investing in treasury          have known about the trustee's misconduct and failed to take
obligations. (GreatBanc Mem. at 20-21; Republic Mem. at             steps to remedy the situation." Solis v. Couturier, No. 2:08-
14-16.)                                                             CV-02732-RRB (GGH), 2009 U.S. Dist. LEXIS 51888, 2009
                                                                    WL 1748724, at *7 (E.D. Cal. June 19, 2009).
In general, ERISA imposes a duty to diversify, and, if the
plaintiff proves a failure to diversify, the burden shifts to the   Consistent with this standard, Count XI alleges that the Prior
defendant to demonstrate that nondiversification was                Committee and the Prior Directors knew that GreatBanc was
nonetheless prudent. In re Unisys Sav. Plan Litig., 74 F.3d         aware of the breaches of fiduciary duty that took place prior
420, 438 (3d Cir. 1996). Here, Defendants do not contest that       to the October 2014 transaction and yet failed to take
the Plan's assets were invested solely in treasuries. Whether       corrective action. (FAC ¶¶ 343-345.) Similarly, Count XI
this decision was prudent under the circumstances is not            alleges that the New ESOP Committee Defendants, after
amenable for resolution on a motion to dismiss, as evident by       becoming fiduciaries, knew that GreatBanc was aware that
the cases cited by Defendants themselves. (See Republic             the trust assets were improperly invested and that the Prior
Mem. at 16, citing Flanigan v. GE, 242 F.3d 78 (2d Cir.             ESOP Committee Defendants had engaged in prohibited
2001) (summary [*38] judgment); Donovan v. Mazzola, 716             transactions, yet failed to take corrective action. (Id. ¶ 346-
F.2d 1226, 1229 (9th Cir. 1983) (post trial).) See also Braden      348.)
v. Wal-Mart Stores, Inc., 588 F.3d 585, 596 (8th Cir. 2009)
                                                                    Accordingly, Plaintiffs have adequately pleaded a failure to
(reversing dismissal where allegations "can be understood to
                                                                    monitor and the Motions are DENIED as to Count XI.
assert that the Plan includes a relatively limited menu of funds
... despite the ready availability of better options").

Accordingly, Plaintiffs have properly pleaded Count X.              L. Count XII

                                                                    Count [*40] XII is brought against all Defendants under
K. Count XI                                                         ERISA § 405, 29 U.S.C. § 1105, for co-fiduciary liability.

                                                                    Defendants argue that Count XII should be dismissed because
Count XI is brought under ERISA § 404(a)(1)(A)-(B), 29
                                                                    it is a derivative claim and Plaintiffs have not plausibly
U.S.C. § 1104(a)(1), against Moffatt as the Prior ESOP
                                                                    alleged breaches of fiduciary duty against any Defendants.
Committee Defendant; Moffatt, Range, and Snow as the Prior
                                                                    (Moffatt Mem. at 14; Range Mem. at 9-10; GreatBanc Mem.
Director Defendants; and Black, Ellingson, and Eggleston as
                                                                    at 21-22; Republic Mem. at 19-20.)
the New ESOP Committee Defendants for failing to monitor
GreatBanc in its exercise of duties as Trustee. (FAC ¶¶ 337-
                                                                    Under § 405, the fiduciary of a plan is liable for the breach of
345.) Count XI incorporates by reference the alleged breaches
                                                                    fiduciary duty of another fiduciary if he knowingly
of fiduciary duties raised by prior counts.
                                                                    participates, conceals, enables, or fails to remedy his co-
Defendants argue that Count XI should be dismissed because          fiduciary's breach. 29 U.S.C. § 1105(a).
Plaintiffs have not plausibly alleged the underlying breaches
of fiduciary duty. (See Republic Mem. at 17-19; Moffatt             As with Count XI, Count XII rises and falls with Plaintiffs'
Mem. at 13; Range Mem. at 8.) They also argue that Plaintiffs       other claims. Because the Court finds that Plaintiffs have
have failed to allege facts to demonstrate a deficient              stated claims for breach of fiduciary duty as to all Defendants,
monitoring process. (Republic Mem. at 19-20; Range Mem. at          Plaintiffs have adequately pleaded Count XII. The Republic
8-9.)                                                               Defendants' arguments regarding whether Plaintiffs have
                                                                    adequately shown sufficient knowledge to sustain this Count
Defendants cannot succeed on their first argument because,          are not appropriate for resolution at the pleading stage, as
pursuant to the above, Plaintiffs have adequately pleaded the       evidenced by the cases they cite. (See Republic Mem. at 20,
breaches upon which Count XI [*39] is based. As to the              citing Donovan v. Cunningham, 716 F.2d 1455, 1467 (5th
second argument, "[a] plaintiff is not required to plead            Cir. 1983) (post trial).)
specific facts about the fiduciary's internal processes because
                                                                    Accordingly, Plaintiffs have adequately pleaded Count XII.
such information is typically in the exclusive possession of a
defendant." Fernandez v. Franklin Res., Inc., No. 17-CV-
06409-CW, 2018 U.S. Dist. LEXIS 59336, 2018 WL 1697089,
                                                                    M. Count XIII
at *7 (N.D. Cal. Apr. 6, 2018). Rather, the plaintiff need


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 55 of 190 Document 139-1
                                                                                                                  Page 12 of 14
                                             2018 U.S. Dist. LEXIS 118128, *40

Count XIII is brought against Republic under ERISA §               assets. (Id. ¶ 372(d).) Therefore, these allegations are
502(a)(3), 29 U.S.C. § 1132(a)(3), for knowing participation       sufficient to show "some orchestration" of the conflicted
in breaches of fiduciary [*41] duty and prohibited                 transaction that subjects Republic to liability. (See
transactions. (FAC ¶¶ 365-375.) Specifically, Plaintiffs allege    Republic [*43] Reply at 4-5, Doc. 102.)
that Republic knew that Moffatt, Snow, and Range were
fiduciaries of the Plan and knew that the October 2014             Republic also argues that Plaintiffs' demands are not
transaction constituted a breach of their fiduciary duties, yet    appropriate equitable relief because "what they actually seek
went forward with the sale anyway. (Id. ¶¶ 367, 371-373.)          is money damages from Republic's general assets." (Republic
Plaintiffs demand "disgorgement of any profits, having a           Mem. at 22-23.) As to rescission specifically, Republic argues
constructive trust placed on any proceeds received (or which       that this remedy is a "non-starter" because Plan Participants
are traceable thereto), having the sale rescinded, requiring all   cannot return the consideration paid for the stock. (Id. at 23.)
of part of stock to be restored to the Rainbow ESOP accounts,      Plaintiffs respond that rescission is available even if
or ... other appropriate equitable relief." (Id. ¶ 375.)           restoration is not possible. (Opp. at 56.)

The Republic Defendants argue that Republic cannot be liable       Rescission is an appropriate equitable remedy in the context
for knowing participation because it was not a party in interest   of ESOP transactions. See Eaves v. Penn, 587 F.2d 453, 463
to the Plan. (Republic Mem. at 20-21.) Second, they argue          (10th Cir. 1978). "Under true rescission, the plaintiff returns
that mere knowledge is insufficient to establish liability. (Id.   to the defendant the subject of the transaction, plus any other
at 21-22). Third, they argue that Plaintiffs have not sought a     benefit received under the contract, and the defendant returns
proper equitable remedy. (Id. at 23.)                              to the plaintiff the consideration furnished, plus interest."
                                                                   Ambassador Hotel Co. v. Wei-Chuan Inv., 189 F.3d 1017,
Civil actions brought against non-fiduciaries must be brought      1031 (9th Cir. 1999). "If true rescission is no longer possible
under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), which             (perhaps because the plaintiff no longer owns the subject of
authorizes participants to sue only for "appropriate equitable     the sale), the court may order its monetary equivalent. This
relief." Chesemore v. All. Holdings, Inc., 948 F. Supp. 2d 928,    remedy entitles the plaintiff to the return of the consideration
940 (W.D. Wis. 2013), aff'd sub nom. Chesemore v. Fenkell,         paid less any value received on the investment." Id.
829 F.3d 803 (7th Cir. 2016). "[T]o adequately allege a claim
against nonfiduciaries under § 1132(a)(3), plaintiffs must         Here, Plaintiffs have adequately alleged that rescission is an
plead the [*42] defendants 'had actual or constructive             appropriate equitable remedy. Even if true rescission is no
knowledge of the circumstances that rendered the transaction       longer [*44] possible because Plaintiffs have disposed of the
unlawful.'" Urakhchin v. Allianz Asset Mgmt. of Am., L.P.,         consideration they received after termination of the Plan, the
No. SACV-15-1614-JLS (JCGx), 2016 U.S. Dist. LEXIS                 "monetary equivalent" is the actual value of the Plan's stock
104244, 2016 WL 4507117, at *8 (C.D. Cal. Aug. 5, 2016)            absent the alleged conflict, i.e. the price that Republic would
(citing Harris Trust & Sav. Bank v. Salomon Smith Barney           have paid in the absence of the employment agreements
Inc., 530 U.S. 238, 251, 120 S. Ct. 2180, 147 L. Ed. 2d 187        secured by Moffatt and Snow. See Ambassador, 189 F.3d at
(2000)). Moreover, the relief available is confined to "those      1031. Thus, the "recissionary measure of damages" would
categories of relief that, traditionally speaking ... were         restore losses to the Plan caused by the conflict without
typically available in equity." CIGNA Corp. v. Amara, 563          entitling Plaintiffs to a windfall. (See Republic Reply at 8-9.)
U.S. 421, 439, 131 S. Ct. 1866, 179 L. Ed. 2d 843 (2011).          See Strategic Diversity, Inc. v. Alchemix Corp., 666 F.3d
"This relief includes injunction, rescission, reformation,         1197, 1208 (9th Cir. 2012).
equitable estoppel and surcharge, which is monetary
                                                                   Because Plaintiffs have adequately pleaded the elements of
'compensation' for a loss resulting from a trustee's breach of
                                                                   Count XIII and seek an appropriate equitable remedy, the
duty, or to prevent the trustee's unjust enrichment."
                                                                   Motions are DENIED as to Count XIII.
Chesemore, 948 F. Supp. 2d at 940.

Here, Plaintiffs allege that Republic conducted a "due
diligence investigation" prior to the October 2014 transaction     N. Count XIV
that made them aware of the existence of the Plan and the
fiduciary responsibilities of Moffatt and Snow. (FAC ¶¶ 370-       Count XIV is brought against all Defendants under ERISA §
371.) Moreover, Plaintiffs adequately allege that Republic         410, 29 U.S.C. § 1110, and seeks to void as unlawful the
actually participated in and facilitated breaches of fiduciary     indemnity provisions in the Plan Document and the Trustee
duty by Moffatt and Snow by offering them continued                Engagement Agreement to the extent that they purport to
employment contracts in connection with the sale of Plan           allow indemnification for breaches of fiduciary duty. (FAC ¶¶


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 56 of 190 Document 139-1
                                                                                                                        Page 13 of 14
                                             2018 U.S. Dist. LEXIS 118128, *44

376-384.)                                                          agreement that the Ninth Circuit found unenforceable in
                                                                   Johnson, 572 F.3d at 1074-75. See also Fernandez v. K-M
Defendants argue that these provisions do not violate ERISA        Indus. Holding Co., 646 F. Supp. 2d 1150, 1155 (N.D. Cal.
as a matter of law because they prohibit indemnification for       2009) (finding unenforceable an indemnification provision
breaches of fiduciary duties. (GreatBanc Mem. at 23; Moffatt       that was "[s]ubject to the applicable provisions [*47] of
Mem. at 14-15; Range Mem. at 10-11; Republic Mem. at 23-           ERISA").
24.) Moreover, Defendants [*45] argue that indemnification
will not be at the expense of Plan Participants because the        As to the Trustee Engagement Agreement, the
Plan has been terminated and Republic now owns Rainbow.            indemnification provision contained in the 2014 Amendment
(Republic Mem. at 24; GreatBanc Mem. at 24.)                       specifically prohibits indemnification for breaches of ERISA,
                                                                   though it does allow Rainbow to front defense costs for
Under § 410, "any provision in an agreement or instrument          GreatBanc. In Johnson, the Ninth Circuit found that because
which purports to relieve a fiduciary from responsibility or       the plaintiffs were likely to succeed in proving breaches of
liability for any responsibility, obligation, or duty under this   fiduciary duty, the right to advancement of defense costs was
part shall be void as against public policy." 29 U.S.C. §          void. Johnson, 572 F.3d at 1081. At this stage in the case, the
1110(a). The Department of Labor has interpreted this statute      Court has not made any determination regarding Plaintiffs'
to "render[ ] void any arrangement for indemnification of a        likelihood of success on the merits, and it is not clear whether
fiduciary of an employee benefit plan by the plan" because         Rainbow is currently fronting defense costs for GreatBanc.
"such an arrangement would have the same result as an              Thus, the Court will not dismiss the claim at this juncture.5
exculpatory clause, in that it would, in effect, relieve the       Pudela v. Swanson, No. 91 C 3559, 1995 U.S. Dist. LEXIS
fiduciary of responsibility and liability to the plan by           2148, 1995 WL 77137, at *5 (N.D. Ill. Feb. 21, 1995).
abrogating the plan's right to recovery from the fiduciary for
breaches of fiduciary obligations." Johnson, 572 F.3d at           Nevertheless, Defendants contend that Johnson does not
1080. "Under the majority view, indemnification by an ESOP         apply because the Plan has been terminated and so any
sponsor functionally equates to an impermissible                   defense costs will be borne by Republic, as the owner of
indemnification by the ESOP itself." Pfeifer v. Wawa, Inc.,        Rainbow, rather than the Plan. (GreatBanc Mem. at 24;
214 F. Supp. 3d 366, 373 (E.D. Pa. 2016) (citing, inter alia,      Republic Mem. at 24.) However, because the Court has found
Johnson, 572 F.3d at 1079).                                        that Plaintiffs have stated claims against Rainbow and the
                                                                   Republic Defendants, any recovery that Plaintiffs obtain
In Johnson, the Ninth Circuit held that indemnification            could, at least in part, also be paid by Republic. Therefore,
agreements that purport to provide indemnity "so long as the       because the [*48] use of Republic assets to pay defense costs
challenged acts or omissions do not involve deliberate             could jeopardize the ultimate recovery of Plan Participants,
wrongful [*46] acts or gross general negligence" are void          the same concerns apply here as in Johnson. See Fernandez,
because they allow defendants to be indemnified "even if they      646 F. Supp. 2d at 1155 ("The rationale underlying
violated the ERISA 'prudent man' standard of care." Johnson,       [Johnson's] holding supports the conclusion that
572 F.3d at 1078-1080. Moreover, the Court considered and          indemnification agreements are invalid any time an ESOP
rejected the argument that § 410 does not apply where the          would bear the financial burden of indemnification, whether
indemnification "would be made from corporate, not plan            directly or indirectly").
assets." Id. at 1080. The Court found that such a provision
was "tantamount to asking ESOP participants to pay for             Thus, the Motions are DENIED as to Count XIV.
Defendants' defense costs." Id. Finally, the Court found that
limitations such as "to the extent not preempted by federal
law" or "subject to the relevant provisions of [ERISA]" did        IV. CONCLUSION
not, per se, render the subject indemnification agreements
enforceable. Id. at 1074-75, 1081.
                                                                   5 Defendants    cite to Harris v. GreatBanc Tr. Co., No. EDCV12-
Beginning with the Plan Document, Section 17(g) provides           1648-R DTBX, 2013 U.S. Dist. LEXIS 43888, 2013 WL 1136558, at
that Rainbow will "indemnify each member of the Committee          *3 (C.D. Cal. Mar. 15, 2013) and repeatedly point to it as a decision
(to the extent permitted by law) against any personal liability    by this Court in which a similar provision was held enforceable. (See
or expense ... resulting from his service on the Committee,        GreatBanc Mem. at 23; Moffatt Mem. at 14; Republic Mem. at 23-
except such liability or expense as may result from his own        24.) In fact, it is a decision by another judge in the Central District.
willful misconduct." (Plan Document § 17(g).) Section 17(g)        While this Court has great respect for the decisions of other judicial
is nearly indistinguishable from the indemnification               officers in the Central District, their rulings are not rulings by this
                                                                   Court and should not be referenced as such.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 57 of 190 Document 139-1
                                                                           Page 14 of 14
                                       2018 U.S. Dist. LEXIS 118128, *48

For the foregoing reasons, the Court DENIES Defendants'
Motions in their entirety.


  End of Document




           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 58 of 190 Document 139-1
                        Tab E




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 59 of 190 Document 139-1
     Positive
As of: June 20, 2019 5:58 PM Z


                                                      In re RCN Litig.
                                    United States District Court for the District of New Jersey
                                                     March 21, 2006, Decided
                                               MASTER FILE NO. 04-5068 (SRC)

Reporter
2006 U.S. Dist. LEXIS 12929 *; 37 Employee Benefits Cas. (BNA) 1824; 2006 WL 1273834
                                                                    JONES, NORMAN KUSHIN, LOU MONARI, JONATHAN
IN RE RCN LITIGATION
                                                                    R. PARKES, RCN CORPORATION, JAMES SAILE,
                                                                    TIMOTHY J. STOKLOSA, EDWIN TALIAFERRO, KEITH
Notice: [*1] NOT FOR PUBLICATION
                                                                    TERRERI, RICARDO VENEGAS, BLAIR WORRALL,
Subsequent History: Motion granted by, in part, Motion              JOYCE YACCARINO, Defendants: EDWARD CERASIA,
denied by, in part, Claim dismissed by In re RCN Litig., 2006       II, PETER MICHAEL AVERY, [*2] PROSKAUER ROSE
U.S. Dist. LEXIS 12930 (D.N.J., Mar. 21, 2006)                      LLP, NEWARK, NJ.
                                                                    For MERRILL LYNCH TRUST COMPANY, FSB,
Core Terms                                                          Defendant: LEE G. DUNST, GIBSON DUNN &
                                                                    CRUTCHER LLP, NEW YORK, NY.
fiduciary, stock, invest, participants, fiduciary duty, Bulletin,
DOL, breached, stock fund, funds, contributions, duties,            Judges: Stanley R. Chesler, U.S.D.J.
securities, trust agreement, allegations, non-public, imprudent,
motion to dismiss, communications, discretionary, co-               Opinion by: Stanley R. Chesler
fiduciary, Company's, documents, vested, conflicting interest,
possessed, prudent, investment decision, stock price,               Opinion
circumstances

Counsel: For STEPHANIE THOMAS, on behalf of herself
and all others similarly situated, SCOTT GRASSI, ARNOLD             CHESLER, District Judge
PRASHAD, Plaintiffs: LISA J. RODRIGUEZ, TRUJILLO
RODRIGUEZ & RICHARDS, LLP, HADDONFIELD, NJ.                         THIS MATTER comes before the Court on Defendant
                                                                    Merrill Lynch Trust Company FSB's ("MLTC") Motion to
For HAROLD HILL, (Civil 04-5368), Plaintiff: GARY S.                Dismiss Plaintiff's Consolidated Complaint (docket entry #
GRAIFMAN, KANTROWITZ, GOLDHAMER &                                   41). The Court, having considered the papers submitted by the
GRAIFMAN, ESQS., MONTVALE, NJ; LISA J.                              parties, for the reasons set forth below, and for good cause
RODRIGUEZ, TRUJILLO RODRIGUEZ & RICHARDS,                           shown, GRANTS Defendant's Motion.
LLP, HADDONFIELD, NJ.
For DEBRA K. CRAIG, (Civil 04-5940), ROBERT M.
MAGUIRE, (Civil 04-5941), Plaintiffs: LISA J.                       I. BACKGROUND OF THE CASE
RODRIGUEZ, TRUJILLO RODRIGUEZ & RICHARDS,
LLP, HADDONFIELD, NJ; RONEN SARRAF, SARRAF                          The Plaintiffs in these consolidated cases are current or
GENTILE, LLP, NEW YORK, NY.                                         former participants in RCN Corporation's ("the Company")
                                                                    Savings and Stock Ownership Plan (the "Plan"), and a class of
For DAVID C. MCCOURT, MICHAEL J. MAHONEY,                           all others similarly situated, during the period between
COMPENSATION COMMITTEE, EUGENE ROTH,                                January 12, 1999 through December 21, 2004 (the "Class
ALFRED FASOLA, MICHAEL B. YANNEY, JOHN D.                           Period"). The Plan was a defined contribution "employee
FILIPOWICZ, JR. TERRELL WINFIELD, DEBORAH M.                        pension benefit plan," within the meaning of ERISA. 29
ROYSTER, WILLIAM TERRELL WINFIELD, JR., (Civil                      U.S.C. § 1002(2)(A). The Plan was managed by an
04-5940 & Civil 04-5941), MICHAEL A ADAMS,                          Administrative Committee (the "Committee") that was
GRETCHEN BARRON, CHARLIE BLUE, BRUCE C                              comprised of RCN employees appointed by the Company to
GODFREY, PATRICK HOGAN, ELLYN ITO, JOHN

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 60 of 190 Document 139-1
                                                                                                                           Page 2 of 8
                                                 2006 U.S. Dist. LEXIS 12929, *2

administer the [*3] Plan on their behalf. MLTC was                    By year 2000, RCN stock began to decline. By December 21,
appointed by the Committee to act as the trustee for the Plan.        2000, RCN stock had fallen 90% from its Class Period high of
The Plaintiffs brought suit against various defendants,               $ 72/share to $ 6.06. On September 26, 2003, the Committee
including RCN Corporation, various RCN directors, officers,           modified the Plan's structure so that participants were no
and employees, members of the RCN Compensation                        longer permitted to allocate any contributions to the RCN
Committee and Administrative Committee, as well as MLTC               Stock Fund and also prohibited Plan participants from moving
(collectively "Defendants").                                          assets from other investments into the RCN Stock Fund
                                                                      (although previous contributions could remain in RCN stock).
The Plaintiffs' investment portfolios in the Plan all included        After January 16, 2004, Company matching contributions
RCN stock. The Plaintiffs are claiming that the Defendants            were also no longer made in RCN stock, but were made in
breached their fiduciary duties owed to the Plaintiffs by             cash. In May 2004, RCN stock was delisted from the
continuing to offer RCN common stock as a Plan investment             NASDAQ. On May 27, 2004, RCN filed for [*6]
option for participant contributions, using RCN securities for        reorganization under Chapter 11. When RCN announced its
employer contributions to the Plan, and maintaining heavy             formal emergence from Chapter 11 on December 21, 2004, all
investment in RCN securities when the stock was "no longer a          outstanding shares of RCN stock, including those invested in
prudent investment for the Plan." (Compl. at 2, P5.) The              the RCN Stock Fund, were cancelled.
Plaintiffs also claim that certain Defendants, including
MLTC, breached their fiduciary duties by failing to provide
material information regarding the imprudence of investing            II. DISCUSSION
Plan assets in RCN securities to other fiduciaries, failing to
communicate "complete and accurate information to the Plan            Defendant MLTC has moved to dismiss the claims against it
participants" regarding the risks of investing in RCN stock,          under both FED. R. CIV. P. 12(b)(1) and 12(b)(6). MLTC's
and breaching their duty [*4] of loyalty to the Plan and its          Rule 12(b)(1) motion challenges the standing of five of the six
participants by failing to avoid "inherent conflicts of interest."    named Plaintiffs to sue under both Article III and ERISA. The
(Compl. At 2-3, PP6 - 8.)                                             Rule 12(b)(6) motion challenges the sufficiency of the
                                                                      Plaintiffs' Complaint to set forth a legally cognizable claim
The Plan had both a 401(k) component and an Employee                  against MLTC for breach of any fiduciary duty under ERISA.
Stock Ownership Plan ("ESOP") component. Participants                 Because the Court finds sufficient cause to dismiss the
could direct the investment of their individual contributions         Plaintiffs' complaint under Rule 12(b)(6), the Court need not
into various investment options offered by the Plan, as               address MLTC's Rule 12(b)(1) arguments regarding the
selected by the Committee. In 2003, the Plan offered twenty-
                                                                      standing of individual Plaintiffs in this case. 2
four mutual funds, one common collective trust, three "Global
Manager" predetermined portfolios, and the RCN Common                  [*7] In deciding a motion to dismiss under Federal Rule of
Stock Fund as investment options which participants could             Civil Procedure 12(b)(6), the Court must presume that all
select. Subject to statutory limitations, employees could             allegations in the Complaint must be taken as true and viewed
contribute between 1% and 50% of their eligible                       in the light most favorable to the complainant. See Warth v.
compensation to the Plan on a pre-tax basis. Plan participants        Seldin, 422 U.S. 490, 501, 95 S. Ct. 2197, 45 L. Ed. 2d 343
could direct how their contributions would be allocated               (1975); Trump Hotels & Casino Resorts, Inc. v. Mirage
among the various investment options offered as part of the           Resorts, Inc., 140 F.3d 478, 483 (3d Cir. 1998). Resolution of
Plan. The Plan also offered matching Employer ESOP                    these motions in no way indicates a predisposition by the
contributions. The Company matched employee contributions             Court of an issue of contested facts. FED R. CIV PROC.
at a rate of 100% for the first 3.5% of participants' pre-tax         12(b)(6). Where, as here, the Complaint at issue attaches or
contributions. 1 The Company would also make profit sharing           references various documents, the Court is not limited to
contributions to the accounts of participants, at the Company's
discretion, which were placed into [*5] the ESOP portion of
the plan.
                                                                      2 Because  standing is a threshold jurisdictional issue, the Court
                                                                      would normally address this issue before any arguments on the
                                                                      merits of the Plaintiffs' claims. See Miller v. Rite Aid Corp., 334
1 These  Company matching contributions vested on a sliding scale     F.3d 335, 340- 41 n.2 (3d Cir. 2003) . In the present case, however,
based on years of continuous service with the Company. Employees      MLTC concedes that at least one of the named Plaintiffs has
with less than 2 years of service were 0% vested, from 2-3 years of   standing, so a favorable ruling on these grounds would not result in
service, they were 25% vested, etc…. Employees were 100% vested       dismissal of the case, and the Court would still need to address the
after five years of continuous service with the Company.              merits regardless of the Court's finding on the standing issue.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 61 of 190 Document 139-1
                                                                                                                                   Page 3 of 8
                                                    2006 U.S. Dist. LEXIS 12929, *7

reviewing the allegations set forth in the body of the                    attached as Exhibit E).) The Plan's operative document (the
Complaint in deciding a motion to dismiss. The Court may                  "Plan Document"), however, defines a rather limited scope for
properly consider these materials without the need to convert             this discretionary authority. (See RCN 1087-88.) The Plan
the motion into one for summary judgment. See Beddall v.                  Document, while cited to by both parties in their papers
State Street Bank and Trust Co., 137 F.3d 12, 17 (1st Cir.                regarding the current motion, is not specifically mentioned or
1998) (holding court may look to materials outside the                    attached to the Plaintiffs' Complaint. (See Pl. Br. at 26
complaint in deciding a 12(b)(6) motion where the claims in               (referring to the duties delineated for MLTC in Section [*9]
the complaint "are expressly linked to-and admittedly [*8]                4.4); Def. Br. at 6 (same).) The contents of the Plan
dependent upon-a document"); Pension Benefit Guar. Corp.                  Document, however, are necessarily at issue in the Plaintiffs'
v. White Consol. Indus., 998 F.2d 1192, 1196 (3rd Cir. 1993)              allegations and may properly be considered by the Court in
("[A] court may consider an undisputedly authentic document               evaluating the present motion. See Weinter v. Klais and Co.,
that a defendant attaches as an exhibit to a motion to dismiss            108 F.3d 86, 89 (6th Cir. 1997) (holding that documents
if the plaintiff's claims are based on the document.").                   attached to a motion to dismiss are considered part of the
                                                                          pleadings if they are referred to in the complaint and central
                                                                          to the claims); Hogan v. Eastern Enters./ Boston Gas, 165 F.
A. The Plan's Governing Documents Demonstrate That                        Supp. 2d 55, 58 (D.Mass. 2001) (considering ERISA plan
MLTC Acted as a Directed Trustee                                          documents in ruling on motion to dismiss).

Plaintiffs argue that MLTC had discretionary authority over                [*10] The Plan Document defines the discretionary
the Plan's investments in the RCN Stock Fund, citing to Plan              investment power held by MLTC over investments in the
literature that notes, while the RCN Stock Fund is invested               RCN Stock Fund in Section 4.4. (See RCN 1087-88.) This
primarily in RCN common stock, it is "subject to the right of             section grants MLTC, as the Plan's trustee, authorization to
the trustee to invest this fund or any part thereof in other              "invest a portion of the contributions received [(for the RCN
instruments." 3 (Compl. at 25, P99 (citing to Plan Prospectus             Stock Fund)] in other securities as a reserve for the payment
                                                                          of administrative expenses and cash distributions." (Id.) These

3 The  Plaintiffs' Complaint attaches a document entitled "Trust          Transaction Class Exemption 77-9 under Section 408(a) of the
Agreement" (the "Trust Agreement") which they allege defines the          Employee Retirement Income Security Act of 1974, as amended
terms under which MLTC served as the Plan's trustee. (See Compl.,         ('ERISA')) for the limited purposes hereinafter set forth" and that
Ex. B.) It is worth noting that the attached Trust Agreement appears      "the Trustee desires to act as such a nondiscretionary trustee."
to be an agreement between Commonwealth Telephone Co. and                 (Compl., Ex. B. at 1.) While the Trust Agreement states that "the
Boston Safe Deposit and Trust Company, and neither RCN nor                Trustee shall have exclusive authority and discretion to manage and
MLTC is a party to the agreement. (Id. at 18.) At oral argument,          control the Trust Fund" this authority and discretion is "at all times
MLTC admitted that there is no Trust Agreement specifically               subject to the proper, written directions of the Committee." (Id., Ex.
governing the relationship between MLTC and RCN which spells              B., at 2, Article II, § 2.1.1.) Section 2.2 defines the authority to make
out the terms under which MLTC served as the Plan's trustee. Even         investment decisions, vesting this authority and discretion with the
if, however, the Trust Agreement submitted with the Plaintiffs'           Committee, leaving MLTC, as the trustee, to "invest, reinvest and
Complaint accurately defined the responsibilities MLTC had under          dispose of the assets comprising the Trust Fund in accordance with
the Plan's terms, it would not support the Plaintiffs' assertion that     the Committee's Directions." (Id., Ex. B, at 3, Article II, § 2.2.)
MLTC had a fiduciary responsibility for Plan investments because,         MLTC similarly was required to defer to the directions of the
as the Plan's trustee, MLTC had "exclusive authority and discretion       individual participants in determining how a participant's money is
to manage and control" the funds in the Plan. (Compl. at 25, P99          invested among the various investment options offered under the
(quoting Trust Agreement, Article II, § 2.1.1)). While the Plaintiffs     Plan. (Id. at 2, Article II, § 2.1.1.) Section 2.2 of the Trust
acknowledge that ultimate responsibility for the Plan's assets lies       Agreement expressly leaves MLTC, as the trustee, with "no duty
with the Company and its delegates, they claim that MLTC was              hereunder to review the investments held in the Trust Fund" and
"vested with the duty and ability to take protective action regarding     specifically prohibits them from "making suggestions or otherwise
imprudent investment of the Plan's assets." (Id.) The terms of the        rendering investment advice to the Committee or any Participant
Trust Agreement offered by the Plaintiffs, however, demonstrate that      with respect to investment, reinvestment, or disposition of assets
MLTC was a directed trustee with no discretion over the investment        held in the Trust Fund." (Id.) While each party, under the terms of
of Plan assets. This agreement shows that MLTC operated under a           the Trust Agreement, agrees to discharge their duties and
clear obligation to invest the Plan's assets in accordance with the       responsibilities with appropriate "care, prudence, and diligence" (id.
directions provided by the Committee or individual Plan participants.     at 11, Article III, § 3.1.1(b)), MLTC, as the trustee, is specifically
On the first page of the Trust Agreement, it expressly states that "the   absolved of any duty "to question, or otherwise inquire into, the
Employer desires to appoint the Trustee as a 'nondiscretionary            performance of another fiduciary with respect to duties allocated to
trustee' (within the meaning of Section VI(g) of Prohibited               such other fiduciary under the Plan." (Id. at 11, Article III, § 3.1.4.)

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 62 of 190 Document 139-1
                                                                                                                             Page 4 of 8
                                                    2006 U.S. Dist. LEXIS 12929, *10

securities "shall include short term obligations of the U.S.
government, commercial paper, money market funds, savings                  B. MLTC's Duties as a Directed Trustee
instruments, certificates of deposit, repurchase agreements or
other short term investments deemed prudent by the trustee."               As a directed trustee, MLTC had a limited fiduciary duty
(Id.)                                                                      with [*13] respect to Plan investments. See Wright v. Oregon
                                                                           Metallurgical Corp., 360 F.3d 1090, 1102 (9th Cir. 2004)
The Plaintiffs' argument that this language grants MLTC                    (holding directed trustee have limited fiduciary duties under
"control over Plan assets" and a requirement "to monitor at                ERISA);Srein v. Frankford Trust Co., 323 F.3d 214, 223 (3d
least a subset of these investments" is not convincing. (Pl. Br.           Cir. 2003) ("When, as here, a trustee bank is entrusted with
at 26.) The Plaintiffs' are attempting to "infer a broad grant of          and performs duties to 'control, manage, hold, safeguard and
discretionary investment authority from an explicitly narrow               account for [a] fund's assets and income,' it functions as a
grant of authority for a limited purpose." Difelice v. US                  fiduciary under ERISA.") (quoting Board of Trustees v.
Airways, Inc., 397 F. Supp. 2d 735, 745 (E.D. Va. 2005)                    Wettlin Associates, Inc., 237 F.3d 270, (3d Cir. 2001)). In Re
(rejecting similar argument to impose discretionary authority              WorldCom, Inc. ERISA Litig., 354 F. Supp. 2d at 444 (same);
upon a plan trustee). The Plan's governing [*11] documents                 U.S. Dept. of Labor, Field Assistance Bulletin 2004-03 (Dec.
do not grant MLTC discretionary authority over the                         17, 2004) (a "trustee, therefore, will, by definition, always be
investment of funds placed into the Plan. This authority is                a 'fiduciary' under ERISA as a result of its authority or control
expressly vested in the Committee and the Plan's participants.             over           plan        assets")          available         at
Section 4.4 outlines a very limited and narrow exception to                http://www.dol.gov/ebsa/regs/fab_2004-3.html         (hereinafter
this general rule.                                                         "DOL Bulletin"). A directed trustee, under ERISA, can be
                                                                           relieved of "fiduciary obligations regarding the management
This exception, furthermore, is designed to serve only a very              and control of a plan's assets when the trustee is 'directed'
narrow purpose. The cash component of the RCN Stock Fund                   by [*14] the plan's designated fiduciaries," leaving them
is designed to permit MLTC to maintain "a reserve for the                  "subject only to the 'proper directions' of the named
payment of administrative expenses and cash distributions,"                fiduciary." Wright, 360 F.3d at 1102 (citing 29 U.S.C. §
rather than provide an alternative investment option to act as a           1103(a)(1)). See also Lalonde v. Textron, Inc., 369 F.3d 1, 7
hedge against the performance of RCN stock. 4 (RCN 1087.)                  (1st Cir. 2004) (noting limited fiduciary duty under ERISA
MLTC did not have authority under the Plan to divert                       for directed trustees). Directed trustees can have fiduciary
investments away from the RCN Stock Fund at its discretion,                duties to the extent that they exercise control over a plan's
but merely had the necessary authority needed to execute their             assets, but this duty is extremely limited. Srein, 323 F.3d at
duties as the Plan's trustee. (Id.) Such limited discretion is not         222 (citing Smith v. Provident Bank, 170 F.3d 609 (6th Cir.
beyond that given to a directed trustee. See, In re WorldCom,              1999)). Regarding the direction of investment of Plan assets
Inc. ERISA Litig., 354 F. Supp. 2d 423, 442 (S.D.N.Y. 2005)                in specific securities, as long as the directed trustee is
(noting that where trust agreement gives trustee additional                required, by the Plan's terms, to follow the directions of a
powers as necessary to perform their nondiscretionary duties,              named fiduciary, their investment decisions are essentially
this does not raise a question of fact as to whether trustee is a          "immune from judicial inquiry." Moench v. Robertson, 62
directed [*12] trustee). The language of the documents                     F.3d 553, 571 (3d Cir. 1995).
governing the administration of the Plan and establishing the
role of MLTC as the Plan's trustee affirm that MLTC was a                  While existing Third Circuit precedent under Moench and
directed trustee, pursuant to Section 403(a) of ERISA, 29                  Srien leaves a directed trustee, like MLTC, with a very
U.S.C. § 1103(a), who was subject to the directions of the                 narrow fiduciary duty, other courts have recently begun to
Committee and individual Plan participants regarding the                   apply a slightly broader view of the fiduciary duties of [*15]
selection of investment options for Plan funds.                            a directed trustee. Many of these courts have relied on recent
                                                                           guidance from the Department of Labor, where the
                                                                           Department defined the fiduciary role for a directed trustee.
                                                                           See DOL Bulletin. While a bulletin on this subject from the
4 The Plaintiffs' Complaint does not allege that MLTC breached any         Department of Labor is not controlling, it is "entitled to
duty to the Plan participants related to its administration of the Plan,   respect" to the extent that it has the "power to persuade,"
or that it failed to maintain sufficient reserves in the RCN Stock         Skidmore v. Swift & Co., 323 U.S. 134, 140, 65 S. Ct. 161, 89
Fund to pay administrative expenses or cash distributions. The basis
                                                                           L. Ed. 124 (1944), and other courts have found this DOL
of the Plainitffs' Complaint is that MLTC allowed the Plan
                                                                           Bulletin to be persuasive in similar cases. See, e.g., Difelice,
participants to lose the value of their investments in RCN Stock by
                                                                           397 F. Supp. 2d at 751-52 ("The DOL's interpretation of
allowing such investments even though these investments were
"clearly imprudent." (Compl. at 24, P98.)                                  ERISA, while not binding here, is nonetheless entitled to

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 63 of 190 Document 139-1
                                                                                                                                      Page 5 of 8
                                                      2006 U.S. Dist. LEXIS 12929, *15

deference depending upon 'the thoroughness evident in its                     Even under the DOL bulletin's standards, the fiduciary duty of
consideration, the validity of its reasoning, its consistency                 a directed trustee is "significantly narrower than the duties
with earlier and later pronouncements, and all those factors                  generally ascribed to a discretionary trustee under common
which give it power to persuade, if lacking power to                          trust principles." [*18] In re WorldCom ERISA Litigation,
control.'") (quoting Skidmore, 323 U.S. at 140); In re                        354 F. Supp. 2d at 446 (quoting DOL Bulletin). The basis of
WorldCom, Inc. ERISA Litigation, 354 F. Supp. 2d at 444-46                    the Plaintiffs' allegations against MLTC is that they breached
(finding the DOL Bulletin entitled to "substantial weight"). 5                the "duties and mandates of ERISA" by following t he
Under the DOL standards, directed trustees like MLTC can be                   directions of the Plan's named fiduciaries and "continuing to
liable for a breach of fiduciary duty where [*16] they follow                 allow investment of Plan assets in the RCN stock fund when
directions from a named fiduciary that are not properly given                 it was clearly imprudent to do so." (Compl. at 24, P98.) The
or otherwise contrary to ERISA or the Plan's provisions.                      DOL Bulletin has defined a narrow set of circumstances
Difelice, 397 F.Supp.2d at 746-47. For the reasons below,                     where a directed trustee may have a duty to make an inquiry
however, the Plaintiffs' claims cannot survive even under this                of a named fiduciary before investing plan assets as directed.
broader view of a directed trustee's fiduciary duties.                        See DOL Bulletin. According to the DOL Bulletin, there are
                                                                              two situations where MLTC, as a directed trustee, could have
 [*17] 1. The Complaint Fails to Allege Facts Which, if                       breached their duty of prudence by continuing to invest Plan
Proven, Would Establish a Fiduciary Duty for MLTC to                          funds in RCN stock as directed. See In re WorldCom ERISA
Question or Disregard the Investment Directions Provided by                   Litigation, 354 F. Supp. 2d at 446 (referring to DOL
the Plan's Named Fiduciaries.                                                 Bulletin).

The Plaintiffs do not allege that MLTC failed to follow any                   If MLTC had possession of material, non-public information,
proper directions from the Committee or Plan participants                     necessary to evaluating the prudence of investing in RCN
regarding the investment of Plan funds in the RCN Stock                       stock, they would be held to a duty to inquire about the named
Fund, nor do they claim that MLTC acted in a manner                           fiduciary's knowledge and consideration of the information
contrary to the terms of the Plan. The basis of the Plaintiffs'               with respect to the investment directions to place Plan [*19]
claim against MLTC is that they claim that MLTC had a duty                    funds into RCN stock holdings. DOL Bulletin ("If a directed
to ignore the Plan documents and the investment directions                    trustee has material non-public information that is necessary
given to them to invest Plan funds in the RCN Stock Fund on                   for a prudent decision, the directed trustee, prior to following
the grounds that making such "imprudent" investments were                     a direction that would be affected by such information, has a
contrary to ERISA. (Compl. at 24-25, PP97-99.) The question                   duty to inquire about the named fiduciary's knowledge and
before the Court is, therefore, whether MLTC, as a directed                   consideration of the information with respect to the
trustee, owed a fiduciary duty to the Plaintiffs under ERISA                  direction."). The Plaintiffs' Complaint, however, does not
to avoid placing Plan funds in the RCN Stock Fund at any                      allege that MLTC was in possession of any non-public
time during the Class Period.                                                 information regarding RCN's financial performance. 6 The


5 As   the WorldCom court noted:                                              6 The  Complaint alleges that "Merrill Lynch's corporate affiliates
       Although the Bulletin breaks new ground by giving concrete             also served as advisors to RCN" and were "intimately
       guidance to directed trustees about their duty to inquire into the     knowledgeable about the affairs of RCN," but makes no allegations
       prudence of investment decisions, the opinions expressed in the        that these affiliates possessed non-public information about RCN's
       Bulletin are well-reasoned and flow from a careful analysis of         financial state. (Compl. at 39, P153.) Although it is not alleged in the
       complex issues. The Bulletin anticipates many of the central           Complaint that these affiliated companies possessed non-public
       issues facing directed trustees in deciding how to fulfill their       information regarding the financial health of RCN, "the possession
       fiduciary duties, and provides specific and helpful example-           of non-public information by one part of an organization will not
       based guidance that effectively balances important policy              [generally] be imputed to the organization as a whole (including
       concerns embodied in the ERISA statute. The Bulletin,                  personnel providing directed trustee services) where the organization
       therefore, reflects persuasive authority to which this Court           maintains procedures designed to prevent the illegal disclosure of
       should give at least substantial weight in articulating the            such information under securities, banking or other laws." DOL
       standard that should be applied to a directed trustee's                Bulletin. What is required to create a duty for a directed trustee is
       responsibilities when receiving a direction to invest plan assets      "actual knowledge of material non-public information" possessed by
       in particular securities, and especially directions to invest in the   "individuals responsible for the directed trustee services." Id.
       securities of the employer.                                            (emphasis added). While the Plaintiffs' brief alleges that MLTC
                                                                              possessed "non-public information concerning RCN's financial
In re WorldCom ERISA Litigation, 354 F. Supp. 2d at 446.                      health" (Pl. Br. at 36), there is no such allegation contained in their

               Case 1:18-cv-01861-WCG Filed 06/20/19 Page 64 of 190 Document 139-1
                                                                                                                           Page 6 of 8
                                                  2006 U.S. Dist. LEXIS 12929, *19

Complaint asserts merely that MLTC should have noted the                 The Plaintiffs also allege that MLTC breached their fiduciary
"precipitous decline" of RCN stock's value, the under-                   duty by failing to communicate to Plan participants the
performance of RCN stock against traditional benchmarks                  "imprudence of investment in [RCN] stock" despite their
such as the NASDAQ Stock Market Index and the NASDAQ                     regular communications with the Plan participants. (Compl. at
Telecommunications Index, and the negative analyst reports               41-42, P165.) The Plaintiffs' brief also alleges that MLTC
of RCN issued by Merrill Lynch and others. (Compl. at 38 -               breached its fiduciary duty by failing to take the "base step of
41, PP147 - 160.) Through this information, it is alleged,               informing Plan participants that one of its fellow Merrill
MLTC "knew or should have known that continued                           Lynch subsidiaries was advising institutional investors not to
investment in RCN stock was not prudent." (Id.)                          invest in RCN stock because it was too speculative." (Pl. Br.
                                                                         at 38.)
 [*20] All of the information cited by the Plaintiffs to form
the basis of MLTC's fiduciary duty not to invest in RCN stock            As a directed fiduciary, however, MLTC was under no such
was publicly available. A directed trustee who possesses the             obligation. As noted above, the only material information
kinds of public information as alleged in the Plaintiffs'                alleged to have been possessed by MLTC was public [*22]
Complaint will "rarely have an obligation under ERISA to                 information regarding RCN's financial status, including
question the prudence of a direction to purchase publicly                analyst reports and the current trend of RCN's stock price.
traded securities at the market price." DOL Bulletin. The                Stock prices, public filings, and analyst reports, even those
"extraordinary circumstances" where such an obligation exists            prepared by a 'fellow Merrill Lynch subsidiary,' are all
are limited to situations where there is public information              publicly available information. While an obligation exists for
which creates "clear and compelling indicators . . . that call           directed trustees to disclose non-public information that they
into serious question a company's viability as a going                   possess to named fiduciaries prior to following investment
concern." Id. (emphasis added). There are, however, no such              decisions that may be affected by that information, no such
"clear and compelling indicators" alleged in the Plaintiffs'             duty exists to disclose publicly available information. See
Complaint. "Because stock prices fluctuate as a matter of                DOL Bulletin ("The directed trustee [does] not have an
course, even a steep drop in a stock's price would not, in and           obligation to disclose reports and analyses that are available
of itself, indicate that a named fiduciary's direction to                to the public."). MLTC, therefore, was under no duty to
purchase or hold such stock is imprudent and, therefore, not a           disclose publicly available information to Plan participants
proper direction." Id. Similarly, "media or other public reports         regarding RCN's financial state or the prudence of investing
or analyses that merely speculate on the continued viability of          in RCN stock.
a company" are insufficient to trigger an obligation [*21] by
a directed trustee to question a named fiduciary's investment            3. The Plaintiffs' Complaint Fails to State a Claim Against
decisions. Id. Accordingly, none of the "extraordinary                   MLTC for Co-Fiduciary Liability
circumstances" are alleged to have existed which would have
imposed a duty on MLTC not to follow the directions of the               Section 405(a) of ERISA recognizes that a fiduciary may be
Plan's named fiduciaries to invest in and hold RCN stock as a            liable for breaches of duty committed by other fiduciaries:
Plan investment.
                                                                              (1) if he participates knowingly in, or knowingly
2. As a Directed Trustee, MLTC Did Not Have a Duty to                         undertakes to conceal, an act or omission of such other
Communicate Negative Public Information Regarding RCN's                       fiduciary, [*23] knowing such act or omission is a
Financial Status to Plan Participants.                                        breach;

                                                                              (2) if, by his failure to comply with section 1104(a)(1) of
Complaint. Plaintiffs cannot defeat MLTC's motion to dismiss by               this title in the administration of his specific
introducing key allegations in their motion when those allegations            responsibilities which give rise to his status as a
are missing from their original Complaint. See Associated General             fiduciary, he has enabled such other fiduciary to commit
Contractors of California v. California State Council of Carpenters,
                                                                              a breach; or
459 U.S. 519, 526, 103 S. Ct. 897, 74 L. Ed. 2d 723 (1983) (holding
                                                                              (3) if he has knowledge of a breach by such other
a court may not "assume that the [Plaintiffs] can prove facts that
                                                                              fiduciary, unless he makes reasonable efforts under the
[they] have not alleged in [their] amended complaint" in determining
the merits of a 12(b)(6) motion). See also Reichhold, Inc. v. United          circumstances to remedy the breach.
States Metals Ref. Co., 2004 U.S. Dist. LEXIS 27634, *9 (D.N.J. Oct
                                                                         29 U.S.C. § 1105(a). The Plaintiffs' Complaint tracks the
27, 2004) (court is limited to facts alleged in complaint and "may not
consider facts raised for the first time by parties in legal briefs")    language of the statute by generally alleging that all the
(citing Hauptmann v. Wilentz, 570 F. Supp. 351, 364 (D.N.J. 1983),       Defendants in this case were liable as co-fiduciaries by
aff'd without opinion, 770 F.2d 1070 (3d Cir. 1985)).                    violating all three scenarios of co-fiduciary liability under §

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 65 of 190 Document 139-1
                                                                                                                            Page 7 of 8
                                               2006 U.S. Dist. LEXIS 12929, *23

1105(a). (Compl. at 60, P229.) To sustain a claim under §           fiduciary's duty either. 7 As theWorldCom court noted,
1105(a)(2), however, the Plaintiffs' must first allege facts        "unless the Plaintiffs can show that [MLTC] knew or should
sufficient to find that MLTC breached their fiduciary duty as       have known that an investment [*26] in [RCN] securities was
a directed trustee of the Plan. Since, for the reasons noted        imprudent . . . then its understanding of [the named
above, MLTC has not breached their fiduciary duties as a            fiduciary's] performance of its fiduciary functions is beside
directed trustee, this claim is unsustainable. See Difelice, 397    the point." 8 Id.
F. Supp. 2d at 757 ("Where, as here, a directed trustee is not
alleged to have violated his exclusive duties, but to have           [*27] The Plaintiffs also present a specific allegation of co-
failed to [*24] object to the named fiduciary directions, a         fiduciary under § 1105(a)(3), claiming that MLTC (and the
directed trustee's primary liability as a fiduciary, and its        other named Defendants) "knew or should have known that
secondary liability as a co-fiduciary are essentially               incomplete information had been provided by the Plan's other
coextensive.").                                                     fiduciaries, yet failed to undertake any action to remedy this
                                                                    breach." (Id. at 60, P230.) The Complaint, however, does not
The Plaintiffs' § 1105(a)(1) claim is similarly unsustainable.      allege any factual underpinning to support their legal
Plaintiffs make no effort to allege any scenario where MLTC         conclusion that MLTC breached its duties under § 1105(a)(3).
participated or knowingly concealed any known breach of             The Complaint asserts that, during the Class Period, RCN
fiduciary duties of any other Plan fiduciary. The substance of      made various public statements, forecasts, and filings to the
the Plaintiffs' allegation under § 1105(a)(1) is that all           Plan participants and others that "fostered a positive attitude
Defendants "knowingly participated in, or knowingly                 toward the Company's stock, and/or allowed Participants in
undertook to conceal the failure to prudently and loyally           the Plan to follow their natural bias towards investment in the
manage the Plan's assets with respect to offering Company           equities in their employer." (Compl. at 40-43, PP161-168.)
stock as an investment option in the Plan, . . . despite knowing    These statements, it is presumed, are in contrast to the
that such failure was a breach." (Compl. at 53, P205.) This is,     continued decline in RCN's stock price during the Class
in essence, a restatement of the Plaintiffs' claim that MLTC        Period, and the Company's eventual bankruptcy. Even if, as
breached its fiduciary duty by continuing to follow investment      the Plaintiffs allege, these communications were "inaccurate,
directions given to them by the Committee to invest Plan            incomplete and materially misleading" (Compl. at P42, 164),
funds in RCN stock when they knew or should have known              there are no facts alleged that MLTC had any knowledge that
that the continued investment in RCN stock was imprudent.           these communications [*28] were inaccurate or misleading or
For the reasons noted above, however, the MLTC's mere               that the Company, through these communications, was
compliance with the investment directions to invest Plan            breaching any fiduciary duty to Plan participants.
funds in RCN stock was [*25] not a breach of fiduciary duty
and the Plaintiffs have failed to allege sufficient extraordinary
circumstances whereby MLTC's continued compliance with
                                                                    7 While  the alleged facts in the Plaintiffs' Complaint do not give
these directions would constitute such a breach. As the Enron
court held:                                                         MLTC sufficient knowledge that the investment directions from the
                                                                    Committee to put Plan funds into RCN stock were unwise or a
     If the directed trustee follows 'proper' directions of the     breach of the Committee's fiduciary duty, MLTC also had no
     named fiduciary with respect to that part of the plan          affirmative duty as a directed trustee "to investigate the manner in
                                                                    which [the named fiduciaries] administered the Plan, and had no
     management or control granted to the named fiduciary,
                                                                    duty to inquire whether the [named fiduciaries] were undertaking
     and if those directions are 'in accordance with the terms
                                                                    prudent reviews of the Plan's holdings." In re WorldCom ERISA
     of the plan' and 'not contrary to' ERISA under §
                                                                    Litigation, 354 F. Supp. 2d at 450.
     403(a)(1), the directed trustee is not liable for a co-
                                                                    8 The  ERISA requirement that a directed trustee like MLTC have
     fiduciary's (the named fiduciary's) breaches.
                                                                    knowledge of a named fiduciary's breach in order to impose liability
Tittle v. Enron Corp. (In re Enron Corp. Sec. Derivative &          for the named fiduciary's breach is similar to the common law's
ERISA Litig.), 284 F. Supp. 2d 511, 584-85 (S.D.Tex. 2003).         requirements. As the RESTATEMENT (SECOND) OF TRUSTS
The declining stock price and negative analyst reports alleged      notes:
by the Plaintiffs are insufficient to create a duty for MLTC to             Even though the person holding the power holds it as a
question the prudence of the directions to invest Plan funds in             fiduciary and in fact violates his duty as a fiduciary in the
RCN stock - or to impart sufficient knowledge to MLTC that                  exercise of the power, the trustee is not liable for acting in
such an investment direction constituted a breach of any co-                accordance with the exercise of the power if he has no notice
                                                                            that the holder of the power is violating his duty as fiduciary.

                                                                    RESTATEMENT (SECOND) OF TRUSTS § 185 cmt. e. (1959).

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 66 of 190 Document 139-1
                                                                                                                     Page 8 of 8
                                              2006 U.S. Dist. LEXIS 12929, *28

Accordingly, MLTC was under no duty to take corrective             above, however, the Plaintiffs' Complaint fails to state a claim
action under § 1105(a)(3).                                         that MLTC's actions violated its fiduciary duty to the Plan
                                                                   participants. Accordingly, this claim is dismissed as well.
4. The Facts Alleged in the Plaintiffs' Complaint Fail to State
That MLTC Operated Under an Actionable Conflict of
Interest.                                                          III. CONCLUSION

Count IV of the Plaintiffs' Complaint claims that MLTC "was        For the reasons stated above, and for good cause shown, the
guided by its own financial interests, and by the draw of          Court GRANTS Defendants' Motion to Dismiss pursuant to
continued business, rather than by the fiduciary tenet of          Rule 12(b)(6) for failure to state a claim upon which relief can
protecting the Plan and the Trust" (Compl. at 47 - 48, P187),      be granted. An appropriate form of order will be filed
and that MLTC "breached its duty to avoid conflicts of             herewith.
interest and promptly to resolve them." (Compl. at 62, P238.)
The Court, however, cannot agree with the Plaintiffs               Date: March 21, 2006
implication that MLTC's position, as a compensated trustee
for RCN's ESOP plan, created a per se conflict of interest that    Stanley R. Chesler, U.S.D.J.
MLTC had an affirmative duty to avoid. MLTC was indeed
retained by the Committee (whose members were appointed
by RCN) and appropriately compensated for its services as a        ORDER
trustee of the Plan. The only way for a professional trustee
such as MLTC, who is selected and retained by a company to
administer a savings [*29] and retirement plan that invests in     CHESLER, District Judge
that company's stock, to affirmatively avoid the conflict of
interest that the Plaintiffs' are implying, however, would be to   THIS MATTER comes before the Court on Defendant
provide their services for free.                                   Merrill [*31] Lynch Trust Company FSB's ("MLTC")
                                                                   Motion to Dismiss Plaintiff's Consolidated Complaint (docket
ERISA clearly did not intend for such a consequence. ERISA         entry # 41). The Court having considered the papers
expressly allows ESOP plans that invest primarily in the stock     submitted by the parties, having heard oral argument, and for
of the sponsoring company. See Moench, 62 F.3d at 571              the reasons set forth in the opinion filed herewith; and for
(finding ERISA provides "statutory acknowledgment of the           good cause shown
terms of ESOP trusts"); Martin v. Feilen, 965 F.2d 660, 670
(8th Cir. 1992) (finding that ERISA's fiduciary requirements       IT IS THIS 21st day of March 2006
must be interpreted with the acknowledgment "Congress
                                                                   ORDERED that Defendant's motion (docket entry # 41) is
intended an ESOP to be a 'technique of corporate finance'").
                                                                   hereby is GRANTED; and it is further
ERISA also explicitly allows professional trustees, like
MLTC, to receive reasonable compensation for their services        ORDERED that Defendant MLTC is hereby dismissed from
in administering ESOP plans. See 29 U.S.C. § 1108(b). The          the case.
Court, therefore, cannot find that MLTC, or any similarly
situated professional trustee, operates under an actionable per    Stanley R. Chesler, U.S.D.J.
se conflict of interest simply by acting as a compensated
trustee for a company's ESOP Plan.
                                                                     End of Document
The Plaintiffs' Complaint also fails to sufficiently allege that
MLTC, through any [*30] of their actions during the Class
Period, placed whatever interests they may have had in
maintaining their position with the Committee and RCN
before those of the Plan's participants. As a trustee, MLTC
had a duty to "exclude all selfish interest and all
considerations of the interests of third persons in carrying out
his duties," and ERISA does not "sanction any derogation
from these strict fiduciary requirements." Delta Star, Inc. v.
Patton, 76 F. Supp. 2d 617, 636 (citing McMahon v.
McDowell, 794 F.2d 100, 110 (3d Cir. 1986)). As noted


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 67 of 190 Document 139-1
                        Tab F




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 68 of 190 Document 139-1
     Caution
As of: June 20, 2019 5:50 PM Z


                      Iron Workers Local No. 25 Pension Fund v. Oshkosh Corp.
                                 United States District Court for the Eastern District of Wisconsin
                                         March 30, 2010, Decided; March 30, 2010, Filed
                                                         Case No. 08-C-797

Reporter
2010 U.S. Dist. LEXIS 30693 *; Fed. Sec. L. Rep. (CCH) P95,660

IRON WORKERS LOCAL NO. 25 PENSION FUND, et al.,                      For Deloitte & Touche LLP, Defendant: John F Hartmann,
Plaintiffs, v. OSHKOSH CORP., et al., Defendants.                    Joshua Z Rabinovitz, Kirkland & Ellis LLP, Chicago, IL; Paul
                                                                     F Linn, Timothy M Hansen, Michael Best & Friedrich LLP,
Core Terms                                                           Milwaukee, WI.
                                                                     For Oshkosh Corporation, Robert G Bohn, Consolidated
company's, impairment, goodwill, fiscal, amended complaint,          Defendants: Daniel T Flaherty, LEAD ATTORNEY, Godfrey
stock, earnings, allegations, estimated, acquisition, fraudulent,    & Kahn SC, Appleton, WI; Edward P Welch, Robert S
sales, class period, costs, conference call, manufacturing,          Saunders, LEAD ATTORNEYS, Skadden Arps Slate
integrating, executives, scienter, losses, predictions, investors,   Meagher & Flom LLP, Wilmington, DE.
weak, announced, prospects, reduction, workforce, optimism,
particularity, restructuring                                         For Gary Buckley, Buckley Group Member, Melvin
                                                                     McCartney, Buckley Group Member, Frank G Warther,
Counsel: [*1] For Massachusetts Public Pension Funds,                Buckley Group Member, Touraj Dayan, Buckley Group
Lead Plaintiff: Alan I Ellman, Carol C Villegas, Christopher J       Member, Thomas W Prough, Buckley Group Member,
Keller, Jonathan Gardner, Stefanie J Sundel, LEAD                    Movants: Jason R Oldenburg, Previant Goldberg Uelmen
ATTORNEYS, Brian D Penny, Mark S Goldman, Sidney S                   Gratz Miller & Brueggeman SC, Milwaukee, WI.
Liebesman, Labaton Sucharow LLP, New York, NY; Robert                For Massachusetts Public Pension Funds, Movant: Alan I
H Friebert, LEAD ATTORNEY, Friebert Finerty & St John                Ellman, Carol C Villegas, Christopher J Keller, Jonathan
SC, Milwaukee, WI; George Burnett, Liebmann Conway                   Gardner, Stefanie J Sundel, LEAD ATTORNEYS, Labaton
Olejniczak & Jerry SC, Green Bay, WI.                                Sucharow LLP, New York, NY; Robert H Friebert, Friebert
For Iron Workers Local No 25 Pension Fund, Plaintiff: Corey          Finerty & St John SC, Milwaukee, WI.
Mather, Guri Ademi, Shpetim Ademi, LEAD ATTORNEYS,                   For Lichtenberg Revocable Trust U/A DTD 07/14/2005,
Ademi & O'Reilly LLP, Cudahy, WI; David A Rosenfeld,                 Movant: Patrick G McBride, O'Neil Cannon Hollman DeJong
Samuel H Rudman, LEAD ATTORNEYS, Coughlin Stoia                      SC, Milwaukee, WI.
Geller Rudman & Robbins LLP, Melville, NY; George
Burnett, Liebmann Conway Olejniczak & Jerry SC, Green                For Iron Workers [*3] Local No 25 Pension Fund, Movant:
Bay, WI.                                                             Shpetim Ademi, LEAD ATTORNEY, Ademi & O'Reilly
                                                                     LLP, Cudahy, WI.
For Richard Saxon, Wesley Childs, Consolidated Plaintiffs:
Corey Mather, Guri Ademi, Shpetim Ademi, LEAD                        Judges: William C. Griesbach, United States District Judge.
ATTORNEYS, Ademi & O'Reilly LLP, Cudahy, WI; D
Seamus Kaskela, David M Promisloff, LEAD ATTORNEYS,                  Opinion by: William C. Griesbach
Barroway Topaz Kessler Meltzer & Check LLP, Radnor, PA.
For Oshkosh Corporation, Robert G Bohn, Defendants:                  Opinion
Edward P Welch, Robert S Saunders, LEAD ATTORNEYS,
Skadden Arps Slate Meagher & Flom LLP, Wilmington, DE;
Daniel T Flaherty, Godfrey & Kahn SC, Appleton, WI.
                                                                     DECISION AND ORDER
For Charles [*2] L Szews, David M Sagehorn, Defendants:
Daniel T Flaherty, Godfrey & Kahn SC, Appleton, WI.                  On May 18, 2009, Plaintiffs filed a 192-page amended
                                                                     complaint in which they allege that Defendant Oshkosh Corp.,

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 69 of 190 Document 139-1
                                                                                                                        Page 2 of 18
                                                  2010 U.S. Dist. LEXIS 30693, *3

as well as its officers and its auditor, Deloitte & Touche,            meeting its sales forecasts. (Am. Compl. PP 83-84.)
committed securities fraud, in violation of section 10(b) of the       Confidential sources also stated that executives Bohn and
Securities Exchange Act of 1934 and Rule 10b-5. The                    Szews were aware of Geesink's problems throughout this
Defendants have moved to dismiss, arguing that the amended             period and pressured Geesink's management to increase sales
complaint fails to set forth with particularity the fraud              in Europe so that the acquisition could live up to its billing.
allegations against them. They further assert that the                 (Am. Compl. PP 86-88.)
complaint fails to allege plausible fraudulent statements or
scienter (i.e., intent to defraud), and it also fails to connect the   Although many of Geesink's troubles resulted from poor
dots between the allegedly fraudulent statements and any loss          market conditions, the amended complaint also asserts that
suffered by the Plaintiffs. For the reasons given herein, the          there were management issues as well. A confidential source
motions to dismiss will be granted.                                    stated that the companies had difficulty integrating their
                                                                       computer systems, and management at Geesink became a
                                                                       "revolving door" that made accomplishing goals difficult.
I. Background                                                          (Am. Compl. PP 89-90.) The failure to immediately meet
                                                                        [*6] projections led to short-sightedness and a narrow focus
The Oshkosh Corporation is a manufacturer of heavy trucks              on trying to meet short-term goals and cut costs in an attempt
used by industry and the military. Although the company has            to convince shareholders that the deal wasn't a total waste. In
been around nearly a hundred years, it was a growth spurt of           addition, a culture clash between the new Oshkosh
recent vintage that propelled it into the Fortune 500 and a            management and Geesink management hindered growth.
listing on [*4] the New York Stock Exchange. In Plaintiffs'
view, the company was able to achieve this growth not                  According to the amended complaint, it should have been
through the sustainable organic expansion of Oshkosh's core            obvious that the acquisition was a failure by 2003 at the latest,
businesses but through a "myopic acquisition spree" fueled by          as the company's "losses alone were evidence that the various
the top executives' egos. (Pltf. Br. at 5.) Specifically, from         restructuring efforts at Geesink were not working and that
1996 to 2006, the company acquired some fifteen companies,             Geesink's goodwill was impaired." (Am. Compl. PP 92.)
including businesses in the firefighting, ambulance, towing            Given this string of losses, the Plaintiffs argue, Oshkosh
and concrete mixing industries.                                        should have recognized an impairment to Geesink's goodwill.
                                                                       A given goodwill valuation only makes sense if the
                                                                       company's prospects for profit-making render the company
A. Geesink Norba                                                       worth more than its book value; because Geesink's continuing
                                                                       losses undermined that premise, it no longer made sense (in
The principal focus of this action is the company's accounting         Plaintiffs' view) to pretend that Geesink was worth some $ 96
treatment for its purchase, in July 2001, of a Dutch company           million more than its book value. Under Generally Accepted
called Geesink Norba Group ("Geesink"), a leading                      Accounting Principles ("GAAP"), goodwill must be assessed
manufacturer of garbage trucks. According to the complaint,            annually, and it must be assessed more frequently where
the purchase gave Oshkosh a sought-after international                 circumstances warrant. See, e.g., In re Remec Inc. Securities
presence and served to boost the dynastic egos of Oshkosh              Litigation, 415 F. Supp. 2d 1106, 1113-14 (S.D. Cal. 2006).
CEO Robert Bohn and CFO Charles Szews. (Am. Compl., P                   [*7] According to the amended complaint, the circumstances
82.) Oshkosh paid $ 137.6 million for the company and,                 of Geesink's continuing losses and its general weakness
according to the complaint, everyone soon realized that                should have caused Oshkosh to reevaluate its goodwill and
Oshkosh had paid too dearly for Geesink. Of the $ 137.6                recognize an impairment. By failing to do so, Plaintiffs allege,
million purchase price, $ 95.6 million was considered                  Oshkosh kept its assets and stock price artificially inflated
"goodwill," i.e., an amount exceeding the book value of the            during the class period.
company. For present purposes, goodwill is simply a
placeholder figure [*5] that represents the fact that                  Beginning in 2004 Oshkosh reported Geesink's quarterly
companies are worth more as a going concern -- and                     earnings and losses as follows:
sometimes a lot more -- than the book value of their land,                  Q1 2004 $ 2 million
buildings, machines, computers and the like. Plaintiffs assert              Q2 2004 ($ 2.6 million)
that soon after the purchase of Geesink, it became clear that               Q3 2004 ($ 3.4 million)
Geesink would not meet Oshkosh's financial projections.                     Q4 2004 $ 2.2 million
According to confidential sources, the purchase was a failure               Q1 2005 ($ 2.6 million)
from the beginning. Geesink management had to be replaced,                  Q2 2005 ($ 1.5 million)
and managers soon observed that the company was not                         Q3 2005 ($ 5.1 million)


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 70 of 190 Document 139-1
                                                                                                                   Page 3 of 18
                                               2010 U.S. Dist. LEXIS 30693, *7

      Q4 2005 $ .6 million                                         model is fully operational and the first GPM III was
      Q1 2006 $ .9 million                                         delivered. We've also introduced a new rear-loader in Europe
      Q2 2006 $ 1.6 million                                        targeted at the price-conscious customer." (Am. Compl. PP
      Q3 2006 $ 1.3 million                                        143.) The theme continued into the next quarter: business was
      Q4 2006 ($ .9 million)                                       good for Oshkosh Corporation, but weakness lingered at its
      Q1 2007 ($ 4.2 million)                                      Geesink unit. On July 27, 2004, CEO Bohn noted the strength
      Q2 2007 ($ 6.2 million)                                      of Oshkosh Corporation's overall earnings growth but singled
      Q3 2007 ($ .5 million)                                       out weakness in Europe as a drag on earnings:
      Q4 2007 ($ 8.4 million)
      Q1 2008 ($ 5.4 million)                                          Market dynamics for all segments are robust and
      Q2 2008 ($ 8.6 million)                                          improving, except for the European refuse market, which
                                                                       remains weak. . . . We are not counting on improvement
The total losses during the period amounted to $ 40.8 million.         in European market conditions [*10] in the short-term
The class period begins on November 26, 2003, when the                 and have initiated significant measures to improve
pattern of actionable fraud allegedly began. 1 On that date, the       Geesink Norba Group's performance, including a work
company filed its annual report (its fiscal year ends                  force reduction and introduction of a new line of value-
September 30 rather than December 31). All annual reports              priced refuse bodies.
filed during the class period were audited by Defendant            (Am. Compl. P 152.)
Deloitte & Touche. In the 2003 10-K, the company
 [*8] stated that it expected to be able to reduce costs at        During the conference call, Bohn expanded on the
Geesink; that competition in Europe was limited; that sales        information provided in the earnings release:
would grow 2.8% in the next fiscal year; and that there were            A major factor remains the weakened European refuse
no significant modifications to goodwill. (Am. Compl. PP                market, which is down about 20% from its peak. That
115-118.) The next quarterly earnings release showed                    has had a cascading earnings impact in the form of lower
increased profits for Oshkosh Corporation overall, due largely          volume, tighter price competition and underabsorption of
to its defense business, but a slight decline in its commercial         overhead. Coupled with the factory conversion to a new
business. (Am. Compl. PP 127-128.) During an analyst                    production line for the GPM III and the start-up of
conference call, Bohn and Szews appeared satisfied with                 ValuPak production, you have valid underlying reasons
Geesink's earnings. Even so, Szews noted that Geesink's order           for the lack of performance, but that doesn't alleviate our
backlog had dropped and estimated Geesink refuse sales                  need to take action. And we have.
would "be flat in fiscal 2004, due to no projected recovery in
                                                                       We took a $ 1.8 million redundancy charge to right size
European markets." (Am. Compl. P 132.) The 10-Q reflected
                                                                       the work force and align it with overall market
the company's concerns about demand, noting that "European
                                                                       conditions. We focused on bringing the GPM III on line
refuse backlog remained down due to a soft European
                                                                       quickly and have exceeded productivity targets. The first
economy." 2
                                                                       few ValuPak units produced in Romania have met
The next quarter was also favorable for the company as a               quality requirements and orders for this new value-priced
whole. Bohn reported that "[i]t's our strongest quarter ever,          line are beginning to flow. These launches cost $ 1.2
and our defense business, including its robust parts sales, was        million during the third quarter. We believe [*11] these
the driving force behind it." (Am. Compl. P 139.) Even so, the         developments, along with a stabilizing industry order
commercial sector was still lagging. Bohn recognized that              rate for new bodies, have us poised for a recovery in
Geesink's second quarter results were "lower than                      2005, 2006.
expectations; primarily due to the low production volumes as       (Am. Compl. P 154.)
European refuse markets remained extremely weak." But,
                                                                   Although the European refuse market was weak, CFO Szews
"[o]n a more positive note, the production line for our new
                                                                   projected that Geesink would return "to modest profitability
                                                                   on flat sales in fiscal 2005 due to manufacturing efficiencies
                                                                   anticipated following the re-layout of manufacturing
1 Plaintiffs suggest the fraud began earlier, but the statute of
                                                                   processes in [fiscal 2004]." (Am. Compl. P 156.)
limitations barred any claims based on earlier activity.

2 Typically
                                                                   Sluggishness continued in the European refuse business,
            a company announces earnings and holds a conference
                                                                   however. In the company's July 28, 2004 10-Q, it noted that
call the same day. The company's SEC filing -- a 10-K or 10-Q --
follows soon after. The complaint cites statements the company     while the commercial segment was picking up, refuse sales
made through [*9] all three of these forms.                        were falling behind. "[L]osses in the Company's European

               Case 1:18-cv-01861-WCG Filed 06/20/19 Page 71 of 190 Document 139-1
                                                                                                                  Page 4 of 18
                                             2010 U.S. Dist. LEXIS 30693, *11

refuse business [are] due to weak industry conditions in          Geesink for an impairment in its goodwill.
Europe and related workforce downsizing, increased steel and
component costs, manufacturing inefficiencies, competitive            In evaluating the recoverability of goodwill, it is
pricing conditions as a result of new market entrants in rear-        necessary to estimate the fair value of the reporting units.
and front-discharge concrete mixers and higher start-up costs         In making this assessment, management estimates
on new product launches." (Am. Compl. P 159.) The                     discounted anticipated cash flows of [*14] a reporting
company estimated "that industry volume in European refuse            unit based on a number of factors including historical
products are down approximately 20.0% from 2003 levels and            operating results, business plans and market conditions.
that pricing is adversely impacted in most European                   Rates used to discount cash flows are dependent upon
countries." (Am. Compl. [*12] P 160.)                                 interest rates and the cost of capital at a point in time.
                                                                      There are inherent uncertainties related to these factors
At the end of fiscal year 2004, Bohn repeated the motif that          and management's judgment in applying them to the
had been developing for the last several years. Business was          analysis of goodwill impairment. It is possible that
good -- it was Oshkosh Corp.'s best year ever -- but the              assumptions underlying the impairment analysis will
Geesink business was still underperforming:                           change in such a manner that impairment in value may
     We estimate European municipal markets experienced a             occur in the future.
     downturn of 15% in 2004, following a 5% downturn in          (Am. Compl. P 178.)
     2003. We also believe that selling prices declined in
     several countries across Europe. This, compounded by         Although Geesink's losses prompted the company to consider
     significant investments to convert our Emmeloord             writing down Geesink's goodwill, it believed that the
     operations for production of our new-style, smooth-sided     European economy was primarily to blame for the losses. It
     refuse bodies, led [Geesink] to report a loss. However,      had taken a loss in 2004 due to workforce reductions, and if
     [Geesink's] plants are more efficient following              the European market picked up at all the company believed its
     installation of new moving lines in The Netherlands.         leaner position would allow it to achieve profitability. "Based
     And, we've only begun to realize sales opportunities for     on the Company's estimated benefits of these investments in
     the new smooth-sided bodies and the new ValuePak line        fiscal 2004 and additional investments planned for fiscal
     of value-priced rear loaders. At this point we don't see     2005, and based on the Company's estimates of improving
     recovery in the refuse market across Europe as a whole.      European refuse market conditions beginning in fiscal 2006,
     We will aggressively promote our ValuePak line built in      the Company developed long-term projections of estimated
     Romania to help drive revenues.                              cash flows [*15] from [Geesink] to assess the fair value of
(Am. Compl. P 169.)                                               the business." (Am. Compl. P 180.) Its conclusion was that
                                                                  Geesink's fair value was some $ 20 million more than the
During the end-of-year conference call, an analyst asked a        company was carrying it on the books for, and thus there was
pointed question: "Why shouldn't we just look at [Geesink] as     no impairment to Geesink's goodwill value.
having been just a bad acquisition that's getting [*13] worse?
And at what point do you say … we made a mistake and              The trend continued into fiscal 2005. The company overall
maybe we do something different?" (Am. Compl. P 173.)             continued its profitability, but there were still problems at
Either Bohn or Szews (the complaint does not specify)             Geesink. CEO Bohn suggested that Geesink "went through
answered the question by blaming the weak European                too many changes at once -- engineering and fielding a
economy, which led to limited demand for its garbage              completely new design and installing a new production
removal line. It was noted that competitors had gone, or were     system simultaneously. Combined with the weak European
going, bankrupt, and in the meantime Geesink had been             market, that has taken its toll on profitability at Geesink."
improving efficiency and trimming its workforce to stay           (Am. Compl. P 193.) Bohn stated that the company had sent a
competitive. This left the company on "a very good footing."      team of executives to evaluate problems at Geesink and noted
"Now, we don't see a lot of improvement in the market in '05.     that there was a risk the company would have to take a
We do think that by '06, that we're going to start getting some   goodwill impairment charge. Even so, he noted the possibility
benefits in volume in this marketplace and pricing, because       that Geesink could return to profitability over the coming year
there are too strong a rumors about our competitors going         or year-and-a-half. During the first-quarter conference call on
bankrupt, about people for sale. There will be a crack in that    January 25, 2005, an analyst echoed the question that had
market." (Am. Compl. P 173.)                                      been asked at an earlier call: "is there a point when you and
                                                                  the board say, you know what, we're not going to keep
In its annual 10-K filing, the company explained the process       [*16] doing this, or is it just things always take longer than
for evaluating its goodwill, and noted that it had evaluated      expected?" (Am. Compl. P 198.) Szews stated that with new


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 72 of 190 Document 139-1
                                                                                                                 Page 5 of 18
                                             2010 U.S. Dist. LEXIS 30693, *16

management in place and a little patience, "I think we have       Bohn's predictions for profitability were finally borne out in
got some opportunities there, I believe we can turn this thing    the final quarter of 2005. He believed that the company's cost-
around." In the company's 10-Q, it noted that it had performed    savings measures and product improvements had resulted in a
another goodwill evaluation for Geesink but concluded that        small turnaround (a modest profit of $ 600,000), and expected
goodwill was not impaired given realistic hopes of turning the    that Geesink could be "modestly profitable throughout fiscal
company around. (Am. Compl. P 200.)                               2006 due to product design changes, outsourcing and other
                                                                  cost reduction activities in process." (Am. Compl. P 240.) The
The trajectory continued into Q2 of 2005: the company had         company's 2005 10-K explained the goodwill evaluation
record earnings, but Geesink continued to lag behind. Even        process and again noted that Geesink's fair value exceeded its
so, management's tone became somewhat more optimistic:            carrying value; as such, no impairment to goodwill was
                                                                  found. But the filing observed that if Geesink was "not able to
    Our European refuse operation still needs significant
                                                                  achieve expected sales and operating income performance in
    improvement, but we've made substantial progress
                                                                  fiscal 2006 and fiscal 2007, the Company could be required to
    overall. The incoming order rate was up about 58 percent
                                                                  record a goodwill impairment [*19] charge." (Am. Compl. P
    in the second quarter compared to the prior year, giving
                                                                  255.)
    every indication that the European market is starting to
    strengthen. We earned a five-year service contract with       Geesink remained profitable into fiscal 2006, earning some $
    Sita UK, a major customer, and resolved many of the           900,000 in the first quarter. "[P]rofitability of the Company's
    issues associated with our Geesink-branded GPM III            European refuse operations in the first quarter of fiscal 2006
    product. The "lean" team will remain in the Netherlands       compared to an operating loss of $ 2.6 million in the first
    for a few more months to oversee implementation of the        quarter of fiscal 2005. Such improvement resulted from
    cost reduction opportunities [*17] they identified.           favorable market conditions and the restructuring of that
    Today, we are even more confident that our European           business in fiscal 2004 and 2005." (Am. Compl. P 267.)
    refuse operation can turn a profit in fiscal 2006.            During the Q1 conference call, Bohn explained his growing
(Am. Compl. P 209.)                                               optimism:
                                                                       [W]e have an improved outlook for the Geesink Norba
As before, the company stated that it had considered
                                                                       Group. They continue to move along the turnaround
Geesink's goodwill valuation but opted not to find any
                                                                       path: they are slightly ahead of schedule on outsourcing
impairment in light of its prospects for a turnaround and
                                                                       key components to reduce product costs; their full time
expectations of profitability within the near year or so. (Am.
                                                                       cost reduction team is driving further cost reduction
Compl. P 216.)
                                                                       initiatives; and they have worked through their
The next quarter was a bad one for Geesink's books. The                workforce reduction very smoothly. We expect them to
company took a $ 4.3 million charge for workforce reductions           complete the last of the workforce reductions by early in
resulting from its "leaner" operations, but Bohn noted on the          the third quarter, and we believe the workforce will then
analyst conference call that "[w]e believe this workforce              be sized appropriately for the Geesink Norba Group to
reduction will restore [Geesink] to profitability beginning in         be successful in their markets.
… the fourth quarter of fiscal 2005." (Am. Compl. P 226.)         (Am. Compl. P 271.)
During the call one analyst again pressed for an analysis of
                                                                  The turnaround trend continued into the next quarter, which
the impairment issue: "[T]he impairment on Geesink. Could
                                                                  was Geesink's best quarter since Oshkosh [*20] had bought
you talk about what you said you don't expect any to happen?
                                                                  the company. Geesink earned some $ 1.6 million in the
But on the other hand, Geesink has certainly been a
                                                                  second quarter of 2006, and CFO Szews explained that the
disappointment quarter after quarter after quarter. When does
                                                                  results were due to "higher sales volume and lower
that decision get made? And what would the implications
                                                                  manufacturing costs . . . . We continue to expect Geesink
be?" (Am. Compl. P 231.) Defendants responded: "Well, the
                                                                  Norba Group operating income to improve sequentially each
decision, I guess we look at it every quarter right now,
                                                                  quarter in fiscal 2006 as we execute on our cost reduction
 [*18] but we believe that we are going to be profitable in
                                                                  plan." (Am. Compl. P 287.) In the third quarter, Geesink
fiscal '06. And if we are profitable, more likely than not then
                                                                  showed another large profit of $ 1.3 million. During the
we do not have an impairment decision next year based upon
                                                                  conference call Bohn praised the management team for its
the current action plans that we have in place. If on the other
                                                                  efforts to make Geesink more "lean." (Am. Compl. P 300.)
hand, we consistently lose money quarter after quarter in '06,
                                                                  Szews, however, noted that the company expected more
we probably are facing an impairment charge and the amount
                                                                  modest results in the near future: We expect this business to
I couldn't predict." (Id.)
                                                                  have break-even results in the fourth quarter of fiscal 2006

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 73 of 190 Document 139-1
                                                                                                                     Page 6 of 18
                                              2010 U.S. Dist. LEXIS 30693, *20

due to seasonal factors, softness in demand in the United              to resolve the product design issues and to substantially
Kingdom and chassis availability issues in France." (Am.               reduce the manufacturing costs of the Geesink-branded
Compl. PP 303, 310.)                                                   rear loader. As a result [*23] of these initiatives, the
                                                                       Company recorded a $ 3.7 million workforce reduction
That prediction came true in the last quarter of fiscal 2006.          charge in fiscal 2005 to rightsize its workforce in The
Although the 2006 fiscal year was Oshkosh Corporation's                Netherlands and to commence a strategy to outsource
"most successful financial performance ever," Geesink lost $           certain activities to lower cost manufacturing sites. In the
900,000. (Am. Compl. P 314.) Still, Szews reflected                    fourth quarter of fiscal 2005 and the first three quarters
continued optimism during the company's conference call. He            of fiscal 2006, the Geesink Norba Group returned to
believed that orders were [*21] strong and that the company's          profitability. During the fourth quarter, the United
cost reduction efforts would continue to pay dividends. (Am.           Kingdom market began to decline as a result of a
Compl. P 325.) The company's 10-K, however, indicated its              decrease in government funding and the consolidation of
belief that Geesink refuse product sales would be down                 two of Geesink's primary customers in that country. In
slightly in fiscal 2007 "due to slow demand in the United              addition, limited chassis availability in France reduced
Kingdom and the lack of available chassis in France." (Am.             orders in that country. The Company expects that the
Compl. P 328.) The 10-K also contained a detailed discussion           business will incur operating losses through the first two
of the issue of Geesink's goodwill:                                    quarters of fiscal 2007, but that the business will be
                                                                       modestly profitable in fiscal 2007. The Company
    While the Company's Geesink Norba Group reported
                                                                       believes that profitability will continue to improve in
    operating income of $ 2.9 million in fiscal 2006, its
                                                                       fiscal 2008 following the improvement of the markets in
    fourth quarter performance resulted in a loss. In addition,
                                                                       the United Kingdom and France, additional cost
    its backlog was down 25.0% as of September 30, 2006
                                                                       reduction activities and other planned actions. Based
    due to a decrease in orders in the United Kingdom and
                                                                       largely on the Company's estimated benefits of its cost
    France. As a result of this loss and decrease in backlog,
                                                                       reduction initiatives in fiscal 2005 and 2006 and the
    the Company continued to monitor whether an
                                                                       improvement in the end markets, the [*24] Company
    impairment of the Geesink Norba Group goodwill had
                                                                       developed long-term projections of estimated cash flows
    occurred. Goodwill associated with the Geesink Norba
                                                                       from the Geesink Norba Group to assess the fair value of
    Group, which was recorded in connection with the
                                                                       the business. As a result, the Company determined that
    acquisition of this business in July 2001, totaled [euro]
                                                                       the fair value of the Geesink Norba Group exceeded its
    107.6 million as of September 30, 2006 ($ 136.5 million
                                                                       carrying value at September 30, 2006, and therefore
    based on the exchange rate as of September 30, 2006).
                                                                       determined that the goodwill recorded in connection with
    Most of the European refuse markets served by the
                                                                       the acquisition of the Geesink Norba Group was not
    Geesink Norba Group have been in a recession
                                                                       impaired.
     [*22] since 2001. While experiencing a slight
                                                                   (Am. Compl. P 332.)
    improvement in fiscal 2005 and 2006, the Company
    believes that refuse collection vehicle market sales           As had been foreshadowed somewhat, Geesink's turnaround
    volumes in Europe declined by more than 20% from               stalled and it lost $ 4.2 million in the first quarter of 2007 and
    fiscal 2001 levels to fiscal 2004 levels and that pricing in   then lost $ 6.2 million in the second quarter. This latter figure
    several of its markets declined by 5% to 10% over this         included a substantial $ 4.9 million charge for more labor
    period. During fiscal 2004, the Company launched a new         reductions, part of the company's continued cost savings and
    Geesink-branded, smooth-sided, rear loader refuse              restructuring efforts. Oshkosh Corporation had also purchased
    collection vehicle and the ValuPak, value-priced refuse        JLG, a large manufacturer of "access equipment" such as
    collection vehicle into the European refuse market to          aerial work platforms, lifts and stock pickers, and the
    spur demand for the Company's products. Following the          company believed that Geesink's factory in Romania could be
    launch of the new Geesink-branded rear loader, its             integrated into the new JLG business:
    product cost substantially exceeded the Company's
    estimated product cost and initial production units                 we expect to leverage our Geesink Norba Group
    involved substantial warranty claims until certain design           Romanian factory to serve as a supplier for JLG and its
    changes were made in fiscal 2005 and 2006. These issues             aerial products. The eastern European operation will
    caused the Geesink Norba Group to begin reporting                   serve as a cost effective supplier of large weldments
    operating losses in the business in the quarter ended June           [*25] and fabrications, and we will expand the operation
    30, 2004. The Company made a management change and                  to manufacture parts for both the Geesink Norba Group
    assigned its lean team to the business in early fiscal 2005         and JLG. We believe that these actions will result in

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 74 of 190 Document 139-1
                                                                                                                   Page 7 of 18
                                             2010 U.S. Dist. LEXIS 30693, *25

    annual savings for the Geesink Norba Group of over                term projections of estimated cash flows for Geesink to
    EUR 7 million beginning in fiscal 2008, and then expect           assess the fair value of the business. Based on these
    the savings to grow as we move more work into                     projections, the Company determined that the fair value
    Romania.                                                          of Geesink exceeded its carrying value at March 31,
(Am. Compl. P 368.)                                                   2007, and therefore determined that the goodwill
                                                                      recorded in connection with the acquisition of Geesink
CFO Szews elaborated: "We expect that our Romanian                    was not impaired. The Company will continue to
factory will be able to support certain JLG fabrication               monitor its turnaround activities at Geesink and their
requirements, creating a win-win situation for the two                impact on the Company's valuation of this investment.
businesses, as [Geesink] will benefit from increased              (Am. Compl. P 381.)
absorption with a more fully utilized facility and JLG will
gain a low-cost supplier of parts. We expect all of these         The next quarter brought a small operating loss of $ 500,000
efforts to form a sustained turnaround at this business." (Am.    for Geesink. Bohn conceded that: "Our struggles [with
Compl. P 372.) In response to an analyst's question, Szews        Geesink] have been disappointing, but the more we dig into
acknowledged that Geesink had dealt the company's earnings        the issues, the more we believe the business can be successful
a "body blow," however, and he didn't predict much of a           with some facility rationalization [*28] and proper
turnaround in the near future, due largely to the fact that       leadership." (Am. Compl. P 390.) The 10-Q echoed the
European holidays comprise much of the company's fiscal           impairment analysis quoted above, and concluded that "[t]he
fourth quarter (thus weakening demand). (Am. Compl. P             Company does not believe that this new estimated operating
375.) In the 10-Q for the company's second quarter of fiscal      loss significantly altered the long-range value of Geesink and
2007, Oshkosh again provided a detailed explanation of its        hence no detailed impairment calculation was performed at
decision [*26] not to take an impairment charge:                  June 30, 2007." (Am. Compl. P 401.)

    In the third quarter of fiscal 2006, Geesink, seeking a       The next quarter brought more losses for Geesink. During the
    low-cost country to produce products, established a           conference call, CEO Bohn conceded that things were not
    production facility in Eastern Europe. As Geesink started     working out:
    up this operation, existing facilities became                      We also made several major decisions this quarter
    underutilized. As a result, Geesink's excess capacity and          regarding the Geesink Norba Group, our European refuse
    overhead has in part led to operating losses. In addition,         business and this is a business that has underperformed
    during fiscal 2006, Geesink increased salaried headcount           way too long and caused a decline in this segment's
    to rectify product design issues associated with the fiscal        operating income in a year when the rest of the segment
    2005 launch of its GPM III model. Geesink believes the             showed solid improvement. We are working through
    problems have been corrected and the additional                    some very aggressive actions that we expect to put into
    headcount is no longer necessary. During the second                business that will give it a much stronger foundation than
    quarter of fiscal 2007, Geesink began an initiative to             what we have today, to grow and to be profitable.
    reduce operating costs, eliminate excess headcount and        (Am. Compl. P 418.)
    close an underutilized facility. In connection with these
    and other initiatives, the Company recorded charges           Bohn explained that plans were in the works to shuffle
    totaling $ 4.9 million for workforce reductions and other     production around to different plants in Europe and to achieve
    adjustments in the second quarter of fiscal 2007. At the      efficiencies that way. Oshkosh's new CFO, David Sagehorn,
    same time, the Company developed a plan to further            explained that "[w]e do not expect to see the results of
    leverage Geesink's lowcost country manufacturing               [*29] the turnaround at the Geesink Norba Group until fiscal
    capabilities in Eastern Europe by insourcing certain work     2009, as we work through fiscal 2008 to complete the actions
    including production related to the Company's recently        that we expect to allow the business to return to profitability."
    acquired access equipment [*27] segment.                      (Am. Compl. P 420.) The company's fiscal year-end 10-K
    The Company presently believes that its strategy of           provided another assessment of the goodwill impairment
    reducing its workforce and other expenses, idling a           issue, echoing previous conclusions while incorporating
    facility and developing low-cost country manufacturing        continued losses into the calculation. Ultimately, the company
    capabilities will result in the business returning to         concluded no goodwill write-down was required, but it
    acceptable profitability over an eighteen to twenty-four      suggested one could be imminent if expectations did not
    month period. Based largely on the estimated benefits of      materialize:
    Geesink's cost reduction initiatives and estimated low-
                                                                       To the [*30] extent that Geesink is not able to achieve
    cost country expansion, the Company developed long-

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 75 of 190 Document 139-1
                                                                                                                    Page 8 of 18
                                              2010 U.S. Dist. LEXIS 30693, *30

    expected progress on its turnaround initiatives in fiscal      Geesink also began fabricating parts in its Romanian facility
    2008, the Company could be required to record a                in the second quarter to be used in the manufacture of JLG
    goodwill impairment charge. The range of potential             aerial products in Belgium." (Am. Compl. P 473.) During the
    charge would be based on a number of factors, including        call, an analyst asked Szews pointedly about Geesink: "what
    the results of the Company's cost reduction activities, the    do we need to see before we throw in the towel on this one?"
    timing and results of the insourcing of fabrications to        Szews responded by noting the continued problems resulting
    Geesink's Eastern European facility, Geesink's operating       from integration and multiple shifts in facilities: "Well, it's
    performance, competition, required future capital              coming to a head pretty quickly here. We essentially moved
    expenditures, interest rates and long-term growth              all of the production of Norba into the Emmeloord,
    assumptions. The Company cannot provide any                    Netherlands facility. We're a little bit constipated. That's what
    assurance that future goodwill impairment tests will not       caused the downturn in the forecast for at least the Geesink
    result in a charge to future earnings.                         business and that we really need to exit by the end of the third
(Am. Compl. P 433.)                                                quarter because we're a little bit behind in production." (Am.
                                                                   Compl. P 476.)
The first quarter of fiscal 2008 continued the pattern of losses
at Geesink, with that unit losing some $ 5.4 million. Szews        The company's May 1, 2008 10-Q reflected that
(now president and chief operating officer) stated that the         [*33] although Geesink had increased its sales significantly
restructuring was in "full swing" and noted that construction      over the same period the previous year, several factors
of a facility in Romania was underway in an effort to produce      resulted in continued operating losses. "The increase in the
parts for Oshkosh's JLG company and transition away from           operating loss related primarily to charges associated with a
facilities in Sweden and the Netherlands. (Am. Compl. P            previously announced facility rationalization plan and
447.) This news came against the background of a declining         inefficiencies associated with the relocation of production of
Oshkosh stock price. Although the [*31] company was still          Norba-branded products to The Netherlands, along with an
very profitable, its growth had slowed. Bohn addressed             unfavorable foreign exchange rate that resulted in a larger loss
investors and analysts on the conference call: "We know that       in U.S. dollars." (Am. Compl. P 482.) And once again, the 10-
many of you listening today are frustrated by our recent share     Q noted that the company was continuing to evaluate the
price decline. We are too. We do not think that the current        goodwill of Geesink for possible impairment. Because the
price accurately reflects the strength of this management          losses were due to restructuring and facilities problems (rather
team, our ability to mitigate weaker economic conditions or        than, say, weakened demand or increased competition), the
the long-term prospects for the Oshkosh family of                  company did not view Geesink's goodwill as impaired but
companies." (Am. Compl. P 451.) Roughly two weeks later,           stated that it would continue to monitor the situation. (Am.
the complaint notes, Bohn sold some $ 5.7 million of               Compl. P 483.)
company stock. (Am. Compl. P 455.)
                                                                   Eight weeks later, on June 26, 2008 (the end of the class
The 10-Q noted that Geesink's sales were actually up 54.5%         period) Oshkosh issued a press release announcing that it was
over the same quarter the previous year. This was due to a         lowering its earnings estimates for the third quarter and 2008
rebound in U.K. demand and favorable exchange rates. Even          and taking a goodwill impairment charge:
so, the company lost money due to "start-up costs at the
Company's Romanian operations and facility rationalization              Oshkosh Corporation (NYSE: OSK), a leading
costs to move production from Sweden to The Netherlands."               manufacturer of specialty vehicles [*34] and vehicle
(Am. Compl. P 460.)                                                     bodies, today announced that it expects a loss of
                                                                        approximately $ 1.22 to $ 1.32 per share for its third
Oshkosh Corporation released its second quarter earnings on             quarter of fiscal 2008 compared to the Company's prior
May 1, 2008. During the conference call, Szews                          earnings per share (EPS) estimate range of $ 1.40 to $
acknowledged that Geesink had lost some $ 8.6 million and               1.50 of income for the quarter. The expected loss relates
noted that "[o]verall, results in this segment were quite               to a non-cash charge for the impairment of goodwill to
disappointing due to difficulties in restructuring [*32] our            be recorded in connection with the Company's European
European refuse collection vehicle business . . ." (Am. Compl.          refuse collection vehicle manufacturer, the Geesink
P 473.) Szews also acknowledged "experiencing larger                    Norba Group (Geesink). The impact of the impairment
inefficiencies during the ramp-up than we anticipated as we             charge on third fiscal quarter earnings is estimated to be
integrate the production of the Geesink and Norba product               approximately $ 175 million, or $ 2.32 per share.
lines," and expressed hope that "these inefficiencies will be           Projected third fiscal quarter results also reflect weaker
overcome as our employees move up the learning curve.                   performance expectations compared with previous


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 76 of 190 Document 139-1
                                                                                                                 Page 9 of 18
                                             2010 U.S. Dist. LEXIS 30693, *34

     estimates for, most notably, the Company's access            write-down of Geesink's goodwill.
     equipment segment and, to a lesser extent, its fire &
     emergency and commercial segments.                           In the company's year-end 10-K, filed in November 2008,
                                                                  Oshkosh explained the goodwill impairment charge at some
    Lower than expected sales in both North America and           length:
    Europe driven by softness in non-residential construction
    and general economic weakness, and rising raw material            The Company has taken steps over the last 18 months to
    and fuel costs, have caused us to reduce our outlook for          turn around the Geesink [*37] business, including
    the third quarter and full fiscal year 2008, said Robert G.       selling an unprofitable facility in The Netherlands during
    Bohn, Oshkosh Corporation chairman and chief                      the first quarter of fiscal 2008, reaching an agreement
    executive officer. During [*35] the quarter, we also              with the Works Council in Sweden regarding
    lowered our outlook for Geesink due to a slower and               rationalizing a facility in that country in order to
    more difficult than expected return to profitability,             consolidate Norba-branded production in The
    coupled with expectations of a weaker European                    Netherlands, reducing its work force, installing new
    economy and higher raw materials costs. This revised              executive leadership, integrating operations with JLG,
    outlook has caused us to believe that the value of                implementing lean manufacturing practices, introducing
    Geesink no longer supports the goodwill recorded for              new products and outsourcing components to lower cost
    this business, resulting in the impairment charge we are          manufacturing sites. In June 2008, it became evident that
    announcing today.                                                 synergies related to Geesink's facility rationalization
(Am. Compl. P 492.)                                                   program would be lower than expected and costs to
                                                                      execute the rationalization would be higher than
The company held a conference call the same day, during               anticipated. The resulting slower than expected and more
which management conceded that Geesink's facilities                   difficult return to profitability of Geesink's business,
rationalization program was simply not working -- its benefits        further escalation of raw material costs, a softening of
were lower than expected while its costs were higher. In              economies in Western Europe and a reduction in
addition, business coming from Oshkosh's recently acquired            fabrication volume for the Company's access equipment
JLG division was drying up due to a "slowdown in the                  segment at Geesink's Romania facility due to a
European access equipment market." (Am. Compl. P 493.)                slowdown in the European access equipment market led
The company believed that Geesink would break even in                 to the Company's conclusion that a charge for
2009 but acknowledged that it could no longer carry it on the         impairment was required. During the third quarter of
books at the current value. It estimated an impairment charge         fiscal 2008, the Company [*38] took these factors into
of $ 175 million.                                                     account in developing its fiscal 2009 and long-term
                                                                      forecast for this business. With the assistance of a third-
On the news, Oshkosh Corporation's stock dropped some 33%             party valuation firm, the Company determined that
in heavy trading on what was a sharply down day for the               Geesink goodwill and nonamortizable intangible assets
entire market. The drop came amidst the overall decline in the        were impaired and the Company recorded non-cash
economy and [*36] the stock market; I may take judicial               impairment charges of $ 167.4 million and $ 7.8 million,
notice that the Dow Jones Industrial Average had already              respectively, in the third quarter of fiscal 2008,
dropped from over 14,000 in October 2007 to 11,811 on June            representing the entire amount recorded for these assets.
25, 2008 -- a drop of more than sixteen percent in roughly            The evaluation was based upon a discounted cash flow
nine months -- and these drops foreshadowed further                   analysis of the historical and forecasted operating results
plummets into the six-thousands and the recession that                of this business.
occurred in late 2008 and 2009. The Defendants note that          (Am. Compl. P 496.)
during the conference call after the announcement, no analyst
asked about Geesink -- their focus instead was on the decline
in JLG's business. In fact, the amended complaint cites a June    II. Analysis
26, 2008 article from the Milwaukee Journal-Sentinel, which
quoted an analyst who stated that "[t]he magnitude of             The amended complaint brings claims for violations of
(Thursday's) downward revision in access equipment's              Section 20 of the Exchange Act, as well as Rules 10b-5 and
outlook is a surprise and highlights the speed at which JLG's     10b-5(a) and (c). As suggested above, the principal focus of
business outlook has deteriorated." (Am. Compl. P 495.) This      the amended complaint is the company's failure to take a
suggests, according to the Defendants, that the precipitous       goodwill impairment charge and acknowledge that it was
stock drop had much more to do with JLG than with any             carrying the Geesink company on its books at an inflated


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 77 of 190 Document 139-1
                                                                                                                    Page 10 of 18
                                               2010 U.S. Dist. LEXIS 30693, *38

value. This fraudulent and unrealistic valuation allegedly
caused harm to those in the proposed class who bought shares         B. [*41] Claims Relating to Geesink's Goodwill
of Oshkosh during the class period. The Defendants' motions
to dismiss assert that the amended complaint fails to specify
its [*39] allegations of fraud with particularity because the        1. The Complaint Fails to Allege Fraud with Particularity
complaint is excessively lengthy and vague. They further
argue that the complaint fails to plausibly allege that any of       Despite the Tolstoy-esque length of the amended complaint,
the Defendants acted with the requisite mental state or that         the Defendants argue that the complaint's allegations are not
their actions caused the Plaintiffs' loss.                           stated with sufficient particularity under Rule 9 and the
                                                                     PSLRA. The Plaintiffs' response brief argues that it has pled
                                                                     more than enough detail: in fact, they assert, no fewer than
A. Pleading under the Private Securities Litigation                  386 paragraphs in the amended complaint contain allegations
Reform Act ("PSLRA")                                                 about how the Defendants' statements were material and
                                                                     misleading. (Pltf. Br. at 19.) As such, they argue that the
Section 10(b) of the Exchange Act and Rule 10b-5, adopted            Defendants have been more than adequately apprised of the
thereunder, create a private right of action for securities fraud.   nature of the claims being leveled against them.
Rule 10b-5 makes it unlawful "(a) To employ any device,
scheme, or artifice to defraud, (b) To make any untrue               It is true that the "gist" of the complaint is clear enough: the
statement of a material fact or to omit to state a material fact     Plaintiffs believe the Geesink acquisition was a failure from
necessary in order to make the statements made, in the light of      the get-go (the company overpaid for it), and the company
the circumstances under which they were made, not                    should have admitted this "at least five years" before it did by
misleading, or (c) To engage in any act, practice, or course of      recognizing a goodwill impairment. (Am. Compl. P 86.) But
business which operates or would operate as a fraud or deceit        from this general premise the amended complaint asserts that
upon any person, in connection with the purchase or sale of          essentially every statement the company made (as set forth in
any security." 17 CFR § 240.10b-5.                                   Section I above) was fraudulent. That is, every earnings
                                                                     announcement since November 26, 2003 [*42] was
The Supreme Court has recognized, however, that "[p]rivate           fraudulent because it failed to tell the truth about Geesink's
securities fraud actions . . . if not adequately contained, can be   goodwill impairment.
employed abusively to impose substantial costs on companies
and individuals whose conduct conforms [*40] to the law. As          Recognition of an impairment involves an accounting
a check against abusive litigation by private parties, Congress      judgment about the future: to take an impairment is an
enacted the Private Securities Litigation Reform Act of 1995         admission that future prospects do not justify carrying the
(PSLRA)." Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551          asset on the books at its present value, whereas maintaining
U.S. 308, 313, 127 S. Ct. 2499, 168 L. Ed. 2d 179 (2007)             one's goodwill evaluation is a prediction that the company's
(citation omitted). Under the PSLRA, a complaint alleging            prospects for earnings are sound. But even though such an
securities fraud must "specify each statement alleged to have        analysis is based largely on forecasts about the future, that
been misleading, the reason or reasons why the statement is          does not give companies carte blanche to issue reckless or
misleading, and, if an allegation regarding the statement or         completely unfounded statements about their goodwill.
omission is made on information and belief, the complaint            Failure to take an impairment charge may constitute securities
shall state with particularity all facts on which that belief is     fraud when "the need to write-down [the asset] . . . was 'so
formed." 15 U.S.C. § 78u-4(b)(1). These requirements echo            apparent' to [the defendant] before the announcement, that a
the mandate found in Fed. R. Civ. P. 9(b) that allegations of        failure to take an earlier write-down amounts to fraud.' "
fraud must be pleaded with particularity. In re Stone &              Caiafa v. Sea Containers Ltd., 525 F. Supp.2d 398, 410
Webster, Inc., Securities Litigation, 414 F.3d 187, 194 (1st         (S.D.N.Y.2007) (alterations and ellipsis in original) (quoting
Cir. 2005).                                                          In re K-tel International, Inc. Securities Litigation, 107 F.
                                                                     Supp.2d 994, 1001 (D. Minn. 2000), aff'd, 300 F.3d 881 (8th
"In a typical § 10(b) private action, a plaintiff must prove (1)     Cir.2002)).
a material misrepresentation or omission by the defendant; (2)
scienter; (3) a connection between the misrepresentation or          I conclude, however, that the kind of generalized allegations
omission and the purchase or sale of a security; (4) reliance        found in the amended complaint do [*43] not suffice under
upon the misrepresentation or omission; (5) economic loss;           Rule 9(b) or the PSLRA. Most importantly, the allegations of
and (6) loss causation." Pugh v. Tribune Co., 521 F.3d 686,          fraud make no attempt to differentiate between the vastly
693 (7th Cir. 2008).                                                 different circumstances surrounding each reporting period and

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 78 of 190 Document 139-1
                                                                                                                 Page 11 of 18
                                             2010 U.S. Dist. LEXIS 30693, *43

each statement made during those periods. Under the PSLRA              Complaint speculates that Mannesmann's "extremely
an allegation of fraud cannot be "one size fits all" -- each           high price" left Vodafone with "no margin of error."
allegation must be tied to an explanation for why the                  (Compl. P 140.) "Thus, once the German results were
statement was untrue and why the speaker had reason to know            even the slightest bit disappointing, impairment would
it was untrue. Despite the hundreds of paragraphs set forth in         exist." (Compl. P 141.) Such assertions are too broad to
the complaint, nowhere do we find these kind of                        be objectively assessed and fail to identify any awareness
particularized allegations about each of the company's                 by the defendants that an impairment charge was
statements pertaining to Geesink's goodwill. The complaint is          necessary.
filled with citations to the company's SEC filings, and these
filings detail the various problems and opportunities the         Id. at 270-71.
company faced as it attempted to integrate its acquisition. But
what may have been true in 2004 or 2008 was surely different      Similarly, the Seventh Circuit has frowned upon generic ex
in 2006 when Geesink was actually making money. Wasn't            post facto complaints that allege fraud based largely on
the company entitled to have some optimism that its               subsequent [*46] data:
restructuring efforts were working after four quarters of
                                                                       The story in this complaint is familiar in securities
positive earnings? Surely the goodwill impairment analysis
                                                                       litigation. At one time the firm bathes itself in a
would have been different every quarter -- as set forth above,
                                                                       favorable light. Later the firm discloses that things are
some quarters [*44] gave reason for optimism, whereas
                                                                       less rosy. The plaintiff contends that the difference must
others looked bleaker. Each new quarter involved some new
                                                                       be attributable to fraud. "Must be" is the critical phrase,
factor: an acquisition, the reshuffling of management, the
                                                                       for the complaint offers no information other than the
closing of plants, changes in the market, etc., and each of
                                                                       differences between the two statements of the firm's
these considerations presented a new scenario in which
                                                                       condition. Because only a fraction of financial
profitability may have been achieved (or not). The complaint
                                                                       deteriorations reflects fraud, plaintiffs may not proffer
does not specify, however, why the company's statements
                                                                       the different financial statements and rest. Investors must
were unrealistic in each quarter. Instead, it asserts a general
                                                                       point to some facts suggesting that the difference is
premise (Oshkosh paid too much for Geesink) and then
                                                                       attributable to fraud.
simply claims that every statement during the class period
was fraudulent because the company refused to recognize that      DiLeo v. Ernst & Young, 901 F.2d 624, 627-28 (7th Cir.
fact. Each quarter's statements are bundled together as a         1990).
pattern of fraud lasting four and one-half years, and we are to
asked simply to believe that everything the company said          Similarly, in In re Wet Seal, Inc., the district court dismissed
about Geesink was a lie, when in fact the situation each          the complaint because its premise was wholly unsupported by
quarter was highly volatile.                                      any factual allegations that suggested fraud rather than, say,
                                                                  bad luck. There, the complaint alleged that management knew
In City of Sterling Heights Police & Fire Retirement System v.    future prospects were bleak but nevertheless maintained a
Vodafone Group Public Ltd. Co., 655 F. Supp. 2d 262               rosy outlook:
(S.D.N.Y. 2009), the district court summarized cases involving
allegations that the company committed securities fraud by             The problem with the FACC [First Amended Class
not writing down its assets sooner. In that case, Defendant            Action Complaint] . . . is that it is premised largely on
Vodafone announced [*45] that it would incur a $ 40-49                 the idea that management and members of the board
billion impairment charge associated with its German, Italian          knew the new line would fail, [*47] which in turn meant
and Japanese operations. Id. at 266. Plaintiffs' allegations           that they knew that Wet Seal would fail to recapture its
there mirrored the allegations in this case. They argued that          customer base and to generate sufficient cash flows to
the defendant knew its European operations were failing but            support its balance sheet. But Plaintiffs fail to plead the
held off taking a goodwill write-down despite that knowledge.          concrete facts that support their premise-they do not
The district court found such allegations too conclusory to            explain the precise information, known to Defendants
survive a motion to dismiss:                                           but not the investing public, that indicated the 2004 line
                                                                       would fail. The omission of such facts from the FACC is
     The plaintiff alleges that because the Company's                  fatal, because Defendants repeatedly warned that, if the
     operations in Germany, Japan and Italy had not                    2004 back-to-school line were not successful, they might
     expanded as rapidly as expected at the time of                    face charges to earnings or insolvency. These disclosures
     acquisition, the defendants were "increasingly aware that         mean Defendants' conduct was more consistent with
     the impairment indicators existed." (Compl. P 139.) The           their understanding of the difficult financial condition of

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 79 of 190 Document 139-1
                                                                                                                 Page 12 of 18
                                            2010 U.S. Dist. LEXIS 30693, *47

    the company and their honest hope that their turn-around          declining demand for Geesink products, unrealistic
    efforts would succeed and thereby return Wet Seal to              restructuring charges, unachievable sales targets,
    profitability.                                                    unrealistic cost reduction plans, and repeated failed
                                                                      efforts to restructure the business.
In re Wet Seal, Inc. Securities Litigation, 518 F. Supp.2d
1148, 1151 -1152 (C.D. Cal. 2007) (emphasis added).              This conclusory paragraph is repeated six times, verbatim,
                                                                 throughout the amended complaint. (Am. Compl. P 121(g),
The same holds true here. The complaint fails to identify what    [*50] 184(g), 259(g), 435(g), 488(g), 335(g)). It is
information management possessed, each quarter, that would       inconceivable, first of all, that each of these charges
have given them the foreknowledge that Geesink was               (unachievable sales goals, declining demand, recession
doomed. And it further fails to account for the fact that the    pressures, etc.) would have applied in blanket fashion to each
company's disclosures repeatedly warned [*48] that if            and every one of the company's statements over the course of
management's hopes were not realized, the company might          more than four years. As the company's filings and other
have to take a goodwill impairment. Instead, the complaint's     statements made clear, there were countless factors that
assertions are so broad that they cannot even be meaningfully    affected Geesink's profitability. The complaint's reliance on
assessed. The complaint baldly asserts that the company          boilerplate pleading about the company's goodwill evaluation
should have taken a write-down "at least" five years before it   does not come close to the particularized allegations that are
did, but provides no explanation for how the Plaintiffs          required by the PSLRA.
reached that result. It further fails to explain how much the
goodwill should have been written down, and when, and what       Putting the accounting jargon about impaired goodwill to one
specifically about the company's goodwill evaluation was         side, what the amended complaint is really alleging is that
fraudulent. The complaint's sweeping allegations fail            Oshkosh was simply too bullish in its quarterly predictions
especially when one considers that a goodwill evaluation is a    about future prospects at Geesink. But instead of explaining
"custom" process based on several factors present at the time    why optimism was unwarranted at each step of the way (i.e.,
the assessment is made. As Oshkosh Corporation's filings         why management knew otherwise), the amended complaint
state:                                                           simply cites disappointing figures from the future as though
                                                                 these are evidence of fraud in the past. If that were true, of
    In making this [goodwill] assessment, management             course, we would have to conclude that almost every
    estimates discounted anticipated cash flows of a             company in the fall of 2008 was run by fraudsters because
    reporting unit based on a number of factors including        their [*51] predictions would have been knocked down by
    historical operating results, business plans and market      the dramatic recession that ensued. It should go without
    conditions. Rates used to discount cash flows are            saying that one could be mistaken in a prediction about the
    dependent upon interest rates and the cost of capital at a   future without committing fraud -- the fact that losses
    point in time. There are inherent uncertainties related to   ultimately occurred does not mean the Defendants had reason
    these factors and management's judgment in                   to know that there was little basis for predicting or hoping
     [*49] applying them to the analysis of goodwill             otherwise. "For any bad loan the time comes when the
    impairment. It is possible that assumptions underlying       debtor's failure is so plain that the loan is written down or
    the impairment analysis will change in such a manner         written off. No matter when a bank does this, someone may
    that impairment in value may occur in the future.            say that it should have acted sooner. If all that is involved is a
(Am. Compl. P 178.)                                              dispute about the timing of the writeoff, based on estimates of
                                                                 the probability that a particular debtor will pay, we do not
Although the amended complaint recognizes that there are a
                                                                 have fraud; we may not even have negligence." DiLeo, 901
"number of factors" that figure into the goodwill assessment,
                                                                 F.2d at 626.
it ignores these by its reliance on the blanket assertion that
Geesink was essentially worthless during the entire class        That the executives committed fraud is especially unlikely
period. Instead of explaining why each statement was             given the fact that Geesink was a recently-acquired company
fraudulent -- i.e., why management knew the company's            in a new territory. As Plaintiffs note, this was Oshkosh
prospects were weak -- the complaint makes the following         Corporation's first significant entree into the European
generic conclusion about Oshkosh's reporting of goodwill:        market. Its SEC filings are riddled with qualifiers about
      Oshkosh's valuation model for testing goodwill             supply and demand problems in various countries, as well as
      impairment was flawed and unrealistic because it failed    the vicissitudes of foreign currency markets. Some of its
      to factor in historic and repeated operating losses at     predictions were rosy, [*52] while others were less sanguine.
      Geesink, the recession pressures within its industry,      And in Oshkosh's case, the company explained each quarter

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 80 of 190 Document 139-1
                                                                                                                   Page 13 of 18
                                              2010 U.S. Dist. LEXIS 30693, *52

that its Geesink operation was a work in progress. Factories       explain how, in a given quarter, the company's optimism
were shutting down and production was being moved, new             about that market was not just wrong (as demonstrated by
management teams were brought in, and it was introducing           later data) but so wholly unfounded that it was fraudulent.
new products to meet shifting demand, until it eventually tried    Another key factor was the company's prospects for
to integrate its larger JLG acquisition into the mix and           employing "lean" measures to cut costs. A plaintiff would
leverage that company to create a market for Geesink's             have to show not just that the measures did not work, but that
operations. In short, the landscape was ten times more             the company had no reasonable expectation that they could
complex than the market for teen clothing, as in Wet Seal, and     work. Ultimately, as the Plaintiffs recognize, a company's
yet the complaint merely relies on a one-size-fits-all             valuation of its goodwill is an assessment about the future,
allegation of fraud, as though everything the company said         and in order to show fraud a complaint will have to set forth
about Geesink during more than four years was a lie simply         not merely the fact that the company was wrong, but
because Geesink ultimately lost money.                              [*55] that the company had little chance of ever being right.
                                                                   Acito v. IMCERA Group. Inc., 47 F.3d 47, 53 (2d Cir. 1995)
The difficulty of making such predictions is demonstrated by       ("lack of clairvoyance simply does not constitute securities
the first quarter of fiscal 2008. In that quarter, Geesink         fraud"). These are just a few examples. Because the amended
actually managed to boost its sales significantly over the         complaint fails to explain with any particularity why each of
previous year's first quarter, but even then, the company lost     the company's statements were fraudulent within the context
money: "[t]he increase in the operating loss related primarily     they were made, the complaint must be dismissed.
to charges associated with a previously announced facility
rationalization plan and inefficiencies associated with the
relocation [*53] of production of Norba-branded products to        2. The Amended Complaint Fails Adequately to Allege
The Netherlands, along with an unfavorable foreign exchange        Scienter
rate that resulted in a larger loss in U.S. dollars." (Am.
Compl. P 482.) This is not the case of a horse-and-buggy           Under 15 U.S.C. § 78u-4(b)(2), a plaintiff must allege facts
company bullheadedly insisting that good times are around          that give rise to a "strong inference" that the defendants acted
the corner despite the mass appeal of the automobile; instead,     with "a mental state embracing intent to deceive, manipulate
Geesink was a company in flux, in a foreign market that was        or defraud." In reviewing a complaint, a court must determine
in flux, and it was run by an ever-changing management             whether the inference of scienter is "cogent and at least as
regime (as one confidential informant complained) that was         compelling as any opposing inference one could draw from
itself part of a growing conglomerate and integration effort. It   the facts alleged." Tellabs, 551 U.S. at 314. In Tellabs, the
is reasonable to question the decisions that management            Supreme Court made clear that a court's inquiry is more
made, but given the complexities of the business, an assertion     searching than is typical in ruling on a motion to dismiss. It is
that they committed fraud requires more than the cut-and-          not merely a question of whether the facts as alleged give rise
paste job found in the amended complaint.                          to an inference of scienter; the question is whether the
                                                                   inference of scienter is a strong one when compared to other
In sum, given all of the parameters underlying the goodwill        inferences [*56] one might draw based on common sense and
calculation, which changed quarter-to-quarter, it is not enough    experience. "The strength of an inference cannot be decided
to broadly plead that all of the company's statements over a       in a vacuum. The inquiry is inherently comparative: How
four and one-half year period were false because they failed to    likely is it that one conclusion, as compared to others, follows
take an unspecified write-down of goodwill. "That Vodafone         from the underlying facts? To determine whether the plaintiff
ultimately would take an impairment charge in 2006 does not        has alleged facts that give rise to the requisite 'strong
in itself provide an actionable basis [*54] to claim that the      inference' of scienter, a court must consider plausible
failure to do so earlier was fraudulent." Vodafone, 655            nonculpable explanations for the defendant's conduct, as well
F.Supp.2d at 272.                                                  as inferences favoring the plaintiff." Id. at 323-24.

To plead with particularity under such circumstances, a            As noted above, the amended complaint fails to identify
Plaintiff would need to identify, at a minimum, which of the       specific information known to the Defendants that would
company's assumptions were unfounded. For example, in this         suggest they knew their forecasts about Geesink's prospects
case the state of the market for refuse trucks in Europe was a     were unreasonable. Instead, the amended complaint alleges
key factor in Geesink's sales prospects. At some times, the        the Defendants knew generally that the European economy
company's filings recognized that the market was weak, while       was weak, or that restructuring efforts would fail, or that the
in others the company expressed some hope. A plaintiff             company's historical profits did not justify its goodwill
arguing for a quicker write-down of goodwill would have to         valuation. These general allegations are not substitutes for

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 81 of 190 Document 139-1
                                                                                                                    Page 14 of 18
                                               2010 U.S. Dist. LEXIS 30693, *56

actual knowledge that the company's forecasts were                  SHAREHOLDERS HE THOUGHT OSHKOSH STOCK
unreasonable, however. There are no allegations of secret           WAS UNDERVALUED, APPROXIMATELY TWO
internal forecasts predicting gloom, doctored books hiding the      WEEKS AFTER THE CONFERENCE CALL AND
truth or accounting gimmicks painting a rosier [*57] picture.       ANNUAL SHAREHOLDERS MEETING, HE SOLD $ 5.7
None of the confidential witnesses stated that any of the           MILLION WORTH OF OSHKOSH STOCK." (Am. Compl.,
Defendants knew X was true while they said Y, or that               P 458.)
internal projections showed something different from what
was publicly disclosed. "There are no allegations that there        "[B]ecause executives sell stock all the time, stock sales must
were any internal reports that suggested that the failure to take   generally be unusual or suspicious to constitute circumstantial
an impairment charge earlier was an incorrect application of        evidence of scienter." Pugh v. Tribune Co., 521 F.3d 686, 695
accounting principles, much less an error so grievous that it       (7th Cir. 2008). The timing and magnitude of Bohn's stock
exceeded differences over accounting principles and rose to         sale was suspicious, in Plaintiffs' view, because it occurred
the level of fraud." In re Loral Space & Communications Ltd.        just after Bohn had assured stockholders that he believed the
Securities Litigation, 2004 U.S. Dist. LEXIS 3059, 2004 WL          company's stock was undervalued. Additionally, it occurred
376442, *17 (S.D.N.Y. 2004). Geesink -- a new venture in a          only four months before Oshkosh Corporation announced the
new territory -- was dependent on a multitude of parameters         impairment to Geesink's goodwill. 3 Bohn netted some $ 5.7
that changed every quarter, and management had little ability       million from the sale, and Plaintiffs note that he would have
to predict with certainty that its hope for profitability was a     received only half of that amount ($ 2.87 million) if he had
lost cause. The fact that they remained optimistic does not         waited until the day after the company's impairment
mean they committed fraud. And the fact that one of the Big         disclosure.
Four accounting firms evidently agreed with their approach
weakens the inference that the need to recognize an                 A number of reasons undermine the possibility of drawing
impairment was so manifest that the failure to do so was            any "strong" inference of scienter. First, it is impossible to
fraudulent.                                                         divine an intent to deceive from the facts alleged because the
                                                                    Plaintiffs' story is internally inconsistent, and almost
It is important, too, to recognize that the company's               fantastical. They allege a class period dating back to
disclosures were not [*58] universally bullish, and its reasons     November 2003 (and that date derives from the statute of
for optimism were concrete and particularized rather than           limitations -- they allege the fraud began even earlier). If this
reflections of knee-jerk egotism or quixotic sunniness. During      pattern of fraud was really carried on until June 2008 -- a
slower periods, the company repeatedly explained why new            period of over four and one-half years -- one would think that
approaches -- restructuring, new leadership, improved               Bohn and Szews would have made out much better than they
demand, etc. -- might lead to better results, but at the same       did. There would be scores of suspicious stock sales, and the
time it cautioned that these expectations could falter and          Defendants would have cashed in all along the way until the
could lead to a goodwill reevaluation. These were statements        music stopped. Instead, we are asked to believe that Bohn and
of qualified, cautious optimism rather than efforts to deceive.     Szews masterminded a scheme of more than four years only
This, in itself, undermines any inference that the Defendants       to allow Bohn to save roughly $ 2.8 million by selling in
acted with an intent to deceive.                                    February 2008 rather than June 2008 and to earn unspecified
                                                                    extra salary and benefits due to the company's inflated stock
But because "[t]he strength of an inference cannot be decided       price.
in a vacuum," it is worth exploring the full context of the
Defendants' alleged intent and motive to deceive. Plaintiffs             [P]laintiffs' allegations about trading relate to an
place the most weight on financial considerations. Between               exceedingly long putative class period. The allegedly
2003 and 2008, Bohn received over $ 31 million in                        fraudulent [*61] scheme lasted some 46 months (from
compensation and stock options, while Szews earned $ 9                   August 12, 1999, to June 12, 2003). By way of
million. These lofty compensation packages would not have                comparison, the Ninth Circuit has considered a class
been feasible, Plaintiffs argue, had the company recognized              period of just 15 months "unusually long." See In re The
an impairment sooner. In addition, during the class period               Vantive Corp. Sec. Litig., 283 F.3d 1079, 1092-93 (9th
Bohn and Szews sold some $ 52 million worth of stock at                  Cir. 2002). Alleging such a lengthy class period weakens
prices their [*59] alleged fraud had helped to inflate. In               any inference of scienter that could be drawn from the
particular, the amended complaint sets forth in bold print and
capital letters the fact that Bohn sold some $ 5.7 million worth
of stock in February 2008: "ALTHOUGH BOHN HAD JUST
                                                                    3 Defendants  [*60] note that Bohn did not "sell" stock but merely
TOLD THE MARKET AND, IN PARTICULAR, ITS
                                                                    exercised options.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 82 of 190 Document 139-1
                                                                                                                          Page 15 of 18
                                                  2010 U.S. Dist. LEXIS 30693, *60

       timing of defendants' trades. Indeed, the lengthy period          Geesink's earnings numbers were disclosed, and there is no
       strengthens a competing inference that the plaintiffs filed       allegation that the Defendants fudged its numbers. That is, the
       their complaint simply to embark on a fishing expedition          principal allegation is simply that the Defendants failed to
       with the hope of catching a valid claim.                          draw the requisite accounting inference from Geesink's
                                                                         numbers. As such, because the company actually provided all
Teachers' Retirement System Of LA v. Hunter, 477 F.3d 162,               the underlying data required to make the accounting judgment
185 (4th Cir. 2007).                                                     in question, it is difficult to believe that the failure to take an
                                                                         impairment was part of some scheme to deceive. By
Just as the lengthy class period requires a stretch of the               disclosing that Geesink had lost more than $ 40 million during
imagination, so does the relatively modest nature of the                  [*64] the class period, the Defendants can hardly be said to
Defendants' stock activity. Although Plaintiffs use italics to           have been unjustifiably pumping the company up.
emphasize that Bohn netted $ 5.7 million from his February
2008 sale, modified typeface is no substitute for factual                     As the public filings discussed above indicate, the
context. The key context is that Bohn's option exercise in                    evolving poor performance of Globalstar during 2000
February 2008 amounted to only 13% of his total holdings in                   was publicly disclosed. When the impairments became
Oshkosh Corporation. Had Bohn intended to cash out before                     so severe as to require specific accounting charges, and
the bad news hit, presumably he would have been able to do a                  whether the requirements of the accounting principles
lot better. In re Vantive Corp. Securities Litigation, 283 F.3d               were satisfied, necessarily involved issues of judgment.
1079, 1094 (9th Cir. 2002) [*62] ("Chief Executive Officer                    See Thor Power Tool Co. v. Comm'r Internal Revenue,
John Luongo sold only 13% of his total number of shares and                   439 U.S. 522, 544, 99 S. Ct. 773, 58 L. Ed. 2d 785 (1979)
vested options over the course of a fifteen-month period.                     (" 'Generally accepted accounting principles' . . . tolerate
Under our precedent, this figure is not suspicious, and does                  a range of 'reasonable' treatments, leaving the choice
not support a strong inference of fraud.") Given the fact that                among alternatives to management.") The failure to
he retained the vast majority of his stock during the reckoning               comply with standard accounting practices, without
in 2008, it would be more reasonable to infer that his stock                  more, does not constitute circumstantial evidence of
sales during the class period were simply in the normal,                      misconduct or recklessness. "Mere allegations that
responsible course undertaken by any executive who receives                   statements in one report should have been made in
stock as part of their compensation packages. 4                               earlier reports do not make out a claim of securities
                                                                              fraud." Stevelman v. Alias Research Inc., 174 F.3d 79, 84
Finally, I conclude that any inference of an intent to deceive is             (2d Cir. 1999) (quotations omitted). The plaintiffs have
further undermined by the disclosures the company actually                    failed to allege sufficient facts to show that the failure to
made. [*63] As noted earlier, the company's disclosures do                    take an earlier impairment charge was so clearly required
not suggest cocky insouciance but rather a measured, cautious                 by accounting [*65] principles that the failure to take
optimism. Had the executives intended to defraud, they would                  such a charge was fraudulent, particularly in view of the
likely have used stronger language intended to convey more                    disclosures of the ongoing poor performance of
than mere cautious optimism. They would not, for example,                     Globalstar.
have repeatedly warned about the possibility of an impairment
charge, and they would not have performed quarterly                      In re Loral Space & Communications Ltd. Securities
impairment analyses on Geesink's goodwill. Rather than                   Litigation, 2004 U.S. Dist. LEXIS 3059, 2004 WL 376442, *
hiding anything, Oshkosh executives teed up the issue and                17 (some citations omitted).
flagged the question of an impairment so that investors could
make their own judgments.                                                Recall in fact that some analysts had begun peppering the
                                                                         executives with questions about an impairment throughout the
Along the same lines, it is important to recall that all of              class period (one asked when they should "throw in the
                                                                         towel"), and this demonstrates that the issue was clearly in the
                                                                         minds of investors and the media rather than being hidden
4 In  addition, the amended complaint provides almost no context         away. The information required to make the accounting
about the company's stock price during this period. Publicly             judgment was disclosed to investors, and in fact the
available records show that Oshkosh was trading in the low 40's          company's disclosures highlighted the possibility of an
during February 2008, but it had been as high as 50 only six weeks       impairment in the future. This undermines any notion that the
earlier and higher than 60 in October 2007. (See also Dkt. 91, Ex. B.)   Defendants were attempting to deceive investors by delaying
It is unclear why Bohn would have selected February 2008 -- more         recognizing an impairment to Geesink's goodwill. Had the
than four months before the impairment was announced -- to               executives wanted to deceive investors, the course they chose
exercise his options as part of an attempt to defraud investors.

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 83 of 190 Document 139-1
                                                                                                                      Page 16 of 18
                                               2010 U.S. Dist. LEXIS 30693, *65

-- full disclosure about Geesink's losses and repeated               such vague statements are unverifiable, they are also
warnings that an impairment charge could ensue -- was                immaterial. It is difficult to imagine a putative investor
certainly an odd one.                                                making a decision based on a few stray expressions of
                                                                     competence from the company's CEO. "Statements classified
In sum, the competing inferences far outweigh any inference          as 'corporate optimism' or 'mere puffing' are typically
that the Defendants intended to commit fraud. Rather                 forward-looking statements, or are generalized statements of
 [*66] than attributing the course of events to fraud, it is far     optimism that are not capable of objective verification.
more reasonable to conclude that although the Geesink                Vague, optimistic statements are not actionable because
acquisition simply didn't work out, the Defendants maintained        reasonable investors do not rely on them in making
reasonable (if unrealized) hopes that success could eventually       investment decisions." Grossman v. Novell, Inc., 120 F.3d
be achieved. These hopes, bolstered by occasional profits,           1112, 1119-20 (10th Cir. 1997). 5
justified a continued belief that Geesink's goodwill was
sound. Along the way they couched these hopes in cautionary
language and disclosed all of the information investors would        D. Claims Against Deloitte & Touche
have needed to judge the viability of Geesink's business.
                                                                     The amended complaint alleges that the fraud did not end
                                                                     with the company's executives. According [*69] to the
C. Other Allegations of Fraud                                        Plaintiffs, Oshkosh's auditor, Deloitte & Touche, issued audit
                                                                     opinions regarding the company's financial statements but
Although the failure to write down Geesink's goodwill is the         consistently disregarded the need to take an impairment
centerpiece of the amended complaint, Plaintiffs also allege         charge for Geesink's goodwill. But as with their claims
generally that the Defendants committed securities fraud by          against the Oshkosh executives, the amended complaint fails
boasting about the company's prowess in integrating its              to allege a plausible scenario of fraud and fails to allege any
acquisitions, such as Geesink and JLG. For example, during           suggestion of scienter. Most notably, the argument that
an October 16, 2006 conference call, Bohn stated that: "with         Geesink's goodwill needed to be written down earlier is
our outstanding history of buying and integrating market-            simply based on the Plaintiffs' opinion about the
leading companies and creating significant shareholder value,        reasonableness of that judgment. As Deloitte & Touche
we are extremely, extremely confident that our offer to              explains, however, the impairment analysis is highly
purchase JLG in an all-cash deal will be another positive            subjective and is based on a number of factors, including the
milestone in our company's history." (Am. Compl., [*67] P            company's future prospects. Such factors were, of course,
312.) The company further stated in one of its 10-K filings          disclosed in the company's filings. The entire complaint is
that it had "successfully negotiated and integrated fourteen         premised on the notion that Deloitte "knew" that an
acquisitions since 1996." (Am. Compl., P 333.) Plaintiffs            impairment to goodwill existed, but such a premise is simply
assert these statements are false because the company had not,       untenable without some specific evidence that the impairment
in fact, successfully integrated its acquisitions, and its history   analysis was no longer a matter of judgment but was so
of buying companies was not "outstanding." Confidential              obvious that fraud was involved.
sources back up Plaintiffs' claims by suggesting that Oshkosh
had overpaid for the acquisitions and had not adequately             In addition, there is no credible suggestion of scienter. As
planned for their integrations.                                      with the lengthy class period Plaintiffs propose, the number of
                                                                     defendants [*70] involved in the alleged fraud stretches
As Defendants note, however, the company's statements                credibility. Whenever a complaint's fraud allegation is based
suggesting that it was "successful" in integrating acquisitions      on a violation of GAAP, the Plaintiffs will be forced to assert
are hardly actionable. First, as noted at length above, the fact     (regardless of the evidence) that the third-party auditor was
that things did not work out in the long run does not mean that      part of the scheme to deceive as well. That is not a happy
the company's claim of success in the short term was                 place to be under the PSLRA. We know that the company's
fraudulent. Second, the company's statements are simply
expressions of confidence that reflect judgments about
management's general ability to manage. Such statements              5 Defendants   also raise the defense that their forward-looking
cannot be fraudulent because they are matters of opinion             statements were protected by the statutory safe harbor, 15 U.S.C. §
incapable of being disproved. Searls v. Glasser, 64 F.3d 1061,       78u-5(c)(1), because they were accompanied by meaningful
1066-67 (7th Cir. 1995). For example, who is to say that, in         cautionary language. The briefs do not make clear which statements
2006, when Geesink was earning a profit, [*68] the company           are at issue, however. In any event, because I conclude the
had not successfully integrated its acquisitions? And because        statements are not fraudulent, I need not consider the issue of the
                                                                     statutory safe harbor.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 84 of 190 Document 139-1
                                                                                                                           Page 17 of 18
                                                    2010 U.S. Dist. LEXIS 30693, *70

executives had at least some financial incentive to prop up the             deceive the investing public, including Lead Plaintiffs; (ii)
share price for five years -- but what was in it for the auditor?           artificially inflate the market price of Oshkosh's common
All we are told is that Deloitte earned significant fees during             stock; and (iii) cause Lead Plaintiffs to purchase Oshkosh's
the class period. But of course that would be true for any                  common stock at artificially inflated prices." (Am. Compl., P
major accounting firm performing audit services. There has to               570.) The substance of the scheme, according to the
be something extra, some additional whiff of purposeful                     complaint, was
deceit, to separate the GAAP claim against this auditor from
the boilerplate, obligatory, allegations that would have to be                  the knowing and/or deliberately reckless suppression and
made against any auditor in a case like this. Here, we are                      concealment of information regarding the impairment of
simply told that Deloitte participated in the fraud but not                     goodwill with respect to the Company's acquisition of
given any plausible reason why it would have done so.                           Geesink and JLG, as well as material anticipated
Auditors are people, and people generally do not engage in                      writedowns and other charges that rendered Defendants'
activities -- particularly fraudulent ones -- without some                       [*73] statements    regarding     earnings    guidance
reason. Would Deloitte have been replaced as auditor if it                      throughout the Class Period, each materially false and
failed to go [*71] along with the program? Were threats                         misleading when made. Defendants knowingly
made? Were auditors' bonuses tied to maintaining good                           suppressed and concealed such information to distort the
relations with Oshkosh management? Did Bohn imply that he                       balance of facts available to Oshkosh's investors during
needed cover from Deloitte for five years so he could sell                      the Class Period.
thirteen percent of his stock at inflated prices? Without any               (Am. Compl., P 572.)
plausible motive alleged, it is difficult to draw any inference
                                                                            Defendants argue that this claim is inextricably intertwined
of intent to deceive.
                                                                            with count one, and as such both must be dismissed for the
In addition, as noted above, the data underlying Deloitte's                 reasons set forth above. Plaintiffs argue, however, that count
impairment analysis were also disclosed, allowing investors to              two does not require the pleading of any affirmative
see clearly when the company was making money and when it                   fraudulent statements. Instead, all that is required is an
wasn't. As Deloitte & Touche notes, had the Defendants                      allegation suggesting the "manipulation of financial results"
intended to deceive shareholders, it would have been                        to the detriment of the Plaintiff class. (Pltf. Br. at 73.)
"nonsensical" to conduct an impairment test fraudulently
                                                                            "To state a claim under Rule 10b-5(a) and (c), Plaintiffs must
while at the same time disclosing accurate financial data and
                                                                            allege that each defendant (1) committed a deceptive or
alerting shareholders about the very danger that ultimately
                                                                            manipulative act (2) with scienter (3) that affected the market
ensued, namely, the impairment charge. If a real estate agent
                                                                            for securities, and further that Defendants' acts caused
is trying to bamboozle a prospective buyer, he would not tell
                                                                            Plaintiffs' injuries." Desai v. General Growth Properties, Inc.,
him the house is in great shape and then lead him on a
                                                                            654 F. Supp.2d 836, 862 (N.D. Ill. 2009). As discussed above,
detailed inspection to show off the faulty foundation, leaky
                                                                            the story told in the amended complaint is not one of market
roof and termite damage. That is simply not how one goes
                                                                            manipulation or fraud. There can be no plausible inference of
about committing fraud. The complaint must be dismissed
                                                                            scienter [*74] (intent to deceive or manipulate) when the
against Deloitte & Touche [*72] for the same reasons it must
                                                                            Defendants disclose accurate financial information and
be dismissed against the other Defendants. 6
                                                                            repeatedly highlight the possibility of an impairment charge.
                                                                            Plaintiffs' barebones argument to the contrary does not
                                                                            overcome the story told in the amended complaint and the
E. Count Two
                                                                            reasonable inferences to be drawn therefrom. Accordingly,
                                                                            Defendants are correct that the count two must be dismissed
The amended complaint also alleges a count based on market
                                                                            for the same reasons as count one.
manipulation, in violation of Rules 10b-5(a) and (c).
"Defendants carried out a common plan, scheme, and
unlawful course of conduct that was intended to, and did: (i)
                                                                            F. Amendment

                                                                            Finally, Plaintiffs argue that if this Court accepts the
6 Because  there is no underlying fraud pled, the § 20 claim fails as       Defendants' arguments, it should at least allow Plaintiffs to
well. In re Alpharma Inc. Sec. Litig., 372 F.3d 137, 153 (3d Cir.           amend the complaint to cure any defects. The Seventh Circuit
2004) ("[P]laintiffs must prove not only that one person controlled         recently observed that a variety of factors are relevant when a
another person, but also that the 'controlled person' is liable under the   district court decides whether to allow an amendment in a
Act.") (internal quotation marks omitted.)                                  PSLRA case:

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 85 of 190 Document 139-1
                                                                                                                    Page 18 of 18
                                               2010 U.S. Dist. LEXIS 30693, *74

     It is true that there are some cases in which courts of        first complaint is not up to par.
     appeals have found that it is best to use a dismissal
     without prejudice for a PSLRA complaint, given the             Other courts, however, have disagreed: "[i]nterpreting the
     demanding nature of PSLRA pleading standards. See,             PSLRA as constricting the operation of Rule 15(a) would
     e.g., Belizan v. Hershon, 434 F.3d 579, 583, 369 U.S.           [*77] be contrary to the purposes of the Act." ACA Financial
     App. D.C. 160 (D.C. Cir. 2006) (a PSLRA "complaint             Guaranty Corp. v. Advest, Inc., 512 F.3d 46, 56 (1st Cir.
     that omits certain essential facts and thus fails to state a   2008). Given the fact that the Seventh Circuit's recent
     claim warrants dismissal pursuant to Rule 12(b)(6) but         guidance on amendments in PSLRA cases failed to mention
     not dismissal with prejudice"); Eminence Capital, LLC v.       any additional disfavor of amendments in PSLRA cases, I am
     Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)              reluctant to conclude that the PSLRA trumps the typical
      [*75] (dismissal with prejudice in PSLRA suit is              considerations involved in a Rule 15 analysis. Even so,
     appropriate only where "it is clear on de novo review          however, I am satisfied that an amendment should not be
     that the complaint could not be saved by amendment").          allowed in this case because an amendment would be futile.
     But by the same token, there are other cases in which          As noted at length above, this was not a case where the
     courts of appeals have upheld dismissals with prejudice        Plaintiffs left something significant out of their pleadings
     of securities complaints at a relatively early stage. See,     whose inclusion could be expected to cure the defects
     e.g., Pugh v. Tribune Co., 521 F.3d 686, 698 (7th Cir.         identified. If facts or allegations were left out, it was not due
     2008) (dismissal of second amended complaint); In re           to oversight or an inability to investigate but because the
     PEC Solutions, Inc. Sec. Litig., 418 F.3d 379, 390-91,         documents or statements simply did not exist. More
     125 Fed. Appx. 490 (4th Cir. 2005); In re Alpharma, Inc.       importantly, this was a complaint whose own allegations
     Sec. Litig., 372 F.3d 137, 153-54 (3d Cir. 2004) (initial      undercut the very conclusions Plaintiffs ask us to draw. It is
     individual complaints folded into one consolidated             simply not plausible to infer that any of the Defendants
     complaint, which was then dismissed with prejudice             intended to defraud anyone given the true and extensive
     without an opportunity to amend).                              financial data they did disclose and the consistent red flags
                                                                    they issued about a potential impairment to goodwill.
Fannon v. Guidant Corp., 583 F.3d 995, 1002 (7th Cir.                [*78] As such, it is difficult to imagine Plaintiffs adding
2009).                                                              anything to the 192-page complaint to nullify the
                                                                    implausibility of that inference. Accordingly, there is little
Defendants have cited case law holding that the PSLRA               reason to allow another round of pleadings and extensive
supercedes Rule 15's otherwise generous provisions for              briefing. The amended complaint will therefore be dismissed
amendments. The statute mandates that "[i]n any private             with prejudice.
action arising under this chapter, the court shall, on the
motion of any defendant, dismiss the complaint if the
[pleading] requirements are not met." 15 U.S.C. § 78u-              III. Conclusion
4(b)(3)(A). Some courts have interpreted this as requiring, or
at least strongly urging, dismissal [*76] with prejudice even       For the reasons given above, the motions to dismiss are
if the liberal standards of Rule 15 might otherwise counsel in      GRANTED and the amended complaint is DISMISSED with
favor of allowing an amendment. Miller v. Champion                  prejudice.
Enterprises Inc., 346 F.3d 660, 692 (6th Cir. 2003) ("[W]e
                                                                    SO ORDERED this 30th day of March, 2010.
think it is correct to interpret the PSLRA as restricting the
ability of plaintiffs to amend their complaint, and thus as         /s/ William C. Griesbach
limiting the scope of Rule 15(a) of the Federal Rules of Civil
Procedure.") This conclusion is based at least in part on the       William C. Griesbach
tremendous expense borne by Defendants in defending such
lawsuits, as well as the fact that Plaintiffs usually have ample    United States District Judge
opportunity for investigation before they file their complaints.
(Here, for example, they had multiple confidential witnesses,
as well as countless statements from company officials. The           End of Document
docket also reflects the presence of roughly fifteen lawyers
representing the Plaintiffs.) Given the fact that there is so
much opportunity for investigation (and the fact that many
Plaintiffs' law firms are experts in the ins and outs of the
PSLRA), courts might be inclined to be less forgiving if the

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 86 of 190 Document 139-1
                       Tab G




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 87 of 190 Document 139-1
     Neutral
As of: June 20, 2019 5:35 PM Z


                                                           Neil v. Zell
                        United States District Court for the Northern District of Illinois, Eastern Division
                                     December 17, 2009, Decided; December 17, 2009, Filed
                                                           No. 08 C 6833

Reporter
2009 U.S. Dist. LEXIS 117735 *; 48 Employee Benefits Cas. (BNA) 1462
                                                                   option plan (ESOP), sued defendants, the ESOP trustee,
DAN NEIL, CORIE BROWN, HENRY WEINSTEIN,
                                                                   committee members that oversaw the ESOP, and the
WALTER ROCHE, JR., MYRON LEVIN and JULIE
                                                                   company's board of directors and its CEO, alleging breach of
MAKINEN, individuals, on behalf of themselves and on
                                                                   fiduciary duty and engaging in prohibited transactions under
behalf of all others similarly situated, Plaintiffs, v. SAMUEL
                                                                   the Employee Retirement Income Security Act (ERISA), 29
ZELL; GREATBANC TRUST COMPANY, a Delaware
                                                                   U.S.C.S. § 1001 et seq. Defendants moved to dismiss the
corporation; EGI-TRB, L.L.C, a Delaware corporation;
                                                                   complaint. The employees contested the motion.
TRIBUNE COMPANY EMPLOYEE BENEFITS
COMMITTEE, GERALD AGEMA, HARRY AMSDEN,
                                                                   Overview
CHANDLER BIGELOW, MICHAEL BOURGON,
                                                                   The claim arose out of a transaction, whereby a company was
DONALD GRENESKO, JAMES KING, LUIS E. LEWIN,
                                                                   converted from a publicly traded entity to a private company
RUTHELLYN MUSIL, SUSAN O'CONNOR, JOHN
                                                                   owned by the ESOP. The company was unable to pay the new
POELKING, NAOMI SACHS, IRENE SEWELL, GARY
                                                                   debt acquired to finance the deal, and went bankrupt. The
WEITMAN, JEFFREY S. BERG, BRIAN L. GREENSPUN,
                                                                   transaction, which was a leveraged ESOP, was developed by
BETSY D. HOLDEN, WILLIAM A. OSBORN, WILLIAM
                                                                   the person who became the company's CEO. In dismissing
PATE, MARY AGNES WILDEROTTER, MARK
                                                                   most of the employees' breach of fiduciary claims, the court
SHAPIRO, FRANK WOOD, DENNIS J. FITZSIMONS,
                                                                   found that the ESOP trustee was an ERISA fiduciary, and that
Defendants.
                                                                   the employees adequately stated a breach of the fiduciary duty
                                                                   of prudence based on the trustee's engaging in the overall
Subsequent History: Motion granted by, in part, Complaint
                                                                   restructuring transaction. The court further found that the
dismissed at, in part Neil v. Zell, 677 F. Supp. 2d 1010, 2010
                                                                   CEO was not an ERISA fiduciary based on his activity of
U.S. Dist. LEXIS 22673 (N.D. Ill., 2010)
                                                                   proposing the restructuring transaction as an ESOP, but that
Reconsideration denied by Neil v. Zell, 2011 U.S. Dist. LEXIS      the employees stated a claim against the CEO and a related
23235 (N.D. Ill., Mar. 8, 2011)                                    entity for their knowing participation in a breach of fiduciary
                                                                   under ERISA. However, the members of the company's board
                                                                   of directors and the members of an employee benefits
Core Terms                                                         committee were not fiduciaries. The court also found that the
                                                                   employees sufficiently stated prohibited transactions claims,
Tribune, fiduciary, shares, stock, Plaintiffs', merger,
                                                                   except as to a claim based on a voting agreement with certain
Company's, fiduciary duty, voting, fiduciary breach,
                                                                   trusts.
prohibited transaction, stock purchase, breached, indirect,
adequate consideration, member of the board, per share,
                                                                   Outcome
allegations, securities, Trusts, participated, Rights, motion to
                                                                   The court dismissed the breach of fiduciary claim, except for
dismiss, regulation, themselves, decisions, purchases,
                                                                   the claims against the ESOP trustee and the claim of knowing
agreeing, company stock, qualifying                                participation in a fiduciary breach against the CEO and a
                                                                   related entity. The court dismissed the prohibited transactions
Case Summary                                                       claims except for the claims as to direct and indirect
                                                                   purchases of company stock and an investor rights agreement,
                                                                   and the claim that the CEO and the related entity participated
Procedural Posture                                                 in an ERISA violation.

Plaintiffs, employees who participated in an employee stock        Counsel: [*1] For Dan Neil, individuals, on behalf of

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 88 of 190 Document 139-1
                                                                                                                  Page 2 of 12
                                               2009 U.S. Dist. LEXIS 117735, *1

themselves and on behalf of all others similarly situated,           Feinberg, Lewis, Feinberg, Renaker & Jackson, PC, Oakland,
Myron Levin, individuals, on behalf of themselves and on             CA; Paul William Mollica, Meites, Mulder, Burger &
behalf of all others similarly situated, Walter Roche, Jr.,          Mollica, Chicago, IL.
individuals, on behalf of themselves and on behalf of all
                                                                     For Samuel Zell, Dennis J. Fitzsimons, Frank Woods, Mary
others similarly situated, Henry Weinstein, individuals, on
                                                                     Agnes Wilderotter, William Pate, Brian L. Greenspun, Jeffrey
behalf of themselves and on behalf of all others similarly
                                                                     S. Berg, William A. Osborn, Betsy D. Holden, Tribune
situated, Corie Brown, individuals, on behalf of themselves
                                                                     Company Employee Benefits Committee, Greatbanc Trust
and on behalf of all others similarly situated, Plaintiffs: Daniel
                                                                     Company, a Delaware corporation, Defendants: David J.
M. Feinberg, LEAD ATTORNEY, PRO HAC VICE, Lewis,
                                                                     Bradford, LEAD ATTORNEY, PRO HAC VICE, Craig
Feinberg, Renaker & Jackson, PC, Oakland, CA; Gerald S
                                                                     Christopher Martin, LEAD ATTORNEY, Amy Danielle
Ohn, LEAD ATTORNEY, Cotchett Pitre and McCarthy,
                                                                     Wills, Barry Levenstam, Douglas Allen Sondgeroth, Jenner &
Burlingame, CA; Joseph W Cotchett, LEAD ATTORNEY,
                                                                     Block LLP, Chicago, IL.
Cotchett, Illston & Pitre, Burlingame, CA; Laura
Schlichtmann, LEAD ATTORNEY, Cotchett, Pitre &                       For Tribune Company, a Delaware corporation, Tribune
McCarthy, Burlingame, CA; Philip L Gregory, LEAD                     Employee Stock Ownership Plan, Defendants: David J.
ATTORNEY, PRO HAC VICE, Cotchett Pitre Simon and                     Bradford, LEAD ATTORNEY, PRO HAC VICE, Craig
McCarthy, Burlingame, CA; Todd F Jackson, LEAD                       Christopher Martin, LEAD ATTORNEY, Jenner & Block
ATTORNEY, PRO HAC VICE, Lewis Feinberg Lee Renaker                   LLP, Chicago, IL.
and Jackson PC, Oakland, CA; Angelica Jongco, PRO HAC                For EGI-TRB, LLC, a Delaware corporation, Defendant:
VICE, Lewis, Feinberg, Lee, Renaker & Jackson, Oakland,              David J. Bradford, LEAD ATTORNEY, PRO HAC VICE,
CA; Hina E Sodha, Michael M. Mulder, Thomas R. Meites,               Amy Danielle Wills, Barry Levenstam, Douglas Allen
Meites, Mulder, Mollica [*2] & Glink, Chicago, IL; Nina              Sondgeroth, Jenner & [*4] Block LLP, Chicago, IL.
Wasow, PRO HAC VICE, Lewis, Feinberg, Lee, Renaker &
Jackson, P.C., Oakland, CA; Paul William Mollica, Meites,            For Gerald W Agema, Defendant: Craig Christopher Martin,
Mulder, Burger & Mollica, Chicago, IL.                               Jenner & Block LLP, Chicago, IL.

For Jack Nelson, individuals, on behalf of themselves and on         For Harry Amsden, Mark Shapiro, Gary Weitman, Irene
behalf of all others similarly situated, Plaintiff: Daniel M.        Sewell, Naomi Sachs, John Poelking, Susan O'Connor,
Feinberg, LEAD ATTORNEY, PRO HAC VICE, Lewis,                        Ruthellyn Musil, Luis Lewin, James King, Gerald Agema,
Feinberg, Renaker & Jackson, PC, Oakland, CA; Gerald S               Donald Grenesko, Michael Bourgon, Chandler Bigelow,
Ohn, LEAD ATTORNEY, Cotchett Pitre and McCarthy,                     Defendants: David J. Bradford, LEAD ATTORNEY, Amy
Burlingame, CA; Joseph W Cotchett, LEAD ATTORNEY,                    Danielle Wills, Barry Levenstam, Craig Christopher Martin,
Cotchett, Illston & Pitre, Burlingame, CA; Laura                     Douglas Allen Sondgeroth, Jenner & Block LLP, Chicago, IL.
Schlichtmann, LEAD ATTORNEY, Cotchett, Pitre &
McCarthy, Burlingame, CA; Philip L Gregory, LEAD                     Judges: REBECCA R. PALLMEYER, United States District
ATTORNEY, PRO HAC VICE, Cotchett Pitre Simon and                     Judge.
McCarthy, Burlingame, CA; Todd F Jackson, LEAD
ATTORNEY, PRO HAC VICE, Lewis Feinberg Lee Renaker                   Opinion by: REBECCA R. PALLMEYER
and Jackson PC, Oakland, CA; Hina E Sodha, Michael M.
Mulder, Thomas R. Meites, Meites, Mulder, Mollica & Glink,           Opinion
Chicago, IL; Nina Wasow, PRO HAC VICE, Lewis,
Feinberg, Lee, Renaker & Jackson, P.C., Oakland, CA; Paul
William Mollica, Meites, Mulder, Burger & Mollica,
Chicago, IL.                                                         MEMORANDUM OPINION AND ORDER

For Shareholder Daniel M. Feinberg, Nina R Wasow,                    Plaintiffs are six current and former employees of Tribune
Plaintiffs: Hina E Sodha, Meites, Mulder, Mollica & Glink,           Company who participated in the company's Employee Stock
Chicago, IL.                                                         Option Plan ("ESOP"), which was created in 2007 as part of a
Todd F Jackson, [*3] Plaintiff, Pro se, Oakland, CA.                 deal that converted Tribune Company from a publicly traded
                                                                     company to a private company wholly owned by the ESOP.
Angelica Jongco, Plaintiff, Pro se, Oakland, CA.                     They seek to represent a class of participants in the ESOP.
For Julie Makinen, individuals, on behalf of themselves and          Defendants include GreatBanc, the trustee of the ESOP;
on behalf of all others similarly situated, Plaintiff: Daniel M.     members of the committee that oversaw the ESOP; members
                                                                     of Tribune Company's Board of Directors; and Samuel Zell.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 89 of 190 Document 139-1
                                                                                                                   Page 3 of 12
                                              2009 U.S. Dist. LEXIS 117735, *4

Zell was instrumental in structuring the going-private deal,       including a sale of some or all of its assets. Id.; (Compl. P
which made him the CEO of Tribune [*5] Company after the           60). Over the next six months, the Board and the Committee
deal was completed in December 2007. Tribune took on $ 8.3         considered several options, including various plans to sell the
billion in new debt to finance the deal but was unable to repay    company; a plan to spin-off the Broadcasting and
that debt when profits declined, and the company is now in         Entertainment Group; and an ESOP transaction, proposed by
bankruptcy.                                                        Samuel Zell, that would take the company private and make
                                                                   the employees the owners. (Compl. PP 62, 65, 75.)
In Claim One, Plaintiffs allege that, by carrying out the
transaction, Defendants violated their fiduciary duties under      An ESOP is "a type of pension plan intended to encourage
the Employee Retirement and Income Security Act                    employers to make their employees stockholders." Steinman
("ERISA"), 29 U.S.C. § 1001 et seq. Among other allegations,       v. Hicks, 352 F.3d 1101, 1103 (7th Cir. 2003). Congress has
Plaintiffs allege that the deal was imprudent because of the       encouraged the creation of ESOPs by "giving tax breaks and
great amount of debt Tribune took on. In Claim Two,                by waiving the duty ordinarily imposed on trustees by modern
Plaintiffs allege that several parts of the deal were prohibited   trust law . . . to diversify the assets of a pension plan." Id.
transactions under ERISA. They allege that the ESOP paid           Significantly, Congress intended ESOPs to serve dual
too much for its shares of Tribune Company, that the               purposes, as both "an employee retirement benefit plan and a
purchase was improper because those shares were not                technique of corporate finance that would encourage
immediately marketable, that Tribune Company paid too              employee ownership." Martin v. Feilen, 965 F.2d 660, 664
much for the shares it bought to take the company private,         (8th Cir. 1992) (internal quotation omitted). Employees
that it was improper for the ESOP to bargain away its voting        [*8] may be involved in the decision to create an ESOP, but,
rights to Zell, and that a voting agreement with the Company's     because the ESOP is a technique of corporate finance and
biggest shareholder was impermissible. Defendants have             because of the generally voluntary nature of the system
moved to dismiss both counts. For the reasons that follow,         governed by ERISA, no such employee input is required. See
Defendants' motion is granted in part and denied in part.          Michael W. Melton, Demythologizing ESOPs, 45 TAX L.
Claim One is [*6] dismissed, except for the claim of               REV. 363, 381 n.86 (1991). Employee ownership does not
fiduciary breach against Defendant GreatBanc and the claim         require direct employee control; instead, control can be given
of knowing participation in a fiduciary breach against             to the plan's fiduciary, who must manage the plan prudently
Defendants Zell and EGI-TRB. Claim Two is dismissed as             under ERISA § 404, 29 U.S.C. § 1104. In February 2007,
well, except for the claims that GreatBanc breached its            because it was considering Zell's ESOP plan, Tribune
fiduciary duty by agreeing to the direct and indirect purchases    Company hired GreatBanc to serve as trustee of the possible
of Tribune stock and by agreeing to the Investor Rights            ESOP. (Compl. PP 43, 69.) Presumably, Tribune intended to
Agreement and the claim that Zell and EGI-TRB knowingly            avoid a conflict between its own interests and that of its
participated in an ERISA violation.                                employees, who would become owners of the company if the
                                                                   deal went through.

FACTUAL BACKGROUND                                                 After considering the options, Tribune decided on Zell's
                                                                   ESOP deal. (Id. P 75.) The deal involved several parts, all of
On June 10, 1847, the Chicago Tribune printed its first edition    which were formally agreed to on April 1, 2007. First, the
on a hand press in a run of 400 copies. TRIBUNE                    ESOP Trust was established effective February 7, 2007, and
COMPANY::                                          HISTORY,        the ESOP Plan was established with an effective date of
http://www.tribune.com/about/history.html (last visited Dec.       January 1, 2007. (Defs' Ex. 15, at 1, Ex. 20, at 1.) The
7, 2009). By 2006, Tribune Company was a publicly traded           document establishing the Plan [*9] states that the
company worth billions that owned, among other assets, 10          Company's Board of Directors is responsible for appointing
daily newspapers, 25 television stations, more than 50             the Plan's trustee as well as the members of the committee
websites, significant real estate holdings, and, most              responsible for administering the Plan. (Defs' Ex. 20, at 1-2.)
importantly to some readers, the Chicago Cubs. (Compl. P           That committee, the Employee Benefits Committee ("EBC"),
59.) As the media industry reacted to the rise of the internet,    was given discretion to authorize the trustee to act without the
profits at Tribune and its competitors declined and                committee's direction with regard to "any matter concerning
shareholders began to agitate for change. Katharine Q. Seelye,     the purchase, sale, or voting of Company Stock, including the
Tribune to Consider Selling Some Media Assets, N.Y.                financing and other matters incidental to such purchase or
TIMES, [*7] Sept. 22, 2006, at C1. In response, in September       sale." (Id. at 53.)
2006, Tribune created a special committee of its Board of
Directors to consider structural changes to the company,           Second, the ESOP bought 8,928,571 newly issued shares of

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 90 of 190 Document 139-1
                                                                                                                                 Page 4 of 12
                                                    2009 U.S. Dist. LEXIS 117735, *9

Tribune Company's common stock from Tribune Company at                     On April 25, 2007, after the ESOP and EGI-TRB acquired
$ 28 per share. (Compl. P 89.) The ESOP paid for the                       their shares, the Tribune Company began a tender offer to
purchase with a promissory note in the principal amount of $               repurchase 126 million shares of publicly [*12] traded stock
250 million to be paid to Tribune Company over 30 years.                   at $ 34 per share. (Compl. P 94.) That price represented a
(Id.) Thus, the transaction created a leveraged ESOP in which              premium over the trading value of Tribune Company; the
"[t]he loan, including interest, is repaid by the trustee from the         stock closed at $ 32.78 on April 25. The offer expired on May
cash contributions of the employer." Dan M. McGill &                       24, 2007, and on June 4, 2007, those 126 million shares were
Donald S. Grubbs, Jr., FUNDAMENTALS OF PRIVATE                             retired. (Id.) In all, the tender offer cost Tribune Company $
PENSIONS at 678 (6th ed.1989). Those cash contributions                    4.284 billion, financed by new debt. (Id. PP 104-105.) As a
were made possible by Tribune's elimination of matching                    result of the tender offer Tribune Company, the ESOP, and
contributions to the Company's 401(k) Plan. (Compl. P 109,                 EGI-TRB together controlled more than 50% of the Tribune's
 [*10] 114.) As a condition of the stock purchase, the ESOP                shares. (Id. P 97.)
was prohibited from reselling its shares. (Id. P 90.) As
required by the purchase agreement, GreatBanc obtained an                  The final aspect of the transaction challenged in this lawsuit
analysis of the deal from an outside consulting firm. That                 was the Merger Agreement, also entered into on April 1,
analysis, set forth in a letter by the consultant, Duff & Phelps,          2007. Pursuant to that Agreement, the ESOP merged with
LLC, concluded that "the terms and conditions of the                       Tribune Company on December 20, 2007. (Compl. P 97.) As
Proposed Transaction are fair and reasonable to the ESOP                   part of the merger, Tribune borrowed yet another $ 4 billion
from a financial point of view." (Defs' Ex. 25, at 7.)                     to retire, at $ 34 per share, the 118 million shares of common
                                                                           stock remaining after the tender offer that were not owned by
Third, EGI-TRB, an entity controlled by Zell, invested $ 250               the Company or by the ESOP. (Id. P 97; Def's Ex. 18, at 47.)
million in Tribune Company in exchange for 1,470,588 shares                After the merger, the Company became wholly owned by the
of Tribune Company's common stock and a promissory note                    ESOP, and was able to convert from a C-corporation to an S-
from the Company in the principal amount of $ 200 million,                 corporation, thereby avoiding most corporate taxes. 2 (Compl.
which the Company repaid after the merger. (Compl. PP 44,                  PP 80, 97, 99.) In addition to paying [*13] EGI-TRB for the
91.) The difference between EGI-TRB's investment and the                   shares EGI-TRB had acquired on April 1, Tribune repaid the
principal of the promissory note, $ 50 million, represents a               $ 200 million promissory note it had given EGI-TRB, with
share price of $ 34 per share. Also in exchange for EGI-TRB's              interest. (Id. P 98.) Also as part of the merger, Zell loaned the
investment, the parties agreed to the Investor Rights                      company another $ 225 million and paid $ 90 million for a
Agreement, which gave Zell and EGI-TRB rights of corporate                 warrant allowing him, after ten years, to purchase 40% of the
governance following the merger. (Id. P 78, 93.) That is,                  company for $ 500 million. (Compl. P 102.) After the merger,
although the ESOP would have complete ownership of the                     Tribune's total outstanding debt--before borrowing to
Company, Zell would have the power to manage [*11] it                      complete the merger, the company already owed billions--was
under the Investor Rights Agreement, which requires the                    $ 12.8 billion.
ESOP to vote its shares in favor of Zell and two directors of
his choosing. (Id. P 169.) As part of the Agreement, Zell was              Conditions did not improve at Tribune following the merger:
appointed to the Tribune Board on May 9, 2007. (Id. P 95.) In              sales and revenues declined, thousands of jobs were cut, and
another agreement, the Chandler Trusts, Tribune Company's                  Tribune had difficulty meeting its debt obligations. (Compl.
then-largest shareholders, agreed to vote their shares in favor            PP 115-126.) Plaintiffs filed this lawsuit in September 2008,
of the deal. (Id. P 92.) Tribune Company filed a shelf-                    just three months before Tribune filed for [*14] Chapter
registration statement as part of the agreement with the                   Eleven bankruptcy. (Id. P 127.) In Claim One, Plaintiffs
Chandler Trusts. 1 Presumably, the statement allowed the                   allege that all Defendants, except EGI-TRB, acted as
Trusts' later sale of their shares, but Plaintiffs have not                fiduciaries of the ESOP, and violated their fiduciary duties. In
explained in detail how the Trusts benefitted from the                     Claim Two, Plaintiffs allege that several pieces of the deal
agreement. (Id.)                                                           were prohibited transactions under ERISA. Defendants have
                                                                           moved to dismiss both claims.


1A  shelf-registration statement allows securities to "be registered for   2 For a C-corporation, "profits are taxed at the corporate level and
an offering to be made on a continuous or delayed basis in the             then shareholders recognize income subject to taxation when they
future." 17 C.F.R. § 230.415. The securities are, in other words,          receive distributions of the net corporate profits as dividends." Colo.
figuratively placed on a shelf and can be taken down and sold at a         Gas Compression, Inc. v. CIR, 366 F.3d 863, 865 (10th Cir. 2004).
later time. See generally 1 Thomas Lee Hazen, TREATISE ON THE              For an S-corporation, though, profits and losses are "passed through
LAW OF SECURITIES REGULATION § 3.11 (6th ed. 2009).                        to the shareholders without taxation at the corporate level." Id.

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 91 of 190 Document 139-1
                                                                                                                         Page 5 of 12
                                              2009 U.S. Dist. LEXIS 117735, *14

                                                                    documents, so there is no dispute that it had a fiduciary duty
ANALYSIS                                                            to the ESOP. Defendants argue, however, that Plaintiffs'
                                                                    allegations and certain documents that the court may consider
Under Federal Rule of Civil Procedure 8(a)(2), a complaint          demonstrate that GreatBanc did not violate its fiduciary duty.
must contain "a short and plain statement of the claim              (Defs' Br. at 25.) The statute describes the scope of the duty
showing that the pleader is entitled to relief." Detailed factual   owed by an ERISA fiduciary in broad terms: the fiduciary is
allegations are not required, but the plaintiff must provide        expected to act "with the care, skill, prudence, and diligence
enough facts "to raise a right to relief above the speculative      under the circumstances then prevailing that a prudent man
level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555,          acting in a like capacity and familiar with such matters would
127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The plaintiff must       use in the conduct of an enterprise of a like character and with
present "more than labels and conclusions, and a formulaic          like aims." ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B).
recitation of the elements of a cause of action will not do."       Case law imposes on an ESOP fiduciary a still more
Id.; see also Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949, 173 L.       demanding duty of prudence than a typical ERISA fiduciary
Ed. 2d 868 (2009); Brooks v. Ross, 578 F.3d 574, 581 (7th           because an ESOP holds employer stock only, making
Cir. 2009). As explained below, Defendants urge that                diversification impossible. Armstrong v. LaSalle Bank Nat'l
Plaintiffs' 53-page complaint fails this test.                      Ass'n, 446 F.3d 728, 732 (7th Cir. 2006).

                                                                    Defendants assert that GreatBanc acted prudently, as a matter
A. Breach of Fiduciary Duty                                         of [*17] law, because the ESOP paid $ 28 per share, which
                                                                    Plaintiffs do not dispute was lower than the market price.
Plaintiffs' first claim is that all Defendants, except EGI-TRB,     (Defs' Br. at 25-26.) In support of this assertion, Defendants
were fiduciaries of the ESOP at some time, and that all of          cite case law holding that, under ERISA § 408(e), 29 U.S.C. §
them [*15] breached their fiduciary duties either by agreeing       1108(e), an ESOP is not presumptively prohibited from
to the deal, by failing to stop it, or by failing to remedy the     buying company stock so long as it pays less than the market
damage caused by the deal. (Compl. PP 146-59.) Defendants           price. See In re Radioshack Corp. ERISA Litig., 547 F. Supp.
move to dismiss this claim, arguing that the only Defendant         2d 606, 617 (N.D. Tex. 2008); In re Coca-Cola Enterprises
who had a fiduciary duty to Plaintiffs was GreatBanc, and that      Inc. ERISA Litig., No. 1:06-CV-0953, 2007 U.S. Dist. LEXIS
Plaintiffs have not alleged facts that, if proven, would show       44991, 2007 WL 1810211, at *17 (N.D. Ga. 2007). That
that GreatBanc breached that duty.                                  proposition--that purchases of company stock at a below-
                                                                    market price is not per se improper--is all that the cases
To be an ERISA fiduciary, a party must be named as a                Defendants cite stand for, however. Defendants cite no cases
fiduciary in the plan or meet ERISA'S functional definition:        holding, as a matter of law, that a purchase of employer stock
     a person is a fiduciary with respect to a plan to the extent   at below market rate is always a prudent decision. In fact, two
     (i) he exercises any discretionary authority or                circuit courts have held to the contrary, observing that an
     discretionary control respecting management of such            ESOP transaction that satisfies the exceptions of § 408(e) is
     plan or exercises any authority or control respecting          not automatically a prudent transaction under § 404. Chao v.
     management or disposition of its assets, (ii) he renders       Hall Holding Co., Inc., 285 F.3d 415, 425 (6th Cir. 2002);
     investment advice for a fee or other compensation, direct      Martin v. Feilen, 965 F.2d 660, 665 (8th Cir. 1992). 3 This
     or indirect, with respect to any moneys or other property
     of such plan, or has any authority or responsibility to do
     so, or (iii) he has any discretionary authority or             3 Both courts relied on rules proposed by the Department of Labor,
     discretionary responsibility in the administration of such
                                                                    which explain that the "applicability of section 408(e) to a
     plan.
                                                                    transaction does not relieve a fiduciary with respect to the plan from
                                                                    the general fiduciary responsibility provisions of section 404 of the
ERISA § 3(21), 29 U.S.C. § 1002(21). The court considers            Act, [29 U.S.C. § 1104]." Rules and Regulations for Fiduciary
below whether each group of Defendants qualifies under this         Responsibility, Proposed Regulation Relating to the Statutory
definition, and, [*16] if so, whether Plaintiffs have stated a      Exemption for Certain Acquisitions, Sales, or Leases of Property, 44
claim for breach of fiduciary duty under ERISA §§ 409,              Fed. Reg. 50367, 50369 (proposed Aug. 28, 1979). "Thus, while a
502(a)(2), 29 U.S.C. §§ 1109, 1132(a)(2).                           plan may be able to acquire qualifying employer securities under the
                                                                    provisions of section 408(e) and this regulation, if the acquisition
i. GreatBanc                                                        were not prudent (because, for example, of the poor financial
                                                                    condition of the employer), the appropriate plan fiduciaries would
GreatBanc is named as the ESOP's fiduciary in the plan              remain liable for any loss resulting from a breach of fiduciary
                                                                    responsibility." Id. at 50369 n.13.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 92 of 190 Document 139-1
                                                                                                                    Page 6 of 12
                                              2009 U.S. Dist. LEXIS 117735, *17

court concludes that the fact that GreatBanc [*18] purchased        2007, and Step Two, the consummation of the merger in
shares at $ 28 per share does not automatically insulate it         December 2007. (Pls' Br. at 7-8.) In addition to the allegations
from liability for fiduciary breach.                                of imprudence they attach to the original agreement to the
                                                                    deal, Plaintiffs also point to Tribune Company's declining
Defendants next argue that Plaintiffs' allegations, together        fiscal health between Steps One and Two, and allege that
with documents attached to the motion to dismiss, show that         GreatBanc's failure to blow the whistle at that time was a
GreatBanc did meet its fiduciary obligations. (Defs' Br. at 28.)    fiduciary breach. (Compl. PP 84-85.) Defendants argue that
Those documents are [*19] opinion letters from a firm               Plaintiffs have pleaded themselves out of court on this issue
employed by GreatBanc, which supposedly show that the deal          by alleging the following: "Although the Step Two Purchase
was a prudent one. (Defs' Exs. 23-25.) Even assuming that the       Transaction closed in December 2007, the ESOP's fiduciaries
court can properly consider those letters at this stage of the      committed to Step Two at the time of the Step One Purchase
case, see generally Hecker v. Deere & Co., 556 F.3d 575,            Transaction in April 2007." (Compl. P 88.) Plaintiffs'
582-83 (7th Cir. 2009), the letters are not enough to support a     language can be read to mean that all relevant decisions were
motion to dismiss. As the Fifth Circuit has explained in a          made by April 2007, but the court believes that Defendants
widely quoted formulation, "An independent appraisal is not a       read too much into the word "committed." In their brief in
magic wand that fiduciaries may simply wave over a                  opposition to the motion, Plaintiffs suggest that even though
transaction to ensure that their responsibilities are fulfilled."   GreatBanc committed to the deal in April 2007, it might have
Donovan v. Cunningham, 716 F.2d 1455, 1474 (5th Cir.                withdrawn its commitment by exercising [*22] the Merger
1983). Moreover, the court is reluctant to rely on opinion          Agreement's Company Material Adverse Effect clause. (Pls'
letters absent discovery regarding the analysis that supports       Br. at 21-22.) This suggestion is arguably vague: Plaintiffs do
the conclusions stated in them.                                     not explain what the grounds would be for such an exercise.
                                                                    Plaintiffs also point out, however, that GreatBanc could have
Defendants next argue that even if Plaintiffs' claim against        stopped the merger by orchestrating a shareholder vote
GreatBanc does not fail as a matter of law, it must be              against the merger. (Id. at 21.) Thus, Plaintiffs' claim that
dismissed because Plaintiffs' complaint fails to allege             GreatBanc acted imprudently extends to the time between the
sufficient facts to raise a right to relief above the speculative   agreement in April 2007 and the merger itself in December
level. Plaintiffs' allegations include, among others, that the      2007.
deal saddled Tribune with so much debt that the company was
very unlikely to succeed, that GreatBanc failed to ensure that      ii. Sam Zell and EGI-TRB
 [*20] the expert advice it sought was reasonable, and that
GreatBanc failed to conduct its own thorough review of the          Defendants assert that Zell cannot be liable for any breach of
deal. (Compl. P 110-11, 151.) Defendants impugn these               fiduciary duty because he could not have been a fiduciary
allegations as "wild shots at GreatBanc's work." (Defs' Reply       before April 1, 2007, when the deal was made. (Defs' Br. at
Br. at 19.) The court finds that they are not so wild that the      20-21.) Before that time, argue Defendants, Zell could not
claim must be dismissed. In particular, Plaintiffs' allegations     have had responsibility for the ESOP because he was
raise serious questions regarding whether GreatBanc                 negotiating adversely to it; that is, Zell was on the other side
adequately considered the risk created by the great amount of       of the table. Plaintiffs respond that Zell functioned as a
debt Tribune would take on in the deal. Armstrong, 446 F.3d         fiduciary even before the deal was made in that he dictated
at 733 (7th Cir. 2006) (ESOP fiduciary must consider obvious        the terms of the deal. (Pls' Br. at 23.) Plaintiffs note that a
risk of liquidity problem caused by taking on great amount of       person may become a plan fiduciary by exercising control
debt); Steinman v. Hicks, 352 F.3d 1101, 1106 (7th Cir. 2003)       over a fiduciary function. E.g. Sommers Drug Stores Co.
(discussing hypothetical case where ESOP fiduciary would be         Employee Profit Sharing Trust v. Corrigan Enterprises, Inc.,
imprudent by failing to adequately respond to a very high           793 F.2d 1456, 1460 (5th Cir. 1986) [*23] (parties that
debt-equity ratio). Thus, on the issue of GreatBanc's prudence      lacked authority under plan's terms could still be found to be
in agreeing to the deal, the court is satisfied that Plaintiffs     fiduciaries if they exercised such control over the plan's
have pleaded sufficient facts to nudge their claim "across the      trustees so as to cause the trustees to "relinquish their
line from conceivable to plausible." Twombly, 550 U.S. at           independent discretion").
570. Accordingly, Defendants' motion is denied on the issue
                                                                    Whether a person is a fiduciary is indeed determined by a
of GreatBanc's prudence in agreeing to the deal.
                                                                    functional test, but proposing a deal that a plan fiduciary
Plaintiffs also [*21] argue that their claim against GreatBanc      adopts is a far cry from exercising control over the fiduciary's
includes a claim for fiduciary breach committed during the          decision. Plaintiffs rely on a case from the Eighth Circuit
time between Step One, the agreement to the deal in April           holding that accountants hired by an ESOP had fiduciary


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 93 of 190 Document 139-1
                                                                                                                      Page 7 of 12
                                               2009 U.S. Dist. LEXIS 117735, *23

responsibilities to the plan because "they recommended               Although § 502(a)(3) does not limit the class of defendants, it
transactions, structured deals, and provided investment advice       does limit the type of available relief to "appropriate equitable
to such an extent that they exercised effective control over the     relief." Sereboff v. Mid Atlantic Med. Servs., Inc., 547 U.S.
ESOP's assets." Martin v. Feilen, 965 F.2d 660, 669 (8th Cir.        356, 126 S. Ct. 1869, 164 L. Ed. 2d 612 (2006); Harris Trust,
1992). That case is distinguishable, though, because Zell was        530 U.S. at 249-51. Typical equitable relief against a party
not working for the ESOP, he was negotiating with it. See            that knowingly [*26] participates in a fiduciary breach would
also Keach v. U.S. Trust Co., N.A., 234 F. Supp. 2d 872, 882-        be an order requiring the party to return whatever plan assets
83 (C.D. Ill. 2002) (members of company's board and                  it obtained in the transaction. E.g. Landwehr v. DuPree, 72
executive committee who "exercised control over the                  F.3d 726 (9th Cir. 1995). Here, though, the only entity that
structure and orchestration of the ESOP transaction" were            directly obtained any plan assets is Tribune Company, which
fiduciaries of the ESOP), aff'd, 419 F.3d 626 (7th Cir. 2005).       is not a party. Thus, whatever equitable relief may be
The accountants in Martin were [*24] insiders who captured           available against Zell and EGI-TRB is more complicated. The
control of the ESOP. So were the board members in Keach.             court need not resolve the difficulty of determining
Plaintiffs here do not allege that Zell, an outsider, exercised      appropriate relief at this stage, however. Plaintiffs have stated
any kind of control over the ESOP before it agreed to his            a claim against Zell and EGI-TRB for knowingly participating
proposal.                                                            in a fiduciary breach.

If merely proposing a deal to an ESOP were sufficient to             iii. Members of the Board of Directors
create a fiduciary duty, then anyone proposing a deal to an
ESOP would have the same conflict of interest that Plaintiffs        Three Defendants--Betsy Holden, William Osborn, and
attempt to pin on Zell. (Pls' Br. at 24.) In short, adopting         Dennis FitzSimons--were members of the Board of Directors
Plaintiffs' argument would make it impossible for anyone to          on April 1, 2007, when the deal was made; Zell joined the
negotiate a transaction with an ESOP for fear that it might be       board after the deal was made but before the merger; and six--
deemed unfavorable to the plan beneficiaries. The court              Jeffrey Berg, Brian Greenspun, Mary Wilderotter, William
concludes that Zell was not a fiduciary before April 1, 2007.        Pate and Frank Wood--joined the board after the merger.
Plaintiffs' argument that Zell became a fiduciary after he           Defendants argue that members of the Board had no fiduciary
became a Tribune Board member on May 9, 2007, is                     responsibility to the Plan because they had no control over
considered in the next section.                                      GreatBanc's decision, as the ESOP's fiduciary, to enter into
                                                                     the deal. (Defs' Br., at 21-22.) The [*27] Board decided to
Although Plaintiffs do not allege that EGI-TRB was a                 create the ESOP and decided, on behalf of Tribune Company,
fiduciary of the ESOP, (Compl. P 44), they allege that it and        to do the deal, but Defendants argue that those decisions were
Zell are liable for knowing participation in fiduciary breaches.     outside of ERISA's scope. (Id. at 15-16.) Generally speaking,
(Id. P 173). That non-fiduciaries can be liable as knowing           the act of creating a plan and decisions leading up to that act
participants in fiduciary breaches under ERISA 502(a)(3), 29         are not fiduciary acts. Pegram v. Herdrich, 530 U.S. 211, 226-
U.S.C. § 1132(a)(3), follows from the Supreme Court's                27, 120 S. Ct. 2143, 147 L. Ed. 2d 164 (2000); Akers v.
opinion in Harris Trust & Savings Bank v. Salomon Smith              Palmer, 71 F.3d 226 (6th Cir. 1995) ("the decision to create
Barney, 530 U.S. 238, 120 S. Ct. 2180, 147 L. Ed. 2d 187             an ESOP and fund it with newly-issued stock is a settlor
(2000) [*25] (where plan allegedly engaged in prohibited             function"). Neither are business decisions, even when they
transaction with nonfiduciary party in interest, § 502(a)(3)         affect a plan's financial health. Ames v. Am. Nat'l Can Co.,
allowed a suit against the party in interest for knowing             170 F.3d 751, 757 (7th Cir. 1999); Sengpiel v. B.F. Goodrich
participation in a prohibited transaction). Defendants argue         Co., 156 F.3d 660, 665 (6th Cir. 1998).
that the rule of Harris Trust applies only to parties in interest,
but their argument is belied by the language of § 502(a)(3),         Plaintiffs do not argue that the Directors exercised a fiduciary
which allows an action "by a participant . . . to enjoin any act     function by establishing the ESOP; they argue instead that the
or practice which violates any provision" of ERISA. As the           Directors exercised a fiduciary function when they agreed to
Court explained in Harris Trust, § 502(a)(3) "admits of no           the complicated transaction by which the ESOP became the
limit . . . on the universe of possible defendants." Harris          sole owner of Tribune because entering into that transaction
Trust, 530 U.S. at 246; see also Daniels v. Bursey, 313 F.           implemented the Directors' decision to establish the ESOP.
Supp. 2d 790, 808 (N.D. Ill. 2004) (to state a claim under §         (Pls' Br., at 13-14.) Courts have held that ERISA's restrictions
502(a)(3), "the plaintiff must allege only that a fiduciary          apply to the implementation of certain decisions that are
violated a substantive provision of ERISA and the                    themselves beyond ERISA's [*28] scope. Bussian v. RJR
nonfiduciary knowingly participated in the conduct that              Nabisco, Inc., 223 F.3d 286, 295-96 (5th Cir. 2000) (decision
constituted the violation").                                         to terminate plan not covered by ERISA, but fiduciary's acts

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 94 of 190 Document 139-1
                                                                                                                       Page 8 of 12
                                               2009 U.S. Dist. LEXIS 117735, *28

in implementing the termination are covered); Waller v. Blue         duty to remedy the alleged fiduciary breach committed before
Cross of Cal., 32 F.3d 1337, 1342 (9th Cir. 1994) (same).            their tenure on the board. This reasoning also relieves the
These cases are distinguishable, though, because the                 Defendants who served on the board before December 2007--
implementation of Tribune's decision to create the ESOP was          Holden, Osborn, FitzSimons, and Zell--of any liability under
complete when the Directors, on behalf of Tribune, and               a "failure to remedy" theory.
GreatBanc, on behalf of the ESOP, agreed to the deal.
                                                                     Finally, the court turns to Plaintiffs' argument that, even
By appointing GreatBanc as fiduciary, the Board of Directors         though the members of the Board of Directors had no
removed itself from direct responsibility for the ESOPs              fiduciary responsibility for the decisions that GreatBanc or the
actions. (The court considers a separate claim regarding the         EBC made, they had a duty to monitor GreatBanc and the
Directors' exercise of their fiduciary responsibilities in           EBC [*31] based on their powers of appointment and
appointing and monitoring GreatBanc below.) Unlike the               removal. Baker v. Kingsley, 387 F.3d 649, 663-64 (7th Cir.
companies in Bussian and Waller, the Board did not make a            2004). Defendants acknowledge this duty, but argue that
business decision and then implement it. The board made a            Plaintiffs have failed to allege sufficient facts to support their
non-fiduciary decision as settlor to create the ESOP, then           claim for breach of the duty to monitor. (Defs' Br. at 23-24.)
made a non-fiduciary business decision on Tribune                    Indeed, Plaintiffs allege only in the most general terms that
Company's behalf to enter into the deal, and, finally,               the Members of the Board of Directors breached their duty to
GreatBanc, acting on behalf of the ESOP, made an                     monitor GreatBanc. (Compl. PP 152, 155.) They expand on
independent decision to also enter into the deal. Plaintiffs         that allegation modestly in their brief, arguing that, based on
themselves acknowledge that the documents [*29] creating             the short amount of time between GreatBanc's appointment
the ESOP did not require the ESOP to agree to the deal, (Pls'        and the deal, the members of the Board should have known
Br. at 15), and Plaintiffs' complaint does not allege that the       that GreatBanc could not adequately exercise its
Directors influenced GreatBanc's decision in any way.                responsibilities. (Pls' Br. at 25.) But this is nothing more than
Accordingly, Defendants Holden, Osborn, and FitzSimons,              speculation, and Plaintiffs' allegations with respect to the EBC
who were members of the Board on April 1, 2007, did not              go no further. (Compl. P 155.) Without more, Plaintiffs'
exercise a fiduciary function when they agreed to the deal.          allegations that the Board breached its duty to monitor is no
                                                                     more than conceivable; it fails Twombly's plausibility
Defendants next argue that the five Defendants who did not           requirement. Twombly, 550 U.S. at 570.
join the Board of Directors until December 2007 had no
fiduciary responsibility for the deal, which was made and            Plaintiffs seek to rely on this court's ruling in Howell v.
finalized before their association with Tribune. (Defs' Br. at       Motorola, Inc., 337 F. Supp. 2d 1079, 1099 (N.D. Ill. 2004),
21.) In response, Plaintiffs argue that these Defendants are         that whether director defendants breached their [*32] duty to
liable as successor fiduciaries who failed to investigate and        monitor was "a question that will require extensive discovery
remedy breaches by their predecessors. (Pls' Br. at 28-29.)          and factual development." Howell is distinguishable, though,
The obvious stumbling block for this theory is ERISA §               because the plaintiffs' complaint in that case contained more
409(b), 29 U.S.C. § 1109(b): "No fiduciary shall be liable           than a bare assertion that the defendants breached their duty to
with respect to a breach of fiduciary duty under this                monitor; it contained factual allegations about how the
subchapter if such breach was committed before he became a           defendants breached that duty. Id. at 1083-84. Accordingly,
fiduciary or after he ceased to be a fiduciary." ERISA §             Claim One is dismissed with respect to all conduct by
409(b), 29 U.S.C. § 1109(b). Plaintiffs nevertheless insist that     Defendants serving on the Tribune's Board of Directors, aside
the breach they are alleging with respect to these defendants--      from Zell, against whom, as explained above, Plaintiffs have
failing to [*30] investigate and remedy the earlier breach--is       stated a claim for knowing participation in a fiduciary breach.
an independent one defined by ERISA § 405(a)(3), 29 U.S.C.
§ 1105(a)(3), which holds fiduciaries liable when they have          iv. The Employee Benefits Committee and its Members
"knowledge of a breach by such other fiduciary" but fail to
make "reasonable efforts under the circumstances to remedy           The EBC is designated in plan documents as the plan's
the breach." Putting aside the dearth of facts pleaded on these      administrator and given the power, which it exercised, to
claims, they must ultimately be dismissed because co-                "authorize the Trustee to act without the direction of the
fiduciary liability applies only to fiduciaries. Plaintiffs cannot   [EBC] with regard to any matter concerning the purchase,
hold these Defendants liable as co-fiduciaries without first         sale, or voting of Company Stock." (Defs' Ex. 20, at 53.) The
showing that they are fiduciaries. Thus, the Defendants who          plan documents also state that if the EBC so authorizes the
joined the board of directors in December 2007--Berg,                Trustee, the EBC "shall have no authority or responsibility
Greenspun, Wilderotter, Pate and Wood--had no fiduciary              whatsoever with regard to the matters so delegated to the

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 95 of 190 Document 139-1
                                                                                                                   Page 9 of 12
                                             2009 U.S. Dist. LEXIS 117735, *32

Trustee." (Id.) In light of these limitations on the EBC's         § 1106(a)(1)(E), has an exemption to allow for the
liability, [*33] Plaintiffs' claim against the EBC and its         establishment of ESOPs: a plan may purchase "qualifying
members focuses on the powers that the EBC was not                 employer securities" for "adequate consideration." ERISA §§
permitted to delegate, that is, matters not concerning the         407(d)(4), 408(e)(1), 29 U.S.C. §§ 1107(d)(4), 1108(e)(1).
purchase, sale, or voting of Company Stock. (Pls' Br. at 27-       One "qualifying employer security" is stock, id. § 407(d)(4), §
28.) In Plaintiffs' estimation, two side agreements that were      1107(d)(4), and adequate consideration
part of the deal fall under those powers retained by the EBC.
The first is the Voting Agreement made between the Chandler             means (A) in the case of a security for which there is a
Trusts and Tribune Company, but that Agreement--a copy is               generally recognized market, either (i) the price of the
attached to Defendants' motion--did not involve the ESOP, so            security prevailing on a national securities exchange . . .
the EBC had no say in the parties' decisions to enter into it.          or (ii) if the security is not traded on such a national
(Def's Ex. 14.) The other "side agreement" identified by                securities exchange, a price not less favorable to the plan
Plaintiffs is the ESOP's agreement to vote its shares in favor          than the offering price for the security as established by
of Zell, but decisions on the voting of Company Stock was               the current bid and asked prices quoted by persons
one of the duties that the EBC in fact delegated to GreatBanc.          independent of the issuer and of any party in interest; and
(Defs' Ex. 20, at 53.) Accordingly, Plaintiffs have failed to           (B) in the case of an asset other than a security for which
allege a fiduciary breach by the EBC or its members.                    there is a generally recognized market, the fair market
                                                                        value of the asset as determined in good faith by the
The analysis that the court applied above to claims against             trustee or named fiduciary pursuant to the terms of the
members of the Board of Directors for breaching the duty to             plan     and     in    accordance      with     regulations
monitor and the duty to remedy past breaches also applies to             [*36] promulgated by the Secretary.
members of the EBC. Accordingly, Claim One is dismissed
with respect to the EBC and all [*34] Defendants who served        Id. § 402(18)(A)(I), § 1002(18)(A)(I).
on the EBC.
                                                                   Plaintiffs' principal argument is that the price paid by the
                                                                   ESOP for the shares of Tribune stock on April 1, 2007, was
B. Prohibited Transaction                                          not adequate consideration. (Compl. P 167.) Defendants
                                                                   respond that the $ 28 per share that the ESOP paid was
Plaintiffs' second claim is that, understood correctly, the deal   adequate consideration because it was less than "the price of
challenged in this case involved five transactions that are        the security prevailing on a national securities exchange," that
prohibited by ERISA § 406(a), 29 U.S.C. § 1106(a). Under §         is, the $ 32.81 per share closing price on the New York Stock
406(a), an ERISA plan is barred, with some important               Exchange that day. (Defs' Br. at 33-34.) To overcome this
exceptions, from buying company stock or engaging in most          hurdle, Plaintiffs assert that the market price was not a fair
transactions with the employer or any party in interest. A         measure of the value of the shares sold to the ESOP because
fiduciary that engages in a prohibited transaction is liable for   they were not shares "for which there is a generally
a fiduciary breach under ERISA §§ 502(a)(2), 409, 29 U.S.C.        recognized market." (Pls' Br. at 32-33.) The shares at issue
§§ 1132(a)(2), 1109. And under ERISA § 502(a)(3), 29 U.S.C.        were indeed not bought on the market; they were issued to the
§ 1132(a)(2), a non-fiduciary who participates in a prohibited     ESOP from Tribune. They were not registered, so they could
transaction is liable for equitable relief. Harris Trust &         not be sold on an exchange. Moreover, the ESOP was
Savings Bank v. Salomon Smith Barney, 530 U.S. 238, 120 S.         prohibited from reselling them at all. Cf. Pietrangelo v. NUI
Ct. 2180, 147 L. Ed. 2d 187 (2000). The five transactions that     Corp., No. Civ. 04-3223, 2005 U.S. Dist. LEXIS 40832, 2005
Plaintiffs allege were prohibited are (1) the ESOP's direct        WL 1703200, at *13 (D.N.J. 2005) (dismissing prohibited-
stock purchase from Tribune Company, (2) Tribune                   transaction claim because it was "undisputed that the Plans
Company's stock purchase from Zell and from some Director          purchased the NUI securities at market [*37] price from a
Defendants at the time of the merger, (3) Tribune Company's        qualifying national securities exchange"). Defendants may be
stock purchases through the Tender Offer and stock                 correct that the restrictions themselves are unremarkable
cancellation, (4) the Investor Rights Agreement, and (5) the       when it comes to creating a leveraged ESOP, (Defs' Br. at 26-
Voting Agreement with the Chandler Trusts. (Compl. PP 167-         27), but that does not affect the application of ERISA's
73.) [*35] The court examines these transactions in turn.          "adequate consideration" requirement.

i. The ESOP's Direct Stock Purchase from Tribune                   In determining whether the "adequate consideration"
                                                                   requirement is met, Defendants argue that the market price is
ERISA § 406(a)'s bar on purchasing company stock, 29 U.S.C.        the right metric because, despite the resale restriction, the


            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 96 of 190 Document 139-1
                                                                                                                   Page 10 of 12
                                             2009 U.S. Dist. LEXIS 117735, *37

ESOP's shares represented an ownership stake in the Tribune        requirements are found at 29 C.F.R. § 2550.407d-6, but
equivalent to that of the publicly traded shares. (Defs' Reply     subsection (c) of that regulation requires an ESOP to meet yet
Br., at 13.) The court is uncertain what an ownership stake has    more requirements that the Treasury Secretary [*40] can
to do with whether there was a legitimate market for the           prescribe under certain Internal Revenue Code provisions. See
shares. Defendants cannot seriously argue that a trading           IRC § 4975(e)(7)(B), 26 U.S.C. § 4975(e)(7)(B). Those other
restriction has no affect on the value of shares. Indeed, one of   requirements are listed at 26 C.F.R. § 54.4975-11, which lists
the valuation letters that Defendants attached to their motion     conditions for an ESOP including satisfying IRC §
to dismiss suggests using a 5% discount for securities that are    4975(e)(7)(A), 26 U.S.C. § 4975(e)(7)(A). That subsection
not marketable. (Defs' Ex. 24, at 5.) Defendants also point out    requires the plan to qualify under IRC § 409(l), 26 U.S.C. §
that the ESOP paid less for its shares than Zell paid and urge     409(l), which mandates that the securities purchased by an
that the ESOP's shares actually represented a greater              ESOP be "common stock issued by the employer . . . which is
ownership stake than other shares because the ESOP's shares        readily tradable on an established securities market." Id. §
entitled [*38] it to an eventual 100% ownership of the             409(l)(1).
company. (Id.; Defs' Br. at 34.) Ultimately, though, the
ESOP's purchase price should not be directly compared to the       The most obvious reading of § 409(l)(1) is that an ESOP
price paid by other parties because no other party could bring     holds readily tradable shares only if it can sell the shares on
to the table what the ESOP brought: an end to millions of          the market immediately. Under that reading, the sale here was
dollars worth of corporate taxes based on the conversion from      prohibited. In a letter sent one day before oral argument,
a C-corporation to an S-corporation. Thus, the shares bought       Defendants suggested that the court adopt the IRS's reading of
by the ESOP were not "a security for which there is a              "readily tradeable" as meaning "publicly traded," as defined in
generally recognized market."                                      26 C.F.R. § 54.4975-7(b)(1)(iv). See I.R.S. Priv. Ltr. Rul.
                                                                   200237026. Under that regulation, "'publicly traded' refers to
In the case of an asset that is not publicly traded, adequate      a security that is listed on a national securities exchange
consideration is defined as the asset's fair market value as       registered under section 6 of the Securities Exchange Act of
determined in good faith. ERISA § 402(18)(A)(I); 29 U.S.C. §       1934 (15 U.S.C. 78f) or that is quoted on [*41] a system
1002(18)(A)(I). Defendants argue that even under this              sponsored by a national securities association registered under
definition, Claim Two must be dismissed for the same reasons       section 15A(b) of the Securities Exchange Act (15 U.S.C.
that they argued, under Claim One, that GreatBanc, as the          78o)." That some Tribune shares were publicly traded,
ESOPs fiduciary, acted prudently. (Defs' Reply Br. at 14-15.)      however, does not mean that the shares the ESOP acquired
The court has already ruled that those arguments are not           were also publicly traded. Nor is the court moved by
sufficient to grant the motion to dismiss Claim One. Thus, the     Defendants' reference to 26 C.F.R. § 54.4975-7(b)(10). That
motion to dismiss is denied as to Plaintiffs' claim that the       provision is addressed to the distribution of an employer
stock purchase was a prohibited transaction under 29 U.S.C. §      security with a "trading limitation," but the status of the
1106(a)(1)(E). Whether the ESOP paid adequate                      security at the time it is distributed to a plan participant is a
consideration [*39] for the stock it bought from Tribune           separate question from the status of that security at the time it
Company is a question of fact, not one for which Defendants        is purchased by the ESOP. The court concludes that Plaintiffs
are entitled to judgment as a matter of law.                       have adequately alleged that GreatBanc violated its fiduciary
                                                                   duties by agreeing to a stock purchase that was a prohibited
Plaintiffs also argue that the ESOP's stock purchase was a         transaction.
prohibited transaction for another (and far more complicated)
reason. (Pls' Br., at 34-35.) Under ERISA § 408(e), 29 U.S.C.      ii. Tribune Company's stock purchase from Zell and
§ 1108(e), to qualify for the exception, the plan must pay         Directors at the time of the merger
adequate compensation, and it must be an eligible individual
account plan as defined in ERISA § 407(d)(3), 29 U.S.C. §          Plaintiffs also contend that Tribune Company's purchase of
1107. One such eligible individual account plan is an ESOP,        stock from Zell, EGI-TRB, and the Tribune Directors before
which is defined in the same section as an "individual account     December 2007 were prohibited transactions because those
plan--(A) which is a stock bonus plan which is qualified, or a     sellers were parties in interest under ERISA 3(14)(H), 29
stock bonus plan and money purchase plan both of which are         U.S.C. § 1002(14)(H), and the $ 34 paid per share was greater
qualified, under section 401 of Title 26, and which is designed    than "adequate [*42] consideration." (Pls' Br. at 37.) At the
to invest primarily in qualifying employer securities, and (B)     time of the purchases, the stock was indeed trading below $
which meets such other requirements as the Secretary of the        34 per share, but it was Tribune, not the ESOP, that was the
Treasury may prescribe by regulation." ERISA § 407(d)(6),          buyer. ERISA § 406, 29 U.S.C. § 1106, refers to "direct or
29 U.S.C. § 1107(d)(6) (emphasis added). Those other               indirect" transactions, however; Tribune Company's purchase

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 97 of 190 Document 139-1
                                                                                                                      Page 11 of 12
                                               2009 U.S. Dist. LEXIS 117735, *42

of stock that would eventually be transferred to the ESOP             Plaintiffs also attack the Investor Rights Agreement, under
was, Plaintiffs contend, a transaction that involved the ESOP         which the ESOP agreed to vote its shares in favor of Zell and
indirectly. (Pls' Br. at 37.) Section 406 specifically includes       his chosen directors, as an impermissible transaction because
indirect transactions in order to prevent parties from avoiding       it constitutes the use of a plan asset for a party in interest.
its restrictions through "the interjection of a third party into an   ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D).
otherwise prohibited transaction." Brock v. Citizens Bank of          Defendants first argue that Zell was not a party in interest
Clovis, 841 F.2d 344, 347 (10th Cir. 1988). For example, just         when the agreement was made, (Defs' Reply Br. at 15), but
as a plan could not purchase an aircraft from a party in              the language of § 406(a)(1)(D) does not refer to the
interest, neither could it buy the aircraft from a third party that   agreement; it refers to the "transaction." At the time of the
had purchased it from the party in interest in an attempt to          "transaction," that is, when the ESOP voted its shares in favor
avoid ERISA's restrictions. McDougall v. Donovan, 552 F.              of Zell as required by the agreement, Zell was a
Supp. 1206, 1216 (N.D. Ill. 1982).                                     [*45] member of the board and, therefore, a party in interest.
                                                                      ERISA § 3(14)(H); 29 U.S.C. § 1002(14)(H).
Plaintiffs' challenge to this aspect of the transaction survives
if the ESOP was an indirect purchaser of the shares purchased         Defendants next argue that, even though the shares
from Zell, EGI-TRB, and the Tribune Directors before                  themselves were a plan asset, the Plan's agreement to vote
December 2007, and if the [*43] $ 34 paid per share was               them for Zell was not barred by § 406(a)(1)(D) as a direct or
more than adequate consideration under ERISA 408(e)(1), 29            indirect "use" of a plan asset for the benefit of a party in
U.S.C. § 1108(e)(1). Construing the stock purchase at issue           interest because, as a matter of law, the right to vote ESOP
here as an indirect purchase arguably furthers the                    stock is not a plan asset at all. (Defs' Br., at 36; Defs' Reply
Congressional purpose of preventing parties in interest from          Br. at 24.) The Sixth Circuit so held, over a dissent, in
enriching themselves in a going-private transaction.                  Grindstaff v. Green, 133 F.3d 416 (6th Cir. 1998), although
Defendants insist that the ESOP was not in fact an indirect           two other courts have ruled to the contrary, Newton v. Van
purchaser because the ESOP did not pay anything in the                Otterloo, 756 F.Supp. 1121, 1127-28 (N.D. Ind. 1991)
purchase. (Defs' Reply Br. at 24.) That argument ignores the $        (Miller, J.); O'Neill v. Davis, 721 F.Supp. 1013, 1014-16
250 million payment the ESOP made at the time it agreed to            (N.D. Ill. 1989) (Nordberg, J.).
the merger. 4 The motion is denied with respect to this portion
of Claim Two.                                                         The Grindstaff court relied on the outcome of the vote at
                                                                      issue, reasoning that because Congress anticipated that
iii. Tribune Company's stock purchases through the                    company managers would also run ESOPs, when those
Tender Offer and stock cancellation                                   managers, acting as members of the ESOP committee, voted
                                                                      for themselves as managers in an uncontested election, they
Plaintiffs contend that Tribune Company's stock purchases             did not breach their fiduciary duty to the ESOP. Id. at 424-25.
from the [*44] public at large through the Tender Offer and           From this narrow holding, the court extrapolated that "the
the stock cancellation immediately before the merger were             right to vote, or [*46] direct the voting of an ESOP's shares,
also prohibited transactions because they too represented an          even when used to perpetrate 5 one's own incumbency, does
indirect purchase by the ESOP of the employer's stock for             not, by itself, constitute a plan asset." Id. at 425. As the
more than adequate consideration. (Pls' Br., at 37.) Again,           dissenting judge pointed out, though, the majority ignored
Defendants' only argument against this claim is that the ESOP         ERISA § 3(21)(A)(i), 29 U.S.C. § 1002(21)(A)(i), which
paid nothing in the purchases. (Defs' Reply Br. at 24.) The           defines fiduciary conduct under ERISA to include "any
court has already rejected that argument; Defendants motion           authority or control respecting management or disposition of"
is denied with respect to this portion of Claim Two as well.          a plan's assets. Grindstaff, 133 F.3d at 432. Even if the right
                                                                      to vote a share is not a plan asset, the share itself is an asset,
iv. The Investor Rights Agreement
                                                                      so voting that share must be "management" of the asset.
                                                                      Newton, 756 F. Supp. at 1128; O'Neill, 721 F. Supp at 1015.
                                                                      Moreover, the common law of trusts applies a duty of proper
                                                                      care to voting decisions by trustees, Grindstaff, 133 F.3d at
4 Itmay be that the ESOP is not an indirect purchaser of the shares
for a different reason: even though the ESOP eventually gained the
ownership stake that had been represented by the shares, it never
actually acquired the shares because Tribune Company retired them     5 Presumablythe court's intended word was "perpetuate." See Brett
before the merger. Defendants themselves have not presented such      McDonnell, ESOPs' Failures: Fiduciary Duties When Managers of
an argument, however, and the court is reluctant to develop it        Employee-Owned Companies Vote to Entrench Themselves, 2000
without the benefit of briefing.                                      COLUM. BUS. L. REV. 199, 212 n.59.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 98 of 190 Document 139-1
                                                                                                        Page 12 of 12
                                             2009 U.S. Dist. LEXIS 117735, *46

432 (citing RESTATEMENT (SECOND) OF TRUSTS § 193,                  ERISA violation. The motion to dismiss Claim Two is
cmt. a (1959)), and courts routinely look to the common law        otherwise granted.
to interpret ERISA. Id. (citing Firestone Tire & Rubber Co. v.
Bruch, 489 U.S. 101, 109-11, 109 S. Ct. 948, 103 L. Ed. 2d 80      ENTER:
(1989)). Finally, in regulations interpreting ERISA, the
                                                                   Dated: December 17, 2009
Department of Labor has concluded that "[t]he
 [*47] fiduciary act of managing plan assets that are shares of    /s/ Rebecca R. Pallmeyer
corporate stock includes the voting of proxies appurtenant to
those shares of stock." 29 C.F.R. § 2509.08-2 (2009); 29           REBECCA R. PALLMEYER
C.F.R. § 2509.94-2 (1995). For all these reasons, the court
respectfully declines to adhere to the broad language of the       United States District Judge
majority opinion in Grindstaff. The reasoning of the
dissenting judge as well as that of the courts in Newton and
O'Neill is more convincing. Voting of shares held by the             End of Document

ESOP constitutes the "management" or "use" of plan assets.
Thus, Plaintiffs have stated a claim that by agreeing to the
Investor Rights Agreement, GreatBanc breached its fiduciary
duty and Zell and EGI-TRB knowingly participated in an
ERISA violation.

v. The Voting Agreement with the Chandler Trusts

The final part of the deal that Plaintiffs allege was a
prohibited transaction was the Voting Agreement made
between the Chandler Trusts and Tribune Company. (Compl.
P 92, 171.) Among other promises, the Trusts agreed [*48] to
vote their shares in favor of the ESOP deal. Plaintiffs argue
that, because the ESOP was an indirect party to the
agreement, and because the agreement was made for Zell's
benefit, it was a prohibited transaction under ERISA. (Pls' Br.,
at 38.) The agreement may have indirectly affected the ESOP,
but Plaintiffs have not explained how the ESOP indirectly
"engaged" in the transaction between the Chandler Trusts and
Tribune Company. ERISA 406(a)(1), 29 U.S.C. § 1106(a)(1).
The ESOP could not even have become a party to the Voting
Agreement through the merger because the agreement, by its
terms, terminated at the time of the merger. (Defs' Ex. 14, at
2, 6). Accordingly, Claim Two is dismissed as to the Voting
Agreement.


CONCLUSION

For the foregoing reasons, Defendants' Motion to Dismiss
Plaintiffs' Second Amended Complaint [110] is granted as to
Claim One except for the claim of fiduciary breach against
Defendant GreatBanc and the claim of knowing participation
in a fiduciary breach against Defendants Zell and EGI-TRB.
As to Claim Two, the motion is denied with respect to the
claims that GreatBanc breached its fiduciary duty by agreeing
to the direct and indirect purchases of Tribune stock
 [*49] and by agreeing to the Investor Rights Agreement and
the claim that Zell and EGI-TRB knowingly participated in an

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 99 of 190 Document 139-1
                        Tab H




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 100 of 190 Document 139-1
     Neutral
As of: June 20, 2019 5:26 PM Z


                                       Perez v. First Bankers Trust Servs.
                                   United States District Court for the District of New Jersey
                                        March 31, 2017, Decided; March 31, 2017, Filed
                                            Civil Action No. 12-4450 (MAS) (DEA)

Reporter
2017 U.S. Dist. LEXIS 52117 *

THOMAS E. PEREZ, Secretary of Labor, Plaintiff, v. FIRST
                                                                  Opinion by: MICHAEL A. SHIPP
BANKERS TRUST SERVICES, INC., et al., Defendants.

Notice: NOT FOR PUBLICATION                                       Opinion

Subsequent History: Appeal dismissed by Sec'y v. First
Bankers Trust Servs., 2017 U.S. App. LEXIS 22523 (3d Cir.         SHIPP, District Judge
N.J., Sept. 21, 2017)
                                                                  This matter arises from the SJP Group, Inc. Employee Stock
Prior History: Perez v. First Bankers Trust Servs., Inc., 2015    Ownership Plan's (the "SJP ESOP" or the "Plan") purchase of
U.S. Dist. LEXIS 111029 (D.N.J., Aug. 17, 2015)                   thirty-eight percent of the outstanding stock of SJP Group,
                                                                  Inc. ("SJP"), a total of 380,000 shares, through trustee
Core Terms                                                        Defendant First Bankers Trust Services, Inc. ("FBTS" or
                                                                  "Defendant"), from Vincent DiPano1 ("DiPano") for $16
valuation report, Memo, projections, Offering, valuation,         million. Plaintiff Thomas E. Perez,2 the Secretary of Labor,
fiduciary, customer, companies, first quarter, backlog, bids,     United States Department of Labor [*2] ("Plaintiff" or the
margins, argues, stock, Annual, fair market value, seller's,      "Secretary") asserts that FBTS breached its duties of loyalty
Post-Transaction, Engagement, negotiate, verify,                  and prudence, and engaged in a prohibited transaction with
homebuilding, peer group, discount rate, asserts, financing,      respect to the Plan's purchase of DiPano's 380,000 shares. The
conference call, purported, services, weather                     Court conducted a seventeen-day bench trial, beginning on
                                                                  May 23, 2016, and culminating on September 23, 2016. (ECF
Counsel: [*1] For THOMAS E. PEREZ, Secretary of Labor,            Nos. 179-83, 186, 189-92, 199-201, 210, 213-14, 216.) The
United States Department of Labor, Plaintiff: ANDREW              parties submitted proposed findings of fact and conclusions of
KARONIS, LEAD ATTORNEY, UNITED STATES                             law on October 28, 2016 (ECF Nos. 224, 225), and responses
DEPARTMENT OF LABOR, OFFICE OF THE                                on November 15, 2016 (ECF Nos. 226, 227).
SOLICITOR, NEW YORK, NY; ANDREW MICHAEL
KATZ, LEAD ATTORNEY, U.S. DEPARTMENT OF                           Pursuant to Rule 52(a) of the Federal Rules of Civil
LABOR, OFFICE OF THE SOLICITOR, NEW YORK, NY;                     Procedure, and after careful consideration of the entire record
JENNIFER D. WEEKLEY, LEAD ATTORNEY, OFFICE                        in this case and the applicable law, the Court concludes that
OF THE SOLICITOR, U.S. DEPARTMENT OF LABOR,                       FBTS breached its duties of prudence and loyalty, and
NEW YORK, NY; PATRICIA M. RODENHAUSEN, LEAD
ATTORNEY, U.S. DEPARTMENT OF LABOR,
                                                                  1 The Secretary of Labor and DiPano reached a settlement of the
REGIONAL SOLICITOR, NEW YORK, NY.
                                                                  Secretary's claims against DiPano pursuant to a partial Consent
For FIRST BANKERS TRUST SERVICES, INC.,                           Judgment and Order, which the Court approved on April 20, 2016.
Defendant: BRIAN D. SULLIVAN, LEAD ATTORNEY,                      (ECF No. 149.)
FOX ROTHSCHILD LLP, ROSELAND, NJ; KEITH R.                        2 This action was originally commenced by the former Secretary of
MCMURDY, LEAD ATTORNEY, FOX ROTHSCHILD,                           Labor, Hilda L. Solis. (ECF No. 1.) The caption was subsequently
LLP, NEW YORK, NY.                                                revised to reflect the succeeding, and now former, Secretary of
                                                                  Labor, Thomas E. Perez. Although Thomas E. Perez is no longer the
Judges: MICHAEL A. SHIPP, UNITED STATES                           current Secretary of Labor, the Court maintains Thomas E. Perez as
DISTRICT JUDGE.                                                   Plaintiff in the caption above for the purpose of consistency.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 101 of 190 Document 139-1
                                                                                                                             Page 2 of 61
                                                    2017 U.S. Dist. LEXIS 52117, *2

engaged in a prohibited transaction under the Employee                     7. A bench trial for this action concluded on September 23,
Retirement Income Security Act of 1974.                                    2016.


I. Jurisdiction                                                            B. Background of SJP and Its Management

The Court has jurisdiction over this matter pursuant to §                  8. At all relevant times, SJP was a closely-held site
1132(e)(1) of the Employee Retirement Income Security Act                  preparation construction [*4] company concentrating in the
of 1974 ("ERISA"), 29 U.S.C. §§ 1001-1461. Venue of this                   homebuilder market in New Jersey. (Stipulation of Facts ¶ 4;
action appropriately lies in the District of New Jersey                    May 23, 2016 Tr. (Dugan) 112:7-9, 163:22-164:1; June 29,
pursuant to § 1132(e)(2) of ERISA.                                         2016 Tr. (Aliferis) 14:17-23.)

                                                                           9. SJP consists of three separately incorporated companies:
                                                                           Dyna-Tec Drilling and Blasting, LLC ("Dyna-Tec"), National
II. Findings of Fact3
                                                                           Crushing and Recycling, LLC ("National"), and South Jersey
                                                                           East Coast Paving, LLC ("South Jersey") (collectively, "SJP"
                                                                           or the "Company"). (Joint Ex. 1 (Offering Memo), at 6; May
A. Overview of the Litigation
                                                                           23, 2016 Tr. (Dugan) 112:10-14.)
1. At all relevant times herein, the SJP ESOP was an
                                                                           10. Each of the constituent companies of SJP specialized in a
employee stock ownership plan sponsored by SJP.
                                                                           distinct area of site preparation. For example, Dyna-Tec
(Stipulation [*3] of Facts ¶ 1, ECF No. 177; May 23, 2016
                                                                           specialized in rock drilling and blasting, National specialized
Tr. (DiPano) 31:13-15.)
                                                                           in crushing and processing rocks generated from blasting
2. On or about November 16, 2006, FBTS was retained as                     operations, and South Jersey specialized in excavating and
trustee of the SJP ESOP. (Joint Ex. 6 (FBTS Engagement                     paving the site. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 11; May
Agreement); May 24, 2016 Tr. (D'Esposito) 26:12-15.)                       23, 2016 Tr. (DiPano) 18:8-20, 19:4-13, 19:24-21:8.)

3. The SJP ESOP was created so that SJP could sponsor a                    11. In addition, SJP provided land development and
pension plan for SJP's employees. (May 23, 2016 Tr. (Dugan)                construction services for residential homebuilders and
109:10-14.)                                                                commercial real estate developers in New Jersey, New York,
                                                                           and Pennsylvania. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 8;
4. On April 16, 2007, Defendant DiPano sold 380,000 shares                 May 23, 2016 Tr. (DiPano) 19:1-13.)
of stock in SJP to the SJP ESOP—representing 38% of SJP's
outstanding shares—for $16 million (the "Transaction" or the               12. From 2002 to 2007, [*5] SJP's primary business was
"SJP ESOP Transaction"). (Stipulation of Facts ¶¶ 2-3.)                    providing site development services for homebuilders. At all
                                                                           relevant times, the vast majority of SJP's work was for
5. In 2009, the Department of Labor ("DOL") initiated an                   residential sites. (May 23, 2016 Tr. (Dugan) 117:13-118:20,
investigation into the Transaction to determine compliance                 120:24-121:2, 122:9-128:10 (stating that from 2002 to 2007,
with ERISA. (May 24, 2016 Tr. (M. Munoz) 98:11-99:1.)                      SJP did not work on any projects involving oil or gas
                                                                           refineries, oil pipelines, theaters, railroads, airports, casinos,
6. On July 17, 2012, the DOL filed its Complaint in this                   harbors, ports, public highways, public bridges, dams, canals,
action. (ECF No. 1.) In its Complaint, the DOL alleged,                    waterlocks, correctional facilities, and schools and was unsure
among other things, that FBTS, as trustee, did not adequately              if SJP worked on projects involving hospitals or power
perform its duties and, as a result, caused the SJP ESOP to                plants); June 29, 2016 Tr. (Aliferis) 14:21-23; Stipulation of
overpay for SJP common stock. (See id.)                                    Facts ¶ 5.)

                                                                           13. Between 2002 and 2006, South Jersey accounted for the
                                                                           majority of SJP's revenues. (May 23, 2016 Tr. (Dugan) 113:5-
3 Inevaluating the testimony of the witnesses appearing at trial, and      20; Joint Ex. 1 (Offering Memo), at 126-28 (revenues broken
after the Court had the opportunity to hear their testimony and            out by customer and division).)
observe their demeanor, the Court undertook an individualized
credibility assessment of each witness and assigned the appropriate        14. The majority of SJP's top customers were residential
weight to the testimony based on the Court's conclusions with              homebuilder companies. (May 23, 2016 Tr. (Dugan) 118:9-
respect to credibility. Such determinations are reflected in the factual   121:2; June 29, 2016 Tr. (Aliferis) 14:17-23.)
findings.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 102 of 190 Document 139-1
                                                                                                               Page 3 of 61
                                            2017 U.S. Dist. LEXIS 52117, *5

15. The majority of SJP's revenues came from work on            since at least the mid-1990s. (Stipulation of Facts ¶ 9; May
residential homebuilding projects in New Jersey. (May 23,       24, 2016 Tr. (D'Esposito) 6:16-18.)
2016 Tr. (Dugan) 120:24-121:2, 133:11-15; May 24, 2016 Tr.
(D'Esposito) 95:10-12.)                                         26. D'Esposito served as SJP's Assistant Controller and then
                                                                Controller, and became SJP's Chief Financial Officer ("CFO")
16. Site preparation companies, [*6] such as SJP, are highly    in 2006. (Stipulation of Facts ¶¶ 9, 13.)
dependent on the construction of new housing. (Joint Ex. 1
(Offering Memo), at 47.)                                        27. At the time of the Transaction, D'Esposito held the
                                                                position of Secretary/Treasurer and CFO. (Stipulation of Facts
17. SJP operates within the homebuilding industry because its   ¶ 9; May 24, 2016 Tr. (D'Esposito) 7:1-12; Joint Ex. 1
customers were homebuilders and its business was dependent      (Offering Memo), at 29 "Organizational Chart.")
on homebuilding construction. (May 23, 2016 Tr. (Dugan)
118:9-121:2; July 14, 2016 Tr. (Messina) 64:2-13.)              28. In contemplation [*8] of the Transaction, DiPano and
                                                                Dugan exchanged their shares of the three constituent
18. Carmen Yacuzzio ("Yacuzzio") founded SJP in 1959 and        companies of SJP for a pro-rata share of the newly unified
was its owner until his death in 2004. (Joint Ex. 1 (Offering   SJP. (Joint Ex. 1 (Offering Memo), at 14 "Reorganization.")
Memo), at 6, 22.)
                                                                29. At the time of the Transaction, DiPano owned 70% of
19. DiPano joined SJP in 1984. (Joint Ex. 1 (Offering Memo),    SJP's outstanding stock and Dugan owned 30% of SJP's
at 22.) DiPano initially served as SJP's Vice President and     outstanding stock. (Stipulation of Facts ¶¶ 7-8.)
subsequently became SJP's President in 2002 or 2003.
(Stipulation of Facts ¶ 11.)                                    30. The SJP constituent companies largely had the same
                                                                management, board members, and officers at the time of the
20. DiPano became Chief Executive Officer ("CEO") of SJP        Transaction. (May 23, 2016 Tr. (Dugan) 108:7-9; Joint Ex. 1
in 2004 or 2005, following the death of Yacuzzio. (May 23,      (Offering Memo), at 29 "Organizational Chart.")
2016 Tr. (DiPano) 23:10-17, 48:19-20; May 23, 2016 Tr.
(Dugan) 107:15-20; Stipulation of Facts ¶¶ 7, 10; Joint Ex. 1   31. Since approximately January 2006 through the date of the
(Offering Memo), at 29 "Organizational Chart".)                 Transaction, SJP's Board of Directors consisted of Dugan and
                                                                DiPano. (Stipulation of Facts ¶ 14.)
21. DiPano became the majority owner of SJP in March of
2005 when he purchased SJP's outstanding shares from
Yacuzzio for $4.5 million. (Pl.'s Ex. 1 (Yacuzzio Stock         C. SJP Hires Advisors in Anticipation of the SJP ESOP
Transfer Agreement), at 63; May 23, 2016 Tr. (DiPano)           Transaction
23:18-21, 26:11-20.) Specifically, DiPano purchased 90% of
the outstanding shares of South Jersey, 44% of the              32. In 2006, SJP retained Steven Etkind ("Etkind") of Sadis &
outstanding [*7] shares of National, and 43.48% of the          Goldberg as legal counsel to guide SJP through the process of
outstanding shares of Dyna-Tec. (Pl.'s Ex. 1 (Yacuzzio Stock    establishing an ESOP and to provide an opinion on whether
Transfer Agreement), at 63; May 23, 2016 Tr. (DiPano)           the ESOP had been duly established. (Stipulation of Facts ¶
26:11-27:4.)                                                    18.)

22. Upon DiPano's purchase of Yacuzzio's stock, DiPano          33. Sadis & Goldberg was not retained to provide an opinion
became the majority owner of each of SJP's constituent          regarding the fair market value of SJP. (Stipulation of Facts ¶
companies in March of 2005. (Pl.'s Ex. 1 (Yacuzzio Stock        19.)
Transfer Agreement), at 63; May 23, 2016 Tr. (DiPano)
                                                                34. In October 2006, SJP retained Duff & Phelps, LLC ("Duff
23:18-21.)
                                                                & Phelps") [*9] to advise SJP on the logistics of establishing
23. Frank Dugan ("Dugan") has worked for SJP since 1985.        an ESOP and again in January 2007 to act as SJP's financial
(Joint Ex. 1 (Offering Memo), at 22; May 23, 2016 Tr.           advisor in connection with the SJP ESOP Transaction.
(Dugan) 107:2-4.)                                               (Stipulation of Facts ¶¶ 24-25.)

24. Dugan served as SJP's Vice President from at least          35. Pursuant to the Duff & Phelps Engagement Agreement,
January 1, 2006 through the date of the Transaction.            SJP agreed to pay Duff & Phelps professional fees, including
(Stipulation of Facts ¶¶ 8, 12.)                                a transaction fee "equal to 1.00% of the amount of the total
                                                                anticipated committed financing ($20,000,000) or $200,000."
25. Michael D'Esposito ("D'Esposito") has worked for SJP        (Joint Ex. 8 (Duff & Phelps Engagement Agreement), at 3 ¶¶

          Case 1:18-cv-01861-WCG Filed 06/20/19 Page 103 of 190 Document 139-1
                                                                                                                  Page 4 of 61
                                               2017 U.S. Dist. LEXIS 52117, *9

5.a, 5.b.)                                                         45. As Vice President of New Business Development, Ash's
                                                                   job was in sales, and she was responsible for bringing in new
36. The Duff & Phelps Engagement Agreement (Joint Ex. 8,           business. (July 6, 2016 Tr. (Ash) 5:7-12; May 26, 2016 Tr.
at 2-3) further provided, in pertinent part, that:                 (Ippensen) 134:23-135:1.)
     The Company [(i.e. SJP)] agrees to furnish, or use its
     best efforts to cause to be furnished, to Duff & Phelps all   46. Ash earned a commission for all new business that she
     reasonably requested data and information concerning          generated for FBTS. (July 6, 2016 Tr. (Ash) 100:23-101:1.)
     the Company and all such other data, material and
     information as Duff & Phelps shall reasonably request. . .    47. Ash received a 20% commission on fees generated by
     . Duff & Phelps assumes no responsibility for the             FBTS when it was retained to serve as a trustee in anticipation
     accuracy or completeness of any information provided          of an ESOP transaction and an additional 20% commission on
     by or on behalf of the Company.                               fees generated in the first year in which FBTS was retained to
                                                                   serve as an ongoing trustee. (July 6, 2016 Tr. (Ash) 101:3-21.)
37. Duff & Phelps's role in the contemplated Transaction was
to represent the seller—i.e., DiPano and SJP—while FBTS's          48. Cory served as a trust officer at FBTS in 2006 and 2007.
role was to represent the buyer—i.e., the SJP ESOP. (May 25,       (May 25, 2016 Tr. (Cory) 86:25-87:5, 88:15-16.)
2016 Tr. (Miscione) 8:3-10:14; June 29, 2016 [*10] Tr.
                                                                   49. Cory left employment at FBTS in 2012 and, as of the date
(Aliferis) 77:13-18, 121:19-25; June 30, 2016 Tr. (Gross)
                                                                   of her testimony, worked for an FBTS competitor. (May 25,
20:14-18; July 6, 2016 Tr. (Ash) 57:3-12; May 26, 2016 Tr.
                                                                   2016 Tr. (Cory) 87:6-8; 117:14-19.)
(Ippensen) 4:19-23.)
                                                                   50. Serbin is currently employed by FBTS and was an
                                                                   employee of FBTS at the time of the Transaction. (May 27,
D. Background of FBTS and FBTS Employees                           2016 Tr. (Serbin) 102:25-103:15.)
38. FBTS has been in the business of administering ESOP            51. Serbin has an educational background [*12] in business
plans since 1989. (May 26, 2016 Tr. (Ippensen) 132:11-13.)         administration with an emphasis in accounting and finance.
                                                                   (May 27, 2016 Tr. (Serbin) 103:16-25.)
39. In 2006 and 2007, FBTS had an Employee Benefits
Committee ("EB Committee") responsible for reviewing               52. Ippensen was the President of FBTS in 2006 and 2007.
proposed ESOP transactions. (May 25, 2016 Tr. (Cory) 88:9-         (May 26, 2016 Tr. (Ippensen) 4:8-12; 92:2-6.)
13; Stipulation of Facts ¶ 36.)
                                                                   53. Ippensen has been a Certified Public Accountant since
40. The EB Committee could only approve transactions with          1991. (May 26, 2016 Tr. (Ippensen) 133:13-16.)
unanimous consent of its members. (May 26, 2016 Tr.
(Ippensen) 139:14-140:-3; May 27, 2016 Tr. (Serbin) 159:5-         54. As of April 13, 2007, Ippensen estimated that he had
8.)                                                                reviewed 250 to 300 valuation reports during the course of his
                                                                   career. (May 26, 2016 Tr. (Ippensen) 133:17-20.)
41. As of April 16, 2007, FBTS's EB Committee was
comprised of eight or nine members. (May 26, 2016 Tr.              55. Although FBTS did not have a formal policy requiring
(Ippensen) 132:17-19, 138:21-25; May 27, 2016 Tr. (Serbin)         every conversation to be memorialized, meeting minutes were
145:5-10.)                                                         typically taken at each EB Committee meeting. (May 27,
                                                                   2016 Tr. (Serbin) 137:10-16; May 26, 2016 Tr. (Ippensen)
42. At or around the time of the Transaction, Brian Ippensen       147:14-148:5.)
("Ippensen"), Kjersti Cory ("Cory"), Kimberly Serbin
("Serbin"), and Meni Ash ("Ash") served on the EB
Committee. (May 26, 2016 Tr. (Ippensen) 132:24-133:6; May          E. FBTS Considers Trustee Role for SJP ESOP
27, 2016 Tr. (Serbin) 103:12-14; July 6, 2016 Tr. (Ash)            Transaction (October-November 2006)
27:21-25.)
                                                                   56. FBTS first considered a trustee role with respect to the
43. Ash is currently employed by FBTS. (July 6, 2016 Tr.           SJP ESOP Transaction in the fourth quarter of 2006,
(Ash) 4:13-14.)                                                    sometime toward the end of October. (May 27, 2016 Tr.
                                                                   (Serbin) 104:1-9; July 6, 2016 Tr. (Ash) 102:18-23.)
44. At [*11] or around the time of the Transaction, Ash
served as FBTS's Vice President of New Business                    57. A professional trustee, like FBTS, possesses various
Development. (July 6, 2016 Tr. (Ash) 5:1-6.)

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 104 of 190 Document 139-1
                                                                                                                  Page 5 of 61
                                              2017 U.S. Dist. LEXIS 52117, *12

capabilities in the areas of accounting, finance, legal, and       67. With respect to the SJP ESOP Transaction, Cory did not
ESOP administration. (June 29, 2016 Tr. (Aliferis) 111:5-          visit SJP or meet with any of SJP's management, did not
18; [*13] 148:25-149:16.)                                          speak with Duff & Phelps, did not participate [*15] in
                                                                   meetings in which Ash may have participated, and "wasn't
58. Prior to being retained, FBTS performed a two-step             necessarily there every step of the way" until after the
approval process with the EB Committee. (July 6, 2016 Tr.          Transaction. (May 25, 2016 Tr. (Cory) 94:24-95:16, 98:25-
(Ash) 103:6-104:17.)                                               99:2, 116:15-21.)

59. For the first step of the EB Committee's two-step approval     68. Ash and Ippensen expected that Cory would be principally
process, Ash introduced SJP's interest in performing an ESOP       responsible for reviewing SJP's financial documents. (July 6,
transaction to the EB Committee and recommended a                  2016 Tr. (Ash) 8:8-9:24, 12:1-19; May 26, 2016 Tr.
financial and legal advisor for the Transaction. (July 6, 2016     (Ippensen) 37:8-12.)
Tr. (Ash) 5:1-6, 103:6-18.) Specifically, Ash informed the EB
Committee that SJP was a paving company that was a fully-          69. Cory was not a valuation expert, however, and did not
integrated site developer with very little competition. (July 6,   consider herself to be principally responsible for reviewing
2016 Tr. (Ash) 129:7-12.) Ash further informed the EB              and understanding valuation reports concerning SJP. (May 25,
Committee that SJP was projected to have its most successful       2016 Tr. (Cory) 92:11-93:9.)
year in 2006. (July 6, 2016 Tr. (Ash) 129:7-18.)
                                                                   70. Cory believed that all EB Committee members were
60. Ash recommended that FBTS should retain Prairie Capital        equally responsible for reviewing valuation reports
("Prairie") as the financial advisor and Steiker, Fischer,         concerning SJP. (May 25, 2016 Tr. (Cory) 92:20-93:2.)
Edwards and Greenapple ("SFE&G") as the legal advisor.
(July 6, 2016 Tr. (Ash) 103:15-18.)                                71. Ippensen assumed that if he did not hear from Ash or
                                                                   Cory during the six-month period leading up to the SJP
61. FBTS adopted Ash's recommendations for the financial           Transaction, then there were no major issues concerning the
and legal advisors. (May 26, 2016 Tr. (Ippensen) 143:14-           Transaction. (May 26, 2016 Tr. (Ippensen) 141:18-23.)
144:2.)

62. The EB Committee granted approval to proceed to the            F. November 15, 2006 Meeting
second step of the EB Committee's two-step approval process.
(July 6, 2016 Tr. (Ash) [*14] 128:12-16.) The second step          72. On November 15, 2006, FBTS retained SFE&G as
involved Ash providing "[m]ore information about the               independent legal counsel in connection with the proposed
company." (July 6, 2016 Tr. (Ash) 129:25-130:8.)                   SJP ESOP Transaction. (Joint Ex. 6 (FBTS Engagement
                                                                   Agreement), at 4; FBTS Ex. 7.)
63. After FBTS has been appointed as trustee, it typically
assigns a team to work directly on a transaction and to work       73. SFE&G was retained to conduct legal [*16] due diligence
and consult with the EB Committee in ultimately approving          as opposed to financial or valuation due diligence. (FBTS Ex.
or rejecting the transaction. (May 27, 2016 Tr. (Serbin) 104:      7, D00036; May 26, 2016 Tr. (Ippensen) 76:6-8; 168:2-13.)
12-25.)
                                                                   74. Further, SFE&G did not opine on the fair market value of
64. For the SJP ESOP Transaction, FBTS assigned Ash and            DiPano's shares but expressly relied on the opinion of Prairie,
Cory. (May 27, 2016 Tr. (Cory) 105:1-14.)                          FBTS's valuation firm, concerning the value of those shares.
                                                                   (FBTS Ex. 13, D00085-86, ¶ (j).)
65. Ash was the "point person" and "team leader" for the SJP
ESOP Transaction and she attended the November 15, 2006            75. Steven Fischer ("Fischer"), who served as one of FBTS's
due diligence meeting on behalf of FBTS and participated in        expert witnesses at trial, was a member of SFE&G at the time
follow-up meetings on the Transaction. (May 25, 2016 Tr.           of the Transaction. (Stipulation of Facts ¶ 39.)
(Cory) 116:10-117:8; Sept. 23, 2016 Tr. (Cory) 4:24-5:11;
May 26, 2016 Tr. (Ippensen) 140:15-141:5; (July 6, 2016 Tr.        76. On November 15, 2006, a meeting was held at SJP's
(Ash) 14:22-24); May 27, 2016 Tr. (Serbin) 150:4-6.)               offices in New Jersey, which included SJP's management
                                                                   team (i.e., DiPano, Dugan, and D'Esposito), Duff & Phelps,
66. None of FBTS's employees, other than Ash, spoke to             Prairie, and FBTS. (Stipulation of Facts ¶¶ 44-45.)
SJP's management prior to the Transaction. (Sept. 23, 2016         Specifically, the following individuals were in attendance:
Tr. (Cory) 64:11-14; May 27, 2016 Tr. (Serbin) 128:11-13.)         Ash of FBTS; DiPano, D'Esposito and Dugan of SJP; Peter
                                                                   Aliferis ("Aliferis") of Prairie; Steve Greenapple

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 105 of 190 Document 139-1
                                                                                                                          Page 6 of 61
                                                 2017 U.S. Dist. LEXIS 52117, *16

("Greenapple") of SFE&G; John Miscione4 ("Miscione") of                86. At the meeting, SJP discussed its own reputation,
Duff & Phelps; Etkind of Sadis & Goldberg, and Alvin                   purported competitive advantage, relationship with customers,
Cheslow ("Cheslow") of Drescher & Cheslow (SJP's                       plans to reduce customer concentration with major customers
corporate attorney). (May 23, 2016 Tr. (DiPano) 53:5-12;               like K. Hovnanian Homes ("Hovnanian"), and plans to
Stipulation of Facts ¶ 45.)                                            expand into different regions. (June 29, 2016 Tr. (Aliferis)
                                                                       47:7-22; July 6, 2016 Tr. (Ash) 105:17-106:7.)
77. Ash, who was the only person that attended the
November [*17] 15, 2006 meeting on behalf of FBTS, did                 87. With regard to customer concentration, SJP made
not possess any expertise in finance or valuation. (May 26,            everyone aware that it "had a client concentration." (July 6,
2016 Tr. (Ippensen) 8:6-11, 37:2-7; July 6, 2016 Tr. (Ash)             2016 Tr. (Ash) 105:21-106:3.)
8:1-7, 8:8-9:24, 12:1-19.)
                                                                       88. With regard to expansion, John Miscione stated that SJP
78. Ash did not take any notes of what was discussed at the            was "interested in diversifying, not only in diversifying in
November 15, 2006 meeting. (July 6, 2016 Tr. (Ash) 100:6-              terms of what kind of work [it] did, but [*19] also in
8.)                                                                    geographics, moving into the state of New York." (July 6,
                                                                       2016 Tr. (Ash) 106:8-14.)
79. Neither SFE&G nor Prairie provided Ash with a copy of
any notes that they may have taken during the November 15,             89. FBTS had the opportunity at the meeting to interview and
2006 meeting. (July 6, 2016 Tr. (Ash) 100:13-22.)                      ask questions of SJP's management. (May 25, 2016 Tr.
                                                                       (Miscione) 45:19-21; June 29, 2016 Tr. (Aliferis) 114:9-11.)
80. Although Ash was not a financial expert, her role at the
November 15, 2006 meeting was to evaluate SJP's                        90. Between FBTS and Prairie, only Aliferis of Prairie had
management team based on her ability to assess people. (July           received SJP's consolidated financial statements prior to the
6, 2016 Tr. (Ash) 8:8-9:24, 12:1-19, 107:6-14; May 26, 2016            meeting, providing him with "the ability to ask some
Tr. (Ippensen) 37:2-7.)                                                questions about those financials." (July 6, 2016 Tr. (Ash)
                                                                       105:7-10; FBTS Ex. 2.)
81. The meeting was held so that FBTS could learn about SJP
and determine whether it would be interested in serving as a           91. FBTS did not receive historical financial information at
trustee for the proposed Transaction. (May 26, 2016 Tr.                this meeting beyond what SJP verbally discussed.5
(Ippensen) 8:12-18.)
                                                                       92. During the November 15, 2006 meeting, Duff & Phelps
82. The meeting began with introductions of the attendees and          conveyed an offer to FBTS of $16 million to sell a minority of
with Dugan introducing the Company, its history, and                   SJP's outstanding shares. (July 6, 2016 Tr. (Ash) 10:2-5.)
financial outlook. (July 6, 2016 Tr. (Ash) 105:2-10.)
                                                                       93. Based on what she observed at the November 15, 2006
83. The meeting lasted between two and three hours, (May               meeting, Ash determined that SJP had a "good management
23, 2016 Tr. (Dugan) 176:22-177:11), during which                      team" because the team members had worked together for a
FBTS [*18] explained the process of ESOP sponsorship and               long time with their previous employer, and because they
the services that FBTS could provide to SJP's management               "looked to be a cohesive management team." (July 6, 2016 Tr.
and advisors. (May 23, 2016 Tr. (Dugan) 139:2-12, 177:13-              (Ash) 106:25-107:5.)
20.)
                                                                       94. Ash did not communicate the information obtained from
84. The November 15, 2006 meeting included a tour of SJP's             the November 15, 2006 meeting [*20] to FBTS before
facility, where the attendees observed SJP's equipment and             signing the FBTS Engagement Agreement.6 (May 26, 2016
facilities firsthand. (May 23, 2016 Tr. (Dugan) 139:8-12; July
6, 2016 Tr. (Ash) 105:11-15.)
                                                                       5 FBTS   was unable to cite any testimony where a witness recalled
85. The November 15, 2006 meeting was the only time that               receiving historical financial information at the November 15, 2006
FBTS met with SJP or Duff & Phelps prior to the Transaction.           meeting. FBTS, rather, cites instances of custom and practice and
(July 6, 2016 Tr. (Ash) 10:6-20; May 26, 2016 Tr. (Ippensen)           speculates the likelihood of receiving additional information, which
11:7-19.)                                                              the Court finds unpersuasive absent other corroborating evidence.
                                                                       (May 24, 2016 Tr. (D'Esposito) 39:11-22; June 29, 2016 Tr.
                                                                       (Aliferis) 47:7-22.)
4 Atthe time of the Transaction, Miscione was a managing director at   6 Defendantcites only the purported typical practice—which does
Duff & Phelps. (May 25, 2016 Tr. (Miscione) 4:18-21.)                  not prove what occurred with regard to the SJP ESOP Transaction

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 106 of 190 Document 139-1
                                                                                                                       Page 7 of 61
                                                 2017 U.S. Dist. LEXIS 52117, *20

Tr. (Ippensen) 9:22-10:19.)                                                 fiduciary involving the financing, acquisition and
                                                                            holding of Company Stock of a privately held
95. On November 16, 2006, the day after the November 15,                    Corporation.
2006 meeting, Ash signed the FBTS Engagement Agreement.
(Joint Ex. 6 (FBTS Engagement Agreement), at 7; Stipulation            100. Under the FBTS Engagement Agreement, SJP agreed to
of Facts ¶ 34.)                                                        pay FBTS $30,000 in consideration for FBTS's services.
                                                                       (Joint Ex. 6 (FBTS Engagement Agreement), at 3 ¶ 7; May
                                                                       26, 2016 Tr. (Ippensen) 140:4-9.)
G. FBTS Engagement Agreement
                                                                       101. The FBTS Engagement Agreement did not provide for a
96. FBTS was retained to represent the Plan in its purchase of         success fee or bonus for FBTS with respect to its work as a
a minority stake of SJP from DiPano. (Joint Ex. 6 (FBTS                transactional trustee for the SJP ESOP. (May 26, 2016 Tr.
Engagement Agreement); Joint Ex. 7 (Prairie Engagement                 (Ippensen) 140:10-14.) If FBTS approved the SJP ESOP
Agreement), at 1; Joint Ex. 1 (Offering Memo), at 8 "General           Transaction, however, it could be retained as an ongoing
Transaction Overview"; May 23, 2016 Tr. (DiPano) 30:7-18.)             trustee. (Joint Ex. 6 (FBTS Engagement Agreement) 12; May
                                                                       26, 2016 Tr. (Ippensen) 6:16-24.)
97. FBTS understood that its duty as a Plan trustee included
determining the fair market value of DiPano's shares. (Joint           102. FBTS understood [*22] that even though it was paid by
Ex. 6 (FBTS Engagement Agreement), at 2 ¶ 5 (setting forth             SJP (i.e., the seller's company), its role was to represent the
FBTS's appointment as Trustee of the Trust); May 26, 2016              interests of the Plan (i.e., the buyer). (Joint Ex. 6 (FBTS
Tr. (Ippensen) 4:24-5:2, 6:25-7:4.)                                    Engagement Agreement), at 5 ¶ 2; May 26, 2016 Tr.
                                                                       (Ippensen) 4:19-23.)
98. FBTS understood that, at all times, it was acting in a
fiduciary capacity to the SJP Plan beneficiaries. (May 26,             103. The FBTS Engagement Agreement also set forth the
2016 Tr. (Ippensen) 131:22-25.)                                        following fee schedule for any work FBTS performed for the
                                                                       Plan as an ongoing trustee: an annual fee calculated as a
99. Paragraph 5 of the FBTS Engagement Agreement (Joint                percentage of the Plan's assets, and in no event less than
Ex. 6, at 2) provides:                                                 $15,000. (Joint Ex. 6 (FBTS Engagement Agreement), at 12;
                                                                       May 26, 2016 Tr. (Ippensen) 6:16-24.)
     First Bankers agrees as of the date set forth above to
     accept its appointment as Trustee of the Trust. First             104. FBTS was permitted to engage an independent financial
     Bankers will exercise all duties, responsibilities, and           advisor and approve a valuation report and/or fairness opinion
     powers of a fiduciary under ERISA in its capacity [*21]           furnished by such independent financial advisor. (Joint Ex. 6
     as a discretionary Trustee of the Trust and shall control         (FBTS Engagement Agreement), at 10, 12.)
     the management and disposition of the Company Stock
     held by the Trust to the extent such duties,                      105. The valuation firm would prepare a report determining
     responsibilities, and authority are consistent with the           the fair market value of the shares to be purchased by the
     terms of the Plan and Trust Agreement and are not                 ESOP. (May 25, 2016 Tr. (Cory) 90:18-24.)
     delegated to: (i) an investment manager as defined under
     ERISA, (ii) the Plan Administrator (as defined in the             106. The SJP ESOP trust agreement provided that all
     Plan) or (iii) a named fiduciary. First Bankers                   contributions from SJP would be held in trust by the named
     acknowledges its status as a discretionary Trustee under          trustee (i.e., FBTS), and that the trustee would hold and invest
     ERISA, including the responsibilities and duties of a             trust assets for the exclusive benefit of the Plan participants
                                                                       and beneficiaries. (Joint Ex. 3 (Trust Agreement), at 3, Article
                                                                       I, §§ 1.01-1.04.)
specifically—and a single cursory answer from Ippensen for the
proposition that Ash presented the findings from the November 15,
                                                                       107. The SJP ESOP trust agreement authorized the [*23]
2006 meeting to FBTS. (May 26, 2016 Tr. (Ippensen) 9:22-25;
                                                                       trustee (i.e., FBTS) to use trust assets to buy company stock,
137:10-22.) Defendant failed to provide evidence with regard to the
                                                                       and required that all purchases of company stock be made at
contents of the presentation, any record of the presentation, or any
testimony pertaining to any other details corroborating the            fair market value as determined in good faith and in
occurrence of this purported meeting between FBTS and Ash. In          accordance with applicable requirements of ERISA. (Joint Ex.
light of the presented evidence and the Court's assessment of the      3 (Trust Agreement), at 4, Article II, § 2.01(a)-(b).)
witnesses' credibility, the Court finds that Ash did not communicate
the information obtained from the November 15, 2006 meeting to         108. As the trustee, FBTS was a "named fiduciary" within the
FBTS prior to signing the engagement agreement.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 107 of 190 Document 139-1
                                                                                                                          Page 8 of 61
                                                   2017 U.S. Dist. LEXIS 52117, *23

meaning of both the SJP ESOP plan document (the "Plan                     company. (June 21, 2016 Tr. (Fischer) 76:5-77:25.)
Document") and ERISA § 402(a). (Joint Ex. 4 (Plan
Document), at 70 "Article Fifteen — Fiduciary                             115. The very same issue may be addressed in different ways
Responsibility" ¶ 15.01.)                                                 from one experienced and reasonable trustee to the next. (June
                                                                          21, 2016 Tr. (Fischer) 77:21-25.)
109. The Plan Document required FBTS to discharge its
duties solely in the interest of the Plan participants and
beneficiaries for the exclusive purpose of providing benefits             I. FBTS Retains Prairie (November 20, 2006)
and defraying reasonable expenses. (Joint Ex. 4 (Plan
Document), at 70 "Article Fifteen — Fiduciary                             116. At the time of the Transaction, Prairie, among
Responsibility" ¶ 15.03.)                                                 other [*25] things, was in the business of performing
                                                                          valuations of closely-held companies. (June 29, 2016 Tr.
110. The Plan Document further required FBTS to discharge                 (Aliferis) 4:14-19; Joint Ex. 9 (Apr. 11, 2007 Draft), at 55;
its "duties with the care, skill, prudence, and diligence under           June 30, 2016 Tr. (Gross) 6:8-13.)
the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in            117. Prairie provided ongoing valuation services for
the conduct of an enterprise of like character and with like              approximately 80% of the plans for which it performed the
aims." (Joint Ex. 4 (Plan Document), at 70 "Article Fifteen —             initial valuation. (June 30, 2016 Tr. (Gross) 19:13-20:3.)
Fiduciary Responsibility" ¶ 15.03.)
                                                                          118. Prairie is a highly respected valuation firm in the ESOP
                                                                          industry. (June 21, 2016 Tr. (Fischer) 40:6-7.)
H. FBTS's Pre-Transactional Investigation Procedure7                      119. One of the "heads" of Prairie, Robert Gross ("Gross"),
                                                                          has been involved in "hundreds" of ESOP transactions over
111. FBTS does not have any written [*24] materials
                                                                          the course of his career. (June 30, 2016 Tr. (Gross) 26:15-19;
describing its review procedures for an initial ESOP
                                                                          June 21, 2016 Tr. (Fischer) 40:10-18.)
acquisition transaction. (May 25, 2016 Tr. (Cory) 89:3-7;
May 26, 2016 Tr. (Ippensen) 115:6-17.)                                    120. At the time of the Transaction, Gross was the Managing
                                                                          Director at Prairie. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 55.)
112. Between 2006 and 2012, FBTS's pre-transactional
review process was "always evolving." (May 25, 2016 Tr.                   121. Gross had no personal involvement in the Transaction,
(Cory) 89:8-23.)                                                          including preparing the valuation or the fairness opinion.
                                                                          (June 30, 2016 Tr. (Gross) 20:22-22:13.)
113. There is no uniform approach in the ESOP industry as to
how a fiduciary needs to conduct due diligence for an ESOP                122. At the time of the Transaction, Aliferis was employed at
Transaction, and due diligence will vary depending on the                 Prairie as the Vice President of Corporate Finance. (June 29,
facts and circumstances of the case. (June 21, 2016 Tr.                   2016 Tr. (Aliferis) 4:9-13; Joint Ex. 9 (Apr. 11, 2007 Draft),
(Fischer) 95:1-14.)                                                       at 58.)
114. In the ESOP industry, whether a fiduciary's reliance on a            123. Aliferis led the Prairie team working on the SJP
valuation report is reasonable depends not only on the four               valuation. (June [*26] 29, 2016 Tr. (Aliferis) 5:7-13; June 30,
corners of the valuation report, but on the entirety of                   2016 Tr. (Gross) 20:19-21.)
everything else the fiduciary knows, everything else the
valuation firm knows, and everything discussed between the                124. Aliferis had previously performed one to two valuations
fiduciary and its attorneys, its valuation firm, and the seller's         for FBTS prior to the SJP ESOP Transaction. (June 29, 2016
                                                                          Tr. (Aliferis) 6:1-3.)

7 FBTS   also contends that once it was engaged, it participated in       125. On November 20, 2006, FBTS entered into an
"numerous conversations" about the SJP ESOP Transaction. (May             engagement agreement with Prairie pursuant to which Prairie
27, 2016 Tr. (Serbin) 152:15-24.) Upon reviewing Defendant's              would "undertake a series of ESOP-related services"
citation to the record and the relevant testimony, the Court finds that   including "a Preliminary Valuation/Feasibility study." (Joint
these conversations did not occur. The Court makes this finding           Ex. 7 (Prairie Engagement Agreement), at 1.) FBTS retained
based on the lack of detail offered by Defendant in support, the          Prairie to provide, among other things, the following services:
Court's assessment of the witnesses' credibility, and the fact that the   estimate the fair market value of SJP's stock; provide a
testimony mentioned the SJP ESOP Transaction as just one of many          valuation report; and provide a fairness opinion. (Joint Ex. 7
topics discussed in these purported discussions.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 108 of 190 Document 139-1
                                                                                                                                Page 9 of 61
                                                   2017 U.S. Dist. LEXIS 52117, *26

(Prairie Engagement Agreement), at 1-2.)                                  (Joint Ex. 9 (Apr. 11, 2007 Draft), at 54; Joint Ex. 10 (Apr.
                                                                          27, 2007 Report), at 68.)
126. FBTS selected Prairie based on its previous work
experience with the valuation firm and believed that Prairie              132. Nonetheless, FBTS expected Prairie to review the
had a great reputation in the valuation industry. (May 26,                financial information provided to it by SJP and Duff &
2016 Tr. (Ippensen) 143:14-144:2; May 27, 2016 Tr. (Serbin)               Phelps. (May 26, 2016 Tr. (Ippensen) 34:9-17.)
157:24-158:5.)
                                                                          133. During its due diligence process, Prairie did not discuss
127. Pursuant to the FBTS Engagement Agreement, SJP                       the basis of the valuation and the Transaction as a whole with
agreed to pay for the valuation services that Prairie provided.           FBTS and SJP except for the instances specifically set forth in
(Joint Ex. 6 (FBTS Engagement Agreement), at 8 ¶ 2.)                      the Court's findings of fact.9

128. Specifically, SJP agreed to pay Prairie the following                134. FBTS felt assured that Prairie received accurate
fees:    $16,000     to   $19,000     for   a   "Preliminary              information from SJP because the information primarily came
Valuation/Feasibility" and $16,000 to $19,000 for a                       in the form of audited financial statements. (May 26, 2016 Tr.
"[d]etailed valuation and required [*27] opinions." (Joint Ex.            (Ippensen) 35:14-24.)
7 (Prairie Engagement Agreement), at 3 "Item 3.")
                                                                          135. Audits of financial statements for the period of 2002 to
129. FBTS understood that Prairie would not be ensuring the               2005 were complete at the time of the Transaction. Audited
accuracy of the information provided by SJP or its agents.                financial statements for the year 2006 were in draft form as of
(Joint Ex. 7 (Prairie Engagement Agreement), at 4; May 26,                the date of the Transaction, given that the Churchin Group
2016 Tr. (Ippensen) 30:8-31:10.)                                          needed the ESOP valuation to adjust SJP's 2006 financial
                                                                          statements for the ESOP contribution. (July 1, 2016 Tr.
130. Prairie's Engagement Agreement with FBTS contained                   (Fouratt) 22:8-12.) [*29]
the following disclaimer:
     In completing this engagement, we will rely on                       136. FBTS, however, did not obtain or review the 2006 draft
     information provided by [FBTS] and [SJP] including, but              audited financial statements prior to the Transaction. (May 26,
     not limited to, financial statements, projections, product           2016 Tr. (Ippensen) 36:18-23 (FBTS did not receive any
     information, facilities descriptions, employee data, and             audited financials for SJP prior to the Transaction other than
     other information as may be requested. We will accept                those contained in the Offering Memo) 37:15-38:8 (other than
     this information as being accurate without independent               the financial information in the Offering Memo, FBTS,
     verification.                                                        through Ash, may have verbally received "limited
(Joint Ex. 7, at 4.)                                                      information" prior to the Transaction).)

131. Similarly, in the "Statement of Limiting Conditions"
contained in Prairie's April 11, 2007 Draft Valuation Report              J. Duff & Phelps Offering Memorandum (January 2007)
and April 27, 2007 Post-Transaction Valuation Report, Prairie
again advised FBTS that:                                                  137. SJP retained Duff & Phelps again in January 2007 to act
                                                                          as SJP's financial advisor in connection with SJP's decision to
      Information supplied by others that was considered in               implement the ESOP and in connection with the Transaction.
      this valuation is from sources believed to be reliable, and
      no further responsibility is assumed for its accuracy. We
      have assumed that the information furnished by the                  did not elaborate. Accordingly, the Court finds that the "efforts"
      Company has been reasonably prepared and reflects the               made by Prairie consist only of the actions that the Court sets forth in
      best currently available estimates [*28] and judgment of            its findings of fact.
      the Company's management as the historical and                      9 FBTS   alleges that Prairie asked some questions of Duff & Phelps,
      expected future performance of the Company and have                 SJP's financial advisor, as well as SJP's management, (June 29, 2016
      not undertaken any independent analysis to verify the               Tr. (Aliferis) 115:2-8), and that Prairie also had some discussions
      reasonableness of such information.8                                with FBTS and its counsel regarding the basis of the valuation and
                                                                          the Transaction as a whole. (June 29, 2016 Tr. (Aliferis) 115:8-11.)
                                                                          FBTS, however, failed to produce any documentary evidence
8 Prairiestates that the disclaimer does not mean that Prairie does not   supporting these purported discussions. Based on the lack of
try to verify the information. Rather, Aliferis testified that Prairie    corroborating evidence and the Court's assessment of the witnesses'
"does make efforts to verify the financial information presented to       credibility, the Court finds that Prairie did not engage in discussions
it." (June 29, 2016 Tr. (Aliferis) 115:22-116:4.) Aliferis, however,      beyond those specifically outlined in the Court's findings of fact.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 109 of 190 Document 139-1
                                                                                                                              Page 10 of 61
                                                    2017 U.S. Dist. LEXIS 52117, *29

(Court's Finding of Fact ("CFF") ¶ 34.)10                                  gas prices, construction spending, employment rates in the
                                                                           site prep industry, and asphalt prices were only current
138. SJP and Duff & Phelps entered into an engagement                      through June and July of 2006. (Joint Ex. 1 (Offering Memo),
agreement dated January 18, 2007, pursuant to which Duff &                 at 47-48.)
Phelps agreed to perform, inter alia, the following services:
determine the value of SJP's equity for the ESOP Transaction;              144. The Offering Memo further contained a discussion about
prepare a transaction memorandum and financial models for                  one of SJP's major customers, Hovnanian, including an
presentation to the ESOP trustee; participate in due diligence             analysis of Hovnanian's financial performance in 2005 and
visits, meetings, and consultations between SJP and the ESOP               2006. (Joint Ex. 2 (Mar. 2, 2007 E-mail from Christoffel to
trustee;    coordinate    distribution    of   all   financial             Aliferis, attaching Offering Memo), at 53; May 26, 2016 Tr.
information [*30] related to the ESOP Transaction to the                   (Ippensen) 156:22-158:17.)
ESOP trustee and its advisors; assist SJP in negotiating with
the ESOP trustee; assist SJP in negotiating ESOP Transaction               145. The Offering [*32] Memo stated that "New Jersey will
documents; and act as agent for SJP in identifying and                     continue to be a primary focus for [Hovnanian]" and that
developing sources of financing. (FBTS Ex. 25, D00485-86.)                 23.7% of Hovnanian's proposed communities were located in
                                                                           New Jersey. (Joint Ex. 2 (Mar. 2, 2007 E-mail from
139. Duff & Phelps prepared a Confidential Information                     Christoffel to Aliferis, attaching Offering Memo), at 53.)
Memorandum dated January 2007 (the "Offering Memo") to
be sent to potential third-party lenders to obtain financing and           146. The Offering Memo stated that SJP had been "steadily
to FBTS representing DiPano's opening bid for the sale of his              diversifying away from Hovnanian."11 (Joint Ex. 1 (Offering
shares to the SJP ESOP. (Stipulation of Facts ¶ 32; May 25,                Memo), at 12.) By "diversifying" the Offering Memo meant
2016 Tr. (Miscione) 7:3-16, 21:10-18; see also Joint Ex. 1                 that SJP was attempting to add additional customers. (May
(Offering Memo).)                                                          24, 2016 Tr. (D'Esposito) 22:4-23:2; 35:24-36:21.)

140. The Offering Memo was marketing material, which, in                   147. SJP was never asked to identify its purported additional
the context of similar transactions, tends to focus on the                 customers, explain why it believed it could get more
positive aspects of the company and downplay risk factors                  customers, or what additional costs, if any, would be needed
that would typically be identified during the buyer's due                  to cultivate those additional customers. (June 29, 2016 Tr.
diligence investigation. (July 15, 2016 Tr. (Messina) 73:11-               (Aliferis) 85:6-86:8, 86:23-87:8 (did not recall SJP
24; see also Sept. 19, 2016 Tr. (Puntillo) 110:3-22 (buyer is              specifically explaining how SJP determined that
expected to adjust seller's projections based on risk                      municipalities and commercial developers had available
assessment).)                                                              projects); Sept. 23, 2016 Tr. (Cory) 43:12-19 (did not recall
                                                                           discussions about whether SJP was diversifying away from
141. The Offering Memo contained a general overview                        Hovnanian, or how it could replace Hovnanian if it lost
discussion of the site preparation industry, including financial,          Hovnanian as a customer); July 6, 2016 Tr. (Ash) 56:4-24
regulatory, and [*31] regional issues. (Joint Ex. 1 (Offering              (did not recall SJP explaining specifics of its customer
Memo); Joint Ex. 2 (Mar. 2, 2007 E-mail from Christoffel to                diversification strategy).) [*33]
Aliferis, attaching Offering Memo), at 46-54; May 26, 2016
Tr. (Ippensen), at 153:20-154:21.)                                         148. The Offering Memo suggested that one of the reasons
                                                                           that SJP was projected to outperform its historical earnings
142. The Offering Memo contained four bullet points on the                 was because of its plans for customer diversification. (Joint
issue of "seasonal demand," briefly discussing how changing                Ex. 1 (Offering Memo), at 40.)
demand for services between seasons affected cash flow,
labor, and equipment management. (Joint Ex. 2 (Mar. 2, 2007                149. Contrary to the seller's representation that SJP had been
E-mail from Christoffel to Aliferis, attaching Offering                    steadily diversifying away from Hovnanian, the Offering
Memo), at 49; May 26, 2016 Tr. (Ippensen) 155:5-156:5.)                    Memo showed that SJP's dependence on Hovnanian had
                                                                           actually increased from 44% in 2002 to nearly 60% in 2006.
143. Although the Offering Memo's discussion of stock prices               (Joint Ex. 1 (Offering Memo), at 12 ("Customer
appeared to be current through the fourth quarter of 2006, its             Concentration"),     126-28     ("Top     Ten     Customers");
discussion of North American housing jobs, machinery costs,
                                                                           11 As proof of this diversification strategy, the Offering Memo noted
10 Inlight of the extensive findings by the Court, the Court repeats its   that as of December 2006, only 20% of SJP's outstanding bids were
earlier finding of fact to provide the necessary context, due to its       on Hovnanian jobs. (Joint Ex. 1 (Offering Memo), at 12, 27; July 6,
relevance to this section of the Court's findings.                         2016 Tr. (Ash) 66:22-67:6; May 26, 2016 Tr. (Ippensen) 93:5-14.)

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 110 of 190 Document 139-1
                                                                                                                        Page 11 of 61
                                               2017 U.S. Dist. LEXIS 52117, *33

Demonstrative 22.)                                                  157. The Offering Memo attached the 2005 Audited Financial
                                                                    Statements (which incorporated audited financial information
150. The Offering Memo offered 380,000 shares of DiPano's           from 2004); Audited Prepared Combined Statements for 2002
stock, or 38% of all outstanding shares in SJP for $16 million.     to 2005; and a "Draft" combined forecasted financial
(Joint Ex. 1 (Offering Memo), at 8, General Transaction             statement for 2006. (See Joint Ex. 1 (Offering Memo), at 56-
Overview.)                                                          120.)

151. FBTS and its advisors did not receive a copy of the            158. The Offering Memo included a disclaimer that expressly
Yacuzzio Stock Transfer Agreement prior to the Transaction          advised FBTS of the following:
and were not aware that DiPano had purchased 60% of the                  1. that the Offering Memo does not purport to be all
outstanding shares of SJP just two years earlier in March of             inclusive or contain all of the information that a
2005 for $4.5 million—more than five times less than the                 prospective investor might find to be material;
price DiPano proposed to sell the shares to the SJP ESOP.                2. that any prospective investor should conduct its own
(Pl.'s Ex. 4; Pl.'s Ex. 4(a); Pl.'s Ex. 4(b); Pl.'s Ex. 4(c); May        due diligence on SJP's business, financial information
26, 2016 Tr. (Ippensen) 118:20-22.)                                      and future prospects;

152. FBTS did not obtain any of SJP's financial information              3. that Duff & Phelps did not independently [*36] verify
with the exception [*34] of what was contained in the                    any of the information contained in the Offering Memo;
Offering Memo. (See generally Pl.'s Ex. 4; Pl.'s Ex. 4(a); Pl.'s         4. that Duff & Phelps disclaimed any responsibility for
Ex. 4(b); Pl.'s Ex. 4(c) (Index of FBTS's Rule 34 Responses);            the accuracy of the information contained in the Offering
May 26, 2016 Tr. (Ippensen) 36:18-23 (FBTS did not receive               Memo;
any audited financials for SJP prior to the Transaction other            5. that Duff & Phelps disclaimed any responsibility for
than those contained in the Offering Memo) 37:15-38:8 (other             any material information that may have been omitted
than the financial information in the Offering Memo, FBTS,               from the Offering Memo;
through Ash, may have verbally received "limited                         6. that the information contained in the Offering Memo
information" prior to the Transaction).)                                 was only current through the date of the Offering Memo,
                                                                         if not earlier;
153. Cory—the individual that FBTS identified as principally
                                                                         7. that Duff & Phelps disclaimed any responsibility to
responsible for reviewing the financial materials—did not
                                                                         supplement or update any of the information contained in
receive the Offering Memo, or even know of Duff & Phelps's
                                                                         the Offering Memo;
role, before the SJP ESOP Transaction. (May 25, 2016 Tr.
                                                                         8. that the Offering Memo did not purport to be an
(Cory) 98:25-100:25 (no recollection if she either knew about
                                                                         indication of the current state of affairs of SJP or
Duff & Phelps prior to the Transaction or when she saw the
                                                                         constitute a representation that there has been no change
Offering Memo).)
                                                                         to the business or affairs of SJP.12
154. Duff & Phelps relied on historical financial information       (Joint Ex. 1 (Offering Memo), at 2.)
provided by SJP to draft the Offering Memo. (May 25, 2016
                                                                    159. As the information contained in the Offering Memo was
Tr. (Miscione) 34:17-20.)
                                                                    prepared no later than January 2007, the Offering Memo did
155. The Offering Memo contained a financial overview of            not incorporate SJP's actual financial performance for the first
SJP, including historical financial statements for the period       quarter of 2007. (May 25, 2016 Tr. (Miscione) 11:15-19,
2002 through Estimated Fiscal Year End December 2006,               13:5-14; see generally Joint Ex. 1 (Offering Memo).)
five-year financial projections [*35] from 2007 through
2011, a description of SJP, and a description of the proposed
ESOP Transaction—the sale by DiPano of 380,000 shares of            K. Duff & Phelps Sends Prairie and FBTS the Offering
SJP to the ESOP, representing 38% of all outstanding shares         Memo
of the Company, for $16 million. (See generally Joint Ex. 1
                                                                    160. On or about March 2, 2007, Duff & Phelps sent Prairie a
(Offering Memo), at 3, Table of Contents.)
                                                                    copy of the [*37] Offering Memo. (Joint Ex. 2 (Mar. 2, 2007
156. After SJP's 34.4% growth in 2006, Duff & Phelps                E-mail from Christoffel to Aliferis, attaching Offering
projected the Company to make 0% growth in 2007. (Joint             Memo).)
Ex. 1 (Offering Memo), at 9.) Duff & Phelps also projected
4% growth in 2008, 6% growth in 2009, 8% growth in 2010,
                                                                    12 The  Court notes that this list constitutes a summary of, as opposed
and 6% growth in 2011. (Joint Ex. 1 (Offering Memo), at 9.)
                                                                    to a direct excerpt from, Joint Exhibit 1, at 2.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 111 of 190 Document 139-1
                                                                                                                         Page 12 of 61
                                                  2017 U.S. Dist. LEXIS 52117, *37

161. Prairie then forwarded a copy of the Offering Memo to               (Aliferis) 43:21-44:21, 80:21-25; ECF No. 215-1.)
FBTS at some point prior to the Transaction. (May 26, 2016
Tr. (Ippensen) 37:13-20; May 25, 2016 Tr. (Miscione) 7:12-               169. No representatives from FBTS participated in or
20.)                                                                     attended the March 12, 2007 visit. (June 29, 2016 Tr.
                                                                         (Aliferis) 42:20-43:1; May 26, 2016 Tr. (Ippensen) 11:13-19;
162. FBTS understood that the seller's projections in the                July 6, 2016 Tr. (Ash) 112:2-10.)
Offering Memo were based on financial information that was
current no later than December 2006. (May 27, 2016 Tr.                   170. Prairie did not inform FBTS of anything discussed at the
(Ippensen) 49:21-50:11.)                                                 March 12, 2007 visit. (May 26, 2016 Tr. (Ippensen) 11:20-
                                                                         12:6; July 6, 2016 Tr. (Ash) 91:11-17.)
163. Ippensen interpreted the Offering Memo as containing an
industry analysis, reviewed it, and felt comfortable with the
industry analysis. (May 26, 2016 Tr. (Ippensen) 153:20-                  M. March 13, 2007 Financing for Transaction [*39]
155:4; May 27, 2016 Tr. (Ippensen) 48:10-49:1.)
                                                                         171. By correspondence dated March 13, 2007, First
164. FBTS and Prairie failed to identify the inconsistency               American Bank approved a financing package for SJP in the
between the Offering Memo's representation that SJP was                  amount of $22.5 million in connection with the SJP ESOP
increasingly diversifying away from Hovnanian and the fact               Transaction—in the amount of various notes totaling $18.5
that SJP had grown increasingly reliant on Hovnanian during              million, and a $4 million line of credit, which was
the past five years. (July 6, 2016 Tr. (Ash) 68:18-70:15 (not            collateralized by all of SJP's assets, including its equipment,
specifically aware of how SJP was diversifying away from                 bank accounts, and contracts. (FBTS Ex. 31, at D00526-27.)
Hovnanian, or how long it had been diversifying away); June
29, 2016 Tr. (Aliferis) 68:3-17 (did not recall SJP saying that          172. Dugan and D'Esposito provided information to First
it was steadily diversifying [*38] away from Hovnanian, and              American Bank regarding SJP in connection with First
did not specifically recall looking to see if customer                   American Bank's loan to SJP. (May 23, 2016 Tr. (DiPano)
concentration was increasing or decreasing).)                            97:2-6.)

                                                                         173. The information SJP provided to First American Bank in
                                                                         connection with financing the SJP ESOP Transaction
L. March 12, 2007 Visit
                                                                         included SJP's customers, how SJP obtained work, how SJP
165. Aliferis of Prairie visited several work sites near SJP's           bid on jobs, and how SJP tracked jobs. (May 23, 2016 Tr.
offices on March 12, 2007.13 (June 29, 2016 Tr. (Aliferis)               (Dugan) 150:8-15.)
43:21-44:6; see also Joint Ex. 9 (Apr. 11, 2007 Draft), at 6.)
                                                                         174. First American Bank representatives visited the SJP
166. Aliferis only recalls being driven around by Dugan to               offices and job sites on more than one occasion. (May 23,
three or four work sites and spending approximately five                 2016 Tr. (DiPano) 98:17-24, 99:3-7; May 23, 2016 Tr.
minutes at each work site. (June 29, 2016 Tr. (Aliferis) 43:24-          (Dugan) 153:6-7.)
44:6, 45:5-14.)
                                                                         175. In addition to First American Bank, two other lending
167. Dugan explained to Aliferis the services that SJP was               institutions, LaSalle Business Credit, LLC and Citibank,
providing at each work site. (June 29, 2016 Tr. (Aliferis)               issued financing proposals to SJP in connection with the
45:5-14.)                                                                ESOP Transaction. The financing [*40] proposals were
                                                                         expressly subject to those institutions performing due
168. Aliferis observed firsthand that it was raining "pretty             diligence and they expressly advised SJP that they did not
bad" during the March 12, 2007 visit.14 (June 29, 2016 Tr.               constitute offers of loan commitments. (FBTS Ex. 29, at 1 ("It
                                                                         should be emphasized that the following is not intended to be
                                                                         nor should it be construed as a commitment . . . to provide the
13 Although  Prairie describes the March 12, 2007 visit as a "due        requested financing, but serves merely as a preliminary
diligence meeting," the Court finds no evidence concerning what          description of the possible terms of the proposed financing . . .
specific due diligence Prairie conducted on March 12, 2007, besides
                                                                         subject to further review, analysis, consideration and credit
visiting several of SJP's work sites.
                                                                         approval . . . ."), FBTS Ex. 30, at 1 ("This letter, however, is
14 On September 21, 2016, Plaintiff filed a Motion for Judicial Notice   neither a contract nor an offer to enter into a contract nor a
as to the weather conditions near SJP's offices on March 12, 2007.
(ECF No. 215.) Defendant responded on September 27, 2016. (ECF
No. 217.) Upon reviewing the parties' submissions, the Court denies      Plaintiff's Motion.

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 112 of 190 Document 139-1
                                                                                                                      Page 13 of 61
                                                  2017 U.S. Dist. LEXIS 52117, *40

commitment to obligate [LaSalle Business Credit] in any                 181. By e-mail message dated March 24, 2007, Aliferis sent
way."), at 5 ("[T]his letter is an expression of interest and is        D'Esposito and Miscione, a representative of First American
not a binding commitment of [LaSalle Business Credit] to                Bank, the preliminary projections that were utilized by Prairie
provide financing . . . [and] [t]he closing of the loan would be        for the valuation of SJP's common stock. (FBTS Ex. 9.)
conditioned upon [inter alia] . . . a satisfactory due diligence
review of the business and financial affairs of [SJP].").)              182. The March 24, 2007 e-mail message requested that
                                                                        D'Esposito "review the [*42] enclosed analysis and verify the
176. The SJP ESOP executed a loan from SJP to fund the                  comments" so that Prairie could move forward with its
Transaction (the "Internal ESOP Loan"). (May 27, 2016 Tr.               valuation report. (FBTS Ex. 9.)
(Ippensen) 24:1-5.)
                                                                        183. To verify the projections, Prairie reviewed SJP's updated
177. SJP later wrote down the Internal ESOP Loan by an                  financial information, which was provided by SJP. (June 29,
undetermined amount.15 (May 27, [*41] 2016 Tr. (Ippensen)               2016 Tr. (Aliferis) 79:20-25.)
24:6-10.)
                                                                        184. Prairie relied on the information provided by SJP and did
                                                                        not undertake an independent analysis to verify the underlying
N. March 2007 — Prairie Due Diligence                                   rationale. (June 29, 2016 Tr. (Aliferis) 79:15-25.)

178. On March 16, 2007, Aliferis requested additional                   185. On March 28, 2007, D'Esposito sent an e-mail message
information from D'Esposito, including, but not limited to,             to Aliferis, copying Miscione and Daniel Christoffel of Duff
information regarding SJP's top ten customers in terms of               & Phelps, attaching the draft audited combined financial
overall revenue for December 31, 2006; updated backlog16                statements for the period ending December 31, 2006 prepared
and revenue recognition, names and estimated revenues                   by the Curchin Group. (FBTS Ex. 34; May 24, 2016 Tr.
associated with the current top five to seven job bids; an              (D'Esposito) 30:2-5.)
updated staffing matrix for the fiscal year ended 2006; and the
                                                                        186. In the March 28, 2007 e-mail message, D'Esposito
"composition of revenues for SJP Contractors, National[,] and
                                                                        informed Prairie that SJP exceeded its projected earnings
Dyna-Tec." (FBTS Ex. 32.)
                                                                        before interest, tax, depreciation, and amortization
179. Aliferis also spoke with SJP management about backlog              ("EBITDA") for 2006 of $9.5 million with an adjusted
to confirm that the statements concerning backlog in the                EBITDA for 2006 of $11 million. (FBTS Ex. 34; May 24,
Offering Memo were correct. (June 29, 2016 Tr. (Aliferis)               2016 Tr. (D'Esposito) 51:12-25.)
64:6-12.)
                                                                        187. Prairie asked for information regarding the operational
180. In addition, Aliferis spoke with SJP management about              overview of SJP and the different services offered by SJP in
SJP's profit margins on "average" jobs. (June 29, 2016 Tr.              the market. (June [*43] 29, 2016 Tr. (Aliferis) 119:7-15.)
(Aliferis) 70:9-14.)
                                                                        188. Prairie also wanted to see historical audited financial
                                                                        statements, as well as information relating to backlog,
                                                                        customers, suppliers, and year-to-date financial information.
15 FBTS                                                                 (June 29, 2016 Tr. (Aliferis) 119:7-20.)
          alleges inconsistent facts regarding the amount of the
Internal ESOP Loan write-down. In its Proposed Findings of Fact,
                                                                        189. SJP provided all of the information that Prairie
FBTS states that the write-down was $5.5 million, and in its
                                                                        requested. (June 29, 2016 Tr. (Aliferis) 119:25-120:1.) Most
Proposed Conclusions of Law, FBTS states that the write-down was
$9.6 million. (Compare Def.'s Proposed Findings of Fact and             of this information was already contained in the Offering
Conclusions of Law ¶ 552 (citing May 27, 2016 Tr. (Ippensen) 24:6-      Memo. (May 29, 2016 Tr. (Aliferis) 119:11-13 (describing
10), with Def.'s Proposed Findings of Fact and Conclusions of Law ¶     information requested as "[p]retty much consistent with—
705 (citing July 6, 2016 Tr. (Ash) 127:3-8).) FBTS fails to cite to,    more or less consistent with what was [previously] provided
and the Court is unaware of, any documents presented at trial that      by the [C]ompany's financial advisor").)
contain the actual amount of the write-down. Because the specific
amount of the write-down is immaterial to the Court's decision for
reasons set forth in the Discussion section below, the Court need not   O. March 29, 2007 Teleconference
determine whether the write-down was $5.5 million or $9.6 million.
16 Backlog is work on hand (i.e., new work or a previous year's         190. On March 29, 2007, Ash and Cory of FBTS held a
unfinished contract work) that has yet to be performed. (May 23,        conference call with two of FBTS's attorneys from SFE&G to
2016 Tr. (DiPano) 41:3-14.)                                             discuss the Stock Appreciation Rights ("SARs") schedule and

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 113 of 190 Document 139-1
                                                                                                                     Page 14 of 61
                                              2017 U.S. Dist. LEXIS 52117, *43

the terms of the indemnification agreement in the Stock           29, 2007 Conference Call Memo), at 1; May 25, 2016 Tr.
Purchase Agreement (the "SPA"). (FBTS Ex. 11 (Mar. 29,            (Cory) 130:6-21.)
2007 Conference Call Memo), at 1.)

191. The conference call attendees were EB Committee              P. Prairie's April 11, 2007 Draft Valuation Report &
members Cory and Ash, as well as FBTS's legal counsel,            Fairness Opinion
Greenapple and Margaret Steere. (FBTS Ex. 11 (Mar. 29,
2007 Conference Call Memo), at 1.)                                200. On April 11, 2007, Prairie sent a draft valuation report
                                                                  ("April 11, 2007 Draft Valuation Report") to Cory at FBTS.
192. No one from Prairie participated in the March 29, 2007       (Joint Ex. 9 (Apr. 11, 2007 Draft), at 1.)
conference call. (FBTS Ex. 11 (Mar. 29, [*44] 2007
Conference Call Memo), at 1.)                                     201. It is typical to have a draft valuation report dated as of
                                                                  the transaction closing and a final report generated after the
193. Cory took notes ("March 29, 2007 Conference Call             date of closing to allow for the final report to accurately
Memorandum") during the March 29, 2007 conference call.           reflect the valuation on the closing date. (June 21, 2016 Tr.
(FBTS Ex. 11 (Mar. 29, 2007 Conference Call Memo), at 1-2;        (Fischer) 62:4-63:12.)
May 25, 2016 Tr. (Cory) 126:15-127:6.)
                                                                  202. Prairie typically spends two to two-and-a-half months on
194. According to the March 29, 2007 Conference Call              a valuation report, during which Prairie works on multiple
Memorandum, the only issues discussed were the SARs and           simultaneous engagements. (June 29, 2016 Tr. (Aliferis)
the proposed indemnification clause. (FBTS Ex. 11 (Mar. 29,       136:11-16, 169:23-170:24.)
2007 Conference Call Memo), at 1.)
                                                                  203. The general time period spent on valuation
195. SARs are a form of incentive compensation designed to        periods [*46] depends on the circumstances of each
benefit company management whereby management receives            particular transaction. (June 29, 2016 Tr. (Aliferis) 169:23-
a bonus when the stock price of the company rises. (May 25,       170:24.)
2016 Tr. (Miscione) 54:23-55:5; May 25, 2016 Tr. (Cory)
107:21-25.)                                                       204. In the April 11, 2007 Draft Valuation Report, the
                                                                  Industry Analysis section was missing. (Joint Ex. 9 (Apr. 11,
196. The participants of the March 29, 2007 conference call       2007 Draft), at 30.)
did not discuss what consequence SARs had on the fair
market value of SJP and did not ask Prairie to quantify the       205. It is a best practice for a valuation professional to include
effect of SARs on the final purchase price. (May 25, 2016 Tr.     an industry analysis section in a valuation report. (June 30,
(Cory) 108:22-109:5.)                                             2016 Tr. (Van Horn) 130:3-6; July 14, 2016 Tr. (Messina)
                                                                  72:1-3; June 30, 2016 Tr. (Gross) 23:1-4.)
197. Cory asked a single question about the SPA, specifically,
how Section 8.5 would work. (FBTS Ex. 11 (Mar. 29, 2007           206. The industry analysis section: (1) tells the reader that the
Conference Call Memo), at 2; May 25, 2016 Tr. (Cory)              valuation professional reviewed relevant industry and
129:7-13.)                                                        economic factors that could potentially impact the subject
                                                                  company; and (2) educates the reader about important trends
198. The attendees discussed the indemnification clause in the    and important factors that could influence the value of the
SPA and noted that the indemnification should come from the       subject company. (June 30, 2016 Tr. (Van Horn) 131:10-19.)
seller, the party receiving the money, not the Company.
(FBTS [*45] Ex. 11 (Mar. 29, 2007 Conference Call Memo),          207. A prudent investor would not have gone forward with
at 1; May 25, 2016 Tr. (Cory) 130:6-16.) The meeting notes
indicate that Greenapple requested a revision to the
                                                                  agreement were "negotiated," as opposed to being revised to comply
indemnification clause. (FBTS Ex. 11 (Mar. 29, 2007
                                                                  with ERISA § 410. See Johnson v. Couturier, No. 05-2046, 2008 U.S.
Conference Call Memo), at 1.)
                                                                  Dist. LEXIS 82902, 2008 WL 4443085, at *5 (E.D. Cal. Sept. 26,
                                                                  2008), aff'd and remanded, 572 F.3d 1067 (9th Cir. 2009) ("A
199. The terms of indemnification were not negotiated by
                                                                  number of federal courts have held that under ERISA § 410, where
FBTS, as FBTS merely sought to change the indemnification         an ESOP owns a substantial portion of the sponsoring company's
provision to comply with ERISA § 410.17 (FBTS Ex. 11 (Mar.        stock, it would be inconsistent with the intentions of ERISA to allow
                                                                  a trustee who has breached his fiduciary duties to the ESOP to be
                                                                  indemnified by the sponsoring company where the ESOP would
17 There   is no evidence that the terms of the indemnification   indirectly bear the financial burden.") (citations omitted).

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 114 of 190 Document 139-1
                                                                                                                      Page 15 of 61
                                              2017 U.S. Dist. LEXIS 52117, *46

the Transaction given that the April 11, 2007 Draft Valuation      214. In preparation of the April 11, 2007 Draft Valuation
Report was missing information about SJP's industry and            Report, Prairie and FBTS did [*49] not ask Duff & Phelps
region. (Sept. 19, 2016 Tr. (Puntillo) 87:10-24.)                  follow-up questions concerning: (a) the projected growth rate;
                                                                   (b) the projected margins; and (c) the assumptions and
208. After the Transaction, the April 27, 2007 Post-               justifications supporting Duff & Phelps's projections.18 (May
Transaction Valuation Report contained an Industry Analysis        25, 2016 Tr. (Miscione) 14:21-16:8 (no recollection of being
section, which a prudent investor would have                       asked by FBTS or Prairie how Duff & Phelps arrived at the
considered [*47] to be material prior to the Transaction for       compound annual growth rate ("CAGR")), 16:21-17:5 (no
determining whether the tenor of the industry analysis for SJP     recollection of being asked how Duff & Phelps arrived at
reasonably reflected SJP's projected performance. (Sept. 19,       EBITDA or gross profit margins), 83:9-12 (no recollection of
2016 Tr. (Puntillo) 85:15-86:14.)                                  being asked what assumptions were used in seller's financial
                                                                   model); May 24, 2016 Tr. (D'Esposito) 13:3-6 (no
209. The April 27, 2007 Post-Transaction Valuation Report
                                                                   recollection of being asked if 2006 earnings were
contained no discussion explaining or justifying the financial
                                                                   sustainable); June 29, 2016 Tr. (Aliferis) 114:12-15 (no
projections for SJP in light of the unfavorable economic
                                                                   recollection of what specific financial information was
trends in the housing industry. (June 30, 2016 Tr. (Van Horn)
                                                                   provided); 14:3-13 (no specific recollection of how SJP's
130:20-131:19; 174:2-17.)
                                                                   management described SJP); 23:5-16 (no specific recollection
210. Prairie used SJP's record 2006 financial performance as       of discussing the peer group with SJP), 58:18-20 (did not
the baseline for its projections even though it resulted in        recall if SJP identified its competitors by name), 59:2-12 (no
projections that deviated from SJP's five-year historical          specific recollection of discussing modifications to SJP's
average performance, due to, inter alia, the recent growth of      equipment), 68:12-17 (no recollection of analyzing customer
the Company. (Stipulation of Facts ¶¶ 51-52; see also July 5,      concentration trend), 77:15-78:9 (no specific recollection of
2016 Tr. (Stoesser) 24:5-7 ("The valuation reports by Prairie .    discussing projections [*50] with Duff & Phelps or SJP's
. . and by Duff & Phelps, use[] a baseline [of] 2006, which        management), 89:11-24 (did not recall comparing size of
was a really strong year for SJP"); July 14, 2016 Tr.              SJP's bids after the change of ownership).)
(Messina) 96:16-22.)
                                                                   215. Prairie by and large accepted, without verification,
211. With the exception of the Industry Analysis section,          representations made by SJP's management and financial
Prairie's April 11, 2007 Draft Valuation Report contained          advisor concerning SJP's business (e.g., its reputation,
many of the key components that are typical within the ESOP        contracts, backlog, bidding, and bid rate), as well as its
industry: a review of the transaction, a discussion of             historical and projected financial performance. (June 29, 2016
Prairie's [*48] background and experience, a discussion of         Tr. (Aliferis) 50:1-52:16; June 30, 2016 Tr. (Gross) 24:6-25:2,
the materials it reviewed, a discussion of SJP's historic          25:14-26:6.)
financial data, a discussion of SJP's projections of future
                                                                   216. Prairie copied verbatim information from the Offering
performance, and a discussion of how Prairie came up with its
                                                                   Memo, including information about SJP and projections
valuation, including the methodologies used, as well as a
                                                                   provided SJP, and pasted that information into the April 11,
narrative about the Company and the economy. (June 21,
                                                                   2007 Draft Valuation Report. (Compare Joint Ex. 1 (Offering
2016 Tr. (Fischer) 41:23-42:17.)
                                                                   Memo), at 22-32, with Joint Ex. 9 (Apr. 11, 2007 Draft), at 8-
212. Both the April 11, 2007 Draft Valuation Report and the        17; May 26, 2016 Tr. (Stipulation by D. Schnapp) 66:15-20
April 27, 2007 Post-Transaction Valuation Report contained         (establishing Prairie's copying and pasting).)
numerous errors and were missing some valuation
                                                                   217. Prairie received financial and company information
components. (See, e.g., July 14, 2016 Tr. (Messina) 105:6-
                                                                   directly from SJP or its advisors, which Prairie used in
106:14 (Plaintiff's expert witness, Dana Messina ("Messina"),
                                                                   preparing the April 11, 2007 Draft Valuation Report.
concluded that Prairie committed a host of valuation errors);
                                                                   (Stipulation of Facts ¶ 43.)
see generally June 30, 2016 Tr. (Van Horn) 153:5-188-20
(Defendant's expert witness, Bradley Van Horn ("Van Horn")
identified errors among valuation components).)
                                                                   18 Further, there is no evidence that Aliferis spoke with or obtained
213. In preparation of the April 11, 2007 Draft Valuation
Report, Prairie's review included a variety of data points, such   information directly from SJP's accountant. (June 29, 2016 Tr.
                                                                   (Aliferis) 78:21-79:11 (did not know of the Curchin Group or Robert
as SJP's revenue, profitability, working capital, and discount
                                                                   Fouratt); July 1, 2016 Tr. (Fouratt) 23:22-25 (could not recall
rates. (June 29, 2016 Tr. (Aliferis) 122:19-123:7.)
                                                                   speaking with Aliferis prior to the Transaction).)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 115 of 190 Document 139-1
                                                                                                                        Page 16 of 61
                                                  2017 U.S. Dist. LEXIS 52117, *50

218. It is typical in ESOP transactions that valuation                   (testifying that the April 11, 2007 Draft Valuation Report is
companies get information relating to the company from the               the only valuation report that she could recall); July 6, 2016
company itself (June 21, 2016 Tr. (Fischer) [*51] 42:18-23.)             Tr. (Ash) 21:17-20, 89:20-23 (testifying that she did not recall
                                                                         receiving a draft valuation prior to April 11, 2007); June 29,
219. Dugan and D'Esposito provided information about SJP to              2016 Tr. (Aliferis) 8:5-8, 94:22-25.)
Duff & Phelps and Prairie.19 (May 23, 2016 Tr. (DiPano)
33:17-35:4, 42:7-19-43:2.)                                               225. FBTS had an obligation to review and to understand the
                                                                         April 11, 2007 Draft Valuation Report. (May 26, 2016 Tr.
220. Dugan provided information to Prairie20 regarding                   (Ippensen) 145:21-23.)
contracts, backlog, customer information, and field
operations. (May 23, 2016 Tr. (DiPano) 78:13-79:3; May 23,               226. Ippensen reviewed the April 11, 2007 Draft Valuation
2016 Tr. (Dugan) 149:17-150:2.)                                          Report prior to the Transaction. (May 26, 2016 Tr. (Ippensen)
                                                                         133:17-134:5.)
221. FBTS did not review any of the financial information
that Prairie received to ensure that it was accurate or                  227. When reviewing the April 11, 2007 Draft Valuation
complete. (May 26, 2016 Tr. (Ippensen) 34:14-35:13.)                     Report, Ippensen performed his own "capitalized cash flow"
                                                                         calculation of market valuation using historical information as
222. The EB Committee typically receives a draft valuation               a "gut check." (May 27, 2016 Tr. (Ippensen) 13:18-
report a few days before the transaction is tentatively set to           14:19.) [*53]
close. (May 27, 2016 Tr. (Serbin) 133:12-16.)
                                                                         228. The capitalized cash flow method is derived from the
223. The April 11, 2007 Draft Valuation Report was provided              historical cash flow divided by the discount rate adjusted for
to FBTS less than three business days before the Transaction,            growth. (May 27, 2016 Tr. (Ippensen) 13:15-14:1.)
and less than two business days before Prairie's presentation
at the April 13, 2007 conference call. (Stipulation of Facts ¶           229. To perform the calculation, Ippensen added together the
48 (describing conference call on April 13, 2007); Joint Ex. 5           historical EBITDA figures for 2004, 2005, and 2006 and
(Stock Purchase Agreement).)                                             divided that number by three. That number was then divided
                                                                         by the 19.25 discount factor minus four percent, i.e., the
224. Prairie did not provide FBTS with any draft valuations              expected growth rate in the April 11, 2007 Draft Valuation
prior to April 11, 2007. (Pl.'s Ex. 4, Pl.'s Ex. 4(a), Pl.'s Ex.         Report. (May 27, 2016 Tr. (Ippensen) 81:5-82:25; Joint Ex. 9
4(b), Pl.'s Ex. 4(c) (Index of FBTS Rule 34 Responses); May              (Apr. 11, 2007 Draft), at 79.)
25, [*52] 2016 Tr. (Cory) 102:2-5 (testifying that she did not
recall receiving a draft valuation report prior to April 11,             230. In making his "gut-check" calculation, Ippensen did not
2007); May 26, 2016 Tr. (Ippensen) 12:7-13:1 (testifying that            use SJP's historical cash flows, but rather, its historical
he was not aware of receiving any draft valuation reports prior          EBITDA. Additionally, Ippensen did not look at the full
to April 11, 2007 and that if FBTS had received a draft                  historical period set forth in the April 11, 2007 Draft
valuation report prior to April 11, 2007, it would have been             Valuation Report, but rather only the three most recent years
kept in FBTS's files); May 27, 2016 Tr. (Serbin) 129:7-9                 (two of which were SJP's highest performing years). (May 27,
                                                                         2016 Tr. (Ippensen) 81:9-82:10; see also Joint Ex. 1 (Offering
                                                                         Memo), at 34, 37.)
19 FBTS   further alleges that Dugan and D'Esposito later began to
communicate directly with FBTS. (May 23, 2016 Tr. (DiPano) 42:7-         231. Ippensen's results from the capitalized cash flow method
19-43:2.) Upon reviewing the evidence presented and assessing the        for valuation comported with Prairie's valuation of SJP. (May
credibility of the witnesses, however, the Court finds that Dugan and    27, 2016 Tr. (Ippensen) 14:2-10.)
D'Esposito had direct communications with Prairie, but not with
FBTS. (See May, 26 2016 Tr. (Ippensen) 75:19-20; May 27, 2016            232. When Ippensen reviewed the April 11, 2007 Draft
Tr. (Ippensen) 31:2-7; July 6, 2016 Tr. (Ash) 61:9-12; Sept. 23, 2016    Valuation Report, he did so to ensure that [*54] Prairie's due
Tr. (Cory) 51:24-52:4.)                                                  diligence procedures, as set forth on page six, comported with
20 In                                                                    IRS Ruling 59-60. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 6;
     his testimony, DiPano refers generally to FBTS and Prairie as
"they" when describing who requested information from SJP in             May 26, 2016 Tr. (Ippensen) 184:6-20.)
connection with the SJP ESOP Transaction. (May 23, 2016 Tr.
                                                                         233. Serbin also read and reviewed the April 11, 2007 Draft
(DiPano) 78:13-79:3.) In light of the lack of evidence that FBTS
received financial documents directly from SJP, and after assessing      Valuation Report prior to the meeting on April 13, 2007, at
the credibility of the witnesses, the Court finds that the information   which she voted to approve the Transaction. (May 27, 2016
was provided directly to Prairie but not directly to FBTS.               Tr. (Serbin) 106:12-107:21.)

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 116 of 190 Document 139-1
                                                                                                                Page 17 of 61
                                             2017 U.S. Dist. LEXIS 52117, *54

234. Prairie's fairness opinion addressed "whether the            true. (June 29, 2016 Tr. (Aliferis) 80:21-81:12, 83:6-84:16;
consideration to be paid for the shares by the ESOP is equal to   June 30, 2016 Tr. (Gross) 25:14-19.)
or less than their fair market value as of the date of closing,
and whether the Transaction is fair to the ESOP Trust from a      242. Prairie relied on projections of SJP's future performance
financial point of view." (Joint Ex. 7 (Prairie Engagement        to reach its conclusions regarding the value of DiPano's stock.
Agreement), at 2.)                                                (Stipulation of Facts ¶ 47.)

235. The purpose of Prairie's fairness opinion was to opine as    243. In the April 11, 2007 Draft Valuation Report, Prairie
to whether the Transaction was fair from a financial point of     used the discounted cash flow ("DCF") method and the
view to the ESOP and whether the terms of financing were          market multiple method in preparing its valuation. (Joint Ex.
reasonable, and set forth the terms under which it conducted      9 (Apr. 11, 2007 Draft), at 46; June 29, 2016 Tr. (Aliferis)
its analysis. (June 30, 2016 Tr. (Gross) 48:14-49:5.)             18:11-23; May 26, 2016 Tr. (Ippensen) 103:16-20; Stipulation
                                                                  of Facts ¶ 49.)
236. Although FBTS retained Prairie to provide a valuation
report, FBTS understood that FBTS was ultimately                  244. Prairie weighed the market multiple method and the DCF
responsible for making the determination of the fair market       method, fifty percent each in the April 11, 2007 Draft
value of DiPano's shares. (May 26, 2016 Tr. (Ippensen) 7:5-       Valuation Report. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 46;
11.)                                                              May 26, 2016 Tr. (Ippensen) [*57] 103:16-109.)

237. In [*55] its fairness opinion, Prairie opined that the       245. Prairie's conclusion of SJP's value under the DCF
consideration the SJP ESOP was paying as part of the              method was $36,105,000. (Joint Ex. 9 (Apr. 11, 2007 Draft),
Transaction did not exceed fair market value, and that the        at 46.)
terms and conditions of the Transaction were fair to the SJP
                                                                  246. Prairie's conclusion regarding SJP's value under the
ESOP. (June 30, 2016 Tr. (Gross) 58:18-59:12.)
                                                                  market multiple method was $53,607,000. (Joint Ex. 9 (Apr.
238. Prairie's fairness opinion stated:                           11, 2007 Draft), at 46.)
     In completing this engagement, we have relied on
                                                                  247. The market multiple method and the DCF method were
     information provided by the ESOP Trustee and the
                                                                  both standard valuation methods used in the ESOP industry
     Company including, but not limited to, financial
                                                                  and were appropriately used by Prairie. (June 30, 2016 Tr.
     statements, projections, product information, facilities
                                                                  (Van Horn) 82:13-83:8.) It was appropriate to give each
     descriptions, employee data, and other information as
                                                                  valuation method fifty percent weight. (July 14, 2016 Tr.
     may have been requested. This information has been
                                                                  (Messina) 159:1-23.)
     accepted as being accurate without independent
     verification by us.                                          248. Under the DCF method, the value of a company is
(Joint Ex. 11 (Apr. 16, 2007 Fairness Opinion), at 3.)            derived by adding all of the company's projected future cash
                                                                  flows and discounting them to their present value. (July 14,
239. Typically, one of the components of a valuation report is
                                                                  2016 Tr. (Messina) 70:13-21; June 30, 2016 Tr. (Gross) 18:1-
"[a] statement that the data received has been relied on
                                                                  9; May 26, 2016 Tr. (Ippensen) 186:5-17. June 29, 2016 Tr.
with/without independent verification." (June 30, 2016 Tr.
                                                                  (Aliferis) 23:20-24; 148:4-14.)
(Van Horn) 150:12-24.) This statement puts the reader (i.e.,
FBTS) "on alert" that the valuation advisor (i.e., Prairie) did   249. Under the market multiple method, the value of a closely
not independently verify the information that it received from    held company is derived by identifying similar publicly traded
its sources and that the burden for conducting any necessary      companies (the "peer group"), expressing the known market
due diligence was shifted to the reader (i.e., FBTS). (June 30,   value of the peer group (based on publicly traded share price)
2016 [*56] Tr. (Van Horn) 151:12-21.)                             as a function of a financial metric, and then applying that
                                                                  formula to derive the privately [*58] held company's value.
240. In the normal course of performing a valuation, Prairie
                                                                  (June 30, 2016 Tr. (Gross) 15:5-16:2; July 14, 2016 Tr.
often received financial statements; however, Prairie does not
                                                                  (Messina) 111:23-112:8.)
undertake an independent audit of that information as Prairie
is not an accounting firm. (June 30, 2016 Tr. (Gross) 23:21-
24:12; June 29, 2016 Tr. (Aliferis) 4:20-5:6.)
                                                                  i. FBTS's Review of Prairie's Reliance on 2006
241. Unless information provided by the seller is implausible     Performance
on its face, Prairie will typically accept such information as
                                                                  250. FBTS understood that the financial projections used by

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 117 of 190 Document 139-1
                                                                                                                             Page 18 of 61
                                                  2017 U.S. Dist. LEXIS 52117, *58

Prairie were a leading driver of Prairie's value conclusion             Hovnanian during the past five years. (CFF ¶ 164.)23
under the DCF method. (May 26, 2016 Tr. (Ippensen) 39:1-
40:1; July 14, 2016 Tr. (Messina) 70:22-71:4 (explaining that           257. FBTS also attributed the 2006 growth to SJP's bidding
the driving factors of the DCF method are the cash flow                 on larger projects and moving into areas outside of New
projections and discount rate).)                                        Jersey, such as New York. (May 27, 2016 Tr. (Ippensen)
                                                                        65:10-15.) FBTS, however, did not independently verify
251. SJP experienced significant, positive revenue growth in            whether this was true. (May 26, 2016 Tr. (Ippensen) 59:10-
the years 2005 and 2006 and reported record revenues, gross             61:17; 80:8-15 (unable to identify any evidence except SJP's
profits, and EBITDA for 2006.21 (Joint Ex. 9 (Apr. 11, 2007             top customers for 2006 as reflected in the Offering Memo);
Draft), at 72, 79; May 24, 2016 Tr. (D'Esposito) 11:6-12:11.)           July 6, 2016 Tr. (Ash) 43:7-16.)

252. SJP's growth in the years 2005 and 2006 coincided with             258. The Offering Memo revealed that while some customer
DiPano's assumption of the CEO position at SJP. (May 24,                revenues were growing (e.g., Hovnanian), other customer
2016 Tr. (D'Esposito) 31:4-8.)                                          revenues were decreasing or wholly disappeared (e.g., Sharp,
                                                                        Millennium, Sunrise, Kara Homes, Inc. [*60] ("Kara
253. FBTS attributed SJP's growth in 2005 and 2006 to the               Homes"),24 Artisan Group, Continental, Signature, Halpern,
change in management structure. (May 27, 2016 Tr.                       American Properties, Nordic, Bukiet, SGS Communities).
(Ippensen) 64:21-65:9; May 27, 2016 Tr. (Serbin) 118:6-11.)             (Joint Ex. 1 (Offering Memo) at 126.)
254. Although FBTS may have attributed SJP's growth to                  259. Ippensen reviewed the projections in the April 11, 2007
change in management, FBTS's belief was unsubstantiated                 Draft Valuation Report and felt "extremely comfortable" with
given that FBTS failed to conduct any analysis or diligence to          the projected 0% growth for 2007. (May 26, 2016 Tr.
determine [*59] the actual effect of management.22                      (Ippensen) 186:24-187:5.)
255. FBTS noted SJP's growth in 2005 and 2006 by customer,              260. Ippensen "remember[ed] distinctly" when reviewing the
utilizing the Top Ten Customer Lists in the Offering Memo.              projections seeing few other reports in his sixteen years of
(Joint Ex. 1 (Offering Memo), at 126-28; May 26, 2016 Tr.               experience that projected 0% growth the year following 34%
(Ippensen) 87:22-88:4.)                                                 growth. (May 26, 2016 Tr. (Ippensen) 186:24-187:8.)

256. FBTS did not conduct a detailed analysis of SJP's growth           261. Ippensen believed that the projections, which projected
in 2005 and 2006 by customer, however, and failed to                    0% growth for 2007 and increased growth in the following
identify, for example, the inconsistency between SJP's                  years, were "extremely conservative." (May 26, 2016 Tr.
representation that it was diversifying away from Hovnanian             (Ippensen) 186:24-187:11.)
and the fact that SJP had grown increasingly reliant on
                                                                        262. Ippensen did not think that the financial projections
                                                                        contained in the April 11, 2007 Draft Valuation Report were
21 SJP'sestimated growth between 2005 and 2006 in terms of net          unrealistic for various reasons, including growth in SJP's
revenues and growth was 34.4% or $60,831,000. (Joint Ex. 1              revenue over the prior five years; projected zero percent
(Offering Memo), at 122.)                                               growth for 2007; $58 million backlog going into 2007; $8.5
22 Defendant
                                                                        million of awarded bids for 2007; and outstanding bids for
              contends that DiPano "modernized SJP by, among other
                                                                        2007, which SJP could also have been awarded. (May 27,
things, making upgrades to SJP's equipment fleet and computer
systems, as well as changing the management of SJP's maintenance
                                                                        2016 Tr. (Ippensen) 16:2-19.)
facility and the heavy equipment tracking system." (Def.'s Proposed
                                                                        263. The financial [*61] projections in the April 11, 2007
Findings of Fact and Conclusions of Law ¶ 23 (citing May 23, 2016
Tr. (DiPano) 48:21-49:3).) There is no evidence, however, that
                                                                        Draft Valuation Report increased SJP's total operating
Prairie or FBTS knew or considered the effect of the change in
management structure prior to the SJP ESOP Transaction. (See June       23 Inlight of the extensive findings by the Court, the Court repeats its
29, 2016 Tr. (Aliferis) 60:5-20, 62:7-63:4 (Aliferis was unaware that
                                                                        earlier finding of fact to provide the necessary context, due to its
SJP had any proprietary software, and had no recollection of
                                                                        relevance to this section of the Court's findings.
discussing SJP's computer system either with SJP or FBTS) (citing
June 29, 2016 Tr. (Aliferis) 60:5-20, 62:7-63:4); see also June 29,     24 Additionally,
                                                                                       FBTS and Prairie did not discuss the effect of Kara
2016 Tr. (Aliferis) 59:18-60:17 (did not recall any discussions with    Homes's bankruptcy on either SJP's ability to match its 2006
SJP regarding upgrading its fleet beyond the ordinary periodic          revenues, or on SJP's stated strategy of diversifying away from
maintenance, nor did he recall discussing upgrades to its computer      Hovnanian. (May 26, 2016 Tr. (Ippensen) 102:21-103:1; May 23,
system).)                                                               2016 Tr. (Dugan) 176:9-15, 189:17-23.)

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 118 of 190 Document 139-1
                                                                                                                  Page 19 of 61
                                             2017 U.S. Dist. LEXIS 52117, *61

expenses between 2006 and 2007 and continued to increase          respectively. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 72.)
the operating expenses from 2007 to 2011. (May 27, 2016 Tr.
(Ippensen) 17:12-22; Joint Ex. 9 (Apr. 11, 2007 Draft), at 79.)   272. Further, from 2002 to 2003, SJP's unadjusted income
                                                                  from operations decreased from 13.05% to 6.90%; and from
264. SJP was projected to achieve revenue growth of $16           2003 to 2004, SJP's unadjusted income from operations
million during the five years 2007 through 2011, which is $1      decreased from 6.90% to 3.86%. (Joint Ex. 9 (Apr. 11, 2007
million more than the revenue growth that SJP achieved in         Draft), at 72.)
2006 as compared to 2005. (May 27, 2016 Tr. (Ippensen)
21:6-20; Joint Ex. 9 (Apr. 11, 2007 Draft), at 79.)               273. Prairie believed that the 16.25% unadjusted income from
                                                                  operations in 2006 demonstrated that SJP's profitability had
265. Prairie projected that SJP would generate average            been increasing, specifically since 2004. (June 29, 2016 Tr.
revenues, gross profits, gross profit margins, EBITDA,            (Aliferis) 151:11-20.)
EBITDA margins, and cost of sales margins that deviated
from SJP's historical five-year average. (Joint Ex. 9 (Apr. 11,   274. Prairie also determined that the gross profit projections
2007 Draft), at 79.)                                              for 2007 to 2011, which mirrored the 25.4% achieved by SJP
                                                                  in 2006, were reasonable based on discussions with
266. Prairie projected that SJP would match its 2006 record       management, historical trend analysis, growth in revenue and
gross profits in 2007 and achieve record gross profits in each    profitability, strong backlog numbers, and continued
subsequent year. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 79.)      solicitation of bids on new projects. (June 29, 2016 Tr.
                                                                  (Aliferis) 152:16-153:10; Joint Ex. 9 (Apr. 11, 2007 Draft) at
267. Prairie's projected cost of sales, cost of sales margins,    72.)
and income from operations margins were more favorable
than either SJP's five-year average, three-year average, or       275. Aliferis concluded that the drivers for SJP's profitability
two-year average historical margins. (June 29, 2016 Tr.           were an increase in revenues, due to SJP's change in
(Aliferis) 28:4-30:3, 31:1-16; Joint Ex. 9 (Apr. 11, 2007         management, and an increase in profit margins, due to SJP's
Draft), at 72, 79.) [*62]                                         ability to provide a variety of services for each job (meaning
                                                                  that SJP was vertically integrated [*64] and could offer a
268. The financial projections in the April 11, 2007 Draft        more comprehensive array of services per job, permitting it to
Valuation Report decreased EBITDA for 2007 by five percent        bid for larger projects). (Joint Ex. 9 (Apr. 11, 2007 Draft), at
as compared to 2006. (May 27, 2016 Tr. (Ippensen) 17:23-          51; June 29, 2016 Tr. (Aliferis) 87:17-89:24, 151:14-25; May
18:17; Joint Ex. 9 (Apr. 11, 2007 Draft), at 79. June 29, 2016    23, 2016 Tr. (DiPano) 46:2-20.) For example, SJP had the
Tr. (Aliferis) 33:2-10; Joint Ex. 9 (Apr. 11, 2007 Draft), at     ability to clear a work site, to process refuse from the site, and
79.) SJP's 2007 projected EBITDA, however, was still              then to perform work on the site, such as paving, the creation
approximately twice as large as SJP's year historical average.    of roads, and other necessary infrastructure for home building
(See Joint Ex. 9 (Apr. 11, 2007 Draft), at 79.)                   activity. (May 25, 2016 Tr. (Miscione) 24:3-10.)
269. When calculating the projected revenues and sales for        276. As a function of SJP's ability to crush and recycle rock
SJP, Prairie took into account whether SJP had sufficient         on site, the Offering Memo stated that SJP was the "only
equipment, personnel, and finances to realize the projections,    vertically integrated site developer in the region." (Joint Ex. 1
based on the information supplied by SJP. (June 29, 2016 Tr.      (Offering Memo) at 11.)
(Aliferis) 3 5:7-15; Joint Ex. 9 (Apr. 11, 2007 Draft), at 79.)
                                                                  277. Notwithstanding the Offering Memo's description of SJP
270. Although Prairie projected SJP's costs to increase           as "vertically integrated," SJP was only partially vertically
because SJP was in a capital intensive business, (June 29,        integrated because it did not supply its own commodity
2016 Tr. (Aliferis) 35:7-22; Joint Ex. 9 (Apr. 11, 2007 Draft),   products, such as asphalt, through its value chain. (July 14,
at 79), Prairie projected that SJP's costs as a percentage of     2016 Tr. (Messina) 49:21-50:6.)
sales would be 5.5% less than SJP's historical cost as a
percentage of sales (Joint Ex. 9 (Apr. 11, 2007 Draft), at 79;    278. Prairie believed that SJP's vertical integration allowed
see also Demonstrative 3.)                                        SJP to achieve its record revenues in 2006 and to bid on larger
                                                                  more profitable projects. (June 29, 2016 Tr. (Aliferis) 89:7-
271. SJP's 2006 unadjusted income from operations was             10, 99:15-20.)
16.25%. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 72.) SJP's five-
year, three-year, and two-year average [*63] unadjusted           279. SJP had been partially vertically [*65] integrated,
income from operations were: 9.92%, 9.89%, and 12.99%,            however, since at least 1996 when Dyna-Tec's formation


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 119 of 190 Document 139-1
                                                                                                                           Page 20 of 61
                                                  2017 U.S. Dist. LEXIS 52117, *65

completed the SJP trifecta of South Jersey, National, and               phase projects and an increased work rate. (May 23, 2016 Tr.
Dyna-Tec. (Joint Ex. 1 (Offering Memo) at 25; May 23, 2016              (DiPano) 70:7-25; Joint Ex. 1 (Offering Memo), at 27.)
Tr. (DiPano) 27:20-25 (testifying that SJP had been using
rock crushing equipment since 1996); May 25, 2016 Tr.                   287. In contrast to SJP's backlog at the end of 2006 of $58
(Miscione) 24:11-25:13.)                                                million, SJP's backlog at the end of 2005 was $38 million and
                                                                        2006 was SJP's most profitable year. (Joint Ex. 9 (Apr. 11,
280. SJP's partial vertical integration did not provide it with         2007 Draft), at 13, 32.)
any long-term sustainable competitive advantages because
smaller companies had the ability to subcontract different              288. SJP [*67] expected to work on 75% of the $58 million
parts of the value chain, thereby vertically integrating                backlog in 2007. (May 26, 2016 Tr. (Ippensen) 74:15-21;
themselves. (July 14, 2016 Tr. (Messina) 53:10-18; Joint Ex.            Joint Ex. 1 (Offering Memo), at 27; Joint Ex. 9 (Apr. 11, 2007
1 (Offering Memo), at 46 (stating that "[s]mall companies can           Draft), at 13.)
compete effectively by subcontracting their services to larger
                                                                        289. It would have been unusual for Prairie to make any sort
firms, specializing by type of work, or becoming a preferred
                                                                        of independent verification of SJP's backlog. (June 30, 2016
contractor for local builders and developers").)
                                                                        Tr. (Van Horn) 97:11-98:8.)
281. Although cost advantages owing to a company's vertical
                                                                        290. Prairie did not obtain or review any of SJP's contracts
integration are typically quantified in a valuation report (July
                                                                        supporting the backlog. (June 29, 2016 Tr. (Aliferis) 64:13-
14, 2016 Tr. (Messina) 53:22-54:3), SJP's purported cost
                                                                        65:16, 84:13-16.)
advantages due to its vertical integration were not quantified
in the April 11, 2007 Draft Valuation Report (see generally             291. FBTS did not independently verify SJP's representations
Joint Ex. 9 (Apr. 11, 2007 Draft)).                                     concerning backlog prior to the Transaction.26
282. The EBITDA gross profits and EBITDA [*66] margins                  292. The significant amount of backlog SJP had going into
in the April 11, 2007 Draft Valuation Report were more                  2007 was one of the reasons FBTS and Prairie felt confident
favorable to a higher valuation of SJP than the same                    that SJP would be able to realize its 2007 projections as set
computations in the Offering Memo. (May 26, 2016 Tr.                    forth in the April 11, 2007 Draft Valuation Report. (May 26,
(Ippensen) 54:9-21.)                                                    2016 Tr. (Ippensen) 75:6-9; May 25, 2016 Tr. (Cory) 143:19-
                                                                        23, 164:23-165:9; May 27, 2016 Tr. (Serbin) 121:7-9; June
283. FBTS was never told by Prairie why the difference in the
                                                                        29, 2016 Tr. (Aliferis) 63:12-17.)
EBITDA gross profits and EBITDA margins between the
Offering Memo and the April 11, 2007 Draft Valuation                    293. Prairie believed that SJP's revenue and revenue growth
Report arose. (May 26, 2016 Tr. (Ippensen) 54:22-55:6.)                 projections were supported by backlog and bids. (June 29,
                                                                        2016 Tr. (Aliferis) 106:18.) Prairie, however, did not
                                                                        determine whether SJP's profit and expense margins (e.g.,
ii. FBTS's Review of Prairie's Consideration of Backlog
                                                                        gross margins, EBITDA margin, [*68] cost of goods sold
                                                                        margins) were also supported by backlog and bids. (July 29,
284. Backlog is work on hand (i.e., new work or a previous
                                                                        2016 Tr. (Aliferis) 131:16-136:10.)
year's unfinished contract work) that has yet to be performed.
(May 23, 2016 Tr. (DiPano) 41:3-14.)
                                                                        294. While backlog can be a good indicator of a company's
                                                                        revenues for the following year, particularly for a company in
285. SJP's backlog at the end of 2006 was approximately $58
                                                                        the construction industry, (June 29, 2016 Tr. (Aliferis) 153
million.25 (Joint Ex. 1 (Offering Memo), at 27; Joint Ex. 9
                                                                        :11-22; July 14, 2016 Tr. (Messina) 181:10-12), backlog
(Apr. 11, 2007 Draft), at 13; June 29, 2016 Tr. (Aliferis)
153:23-154:1.)

286. As stated in the Offering Memo, SJP's backlog grew                 26 FBTS  did not obtain or review any of SJP's contracts supporting
from 2005 to 2006 as a result of SJP's bidding on larger multi-         SJP's backlog figure. (May 26, 2016 Tr. (Ippensen) 75:19-20; May
                                                                        27, 2016 Tr. (Ippensen) 31:2-7; July 6, 2016 Tr. (Ash) 61:9-12; Sept.
                                                                        23, 2016 (Cory) 51:24-52:4; see also June 29, 2016 Tr. (Aliferis)
25 SJP's2006 year-end backlog was comprised of contracts that SJP       64:13-65:16, 84:13-16 (Prairie did not obtain or review any of SJP's
had been awarded in 2002, 2003, 2004, 2005, and 2006. (Joint Ex. 1      contracts supporting SJP's backlog figure).) Rather, this
(Offering Memo), at 26; May 23, 2016 Tr. (Dugan) 130:2-19               representation was copied verbatim by Prairie from the Offering
(explaining that the prefix on the Job Number referred to the year in   Memo. (Compare Joint Ex. 1 (Offering Memo), at 27, with Joint Ex.
which the contract had been awarded).)                                  9 (Apr. 11, 2007 Draft) at 13.)

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 120 of 190 Document 139-1
                                                                                                                         Page 21 of 61
                                               2017 U.S. Dist. LEXIS 52117, *68

alone would have been insufficient to assure a prudent              finances for 2006 prior to the Transaction because it needed
investor that SJP was going to meet its projections for 2007.       the completed SJP valuation to adjust the finances for SJP's
(Sept. 19, 2016 Tr. (Puntillo) 81:22-84:4.)                         contribution to the ESOP and did not review any of SJP's
                                                                    contracts prior to the Transaction. (CFF ¶ 135.)27
295. A prudent investor must determine what the backlog
consists of, with whom the company has contracts, whether           304. Prairie and FBTS did not determine when SJP had been
the backlog is represented by signed contracts, and how long        awarded the contracts that constituted its backlog. (June 29,
it will take a company to generate revenue from the backlog.        2016 Tr. (Aliferis) 107:8-108:10; May 27, 2016 Tr.
(Sept. 19, 2016 Tr. (Puntillo) 81 :22-84:4.) Further, backlog is    (Ippensen) 70:20-22.)
not necessarily correlated with sales because it can be
cancelled. (July 14, 2016 Tr. (Messina) 88:5-13.)                   305. On February 7, 2007, SFE&G requested from SJP a
                                                                    description of SJP's contracts in excess of $50,000. (Joint Ex.
296. Three of the largest jobs in SJP's backlog had been            13 (February 7, 2011 E-mail from Steere to Dugan), at 4.)
awarded in 2006 (i.e., Grove at New Windsor for
$14,101,078, Reserve at New Windsor for $5,062,415, and             306. On March 29, 2007, SFE&G renewed its request to SJP
Montvale for $2,829,289). (May 23, 2016 Tr. (Dugan)                 for a description of contracts valued in excess of $50,000.
157:22-25; Joint Ex. 1 (Offering Memo), at 26.)                     (FBTS Ex. 64 (Mar. 29, 2007 E-mail from Steere to
                                                                    D'Esposito), at D00854.)
297. In addition, SJP generally bid approximately [*69] $140
million in work per year and had an average historical hit rate     307. In response to SFE&G's [*71] requests for contracts in
of approximately 45%. (Joint Ex. 1 (Offering Memo), at 27.)         excess of $50,000, SJP indicated that it would only provide
The 45% hit rate represented the quantity of jobs SJP               SFE&G with a single basic form contract. (FBTS Ex. 64
successfully bid. (May 23, 2016 Tr. (DiPano) 59:3-17.)              (Mar. 30, 2007 E-mail from Cheslow to Steere), at D00853-
                                                                    54.)
298. FBTS considered SJP's historical hit rate of 45% one of
the reasons SJP could meet its 2007 projections as set forth in     308. SJP did not enter into contracts with three out of its top
the April 11, 2007 Draft Valuation Report. (Joint Ex. 1             ten customers. (May 23, 2016 Tr. (Dugan) 135:2-24.)
(Offering Memo), at 26; May 26, 2016 Tr. (Ippensen) 79:10-
                                                                    309. FBTS was not aware that SJP conducted business with
22; July 6, 2016 Tr. (Ash) 125:13-19 (Ash believed that SJP
had a good chance of making its projections given its $58           some of its customers without entering into a contract.28
million backlog and 45% hit rate on its bids).)

299. Going into 2007, SJP was starting to expand into New           iii. FBTS's Review of Prairie's Consideration of Historical
York by bidding on increasingly large-scale site development        Volatility
projects in that state, including work related to the Stewart Air
Force Base and for Hovnanian. (May 23, 2016 Tr. (Dugan)             310. FBTS reviewed the historical EBITDA and EBITDA
145:24-146:23.)                                                     margins for SJP for the years 2002 to 2006, and did not
                                                                    consider SJP's financial performance to be volatile. (May 26,
300. SJP's growing backlog was a positive indicator that SJP        2016 Tr. (Ippensen) 56:6-58:7.)
was growing as a company and winning increased bid work.
(May 23, 2016 Tr. (DiPano) 70:20-25.)                               311. The Offering Memo and April 11, 2007 Draft Valuation
                                                                    Report reflected the volatility of SJP's historical margins and
301. In the process of carrying out its audit, the Curchin          growth. (Joint Ex. 1 (Offering Memo), at 34, 38; Joint Ex. 9
Group reviewed SJP's contracts and billings to date,                (Apr. 11, 2007 Draft), at 72, 79; July 14, 2016 Tr. (Messina)
confirmed the total amounts, the amount of work to                  89:16-24, 95:25-96:6; 97:25-98:4 (describing SJP's historical
date, [*70] the amounts billed, and any amounts owed to SJP.
(July 1, 2016 Tr. (Fouratt) 8:15-24.)
                                                                    27 Inlight of the extensive findings by the Court, the Court repeats its
302. The Curchin Group also independently verified SJP's            earlier finding of fact to provide the necessary context, due to its
backlog numbers by making inquiries to management and               relevance to this section of the Court's findings.
analyzing the information provided about the remaining work         28 Given    that FBTS never independently verified SJP's
to be done, as well as contracts awarded but not yet started.       representations concerning backlog prior to the Transaction (CFF ¶
(July 1, 2016 Tr. (Fouratt) 9:14-22.)                               291), and in the absence of evidence to the contrary, the Court finds
                                                                    that FBTS did not know that SJP conducted business with some of
303. The Curchin Group did not complete its audit of SJP's          its customers without a contract.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 121 of 190 Document 139-1
                                                                                                                  Page 22 of 61
                                              2017 U.S. Dist. LEXIS 52117, *71

EBITDA, EBITDA margins, and cost of goods sold margins             Memo), at 36, 40, 122, with Joint Ex. 9 (Apr. 11, 2007 Draft),
as volatile).)                                                     at 79.)

312. As reported in the April 11, 2007 Draft Valuation             320. FBTS did not recast the seller's projections; rather, it
Report, SJP's historical margins for EBITDA, income from           utilized the seller's projections and/or made upward
operations, and income before taxes and gross profit,              adjustments to various earnings line items (i.e., EBITDA,
varied [*72] substantially from one year to the next. (Joint       EBITDA margin, gross profit, gross profit margin, pretax
Ex. 9 (Apr. 11, 2007 Draft), at 72, 79 "Percentage Income          income) or a downward adjustment to the expense line items
Statements," "Year to Year Growth," and "EBITDA Margin";           (i.e., cost of goods sold). (Stipulation of Facts ¶ 47; June 29,
see also Demonstrative 10 (showing SJP's EBITDA margin             2016 Tr. (Aliferis) 80:1-9, 91:24-92:11; May 26, 2016 Tr.
standard deviation).)                                              (Ippensen) [*74] 41:14-23; compare Joint Ex. 1 (, with Joint
                                                                   Ex. 9 (Apr. 11, 2007 Draft), at 79.)
313. FBTS never expressed any concern to either Prairie or
Duff & Phelps that the historical financial performance of SJP     321. A prudent investor typically recasts the projections
appeared to be volatile. (May 26, 2016 Tr. (Ippensen) 56:6-8,      contained in the seller's financial model based on at least
58:8-12; May 25, 2016 Tr. (Miscione) 16:15-17:9.)                  some of the investor's independent due diligence. (Sept. 19,
                                                                   2016 Tr. (Puntillo) 59:23-61:1; 109:2-6.) Recast projections
314. FBTS believed that SJP's historical financial                 tend to be more conservative than the seller's projections.
performance was not volatile because SJP's revenues grew           (Sept. 19, 2016 Tr. (Puntillo) 109:2-110:22.)
from 2002 to 2006. (May 27, 2016 Tr. (Ippensen) 20:16-
21:5.)                                                             322. Approximately three weeks prior to the Transaction,
                                                                   Prairie sought SJP's comment and approval for the projections
315. Revenue and revenue growth rates do not necessarily           Prairie sought to utilize in its valuation. (FBTS Ex. 9 (Mar.
translate into profit and are not necessarily good indicators of   24, 2016 E-mail from Aliferis to D'Esposito and Miscione).)
a company's financial health, particularly in a cyclical
business or a business with low margins. (July 14, 2016 Tr.        323. Neither Prairie nor FBTS spoke with SJP's accountant
(Messina) 81:21-82:9.)                                             about SJP's historical or projected financial information. (July
                                                                   1, 2016 Tr. (Fouratt) 23:22-24:3.)
316. In cyclical or low margin businesses, it is possible for a
company to grow revenue while simultaneously failing to            324. Prairie assumed that the projections provided by SJP
grow its profit. (July 14, 2016 Tr. (Messina) 81:21-82:9.)         reflected SJP's best estimates. Prairie did not undertake any
                                                                   independent analysis to verify whether the stated reasons
317. It is important to analyze both the top line in terms of      supporting the projections were correct apart from reviewing
revenue and the bottom line in terms of net income and             updated financials and speaking with the Company. (June 29,
margins. (May 27, 2016 Tr. [*73] (Serbin) 115:23-116:6             2016 Tr. (Aliferis) 79:15-25.)
(stating that "[r]evenue is great, but you got to make money
with that revenue. So it has to be smart business versus the       325. FBTS never asked Prairie how it arrived at the projection
other. Because you can work all day long and make—and lose         figures [*75] it used in its April 11, 2007 Draft Valuation
lots of money"); May 25, 2016 Tr. (Cory) 166:20-167:2.)            Report. (May 26, 2016 Tr. (Ippensen) 55:7-10.)

318. SJP's revenues in 2004 grew by $7.7 million (or 21.31%)       326. FBTS never compared the projections used in the April
and its net income increased 154.35%, yet its EBITDA               11, 2007 Draft Valuation Report with the projections
margin decreased by 1.3% and its gross profit margin               contained in the Offering Memo. (May 26, 2016 Tr.
decreased by 5.9%. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 72,      (Ippensen) 55:2-10.)
79.)
                                                                   327. FBTS never expressed any concerns that the projected
                                                                   revenues, EBITDA margins, or cost-of-sales margins were
iv. FBTS's Review of Prairie's Reliance on Seller's                more favorable than SJP's historical performance. (May 26,
Projections                                                        2016 Tr. (Ippensen) 42:7-13 (no recollection of expressing
                                                                   concern that projected revenues were too high in light of
319. Prairie utilized the Offering Memo's projections, though      historical levels), 44:17-21 (no recollection of expressing
it made some upwards adjustments. (Stipulation of Facts ¶ 47;      concerns to Prairie that EBITDA margin was higher than
June 29, 2016 Tr. (Aliferis) 80:1-9, 91:24-92:11; May 26,          historical levels), 46:18-22 (no recollection of expressing
2016 Tr. (Ippensen) 41:14-23; compare Joint Ex. 1 (Offering        concern regarding projected cost of sales margins lower than


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 122 of 190 Document 139-1
                                                                                                                         Page 23 of 61
                                                    2017 U.S. Dist. LEXIS 52117, *75

historical levels); Sept. 23, 2016 Tr. (Cory) 38:18-39:2.)                 335. Although Ippensen believed that the written materials
                                                                           that Prairie consulted independently corroborated SJP's
328. Cory, whom FBTS identified as the employee principally                representations regarding its standing in the industry, (May
responsible for the financial review, did not speak to anyone              26, 2016 Tr. (Ippensen) 70:24-71:6), none of these materials
about Prairie's projections, did not know if anyone else at                specifically mentioned SJP or discussed SJP's industry
FBTS spoke with either SJP or Prairie about these projections,             standing. (June 29, 2016 Tr. (Aliferis) 52:19-53:6.)
and did not recall what, if anything, FBTS did to verify that
the projections were attainable. (May [*76] 25, 2016 Tr.                   336. FBTS did not raise the issue of Prairie's copying-and-
(Cory) 113:11-114:11.)                                                     pasting with Prairie. (May 26, 2016 Tr. (Ippensen) 64:12-13.)

329. Ash, who does not have a financial background, felt                   337. FBTS knew that Prairie had accepted the Offering
comfortable with Prairie's projections because Prairie felt                Memo's representations as true. (May 26, 2016 Tr. (Ippensen)
comfortable with the projections. (July 6, 2016 Tr. (Ash)                  65:15-21.)
60:8-14 (stating that if Prairie is comfortable with the
projections, then she is also comfortable with the                         338. Neither FBTS [*78] nor Prairie spoke with SJP's
projections).)                                                             customers, or any trade associations, or otherwise
                                                                           independently verified the seller's favorable descriptions of
330. FBTS did not independently review the accuracy of the                 SJP. (May 26, 2016 Tr. (Ippensen) 69:8-18, 73:23-74:9; July
financial information that SJP provided to Prairie. (May 26,               6, 2016 Tr. (Ash) 67:12-20, 80:3-20; Sept. 23, 2016 Tr.
2016 Tr. (Ippensen) 35:10-13.)                                             (Cory) 45:1-4.)

331. FBTS did not review SJP's final 2006 audited financials
as they had not been completed until after the Transaction,                v. FBTS's Review of Prairie's Consideration of Industry
(July 1, 2016 Tr. (Fouratt) 22:8-10), and did not review the               Cyclicality
draft audited financials for 2006 prior to the Transaction.
(CFF ¶ 136.)29                                                             339. Cyclical industries tend to operate with more volatility
                                                                           due to fluctuations within the economy. (July 14, 2016 Tr.
332. Unlike FBTS, at least one prospective lender solicited by             (Messina) 61:21-62:1.)
SJP to finance the Transaction noted the inconsistency
between the projected gross profit margins and the historical              340. When valuing a company's historical financial
margins, and asked Duff & Phelps to explain why SJP                        performance within a cyclical industry, a valuation
believed it would achieve its projections. Pl.'s Ex. 5 (Jan. 25,           professional should look back at least five years. (July 14,
2007 E-mail from Buendia to Miscione), at 3.)                              2016 Tr. (Messina) 77:19-23.)

333. Prairie copied verbatim large portions of SJP's business              341. The homebuilding industry is cyclical. (July 14, 2016 Tr.
description contained in the Offering Memo and pasted those                (Messina) 61:21-66:16; May 26, 2016 Tr. (Ippensen) 158:25;
descriptions directly into [*77] its valuation report, including           July 5, 2016 Tr. (Stoesser) 89:1-14; Joint Ex. 1 (Offering
information pertaining to SJP's reputation, customer                       Memo), at 12, 47.)
concentration, site job bids, bid hit rate, backlog, competition,
and purported competitive advantages. (Compare Joint Ex. 1                 342. The homebuilding industry cycle is approximately seven
(Offering Memo), at 22-32, with Joint Ex. 9 (Apr. 11, 2007                 to ten years. (July 14, 2016 Tr. (Messina) 66:3-8; July 5, 2016
Draft), at 8-17; May 26, 2016 Tr. (Stipulation by Defendant's              Tr. (Stoesser) 89:3-14.)
counsel) 66:15-20.)
                                                                           343. Prairie's use of 2006 as the baseline for its projections
334. Prairie assumed the information it copied and pasted                  ignored the fact that SJP was in a cyclical business and led to
from the Offering Memo to be accurate based on discussions                 an inflated value conclusion by projecting SJP's "peak"
with SJP's management and the information that it received                 indefinitely into the [*79] future. (July 14, 2016 Tr.
from SJP's advisors. (June 29, 2016 Tr. (Aliferis) 52:11-18;               (Messina) 62:2-10, 77:24-78:23.)
June 30, 2016 Tr. (Gross) 24:6-25:2, 25:14-26:6.)
                                                                           344. When creating projections for future growth, it is not
                                                                           typical to simply rely on the growth of the most recent
                                                                           financial year. (May 25, 2016 Tr. (Miscione) 72:9-18.)
29 Inlight of the extensive findings by the Court, the Court repeats its
                                                                           345. At some point in 2006, the housing market in New
earlier finding of fact to provide the necessary context, due to its
                                                                           Jersey began to decline off of its record high in 2005. (Joint
relevance to this section of the Court's findings.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 123 of 190 Document 139-1
                                                                                                                  Page 24 of 61
                                             2017 U.S. Dist. LEXIS 52117, *79

Ex. 10 (Apr. 27, 2007 Report), at 32 (Residential Building        352. Based on Ippensen's review of the April 11, 2007 Draft
Permits), at 33 (Non-Residential contracts); Joint Ex. 2 (Mar.    Valuation Report, he believed that the slowdown in the
2, 2007 E-mail from Christoffel to Aliferis, attaching Offering   economy would have less of an effect in the Northeast than in
Memo), at 54; May 26, 2016 Tr. (Ippensen) 158:18-25.)             other parts of the country. (May 27, 2016 Tr. (Ippensen)
According to information available prior to the SJP ESOP          90:18-91:2; Joint Ex. 9 (Apr. 11, 2007 Draft), at 26.)
Transaction, residential building permits in New Jersey had
declined in 2006, and were expected to further decline in         353. The April 11, 2007 Draft Valuation Report, however,
2007. (Joint Ex. 10 (Apr. 27, 2007 Report), at 32 (residential    noted that the United States economy and other dominant
building permits in 2006 were down from 38,632 in 2005 to         world economies showed satisfactory prospects for the
33,328 in 2006, and expected to decline further to 29,996 in      forthcoming quarters of 2006, not 2007. (Joint Ex. 9 (Apr. 11,
2007).)                                                           2007 Draft), at 29 (referencing projected U.S. GDP growth
                                                                  for 2006, and projected growth of world economy for 2006,
346. FBTS interpreted the April 11, 2007 Draft Valuation          though noting that consumer spending in the United States
Report as stating that, for the years 2007 to 2009, there would   was likely to slow in 2007).
be a cooling of the national housing market. (May 26, 2016
Tr. (Ippensen) 161:25-162:13.)                                    354. Return on assets is an indicator of how profitable a
                                                                  company is relative to its investments in capital equipment
347. The April 11, 2007 Draft Valuation Report stated:            and other assets. (July 14, 2016 Tr. (Messina) 102:7-10.)

     Although recent indicators have been mixed, the              355. Return on assets provides a "sanity check" on projections
     economy seems likely to expand at a moderate [*80]           because companies in industries tend to have consistent return
     pace on balance over coming quarters. The [Federal           on assets. (July 14, 2016 Tr. (Messina) 102:10-16.)
     Open Market Committee ("FOMC")] currently
     acknowledges mixed signals applicable to the economy.        356. Return on assets is typically computed [*82] in a
     The Beige Book prepared several weeks prior to a             valuation report. (July 14, 2016 Tr. (Messina) 102:-25-103:4;
     meeting of the FOMC suggested, "Despite continuing           July 15, 2016 Tr. (Messina) 39:14-21; see, e.g., Pl.'s Ex. 8
     softness in automobile and housing-related sales, most       (Dec. 31, 2007 Report), at 89 "Rate of Return Ratios"; Sept.
     Districts reported that consumer spending increased          23, 2016 Tr. (Cory) 40:18-22.)
     during October and early November."
                                                                  357. Companies with dominant market positions, enormous
(Joint Ex. 9 (Apr. 11, 2007 Draft), at 20.)
                                                                  brand values, and economies of scale, such as Microsoft,
348. The April 27, 2007 Post-Transaction Valuation Report         Disney, IBM, and Procter & Gamble, do not achieve return on
explicitly stated that New Jersey's housing market was not        assets above 25%. (July 14, 2016 Tr. (Messina) 104:1-13.)
expected to improve in 2007. (Joint Ex. 10 (Apr. 27, 2007
                                                                  358. A company without any competitive advantages and
Report), at 32-33 ("New Jersey's housing market will not pull
                                                                  earning returns on assets in the 25% to 30% range would
out of its slump in 2007").)
                                                                  expect to see competition enter its marketplace, thereby
349. FBTS understood that during this period, SJP would be        driving down margins to the company's historical average.
working not only on residential site preparation, but also on     (July 14, 2016 Tr. (Messina) 104:20-105:5.)
commercial and public construction. (May 26, 2016 Tr.
                                                                  359. Prairie did not compute SJP's historical or projected
(Ippensen) 162:19-163:9.)
                                                                  return on assets in its valuation for the Transaction. (Joint Ex.
350. FBTS was unaware, however, of how many commercial            9 (Apr. 11, 2007 Draft).)
or public construction projects SJP was involved in, and, prior
                                                                  360. Prairie, however, did compute SJP's return on assets in
to the Transaction, FBTS was unaware of the percentage of
                                                                  subsequent valuation reports. (See, e.g., Pl.'s Ex. 8 (Dec. 31,
SJP's revenues that came from residential as opposed to non-
                                                                  2007 Report), at 89; Pl.'s Ex. 9 (Dec. 31, 2008 Report), at 88.)
residential projects. (May 27, 2016 Tr. (Ippensen) 36:6-
37:12.)                                                           361. SJP's historical return on assets were:
351. FBTS understood that the Federal Treasury [*81]
Department had predicted that the housing market was going           Go to table1
to rebound after 2007. (May 26, 2016 Tr. (Ippensen) 163:12-
                                                                  (Pl.'s Ex. 8 (Dec. 31, 2007 Report), at 89; Demonstrative 7.)
16.)
                                                                  362. SJP's five-year historical average return [*83] on assets

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 124 of 190 Document 139-1
                                                                                                                      Page 25 of 61
                                              2017 U.S. Dist. LEXIS 52117, *83

was approximately 11%. (Demonstrative 7; Demonstrative             371. In determining the fair market value of a particular
17.)                                                               company, it is important to understand the company's
                                                                   competition and the competitive landscape. [*85] (June 29,
363. Prairie projected that SJP would achieve return on assets     2016 Tr. (Aliferis) 10:5-6, 16:13-15; June 30, 2016 Tr.
in excess of 25%. (July 14, 2016 Tr. (Messina) 103:13-19; see      (Gross) 22:21-23:13; July 14, 2016 Tr. (Messina) 33:23-37:7
also Demonstrative 7.)                                             (discussing concepts of competitive risk and competitive
                                                                   advantage as they pertain to valuation); Sept. 23, 2016 Tr.
364. FBTS never discussed either SJP's historical or projected
                                                                   (Cory) 44:11-22.)
return on assets prior to the Transaction. (Sept. 23, 2016 Tr.
(Cory) 41:15-18.)                                                  372. SJP operates in a highly competitive industry. (July 14,
                                                                   2016 Tr. (Messina) 42:2-12; Joint Ex. 1 (Offering Memo), at
365. Aliferis testified that he accounted for the decline in the
                                                                   27-28 (discussing SJP's competition, including the trend for
homebuilding industry by assuming flat revenue growth.
                                                                   material suppliers to "expand their lay down operations into
(June 29, 2016 Tr. (Aliferis) 102:14-17.)
                                                                   SJP's marketplace"), at 46 (discussing competitive landscape),
366. The flat revenue growth that Prairie projected SJP to         at 49 (discussing competition from general contractors).)
experience in 2007 was based on SJP's highest year at the
                                                                   373. A valuation report should include the following
peak of the homebuilding industry's cycle. (July 14, 2016 Tr.
                                                                   components:
(Messina) 77:24-78:8 (Prairie projected SJP's peak cycle
                                                                       1. Size and Competition: Discuss how the absolute and
indefinitely into the future), 82:10-21 (error to assume a zero
                                                                       relative size of the entity affects its value, how the
percent growth rate from a record year when industry is
                                                                       company determines pricing, who the competitors are
facing headwinds and largest customer is stating that it was
                                                                       and how they compete.
going to operate as if in a prolonged decline).)
                                                                       2. Product/service Differentiation: Discuss how the
367. Prairie's projections assumed that SJP would outperform           company's products and/or services differ from its
its entire industry because Prairie believed that SJP was "run         competitors.
well." (June 29, 2016 Tr. (Aliferis) 106:1-4.)                         3. Market Share: Discuss the company's positioning
                                                                       relative to the industry and competition.
368. Prairie's valuation failed to account for [*84] the
likelihood that SJP's 2006 record performance was                       4. Ease of Market Entry: Discuss the ease, barriers and
attributable to a contemporaneous or near contemporaneous               obstacles of entering the market. Provide a summary of
peak in the homebuilding cycle during which it obtained                 the barriers to entry and how they affect [*86] the
several large projects from Hovnanian. (July 14, 2016 Tr.               company.30
(Messina) 62:4-63:16 (explaining dangers of using peak or          (June 30, 2016 Tr. (Van Horn) 171:1-9, 172:4-11, 178:5-16.)
trough of cycle), 66:9-16 (noting general consensus that
                                                                   374. Prairie failed to include these components in its April 11,
housing cycle was coming to an end around April of 2007),
                                                                   2007 Draft Valuation Report, in whole or in part, by failing to
78:3-23 (indicating that Prairie used peak of cycle to
                                                                   identify SJP's competitors by name, failing to discuss SJP's
formulate projections); May 23, 2016 Tr. (Dugan) 130:24-
                                                                   positioning relative to the industry and its competition, and
132:21 (SJP was awarded several large Hovnanian
                                                                   failing to discuss the ease of entry or barriers to entry into
contracts).)
                                                                   SJP's market and the effect on the Company. (June 30, 2016
369. FBTS did not consider the possibility that SJP's record       Tr. (Van Horn) 171:16-22, 178:5-16.)
2006 performance was attributable in whole or in part to a
                                                                   375. FBTS never ascertained the identities of SJP's
near contemporaneous peak in the homebuilding cycle. (May
                                                                   competitors or determined what equipment those competitors
26, 2016 Tr. (Ippensen) 81:23-82:11; June 29, 2016 Tr.
                                                                   possessed. (May 26, 2016 Tr. (Ippensen) 65:9-21, 69:8-70:2;
(Aliferis) 107:17-19, 172:7-17.)
                                                                   May 25, 2016 Tr. (Miscione) 25:16-18; May 25, 2016 Tr.
370. FBTS did not question Prairie as to what Prairie did to       (Cory) 152:24-153:4; July 6, 2016 Tr. (Ash) 47:22-23; June
account for the cyclicality of SJP's industry. (Sept. 23, 2016     29, 2016 Tr. (Aliferis) 58:18-20; Sept. 20, 2016 Tr. (Puntillo)
Tr. (Cory) 59:1-7.)                                                11:21-12:13.)

                                                                   376. FBTS could not have analyzed SJP's competitive
vi. FBTS's Review of Prairie's Consideration of SJP's
Competitive Advantages                                             30 The Court notes that this list constitutes a summary, as opposed to
                                                                   a direct excerpt, of the June 30, 2016 trial transcript.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 125 of 190 Document 139-1
                                                                                                                Page 26 of 61
                                             2017 U.S. Dist. LEXIS 52117, *86

landscape without knowing who its competitors were or             29, 2016 Tr. (Aliferis) 59:2-10.)
determining what equipment they used. (Sept. 20, 2016 Tr.
(Puntillo) 13:9-25.)                                              387. At or around the time of the Transaction, National
                                                                  accounted for only 12.9% of SJP's revenues. (Joint Ex. 9
377. Prior to the Transaction, FBTS believed that SJP had a       (Apr. 11, 2007 Draft), at 12.)
competitive edge or a competitive advantage, (see May 26,
2016 Tr. (Ippensen) 67:21-25), even though the                    388. In or around 1996, National began using mobile rock
Offering [*87] Memo reported that smaller companies, which        crushing equipment. (May 23, 2016 Tr. (DiPano) 27:20-23,
provided one or more of SJP's primary services—paving,            38:7-9; May 23, 2016 Tr. (Dugan) 87:16-25; May 24, 2016
excavation and underground utilities, rock crushing and           Tr. (D'Esposito) 19:3-11 (late 1990's).)
recycling, and drilling and blasting—made up SJP's
                                                                  389. SJP's mobile rock crushers were the first of their kind in
competition, and that material suppliers had entered SJP's
                                                                  the United States and were [*89] featured in a CBS television
marketplace resulting in a 30% reduction of paving revenues.
                                                                  evening news story. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 10;
(Joint Ex. 1 (Offering Memo), at 27-28.)
                                                                  May 23, 2016 Tr. (DiPano) 48:10-14.)
378. FBTS did not verify the seller's representations regarding
                                                                  390. In 2006 and the first quarter of 2007, SJP's use of mobile
SJP's purported advantages over its competitors. (Sept. 23,
                                                                  rock crushing equipment allowed it to work in rocky areas
2016 Tr. (Cory) 46:22-25 (stating that she did not know what
                                                                  that were difficult to develop and, therefore, to provide
FBTS did to verify that SJP had competitive advantages); July
                                                                  services in areas that none of its competitors were able to
6, 2016 Tr. (Ash) 80:10-20.)
                                                                  provide services. (May 23, 2016 Tr. (DiPano) 46:21-47:16.)
379. It is generally accepted in finance that sustainable         Because the crushed rock could then be used for other
competitive advantages are typically limited to proprietary       purposes on the job site, this also eliminated the cost of
technology, brand name, and cost advantage. (July 14, 2016        purchasing and delivering the material that would otherwise
Tr. (Messina) 39:18-40:23.)                                       be used for those purposes. (Joint Ex. 9 (Apr. 11, 2007 Draft),
                                                                  at 9-10; May 23, 2016 Tr. (DiPano) 18:8-20.)
380. Absent a sustainable competitive advantage, a company
cannot continuously outperform its industry. (July 14, 2016       391. Unlike a stationary rock crusher, a mobile rock crusher
Tr. (Messina) 40:24-41:17.)                                       was track mounted and able to move around a job site. (May
                                                                  23, 2016 Tr. (DiPano) 27:8-17.)
381. A valuation professional should not project that a
company will outperform its industry unless such company          392. A mobile rock crusher could move to a blasting location
possesses a sustainable competitive advantage. (July 14, 2016     on a site, rather than trucking the blasting refuse to the
Tr. (Messina) 40:24-41:17.)                                       crusher. This eliminated an additional cost. (May 23, 2016 Tr.
                                                                  (DiPano) 29:20-25; May 24, 2016 Tr. (D'Esposito) 19:12-23.)
382. SJP operated in an industry [*88] with low barriers to
entry. (July 14, 2016 Tr. (Messina) 42:22-43:7; Joint Ex. 1       393. SJP made modifications to the mobile rock crushing
(Offering Memo), at 28.)                                          equipment on a yearly basis and employed new technology
                                                                  for [*90] the crushers every two to three years. (May 23,
383. SJP did not possess any pricing power as it bid for a vast   2016 Tr. (DiPano) 40:21-41:2.) One of the upgrades
majority of its business. (July 14, 2016 Tr. (Messina) 42:8-      implemented on its mobile rock crushers was a vibrating
12.)                                                              screen, which was able to more capably sort smaller rock
                                                                  fragments from dirt. (May 23, 2016 Tr. (DiPano) 39:4-40:2.)
384. SJP did not differentiate its product through non-price
strategies as it was dependent on bidding to obtain business.     394. One of the benefits of the mobile rock crusher was that it
(July 14, 2016 Tr. (Messina) 43:13-23.)                           took less than one day to set up, as opposed to a stationary
                                                                  rock crusher, which took five days to set up. (May 23, 2016
385. SJP did not possess any proprietary technology such as       Tr. (DiPano) 28:1-9; 29:3-11.)
patents, trademarks, or licenses. (FBTS Ex. 64, at D00854
(item 5); June 29, 2016 Tr. (Aliferis) 62:4-9; May 23, 2016       395. SJP's use of the mobile rock crushing equipment allowed
Tr. (Dugan) 191:7-22.)                                            it to capture certain customers who wanted to develop sites
                                                                  that were previously prohibitive or more costly to develop.
386. SJP informed Aliferis that it was in possession of           (May 23, 2016 Tr. (DiPano) 48:6-18.)
equipment it had imported from Europe and of which no
competitor in the local marketplace was in possession. (June      396. SJP's rock crusher was not proprietary technology

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 126 of 190 Document 139-1
                                                                                                                  Page 27 of 61
                                              2017 U.S. Dist. LEXIS 52117, *90

because anyone could purchase one. (June 29, 2016 Tr.              (Ippensen) 65:9-21, 66:23-70:2, 70:19-23.)
(Aliferis) 62:4-6; July 14, 2016 Tr. (Messina) 44:6-14, 45:6-
17.)                                                               405. FBTS was unaware of whether Prairie had spoken with
                                                                   any of SJP's customers. (May 26, 2016 Tr. (Ippensen) 70:16-
397. As of April 16, 2007, and to the best of DiPano's             18.)
knowledge, SJP was still the only company in the United
States that had a mobile primary and secondary rock crusher.       406. Neither FBTS nor Prairie determined whether any of
(May 23, 2016 Tr. (DiPano) 45:6-17.) But, "other companies         SJP's competitors possessed similar rock crushing equipment
[had] started buying crushers that were of the portable type . .   or how easily they could acquire such equipment. (May 25,
. , and also cheaper—a configuration [*91] of portable and         2016 Tr. (Cory) 152:24-153:7; May 26, 2016 Tr. (Ippensen)
mobile. It could be a mobile primary, but not of the quality       69:24-70:2; June 29, 2016 Tr. (Aliferis) 57:22-58:17.)
that [SJP] would buy." (May 23 Tr. (DiPano) 45:12-16.)
                                                                   407. Prairie and FBTS [*93] did not determine what
398. The Offering Memo described SJP's use of its rock             quantitative effect, if any, the rock crushing equipment had on
crushing equipment as a "major innovation in the industry"         SJP's expenses or profitability. (July 6, 2016 Tr. (Ash) 47:8-
because it allowed SJP to reduce haul off costs by reusing the     12; May 25, 2016 Tr. (Cory) 152:1-4; June 29, 2016 Tr.
crushed rock at the worksite, and further stated that SJP's        (Aliferis) 58:21-59:1; May 26, 2016 Tr. (Ippensen) 68:1-
mobile rock crushing equipment allowed National to become          69:7.)
a "dominant market leader." (Joint Ex. 1 (Offering Memo), at
                                                                   408. The April 11, 2007 Draft Valuation Report represents
11, 23-24.)
                                                                   that SJP possessed proprietary technology. (Joint Ex. 9 (Apr.
399. Prairie copied these representations about SJP's rock         11, 2007 Draft), at 51 (stating "implementation of proprietary
crushing equipment verbatim into its April 11, 2007 Draft          technology and improved processes and controls helped the
Valuation Report. (Compare Joint Ex. 1 (Offering Memo), at         Company realize higher margins as well as positioning it well
23-24, with Joint Ex. 9 (Apr. 11, 2007 Draft), at 10.)             for ongoing growth").)

400. Prairie obtained its information about SJP's innovative       409. The April 11, 2007 Draft Valuation Report did not
position in the market only from "discussions with [SJP's]         identify the purported "proprietary technology" it mentioned.
management regarding the [C]ompany's product services,             (See generally Joint Ex. 9 (Apr. 11, 2007 Draft).)
customers[,] and market" and SJP's financial advisor. (Joint
                                                                   410. SJP's attorney, Cheslow, specifically advised FBTS's
Ex. 9 (Apr. 11, 2007 Draft), at 7; June 29, 2016 Tr. (Aliferis)
                                                                   attorneys that SJP did not possess proprietary technology (i.e.,
50:11-52:6, 52:11-18; June 30, 2016 Tr. (Gross) 24:6-25:2,
                                                                   patents, trademarks, or licenses) prior to the Transaction.
25:14-26:6.)
                                                                   (FBTS Ex. 64 (Mar. 30, 2007 E-mail Chain), at D00854, item
401. Cory—the individual whom FBTS identified as the               5.)
person chiefly responsible for reviewing SJP's financial
                                                                   411. SJP did not possess any other type of proprietary
materials—believed that SJP's use of the mobile rock crusher
                                                                   technology prior to the Transaction. (June 29, 2016 Tr.
justified [*92] Prairie's projections of higher profit margins
                                                                   (Aliferis) 62:7-9.)
than SJP's historical profit margins. (May 25, 2016 Tr. (Cory)
145:15-19, 150:24-151:11.)                                         412. Cory incorrectly believed that SJP's rock crushing
                                                                   equipment constituted SJP's proprietary [*94] technology.
402. FBTS determined that SJP's use of the mobile rock
                                                                   (Sept. 23, 2016 Tr. (Cory) 45:11-16.)
crushing equipment gave it a competitive advantage, which
would enable SJP to reach the projections contained in the         413. SJP had made "modifications" to its rock crushing
April 11, 2007 Draft Valuation Report. (May 26, 2016 Tr.           equipment, which Dugan believed rendered the equipment
(Ippensen) 67:21-25.)                                              proprietary. (May 23, 2016 Tr. (Dugan) 191:7-17.)
403. FBTS believed that SJP's use of the rock crushing             414. SJP did not have a patent on this modification to its
equipment allowed SJP to realize higher profit margins than        equipment and any other company could have made this
its competitors. (May 26, 2016 Tr. (Ippensen) 67:16-25.)           modification. (May 23, 2016 Tr. (Dugan) 191:18-22.)
404. FBTS never spoke with any of SJP's competitors,               415. There is no mention in the April 11, 2007 Draft
customers, or trade associations to verify the representations     Valuation Report of the modifications that Dugan identified.
concerning SJP's rock crushing equipment. (May 26, 2016 Tr.        (See generally Joint Ex. 9 (Apr. 11, 2007 Draft).)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 127 of 190 Document 139-1
                                                                                                                   Page 28 of 61
                                             2017 U.S. Dist. LEXIS 52117, *94

416. FBTS was not aware of these modifications prior to the       428. The Offering Memo downplayed the increase in major
Transaction. (June 29, 2016 Tr. (Aliferis) 59:2-12.)              competition with SJP's business by representing that "[i]n
                                                                  2005 and 2006[,] this trend has slowed and SJP feels it once
417. FBTS never noticed or resolved the inconsistent              again has a competitive advantage." (Joint Ex. 1 (Offering
representations in the April 11, 2007 Draft Valuation Report      Memo), at 28.)
(Joint Ex. 9 (Apr. 11, 2007 Draft), at 51) and the e-mail
message from Cheslow (FBTS Ex. 64, at D00854) regarding           429. Prairie copied the Offering Memo's representations
SJP's alleged proprietary technology.                             regarding SJP's competition verbatim and pasted them into
                                                                  the April 11, 2007 Draft Valuation Report. (Joint Ex. 9 (Apr.
418. If a company possesses a patent or proprietary               11, 2007 Draft), at 14.)
technology, such technology and the cost advantages
associated with having such technology should be discussed        430. Specifically, the April 11, 2007 Draft Valuation Report
in a valuation report. (July 14, 2016 Tr. (Messina) 44:15-23.)    stated:

419. SJP did not possess a brand name that provided it with a          Paving — while the paving division accounts for
competitive advantage [*95] over its competitors. (July 14,            approximately 20% of SJP Group revenues, in recent
2016 Tr. (Messina) 47:9-22.)                                           years, paving revenues have been reduced by nearly
                                                                       30%. The major factor contributing to the reduction of
420. SJP did not possess any cost advantages as it was a               revenues was the trend for some material suppliers to
relatively small, regional site preparation company. (July 14,         expand their lay down operations into SJP's marketplace.
2016 Tr. (Messina) 47:23-48:16.)                                       Suppliers, who once gave SJP a competitive edge due to
                                                                       the Company's purchasing volume, professionalism, and
421. SJP's competition included large companies that had the
                                                                       prompt [*97] payment, became the major competition.
advantage of servicing multiple types of projects
                                                                       In 2005 and 2006 this trend has slowed and SJP feels it
simultaneously. (Joint Ex. 1 (Offering Memo), at 46.)
                                                                       once again has a competitive advantage.
422. SJP's competition included smaller companies that were       (Joint Ex. 9 (Apr. 11, 2007 Draft), at 14.)
able to effectively compete by subcontracting their services to
                                                                  431. Neither the Offering Memo nor the April 11, 2007 Draft
larger firms. (Joint Ex. 1 (Offering Memo), at 46.)
                                                                  Valuation Report explained why SJP believed that this trend
423. Historically, SJP's paving division accounted for 20% of     (i.e., material suppliers becoming SJP's major competition)
SJP's total revenue. (Joint Ex. 1 (Offering Memo), at 28; Joint   had slowed. (See Joint Ex. 1 (Offering Memo); Joint Ex. 9
Ex. 9 (Apr. 11, 2007 Draft), at 14.)                              (Apr. 11, 2007 Draft); May 26, 2016 Tr. (Ippensen) 81:12-
                                                                  16.)
424. Prior to the Transaction, SJP's paving revenues had been
reduced by 30% as a result of material suppliers expanding        432. FBTS did not resolve the inconsistency between Prairie's
their lay down operations into SJP's marketplace. (Joint Ex. 1    statement that SJP believed it "once again has a competitive
(Offering Memo), at 28; Joint Ex. 9 (Apr. 11, 2007 Draft), at     advantage" with the seller's representation that SJP had
14.)                                                              recently lost 30% of its paving revenues to competition.31

425. Prior to the Transaction, SJP's suppliers became SJP's
major competition. (Joint Ex. 1 (Offering Memo), at 28; Joint     vii. FBTS's Review of Prairie's Use of Discount Rate
Ex. 9 (Apr. 11, 2007 Draft), at 14.)
                                                                  433. The discount rate in the April 11, 2007 Draft Valuation
426. Bargaining power describes the business leverage that        Report represented the present value of future earnings and
one party may have over another to secure contractual             did not represent the risk that SJP would not make its
advantages. (July 14, 2016 Tr. (Messina) 61:11-17.)               projections. (July 14, 2016 Tr. (Messina) 70:8-21.)

427. SJP's relationship with Hovnanian did not constitute a       434. Typically, no more than two or three percent of any
contractual advantage [*96] because SJP did not have any          present value discount rate pertains to company-specific risk
exclusive rights to perform business with Hovnanian; rather,
SJP had to bid for Hovnanian's business. (July 14, 2016 Tr.
                                                                  31 Inlight of the lack of evidence concerning FBTS's knowledge of
(Messina) 58:4-13; June 29, 2016 Tr. (Aliferis) 70:5-8; July 6,
2016 Tr. (Ash) 65:21-24, 66:14-18, 67:7-17; May 24, 2016          the inconstancy and FBTS's failure to produce evidence as to how
Tr. (D'Esposito) 76:4-6.)                                         FBTS reconciled the inconsistency, the Court finds that FBTS did
                                                                  not resolve the inconsistency between Prairie and SJP's statements.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 128 of 190 Document 139-1
                                                                                                                         Page 29 of 61
                                                2017 U.S. Dist. LEXIS 52117, *97

factors. (July 14, 2016 Tr. (Messina) 107:1-108:6; see also           2007 Draft), at 81; May 27, 2016 Tr. (Ippensen), at 5:18-6:7.)
June 30, 2016 Tr. (Van Horn) 86:22-88:23 (computing [*98]
the subject company risk premium as 3.3% of the total                 442. In the April 11, 2007 Draft Valuation Report, Prairie also
discount rate and testifying that the remainder is objective          included a range of discount rates and valuation ranges for the
data found from publicly available hard sources); June 29,            SJP stock:
2016 Tr. (Aliferis) 148:15-24 (stating that company-specific
premium added "2 or 2 and a half percentage point risk").)                Go to table2

435. To determine a cost of equity discount rate, Prairie             (Joint Ex. 9 (Apr. 11, 2007 Draft), at 51.)
reviewed the capital asset pricing model, the risk-free bond
rate, the market risk premium, the size of the Company, and           443. Prairie provided three, rather than one, valuation
the Company-specific premium. (June 29, 2016 Tr. (Aliferis)           numbers, in an effort to represent a range of fairness as to
131:16-133:7.)                                                        price. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 51; June 29, 2016
                                                                      Tr. (Aliferis) 149:17-150:15.)
436. The discount rate utilized in the DCF method is
primarily based on fixed numbers, with the exception of the           444. The April 11, 2007 Draft Valuation Report did not
company-specific premium, which typically adds only two to            identify or discuss specific factors or assumptions that were
three percentage points to the total discount rate. (July 14,         used to arrive at the three different discount rates. (Joint Ex. 9
2016 Tr. (Messina) 107:1-108:6; see also June 30, 2016 Tr.            (Apr. 11, 2007 Draft).)
(Van Horn) 86:22-88:23 (computing the subject company risk
                                                                      445. Prairie concluded that fair market value for 38% of the
premium as 3.3% of the total discount rate and testifying that
                                                                      SJP stock ranged from $16,398,434 to $16,839,489. (Joint Ex.
the remainder is objective data found from publicly available
                                                                      9 (Apr. 11, 2007 Draft), at 51; June 29, 2016 Tr. (Aliferis)
hard sources); June 29, 2016 Tr. (Aliferis) 148:15-24 (stating
                                                                      150:12-15.)
that company-specific premium added "[two] or [two-]and[-
]a[-]half percentage point risk").                                    446. The 19.25% discount rate amounted to a valuation of
                                                                      $16,398,434. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 48.)
437. Prairie considered [*99] the issue of customer
concentration in formulating the discount rate, by taking into        447. The $16 million purchase price was lower than the low
account Company-specific risk.32 (June 29, 2016 Tr.                   end of Prairie's range of fairness as to price. (June 29, 2016
(Aliferis) 148:15-24.)                                                Tr. (Aliferis) 150:16-18.)
438. Prairie applied a discount rate of 19.25% in its DCF             448. Ippensen concluded that a lower, less conservative
analysis. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 42.)                 discount rate (i.e., 18.25%) would have been appropriate.
                                                                      (Joint Ex. 9; May 27, 2016 Tr. (Ippensen) 10:4-13.)
439. Prairie's free cash flow projections were free cash flows
that could be obtained by all equity holders and took into            449. Based on Prairie's April 11, 2007 Draft Valuation
account interest expense and outstanding long-term debt.              Report, Serbin concluded that the $16 million purchase price
(June 29, 2016 Tr. (Aliferis) 131:16-132:23.)                         for the SJP stock was fair market value [*101] because it was
                                                                      below the value resulting from the highest discount rate, i.e.,
440. Prairie's projected net cash flow for 2007 was
$4,782,800 and Prairie's projected revenues for 2007 was
$60,715,660. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 81; May           33 The 25% reduction was a necessary adjustment to reflect the fact
27, 2016 Tr. (Serbin) 186:24-187:8.)                                  that the buyer would not be purchasing the cash flows for January
                                                                      through March of 2007 (i.e., the first quarter of the year), which is
441. The 2007 projected net cash flow was then reduced by
                                                                      entirely driven by the mathematical ratio of annual cash flows that
25%, for a total of $3,587,100 in adjusted net cash flow, to          remain available to the buyer. (May 27, 2016 Tr. (Ippensen) 79:12-
account for the fact that three months of the year 2007 had           18, 80:1-5.) Further, the 25% discount was "rounded down" (i.e., in
passed by the time of the Transaction.33 (Joint Ex. 9 (Apr. 11,       favor of the seller), because sixteen of the fifty-two weeks in 2007
                                                                      (or 30%) had elapsed prior to the Transaction, and, therefore, the
                                                                      ESOP would not obtain 30% of the projected cash flows for 2007 as
                                                                      of the Transaction date. (May 27, 2016 Tr. (Ippensen) 79:12-25
32 While  Aliferis believed that he factored in SJP's customer        (discount should have been larger than 25%, because 25% only
concentration into the company-specific discount rate, he could not   accounted for passage of time through March, and not April); Joint
recall how much he specifically contributed to the discount rate.     Ex. 9 (Apr. 11, 2007 Draft), at 81; May 27, 2016 Tr. (Ippensen) 6:1-
(June 29, 2016 Tr. (Aliferis) 148:15-24.)                             22.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 129 of 190 Document 139-1
                                                                                                                   Page 30 of 61
                                              2017 U.S. Dist. LEXIS 52117, *101

$16,398,434 from a 19.25% discount rate. (May 27, 2016 Tr.          128.3% below SJP's net income for those months in 2006.
(Serbin) 123:17-124:7; Joint Ex. 9 (Apr. 11, 2007 Draft), at        (Pl.'s Ex. 25 (1006 [*103] Chart-Net Income).)
51.)
                                                                    459. FBTS did not review any of SJP's interim financial
450. In addition, Prairie included a 5% discount for lack of        statements for the first quarter of 2007 prior to the
marketability, which amounted to an additional reduction in         Transaction. (May 26, 2016 Tr. (Ippensen) 90:12-14.)
the value of the SJP stock based on the fact that the stock was
not in the publicly traded marketplace. (May 27, 2016 Tr.           460. During the April 13, 2007 telephone conference, Aliferis
(Ippensen) 12:15-13:2; June 29, 2016 Tr. (Aliferis) 134:18-         claimed to have only reviewed the interim financial
23; Joint Ex. 9 (Apr. 11, 2007 Draft), at 51.)                      statements for January 2007 and February 2007, and
                                                                    represented that he would review the March 2007 interim
451. The 5% discount for lack of marketability is required          financial statements before finalizing his report. (Joint Ex. 12
under the DCF method if the company is not publicly traded,         (Apr. 13, 2007 Memo), at 1.)
and the 5% discount was in the middle range of what
Ippensen would normally expect. (May 27, 2016 Tr.                   461. The April 27, 2007 Post-Transaction Valuation Report,
(Ippensen) 80:6-81:4 (5% lack of marketability is neither too       however, indicated that Prairie only reviewed SJP's interim
high nor too low, and failure to apply a marketability discount     financial statements for the period ending February 28, 2007
to a privately held company would be a "clear error").)             prior to the Transaction. (Joint Ex. 10 (Apr. 27, 2007 Report),
                                                                    at 3 "Analysis of Information Provided.")
452. Because the SJP ESOP was purchasing the stock for less
than the fair market value estimated by FBTS and Prairie,           462. Ippensen speculated that the reason Prairie did not
FBTS did not negotiate the price with DiPano. (May 27, 2016         review the interim financial statements for March 2007 is
Tr. (Ippensen) 12:8-14; 124:8-15; July 6, 2016 Tr. (Ash)            because those statements may not have been available prior to
110:2-7.)                                                           the Transaction. (May 26, 2016 Tr. (Ippensen) 27:12-17.)

453. Purchase prices in ESOP transactions [*102] are not            463. Ippensen was never specifically told that the interim
always negotiated. A trustee may choose to accept the               financial statements for March were unavailable. (May 26,
purchase price offered by the seller if it is reasonable or below   2016 Tr. (Ippensen) 29:4-12.)
a valuation firm's assessment of fair market value, and instead
                                                                    464. Ippensen assumed that the interim financials for March
focus on negotiating other aspects of the transaction. (June 21,
                                                                    2007 were unavailable [*104] because the April 27, 2007
2016 Tr. (Fischer) 47:7-48:7.)
                                                                    Post-Transaction Valuation Report (Joint Ex. 10, at 3) did not
                                                                    reference them. (May 26, 2016 Tr. (Ippensen) 29:1-7, 90:1-4.)
viii. FBTS's Review of Prairie's Consideration of SJP's             465. Even assuming that the March 2007 interim financial
2007 First Quarter Performance                                      statements were not prepared in their final format, all of the
                                                                    information used to compile the interim financial statements
454. SJP's revenues for January 2007 were 37% below SJP's
                                                                    for March 2007 was known or knowable prior to the
revenues for January 2006. (Pl.'s Ex. 23 (1006 Chart-Ql
                                                                    Transaction. (June 29, 2016 Tr. (Aliferis) 183:23-184:21
Revenues).)
                                                                    (absent accounting changes, revenue and expenses should be
455. SJP's revenues progressively declined for each month in        documented).)
the first quarter of 2007. (Pl.'s Ex. 23 (1006 Chart-Q1
                                                                    466. Prairie was able to use interim financial information
Revenues).)
                                                                    current through April 30, 2007 in its post-Transaction
456. SJP's revenues for January 1, 2007 through March 31,           valuation of SJP as of April 30, 2007, because, even assuming
2007, were 56.4% below SJP's revenues for those months in           that the actual interim statement for April 30, 2007 was not
2006. (Pl.'s Ex. 23 (1006 Chart-Q1 Revenues).)                      available, all of the information necessary to create the April
                                                                    30, 2007 interim statement was known or reasonably
457. According to SJP's interim financial statements, SJP's         knowable as of that date. (June 29, 2016 Tr. (Aliferis) 185:25-
gross profits for January 1, 2007 through March 31, 2007            186:4; Pl.'s Ex. 7 (Apr. 30, 2007 Report), at 3.)
were 97.4% below SJP's gross profit for those months in
2006. (Pl.'s Ex. 24 (1006 Chart-Q1 Gross Profit).)                  467. FBTS never discussed SJP's poor 2007 first quarter
                                                                    performance prior to the Transaction. (May 26, 2016 Tr.
458. According to SJP's interim financial statements, SJP's net     (Ippensen) 91:24-92:17; May 25, 2016 Tr. (Cory) 112:19-25;
income for January 1, 2007 through March 31, 2007 was               Sept. 23, 2016 Tr. (Cory) 19:20-20:3, 20:4-17.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 130 of 190 Document 139-1
                                                                                                                     Page 31 of 61
                                             2017 U.S. Dist. LEXIS 52117, *104

468. At the time he voted [*105] for the Transaction,              474. FBTS assumed that projects do not just "disappear[] into
Ippensen had concluded that SJP had the capacity (throughout       thin air," (May 27, 2016 Tr. (Ippensen) 88:11-18), without
its personnel, equipment, management and backlog) to make          ever examining what additional costs SJP would expectedly
up any seasonal fluctuations in its revenues throughout the        incur due to those delays (e.g., payroll and equipment leasing)
remainder of 2007. (May 27, 2016 Tr. (Ippensen) 95:25-96:6.)       (May 24, 2016 Tr. (D'Esposito) 72:4-73:12), or the
                                                                   mathematical effect that delays would have as a result of the
469. Ippensen assumed that Aliferis confirmed with SJP that        progressive discounts under the DCF method.
there were no operational or financial changes based on a
representation to that effect in the April 11, 2007 Draft          475. In 2006, SJP's most profitable year, 87% of SJP's total
Valuation Report, but Ippensen was unaware of what                 year income was earned in the first quarter of 2006, showing
specifically Aliferis did to make that determination. (May 27,     that SJP was capable of having an extremely successful
2016 Tr. (Ippensen) 61:24-62:12, 62:20-63:23; May 26, 2016         quarter that would make its year. (Demonstrative 24.)
Tr. (Ippensen) 92:4-13 (did not recall discussing 2007 first
quarter with anyone, but assumed Prairie discussed it because      476. SJP's total 2006 first quarter revenues were $15,453,027,
"the report included commentary about representations from         representing approximately 25% of its total annual revenues
SJP about no operational or financial changes").)                  of $60.7 million. (Pl.'s Ex. 23.)

470. Ippensen concluded that despite SJP's 2007 first quarter      477. FBTS and Prairie did not look at SJP's historical
performance, the numbers set forth in the April 11, 2007 Draft     quarterly performance to assess the impact of SJP's 2007 first
Valuation Report were achievable and conservative, based on        quarter performance on the valuation. (May 27, 2016 Tr.
Prairie's use of a 19.25% discount rate, 0% prediction in          (Ippensen) [*108] 96:21-24; see also June 29, 2016 Tr.
revenue growth, 5% discount for lack of marketability, 25%         (Aliferis) 100:5-24 (other than January 2007 and February
discount of net cash flow, and 40% discount on the                 2007, Aliferis did not recall looking at SJP's historical
market [*106] multiple method. (May 27, 2016 Tr.                   quarterly or monthly performance, and did not recall being
(Ippensen) 27:5-14.)                                               asked to do so by FBTS).)

471. At the time she voted for the Transaction, Ash had            478. A decline of 56% in revenues was significant enough to
concluded that SJP could still meet its projections despite a      merit additional discussion with Prairie. (Sept. 23, 2016 Tr.
bad first quarter. (July 6, 2016 Tr. (Ash) 125:20-126:1.) Ash      (Cory) 22:21-24:13.)
lacked the necessary ability to determine if, in fact, SJP could
                                                                   479. Neither the April 11, 2007 Draft Valuation Report, the
realistically meet its projections. (July 6, 2016 Tr. (Ash) 8:8-
                                                                   April 27, 2007 Post-Transaction Valuation Report, the April
9:24, 12:1-19; May 26, 2016 Tr. (Ippensen) 37:2-7.) Rather,
                                                                   13, 2007 Memo, nor the April 16, 2007 Financial Report
Ash's conclusion was based on the general principle that "you
                                                                   Review34 mentions SJP's 2007 first quarter financial
can have a bad quarter and still continue to meet the
                                                                   performance or explains how SJP will be able to make up for
projections [because] we had nine months to go." (July 6,
                                                                   this shortfall during the remainder of the year. (Joint Ex. 9
2016 Tr. (Ash) 125:20-126:1.)
                                                                   (Apr. 11, 2007 Draft); Joint Ex. 10; Joint Ex. 12 (Apr. 13,
472. Revenue performance could be affected by "temporary           2007 Memo); Joint Ex. 15 (Financial Report Review), at 3.).
explainable event[s]," such as adverse weather or
                                                                   480. Generally, a valuation report should identify material
maintenance on machinery. (Sept. 20, 2016 Tr. (Puntillo)
                                                                   information affecting its value conclusions. (July 15, 2016 Tr.
42:2-43:2.)
                                                                   (Messina) 68:9-13.)
473. Although weather can be a "temporary explainable
                                                                   481. Conversely, if a valuation report does not contain a
event" that may affect performance, it is incumbent on a
prudent investor to (1) verify that weather does in fact account
for the extent of the observable effect (Sept. 19, 2016 Tr.
                                                                   34 After a transaction closes, FBTS's financial analyst prepares a
(Puntillo) 79:21-80:13); (2) verify if weather resulted in a
delay or cancellation of the projects, and if delayed, for how     document called a "Financial Report Review." (Sept. 23, 2016 Tr.
long (Sept. 19, 2016 Tr. (Puntillo) 80:14-19); [*107] and (3)      (Cory) 26:12-24, 69:22-25; May 26, 2016 Tr. (Ippensen) 120:11-16.)
                                                                   The Financial Report Review includes, inter alia, the names of the
if the projects were delayed, what additional expenses would
                                                                   FBTS officers who performed a post-transaction review of the
be incurred as a result of those delays and thus, the effect of
                                                                   valuation, the performance of market indices for the period under
those delays on profitability margins, such as EBITDA. (Sept.
                                                                   review, a summary of changes to a company's financial metrics over
19, 2016 Tr. (Puntillo) 80:19-81:5.)                               the preceding year, and the qualifications of the valuation analyst.
                                                                   (See, e.g., Joint Ex. 15 (Financial Report Review).)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 131 of 190 Document 139-1
                                                                                                                  Page 32 of 61
                                              2017 U.S. Dist. LEXIS 52117, *108

discussion of a particular issue, that issue, in all likelihood,    method would have decreased by $7.2 million. (July 14, 2016
was not considered material to the valuation. (July 15, 2016        Tr. (Messina) 88:14-21.)
Tr. (Messina) [*109] 68:14-17.)
                                                                    491. Historically, SJP earned between 15% and 20% of its
482. In light of the significant decline in revenues during the     annual revenues during the first quarter [*111] of a given
first quarter of 2007, a reliable valuation report of SJP, as of    year. (May 24, 2016 Tr. (D'Esposito) 16:13-21.)
April 16, 2007, would have had some discussion of the
possible causes of those results. (July 15, 2016 Tr. (Messina)      492. Historically, if the weather during the first quarter of a
78:9-15, 78:20-79:12.)                                              year is particularly mild, the first quarter revenues might
                                                                    account for closer to 20% of annual revenues, but if the first
483. A valuation firm typically discusses its most recent           quarter experiences more severe weather, the first quarter
financial results and their effect, if any, on projections. (July   revenues might be closer to 15% of annual revenues. (May
14, 2016 Tr. (Messina) 86:22-87:2.)                                 24, 2016 Tr. (D'Esposito) 16:22-17:1.)

484. The only record of any discussion concerning SJP's 2007        493. Based on D'Esposito's testimony regarding the historical
first quarter performance prior to the Transaction is Cory's        relationship between first quarter revenues and total annual
handwritten notation that Aliferis "briefly reviewed internally     revenues, SJP's 2007 first quarter revenues of $6.73 million
prepared 2/28/07 #s." (Joint Ex. 12 (Apr. 13, 2007 Memo), at        (Pl.'s Ex. 23) represented between $33.67 million (15%) to
3.)                                                                 $44.89 million (20%) of annual projected revenues.

485. SJP's poor 2007 first quarter performance is first             494. SJP's 2007 first quarter revenues of $6.73 million (Pl.'s
mentioned in connection with Prairie's preparation of a post-       Ex. 23) represented approximately 17% of SJP's actual annual
Transaction report for April 30, 2007. (Pl.'s Ex. 7 (Apr. 30,       2007 revenues of $40.129 million. (Pl.'s Ex. 8 (Dec. 31, 2007
2007 Report), at 45-46.)                                            Report), at 46.)

486. FBTS's EB Committee notes for the post-Transaction             495. Weighing each quarter evenly, SJP's actual 2007 first
April 30, 2007 Post-Transaction Valuation Report similarly          quarter revenues of $6.73 million yield projected annualized
alluded to SJP's poor 2007 first quarter performance and            revenues of less than $27 million—approximately $34 million
explained it, in part, as a result of the weather. (Pl.'s Ex. 15    below SJP's projected revenues used in Prairie's valuation
(EB Committee Notes), at 3 "Post-Transaction Review April           reports. (Demonstrative 24; Sept. 19, 2016 Tr. (Puntillo) 71:6-
30, 2007.")                                                         16.)

487. In light of SJP's actual 2007 first quarter revenues, SJP      496. Based on SJP's [*112] actual financial performance
would [*110] need to realize a compound quarterly rate of           during the first quarter of 2007, SJP's annualized net income
approximately 58%—more than fourteen times its average              was negative $4.7 million—approximately $13.3 million
historical rate of approximately 4%—to realize the revenues         below SJP's projected net income used in Prairie's valuation
projected in Prairie's valuation reports. (Sept. 19, 2016 Tr.       reports. (Demonstrative 24; Sept. 19, 2016 Tr. (Puntillo) 73:2-
(Puntillo) 76:4-77:25; Demonstrative 19.)                           23.)

488. A prudent investor would have performed some sort of           497. At the end of 2006, SJP's CFO was expecting SJP to
due diligence in light of the discrepancy between the               realize approximately $5 million in revenues per month for
projected annualized revenues and net income and the                the first quarter of 2007. (May 24, 2016 Tr. (D'Esposito) 17:2-
projected revenues and net income used in Prairie's valuation       4, 17:19-23.)
reports to determine the reasonableness of Prairie's
projections. (Sept. 19, 2016 Tr. (Puntillo) 73:18-22; 78:16-        498. FBTS never asked Prairie to determine SJP's historical
77:12.)                                                             quarterly growth, or determine any relationship between SJP's
                                                                    first quarter historical performance and its annual
489. Even assuming that SJP achieved a 0% revenue growth            performance. (June 29, 2016 Tr. (Aliferis) 27:18-24, 100:5-
rate in the second, third, and fourth quarters of 2007, SJP's       11.)
overall 2007 revenue growth rate would be approximately
negative 15% in light of SJP's poor performance in the first        499. At trial, FBTS suggested that SJP's 2007 first quarter
quarter of 2007. (July 14, 2016 Tr. (Messina) 85:13-25.)            performance was due to abnormally severe weather. (May 24,
                                                                    2016 Tr. (D'Esposito) 63:15-64:2; June 29, 2016 Tr. (Aliferis)
490. All else being equal, had Prairie utilized a negative 15%      80:17-20; May 23, 2016 Tr. (DiPano) 66:1-67:5; May 27,
revenue growth rate for 2007, SJP's value under the DCF             2016 Tr. (Ippensen) 61:4-15.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 132 of 190 Document 139-1
                                                                                                               Page 33 of 61
                                            2017 U.S. Dist. LEXIS 52117, *112

500. Since the 1990s, SJP has typically experienced lower         weather conditions in SJP's region for the first quarter of
revenues during the first three months of the year than in the    2007. [*115] (May 27, 2016 Tr. (Ippensen) 67:17-20; June
remaining months of the year because the weather is usually       29, 2016 Tr. (Aliferis) 80:21-25; Sept. 23, 2016 Tr. (Cory)
worse during the first three months of the year. (May [*113]      37:5-16.)
24, 2016 Tr. (D'Esposito) 16:3-12, 36:25-37:5.)
                                                                  509. The data from the New Jersey Office of the
501. Although Prairie believed that the projects affected by      Climatologist shows that January 2007 was abnormally mild,
weather-related delays in the first quarter of 2007 could still   and that the period of November 2006 through January 2007
be completed in the 2007 fiscal year, (June 29, 2016 Tr.          was the second warmest on record, and that precipitation was
(Aliferis) 159:25-160:6), FBTS never determined whether any       0.26 inches below normal. (Pl.'s Ex. 16 (Jan. 2007 Weather
of the first quarter projects were cancelled, as opposed to       Summary), at 1.)
delayed, (May 25, 2016 Tr. (Cory) 113:4-7), or whether SJP
would incur additional expenses to make up its lost first         510. The monthly average temperature for January 2007 was
quarter revenues. (May 24, 2016 Tr. (D'Esposito) 72:24-73:12      37.1°F, which was 5.9°F higher than the normal temperature
(did not recall being asked if SJP would incur additional         of 31.2°F. (Pl.'s Ex. 17 (Monthly Mean Temperatures), at 2.)
expenses for wages or equipment leasing to make up the lost
                                                                  511. The average temperature in January 2006 was 38.9°F,
first quarter revenues; see also June 29, 2016 Tr. (Aliferis)
                                                                  which was approximately 8°F higher than normal, and the
99:12-100:4 (Prairie never looked at SJP's financial
                                                                  warmest since 1998. (Pl.'s Ex. 17 (Monthly Temperature
performance on a quarter-by-quarter basis).)
                                                                  Records), at 2.)
502. FBTS did not ask Prairie what the effect on the valuation
                                                                  512. The average temperature in February 2006 was 34.3°F,
would be if some of the revenues projected for 2007 were
                                                                  which was approximately 1°F higher than average. (Pl.'s Ex.
delayed until 2008. (June 29, 2016 Tr. (Aliferis) 27:11-15.)
                                                                  17 (Monthly Temperature Records), at 2.)
503. SJP's 2007 first quarter performance was not measured
                                                                  513. The average temperature in March 2006 was 41.8°F,
in comparison to the summer of 2006, but rather the identical
                                                                  which was slightly higher than average. (Pl.'s Ex. 17
winter months of 2006. Accordingly, seasonal winter weather
                                                                  (Monthly Temperature Records), at 2.)
does not explain the 2007 first quarter [*114] decline in
relation to the first quarter of 2006.                            514. The average precipitation in February 2006 was 1.9
                                                                  inches, which was approximately 0.5 to 1.0 inches below
504. During particularly severe winters, SJP had earned a
                                                                  average. (Pl.'s Ex. 18 (Monthly Precipitation Records), at 2.)
minimum 15% of its annual revenue during first quarters in
years prior to 2007. (May 24, 2016 Tr. (D'Esposito) 16:13-        515. The average precipitation in March 2006 was 0.8 inches,
17:1.) Here, the $6.73 million first quarter revenues were less   which was over three inches below average, and the driest
than 11% of the annual projected revenues of $61 million.         March on record. (Pl.'s Ex. [*116] 17 (Monthly Temperature
                                                                  Records), at 2.)
505. There was nothing that led FBTS to believe that the
weather during the first quarter of 2007 was out of the           516. FBTS and Prairie understood that SJP's ability to
ordinary from prior years. (May 27, 2016 Tr. (Ippensen)           generate revenue was dependent, in part, on the weather, and
60:18-20, 60:23-61:3.)                                            that SJP could generate additional revenues if the weather was
                                                                  unseasonably mild. (June 29, 2016 Tr. (Aliferis) 99:6-11;
506. Dr. David Robinson, New Jersey State climatologist for
                                                                  May 27, 2016 Tr. (Ippensen) 65:23-25; Sept. 23, 2016 Tr.
the Center for Environmental Protection, Cook
                                                                  (Cory) 37:17-23; July 5, 2016 Tr. (Stoesser) 109:10-13,
College/NJAES, Rutgers University, authored a February
                                                                  114:2-115:4.)
2007 Climate Summary showing that February 2007 was the
sixteenth coldest February since 1895 and the second coldest      517. Although SJP achieved record high revenues in 2006,
February since 1979. (FBTS Ex. 28, at D00508.)                    neither Prairie nor FBTS considered the possibility that SJP's
                                                                  revenues in 2006 might have been the result of abnormally
507. Prior to the Transaction, FBTS did not determine the
                                                                  mild weather. (June 29, 2016 Tr. (Aliferis) 99:21-100:4; May
effect of weather on SJP's 2007 first quarter performance.
                                                                  27, 2016 Tr. (Ippensen) 67:14-16; 6:113:1-3.)
(May 27, 2016 Tr. (Ippensen) 61:4-15, 67:14-20 (FBTS did
not verify weather conditions in SJP's region).)                  518. Under the DCF method, revenues realized later in time
                                                                  are discounted more steeply than revenues realized closer in
508. Neither FBTS nor Prairie independently verified the
                                                                  time—for example, projected revenues for 2008 are worth

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 133 of 190 Document 139-1
                                                                                                                       Page 34 of 61
                                            2017 U.S. Dist. LEXIS 52117, *116

13% less than projected revenues for 2007. (Joint Ex. 9 (Apr.     weather and its potential effect on SJP's valuation or
11, 2007 Draft), at 81 "Present Value Factors at 19.25%";         regarding SJP performing maintenance on its equipment
June 29, 2016 Tr. (Aliferis) 25:11-27:10.)                        during the first quarter of 2007.35

519. Under the DCF method, a company that is expected to          528. Neither the April 30, 2007 Post-Transaction Valuation
realize revenues in 2007 has a higher value than one where        Report nor the corresponding EB Committee notes discussed
those revenues are delayed until 2008 or subsequent years as      any equipment maintenance. (Pl.'s Ex. 7 (Apr. 30, 2007
they are discounted more heavily. (July 14, 2016 Tr.              Report), at 45-46 "Revenues" (referring to weather) and
(Messina) 86:22-87:2; July [*117] 15, 2016 Tr. (Messina)          "Gross Profit" (referring [*119] to housing market); Pl.'s Ex.
84:20-86:12; June 29, 2016 Tr. (Aliferis) 26:25-27:7.)            15 (EB Committee Notes), at 3 "Post-Transaction Review
                                                                  April 30, 2007" (referring to "horrible weather").)
520. A prudent investor would not have accepted the seller's
stated explanation that the Company's poor first quarter          529. Companies typically perform equipment maintenance
performance was caused by adverse weather without first           over a scheduled period of time because a business can
independently verifying the purported connection between          operate more profitably to the extent that it can operate at a
performance and weather. (Sept. 19, 2016 Tr. (Puntillo)           steady pace without disruption. (July 15, 2016 Tr. (Messina)
79:21-80:5.)                                                      79:2-12.)

521. A prudent investor would have first verified the             530. It would be very unusual for a company to take all of its
purported weather conditions to determine if in fact they were    equipment offline for maintenance in the first quarter and
outside of the historical norms. (Sept. 19, 2016 Tr. (Puntillo)   absorb a 56% revenue decline without explanation. (July 15,
80:6-13.)                                                         2016 Tr. (Messina) 79:2-12.)

522. If the weather was outside the historical norms, a prudent
investor would have additionally investigated whether the         ix. FBTS's Review of Prairie's Consideration of Customer
target company's projects were postponed rather than              Concentration
cancelled as a result of the adverse weather. (Sept. 19, 2016
Tr. (Puntillo) 80:14-19.)                                         531. SJP's top customer, as a percentage of revenue in 2006,
                                                                  was the homebuilder, Hovnanian. (Stipulation of Facts ¶ 53;
523. If the projects were postponed rather than cancelled, a      May 23, 2016 Tr. (Dugan) 118:21-24 (testifying that,
prudent investor would have additionally determined the           although Hovnanian was not exclusively a residential builder,
effect of the postponement on SJP's cash flows and profit         it was predominantly a residential builder).)
margins. (Sept. 19, 2016 Tr. (Puntillo) 80:19-24.)
                                                                  532. SJP was able to grow its business with Hovnanian over
524. At trial, FBTS suggested that SJP's 2007 first quarter       the years because of SJP's capability to develop sites with
performance was due to equipment maintenance. (Sept. 20,          rocky land. (May 23, 2016 Tr. (DiPano) 56:19-57:16.)
2016 Tr. (Puntillo) 38:13-16 (question [*118] posed by
counsel for FBTS regarding maintenance); May 23, 2016 Tr.         533. As of December 31, 2006, Hovnanian accounted for
(DiPano) 65:1-9.)                                                 nearly 60% of SJP's revenues for 2006. (Joint Ex. 1 (Offering
                                                                  Memo), at 26 (Exhibit 21); Stipulation [*120] of Facts ¶ 54.)
525. SJP shut down National's operations in the beginning of
January 2007 to conduct "heavy maintenance." (May 23, 2016        534. As of December 31, 2006, more than 78% of SJP's
Tr. (DiPano) 65:1-20.) The shutdown resulted in a lack of         reported backlog for 2006 was on Hovnanian projects (i.e.,
revenue for National and increased maintenance, equipment,
and personnel costs, all of which were absorbed in January
2007. (May 23, 2016 Tr. (DiPano) 65:1-20.)                        35 Although    Cory testified that she recalls some conversation
                                                                  regarding the weather and its potential connection with SJP's 2007
526. There is nothing in the April 11, 2007 Draft Valuation
                                                                  first quarter performance (but cannot say if it occurred before or after
Report, April 27, 2007 Post-Transaction Valuation Report, the
                                                                  the Transaction), (Sept. 23, 2016 Tr. (Cory) 30:12-17), the Court
April 13, 2007 Memo, or the April 16, 2007 Financial Report       finds that no conversation took place before the SJP ESOP
Review that discussed SJP's first quarter performance or          Transaction based on the lack of corroborating evidence and after
attributed it to equipment maintenance. (Joint Ex. 9 (Apr. 11,    evaluating the credibility of the witnesses. Additionally, Cory has
2007 Draft); Joint Ex. 10; Joint Ex. 12; Joint Ex. 15.)           absolutely no recollection of any discussion regarding SJP
                                                                  performing maintenance on its fleet during 2007 first quarter. (Sept.
527. FBTS did not have any conversations regarding the            23, 2016 Tr. (Cory) 30:18-24.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 134 of 190 Document 139-1
                                                                                                                         Page 35 of 61
                                                   2017 U.S. Dist. LEXIS 52117, *120

$45,167,302 out of a total $57,743,170). (Joint Ex. 1                      543. The Hovnanian 2006 Annual Report also revealed that
(Offering Memo), at 26 (Exhibit 22).)                                      2006 "was a challenging year" due to the "sudden downturn in
                                                                           many of [Hovnanian's] housing markets." (Pl.'s Ex. 11 (HOV
535. Between 2002 and 2006, SJP's revenue growth was                       Annual Report), at 5.) Hovnanian sustained reduced profits
almost entirely attributable to Hovnanian. (Demonstrative 22;              and stated that "it is difficult to predict when the overall
Sept. 19, 2016 Tr. (Puntillo) 97:20-99:15; Joint Ex. 1                     housing market will turn around." (Pl.'s Ex. 11 (HOV Annual
(Offering Memo), at 34 (historical revenues), 126-28                       Report), at 7.)
(historical revenues by customers).)
                                                                           544. Hovnanian's 2006 Annual Report noted the sudden
536. Between 2002 and 2006, SJP's concentration in                         downturn of the homebuilding industry in that year and stated
Hovnanian had increased from 44% to 59%. (Demonstrative                    that it was managing its business as if the industry was in a
22; Joint Ex. 1 (Offering Memo), at 126-28.)                               prolonged downturn. (Pl.'s Ex. 11 (HOV Annual Report), at
                                                                           7.)
537. Between 2002 and 2006, Hovnanian revenues grew at a
compound annual growth rate of 25%. (Demonstrative 22;                     545. The Hovnanian 2006 Annual Report [*122] indicated
Joint Ex. 1 (Offering Memo), at 34, 36, 126-28.)                           that Hovnanian's total revenues had increased on a year-by-
                                                                           year basis from 2002 to 2006. (Pl.'s Ex. 11 (HOV Annual
538. Between 2002 and 2006, non-Hovnanian revenues grew
                                                                           Report), at 3.)
at a compound annual growth rate of 7%. (Demonstrative 22;
Joint Ex. 1 (Offering Memo), at 34, 36, 126-28.)                           546. The Hovnanian 2006 Annual Report also showed that
                                                                           Hovnanian had 36 communities actively being built in New
539. In 2006, Hovnanian was the sixth or seventh largest
                                                                           Jersey, which included some of SJP's backlog. (Pl.'s Ex. 11
homebuilder in the United States, a Forbes Platinum 400
                                                                           (HOV Annual Report), at 4; May 24, 2016 Tr. (D'Esposito)
company for five consecutive years and on Fortune
                                                                           55:1-22.)
Magazine's list of "100 Fastest Growing Companies" for four
consecutive years, and #403 on the 2006 Fortune 500, ranked                547. Hovnanian's 2006 Annual Report announced that
second based on a five-year total return to investors of 60%.              Hovnanian would reduce costs by renegotiate pricing with its
(Pl.'s Ex. 12, at 3.)                                                      subcontractors, over whom it claimed to have "a great deal of
                                                                           leverage." (Pl.'s Ex. 11 (HOV Annual Report), at 7.)
540. After the close of 2006, [*121] Hovnanian released its
2006 Annual Report (the "Hovnanian 2006 Annual Report" or                  548. Hovnanian had also disclosed this strategy on September
"Hovnanian's 2006 Annual Report"). (Pl.'s Ex. 11 (HOV                      11, 2006, in a symposium on the homebuilding industry
Annual Report).)                                                           sponsored by Credit Suisse (the "Credit Suisse Report"), in
                                                                           which Hovnanian represented that it would aggressively
541. Prairie did not review Hovnanian's 2006 Annual Report
                                                                           renegotiate subcontractor costs. (Pl.'s Ex. 12 (Credit Suisse
prior to the SJP ESOP Transaction.36
                                                                           Report), at 17.)
542. Although the Hovnanian 2006 Annual Report contained
                                                                           549. FBTS acknowledged that Hovnanian's representations
optimistic statements of Hovnanian's future activity, (July 14,
                                                                           concerning its intent to renegotiate subcontractor contracts to
2016 Tr. (Messina) 199:20-200:13 (correspondence from
                                                                           reduce costs as set forth in Hovnanian's 2006 Annual Report
CEO in Annual Report has lower reliability than 10K, tends
                                                                           (Pl.'s Ex. 11 (HOV Annual Report)) and the Credit Suisse
to be more optimistic)), it also indicated that, in 2006,
                                                                           Report (Pl.'s Ex. 12) could adversely affect SJP's projected
Hovnanian had paid $159 million in penalties for walking
                                                                           margins. (May 26, 2016 Tr. (Ippensen) 95:4-25, 96:14-25.)
away from projects. (Pl.'s Ex. 11 (HOV Annual Report), at 8.)
                                                                           550. FBTS [*123] did not review either the Credit Suisse
                                                                           Report (Pl.'s Ex. 12) or the Hovnanian 2006 Annual Report
36 Although   Aliferis testified that Hovnanian's 2006 Annual Report is    (Pl.'s Ex. 11 (HOV Annual Report)) prior to the Transaction.
something Prairie "would have reviewed," (June 29, 2016 Tr.                (May 26, 2016 Tr. (Ippensen) 94:8-23, 97:1-5; July 6, 2016
(Aliferis) 74:19-23), Aliferis did not specifically recall reviewing the   Tr. (Ash) 54:25-55:6.)
document, the document was never listed as a document reviewed by
Prairie, and neither the April 11, 2007 Draft Valuation Report nor         551. Although Prairie acknowledged that it would have been
the April 27, 2007 Post-Transaction Valuation Report mentioned the         important to determine Hovnanian's stock price prior to the
Hovnanian 2006 Annual Report. (July 14, 2016 Tr. (Messina) 59:15-          Transaction, (June 29, 2016 Tr. (Aliferis) 72:19-25, 73:13-
60:9 (if Prairie relied on Plaintiff's Exhibit 11, it should have been     17), neither FBTS nor Prairie looked at the share price of
listed in the valuation report).)

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 135 of 190 Document 139-1
                                                                                                                     Page 36 of 61
                                             2017 U.S. Dist. LEXIS 52117, *123

Hovnanian prior to the Transaction. (May 26, 2016 Tr.              2007; and (3) the percentage of Hovnanian and non-
(Ippensen) 93:21-25; Sept. 23, 2016 Tr. (Cory) 43:23-44:4;         Hovnanian bids outstanding, Hovnanian represented 62% of
July 6, 2016 Tr. (Ash) 54:17-25; June 29, 2016 Tr. (Aliferis)      SJP's projected revenue for 2007. (Demonstrative 23; Sept.
72:19-25.)                                                         19, 2016 Tr. (Puntillo) 101:2-103:7; Joint Ex. 1 (Offering
                                                                   Memo), at 12, 26-27; Joint Ex. 9 (Apr. 11, 2007 Draft), at 13.)
552. Neither FBTS nor Prairie contacted Hovnanian to
discuss its relationship with SJP. (July 6, 2016 Tr. (Ash) 51:4-   560. Based on SJP's representations regarding (1) its year end
11; May 26, 2016 Tr. (Ippensen) 85:9-13; Sept. 23, 2016 Tr.        2006 backlog; (2) its intent to work off 75% of that backlog in
(Cory) 42:22-24; June 29, 2016 Tr. (Aliferis) 50:18-22.)           2007; and (3) the percentage of Hovnanian and non-
                                                                   Hovnanian bids outstanding, non-Hovnanian revenues would
553. FBTS did not speak with Hovnanian or any other SJP            need to grow by 117% from 2007 to 2008 to simultaneously
customer because it would have violated FBTS's best                meet SJP's projected revenues while limiting Hovnanian
practices. (May 26, 2016 Tr. (Ippensen) 97:10-19.) As              revenues to 20% of total revenues.37 (Demonstrative 20; Sept.
proposed ESOP transactions are not public, FBTS does not           19, 2016 Tr. (Puntillo) 105:4-19.)
speak to customers because spreading information about a
change in ownership of a given [*124] company could affect         561. A prudent investor [*126] would have been concerned
that company's relationship with its customers. (May 26, 2016      with such a drastic and unprecedented reduction in the
Tr. (Ippensen) 161:10-20; June 29, 2016 Tr. (Aliferis) 50:11-      projected Hovnanian revenues given the growth of non-
51:4.)                                                             Hovnanian revenues required to meet SJP's projections. (Sept.
                                                                   19, 2016 Tr. (Puntillo) 105:20-106:1.)
554. In a minority ESOP purchase, a trustee would not speak
with a company's customers prior to approving a transaction        562. A prudent investor would have required a breakdown
because the ESOP is not a synergistic buyer looking to run the     between projected Hovnanian and non-Hovnanian revenues in
company or replace management, but is rather the classic           light of SJP's historical dependence on Hovnanian as well as
financial buyer, and contacting customers could place the          SJP's representation that it was diversifying away from
ESOP in the middle of a very important and delicate                Hovnanian. (Sept. 19, 2016 Tr. (Puntillo) 106:9-23.)
relationship. (June 21, 2016 Tr. (Fischer) 45:24-47:6; 61:7-
17.)                                                               563. FBTS believed that Prairie applied a risk discount of
                                                                   19.25%, which, in part, accounted for Hovnanian's large
555. A valuation report should list the materials reviewed by      percentage of sales with SJP. (Joint Ex. 9 (Apr. 11, 2007
the valuation advisor. (July 14, 2016 Tr. (Messina) 60:3-4;        Draft) 42; May 26, 2016 Tr. (Ippensen) 82:17-83:18.)
June 30, 2016 Tr. (Van Horn) 153:5-19.)
                                                                   564. The April 11, 2007 Draft Valuation Report did not
556. Neither the Hovnanian 2006 Annual Report nor the              identify how much, if any, of the discount rate was due to
Credit Suisse Report was identified as one of the documents        customer concentration, and FBTS never discussed the
that Prairie reviewed in either the April 11, 2007 Draft           amount of the discount rate attributable to customer
Valuation Report or the April 27, 2007 Post-Transaction            concentration. (May 26, 2016 Tr. (Ippensen) 83:19-84:6; June
Valuation Report. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 4, 6-7;   29, 2016 Tr. (Aliferis) 148:4-24.)
Joint Ex. 10 (Apr. 27, 2007 Report), at 3, 5-6.)
                                                                   565. The Offering Memo's representation that Hovnanian
557. A prudent investor would have considered a customer's         projects constituted only 20% of SJP's outstanding bids was
representations of a dramatic slowdown in the housing market       copied into the April 11, 2007 [*127] Draft Valuation Report.
and its intention to renegotiate agreements with                   (Joint Ex. 1 (Offering Memo), at 12; Joint Ex. 9 (Apr. 11,
subcontractors [*125] to be material information in                2007 Draft), at 13, 32.)
determining whether the company's projections were reliable.
(Sept. 19, 2016 Tr. (Puntillo) 89:20-91:1.)                        566. In explaining its "diversification plan" to Prairie, SJP
                                                                   made general representations that it would add additional,
558. A prudent investor would have considered a 59%                unspecified customers, and would solicit unspecified
customer concentration to be material as the target company's      commercial and municipal developers. (June 29, 2016 Tr.
loss of that customer would have large adverse effects on the      (Aliferis) 85:6-86:8.)
target company. (Sept. 19, 2016 Tr. (Puntillo) 91:12-24.)

559. Based on SJP's representations regarding (1) its year end     37 The Offering Memo stated that, at the end of 2006, Hovnanian
2006 backlog; (2) its intent to work off 75% of that backlog in    only represented 20% of the outstanding bids. (Joint Ex. 1 (Offering
                                                                   Memo), at 12.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 136 of 190 Document 139-1
                                                                                                                Page 37 of 61
                                             2017 U.S. Dist. LEXIS 52117, *127

567. SJP never explained in any detail why it believed it          574. FBTS and Prairie did not ask SJP to explain how SJP
would successfully diversify away from Hovnanian, other            was planning to make up the shortfall in revenues that had
than telling prospective customers that SJP can offer services     traditionally been provided by Hovnanian. (Sept. 23, 2016 Tr.
"for [a] reasonable pric[e] and [do] quality work." (June 29,      (Cory) 43:12-19.)
2016 Tr. (Aliferis) 85:24-86:8.)
                                                                   575. On April 13, 2007—at the close of market prior to the
568. FBTS and Prairie never determined which specific              Transaction—Hovnanian was trading at $23.69 per share.
customers SJP planned to cultivate as part of its                  (Stipulation of Facts ¶ 55.)
diversification plan, beyond SJP's general statement that
"there was always demand for [SJP's] services from other           576. During the week of April 9, 2007, Hovnanian was
customers in the marketplace." (June 29, 2016 Tr. (Aliferis)       trading at its lowest adjusted closing price since the week of
86:23-87:8 (did not recall SJP specifically explaining how         May 19, 2003. (ECF No. 136-1 (Motion for Judicial Notice),
SJP determined that municipalities and commercial                  at 1, facts nos. 2, 3; ECF No. 156 (Order Granting Motion for
developers had available projects); Sept. 23, 2016 Tr. (Cory)      Judicial Notice as Unopposed).)
43:12-19 (did not recall discussions about whether SJP was
                                                                   577. Hovnanian's adjusted share price of $23.69 per share at
diversifying away from Hovnanian, or how it could replace
                                                                   the close of market on Friday, April 13, 2007, was its third
Hovnanian if it lost Hovnanian as a customer); July [*128] 6,
                                                                   lowest price since May 21, 2003, with [*130] the second and
2016 Tr. (Ash) 56:4-24 (did not recall SJP explaining
                                                                   third lowest prices falling on April 10, 2007 and April 11,
specifics of its customer diversification strategy).)
                                                                   2007. (ECF No. 136-1 (Motion for Judicial Notice), at 6
569. Prairie never considered what effect SJP's customer or        (Chart).)
regional "diversification plan" would have on its profit
                                                                   578. The share price for Hovnanian steadily decreased from
margins. (June 29, 2016 Tr. (Aliferis) 71:23-72:15 (no
                                                                   July 22, 2005 to April 13, 2007. (ECF 136-1 (Motion for
recollection as to differences in margins depending on
                                                                   Judicial Notice), at 1, fact no. 4; ECF 136-5 (Hovnanian
customer or region).)
                                                                   Stock Chart); ECF No. 155 (Order Granting Motion for
570. FBTS never asked, and was unaware of whether Prairie          Judicial Notice as Unopposed).)
asked, SJP how it was specifically planning to reduce its
customer concentration in Hovnanian. (May 24, 2016 Tr.
(D'Esposito) 24:20-24; May 26, 2016 Tr. (Ippensen) 86:2-6.)        x. FBTS's Review of Prairie's Consideration of Kara
                                                                   Homes's Bankruptcy
571. The seller's representation that only 20% of SJP's
outstanding bids were for Hovnanian at the end of 2006,            579. Kara Homes had consistently been one of SJP's top ten
despite SJP's historical dependence on Hovnanian for more          customers from 2004 to 2006. (Joint Ex. 1 (Offering Memo),
than half of its revenues, implied that SJP might not in fact      at 126; Stipulation of Facts ¶ 56.)
meet its projected revenues absent an explanation as to how it
                                                                   580. Kara Homes accounted for 1.9% of SJP's total annual
would make up for this shortfall. (Sept. 19, 2016 Tr. (Puntillo)
                                                                   revenues as of October 2006 (Joint Ex. 1 (Offering Memo), at
105:20-106:8.)
                                                                   26), 9% of SJP's total adjusted revenues for 2005 (Joint Ex. 1
572. One of the prospective lenders whom Duff & Phelps             (Offering Memo), at 34, 126), and 3.5% of SJP's total
solicited to finance the Transaction asked Duff & Phelps to        adjusted revenues for 2004 (Joint Ex. 1 (Offering Memo), at
explain the dramatic decrease in Hovnanian bids in light of        34, 126). Prairie never discussed the number of projects that
the importance of Hovnanian to SJP's 2006 revenues and its         Kara Homes historically provided to SJP or the effects of
end [*129] of year 2006 reported backlog. (Pl.'s Ex. 5             Kara Homes's bankruptcy on SJP's ability to either diversify
(Sovereign Bank E-mail), at 2; May 25, 2016 Tr. (Miscione)         its customer base or meet its projections. (May 23, 2016 Tr.
26:8-16, 27:7-11, 28:16-19.)                                       (Dugan) 175:6-12 (no recollection of telling Prairie how many
                                                                   projects Kara provided), 189:17-23 (no recollection of what
573. FBTS and Prairie did not consider the possibility that        questions Prairie asked [*131] regarding Kara Homes).)
SJP's stated decline in Hovnanian bids might signal a problem
in SJP's relationship with its major customer (e.g., lack of       581. Kara Homes declared bankruptcy in October of 2006—
available Hovnanian projects, or Hovnanian's rejection of          approximately 6 months prior to the Transaction. (PACER,
SJP's bids). (May 26, 2016 Tr. (Ippensen) 86:15-87:4, 93:10-       U.S. Bankruptcy Court, District of New Jersey, Chapter 11,
18.)                                                               Case No.: 06-19626(MBK)); ECF No. 136-1 (Motion for
                                                                   Judicial Notice), at 1, fact no. 1; ECF No. 156 (Granting


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 137 of 190 Document 139-1
                                                                                                                        Page 38 of 61
                                                  2017 U.S. Dist. LEXIS 52117, *131

Motion as Unopposed).)                                                    (Ippensen) 101:16-21.)

582. At the time Kara Homes declared bankruptcy, it owed                  588. The April 11, 2007 Draft Valuation Report referenced
SJP approximately $700,000 that SJP was unable to collect.                SJP's expenses from litigation involving Kara Homes for
(May 23, 2016 Tr. (Dugan) 121:7-12.)                                      purposes of deducting those costs from SJP's future projected
                                                                          expenses. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 31 ("Kara
583. In 2006, SJP wrote off $768,810 as an operating                      Homes w[ri]te-off and legal fees"); May 26, 2016 Tr.
expense, which represented the amount owed to it by Kara                  (Ippensen) 100:20-101:11.)
Homes plus approximately $70,000 in legal fees. (Joint Ex. 9
(Apr. 11, 2007 Draft), at 31.)                                            589. The April 11, 2007 Draft Valuation Report failed to
                                                                          discuss the effect of the Kara Homes bankruptcy on SJP's
584. The trustee in the Kara Homes bankruptcy action sued                 projected revenues or its stated customer diversification plan.
SJP to recover payments that Kara Homes made to SJP                       (See generally Joint Ex. 9 (Apr. 11, 2007 Draft).)
shortly before declaring bankruptcy. (May 23, 2016 Tr.
(Dugan) 121:20-122:2; FBTS Ex. 34, at D00545.)                            590. FBTS and Prairie never discussed the effect of the Kara
                                                                          Homes bankruptcy on either SJP's ability to match its 2006
585. Despite the bankruptcy filing, SJP listed Kara Homes as              revenues, or on SJP's stated strategy of diversifying away
one of its top-ten customers in the Offering Memo sent to                 from Hovnanian. (May 26, 2016 Tr. (Ippensen) 102:21-103:1;
FBTS. (Joint Ex. 1 (Offering Memo), at 26 "Exhibit 21-SJP                 May 23, 2016 Tr. (Dugan) 176:9-15, 189:17-23.)
Top Customers YTD.")

586. SJP informed Prairie that Kara Homes had declared
                                                                          xi. FBTS's Review of Prairie's Consideration of SJP's
bankruptcy. (May 23, 2016 Tr. (Dugan) 175:6-176:1.)
                                                                          Bidding
587. Kara Homes was not accounted for in the
                                                                          591. The Offering Memo represented that at the end of 2006,
backlog [*132] or projected revenues for 2007 in the April
                                                                          SJP had $60 million in bids outstanding, and that SJP bids for
11, 2007 Draft Valuation Report.38 (May 26, 2016 Tr.
                                                                          approximately $140 million in projects per year with a
                                                                          historical hit rate of approximately 45% on [*133] average.
                                                                          (Joint Ex. 1 (Offering Memo), at 27.)
38 Aliferis gave no testimony regarding whether the Kara Homes
revenues that were owed—but not paid and/or returned to the               592. Prairie copied these representations verbatim and pasted
bankruptcy estate—were written off from SJP's 2006 revenues. As           them into its April 11, 2007 Draft Valuation Report. (See
the valuation reports prepared by Aliferis (Joint Ex. 9 (Apr. 11, 2007    Joint Ex. 9 (Apr. 11, 2007 Draft), at 13, 32; see also May 26,
Draft); Joint Ex. 10) do not break down historic or projected             2016 Tr. (Ippensen) 79:10-18.)
revenues by customer, it is impossible to specifically determine how
Kara Homes's revenues were accounted for by Prairie in either the         593. FBTS believed that SJP's projections were reasonable
backlog or in the projected revenues. Further, although historical        due, in part, to SJP's outstanding hit rate. (May 26, 2016 Tr.
expenses were reduced to reflect the costs SJP incurred as a result of    (Ippensen) 79:19-22; see also Joint Ex. 12 (Apr. 13, 2007
the Kara Homes bankruptcy, it does not appear that either Duff &          Memo), at 1 (noting that "SJP wins about 45% of the bids
Phelps or Prairie adjusted SJP's historical revenues to account for the   they bid on").)
fact that SJP could not collect on the revenues earned. Although
Dugan speculated that the Kara Homes revenues might have been             594. An average historical hit rate of 45% on an average
written off SJP's total revenues in the audited 2006 financials, he       bidding volume of $140 million means that SJP was awarded
testified that he did not know whether Prairie actually made a
                                                                          on average $63 million in new projects every year. (May 26,
revenue (as opposed to an expense) adjustment for Kara Homes
                                                                          2016 Tr. (Ippensen) 79:23-80:4; see also July 5, 2016 Tr.
(May 23, 2016 Tr. (Dugan) 171:6-8) and was unsure as to the year in
                                                                          (Stoesser) 101:13-24.)
which the Curchin Group made the appropriate write off (May 23,
2016 Tr. (Dugan) 171:9-16). Neither SJP's draft 2006 financial
                                                                          595. Historically, SJP had never attained $63 million in
report attached to the Offering Memo (Joint Ex. 1 (Offering Memo),
                                                                          annual revenues; SJP's highest revenues were approximately
at 116-120), nor SJP's draft 2006 financial report prepared in March
(Pl.'s Ex. 22 (Combined 2006 Draft)) contained any adjustments to         $61 million and its five-year average revenues were
uncollected revenue based on the Kara Homes bankruptcy. As the            approximately $43 million. (Joint Ex. 9 (Apr. 11, 2007 Draft),
financial reports were prepared based on the accrual method, rather       at 79.)
than cash received (Pl.'s Ex. 22 (Combined 2006 Draft), at 8 "Basis
of Accounting"), SJP's reported revenues included the amounts owed        596. FBTS and Prairie also believed that SJP began bidding
by Kara Homes, regardless of whether they were collected.                 on larger, more profitable projects after Yacuzzio passed

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 138 of 190 Document 139-1
                                                                                                                     Page 39 of 61
                                                    2017 U.S. Dist. LEXIS 52117, *133

away. (May 26, 2016 Tr. (Ippensen) 59-10:19; May 27, 2016            604. Prairie applied the 40% discount to the multiples of the
Tr. (Ippensen) 22:1-2; June 29, 2016 Tr. (Aliferis) 89:7-10.         public companies used in the market multiple method for the
But see July 6, 2016 Tr. (Ash) 43:7-11 [*134] (could not             purpose of taking into account the differences between the
remember if she was told that SJP began bidding on more              public companies and SJP in terms of size, access to capital,
profitable jobs after DiPano and Dugan took over control of          geographic diversity and economies of scale. (June 29, 2016
SJP).)                                                               Tr. (Aliferis), at 134:1-11.)

597. FBTS never verified SJP's outstanding bids. (May 26,            605. Aliferis concluded that [*136] the 40% discount was
2016 Tr. (Ippensen) 80:8-15.)                                        conservative. (June 29, 2016 Tr. (Aliferis) 135:23-136:10.)

598. FBTS does not know what evidence, if any, there was to          606. Prairie also attempted to quantify the dilutive aspect of
support the statement that "SJP was bidding on larger, more          the stock appreciation rights plan. (June 29, 2016 Tr.
profitable projects." (May 26, 2016 Tr. (Ippensen) 59:10-            (Aliferis) 134:23-25.)
61:17 (unable to identify any evidence except SJP's top
customers for 2006 as reflected in the Offering Memo); July          607. In addition, Prairie looked at dividends in the
6, 2016 Tr. (Ash) 43:7-16.)                                          marketplace to assess what comparable dividends were
                                                                     trading at as compared to an SJP security. (June 29, 2016 Tr.
599. Prairie did not review any of the bid proposals and did         (Aliferis) 135:11-16.)
not compare SJP's bidding under DiPano with SJP's bidding
under Yacuzzio. (June 29, 2016 Tr. (Aliferis) 89:11-24.)             608. Prairie determined that an SJP security would trade
                                                                     comparably to dividends in the marketplace or below. (June
600. Prairie's representations concerning SJP's bidding were         29, 2016 Tr. (Aliferis) 135:11-16.)
based solely on discussions with SJP and its advisors. (June
29, 2016 Tr. (Aliferis) 89:25-90:16 (acknowledging that SJP's        609. As the April 11, 2007 Draft Valuation Report sets forth,
new business strategy was only based on discussions with             "when using multiples from publicly traded companies, a
management or its financial advisor).)                               discount is used to account for differences in size, risk,
                                                                     diversification, customer concentration and other factors."
                                                                     (Joint Ex. 9, at 45.)
xii. FBTS's Review of Prairie's Application of the Market
                                                                     610. Ippensen determined that the 40% discount utilized by
Multiple Method
                                                                     Prairie was even more conservative than he expected and
601. One of the methodologies used by Prairie in its valuation       resulted in his having even greater comfort in relying on the
was the market multiple method, whereby the value of a               April 11, 2007 Draft Valuation Report. (May 26, 2016 Tr.
closely held company [*135] is derived by identifying similar        (Ippensen) 191:7-17.)
publicly traded companies (the "peer group"), expressing the
                                                                     611. Financial information from SJP's closest competitors,
known market value of the peer group (based on publicly
                                                                     which were private companies, was not readily available.
traded share price) as a function of a financial metric, and
                                                                     (May 23, 2016 [*137] Tr. (Dugan) 164:2-19; Joint Ex. 9
then applying that formula to derive the closely held
                                                                     (Apr. 11, 2007 Draft), at 44.)
company's value. (June 30, 2016 Tr. (Gross) 13:9-15, 15:5-
16:2; July 14, 2016 Tr. (Messina) 111:23-112:8.)                     612. It is difficult to find companies that are "exactly" like the
                                                                     subject company because the guideline companies may have
602. Prairie selected peer group companies that were much
                                                                     larger operations, access to capital that the subject company
larger, had a significantly more diversified geographical and
                                                                     does not, or provide different services; nonetheless, it is
customer base, and performed far more sophisticated work
                                                                     prudent to use guideline companies in a valuation analysis.
than SJP. (July 14, 2016 Tr. (Messina) 112:18-113:8.)
                                                                     (June 29, 2016 Tr. (Aliferis) 21:13-25.)
603. For the market multiple method, Prairie used three
                                                                     613. FBTS did not find it unusual that SJP outperformed its
metrics, EBITDA, EBIT,39 and pretax income, from seven
                                                                     peer companies, as set forth in the market multiple method
guideline companies and reduced those multiples by 40% to
                                                                     analysis of the April 11, 2007 Draft Valuation Report, in the
develop a more conservative comparison with SJP. (Joint Ex.
                                                                     categories of EBITDA, EBIT and pretax income percentage,
9 (Apr. 11, 2007 Draft), at 43-45)
                                                                     because SJP had less overhead than these larger publicly
                                                                     traded companies. (Joint Ex. 9 (Apr. 11, 2007 Draft), at 43;
                                                                     May 26, 2016 Tr. (Ippensen) 111:16-112:6.) Publicly traded
39 Earnings   before interest and taxes ("EBIT").                    companies typically perform better, however, than privately

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 139 of 190 Document 139-1
                                                                                                                  Page 40 of 61
                                             2017 U.S. Dist. LEXIS 52117, *137

traded companies. (July 14, 2016 Tr. (Messina) 137:1-10.)          May 23, 2016 Tr. (Dugan) 122:9-128:10 (stating that for the
This is the reason why a valuation professional must apply a       period from 2002 to 2007, SJP did not work on any projects
discount when performing the market multiple method. (June         involving oil or gas refineries, oil pipelines, theaters,
29, 2016 Tr. (Aliferis) 136:3-10; June 30, 2016 Tr. (Gross)        railroads, airports, casinos, harbors, [*140] ports, public
35:1-10.)                                                          highways, public bridges, dams, canals, waterlocks,
                                                                   correctional facilities, and schools and was unsure if SJP
614. Although Aliferis typically consults with company             worked on projects involving hospitals or power plants).)
management to ask if peer group [*138] candidates
performed similar work to that of the target company, Prairie      621. SJP's financial metrics, market cycle, and operations did
did not consult SJP on this subject matter. (June 29, 2016 Tr.     not closely resemble the financial metrics, market cycle, and
(Aliferis) 23:1-16; May 23, 2016 Tr. (Dugan) 128:14-22,            operations of the peer group companies Prairie selected. (July
163:18-21; Sept. 23, 2016 Tr. (Cory) 64:15-19.)                    14, 2016 Tr. (Messina) 113:1-8; see also Joint Ex. 9 (Apr. 11,
                                                                   2007 Draft), at 64-69; Demonstratives 9, 10, 13, 15, 17, 18.)
615. Prairie selected the following peer group companies in
conducting its market multiple analysis of SJP: Fluor, which       622. The peer group companies Prairie selected only had
engages in engineering for upstream oil and gas production;        minimal exposure to the housing market and their
Perini, which constructs highways, bridges, light rail transit     performance was not strongly correlated with the cyclicality
systems, subways, airports and wastewater treatment                of the homebuilding industry. (July 14, 2016 Tr. (Messina)
facilities; Jacobs Engineering, which designs and engineers        119:13-120:17; Demonstrative 9, 10, 13; July 14, 2016 Tr.
processing plants, including projects for clients in chemicals     (Messina) 113:9-12.)
and polymers, pharmaceuticals and biotechnology, oil and
gas, refining, and food and consumer products; Granite             623. From 2002 to 2006, the peer group companies Prairie
Construction, Inc., which constructs dams, mass transit            selected achieved a consistent return on assets ranging from
facilities, pipelines, canals, tunnels, waterway locks and dams,   4.9% to 5.6%. (Demonstrative 17.)
and airport infrastructure; Meadow Valley Corp., which
                                                                   624. From 2002 to 2006, SJP achieved a return on assets
constructs highway bridges and airport runways; and URS
                                                                   which fluctuated wildly between 2.4% and 29.1%.
Corp., which provides systems engineering and technical
                                                                   (Demonstrative 17.)
assistance for the design and development of new weapons
systems and the modernization of aging weapons systems.            625. The fluctuations in SJP's historical return on assets were
(July 14, 2016 Tr. (Messina) [*139] 113:13-114:12; Joint Ex.       largely due to the fact that SJP operated in a competitive
9 (Apr. 11, 2007 Draft), at 64-69.)                                cyclical industry. (July 14, [*141] 2016 Tr. (Messina)
                                                                   135:13-21.)
616. Although Prairie used Sterling Construction Co., Inc.
("Sterling") as one of the publicly traded companies in its peer   626. SJP's historical returns and margins exhibited
group (Joint Ex. 9 (Apr. 11, 2007 Draft), at 43; Joint Ex. 10      dramatically more volatility than the historical returns and
(Apr. 27, 2007 Report), at 57), Prairie omitted the company        margins of the peer group companies Prairie selected.
description of Sterling from both the April 11, 2007 Draft         (Demonstrative 10; July 14, 2016 Tr. (Messina) 120:4-9.)
Valuation Report and the April 27, 2007 Post-Transaction
Valuation Report. (May 26, 2016 Tr. (Ippensen) 110:14-22).         627. SJP's EBITDA margin had a significantly higher
                                                                   standard deviation than the standard deviation of the EBITDA
617. FBTS did not identify the omission of Sterling prior to       margin of the peer group companies Prairie selected. (July 14,
the Transaction. (Sept. 23, 2016 Tr. (Cory) 65:15-20; May 26,      2016 Tr. (Messina) 120:4-17; Demonstrative 10.)
2016 Tr. (Ippensen) 110:14-111:1.)
                                                                   628. It is generally accepted in finance that high volatility in
618. FBTS was unable to assess the comparability of Sterling       margins is evidence that the company's industry is cyclical.
with SJP without having been provided a description of             (July 14, 2016 Tr. (Messina) 61:18-62:1, 135:13-21.)
Sterling.
                                                                   629. The profit margins of the peer group companies Prairie
619. FBTS did nothing to determine if the peer group selected      selected were, on average, approximately 2.3%.
by Prairie was appropriate. (Sept. 23, 2016 Tr. (Cory) 63:24-      (Demonstrative 15.)
65:10; May 26, 2016 Tr. (Ippensen) 114:7-24.)
                                                                   630. SJP's five-year historical average profit margin was
620. The peer group companies that Prairie selected were           3.9%. (Demonstrative 15.)
incomparable to SJP. (July 14, 2016 Tr. (Messina) 112:18-23;

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 140 of 190 Document 139-1
                                                                                                                          Page 41 of 61
                                                   2017 U.S. Dist. LEXIS 52117, *141

631. Prairie projected that SJP's profit margins would average             640. Homebuilder companies were more comparable peer
8.4%. (Demonstrative 16.)                                                  group companies than the peer group companies selected by
                                                                           Prairie because SJP's financial results and end-market
632. SJP's projected profit margins were over three times                  demands more closely resembled those of homebuilder
higher than the profit margins of the peer group companies                 companies. (July 14, 2016 Tr. (Messina) 114:19-24, 117:11-
Prairie selected. (July 14, 2016 Tr. (Messina) 133:13-17;                  119:6; Demonstrative 9.)
Demonstrative 15, Demonstrative 16.)
                                                                           641. The homebuilder companies used by Messina in his
633. According to the April 27, 2007 Post-                                 market multiple method analysis included: Brookfield Homes,
Transaction [*142] Valuation Report, SJP's projected return                Beazer Homes, DR Horton, Dominion Homes, Hovnanian,
on assets was approximately five times higher than the                     KB Homes, Lennar Corp., Orleans Homebuilder, MDC
historical returns of the peer group companies selected by                 Holdings, Inc., M/I Homes, Meritage Homes Corp., NVR
Prairie. (July 14, 2016 Tr. (Messina) 138:6-139:4;                         Inc., Pulte Group, The Ryland Group, Standard Pacific Corp.,
Demonstrative 18.)                                                         Toll Brothers, Tousa Inc., and WCI Communities
                                                                           (collectively, [*144] the "Homebuilder Peer Group"). (July
634. According to the April 27, 2007 Post-Transaction
                                                                           14, 2016 Tr. (Messina) 115:8-116:24.)
Valuation Report, SJP's projected profit margins of 8.4%
(Demonstrative 16) were between two to eight times higher                  642. Prairie should have utilized SJP's five-year historical
than the profit margins of each of the peer group companies                performance in its market multiple method to normalize for
used by Prairie. (Demonstrative 15; July 14, 2016 Tr.                      SJP's historical performance. (July 14, 2016 Tr. (Messina)
(Messina) 133:10-17.)                                                      124:2-6.)

635. Although it is generally accepted in finance that a                   643. Prairie's application of a 40% discount to the multiples of
company may temporarily realize returns in excess of its                   the peer group companies selected by Prairie did not
industry, that company cannot indefinitely realize above-                  adequately account for the differences between SJP and those
industry returns absent a sustainable competitive advantage.               peer group companies. (July 14, 2016 Tr. (Messina) 128:2-
(CFF ¶ 3811)40                                                             129:2.)

636. Prairie's execution of the market multiple method                     644. Even after applying a 40% discount to the multiples of
overemphasizes SJP's abnormally strong performance in 2006                 the peer group companies selected by Prairie, the multiples of
and minimizes SJP's weaker performance during other times                  the Homebuilder Peer Group companies were more similar to
within the homebuilding industry cycle. (July 14, 2016 Tr.                 SJP. (July 14, 2016 Tr. (Messina) 129:10-130:2;
(Messina) 123:16-124:1.)                                                   Demonstrative 13.)

637. Under Prairie's approach, approximately 80-90% of SJP's
fair market value was driven by SJP's 2006 performance.                    Q. Miscellaneous Errors in Prairie's Valuation Reports
(July 14, 2016 Tr. (Messina) 123:11-124:1.)
                                                                           645 Prairie incorrectly identified the target company as "The
638. SJP's net [*143] income in 2006 was approximately $5                  Care of Trees Earnings" instead of "SJP" in a chart in both the
million, whereas its three-year historical average net income              April 11, 2007 Draft Valuation Report and the April 27, 2007
and five-year average net income were approximately $2.5                   Post-Transaction Valuation Report. (Joint Ex. 9 (Apr. 11,
million and $2 million, respectively. (Demonstrative 11.)                  2007 Draft), at 86; Joint Ex. 10 (Apr. 27, 2007 Report), at
                                                                           100.)
639. Despite the fact that the majority of SJP's projects were
in site preparation for homebuilders, Prairie did not include
                                                                           646. There is no evidence that FBTS noted this error prior to
the Homebuilders Index in the peer group, even though                      the Transaction or considered this error to be critical.
homebuilders had similar financial metrics to SJP. (July 14,               (Sept. [*145] 23, 2016 Tr. (Cory) 78:2-16.)
2016 Tr. (Messina) 64:2-13, 114:18-24, 117:16-119:6;
Demonstrative 9.)                                                          647. The Offering Memo and all of the transactional
                                                                           documents, including the SPA, the ESOP Promissory Note,
                                                                           and the ESOP Pledge Agreement described the stock to be
                                                                           sold to the SJP ESOP as "Class B Shares" or "Series B
40 Inlight of the extensive findings by the Court, the Court repeats its   Convertible Common Stock." (Joint Ex. 1 (Offering Memo),
earlier finding of fact to provide the necessary context, due to its       at 1; Joint Ex. 5 (Stock Purchase Agreement), at 2; Pl.'s Ex.
relevance to this section of the Court's findings.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 141 of 190 Document 139-1
                                                                                                                          Page 42 of 61
                                               2017 U.S. Dist. LEXIS 52117, *145

40 (Promissory Note), at 1; Pl.'s Ex. 41 (ESOP Pledge                subsequently typed, were the only notes that memorialized the
Agreement), at 1.)                                                   April 13, 2007 conference call. (See Joint Ex. 12 (Apr. 13,
                                                                     2007 Memo); May 26, 2016 Tr. (Ippensen) 17:13-21.)
648. Both the April 11, 2007 Draft Valuation Report and the
April 27, 2007 Post-Transaction Valuation Report identify the        655. The April 13, 2007 conference call began at 2:00 p.m.
securities as "Super Common Stock." (Joint Ex. 9 (Apr. 11,           and lasted two to three hours. (FBTS Ex. 10 (E-mail from M.
2007 Draft), at 49; Joint Ex. 10 (Apr. 27, 2007 Report), at 63.)     Steere to P. Aliferis dated April 13, 2007) (noting a 2:00 p.m.
                                                                     start time); July 6, 2016 Tr. (Ash) 25:22-26:7 (testifying that
649. FBTS did not consider Prairie's misidentification of the        meetings typically last two to three hours); June 29, 2016 Tr.
shares to be a critical error prior to the Transaction. (Sept. 23,   (Aliferis) 163:6-9.)
2016 Tr. (Cory) 81:16-22.)
                                                                     656. According to the notes of the meeting, the only41 issues
650. Both the April 11, 2007 Draft Valuation Report and the          discussed pertaining to valuation were:
April 27, 2007 Post-Transaction Valuation Report contained                1. SJP has a competitive edge by bringing large
numerous mathematical errors. (June 30, 2016 Tr. (Van Horn)               equipment to the site and making gravel with the old
163:7-164:8.)                                                             pavement instead of hauling the old pavement away and
                                                                          bringing in the new gravel.
                                                                          2. Post-transaction director positions.
R. April 13, 2007 Teleconference                                          3. The transaction is for 38%.
                                                                          4. A collective bargaining agreement to which SJP was a
651. FBTS conducted a conference call on April 13, 2007,
                                                                          party.
where presentations were given by its advisors, Aliferis and
                                                                          5. An OSHA exam.
Greenapple, about the April 11, 2007 Draft Valuation Report
and legal due diligence, respectively. (May 25, 2016 Tr.                  6. Company management's focus and enthusiasm about
(Cory) 105:4-8; May 27, 2016 Tr. (Serbin) [*146] 108:2-7;                 SJP and the proposed [*148] transaction.
July 6, 2016 Tr. (Ash) 25:7-12; 115:7-21; Stipulation of Facts            7. SJP is vertically integrated in its paving operations.
¶ 48.)                                                                    8. SJP wins 45% of the jobs it bids on.
                                                                          9. SJP's succession planning. If something happened to
652. The April 13, 2007 conference call consisted, in part, of
                                                                          Frank Dugan, "this would not be devastating."
a presentation by Prairie of its April 11, 2007 Draft Valuation
                                                                          10. Aliferis stated that he "briefly reviewed" the interim
Report, and a presentation by SFE&G of legal issues relating
                                                                          financials through February 28, 2007 and would review
to the anticipated Transaction. (Stipulation of Facts ¶ 48; May
                                                                          the interim financials through March 31, 2007 to finalize
27, 2016 Tr. (Serbin) 108:2-7; July 6, 2016 Tr. (Ash) 25:7-12,
                                                                          the valuation report.42
122:18-123:2.)
                                                                     (Joint Ex. 12 (Apr. 13, 2007 Memo).)
653. The April 13, 2007 conference call attendees included
EB Committee members Ash, Serbin, and Cory, as well as
Greenapple and Aliferis. (Joint Ex. 12 (Apr. 13, 2007                41 Defendant alleges that not all topics discussed during the meeting
Memo).) Cory, Serbin and Ash were the only EB Committee              were included in the meeting notes. (May 27, 2016 Tr. (Serbin)
members to attend this meeting. (May 25, 2016 (Cory)                 109:3-18; 110:21-111:8; June 29, 2016 Tr. (Aliferis) 163:12-15.)
103:15-21; see also Joint Ex. 12 (Apr. 13, 2007 Memo).) In           The Court acknowledges that the notes are not transcripts and most
other words, only three of the eight to nine members of the          likely do not memorialize absolutely everything said during the
EB Committee attended this final EB committee meeting on             conference call. The Court, however, finds that only the topics
April 13, 2007. (May 26, 2016 Tr. (Ippensen) 132:17-19,              encompassed within the notes were discussed in significant detail,
138:21-25; May 27, 2016 Tr. (Serbin) 145:5-10; May 25,               absent specific testimony concerning other discussions that the Court
2016 (Cory) 103:15-21; see also Joint Ex. 12 (Apr. 13, 2007          expressly sets forth in its findings of fact. The Court finds that other
                                                                     discussions may have occurred but only in an informal and cursory
Memo).) Ippensen, who typically attended the final EB
                                                                     fashion. The Court's finding is supported by the fact that the
Committee meeting, did not attend the April 13, 2007
                                                                     testimony cited by Defendant does not specifically identify any
teleconference. (May 25, 2016 Tr. (Cory) 92:10, 103:15-21;
                                                                     issues discussed but excluded from the memo. For example, even
see also [*147] Joint Ex. 12 (Apr. 13, 2007 Memo).)                  with regard to Defendant's purported discussion about "some"
                                                                     industry talk, Defendant fails to identify what information was
654. Cory took notes during the teleconference on April 13,
                                                                     discussed. (See May 27, 2016 Tr. (Serbin) 132:8-16).)
2007. (Joint Ex. 12; May 25, 2016 Tr. (Cory) 102:17-103:11.)
                                                                     42 The Court notes that this list constitutes a summary, as opposed to
Cory's two pages of handwritten notes, which were
                                                                     a direct excerpt, of Joint Exhibit 12.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 142 of 190 Document 139-1
                                                                                                                              Page 43 of 61
                                                   2017 U.S. Dist. LEXIS 52117, *148

657. The participants of the April 13, 2007 teleconference did             92:17; May 25, 2016 Tr. (Cory) 112:19-25; Sept. 23, 2016 Tr.
not discuss industry trends prior to the Transaction.43 (June              (Cory) 19:20-20:3, 20:4-17; May 24, 2016 Tr. (D'Esposito)
29, 2016 Tr. (Aliferis) 37:15-38:19; Sept. 23, 2016 Tr. (Cory)             Tr. 18:17-24; June 29, 2016 Tr. (Aliferis) 37:15-20, 38:16-
59:10-21.)                                                                 19.)

658. Aliferis walked the EB Committee through the April 11,                662. Prior to voting, Serbin reviewed the projected financial
2007 Draft Valuation Report, helping it understand how                     statements in the April 11, 2007 Draft Valuation Report,
Prairie arrived at its valuation and conclusion that the SJP               including the historical sales numbers, net income, EBITDA,
ESOP was paying less than fair market value for SJP's shares,              company profits, projected revenue, projected net income, and
and taking the time to go through the pertinent pages of the               projected EBITDA margins. (May 27, 2016 Tr. (Serbin)
report, with the EB Committee having the opportunity to ask                115:13-116:22; Joint Ex. 9 (Apr. 11, 2007 Draft), at 79.)
questions throughout the process. (July 6, 2016 Tr. (Ash)
118:10-119:1; May 27, 2016 Tr. (Serbin) 110:4-20.)                         663. Based on Serbin's review of the April 11, 2007 Draft
                                                                           Valuation Report, Serbin felt that she was able to evaluate the
659. Aliferis informed the EB Committee that, based on his                 risk for the buyer. (May 27, 2016 Tr. (Serbin) 116:11-22.)
review of interim financial statements [*149] for the period
ending on February 28, 2007 and what he had been advised                   664. Serbin felt comfortable voting to approve the
verbally by SJP, there were no "substantial changes" and                   Transaction based, in part, on the April 11, 2007 Draft
stated that SJP remained in position to realize its revenue                Valuation Report's projection of zero percent revenue growth
projections for 2007 and beyond. (Joint Ex. 12; May 25, 2016               in 2007. (May 27, 2016 Tr. (Serbin) 119:18-25.)
Tr. (Cory) 123:10-16; June 29, 2016 Tr. (Aliferis) 162:11-
                                                                           665. In addition, Serbin voted to approve the Transaction as a
163:2.)
                                                                           result of the strength of the management team and the $58
660. Although Prairie represented in the April 11, 2007 Draft              million backlog, approximately 75% of which SJP was
Valuation Report that "discussions with management have                    expected to complete in 2007. (May 27, 2016 Tr. (Serbin)
yielded that the [sic] conclusion there has been no material               120:1-6, 120:16-121:6.)
change in the operations and financial statements of the
                                                                           666. Serbin also [*151] reviewed the April 11, 2007 Draft
Company from December 31, 2006 to April 16, 2007," the
                                                                           Valuation Report to determine whether Prairie was using
financial data for the first quarter of 2007 revealed that SJP's
                                                                           appropriate methodologies to calculate the enterprise value of
revenues for January 1, 2007 through March 31, 2007, was
                                                                           SJP and weighing the approaches correctly. (May 27, 2016
56.4% below SJP's revenues for those months in 2006, that
                                                                           Tr. (Serbin) 122:2-16.)
SJP's gross profit for January 1, 2007 through March 31, 2007
was 97.4% below SJP's gross profit for those months in 2006,               667. In addition to considering the April 11, 2007 Draft
and that SJP's net income for January 1, 2007 through March                Valuation Report, Ippensen considered his independent
31, 2007 was 128.3% below SJP's net income for those                       knowledge and experience, as well as information he gained
months in 2006. (CFF ¶¶ 454-58)44                                          from reading and watching the news, when voting to approve
                                                                           the Transaction. (May 27, 2016 Tr. (Ippensen) 89:4-90:14.)
661. During the April 13, 2007 conference call, FBTS did not
discuss SJP's poor 2007 first quarter performance prior to the             668. Based on media reports and his general knowledge,
Transaction.45 (May 26, 2016 [*150] Tr. (Ippensen) 91:24-                  Ippensen believed that the economy would slow down during
                                                                           2007, but subsequently trend upward. (May 27, 2016 Tr.
                                                                           (Ippensen) 90:11-14.)
43 The notes memorializing the April 13, 2007 teleconference—either
those created contemporaneously or those created subsequently—did          669. Ippensen voted affirmatively to approve the Transaction.
not discuss the industry trends. (Joint Ex. 12 (Apr. 13, 2007 Memo);       (May 27, 2016 Tr. (Ippensen) 22:23-23:1.)
FBTS Ex. 12 (Draft Valuation with Notes; Joint Ex. 15 (Financial
Report Review), at 3-4; Pl.'s Ex. 15 (EB Committee Notes), at 3 (SJP       670. FBTS had no further discussions regarding Prairie's
Group Annual Review Apr. 16, 2007).)                                       valuation of SJP prior to April 13, 2007 (see Pl.'s Ex. 4(b);
44 Inlight of the extensive findings by the Court, the Court repeats its
earlier finding of fact to provide the necessary context, due to its
                                                                           performance, to FBTS during the April 13, 2007 meeting." (June 29,
relevance to this section of the Court's findings.
                                                                           2016 Tr. (Aliferis) 201:13-20.) Based on the testimony, Cory's notes,
45 Defendantsallege that "Aliferis relayed all information he learned      and the Court's evaluation of the witnesses' credibility, the Court
from [SJP] management about the [C]ompany's financial                      finds that FBTS did not discuss SJP's poor 2007 first quarter
performance for the first quarter of 2007, as well as the causes of that   performance prior to the Transaction.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 143 of 190 Document 139-1
                                                                                                                              Page 44 of 61
                                                   2017 U.S. Dist. LEXIS 52117, *151

Pl.'s Ex. 4(c) (Index of FBTS's Rule 34 Responses)), and did               677. In private equity transactions, a prudent investor will
not have any prior meetings in which valuation issues were                 typically negotiate the price of the securities. (Sept. 19, 2016
discussed. (May 26, 2016 Tr. (Ippensen) 19:3-20:24, 21:9-25,               Tr. (Puntillo) Tr. 61:19-22.)
25:22-26:7 (apart from a possible meeting on April 6, 2007
based solely on the handwritten portion [*152] of FBTS                     678. Serbin testified that FBTS typically negotiates the
Exhibit 12, at 1, is not aware of any other meetings); May 25,             purchase price in ESOP Transactions. (May 27, 2016 Tr.
2016 Tr. (Cory) 105:19-106:1 (believes there were meetings                 (Serbin) 127:23-128:7.)
prior to April 13, 2007, but concedes she may not have
                                                                           679. In this case, Duff & Phelps had been retained to
participated in those meetings and is unaware of any
                                                                           negotiate with FBTS. (Joint Ex. 8 (Duff & Phelps
documents memorializing those meetings); Sept. 23, 2016 Tr.
                                                                           Engagement Agreement), at 2 ¶ b(iii), (iv); May 25, 2016 Tr.
(Cory) 75:17-23 (cannot recall any other discussions apart
                                                                           (Miscione) 18:1-11.)
from March 29, 2007, where valuation was not discussed,
April 13, 2007, and April 16, 2007).)                                      680. FBTS had been retained to negotiate with SJP and
                                                                           DiPano. (Joint Ex. 6 (FBTS Engagement Agreement), at 2 ¶
671. Each member of the EB Committee casts a vote to
                                                                           3.a.)
approve or reject a transaction. (May 26, 2016 Tr. (Ippensen)
139:14-21.)                                                                681. FBTS did not make any counteroffers [*154] or engage
                                                                           in any negotiations with DiPano or his agents over the $16
672. Unanimity was required to approve the Transaction.
                                                                           million asking price. (May 27, 2016 Tr. (Serbin) 127:17-25;
(CFF ¶ 40.)46
                                                                           July 6, 2016 Tr. (Ash) 64:2-15, 108:24-109:1; May 25, 2016
673. Members of the EB Committee were permitted to cast a                  Tr. (Miscione) 22:7-9.)
vote even if they had not participated in the presentation by
                                                                           682. FBTS did not propose a counteroffer to the proposed $16
the valuation advisor. (July 6, 2016 Tr. (Ash) 26:25-27:2;
                                                                           million purchase price for the stock in the Offering Memo
May 27, 2016 Tr. (Serbin) 147:16-24, 159:18-22.)
                                                                           because FBTS concluded that the fair market value of 38% of
674. It was the EB Committee's job to thoroughly review the                SJP's shares was in excess of $16 million. (Joint Ex. 1
April 11, 2007 Draft Valuation Report, be prepared to ask                  (Offering Memo), at 8; May 26, 2016 Tr. (Ippensen) 116:20-
questions and, if necessary, challenge the information that had            117:20.)
been provided to the EB Committee. (May 27, 2016 Tr.
                                                                           683. SARs are an item that can be negotiated between the
(Serbin) 107:8-18.)
                                                                           buyer and seller of stock. (May 25, 2016 Tr. (Miscione) 55:6-
675. If the EB Committee determines that a valuation report                9.)
needs to be revised, [*153] it can either: a) request that the
                                                                           684. Here, the SARs were not "negotiated" as opposed to
information be provided and wait for it prior to voting; or b)
                                                                           being a subject of discussion.47 (See FBTS Ex. 11 (Mar. 29,
ask its professional advisors to provide additional detail as to
                                                                           2007 Conference Call Memo) (indicating that "clarification"
the requested information and ask that it be included in the
                                                                           was needed for the second tranche for the stock appreciation
valuation report when available. (May 27, 2016 Tr. (Serbin)
                                                                           rights).)
130:15-131:23.) The EB Committee did not take either of
these courses of action with regard to the SJP ESOP                        685. Contrary to FBTS's claim otherwise, the evidence shows
Transaction.

676. FBTS has not produced any records or documents                        47 FBTS   alleges that it negotiated the SARs. (May 26, 2016 Tr.
showing who voted to approve the Transaction. (See Pl.'s Ex.               (Ippensen) 171:15-172:1; May 27, 2016 Tr. (Serbin) 126:3-5.)
4; Pl.'s Ex. 4(a); Pl.'s Ex. 4(b); Pl.'s Ex. 4(c) (Index of FBTS's         FBTS, however, has offered no testimony or documentary evidence
Rule 34 Responses).)                                                       concerning how the SARs were negotiated, the terms of such
                                                                           negotiation, and/or who negotiated the SARs. Further, Cory testified
                                                                           that she believed SARs only conferred an intangible value to a
S. FBTS's Lack of Negotiation as to Price and Other                        company and could not recall discussing what effect SARs had on
Terms                                                                      the fair market value of SJP, or asking Prairie to quantify the effect
                                                                           of SARs on the final purchase price. (May 25, 2016 Tr. (Miscione)
                                                                           54:23-55:5; May 25, 2016 Tr. (Cory) 107:21-23, 110:4-6.) Based on
46 Inlight of the extensive findings by the Court, the Court repeats its   the evidence presented and upon the Court's evaluation of the
earlier finding of fact to provide the necessary context, due to its       credibility of the witnesses, the Court finds that the parties did not
relevance to this section of the Court's findings.                         "negotiate" the SARs terms.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 144 of 190 Document 139-1
                                                                                                                           Page 45 of 61
                                                   2017 U.S. Dist. LEXIS 52117, *154

that FBTS also did not negotiate the indemnification                       692. The April 27, 2007 Post-Transaction Valuation Report
provision and representations and warranties in the SPA.                   largely reached the same value conclusions as the April 11,
(CFF ¶ 199.)48                                                             2007 Draft Valuation Report—approximately $36 million
                                                                           under the DCF method and approximately $53 million under
686. FBTS negotiated the ESOP interest rate on the ESOP                    the market multiple approach—but it contained an additional
loan, which the SJP Plan would be taking out from the                      fifteen pages discussing economic trends relevant to SJP's
Company to make the stock purchase. [*155] (May 26, 2016                   industry.50 (Compare Joint Ex. 10 (Apr. 27, 2007 Report), at
Tr. (Ippensen) 171:15-172:1.)                                              29-43, 56, 60, with Joint Ex. 9 (Apr. 11, 2007 Draft), at 30,
                                                                           42, 46.)
687. FBTS did not negotiate aspects of the employment
agreements with Dugan and DiPano, including compensation                   693. The industry analysis contained in the April 27, 2007
and non-compete and non-solicitation provisions.49                         Post-Transaction Valuation Report described a softening in
                                                                           the housing industry, particularly in New Jersey, and
                                                                           forecasted that New Jersey's housing market would not pull
T. April 16, 2007 Closing                                                  out of its slump in 2007. (Joint Ex. 10 (Apr. 27, 2007 Report),
                                                                           at 32-33.)
688. Before the Transaction closed, on the morning of April
16, 2007, FBTS had a "very short" telephone conversation                   694. The industry analysis noted that, in 2006, new housing
with SJP's management to inquire whether there had been any                permits in New Jersey fell by 13.7% and that construction
substantial changes to SJP's performance in the first quarter of           contracts fell by 11%. (Joint Ex. 10 (Apr. 27, 2007 Report), at
2007. (Sept. 23, 2016 Tr. (Cory) 32:7-20.)                                 32-33.)

689. On April 16, 2007, FBTS authorized the Plan to                        695. The information regarding industry trends contained in
purchase 380,000 shares of SJP from DiPano, representing                   the April 27, 2007 Post-Transaction Valuation Report, which
38% of SJP's outstanding shares, for $16 million. (Stipulation             set forth Prairie's opinion of SJP's value as of April 16, 2007,
of Facts ¶ 59; Joint Ex. 5 (Stock Purchase Agreement).)                    was known or reasonably knowable as of the date of the
                                                                           Transaction. (June 29, 2016 Tr. (Aliferis) 9:2-17 (information
690. The Transaction closed with the same material terms as
                                                                           used in a valuation report [*157] must be reasonably
those that the seller initially proposed during the November
                                                                           knowable as of the date the company is being valued).)
15, 2006 Meeting and in the Offering Memo. (Joint Ex. 1
(Offering Memo), at 8; July 6, 2016 Tr. (Ash) 10:2-5.)                     696. The fact that the economic trends are referenced in the
                                                                           post-Transaction April 30, 2007 valuation EB Committee
                                                                           notes, but not in the April 16, 2006 EB Committee notes,
U. Post-Transaction                                                        suggests that FBTS did not discuss the economic trends prior
                                                                           to the Transaction. (Pl.'s Ex. 15 (EB Committee Notes), at 3
691. On April 27, 2007, FBTS received the April 27, 2007
                                                                           (cf. entry for "SJP Group Annual Review April 16, 2007" and
Post-Transaction Valuation Report from Prairie. (Joint Ex. 10
                                                                           "SJP Group Post-Transaction Review April 30, 2007").)
(Apr. 27, 2007 Report), at 1, "04-27-07" date stamp; see also
May 25, 2016 Tr. (Cory) 110:7-24; May 26, 2016 Tr.                         697. As the seller, DiPano executed the SPA, along with Ash
(Ippensen) 15:14-21.) [*156]                                               of FBTS, and Dugan of SJP dated April 16, 2007. (Joint Ex.
                                                                           5.)
48 Inlight of the extensive findings by the Court, the Court repeats its   698. The SPA set forth various terms and conditions relating
earlier finding of fact to provide the necessary context, due to its       to the sale of 38% of SJP's stock to the SJP ESOP by DiPano.
relevance to this section of the Court's findings.                         (Joint Ex. 5.)
49 Although  Serbin testified that there were "discussions" about
employment agreements with key employees of SJP, (May 27, 2016             699. Paragraph 3.11 of the SPA between DiPano and FBTS
Tr. (Serbin) 124:23-125:16), there is no corroborating evidence that       provides, in relevant part:
FBTS engaged in any negotiations with respect to the employment
agreements. In fact, FBTS has not produced any record evidence of
employment agreements, or even as to discussions or negotiations           50 TheApril 11, 2007 Draft valued SJP at $36,105,000 under the
about such employment agreements. Based on the evidence                    DCF method and $53,607,000 under the market approach, whereas
presented and upon the Court's evaluation of the credibility of the        the April 27, 2007 Post-Transaction Valuation Report valued SJP at
witnesses, the Court finds that the parties did not "negotiate" aspects    $35,470,000 under the DCF method and $52,743,000 under the
of the employment agreements with Dugan and DiPano.                        market approach.

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 145 of 190 Document 139-1
                                                                                                                  Page 46 of 61
                                            2017 U.S. Dist. LEXIS 52117, *157

     All information, reports, financial statements, exhibits     analysis to FBTS's president; and (4) FBTS's president
     and schedules furnished or to be furnished by or on          reviews the draft report and the internal financial analyst's
     behalf of the Seller or the Company pursuant to the terms    report, and presents his recommendations to FBTS's
     of this Agreement (the "Documents") are, to the              committee for its review. (Pl.'s Ex. 14 (Oct. 4, 2009 E-mail
     knowledge of the Seller and the Company, accurate and        from Cory to Munoz); May 26, 2016 Tr. (Ippensen) 119:7-
     complete in all material respects and do not and will not    22.)
     omit to state any material fact necessary in order to make
     the information furnished, [*158] in the light of the        704. FBTS does not follow [*160] the four-step review
     circumstances under which such information is                process described above in reviewing initial acquisition
     furnished, not misleading, and are sufficient to provide a   transactions. (Sept. 23, 2016 Tr. (Cory) 68:10-23; May 26,
     prospective [Employee Stock Ownership Trust                  2016 Tr. (Ippensen) 118:23-119:22.)
     ("ESOT")] of Company stock with appropriate
                                                                  705. After a transaction closes, FBTS's financial analyst
     information about the Company and its affairs. To the
                                                                  prepares a document called a "Financial Report Review."
     knowledge of the Seller and the Company, no
                                                                  (Sept. 23, 2016 Tr. (Cory) 26:12-24, 69:22-25; May 26, 2016
     information, report, financial statement, exhibit or
                                                                  Tr. (Ippensen) 120:11-16.)
     schedule prepared or furnished by or on behalf of the
     Seller or the Company in connection with any of the          706. The Financial Report Review includes, inter alia, the
     transactions contemplated under this Agreement, the          names of the FBTS officers who performed a post-transaction
     Documents, or included herein or therein, contained or       review of the valuation, the performance of market indices for
     contains as of the date prepared or furnished any material   the period under review, a summary of changes to a
     misstatement of fact or omitted or omits to state any        company's financial metrics over the preceding year, and the
     material fact necessary to make the statements therein, in   qualifications of the valuation analyst. (See, e.g., Joint Ex. 15
     the light of the circumstances under which they were         (Financial Report Review).)
     made, not misleading.
(Joint Ex. 5, at 6.)                                              707. As part of the Financial Report Review, FBTS inputs
                                                                  data into a program called the "Baker Hill" system to run a
700. Paragraph 8.1 of the SPA between DiPano and FBTS             risk analysis on the company. (May 26, 2016 Tr. (Ippensen)
provides, in relevant part:                                       120:19-122:3; see also Joint Ex. 15 (Financial Report
                                                                  Review), at 5-8 (containing the footer "Baker Hill").)
     Subject to the provisions of Section 8.2 below, the Seller
     shall indemnify the ESOT for any loss, cost, expense or      708. FBTS does not prepare a Financial Report Review or
     other damage, including attorney's fees suffered by the      generate a Baker Hill Report, or prepare any comparable
     ESOT ("Damages"), resulting from, arising out of or          reports, prior to a transaction. (Sept. 23, 2016 [*161] Tr.
     incurred with respect to any misrepresentation or breach     (Cory) 70:5-72:11; see also May 26, 2016 Tr. (Ippensen)
     of any [*159] representation, warranty or covenant           120:11-16.)
     made by the Seller or the Company herein.
(Joint Ex. 5, at 20.)                                             709. The purpose of the Financial Review Report is to
                                                                  provide a starting point for subsequent reviews, and to allow
701. Following the Transaction, FBTS was retained to serve        EB Committee members who were not involved prior to the
as the Plan's ongoing trustee, and Prairie was retained to        transaction to "come up to speed." (Sept. 23, 2016 Tr. (Cory)
prepare the Plan's annual valuation reports. (Stipulation of      70:1-4, 71:16-21.)
Facts ¶ 62; May 26, 2016 Tr. (Ippensen) 5:18-6:12.)
                                                                  710. The Financial Report Review for the SJP Transaction
702. FBTS served as the ongoing trustee for the Plan until        was prepared months after the Transaction. (May 26, 2016 Tr.
2014. (May 27, 2016 Tr. (Ippensen) 5:18-6:1, 68:18-24;            (Ippensen) 120:14-16; Sept. 23, 2016 Tr. (Cory) 27:24-28:14;
Stipulation of Facts ¶ 62.)                                       Joint Ex. 15 (Financial Report Review), at 1 "Date of
                                                                  Report").)
703. In situations where FBTS serves as an ongoing trustee,
FBTS follows a four-step process for reviewing post-              711. Handwritten notes taken by Aliferis after the Transaction
transactional annual valuation reports: (1) it reviews a draft    closed reflected information received from SJP's
valuation report; (2) it conducts a conference call with the      management, including information on the impact of the
valuation professional; (3) FBTS's internal financial analyst     weather and SJP having $45 million of work remaining to
completes a number of forms documenting certain aspects of        complete in 2007, which was communicated to FBTS after
the draft valuation report, and forwards the report with his

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 146 of 190 Document 139-1
                                                                                                                           Page 47 of 61
                                                 2017 U.S. Dist. LEXIS 52117, *161

the Transaction closed.51 (Plaintiff Ex. 36; June 29, 2016 Tr.          716. SJP's fair market value as of April 16, 2007, using the
(Aliferis) 158:13-159:23.) These notes also showed that                 DCF method, was $13,859,289.54 (July 14, 2016 Tr.
Aliferis was also given information about SJP's efforts to keep         (Messina) 33:19-22, 110:8-10.)
more work in-house, rather than subcontracting it out, which
would result in higher profit margins. (June 29, 2016 Tr.               717. SJP's fair market value as of April 16, 2007, using the
(Aliferis) 160:13-19.)                                                  market multiple method, was $20,430,185 million.55 (July 14,
                                                                        2016 Tr. (Messina) 33:19-22.)
712. Sometime after the [*162] Transaction, Cory took notes
entitled "SJP Transaction Questions."52 (FBTS Ex. 12, at                718. The fair market value of 38% of SJP as of April 16, 2007
D00082.)                                                                was $6,515,000.56 (July 14, 2016 Tr. [*163] (Messina)
                                                                        33:13-16.)
713. The notes show that Cory reviewed the April 27, 2007
Post-Transaction Valuation Report through the feasibility               719. Unlike Prairie's valuation, Messina adjusted SJP's
analysis which comes at the end of the report. (FBTS Ex. 12,            projected growth to account for SJP's abnormally profitable
at D00082; May 25, 2016 Tr. (Cory) 142: 8-17.)                          year of 2006 and the peaks and troughs of a typical cycle.
                                                                        (July 14, 2016 Tr. (Messina) 78:15-79:8.)
714. The notes show that Cory had discussions about backlog,
employee relations, employee participation in benefits, top-            720. In performing the DCF analysis, Messina utilized a
line growth of the Company, competitive advantage of the                negative 15% revenue growth rate for 2007, which was based
mobile rock crusher, SJP's liquidity ratio, and the capital asset       on the assumption that SJP was down 56% in revenue in the
pricing model with Aliferis after the SJP ESOP Transaction              first quarter of 2007 and would generate 0% revenue growth
had closed. (FBTS Ex. 12, D00082; May 25, 2016 Tr. (Cory)               in the remainder of 2007. (July 14, 2016 Tr. (Messina) 85:13-
142:21-147:25.)                                                         25; see also Demonstrative 8.)

                                                                        721. According to Messina, Prairie's use of a 0% growth rate
V. Fair Market Value                                                    in 2007 when its business was down 56% in the first quarter
                                                                        of 2007 and in light of the industry headwinds was not
715. SJP's fair market value as of April 16, 2007 was
$17,144,737.53 (July 14, 2016 Tr. (Messina) 33:13-16.)                  53 Messina  rounded the value in his trial testimony to $17.1 million.
                                                                        The precise figure is contained in Messina's expert report (Pl.'s Ex.
                                                                        19, at 6), which was not admitted into evidence. Because Messina
                                                                        was describing the figures in his expert report when rounding the
51 The language in Plaintiff's Exhibit 36 concerning the weather and    values in his testimony, the Court finds that Messina was referring to
SJP's 2007 first quarter performance is virtually identical to the      the precise value contained in his expert report.
language that appears in Aliferis's post-Transaction valuation (Pl.'s   54 Messina  rounded the value in his trial testimony to $13.9 million.
Ex. 7, at 45-46), but is wholly lacking in either of the pre-
                                                                        The precise figure is contained in Messina's expert report (Pl.'s Ex.
Transaction valuations (Joint Ex. 9 (Apr. 11, 2007 Draft) and Joint
                                                                        19, at 6), which was not admitted into evidence. Because Messina
Ex. 10; June 29, 2016 Tr. (Aliferis) 179:12-181:7.) Accordingly, the
                                                                        was describing the figures in his expert report when rounding the
Court finds that the handwritten notes at Plaintff's Exhibit 36—
                                                                        values in his testimony, the Court finds that Messina was referring to
which reference the "first four months of the year" and the
                                                                        the precise value contained in his expert report.
precipitation for the month of April—were taken after the
Transaction. (See Pl.'s Ex. 36; see also June 29, 2016 Tr. (Aliferis)   55 Messina  rounded the value in his trial testimony to $20.4 million.
176:20-178:13.) Aliferis testified that he did not know, either way,    The precise figure is contained in Messina's expert report (Pl.'s Ex.
when the notes at Plaintiff's Exhibit 36 were prepared, and that "one   19, at 6), which was not admitted into evidence. Because Messina
could infer that they might have been prepared after the                was describing the figures in his expert report when rounding the
[T]ransaction." (June 29, 2016 Tr. (Aliferis) 182:8-18.)                values in his testimony, the Court finds that Messina was referring to
52 FBTS's
                                                                        the precise value contained in his expert report.
          Exhibit 12, which references content by page numbers in
the valuation report, primarily corresponds with the content and        56 Messina  rounded the value in his trial testimony to $6.5 million.
pages numbers in the April 27, 2007 Post-Transaction Valuation          The precise figure can be derived from Messina's expert report (Pl.'s
Report, rather than the content in the April 11, 2007 Draft Valuation   Ex. 19, at 6), which was not admitted into evidence. Messina's expert
Report. For instance, Cow's notes refer to CAPM on Page 53. Only        report finds the total value of SJP to be $17,144,737, of which 38%
page 53 of the April 27, 2007 Post-Transaction Valuation Report,        is $6,515,000. Because Messina was describing the figures in his
however, contains a discussion of CAPM. Page 53 of the April 11,        expert report when rounding the values in his testimony, the Court
2007 Draft did not contain a discussion of CAPM, rather, that page is   finds that Messina was referring to the precise value as derived from
the Reconciliation and Conclusion of Value.                             his expert report.

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 147 of 190 Document 139-1
                                                                                                                          Page 48 of 61
                                                2017 U.S. Dist. LEXIS 52117, *163

supported by the data and facts. (July 14, 2016 Tr. (Messina)          Plaintiff, the Secretary of Labor, asserts that FBTS failed to
82:10-21.)                                                             meet its fiduciary duties of loyalty and prudence under ERISA
                                                                       § 404(a)(1)(A) and (B). (Pl.'s Post Trial Br. 7, ECF No. 224.)
722. Had Prairie utilized SJP's five-year57 average historical         Plaintiff further asserts that Defendant committed a prohibited
gross profit margin of 21.06%, SJP's fair market value under           transaction under ERISA § 406 by causing the SJP ESOP to
the DCF method would have been $12.1 million lower. (July              pay more than the fair market value for the stock. (Pl.'s Post
14, 2016 Tr. (Messina) 93:12-94:23.)                                   Trial Br. 7-8.)

723. Messina computed SJP's fair market value under the
DCF method by assuming negative 15% sales in 2007,                     A. Duty of Loyalty
growing thereafter at a rate of 5%, using historic operating
margins for [*164] gross margin and EBITDA to achieve a                Plaintiff asserts that Defendant "violated its duty of loyalty
return on assets ranging between 10.2% and 13.8%. (July 14,            mandated by ERISA" by failing to protect the interest of the
2016 Tr. (Messina) 109:12-110:12; Demonstrative 8.)                    Plan "over and above any other party's interest." (Id. at 25-
                                                                       26.) Specifically, Plaintiff argues that Defendant caused the
724. Unlike Prairie's valuation, Messina's projected growth            SJP ESOP to execute an imprudent transaction because
accounts for the unfavorable industry "headwinds," which               Defendant sought retention as the SJP ESOP's ongoing trustee
Prairie identified in its April 27, 2007 Post-Transaction              upon completion of the Transaction. (Id. at 27.)
Valuation Report but failed to account for in its valuation of
SJP. (July 14, 2016 Tr. (Messina) 85:12-25.)                           Plaintiff argues that "[w]hen a fiduciary is presented with
                                                                       unsubstantiated evidence [*166] supporting the seller's
725. Unlike Prairie's valuation, Messina's projected growth            valuation, the duty of loyalty compels the fiduciary to
accounts for the 56% decline in SJP's 2007 first quarter               diligently question and probe such evidence." (Id. at 26.)
revenues and its likely effect on SJP's margins. (July 14, 2016        Plaintiff further argues that Defendant "consistently accepted,
Tr. (Messina) 79:24-80:11, 82:12-21, 85:12-25, 86:15-87:2,             without substantiation, information in favor of DiPano and . . .
168:2-16.)                                                             accepted his explanations . . . without independently verifying
                                                                       those explanations" to remain the Plan's trustee. (Id. at 27.)
726. Unlike Prairie's valuation, Messina's projected growth is
                                                                       Plaintiff additionally argues that although Defendant had a
grounded in SJP's historical gross margins and EBITDA
                                                                       duty to negotiate the best possible price for SJP's shares,
margins, and is slightly higher than SJP's historical return on
                                                                       Defendant never even attempted to negotiate the price. (Id. at
assets. (July 14, 2016 Tr. (Messina) 109:8-21.)
                                                                       26.) Plaintiff asserts that Isluch deference to the [s]eller is
727. Messina also based his growth rate projections on the 3%          wholly inconsistent with a true arm's length transaction." (Id.
growth of the economy at the time of the Transaction. (July            at 27.) As such, Plaintiff argues that Defendant breached its
14, 2016 Tr. (Messina) 87:18-22.)                                      duty of loyalty by acting in its own interest to the detriment of
                                                                       the Plan. (Id. at 25-27.)
728. Messina used a 20% discount rate in contrast to Prairie's
19.25% discount rate to account for the various risks                  Defendant argues that it did not breach its duty of loyalty.
associated with SJP [*165] such as customer concentration.             (Def.'s Resp. Br. 28, ECF No. 227.) Defendant argues that it
(July 14, 2016 Tr. (Messina) 108:7-14.)                                verified all information, ensured the information provided to
                                                                       it was "complete," and asserts that there "is no evidence of
729. The fair market value of 38% of SJP as of the date of the         any information that [Defendant] should have considered, but
Transaction was $6,515,000, or $9,485,000 less than the $16            did not." (Id. at 28.) Furthermore, Defendant argues that it
million price that FBTS caused the SJP ESOP to pay for                 was not required to negotiate the price [*167] of the stock, as
DiPano's shares. (July 14, 2016 Tr. (Messina) 140:23-141:4;            the offer price was already at fair market value. (Id. at 28-29.)
Demonstrative 8; Demonstrative 14.)                                    Defendant finally asserts that Plaintiffs claim that it acted in


III. Parties' Positions58                                              58 The Court primarily utilizes the parties' post-trial submissions to
                                                                       briefly summarize their positions. (Pl.'s Post Trial Br., ECF No. 224;
                                                                       Def.'s Proposed Findings of Fact and Conclusions of Law, ECF No.
57 Fish v. Greatbanc Tr. Co., No. 09-1668, 2016 U.S. Dist. LEXIS       225; Pl.'s Resp. Br., ECF No. 226; Def.'s Resp. Br., ECF No. 227.)
137351, 2016 WL 5923448, at *51 (N.D. Ill. Sept. 1, 2016) (finding a   Although the Court utilizes the parties' post-trial submissions in
five-year historical average to be an appropriate benchmark for        compiling this summary, the Court considers the totality of the
valuation projections).                                                evidence and arguments presented at trial in reaching its decision.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 148 of 190 Document 139-1
                                                                                                                  Page 49 of 61
                                                2017 U.S. Dist. LEXIS 52117, *167

its own interest is "patently absurd." (Id. at 29.)                 Br. 9; Def 's Proposed Findings of Fact and Conclusions of
                                                                    Law ¶¶ 649-52.) Defendant argues that its expert witness,
                                                                    Fischer, was the only expert to opine as to the customs in
B. Duty of Prudence                                                 ESOP transactions. (Def.'s Proposed Findings of Fact and
                                                                    Conclusions of Law VII 576-81.) Defendant asserts that
Plaintiff argues that Defendant violated a trustee's duty of        Fischer is familiar with ESOPs based on his education and
prudence as required under ERISA § 404(a)(1)(B) by failing          experience. (Id.) Defendant argues that Fischer testified that
to conduct a prudent investigation as to the fair market value      there is "no bright line rule with regard to what a fiduciary
of the shares. (Pl.'s Post Trial Br. 7-9.) Plaintiff asserts that   must do to comply with ERISA." (Def. Resp.'s Br. 10; Def.'s
when Defendant's conduct is weighed against that of a               Proposed Findings of Fact and Conclusions of Law ¶ 575.)
prudent investor making a comparable purchase, Defendant's
conduct fails to reach the required standard of care because        Defendant responds that Defendant considered the poor
Defendant failed to: (1) follow up and resolve red flags in the     performance of SJP in the first quarter of 2007 before the
April 11, 2007 Draft Valuation Report; (2) independently            Transaction but believed that SJP would recover and meet its
verify material information; (3) ensure that the April 11, 2007     revenue projections. (Def.'s Resp. Br. 12-13; Def.'s Proposed
Draft Valuation Report was reliable; and (4) employ an              Findings of Fact and Conclusions of Law ¶¶ 653-55.)
adequate review process. (Pl.'s Post Trial Br. 10-21.)              Defendant believed that the 2007 downturn was due to
                                                                    weather conditions [*170] and that SJP had historically
Defendant, on the other hand, argues that the "prudence             recovered from downturns. (Def.'s Resp. Br. 12-13; Def 's
standard is not concerned with results, but rather looks at the     Proposed Findings of Fact and Conclusions of Law ¶¶ 658-
conduct and procedures utilized." (Def.'s Proposed Findings         72.) Defendant argues that Plaintiff's red flag argument
of Fact and Conclusions of Law ¶ 561, ECF No. 225 (citing           regarding Hovnanian was also "fabricated." (Def.'s Resp. Br.
Roth v. Sawyer-Cleator Lumber Co., 16 F.3d 915, 918 (8th            13.) Defendant asserts that SJP was attempting to diversify
Cir. 1994)).) Defendant argues that a trustee may obtain the        away from Hovnanian and obtain new clients. (Id. at 14.)
advice of an expert [*168] to demonstrate good faith, but           Defendant further argues that SJP's diversification strategy
make his own decisions based upon that advice. (Id. ¶¶ 562-         "did not mean dropping Hovnanian as a client" and "was not a
68.) Defendant states that it satisfied its legal obligations to    radical departure" from SJP's business strategy. (Id.)
investigate under ERISA. (Id. ¶¶ 569-99.)                           Additionally, Defendant states that Hovnanian continued to be
1. Red Flags                                                        a "terrific" customer for SJP and that SJP was working on a
                                                                    "$100 million job" for Hovnanian in 2006. (Id.)
To prove a breach of the duty of prudence, Plaintiff relies         2. Independent Verification of Material Information
upon testimony by its expert, Professor Richard Puntillo
("Professor Puntillo"), that Defendant failed to identify,          Plaintiff argues that "[a] prudent investor cannot blindly
follow up, or resolve red flags with regard to the transaction.     accept self-serving representations by a conflicted party, but
(Pl.'s Post Trial Br. 10.) The red flags Plaintiff identified       must exercise a healthy degree of skepticism to ensure there is
were: (1) SJP's poor financial performance in the three             sufficient basis to rely on those representations." (Pl.'s Post
months prior to the Transaction; and (2) the reduction of bids      Trial Br. 13.) Plaintiff asserts that Defendant failed to
from Hovnanian projects, which had previously accounted for         independently verify material information, including: "(1)
50% of SJP's revenue, to a mere 20% of SJP's outstanding            SJP's reported backlog; (2) SJP's purported 'dominance' in its
bids at the end of 2006. (Id. at 10-12.) Plaintiff argues that      industry; [*171] (3) SJP's supposed 'competitive advantages';
Defendant's failure to identify these red flags constituted "a      (4) SJP's stated 'diversification away' from Hovnanian; and
profound departure from the custom and practice of prudent          (5) SJP's status as the preferred site developer for Hovnanian
investors." (Id. at 13.)                                            in New Jersey." (Id.)

Defendant, however, argues that Professor Puntillo's 'red           Plaintiff argues that this is particularly troubling as SJP's
flags' are fabrications" and that the "investor due diligence"      representations were contradicted by other disclosed
standard Professor Puntillo relied upon in reaching his             information such as: (1) rock crushing equipment that was
conclusions is inapplicable to the ESOP industry. (Def.'s           projected to increase profits over previous years that had
Resp. Br. 9-11; Def.'s Proposed [*169] Findings of Fact and         already been in use for the past ten years; (2) claims that the
Conclusions of Law ¶¶ 634-35.) Defendant asserts that               growth was based on "proprietary technology" when SJP had
because Professor Puntillo is "unfamiliar with the ESOP             no proprietary technology; and (3) statements that SJP had
industry," he was unable to determine the standard of care and      been diversifying away from Hovnanian when SJP's
whether a breach of that standard had occurred. (Def's Resp.        concentration in Hovnanian had increased in the previous four

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 149 of 190 Document 139-1
                                                                                                                    Page 50 of 61
                                               2017 U.S. Dist. LEXIS 52117, *171

years. (Id. at 13-14.) Furthermore, Plaintiff asserts that           asserts that the April 11, 2007 [*174] Draft Valuation Report
Defendant failed to sufficiently investigate the relationship        used higher profit margins than SJP had previously ever
between Hovnanian and SJP, in light of SJP's historical              attained and incorrectly chose engineering firms instead of
reliance on Hovnanian. (Id. at 14-15.)                               homebuilders as peer group companies for the market
                                                                     multiple method of valuation. (Id. at 16.)
Defendant argues that it conducted appropriate verification as
the professionals it retained were qualified, it took steps to       Defendant argues that its expert, Fischer, testified that the
ensure the accuracy of the financial information provided, and       April 11, 2007 Draft Valuation Report was "detailed,
it reviewed and questioned the valuation report before relying       thorough, professional, well-organized, and of high quality"
upon it. (Def.'s Resp. Br. 14-18; Def.'s Proposed [*172]             and could be relied upon. (Def.'s Resp. Br. 10; Def.'s
Findings of Fact and Conclusions of Law ¶¶ 569-72.)                  Proposed Findings of Fact and Conclusions of Law ¶¶ 587-
Defendant claims that SJP's backlog was not disputed and that        89.) Defendant states that because Prairie was a "major
"no further verification was needed." (Def.'s Resp. Br. 16.)         player" in the ESOP world, it was "reasonable . . . to be more
Furthermore, Defendant claims that it verified that backlog by       comfortable with Prairie['s] . . . work product" than that of
speaking with SJP management. (Id. at 17.) Defendant states          another unfamiliar company. (Def.'s Proposed Findings of
that Plaintiff's expert, Messina, agreed that the backlog was        Fact and Conclusions of Law ¶ 590.) Furthermore, Defendant
work that would be finished in 2007 or 2008 and there was no         asserts that its expert, Van Horn, opined that Prairie's
indication that SJP would not be able to replenish its backlog.      valuation reports were "comprehensive and in line with the
(Id.) Defendant also argues that "SJP's pattern of industry          normal and customary valuation procedures that were
success and competitive advantage was thoroughly reviewed            expected at the time to produce a reliable opinion." (Def.'s
and considered by [Defendant] at the time of the transaction         Resp. Br. 10; Def.'s Proposed Findings of Fact and
and there is no evidence that further diligence would have           Conclusions of Law ¶¶ 591-99.) Defendant argues that
uncovered anything to the contrary at the time." (Id. at 17-18.)     Plaintiff's own expert, Messina, used very similar
                                                                     projected [*175] sales growth rates as Prairie and was
Furthermore, Defendant argues that "the record evidence              "unaware of any information provided by SJP . . . that was
shows that [Defendant] and its advisors obtained appropriate         misleading, inaccurate or erroneous." (Def.'s Resp. Br. 17,
information regarding Hovnanian and took this information            23.) Additionally, Defendant argues that the information
into account." (Id. at 18.) Defendant points to the Offering         Prairie received from SJP was primarily in the form of audited
Memo, which analyzed Hovnanian's "financial performance              financial statements, which could reasonably be relied upon.
in 2005 and 2006" and stated that "25.7% of Hovnanian's              (Id. at 19-20.) Defendant, therefore, argues that it reasonably
proposed communities are in New Jersey." (Id.) Defendant             relied on the April 11, 2007 Draft Valuation Report. (Id. at
also states that Hovnanian's impact on [*173] SJP was                22.)
discussed in the November 15, 2006 meeting. (Id.) Defendant
asserts that it reviewed publicly available information about        Defendant further argues that it gave the April 11, 2007 Draft
Hovnanian and that it is not industry custom or practice to          Valuation Report a "meaningful review" and "understood its
contact customers and doing so "would have had an adverse            obligations with respect to evaluating the report and fulfilled
effect on [SJP's] business." (Id. at 15.)                            those obligations" by ensuring Prairie had accurate
                                                                     information and raising questions on numerous topics. (Id. at
3. Prairie Valuation
                                                                     22-23.) Defendant argues that SJP experienced growth in the
Plaintiff asserts that the April 11, 2007 Draft Valuation            past two years and it was reasonable for Prairie to predict
Report prepared by Prairie was unreliable and that Defendant         continued growth. (Id. at 23-25.) In fact, Defendant argues
breached its fiduciary duty by not ensuring that its reliance on     that the final projections in the April 11, 2007 Draft Valuation
the draft report was reasonably justified. (Pl.'s Post Trial Br.     Report were conservative. (Id. at 24-25.) Defendant
15.) Plaintiff argues that "Prairie expressly advised                additionally argues that the peer group companies Prairie
[Defendant] that it was not verifying any of the inputs used to      selected for the market multiple method were appropriate
create its valuation." (Id.) Plaintiff asserts that Prairie copied   because SJP was not a homebuilder. (Id. at 25.) Instead, the
the seller's descriptions verbatim into its reports and did not      group that SJP was [*176] compared to included
investigate the seller's claims. (Id.) Furthermore, Plaintiff        "construction and engineering firms with similar
asserts that, according to the April 11, 2007 Draft Valuation        characteristics to SJP." (Id.) Furthermore, Defendant states
Report, SJP's "projected performance was far more favorable          that it applied "an extremely conservative discount rate" to
than its historical performance" and the draft report used SJP's     make the comparison even more conservative. (Id.)
financial performance in 2006 as a baseline for comparison,          4. Review Process
even though 2006 was an outlier year. (Id.) Plaintiff further

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 150 of 190 Document 139-1
                                                                                                                    Page 51 of 61
                                              2017 U.S. Dist. LEXIS 52117, *176

Finally, Plaintiff asserts that Defendant breached its duty of      respected valuation firm" and the information provided to
prudence by engaging in a hasty and inadequate review               Prairie was "accurate." (Id. at 19-20.) Defendant further
process. (Pl.'s Post Trial Br. 17.) Plaintiff claims that           argues that its reliance on the April 11, 2007 Draft Valuation
Defendant received the April 11, 2007 Draft Valuation Report        Report was "reasonably justified under the circumstances"
only three days before the Transaction and that Cory, who           because Defendant's employees discussed the draft report
FBTS claims was in charge of reviewing the underlying               with Prairie, reviewed liquidity reports, and reviewed the
documents, never saw the financial statements underlying the        pricing model. (Id. at 20.)
Offering Memo prior to the Transaction. (Id.)

Plaintiff further argues that, despite Defendant's assertion that   C. Prohibited Transactions
there were "numerous" discussions about the Transaction,
there was no evidence presented that anyone at FBTS                 Plaintiff argues that under and (D), Defendant was prohibited
reviewed the April 11, 2007 Draft Valuation Report prior to         from causing the SJP ESOP to purchase employer stock. (Pl.'s
the April 13, 2007 teleconference. (Id. at 18; Pl.'s Resp. Br.      Post Trial Br. 7.) Plaintiff [*179] further asserts that the
4.) Plaintiff urges the Court to reject Defendant's assertion       "adequate consideration" exemption does not apply because
that the April 11, 2007 Draft Valuation Report must have            Defendant caused the SJP ESOP to pay more than the "fair
been reviewed because it is routine practice to review draft        market value" of the shares. (Id. at 7-8, 22-23.) Plaintiff's
valuation reports. [*177] (Pl.'s Post Trial Br. 18.) Plaintiff      expert witness, Messina, testified that the "fair market value
argues that Defendant cannot demonstrate that it satisfied the      of DiPano's shares at the time of the Transaction was only
duty of prudence simply by pointing to its typical process for      $6,515,000 only a fraction of the price that [Defendant]
reviewing valuation reports. (Pl.'s Resp. Br. 2.)                   caused the Plan to pay." (Id. at 22.)

Furthermore, Plaintiff argues that even if the purported            Plaintiff argues that Defendant's criticism of Messina is
"numerous discussions" had occurred, the lack of records of a       "without merit." (Pl.'s Resp. Br. 26.) Plaintiff asserts that
review process is troubling, stating "it does not matter how        Messina was qualified as an expert since he had previously
many people staffed a transaction if they cannot account for        performed valuations of homebuilder construction companies.
what they did or why they did it." (Id. at 19-20.) Plaintiff        (Id.) Plaintiff further argues that the fact that SJP was able to
additionally argues that Defendant's own witness, Ash, stated       obtain a loan in the amount of $22.5 million is not a
that there might not have been meetings if "a report makes          corroboration of its value. Furthermore, Plaintiff states that
sense to her and the asking price is within the [valuation]         while Messina predicted record revenues, he adjusted them in
reports' concluded range," thus contradicting Defendant's           light of SJP's poor performance in 2007. (Id. at 26-27.)
claim that FBTS followed the typical process on this                Plaintiff additionally argues that Messina disregarded the high
Transaction. (Id.)                                                  end market multiples in his valuation of SJP as they reflected
                                                                    companies that were larger and more profitable than SJP. (Id.)
Finally, Plaintiff argues that based upon , Defendant's
"generally vague and unsupported testimony" does not                On the other hand, Plaintiff asserts that Defendant's expert
support a finding of good faith in determining fair market          witness, Fischer, gave testimony [*180] that was "self-
value. (Pl.'s Post Trial Br. 21.) Plaintiff asserts that            serving," "vague," and inconsistent. (Id. at 23.) Plaintiff also
Defendant's statements of due diligence are "vague and              argues that Defendant's expert witness, Van Horn, gave
unsupported" as there is no record of the numerous meetings         testimony that was based on "circular reasoning" and
and investigations that Defendant claims occurred [*178] and        "unsupported assumptions" and that he relied upon a checklist
Defendant's witnesses fail to recall with specificity what was      that was "facially unhelpful, [and] arbitrar[y]. (Id. at 23-24.)
discussed at the purported meetings. (Pl.'s Resp. Br. 4-9.)         Finally, Plaintiff argues that Defendant's expert witness, Joel
                                                                    Stoesser ("Stoesser"), was "unpersuasive" because he "did not
Defendant argues that it acted in good faith in determining the     know the value the banks assigned to SJP . . . or what process
value of the shares. (Def.'s Resp. Br. 18-19.) Defendant states     they may have used to reach a value" and could not explain
that it "engaged highly competent, experienced advisors that        his conclusions. (Id. at 24.)
sufficiently vetted the Transaction, and . . . [Defendant] not
only reasonably relied on its advisors, but took measures to        Defendant argues that the Transaction was not prohibited, as
confirm their work as well." (Id. at 19.) Defendant alleges that    the SJP ESOP paid the fair market value of the stock, and
it had multiple meetings about the April 11, 2007 Draft             because the April 11, 2007 Draft Valuation Report was
Valuation Report and gave the draft report a "meaningful            reliable. (Def.'s Proposed Findings of Fact and Conclusions of
review." (Id.) Defendant states that Prairie is a "highly           Law ¶¶ 608-33; Def.'s Resp. Br. 26-28.) In fact, Defendant's
                                                                    expert witness, Stoesser, opined that the price projected by

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 151 of 190 Document 139-1
                                                                                                                         Page 52 of 61
                                               2017 U.S. Dist. LEXIS 52117, *180

Prairie was too conservative. (Def.'s Resp. Br. 26-28.) On the        there is no legal exception for loan forgiveness under ERISA §
other hand, Defendant argues that Plaintiff's expert witness,         406(a) (1) (A), (D). (Id.)
Messina, gave testimony as to the value of the stock that
"improperly considered SJP's performance in hindsight" and
was "not credible" as Messina has "no experience [*181] in            IV. Conclusions of Law
the construction industry" and did not investigate the industry.
(Id. at 26-27.) Furthermore, Defendant argues that, while             Congress enacted ERISA to "protect . . . the interests of
calculating SJP's value, Messina disregarded high multiples           participants in employee benefit plans and their beneficiaries"
that would have "increased [the value] by approximately $10           by setting out substantive regulatory requirements for
million" with no explanation, rendering his valuation "biased         employee benefit plans and to "provid[e] for appropriate
and flawed." (Id.)                                                    remedies, sanctions, and ready access to the Federal courts."
                                                                      29 U.S.C. § 1001(b). ERISA's "comprehensive legislative
                                                                      scheme" includes "an integrated system of procedures for
D. Indemnification                                                    enforcement." Mass. Mut. Life Ins. Co. v. Russell, 473 U.S.
                                                                      134, 147, 105 S. Ct. 3085, 87 L. Ed. 2d 96 (1985) (citation
Defendant asserts that the SPA between DiPano and                     omitted). ERISA subjects employee benefit plans to
Defendant states that DiPano has provided full and accurate           participation, funding, and vesting requirements, and to
information to Defendant and that DiPano will indemnify the           uniform standards on matters like reporting, disclosure,
Plan for any failure to do so. (Def.'s Proposed Findings of           and [*183] fiduciary responsibility. See Shaw v. Delta Air
Fact and Conclusions of Law ¶¶ 317-26.)                               Lines, Inc., 463 U.S. 85, 90-91, 103 S. Ct. 2890, 77 L. Ed. 2d
                                                                      490 (1983).
Plaintiff asserts that Defendant "cannot escape liability based
on the Indemnification Provision contained in the [SPA]."             "Under ERISA, a plan that primarily invests in the shares of
(Pl.'s Resp. Br. 18.) Plaintiff argues that these provisions "do      stock of the employer that creates the plan is referred to as an
not provide a safe harbor" for Defendant because Defendant            ESOP." Chao v. Hall Holding Co., 285 F.3d 415, 425 (6th
still had a fiduciary duty to verify material representations and     Cir. 2002). "Even though ESOPs can be much riskier than a
the indemnification clause only takes effect if DiPano                typical ERISA plan, the fiduciaries of [ESOP] plans are still
"knowingly" provided false information. (Id. at 19-20.)               held to their fiduciary responsibilities." Id.

                                                                      ERISA defines a "fiduciary" as:
E. Loan Forgiveness                                                       a person is a fiduciary with respect to a plan to the extent
                                                                          (i) he exercises any discretionary authority or
Defendant states that SJP forgave $9.6 million of the $22.5               discretionary control respecting management of such
million loan that was used to finance the transaction, bringing           plan or exercises any authority or control respecting
the amount of the loan below the amount of Plaintiff's [*182]             management or disposition of its assets, (ii) he renders
assessment of SJP's fair market value.59 (Def.'s Proposed                 investment advice for a fee or other compensation, direct
Findings of Fact and Conclusions of Law ¶ 705.)                           or indirect, with respect to any moneys or other property
                                                                          of such plan, or has any authority or responsibility to do
On the other hand, Plaintiff argues that, although SJP's loan             so, or (iii) he has any discretionary authority or
was forgiven several years later by SJP, the loan forgiveness             discretionary responsibility in the administration of such
does not retroactively reduce the purchase price that the SJP             plan.
ESOP paid to DiPano. (Pl.'s Resp. Br. 28-29.) Furthermore,
Plaintiff argues that because neither the loan documents nor          29 U.S.C. § 1002(21)(A). ERISA "defines 'fiduciary' not in
the forgiveness documents were entered into evidence, the             terms of formal trusteeship, but in functional terms of control
Court should not consider them. (Id.) Plaintiff also asserts that     and authority over the plan, thus expanding the universe of
                                                                      persons subject to fiduciary duties." Mertens v. Hewitt
                                                                      Assocs., 508 U.S. 248, 262, 113 S. Ct. 2063, 124 L. Ed. 2d
59 Defendant   alleges inconsistent amounts with regard to the loan   161 (1993) (internal citation omitted). "ERISA requires every
forgiveness. (See CFF ¶ 177 n.15.) For the purpose of summarizing     plan to have one or more named fiduciaries." [*184] Renfro
Defendant's legal position, however, the Court characterizes          v. Unisys Corp., 671 F.3d 314, 323 (3d Cir. 2011) (citing 29
Defendant as contending that the write-down was for $9.6 million      U.S.C. § 1102(a)(1)). Additionally, "[u]nder ERISA, even if a
because Defendant makes this argument using the $9.6 million figure   person is not named as a fiduciary in plan documents, he may
in its post-trial submission. (See Def.'s Proposed Findings of Fact   still be 'a fiduciary with respect to a plan to the extent . . . he .
and Conclusions of Law ¶¶ 704-10.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 152 of 190 Document 139-1
                                                                                                                             Page 53 of 61
                                                  2017 U.S. Dist. LEXIS 52117, *184

. . exercises any authority or control respecting management              v. Bierwirth, 680 F.2d 263, 272 n.8 (2d Cir. 1982)).
or disposition of its assets." Sec'y of Labor v. Doyle, 675 F.3d
187, 200 (3d Cir. 2012) (quoting 29 U.S.C. § 1002(21)(A)(i)).             "[T]he courts measure [S]ection 1104(a)(1)(B)'s 'prudence'
                                                                          requirement according to an objective standard, focusing on a
Section 404 of ERISA provides that "a fiduciary shall                     fiduciary's conduct61 in arriving at an investment decision,
discharge his duties with respect to a plan solely in the                 not on its results, and asking whether a fiduciary employed
interest of the participants and beneficiaries . . . [and] with the       the appropriate methods to investigate and determine the
care, skill, prudence, and diligence under the circumstances              merits of a particular investment." In re Unisys Sav. Plan
then prevailing that a prudent man acting in a like capacity              Litig., 74 F.3d 420, 434-35 (3d Cir. 1996) (citations omitted).
and familiar with such matters would use in the conduct of an             "A trustee's lack of familiarity with investments[, however,] is
enterprise of a like character and with like aims." 29 U.S.C. §           no excuse: under an objective standard[,] trustees are to be
1104(a)(1)(A), (B). Section 406 supplements an ERISA                      judged 'according to the standards of others acting in a like
fiduciary's general duties of loyalty and prudence to the plan's          capacity [*186] and familiar with such matters.'" Katsaros v.
beneficiaries, as set forth in Section 404, "by categorically             Cody, 744 F.2d 270, 279 (2d Cir.), cert. denied, 469 U.S.
barring certain transactions deemed 'likely to injure the                 1072, 105 S. Ct. 565, 83 L. Ed. 2d 506 (1984) (citation
pension plan.'" Harris Trust & Sav. Bank v. Salomon Smith                 omitted). "[T]he definition of 'prudent behavior' is an
Barney Inc., 530 U.S. 238, 241-42, 120 S. Ct. 2180, 147 L.                evolving concept that is given meaning by the facts and
Ed. 2d 187 (2000) (quoting Comm'r v. Keystone Consol.                     circumstances of each case." Brock v. Teamsters Local Union
Indus., Inc., 508 U.S. 152, 160, 113 S. Ct. 2006, 124 L. Ed. 2d           No. 863, 113 F.R.D. 32, 34 (D.N.J. 1986) (quoting Donovan
71 (1993)). Specifically, Section 406 of ERISA categorically              v. Walton, 609 F. Supp. 1221, 1240 (S.D. Fla. 1985)).
bars transactions for the purchase of employer stock on behalf
of an employee benefit plan by a plan fiduciary. 29 U.S.C. §              Additionally, although "[e]mploying a financial advisor is
1106(a)(1)(A), (D). Section 408, however, exempts certain                 evidence of adequate investigation, . . . reliance on experts is
transactions prohibited under Section 406. 29 U.S.C. § 1108.              not a shield—it is 'but a single factor to be weighed in
                                                                          determining whether a fiduciary has breached [its] duty.'"
Here, the Secretary60 asserts that FBTS, acting as the Plan's             Chesemore v. All. Holdings, Inc., 886 F. Supp. 2d 1007, 1041-
fiduciary, breached its duty of [*185] loyalty under Section              42 (W.D. Wis. 2012), aff'd sub nom., Chesemore v. Fenkell,
404(a)(1), breached its duty of prudence under Section                    829 F.3d 803 (7th Cir. 2016) (quoting Eyler v. Commissioner,
404(a)(1)(B), and engaged in a prohibited transaction under               88 F.3d 445, 456 (7th Cir. 1996)). In other words, "[a]n
Section 406(a)(1)(A) and (D) that was not exempt pursuant to              independent appraisal is not a magic wand that fiduciaries
Section 408(e).                                                           may simply wave over a transaction to ensure that their
                                                                          responsibilities are fulfilled." Donovan v. Cunningham, 716
                                                                          F.2d 1455, 1474 (5th Cir. 1983). While fiduciaries may "rely
A. Duty of Prudence                                                       on the expertise" of a valuation expert such as Prairie,
                                                                          fiduciaries remain "responsible for ensuring that [the]
ESOP fiduciaries are subject to the same duty of prudence                 information is complete and up-to-date." Id.
that applies to ERISA fiduciaries in general, except that they
need not diversify the fund's assets. Fifth Third Bancorp v.              Upon reviewing the totality of the evidence presented at trial,
Dudenhoeffer, 134 S. Ct. 2459, 2463, 189 L. Ed. 2d 457                    the Court finds that FBTS breached its duty of prudence.
(2014). Section 404(a)(1)(B) of ERISA provides that a                     Despite FBTS's purported expertise and capacity for
fiduciary must act "with the care, skill, prudence, and
diligence under the circumstances then prevailing that a
prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like               61 Because   the analysis is focused on conduct, the Court finds
character and with like aims." 29 U.S.C. § 1104(a)(1)(B).                 unpersuasive FBTS's argument that First American Bank's
"These duties are the 'highest known to the law.'" Howard v.              willingness to finance the SJP ESOP Transaction indicates that the
Shay, 100 F.3d 1484, 1488 (9th Cir. 1996) (quoting Donovan                Transaction was prudent, especially in light of the evidence of
                                                                          FBTS's failure to act as a prudent investor. (CFF ¶ 171; Def.'s
                                                                          Proposed Findings of Fact and Conclusions of Law ¶ 702.)
60 Section 502(a)(2) of ERISA provides that the Secretary may bring       Additionally, Defendant asserts that Plaintiff's arguments are based
a civil action for appropriate relief, including losses suffered by a     on hindsight, (Def.'s Proposed Findings of Fact and Conclusions of
plan as a result of a fiduciary's breach and to enjoin a fiduciary from   Law 11683), but that argument is untenable where the analysis is
any further act or practice that violates ERISA. 29 U.S.C. §              focused on a fiduciary's conduct at the time of the Transaction. Perez
1132(a)(2).                                                               v. Bruister, 823 F.3d 250, 264 (5th Cir. 2016).

             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 153 of 190 Document 139-1
                                                                                                                          Page 54 of 61
                                                  2017 U.S. Dist. LEXIS 52117, *186

conducting the requisite diligence in an ESOP transaction,62              Here, FBTS's independent inquiry into Prairie and Duff &
FBTS did little more than delegate all of its responsibilities to         Phelps's valuations of SJP was effectively nonexistent. For
third parties. In sum, FBTS relied entirely on information                example, when reviewing the April 11, 2007 Draft Valuation
provided by its valuation [*187] advisor, Prairie, who in turn            Report, FBTS attributed SJP's success to change in [*188]
relied entirely on information provided by the seller and his             management, (CFF ¶ 253), the purported diversification effort
financial advisor, Duff & Phelps.63 (See CFF in 129-36.) By               in customers, (CFF ¶¶ 148, 164), and SJP's expansion of
merely retaining Prairie and SFE&G, holding pro forma                     bidding on larger projects and on projects in New York (CFF
meetings that lacked substantive review of the Transaction,               ¶ 257). FBTS never verified or attempted to quantify the
and engaging in cursory informal discussions,64 FBTS failed               effects of these purported rationales for SJP's purported
to fulfill its duty of prudence to the SJP ESOP.                          continued success, and instead felt satisfied after a superficial
                                                                          review of the draft report. (CFF ¶¶ 254, 256, 257.) The mere
Principally, FBTS failed to fulfill its duty to "make an honest,          fact that the April 11, 2007 Draft Valuation Report called for
objective effort to read [Prairie's] valuation [report],                  zero percent growth after a record year in 2006, and the use of
understand it, and question the methods and assumptions that              a 19.25% discount rate, were FBTS's primary bases for
[did] not make sense." Howard, 100 F.3d at 1490. Regardless               concluding that the projections were conservative. (CFF ¶¶
of whether a fiduciary retains a third-party valuation expert,            227-29, 259-60, 449, 470, 563.)
ERISA requires a fiduciary to "evaluate the advice given and
'exercise [its] own judgment' about the transaction." All.                When FBTS retained Prairie, Prairie expressly stated that it
Holdings, Inc., 886 F. Supp. 2d at 1041-42 (quoting Jenkins v.            would be relying on information provided by FBTS and SJP
Yager, 444 F.3d 916, 927-28 (7th Cir. 2006)). Accordingly,                without conducting independent verification. (CFF ¶¶ 129-
"[t]he degree to which a fiduciary makes an independent                   31.) Accordingly, a prudent investor would have recast
inquiry is critical" when determining whether the fiduciary               projections from the April 11, 2007 Draft Valuation Report
breached its duty of prudence. Eyler, 88 F.3d at 456                      after having completed at least some independent due
(emphasis added).                                                         diligence. (CFF ¶ 321.) FBTS, however, never asked Prairie
                                                                          how it arrived at the projection figures it used in the April 11,
                                                                          2007 Draft Valuation Report and never compared [*189] the
62 (CFF
                                                                          projections from Prairie with the Offering Memo. (CFF ¶¶
          ¶¶ 38, 57.)
                                                                          147, 214, 325-26, 498, 502, 570, 574); see also Chao, 285
63 Although   Duff & Phelps was retained by SJP, it was understood        F.3d at 432 (stating that one indicator of the lack of prudence
that Duff & Phelps's role in the Transaction was to represent the         was that the trustee did not know which documents the
seller. (See CFF ¶ 37.)                                                   valuation advisor reviewed in preparing the valuation report).

64 Various  witnesses proffered by Defendant alleged that they            Additionally, FBTS never independently reviewed the
engaged in numerous informal discussions, but failed to specify the       accuracy of the financial information SJP provided to Prairie.
substance of the discussions with any meaningful detail and failed to     (CFF ¶ 330.) Although FBTS argues that it reasonably relied
produce sufficient corroborating testimony or documentary evidence.       on audited financial statements, FBTS had never obtained or
See supra, note 6. The Court, accordingly, finds that the lack of notes   reviewed SJP's audited financials for 2006, which Prairie used
or any other corroborating evidence in conjunction with the lack of       as a baseline for its projections. (CFF ¶¶ 134-35.) FBTS has
detailed testimony failed to establish that any of these informal
                                                                          consistently argued that it did not conduct an independent
discussions occurred. See supra, note 6. In making this finding, the
                                                                          inquiry because it never had any reason to doubt the accuracy
Court acknowledges that "[t]he focal point of [the Court's] inquiry
                                                                          of the information provided by SJP and Duff & Phelps.
under ERISA is not whether a fiduciary took adequate notes of its
investigation, but whether it acted with the prudence required of a       (Def.'s Resp. Br. 19-23.) Yet, that argument is self-serving
fiduciary under the prevailing circumstances at the time of the           given that FBTS would have discovered reasons to doubt the
transaction." Henry v. Champlain Enters., Inc., 445 F.3d 610, 620         accuracy of the seller's representations had FBTS conducted
(2d Cir. 2006). Even in the absence of sufficient notes, for example,     the required level of due diligence.
other evidence, such as evidence of a meeting generally to raise
concerns, and evidence that "the report changed in ways that              Similarly, FBTS suggests that it took reasonable care to
reflected those concerns" can demonstrate that a fiduciary satisfied      ensure that Prairie received complete and accurate
its duty. Id. at 620-21. Here, however, no such evidence was              information from SJP because the SARs between DiPano and
presented. The purported informal conversations were                      FBTS provided [*190] that DiPano would indemnify the SJP
uncorroborated by specific testimony or documentary evidence, and         ESOP for damages arising out of DiPano or SJP's
the April 11, 2007 Draft Valuation Report was never altered in a          misrepresentation or breach of any representation, warranty,
manner that would indicate that the alleged conversations had             or covenant. (See Def 's Proposed Findings of Fact and
occurred.

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 154 of 190 Document 139-1
                                                                                                                          Page 55 of 61
                                              2017 U.S. Dist. LEXIS 52117, *190

Conclusions of Law ¶¶ 317-20 (citing Joint Ex. 5 (SARs              whether they remained valid at the time of the ESOP
between DiPano and FBTS), at 20).) In conjunction with an           transactions."); see also id. at 1470 (finding that the fiduciary
agreement between Duff & Phelps and SJP, ensuring that SJP          breached its duty of prudence where "[c]ursory study of [the
would provide accurate and complete information to Duff &           valuation report] would have shown that [the author of the
Phelps, FBTS believed that the indemnification provision            report] did not [identify the facts and assumptions underlying
precluded the need to conduct its own independent inquiry.          the valuation report and did not consider whether they
(See id. ¶¶ 317-26.)                                                remained valid] in several material respects"). First, while
                                                                    FBTS attributed SJP's 2006 growth to SJP's bidding on larger
ERISA makes clear, however, that "any provision in an               projects and moving into areas outside of New Jersey, such as
agreement or instrument which purports to relieve a fiduciary       New York, FBTS never verified whether this was true. (CFF
from responsibility or liability for any responsibility,            ¶ 257.) Next, FBTS relied on Prairie's rationale that the
obligation, or duty under this part shall be void as against        optimistic projections beyond 2006 were attributable to SJP's
public policy." 29 U.S.C. § 1110(a); see also Pfahler v. Nat'l      vertical integration. (CFF [*193] ¶¶ 277-78.) FBTS,
Latex Prods. Co., 517 F.3d 816, 837 (6th Cir. 2007)                 however, never raised the fact that SJP was vertically
("Indemnification agreements do not prevent a fiduciary from        integrated since 1996, making it questionable that vertical
being held liable, but instead only provide that if the fiduciary   integration was the cause of the 2006 record revenues. (CFF
is held liable, then someone else will compensate the               ¶¶ 279-81.)
fiduciary for that liability."). The mere fact that SJP and
DiPano agreed to provide complete and accurate information,         Another example where FBTS failed to independently verify
therefore, did not relieve FBTS of its fiduciary obligation to      critical facts is with regard to SJP's backlog. (CFF ¶¶ 221,
conduct an independent inquiry. [*191]                              291.) FBTS relied entirely on Prairie's copied-and-pasted
                                                                    section from the seller's Offering Memo. (CFF ¶¶ 215-16,
The Court next considers the most glaring issues that any           290-91.) Although it may be unusual for an ESOP fiduciary to
meaningful review of the April 11, 2007 Draft Valuation             verify every contract related to backlog, a prudent investor
Report would have revealed. Although the April 11, 2007             would have conducted some minimal level of due diligence
Draft Valuation Report superficially contained many of the          given how significant backlog is for predicting future
critical components of a valuation report, (CFF ¶ 211), it          revenues. (CFF ¶¶ 294-95.) In addition, FBTS did not review
contained a blank page where it indicated that information          the audits for SJP's 2006 financials prior to the Transaction.
about the state of SJP's industry and region was missing. (CFF      (CFF ¶ 136.)
¶ 204). A prudent investor would not have moved forward
with the Transaction where a valuation report was missing an        Similarly, FBTS failed to raise any issues with Prairie
entire industry analysis section. (CFF ¶¶ 204-07.) Similarly,       regarding Prairie's failure to account for industry cyclicality in
the EBITDA gross profits and margins in the April 11, 2007          the April 11, 2007 Draft Valuation Report, despite the fact
Draft Valuation Report differed from the Offering Memo              that the market had begun to trend downward at the end of
without any explanation. (CFF ¶¶ 282-83.) With regard to the        2006.65 (CFF ¶¶ 339-70.) Moreover, SJP's largest customer,
rest of the April 11, 2007 Draft Valuation Report, Prairie          Hovnanian, had similarly begun to trend downward in
copied and pasted entire sections from the Offering Memo            performance,       but     FBTS      had      never     reviewed
into its draft report. (CFF ¶¶ 216, 333-34, 336, 399, 429, 565,     Hovnanian's [*194] 2006 Annual Report or stock prices,
592.) The Court finds it odd that FBTS never raised the             which would have revealed the trend. (CFF ¶¶ 531-78.)
verbatim copying-pasting by Prairie, and that FBTS never            Instead, FBTS failed to consider that the homebuilding
questioned Prairie's blanket adoption of Duff & Phelps's            industry had potentially peaked when adopting Prairie and
position. Moreover, the April 11, 2007 Draft Valuation              SJP's overly optimistic projections. (CFF ¶¶ 343, 366-70.)
Report contained numerous other [*192] obvious errors.              Additionally, FBTS did nothing to determine whether
(CFF ¶¶ 212, 645-50.) The fact that FBTS failed to follow up        Prairie's selection of peer group companies was appropriate
and question Prairie about any of these glaring issues is           when applying the market multiple method. (CFF ¶ 619.)
troublesome.                                                        Although SJP closely resembled homebuilders, Prairie
                                                                    selected peer companies that had minimal exposure to the
Beyond these glaring errors, FBTS's failure to inquire about        housing market. (CFF ¶¶ 610-44.)
the critical assumptions within the April 11, 2007 Draft
Valuation Report is even more troubling. See Cunningham,            FBTS also failed to question Prairie's overstatement of SJP's
716 F.2d at 1469-70 ("The insufficiency of [the fiduciary's]
investigation lies in [its] failure to identify the facts and
                                                                    65 FBTS also failed to raise any issues with respect to Prairie's failure
assumptions underlying the [valuation report] and to consider
                                                                    to account for SJP's historical volatility. (CFF 7 310-18.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 155 of 190 Document 139-1
                                                                                                                 Page 56 of 61
                                            2017 U.S. Dist. LEXIS 52117, *194

mobile rock crusher as a sustainable competitive advantage,       performance to weather and maintenance, FBTS did not
where it did not fall into any of the established categories of   behave like a prudent investor because it never verified
sustainable competitive advantages: (1) proprietary               whether its reasoning was accurate and what the
technology; (2) brand name; or (3) cost advantage. (CFF ¶¶        consequences would be on SJP's valuation. (CFF ¶¶ 473-
371-415.) Although the mobile rock crusher provided a             530.) [*197] In addition, FBTS never discussed these
competitive advantage, FBTS failed to establish or verify that    purported conclusions with Prairie or among its own
it would be sustainable to support the long term projections of   employees to indicate any diligence with respect to these
SJP's performance. (CFF ¶¶ 371-415.) Moreover, although the       considerations. (CFF ¶¶ 477, 484-86, 498, 502-02, 507-08,
April 11, 2007 Draft Valuation Report represented that SJP        527-28.) FBTS's conclusion that SJP could still make up the
possessed proprietary technology, [*195] the draft report did     revenues reflected nothing more than an unsubstantiated
not identify the purported proprietary technology. (CFF ¶¶        belief without a diligent review of the facts. (CFF ¶¶ 468,
408-09.) As further indication of FBTS's failure to properly      471); see Cunningham, 716 F.2d at 1469 (finding that relying
review the April 11, 2007 Draft Valuation Report, FBTS            upon "knowledge they had gained as managers [of the
failed to question SJP's unsubstantiated claim of possessing      company] to conclude that the company was just as strong,
proprietary technology. (CFF ¶ 417.) Moreover, FBTS never         and hence just as valuable" despite recent underperformance
recognized or resolved the inconsistency between the April        was an insufficient basis for relying on a valuation report
11, 2007 Draft Valuation Report's claim that SJP "fe[lt] it       generated prior to the underperformance period); id. at 1474
once again ha[d] a competitive advantage," and the draft          (stating that "[i]n these circumstances, it was not enough for
report's representation that SJP's revenues were falling due to   fiduciaries to simply rely on their generalized notions that the
increased competition. (CFF ¶¶ 428-32.)                           company's prospects were good").

Finally, the two most significant indicators of FBTS's breach     The other significant indicator of FBTS's breach of its duty of
of its duty of prudence are: (1) FBTS's failure to consider       prudence was its failure to consider SJP's increasing reliance
SJP's poor performance in the first quarter of 2007; and (2)      on Hovnanian and FBTS's simultaneous failure to investigate
FBTS's failure to consider SJP's customer concentration. "A       Hovnanian's projections. Katsaros, 744 F.2d at 276, 279
trustee who simply ignores changed circumstances that have        (finding that the fiduciary breached its duty of prudence
increased the risk of loss to the trust's beneficiaries is        where "red flags would have been uncovered if a reasonably
imprudent." Armstrong v. LaSalle Bank Nat'l Ass'n, 446 F.3d       careful inquiry had [*198] been made"). Here, SJP and Duff
728, 734 (7th Cir. 2006). When reviewing the April 11, 2007       & Phelps represented that SJP was actively diversifying away
Draft Valuation Report, FBTS ignored the increased risk           from Hovnanian, which Prairie, and later FBTS, adopted
associated with SJP's poor performance in the first quarter of    without question. (CFF ¶¶ 6-49.) SJP, however, never
2007 and SJP's increased reliance on Hovnanian.                   explained how it would accomplish diversifying and what
                                                                  effect that would have going forward. (CFF ¶¶ 146-49.)
SJP struggled during January 2007, bringing [*196] in 37%
below SJP's January 2006 revenues, and SJP's revenues             In addition to the inherent risk of SJP's dependence on a
progressively declined in each of the three months of the first   single customer, Hovnanian's 2006 Annual Report contained
quarter. (CFF ¶¶ 454-55.) Combined, SJP's first quarter           numerous red flags that Prairie and FBTS never considered.
revenues were 56.4% lower than the first quarter revenues in      Hovnanian, as a whole, was experiencing slowdowns, and had
2006, and SJP's first quarter gross profits were 97.4% below      to pay $159 million in penalties for walking away from
the first quarter gross profits in 2006. (CFF ¶¶ 456-67.)         projects. (CFF ¶ 542.) In fact, Hovnanian's 2006 Annual
Oddly, however, neither the April 11, 2007 Draft Valuation        Report acknowledged a sudden downturn in the homebuilding
Report nor the April 27, 2007 Post-Transaction Valuation          industry and stated that Hovnanian was managing its business
Report mentioned SJP's first quarter performance in 2007.         as if the industry was in a prolonged downturn. (CFF ¶¶ 543-
(CFF ¶ 479.) Consistent with FBTS's pattern of blind              44.) Additionally, Hovnanian announced that it would reduce
adoption of Prairie's draft report, FBTS never reviewed the       costs by renegotiating pricing with its subcontractors, such as
interim financials for SJP in 2007. (CFF ¶¶ 459, 467); see        SJP, because Hovnanian possessed substantial leverage. (CFF
Cunningham, 716 F.2d at 1469 (finding that a company's            ¶¶ 547-48.) FBTS never reviewed the Hovnanian 2006
underperformance in the time since the valuation report, but      Annual Report and even a brief review of the report would
before the ESOP transaction, should be taken into                 have revealed these material concerns regarding SJP's future.
consideration when determining the final purchase price of        (CFF ¶ 550.) [*199] Moreover, FBTS and Prairie failed to
the company's stock).                                             even look at Hovnanian's stock price or conduct any other
                                                                  form of minimal due diligence to check the health of
Although FBTS claims to have attributed the first quarter         Hovnanian and its relationship with SJP. (CFF ¶ 551.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 156 of 190 Document 139-1
                                                                                                                  Page 57 of 61
                                            2017 U.S. Dist. LEXIS 52117, *199

Further, while a prudent investor would have required a           breached its duty of prudence where the fiduciary's employees
breakdown between Hovnanian and non-Hovnanian projected           that received the presentation for the proposed transaction did
revenues, FBTS and Prairie failed to do so as part of their       not have "sufficient training to express an opinion as to the
overall failure to consider customer concentration in their       soundness of the [transaction]" nor the proper expertise or
valuation of SJP. (CFF ¶¶ 562-68.)                                background in the important matters of the evaluating the
                                                                  transaction). Moreover, Ash never reported what was
In addition to the two key red flags that FBTS and Prairie        discussed at the meeting to FBTS before signing the
failed to identify or consider, the April 11, 2007 Draft          engagement letter. (CFF ¶ 94.)
Valuation Report, and FBTS's adoption of the draft report,
ignored another issue. By the time the Offering Memo listed       Further, there was miscommunication among FBTS's
Kara Homes as a top ten customer, Kara Homes had already          employees. Ash was the FBTS team lead on the SJP ESOP
declared bankruptcy. (CFF ¶¶ 579-82.) Although SJP                Transaction, but expected Cory to be principally responsible
informed Prairie that Kara Homes was bankrupt (CFF ¶ 586),        for reviewing SJP's financial documents. (CFF ¶ 68.) In
Prairie and FBTS never accounted for Kara Homes in the            contrast, Cory believed that all EB Committee members were
backlog, SJP's diversification plan, or projected revenues for    equally responsible for reviewing the financial documents.
2007, other than deducting litigation costs from SJP's future     (CFF ¶ 70.) Even if Cory had known she was principally in
projected expenses. (CFF ¶¶ 587-90); see Cunningham, 716          charge of reviewing SJP's financial documents, however,
F.2d at 1471 (finding that a prudent ESOP investor must           she [*202] was not a valuation expert and, therefore, did not
consider something that will drain cash from the company).        possess the requisite competency to properly evaluate the
                                                                  Transaction. (CFF ¶ 69.) Nevertheless, Ippensen believed that
Beyond [*200] FBTS's failure to conduct a meaningful              Cory and Ash, neither of whom were qualified to evaluate the
substantive review and independent inquiry, FBTS's review         April 11, 2007 Draft Valuation Report, would be able to
process for the Transaction also suffered from procedural         identify any issues in the Transaction and report them to him.
deficiencies. First, the April 11, 2007 Draft Valuation Report    (CFF ¶ 71.)
was given to FBTS less than three business days before the
Transaction, and less than two business days before Prairie's     The numerous problems with FBTS's conduct as a fiduciary
April 13, 2007 presentation. (CFF ¶ 223.) Ippensen reviewed       ultimately culminated in FBTS's failure to negotiate the price
the April 11, 2007 Draft Valuation Report and merely              that the SJP ESOP would pay for DiPano's shares.66 Howard,
conducted a "gut check" calculation to determine that he was      100 F.3d at 1489 (identifying the failure to negotiate price as
comfortable with the valuation. (CFF ¶¶ 227-31.) He did not       one indication of the lack of prudence). FBTS blindly adopted
review or independently verify any of the underlying              Duff & Phelps's original offer of $16 million in the Offering
information. (See, e.g., CFF ¶¶ 91, 136, 152, 221, 256, 291);     Memo via Prairie's adoption of Duff & Phelps's analysis.
Brundle v. Wilmington Tr., NA., No. 15-1494, 2016 U.S. Dist.      (CFF ¶¶ 92, 681-82.) Although the failure to negotiate price
LEXIS 152908, 2016 WL 6542718, at *12 (E.D. Va. Nov. 3,           alone is insufficient to demonstrate that FBTS breached its
2016) (stating that concerns may also arise when the fiduciary    fiduciary duty, it weighs heavily against FBTS in light of the
or its independent advisers are pressed for time (citing Perez    substantial evidence indicative of FBTS's imprudent conduct.
v. First Bankers Tr. Servs., Inc., No. 12-8648, 210 F. Supp. 3d   Perez, 210 F. Supp. 3d 518, 2016 U.S. Dist. LEXIS 134063,
518, 2016 U.S. Dist. LEXIS 134063, 2016 WL 5475997                2016 WL 5475997, at *12.
(S.D.N.Y. Sept. 28, 2016))).
                                                                  In sum, the Court need not determine whether any single
Additionally, while Ash was the only person from FBTS to          action or inaction by FBTS may have constituted a breach of
attend the November 15, 2006 meeting and was assigned as          its fiduciary duty because the totality of FBTS's missteps
the team lead on the Transaction, she did not possess any         conclusively prevented [*203] FBTS from exercising its own
expertise in finance or valuation, and did not take notes         judgment regarding the Transaction. See All. Holdings, Inc.,
during the meeting, which would have permitted her to             886 F. Supp. 2d at 1041-42 ("The fiduciary must still evaluate
effectively report back to someone with the appropriate           the advice given and "exercise [its] own judgment" about the
credentials. (CFF ¶¶ 77-78.) While this November                  transaction." (quoting Jenkins, 444 F.3d at 927-28.)). Here,
meeting [*201] was introductory in nature, where Ash              FBTS's failure to conduct an independent inquiry into the
introduced the ESOP Transaction process to SJP, Ash's lack        myriad of red flags, glaring errors, and other significant issues
of financial expertise was significant because the November       affecting the valuation of SJP led to a passive and blind
meeting was the only time that FBTS would ever meet with
SJP or Duff & Phelps prior to the Transaction. (CFF ¶ 85);        66 Theonly thing FBTS negotiated was the ESOP loan interest rate.
see Katsaros, 744 F.2d at 275 (finding that the fiduciary         (CFF ¶¶ 199, 452, 684-87.)

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 157 of 190 Document 139-1
                                                                                                                           Page 58 of 61
                                                 2017 U.S. Dist. LEXIS 52117, *203

adoption of the seller's optimistic valuation.67 These failures,        (E.D.N.Y. 1981), modified, 680 F.2d 263 (2d Cir. 1982).
in conjunction with FBTS's decision to accept the seller's              "[T]o ensure that actions are in the best interests of plan
initial offer without negotiating the price, demonstrate that           participants and beneficiaries, fiduciaries under certain
FBTS failed to fulfill its duty of prudence under ERISA.                circumstances may have to 'at a minimum' undertake an
                                                                        'intensive and scrupulous independent investigation [*205] of
                                                                        [the fiduciary's] options." Bussian, 223 F.3d at 299 (quoting
B. Duty of Loyalty                                                      Leigh v. Engle, 727 F.2d 113, 125-26 (7th Cir. 1984) (second
                                                                        alteration in original)). Accordingly, in an ESOP transaction
Section 404(a)(1)(A) of ERISA provides that "a fiduciary shall          where a fiduciary has dual loyalties, the fiduciary's
discharge [its] duties with respect to a plan solely in the             "independent investigation into the basis for an investment
interest of the participants and beneficiaries." 29 U.S.C. §            must be both intensive and scrupulous and must be discharged
1104(a)(1)(A). A "trustee[] violate[s its] duty of loyalty when         with the greatest degree of care that could be expected under
[it] act[s] in the interests of the plan sponsor rather than with       all the circumstances by reasonable beneficiaries and
an eye single to the interests of the participants and                  participants of the plan." Bierwirth, 538 F. Supp. at 470; see
beneficiaries of the plan." Reich v. Compton, 57 F.3d 270,              Bussian, 223 F.3d at 299 (finding that the duty of loyalty
291 (3d Cir. 1995) (citation omitted). "A fiduciary breaches            overlaps with the duty of care). Here, FBTS was subject to
[its] duty of loyalty whenever [it] acts to benefit [its] own           dual loyalties because it was in its interest to complete the
personal interest" or "when [it] acts in favor of the interests of      ESOP Transaction so that it could earn $15,000 in annual fees
a third party, even if [its] own personal interest [*204] is not        as the SJP ESOP's ongoing trustee.68 (CFF ¶¶ 101-03, 701-
directly implicated." Bevel v. Higginbottom, No. 98-474, 2001           02.)
U.S. Dist. LEXIS 17977, 2001 WL 1352896, at *14 (E.D.
Okla. Oct. 4, 2001) (citing Marshall v. Kelly, 465 F. Supp.             Upon reviewing the totality of the evidence presented at trial,
341, 350 (W.D. Okla. 1978) (loans and payment to plan                   the Court finds that FBTS breached its duty of loyalty. FBTS
fiduciary and his wholly-owned company; fiduciary extended              failed to conduct the requisite due diligence and failed to
loans to personal friend on terms more favorable than those             negotiate the price of the stock. While lack of negotiation by
available to plan participants).                                        itself is not dispositive, courts have found a breach of the duty
                                                                        of loyalty in ESOP transactions where the purchase price was
"The duty of loyalty is grounded in the motivation driving a            reached without negotiation and the fiduciary also failed to
fiduciary's conduct, and liability will not lie where a                 conduct a thorough investigation. See, e.g., Chao, 285 F.3d at
fiduciary's decisions were motivated by what is best for the            437 (holding [*206] that the trustee breached his duties
ESOP, even if those decisions also incidentally benefit the             when: (1) the trustee relied on incorrect information; (2) the
fiduciary." Perez, 210 F. Supp. 3d 518, 2016 U.S. Dist. LEXIS           trustee was generally unaware of what was going on; (3) the
134063, 2016 WL 5475997, at *13 (citing Bierwirth, 680 F.2d             trustee was not consulted on major decisions; (4) there was no
at 271). "The presence of conflicting interests imposes on              negotiation as to the stock price; (5) there was more concern
fiduciaries the obligation to take precautions to ensure that           for the return on investment for the Master Trust; and (6) the
their duty of loyalty is not compromised." Perez v. Bruister,           ESOP was charged several thousand dollars more so that
54 F. Supp. 3d 629, 654 (S.D. Miss. 2014) (quoting Bussian v.           defendants could deal in round numbers).69
RJR Nabisco, Inc., 223 F.3d 286, 299 (5th Cir. 2000)). "The
level of precaution necessary to relieve a fiduciary of the taint
of a potential conflict should depend on the circumstances of           68 Moreover,  Ash, FBTS's team lead on the Transaction, would
the case and the magnitude of the potential conflict." Id.              receive an additional 20% commission on fees generated in the first
(quoting Bussian, 223 F.3d at 299).                                     year in which FBTS was retained to serve as an ongoing trustee.
                                                                        (CFF ¶ 47.) Similarly, Prairie provided ongoing valuation services
One instance where a fiduciary may have dual loyalties is               for approximately 80% of the plans for which it performed the initial
where a plan is acquiring the stock of the sponsoring                   valuation. (CFF ¶ 117.)
corporation. See Donovan v. Bierwirth, 538 F. Supp. 463, 468
                                                                        69 See also Howard, 100 F.3d at 1489 (finding a breach where the
                                                                        trustee accepted a valuation without further investigation and did not
                                                                        attempt to negotiate the purchase price); Dimond v. Ret. Plan for
67 Katsaros, 744 F.2d at 275 (finding that the fiduciary breached its   Emps. of Michael Baker Corp. & Affiliates, 582 F. Supp. 892, 898
duty of prudence where it "passively received a rosy superficial        (W.D. Pa. 1983) (finding a breach when the trustee conducted no
picture of [a] bank and its holding company from persons with an        investigation and relied solely upon the words of the seller without
interest in obtaining their approval" before the fiduciary approved a   seeking independent advice); Horn, 215 F. Supp. 2d at 882 (finding
loan from the pension fund to the bank).                                a breach when the trustee failed to complete negotiations for the

               Case 1:18-cv-01861-WCG Filed 06/20/19 Page 158 of 190 Document 139-1
                                                                                                                      Page 59 of 61
                                                 2017 U.S. Dist. LEXIS 52117, *206

Here, it is undisputed that Defendant did not negotiate the             5475997, at *8 (quoting Henry, 445 F.3d at 619).
purchase price. (See May 27, 2016 Tr. (Serbin) 127:17-25;
July 6, 2016 Tr. (Ash) 64:2-15, 108:24-109:1; May 25, 2016              "Whether a fiduciary has made a proper determination of 'fair
Tr. (Miscione) 22:7-9.) Additionally, for the reasons set forth         market value' depends on whether the parties 'are well-
in the above discussion regarding the duty of prudence, FBTS            informed about the asset and the market for that asset.' Thus,
failed to conduct the SJP ESOP Transaction at arm's length,             in practice, the 'fair market value' inquiry overlaps
as evidenced by its repeated deference to the seller's                  considerably with the 'good faith' inquiry; both are 'expressly
representations, and failed to conduct an intensive and                 focused upon [*208] the conduct of the fiduciaries.'" Henry,
scrupulous investigation. See Howard, 100 F.3d at 1488-89.              445 F.3d at 619 (quoting Cunningham, 716 F.2d at 1467). It
Accordingly, the Court finds that FBTS breached its duty of             is the fiduciary's burden to prove that the ESOP received
loyalty.                                                                "adequate consideration" for its purchase of company stock
                                                                        by a preponderance of the evidence. Id. Accordingly, "the
                                                                        ESOP fiduciaries will carry their burden to prove that
C. Prohibited Transaction                                               adequate consideration was paid by showing that they arrived
                                                                        at their determination of fair market value by way of a
Section 406 of ERISA categorically bars transactions for the            prudent investigation in the circumstances then prevailing."
purchase of employer stock on behalf of an employee benefit             Cunningham, 716 F.2d at 1468; see also In re Unisys Say.
plan by a plan fiduciary. 29 U.S.C. § 1106(a)(1)(A), (D).               Plan Litig., 74 F.3d at 446 (quoting Cunningham's
Section 408, however, exempts [*207] certain transactions               incorporation of the duty of prudence to demonstrate adequate
prohibited under Section 406. 29 U.S.C. § 1108. Specifically,           consideration); Perez v. Bruister, 823 F.3d 250, 262 (5th Cir.
Section 408(e) exempts certain transactions if the purchase of          2016) (stating that the adequate consideration "requirement
the employer stock was for "adequate consideration." 29                 must be interpreted, 'so as to give effect to the Section 404
U.S.C. § 1108(e)(1).                                                    duties,' which includes the duty of prudence (quoting
                                                                        Cunningham, 716 F.2d at 1467)).
"In transactions involving securities with no known market
value, as is the case here, ERISA defines 'adequate                     Additionally, "[a]lthough securing an independent assessment
consideration' as 'the fair market value of the asset as                from a financial advisor or legal counsel is evidence of a
determined in good faith by the trustee or named fiduciary              thorough investigation, it is not a complete defense to a
pursuant to the terms of the plan and in accordance with                charge of imprudence." Howard, 100 F.3d at 1489 (citation
regulations promulgated by the Secretary.'" Henry v.                    omitted). A fiduciary must "investigate the expert's
Champlain Enters., Inc., 445 F.3d 610, 618 (2d Cir. 2006)               qualifications," "provide the expert with complete and
(quoting 29 U.S.C. § 1002(18)(B)). "In order to rely on the             accurate information," and "make certain that reliance on the
adequate consideration exemption, a trustee or fiduciary has            expert's advice is reasonably justified under the
the burden to establish that the ESOP paid no more than fair            circumstances." Id. (citing Donovan v. Mazzola, 716 F.2d
market value for the asset, and that the fair market value was          1226, 1234 (9th Cir. 1983), and Cunningham, 716 F.2d at
determined in good faith by the fiduciary."70 Keach v. U.S.             1474).
Tr. Co., 419 F.3d 626, 636 (7th Cir. 2005). "Although fair
market value and good faith are often stated as distinct                Here, the [*209] parties do not dispute that the SJP ESOP
requirements, they are closely intertwined." Perez, 210 F.              Transaction was a prohibited transaction within the meaning
Supp. 3d 518, 2016 U.S. Dist. LEXIS 134063, 2016 WL                     of Section 406 of ERISA. The issue, therefore, is whether the
                                                                        adequate consideration exemption to Section 406 applies.
purchase price and could not articulate where the purchase price        Specifically, the Court must determine whether the SJP ESOP
came from).                                                             received adequate consideration for $16 million in the SJP
                                                                        ESOP Transaction. As set forth in the Court's discussion
70 The majority of courts addressing this issue have adopted a two-     regarding the duty of prudence, FBTS was not well-informed
part standard for evaluating the adequacy of consideration under        about the asset and blindly adopted a valuation report that
Section 408(e): (1) fair market value; and (2) good faith. See Henry,   failed to consider material facts concerning SJP's market.
445 F.3d at 619; Chao, 285 F.3d at 436-37; Eyler, 88 F.3d at 454-       Accordingly, the Court finds that FBTS failed to overcome its
55; Howard, 100 F.3d at 1488; Cunningham, 716 F.2d at 1467.             burden to demonstrate an exemption to its engagement in a
They have done so based on a 1988 Department of Labor proposed
                                                                        prohibited transaction.
regulation that has yet to be approved for publication in the Code of
Federal Regulations. See Proposed Regulation Relating to the
Definition of Adequate Consideration, 53 Fed. Reg. 17, 632 (May
17, 1988) (to be codified at 29 C.F.R. § 2510-3(18)(b)).                D. Remedies

            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 159 of 190 Document 139-1
                                                                                                                       Page 60 of 61
                                               2017 U.S. Dist. LEXIS 52117, *209

As a preliminary matter, FBTS argues that because SJP                 the Court's April 20, 2016 Final Judgment and Bar Order as to
forgave $9.6 million in loans that the SJP ESOP had used to           DiPano. (ECF No. 150.)
fund the Transaction, the SJP ESOP really paid only $6.3
                                                                      2. Injunctive Relief
million, which is less than the fair market value alleged by
Plaintiff.71 (Def.'s Proposed Findings of Fact and Conclusions        Plaintiff also seeks injunctive relief permanently enjoining
of Law ¶¶ 704-10.) The case law FBTS relies upon, however,            FBTS "from serving as a fiduciary to an ERISA-covered Plan
does not support FBTS's position. In fact, in Henry v. U.S.           in the future." (Pl.'s Post-Trial Br. 29.) Section 409(a) of
Trust Co. of California, NA., the Second Circuit flatly               ERISA permits the Court to issue "equitable or remedial relief
disagreed with the position espoused [*210] by FBTS,                  as the court may deem appropriate, including removal of [a]
finding that the cancellation of debt in an ESOP context              fiduciary." 29 U.S.C. § 1109(a). Upon reviewing the totality
cannot "be construed as having reduced, post facto, the               of the evidence presented, the Court does not find that FBTS's
purchase price" in an earlier ESOP transaction. 569 F.3d 96,          conduct warrants the requested injunctive relief.
99-100 (2d Cir. 2009).

FBTS also relies on Harris v. Bruister, which is
                                                                      V. Conclusion
distinguishable because the seller in Harris was paid less than
the market value estimated by the Secretary of Labor's                For the reasons set forth above, the Court finds that FBTS
valuation expert. No. 10-77, 2013 U.S. Dist. LEXIS 178816,            breached its duties of prudence and loyalty, and engaged in a
2013 WL 6805155, at *17 (S.D. Miss. Dec. 20, 2013). Here,             prohibited transaction under ERISA. Accordingly, the Court
the seller received $16 million, which far exceeded Messina's         awards $9,485,000, plus interest, subject to the appropriate
estimate of the fair market value for the purchased shares.           reduction outlined in the Court's April 20, 2016 [*212] Final
Similarly, FBTS's reliance on Henry v. Champlain                      Judgment and Bar Order as to DiPano. (ECF No. 150.) An
Enterprises, Inc., is unavailing because the plaintiff in Henry       order consistent with this Opinion will be entered.
"did not specifically allege any loss" from the alleged breach
of duty. 288 F. Supp. 2d 202, 230 (N.D.N.Y. 2003). Here, as           /s/ Michael A. Shipp
set forth in Henry, the purported cancellation of debt does not
affect Plaintiff's request for damages. Accordingly, the Court        MICHAEL A. SHIPP
does not consider SJP's cancellation of the SJP ESOP's debt in
assessing damages.                                                    UNITED STATES DISTRICT JUDGE

1. Restitution of Plan Losses                                         Dated:                 March               31,               2017

Section 409(a) of ERISA provides that a fiduciary who
breaches its duty to a plan "shall be personally liable to make
good to such plan any losses to the plan resulting from each
such breach." 29 U.S.C. § 1109(a). Here, "the correct measure
of damages is the amount [the SJP ESOP] overpaid." Bruister,
823 F.3d at 266 (quoting Bruister, 54 F. Supp. 3d at 676). As
set forth [*211] in the Court's findings of fact above, the fair
market value of DiPano's shares at the time of the SJP ESOP
Transaction was $6,515,000, for which the SJP ESOP paid
$16 million. Accordingly, the Court awards $9,485,000, plus
interest, representing the lost opportunity cost suffered by the
SJP ESOP,72 subject to the appropriate reduction outlined in




71 Defendant   alleges inconsistent amounts with regard to the loan
forgiveness. (See CFF ¶ 177 n.15.) For the purpose of summarizing     72 "Prejudgment    interest exists to make plaintiffs whole and to
Defendant's legal position, however, the Court characterizes          preclude defendants from garnering unjust enrichment." Nat'l Sec.
Defendant as contending that the write-down was for $9.6 million      Sys., Inc. v. Iola, 700 F.3d 65, 102 (3d Cir. 2012). Prejudgment
because Defendant makes this argument using the $9.6 million figure   interest on restitution for violations of ERISA is determined by 26
in its post-trial submission. (See Def.'s Proposed Findings of Fact   U.S.C. §§ 6621, 6622. See, e.g., Whitfield v. Tomasso, 682 F. Supp.
and Conclusions of Law ¶¶ 704-10.)                                    1287, 1306 (E.D.N.Y. 1988) (applying 26 U.S.C. §§ 6621, 6622).

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 160 of 190 Document 139-1
                                                                                      Page 61 of 61
                                           2017 U.S. Dist. LEXIS 52117, *212

Table1 (Return to related document text)
                                      Historical Return on Assets
                                      2002                                    12.6%
                                      2003                                    0.2%
                                      2004                                    2.4%
                                      2005                                    11.9%
                                      2006                                    25.4%

Table1 (Return to related document text)


Table2 (Return to related document text)
                                  Discount Rate       SJP Stock Valuation Range
                                  18.25%              $16,839,489
                                  18.75%              $16,615,881
                                  19.25%              $16,398,434 [*100]

Table2 (Return to related document text)


  End of Document




          Case 1:18-cv-01861-WCG Filed 06/20/19 Page 161 of 190 Document 139-1
                         Tab I




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 162 of 190 Document 139-1
     Neutral
As of: June 20, 2019 5:48 PM Z


                                        Van Den Heuvel v. AI Credit Corp.
                                 United States District Court for the Eastern District of Wisconsin
                                          April 11, 2014, Decided; April 11, 2014, Filed
                                                       Case No. 12-C-0327

Reporter
2014 U.S. Dist. LEXIS 199881 *
                                                                   LEAD ATTORNEYS, Davis & Kuelthau SC, Milwaukee,
RONALD H. VAN DEN HEUVEL, individually, and as
                                                                   WI.
Trustee of The Ronald H Van Den Heuvel Irrevocable Trust
dated July 22, 2003, KELLY YESSMAN VAN DEN                         For Allianz Life Insurance Company of North America,
HEUVEL, Trustee of the YK Irrevocable Trust dated                  Defendant: Eric L Maassen, James F Cirincione, Foley &
November 1, 2010, PARTNERS CONCEPTS                                Lardner LLP, Milwaukee, WI.
DEVELOPMENT, INC., and VHC, INC., Plaintiffs, v. AI
                                                                   For Phoenix Insurance Company, Defendant: Alana K
CREDIT CORPORATION, FIRST INSURANCE
                                                                   Pulaski, Delaney D Dichoso, Thomas Hetherington, Edison
FINANCING CORP., ALLIANZ LIFE INSURANCE
                                                                   McDowell & Hetherington LLP, Houston, TX; George
COMPANY OF NORTH AMERICA, and PHOENIX LIFE
                                                                   Burnett, Law Firm of Conway Olejniczak & Jerry SC, Green
INSURANCE COMPANY, Defendants.
                                                                   Bay, WI.
Prior History: Van Den Heuvel v. A1 Credit Corp., 2012             For Ronald [*2] H Van Den Heuvel, Counter Defendant:
U.S. Dist. LEXIS 196447 (E.D. Wis., July 31, 2012)                 Mary Cannon Veed, William T Eveland, LEAD
                                                                   ATTORNEYS, Sharilee K Smentek, Arnstein & Lehr LLP,
Core Terms                                                         Chicago, IL.

illustrations, allegations, premium, policies,                     Judges: William C. Griesbach, Chief United States District
misrepresentation, promissory note, insurers, projections,         Judge.
financing, misleading, insurance policy, Borrower, collateral,
motion to dismiss, disclosures, fail to disclose, documents,       Opinion by: William C. Griesbach
Lender, surrender value, Plaintiffs', predict, circumstances,
parties, reasons, replace, values, loans, surrender, disclose,     Opinion
fails

Counsel: [*1] For Ronald H Van Den Heuvel, Individually,
and as Trustee of The Ronald H Van Den Heuvel Irrevocable          DECISION AND ORDER GRANTING MOTIONS TO
Trust Dated July 22, 2003,, Plaintiff: William T Eveland,          DISMISS
LEAD ATTORNEY, Mary Cannon Veed, Sharilee K
Smentek, Arnstein & Lehr LLP, Chicago, IL.                         Plaintiff Ronald H. Van Den Heuvel originally filed this
                                                                   action pro se in state court against Defendants A.I. Credit
For Kelly Yessman Van Den Heuvel, Trustee of the YK                Corporation (AICC) and First Insurance Financing
Irrevocable Trust Dated November 1, 2010, Partners                 Corporation (FIFC) for damages he sustained under a life
Concepts Development Inc, VHC Inc, Plaintiffs: Sharilee K          insurance premium financing agreement (the Agreement) he
Smentek, William T Eveland, Arnstein & Lehr LLP, Chicago,          entered into in 2005 with AICC. In his original complaint,
IL; Mary Cannon Veed, Arnstein & Lehr LLP, Chicago, IL.            Van Den Heuvel alleged that AICC and FIFC, which later
For AI Credit Corporation, Defendant: Chelsea Ashbrook             purchased AICC's assets and succeeded to AICC's interests
McCarthy, Holland & Knight LLP, Chicago, IL; Cynthia G             under the Agreement, coerced him into accepting various
Burnside, Holland & Knight LLP, Atlanta, GA.                       modifications of the agreement and breached the agreement in
                                                                   various ways resulting in losses totaling millions of dollars.
For First Insurance Financing Corporation, Defendant,              Van Den Heuvel retained counsel after the case was removed
Counter Claimant: Claire E Hartley, Susan G Schellinger,           to federal court based on diverse citizenship of the parties, 28

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 163 of 190 Document 139-1
                                                                                                                  Page 2 of 12
                                             2014 U.S. Dist. LEXIS 199881, *2

U.S.C. § 1332, and filed an amended complaint.                    MacFarlane constructed a proposal for insurance to be issued
                                                                  by Phoenix and financed by AICC. (Id.) Later, on an
The amended complaint added both plaintiffs and defendants.       unknown date, "Nancy Smith, Account Manager representing
As plaintiffs, Van Den Heuvel added two corporations he           AICC submitted a proposal" to Van Den Heuvel consisting of
owns and/or operates, and the trustees [*3] for the Ronald H.     four insurance policies from Phoenix, which would provide
Van Den Heuvel Irrevocable Trust and the YK Irrevocable           $70 million of combined death benefits. (Id.) The proposal
Trust, all of whom the amended complaint referred to as           also included a financing scheme, referred to as "Capital
"Plaintiff Beneficiaries." (Am. Compl. ¶ 6, ECF No. 41.) In       Maximization Strategy" (CMS). (Id. at ¶¶ 14, 21.)
addition to AICC and FIFC, the amended complaint also
asserted claims against Life and Legacy Group, LLC (LLG),         Under the CMS program, Van Den Heuvel would finance the
an Illinois insurance agency, and Libby Grant, its owner and a    first five years of premiums by borrowing from AICC. (Id. at
licensed insurance producer through whom Van Den Heuvel           ¶¶ 14, 21, 30.) After this point, the "insurance policies would
purchased the insurance, as well as the various life insurance    'pay for themselves' because the earnings on the then-
companies that had issued policies to Van Den Heuvel,             accumulated policy cash values would be sufficient to pay
including Allianz Life Insurance Company of North America,        future premiums, and eventually sufficient to repay the
John Hancock Life Insurance Company, Pacific Life                 premium loan." (Id. at ¶ 14.) Plaintiffs allege that because of
Insurance Company, Phoenix Life Insurance Company, and            the scheme's "proprietary formulae," as well as the complex
Sun Life Assurance Company of Canada. The amended                 calculations for life insurance policy cash values and
complaint asserted claims for misrepresentation and fraud         surrender values, AICC and Phoenix knew that Van Den
against AICC, Grant and LLG, and each of the insurers, and a      Heuvel "would be compelled to rely on the accuracy and
claim for declaratory relief and disgorgement against FIFC.       representative character of the policy illustrations provided to
                                                                  him." (Id. [*6] at ¶¶ 14, 23.) As a result, Plaintiffs contend
On June 17, 2013, the Court granted motions to dismiss for        that Van Den Heuvel was "unable to evaluate or predict the
failure to state a claim against AICC, FIFC, and several of the   effect of changes in the economic assumptions that would
insurers. The dismissals were without prejudice, except for       underlay the illustrations." (Id. at ¶ 23.)
FIFC which was dismissed with prejudice. Plaintiffs
subsequently requested and were granted [*4] leave to file a      Plaintiffs allege that this complicated financing scheme
second amended complaint (SAC), which they did on August          presented by Nancy Smith of AICC was "based upon policy
15, 2013. The SAC names only AICC, FIFC, Phoenix and              illustrations supplied by Phoenix, as well as CMS
Allianz as defendants and again asserts claims for                Supplemental Illustrations prepared by or at the direction of
misrepresentation and fraud against AICC and the insurers         AICC." (Id. at ¶ 21.) According to the projections and
and a claim for declaratory relief and disgorgement against       illustrations, "it could be confidently expected that the
FIFC. The defendants have again filed motions to dismiss for      policies would become self-sustaining after five years and no
failure to state a claim. For the reasons that follow, the        additional premiums would need to be borrowed." (Id.)
motions will be granted, this time all with prejudice.            Beyond this five year window, "the supplemental illustrations
                                                                  purported to predict that the policy cash values would become
                                                                  sufficient to pay off the amount borrowed after ten years."
I. BACKGROUND                                                     (Id.) In addition to the payments on the premium financing
                                                                  loan, Plaintiffs were required to supply collateral in the
In 2005, Van Den Heuvel sought investors to finance               amount of the difference between the surrender value of the
development of a prospective business in the recycling of         policies and the amount borrowed. (Id. at ¶ 29.) The second
food service waste. (SAC ¶ 19, ECF No. 111.) The                  goal of the CMS program was to gradually decrease the
development of the business, which involved an unidentified       collateral requirement as the surrender value increased. In
complex process apparently developed by Van Den Heuvel,           support [*7] of these allegations, Plaintiffs attached sixteen
"depend[ed] significantly" on his skill and knowledge. (Id.)      pages of documents entitled "Capital Maximization Strategy"
As a result, individually and through two trusts and two          to the complaint. (Ex. A, ECF No. 111-1.) Plaintiffs did not
business entities, Van Den Heuvel sought insurance on his         attach the illustrations supplied by Phoenix for the insurance
own life for the benefit of investors and his family members.     policies to the SAC, though the complaint alleges that these
(Id. at ¶ 20.)                                                    illustrations were also misleading. (SAC ¶¶ 21, 23-25, 27-28,
                                                                  73, ECF No. 111.)
In June 2005, Van Den Heuvel's personal insurance agent
conferred with James MacFarlane, an "employee of Phoenix          After receiving these materials, Van Den Heuvel "discussed
responsible for supporting the marketing of 'large accounts.'"    the proposed loan program and projections" with MacFarlane
(Id. at ¶ 21.) [*5] The unidentified insurance agent and

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 164 of 190 Document 139-1
                                                                                                                     Page 3 of 12
                                               2014 U.S. Dist. LEXIS 199881, *7

of Phoenix and "representatives of AICC, including its senior       that the policy summaries, illustrations, and solicitation
officers Mark Geary and Jim McGeary" at an unidentified             materials were compliant with insurance regulations and not
time and place. (Id. at ¶ 22.) The complaint does not describe      misleading; [*10] (3) Phoenix failed to disclose the
the content of this discussion or allege that any of these          additional commission and other benefits it received; (4)
individuals made misleading or fraudulent statements during         Phoenix failed to disclose that the CMS presentation
any discussions. Undeterred by the risks, the undisclosed           understated the need for insurance premium payments and
"proprietary formulae," or his inability to understand the          collateral; (5) Phoenix failed to disclose that the "suitability
complexities of the financing scheme or insurance                   analysis, program summaries, and illustrations employed by
calculations, Van Den Heuvel agreed to the proposal in the          AICC, LLG, and Grant did not meet the requirements of
summer of 2005 and obtained four life insurance policies            applicable Wisconsin insurance regulations and were
from Phoenix. (Id. at ¶ 29.) Plaintiff and AICC executed a          materially false and misleading"; and (6) Phoenix "omitted
Master Promissory Note on July 20, 2005.                            disclosures" that were necessary to prevent "their
                                                                    representations from being misleading." (Id. at ¶¶ 24, 28, 70-
Plaintiffs allege the CMS [*8] program was a "vanishing             75.)
premium" program, whereby the obligation to pay annual
premiums "vanishes" over time as the surrender value of the         In 2008, American International Group (AIG), the parent of
policies increases. (Id. at ¶ 25.) They contend that AICC and       AICC, and Phoenix experienced significant "financial
Phoenix knew that the scheme was extremely risky, unlikely          reverses." (Id. at ¶ 31.) At some point following these
to meet the projected results, and based on unrealistic             reverses, AICC informed Plaintiffs that it would not finance
assumptions about the market. (Id.) The CMS program was             the 2008 premiums for the Phoenix insurance policies because
designed to induce the insured "to pour large sums of money         Phoenix's credit ratings had been downgraded and AICC
and credit into a 'vanishing premium' program" and then             wanted to improve its own financial situation. (Id.) AICC
present the insured with the "choice of walking away from its       offered, however, to finance the premiums if three of the four
investment or 'pouring good money after bad.'" (Id.)                Phoenix policies were replaced with policies issued by
                                                                    Allianz. (Id.) Plaintiffs agreed and replaced the policies with
Specifically, Plaintiffs allege that the illustrations and          three policies [*11] issued by Allianz. (Id. at ¶ 32.) As part of
projections provided by AICC and Phoenix did not comply             this transaction, Phoenix generated illustrations of the
with applicable insurance law and were materially false and         insurance policy performance and AICC or Phoenix generated
misleading in several respects. (Id. at ¶¶ 26-28.) Plaintiffs       an illustration of the self-sustaining finance scheme. (Id.)
allege the following against AICC: it concealed the                 According to the complaint, these new illustrations prepared
unlikelihood that the "policies or loans would perform              by Phoenix or AICC repeated the same flaws in the original
consistently with the illustrations"; it failed to disclose that    illustrations created by Phoenix and/or AICC and were thus
variations from the projections would undermine the                 misleading. (Id. at ¶ 32.) In addition, Plaintiffs allege that
program's ability to be self-sustaining; it provided a one-         AICC and Phoenix failed to disclose that the "surrender and
dimensional description of interest crediting rates; it "had no     reissue of the Phoenix policies would cause significant
reasonable basis [*9] to believe that the outcomes projected        decreases in the surrender value" of the policies, which
by its illustrations were likely to actually occur"; it "never      "significantly increase[d] the likelihood that the insurance
informed Plaintiffs that its illustrations had been deliberately    program would fail to perform as illustrated." (Id.) However,
distorted and made misleading"; it failed to disclose that the      the complaint does not allege that Allianz played any role in
premiums would be inadequate to create a self-sustaining            generating or presenting any illustrations or projections for
financing scheme; it failed to inform Plaintiffs that it would      the replacement insurance polices. Rather, the complaint
"refuse to lend the premiums for the second and subsequent          alleges that Allianz violated "applicable insurance laws" when
years of the program if credit ratings of the insurers . . .        it accepted the insurance applications even though it did not
dropped"; and it failed to inform Plaintiffs that                   have the information necessary for it to conclude that "the
"straightforward 20-year term life and universal life insurance     surrender and reissue were suitable transactions for the
. . . could have been purchased at fixed prices for a fraction of   insured," failed [*12] to "make the disclosures necessary to
the cost." (Id. at ¶¶ 24, 47-57.) Plaintiffs make similar           make the sales presentation and disclosures not misleading,"
allegations against Phoenix, but ultimately ground their claim      and failed to ensure that the policy was not unsuitable for the
for fraud and misrepresentation in Phoenix's failure to comply      insured. (Id. at ¶¶ 33-34, 73-75.) Finally, AICC failed to
with applicable insurance regulations in various ways: (1)          disclose that it received commissions or compensation from
Phoenix accepted Van Den Heuvel's insurance applications            Allianz for the transaction. (Id. at ¶¶ 36, 74.)
even though it failed to ensure that "the proposed insurance is
not unsuitable for the insured"; (2) Phoenix failed to ensure       In July 2009, AIG sold AICC's portfolio of premium

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 165 of 190 Document 139-1
                                                                                                                       Page 4 of 12
                                                2014 U.S. Dist. LEXIS 199881, *12

financing business to FIFC. (Id. at ¶ 37.) Plaintiffs contend          (SAC ¶ 8, ECF No. 111), and that AICC is a corporation
FIFC purchased the portfolio at a substantial discount, and            organized under the laws of New Hampshire, with its
consequently, it had a "substantial incentive to manufacture a         principal place of business in New Jersey. (SAC [*15] ¶ 7,
default on Plaintiff's loans and earn a quick profit by forcing        ECF No. 111). However, Plaintiffs failed to adequately allege
the surrender of Plaintiff's policies." (Id.) Plaintiffs contend       the citizenship of Phoenix and Allianz, so the Court ordered a
that FIFC only obtained the rights in the loans and collateral         statement on jurisdiction for these defendants on January 13,
that AICC had and "took title to each of the assigned loans            2014. (ECF No. 140.) In response, Allianz asserted that it is a
subject to any defenses of borrowers which would have been             corporation organized under the laws of Minnesota, with its
available to such borrowers as against AICC." (Id. at ¶ 60.)           principal place of business in Minnesota. (Decl. of Theodore
Shortly after its purchase, FIFC refused to advance the funds          C. Caldwell, Jr., ECF No. 141.) Phoenix filed an affidavit
necessary to pay the premiums due in 2009 without                      asserting it was a corporation organized under the laws of
substantial additional collateral. (Id. at ¶ 38.) On October 28,       New York, with its principal place of business in Connecticut.
2009, FIFC declared that Plaintiffs were in default on their           (Aff. of Susan Zophy, ECF No. 142-1.) AICC also filed a
loan obligations because [*13] the insurance policy                    declaration, even though its citizenship was adequately
premiums were not paid. (Id.) At the same time, Plaintiffs             alleged in the SAC, that it is a corporation organized under
allege that FIFC agreed to allow Plaintiffs to assign up to $20        the laws of New Hampshire, with its principal place of
million of the death benefits to support the loans to "induce          business in New York. (Decl. of Marc Milano, ECF No. 143.)
Plaintiffs to continue to pay premiums." (Id. at ¶¶ 39, 65.)           Accordingly, this Court has diversity jurisdiction over the
Despite this alleged commitment, FIFC later refused                    case pursuant to § 1332.
Plaintiffs' efforts to assign death benefits. (Id. at ¶¶ 41, 64.)

Additionally, at FIFC's demand at some point in time,                  II. LEGAL STANDARD AND MOTIONS TO STRIKE
Plaintiffs began making monthly payments for interest,
though the amounts were allegedly unrelated to the actual              Dismissal for failure to state a claim under Rule 12(b)(6) is
amounts of interest accruing. (Id. at ¶¶ 40, 63.) Plaintiffs           proper "when the allegations in a complaint, however true,
continued to make additional payments and posted additional            could not raise a claim of entitlement to relief." Bell Atl.
collateral to "protect their investment in the insurance               Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 167 L.
program" through 2010. (Id. at ¶ 41.) Finally in 2010, when            Ed. 2d 929 (2007). To state a claim, a complaint must contain
Plaintiffs did not meet a demand for premium and collateral,           sufficient factual matter "that is [*16] plausible on its face."
FIFC declared that Van Den Heuvel was in default under the             Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.
Master Note and exercised its rights to the surrender of the           Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570). In
policies, the letter of credit, and other liquid collateral. (Id. at   addition, under the heightened federal pleading standard of
¶¶ 42, 65.) As a result of these alleged actions by FIFC and           Rule 9(b), a plaintiff alleging fraud must state with
the fact that FIFC took title subject to the defenses Plaintiffs       particularity the circumstances constituting fraud. Wigod v.
had against AICC, Plaintiffs claim [*14] to be "entitled to            Wells Fargo Bank, N.A., 673 F.3d 547, 569 (7th Cir. 2012)
recover . . . the entire proceeds" because First Insurance             (citing Borsellino v. Goldman Sachs Group, Inc., 477 F.3d
wrongfully foreclosed on the collateral." (Id. at ¶ 68.) More          502, 507 (7th Cir. 2007) ("This heightened pleading
than seven years after the program commenced, the surrender            requirement is a response to the great harm to the reputation
value of the policies had not increased sufficiently to make           of a business firm or other enterprise a fraud claim can do.")
the policies self-sustaining or to fully collateralize the             (internal quotation marks omitted)). To state the
premium loan. (Id. at ¶ 43.) As a result, Plaintiffs allege they       circumstances with the requisite particularity, the plaintiff
have spent more than $8.8 million on premium payments,                 must allege "the who, what, when, where, and how" of the
more than $2 million on interest and other borrowing costs,            alleged fraud. Windy City Metal Fabricators & Supply, Inc. v.
and forfeited collateral valued in excess of $3.5 million. (Id.        CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 668 (7th Cir. 2008).
at ¶ 44.) Based on these allegations, Plaintiffs have asserted         The purpose of the heightened pleading standard is "to force
three causes of action against the four defendants:                    the plaintiff to do more than the usual investigation before
misrepresentation and fraud against AICC, Phoenix, and                 filing his complaint" in order to minimize the damage to
Allianz and disgorgement and declaratory relief against FIFC.          reputation a baseless claim of fraud can have on a party.
                                                                       Ackerman v. Northwestern Mut. Life Ins. Co., 172 F.3d 467,
The SAC alleges that Plaintiffs are all residents of Wisconsin         469 (7th Cir. 1999).
for diversity purposes. (SAC ¶¶ 1-6, ECF No. 111). The SAC
also alleged that FIFC is a corporation organized under the            In deciding a motion to dismiss, the court construes the
laws of Illinois, with its principal place of business in Illinois,    allegations in the complaint in the light most favorable to the

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 166 of 190 Document 139-1
                                                                                                                     Page 5 of 12
                                               2014 U.S. Dist. LEXIS 199881, *16

plaintiff, accepts all well-pleaded facts as true, and draws all     parties from surviving a motion to dismiss by artful pleading
inferences in favor of the non-moving party. Estate of Davis         or by failing to attach relevant documents."). The policy
v. Wells Fargo Bank, 633 F.3d 529, 533 (7th Cir. 2011). In           illustrations are proper matters for the Court's
addition, district courts have discretion to consider certain        consideration [*19] of Phoenix's motion to dismiss.
documents outside the pleadings without converting the
motion under Rule 12(b)(6) to a motion for summary                   The same is not true of Plaintiffs' submission of the Thomas
judgment under Rule 56. Levenstein v. Salafsky, 164 F.3d             Wedige material. The Wedige material is not referenced in the
345, 347 (7th Cir. 1998). In particular, [*17] documents             SAC and appears to bear a date two years before the SAC
submitted with a motion to dismiss may be considered part of         alleges Van Den Heuvel purchased the policies from Phoenix.
the pleadings if they are "referred to in the plaintiff's            Moreover, Plaintiffs offer no explanation why the additional
complaint and are central to his claim." 188 LLC v. Trinity          documents are needed. They do not specify what language
Indus., Inc., 300 F.3d 730, 735 (7th Cir. 2002) (internal            they contain that could possibly bear on their claims. Instead
quotation marks omitted); see also Brownmark Films, LLC v.           they offer only a vague argument that the submission has two
Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012) ("[T]he           purposes: (1) "[t]o suggest the sort of authentication and
incorporation-by-reference doctrine provides that if a plaintiff     'disambiguation' issues" that preclude the Court from
mentions a document in his complaint, the defendant may              considering Phoenix's submission without converting the
then submit the document to the court without converting the         motion to dismiss to summary judgment under Rule 56, and
defendant's 12(b)(6) motion to a motion for summary                  (2) to provide a complete picture of the presentation to Van
judgment."). "The court is not bound to accept the pleader's         Den Heuvel to create "an issue of fact concerning what the
allegations as to the effect of the exhibit, but can                 parties represented to each other." (Pl.'s Opp'n to Mot. to
independently examine the document and form its own                  Dismiss 6-8, ECF No. 122..) Yet in their brief in opposition to
conclusions as to the proper construction and meaning to be          Phoenix's motion to dismiss Plaintiffs fail to cite one page of
given the material." Burke v. 401 N. Wabash Venture, LLC,            the submission. Instead, the additional filing seems only to
714 F.3d 501, 505 (7th Cir. 2013) (internal quotation marks          clutter the record. For these reasons, Phoenix's motion to
omitted).                                                            strike Plaintiffs' documents is granted.

Here, both Plaintiffs and Phoenix have submitted documents
related to the transactions described in the SAC. First,             III. [*20] ANALYSIS
Phoenix submitted copies of the policy illustrations
corresponding to the four policies it issued on Van Den              At the outset, AICC argues that the allegations of the SAC
Heuvel that are referenced in the SAC. Plaintiffs responded          provides no support for any claims on the part of the two
with 38 pages of documents that were provided to Van Den             corporations or the two trusts Van Den Heuvel has added as
Heuvel by "Thomas Wedige on or about September 25, 2003              plaintiffs. There are no allegations that these entities had any
in connection with insurance transactions entered into at            involvement with any of the defendants, AICC argues, and no
approximately [*18] that date." (Decl. of Ronald H. Van Den          suggestion that any of the Plaintiffs, other than Van Den
Heuvel, ECF No. 123.) Wedige is identified in the letterhead         Heuvel, were the recipients of or relied on any statements or
of the documents as a partner in Voyageur Financial Group            representations of the defendants. It thus follows, AICC
LLC, which was apparently advising Van Den Heuvel on his             contends that all claims by parties other than Van Den Heuvel
life insurance purchases. Both Phoenix and Plaintiffs have           should be dismissed.
moved to strike the other party's submissions.
                                                                     AICC is correct that the SAC is strangely silent on the
Plaintiffs' motion to strike Phoenix's illustrations is denied.      standing of the Plaintiffs other than Van Den Heuvel to assert
The policy illustrations were provided to Van Den Heuvel             claims of misrepresentation or fraud against the other
during the application process and should be considered under        defendants. The SAC does suggest that the other Plaintiffs
the incorporation-by-reference doctrine, as they are                 were beneficiaries under the policies Van Den Heuvel
referenced in the SAC and central to Plaintiffs' claim that          purchased and indeed may have been involved in the purchase
Phoenix is liable for fraud and misrepresentation. The policy        of the policies themselves. (SAC ¶¶ 6, 20.) But by itself, this
illustrations are directly relevant to Plaintiffs' allegation that   would not appear sufficient to confer standing on them. A
Phoenix misrepresented the facts to Van Den Heuvel                   beneficiary under a life insurance policy may have standing to
concerning the insurance he purchased. Plaintiffs cannot             sue, but generally only after the insured dies. See Meleski v.
avoid dismissal of unsupported claims by omitting documents          Schbohm LLC, 2012 WI App 63, ¶ 7, 341 Wis.2d 716, 817
that fatally undermine their allegations. See 188 LLC, 300           N.W.2d 887 ("Other Wisconsin decisions also recognize,
F.3d at 735 ("The purpose of the exception is to prevent             either [*21] expressly or implicitly, the applicability of the

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 167 of 190 Document 139-1
                                                                                                                  Page 6 of 12
                                             2014 U.S. Dist. LEXIS 199881, *21

third-party-beneficiary doctrine to permit a non-insured to sue    accord Windy City, 536 F.3d at 668.
an insurance company in order to seek fulfillment of the
insurance company's promise to pay that non-insured once           Like the previous complaints, the SAC fails to describe the
that promise becomes fixed by a triggering event."). Van Den       who, what, when, where, and how of the alleged fraud. The
Heuvel is still alive and the policies are no longer in effect.    SAC offers general allegations as to how the AICC's CMS
Plaintiffs offer no argument in response to AICC's standing        was intended to work, but it fails to identify who at AICC
argument, which under the circumstances would appear an            made any statements to Van Den Heuvel or any of the other
implicit concession on their part. In any event, it is a waiver.   plaintiffs that could constitute actionable fraud. To be sure,
See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th               the SAC now names several individuals who were allegedly
Cir.2010) ("Failure to respond to an argument . . . results in     involved in the transaction, but it fails to identify the
waiver."). The Court therefore concludes that only Van Den         fraudulent statements they allegedly made and when and to
Heuvel has standing to bring this action and all claims by the     whom they were made. The closest they come to providing
other Plaintiffs are dismissed.                                    the required particularity as to the content of the allegedly
                                                                   fraudulent statements is to attach what they describe as the
Turning next to Van Den Heuvel's claim against AICC, the           CMS Illustrations to the SAC as Exhibit A. But the
Court concludes in the discussion that follows that the SAC        illustrations, like most of the allegedly fraudulent omissions
suffers from essentially the same defects as the first: The SAC    Van Den Heuvel alleges, concern future events, not facts in
fails to allege the circumstances constituting the fraud with      existence at the time of the transaction. To be actionable,
the particularity required by Fed. R. Civ. P. 9(b). Indeed, the    "statements of fact ordinarily must relate to present or
SAC fails to allege fraud at all. Van Den Heuvel's claim           preexisting facts, not future [*24] ones." Badger Pharmacal,
against FIFC is even weaker and suffers from the additional        Inc. v. Colgate-Palmolive Co., 1 F.3d 621, 627 (7th Cir.
burden of having already been dismissed by the Court [*22]         1993). As the Seventh Circuit recently explained in affirming
with prejudice. Finally, the claims against the two insurers       the dismissal of a complaint alleging securities fraud:
assume the insurers owed Van Den Heuvel additional duties
to make sure the policies he purchased were appropriate for             The law does not require public disclosure of mere risks
his circumstances under unspecified insurance statutes and              of failure. No prediction—even a prediction that the sun
regulations. They also assume that the insurers had a duty to           will rise tomorrow—has a 100 percent probability of
determine whether Van Den Heuvel's separate premium                     being correct. The future is shrouded in uncertainty. If a
financing agreement with AICC, and later FIFC, was                      mistaken prediction is deemed a fraud, there will be few
appropriate for him, despite the fact he had his own attorney           predictions, including ones that are well grounded, as no
and insurance agent advising him. Neither assumption has                one wants to be held hostage to an unknown future.
support in the law. For all of these reasons, the defendants'
motions to dismiss will be granted.                                City of Livonia Emple. Ret. Sys., 711 F.3d 754, 758 (7th Cir.
                                                                   2013).

A. AICC Claim: Fraud and Misrepresentation                         Not only did the alleged misrepresentations concern future
                                                                   events, as opposed to preexisting facts, but it is also clear
As the Court noted in its previous decision, the purpose of the    from the attachments to the SAC that the alleged
heightened pleading requirement in fraud cases is to require       misrepresentations were not offered as actual predictions of
plaintiffs "to conduct a precomplaint investigation in             future events. The illustrations on which Van Den Heuvel
sufficient depth to assure that the charge of fraud is             relies contained express disclosures placing the reader on
responsible and supported, rather than defamatory and              notice that they were merely intended to explain the
extortionate." Ackerman v. Northwestern Mut. Life Ins. Co.,        underlying theory of the financing vehicle and that the figures
172 F.3d 467, 469 (7th Cir. 1999). Thus, plaintiffs must           used in the illustrations were not guaranteed. The CMS
describe the "the who, what, when, where, and how" of the          Illustrations, attached to the SAC, contain the following
alleged fraud. DiLeo v. Ernst & Young, 901 F.2d 624, 627           disclosure at the bottom of every page: "Life insurance values
(7th Cir. 1990). "[T]he reference to 'circumstances' in [Rule      based on current expenses and crediting rate. Results [*25]
9(b)] is to matters such as the time, place, and contents of the   are not guaranteed. Financing assumptions are for illustrative
false representations or omissions, [*23] as well as the           purposes only. A.I. Credit will determine the actual loan
identity of the person making the misrepresentation or failing     terms." (CMS Illustrations, Ex. A, ECF No. 111-1.) This
to make a complete disclosure and what that defendant              disclosure is directly below the signature of Ronald Van Den
obtained thereby." 5A Wright & Miller, FEDERAL                     Heuvel on eight different pages. (Id. at 1, 3, 5, 7, 9, 11, 13,
PRACTICE & PROCEDURE Civ. § 1297 (3d ed. 2005);                    15.) The promissory notes contain additional disclosures:

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 168 of 190 Document 139-1
                                                                                                                        Page 7 of 12
                                               2014 U.S. Dist. LEXIS 199881, *25

"Borrower acknowledges and agrees that lender has not and             (SAC ¶ 21, ECF No. 111.)
will not provide any advice or recommendations in
connection with the loans, including but not limited to advice        Van Den Heuvel has attempted to overcome these disclosures
or recommendations relating to estate or financial planning,          by ignoring them, even though they render many of his claims
taxes or accounting or legal matters." (Master Promissory             meritless. For example, Van Den Heuvel alleges that AICC
Note 7, Ex. 2, ECF No. 115-2; Amended and Restated Master             failed to disclose that "straightforward 20-year term life and
Promissory Note 11, Ex. 3, ECF No. 115-3.) The notes also             universal life insurance . . . could have been purchased at
state that "Borrower agrees to, at its sole cost and expense,         fixed prices for [*28] a fraction of the cost" and that Van Den
maintain the Insurance Policy that secures this Note." (Master        Heuvel "has been unable to replace the insurance coverage
Promissory Note 4, Ex. 2, ECF No. 115-2; Amended and                  originally planned" due to current medical conditions. (Id. at
Restated Master Promissory Note 11, Ex. 3, ECF No. 115-3.)            ¶¶ 57-58.) But the notes "indemnify and hold harmless Lender
The terms of the note further "indemnify and hold harmless            for any losses Borrower incurs, either directly or indirectly, . .
Lender for any losses Borrower incurs, either directly or             . including without limitation, any losses relating to the
indirectly, . . . including without limitation, any losses relating   inability of the customer to replace life insurance due to age,
to the inability of the customer to replace [*26] life insurance      health, or any other reason." (Master Promissory Note 6, Ex.
due to age, health, or any other reason." (Master Promissory          2, ECF No. 115-2; Amended and Restated Master Promissory
Note 6, Ex. 2, ECF No. 115-2; Amended and Restated Master             Note 11, Ex. 3, ECF No. 115-3.) As another example, Van
Promissory Note 11, Ex. 3, ECF No. 115-3.) The notes warn,            Den Heuvel alleges that AICC "knew, but did not disclose to
among other things, that "neither the insurance agent/broker          the Van Den Heuvel, that it would refuse to lend the
nor the insurance company is Lender's agent and neither can           premiums for the second and subsequent years of the
legally bind Lender in any way or make any commitment on              program." (SAC ¶ 55, ECF No. 111.) However, the notes
Lender's behalf." (Master Promissory Note 6, Ex. 2, ECF No.           expressly state "Lender shall not be required to extend any
115-2; Amended and Restated Master Promissory Note 11,                amounts due hereunder (other than the original principal
Ex. 3, ECF No. 115-3.) The notes also considered the                  amount hereof) to borrower or any other person or entity,
possibility of extending additional amounts to the borrower           including but not limited to any additional amounts necessary
and additional collateral requirements:                               to fund premiums due in respect of the insurance policy."
     Lender shall not be required to extend any amounts due           (Master Promissory Note 7, Ex. 2, ECF No. 115-2; Amended
     hereunder (other than the original principal amount              and Restated Master Promissory Note 11, Ex. [*29] 3, ECF
     hereof) to borrower or any other person or entity,               No. 115-3.) Van Den Heuvel obviously believes he made a
     including but not limited to any additional amounts              poor decision, but he cannot rewrite the Agreement they made
     necessary to fund premiums due in respect of the                 in order to lay risks he accepted at the feet of AICC. See Gries
     insurance policy. As a condition to making additional            v. First Wisconsin Nat. Bank of Milwaukee, 82 Wis. 2d 774,
     loans hereunder, lender may require a pledge of                  780, 264 N.W.2d 254, 257 (Wis. 1978) ("Although the failure
     additional collateral in a type and amount determined at         of the business is unfortunate for both the plaintiffs and the
     the sole discretion of lender.                                   bank, it was a risk which the plaintiffs assumed, and which
                                                                      can not be shifted to the bank.") Van Den Heuvel chose to
(Master Promissory Note 7, Ex. 2, ECF No. 115-2; Amended              enter the Agreement in the face of disclaimers acknowledging
and Restated Master Promissory Note 11, Ex. 3, ECF No.                that they were entering into the premium financing agreement
115-3.) [*27] In signing the notes, Van Den Heuvel                    at his own risk.
acknowledged that he had been represented by his "own
competent counsel in connection with this loan" and had               Relying on Kaloti Enterprises, Inc. v. Kellogg Sales Co., 2005
"read this note in its entirety." (Master Promissory Note 6, Ex.      WI 111, ¶ 12, 283 Wis. 2d 555, 699 N.W.2d 205, Van Den
2, ECF No. 115-2; Amended and Restated Master Promissory              Heuvel also argues that AICC had a duty to disclose that its
Note 13, Ex. 3, ECF No. 115-3.) The notes even encouraged             illustrations were based on assumptions such as "the amount
the parties to be familiar with the disclaimers: "*Important:         of cash surrender value or the innumerable other charges
Read Disclaimers above on this page." (Master Promissory              made in arriving at 'policy value'" that were not likely to hold
Note 8, Ex. 2, ECF No. 115-2; Amended and Restated Master             true over the long term. (Pl.'s Mem. in Opp'n 3, ECF No 122.)
Promissory Note 11, Ex. 3, ECF No. 115-3.) Finally, the SAC           Van Den Heuvel contends that unlike even knowledgeable
alleges that Ven Den Heuvel had a personal insurance agent            consumers, AICC and the insurers "possess computer and
advising him on these transactions, though the SAC fails to           actuarial resources" that permit them to calculate the relevant
identify this insurance agent or provide any information on           variables needed to determine the level of risk involved in
his or her role in creating the program, advising Van Den             premium financing agreements. Based on Kaloti Enterprises,
Heuvel, or communicating with any of the various defendants.          Van Den Heuvel contends this imbalance of knowledge

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 169 of 190 Document 139-1
                                                                                                                       Page 8 of 12
                                               2014 U.S. Dist. LEXIS 199881, *29

gave [*30] rise to a duty on the part of AICC to more clearly        For these reasons, AICC's motion to dismiss will be granted.
disclose the risks involved in entering into a premium
financing agreement. ( Id. at 3-4.)
                                                                     B. FIFC Claim: Disgorgement and Declaratory Relief
Kaloti Enterprises does not support Van Den Heuvel's
argument. In that case the plaintiff distributor sued its supplier   The claim against FIFC, Van Den Heuvel contends, is
for fraud in the inducement for failing to disclose that it had      derivative of the claim against AICC. In other words, Van
adopted a new marketing strategy before entering an                  Den Heuvel concedes that FIFC did not engage in fraud. His
agreement for the purchase of product by its distributor.            confusing claim against FIFC seems to be that if AICC
Under the new strategy, the supplier intended to sell directly       engaged in fraud, then FIFC's rights under the Agreement are
to the distributor's customers at a lower cost than the plaintiff    subject to whatever defenses Van Den Heuvel would have
distributer could offer based on the price it agreed to pay the      had against AICC. This claim clearly fails since, as already
supplier for the same product. In reversing the lower court's        explained, Van Den Heuvel's claim for fraud against AICC
dismissal of the complaint, the Wisconsin Supreme Court              fails. Thus, by his own logic, his claim against FIFC fails as
held that a party to an agreement has a duty to disclose facts       well.
when one party exclusively holds knowledge of facts material
to the transaction that the other party has no means of              Even aside from the failure of Van Den Heuvel's claim
acquiring.                                                           against AICC, however, it is difficult to see how FIFC could
                                                                     be liable to Van Den Heuvel for his losses under the
That principle does not apply here. In Kaloti Enterprises, the       Agreement. [*33] There are no allegations that would support
undisclosed fact was of a change in the supplier's marketing         a claim of successor liability for any torts AICC may have
strategy that fatally undermined the distributer's ability to        committed, see Chicago Truck Drivers, Helpers and
compete. The decision to change the strategy had already             Warehouse Workers Union, 59 F.3d 48, 49 (7th Cir. 1995)
been made before the supplier entered [*31] the new contract         ("The successorship doctrine provides an exception from the
with its distributor. In this case, in contrast, the information     general rule that a purchaser of assets does not acquire a
Van Den Heuvel alleges AICC failed to disclose is not even           seller's liabilities."), and Van Den Heuvel does not even assert
factual. As already explained, the information consisted of          a claim of fraud against FIFC. According to the SAC, FIFC
illustrations intended to demonstrate how the CMS premium            purchased AICC's assets, not the corporation itself or its
financing mechanism would work under a given but uncertain           liabilities. (SAC ¶ 37, ECF No. 111.) While FIFC's rights
set of assumptions. In other words, the information consisted        under the Agreement may have been subject to whatever
of future predictions, assuming certain conditions are met. No       defenses Van Den Heuvel had against AICC, FIFC has never
one has knowledge, however, let alone exclusive knowledge,           attempted to enforce the Agreement in any judicial
of what will happen in the future. Thus, Kaloti Enterprises          proceeding, and Van Den Heuvel never sought its rescission.
does not apply.                                                      If, on the other hand, Van Den Heuvel had a claim against
                                                                     AICC for fraud as a separate tort, he has offered no argument
Ultimately, Van Den Heuvel's claims revolve around AICC's            or authority explaining why this would render FIFC liable to
inability to accurately predict the future, which is obviously       him or how AICC's fraud could be legally required to
not an actionable misrepresentation. The SAC, now in its             disgorge anything it received under the Agreement.
third version, remains confusing and vague without
particularized allegations. In the absence of any plausible          Van Den Heuvel also alleges that FIFC took actions under the
allegations that would give rise to a duty to disclose the           Agreement, inconsistent with its earlier promises, that
information Van Den Heuvel alleges was withheld or some              resulted in Van Den Heuvel's inability to pay the 2010
affirmative statement of present or pre-existing fact, AICC          premiums for the insurance policies. FIFC then [*34]
cannot be liable under any misrepresentation theory.                 exercised its rights under the Agreement to surrender the
Moreover, the illustrations and notes are replete with               policies and apply the funds received to the amounts Van Den
disclaimers that advised Van Den Heuvel that                         Heuvel owed. As noted in the previous decision, however,
performance [*32] was not guaranteed and that the                    there is no allegation that FIFC took any action that it was not
projections were illustrative only. AICC did not guarantee the       authorized to take under the Agreement. There is no claim
success of this program at the time the parties entered into it,     that it breached the Agreement. Nor is there any allegation
and Van Den Heuvel cannot read such a guarantee into it after        supporting Van Den Heuvel's claim for declaratory relief
the fact. Because dismissal on all of these bases is                 against FIFC. The Court cannot even tell from the SAC what
appropriate, AICC's arguments regarding the economic loss            declaratory relief he is seeking. It is for these reasons that Van
doctrine and the statute of limitations will not be discussed.       Den Heuvel's claim against FIFC was dismissed with

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 170 of 190 Document 139-1
                                                                                                                        Page 9 of 12
                                               2014 U.S. Dist. LEXIS 199881, *34

prejudice, and neither the SAC, nor Van Den Heuvel's belated         even what is included in "each and every item of marketing
motion for relief from the earlier order provides any reason to      material." At one point, the complaint even alleges that
reconsider that ruling. For all of these reasons, Van Den            Phoenix generated illustrations of the insurance policy
Heuvel's motion for relief from the previous order is denied         performance on [*37] behalf of Allianz when the Phoenix
and FIFC's motion to dismiss is granted.                             policies were replaced by Allianz policies. (Id. at ¶ 32.)

                                                                     It is also difficult to determine when many of the alleged
C. Phoenix: Fraud and Misrepresentation                              events occurred. Van Den Heuvel refers generally to insurer
                                                                     defendants that were involved in the alleged scheme at
The claims against the insurers also fail. Again, Van Den            different times. (Id. at ¶¶ 71-75.) For instance, the SAC
Heuvel's theory of liability is difficult to follow. The SAC's       alleges in various places that the "illustrations" were
confusing attempt to allege fraud against Phoenix is riddled         misleading or otherwise failed to comply with applicable
with inconsistencies and errors. As an initial matter, it alleges    insurance regulations, yet Van Den Heuvel provides no
that Phoenix was involved in developing [*35] the scheme,            indication of when these supposed delivery of illustrations by
but it is unclear what role Phoenix played in the process of         Phoenix took place—the only specific allegation refers to
developing it. (SAC ¶¶ 21-22, 25, ECF No. 111) The Phoenix           Nancy Smith, an AICC account manager, delivering CMS
policies were apparently solicited in 2003, before the               Illustrations at an unidentified time. (Id. at ¶ 21.) From the
proposed CMS "program of insurance and premium finance"              face of the complaint, there were one or more discussions in
was even contemplated. (Id. at ¶¶ 20-22; Pl.'s Opp'n to Mot.         2005 in which Phoenix and/or AICC conferred or discussed
to Dismiss 6 n.3, ECF No. 122; .) James MacFarlane, an               the scheme with Van Den Heuvel or his personal insurance
employee of Phoenix, "conferred with Van Den Heuvel's                agent, but the first communication with Phoenix apparently
personal insurance agent," but there are no facts as to who          occurred as early as 2003. (Phoenix Mot. to Dismiss 4-5, ECF
was present, what was discussed, where it occurred, or when          No. 118; Zophy Aff., Exs. A-D, ECF No. 118-2-118-5.)
it occurred. (SAC ¶ 21, ECF No. 111.) On some other                  According to Van Den Heuvel, Allianz and Phoenix, which
occasion or occasions, James MacFarlane "reviewed and                are lumped together though Allianz was not involved until
discussed the proposed loan program and projections with             2008 or 2009, [*38] are somehow both liable for misleading
Van Den Heuvel." (Id. at ¶ 22.) The number, time, location,          illustrations and projections offered by AICC and perhaps
content, and participants of these discussions are unalleged.        other illustrations and projections from LLG and Grant, who
Finally, Van Den Heuvel alleges that Phoenix knew that the           are involved in some unspecified manner in this complicated
"suitability analysis, program summaries, and illustrations          morass. (SAC ¶ 74, ECF No. 111.) Finally, Van Den Heuvel
employed by AICC, LLG, and Grant did not meet the                    never even indicates when the surrender of the Phoenix
requirements of applicable Wisconsin insurance regulations           policies and issuance of the Allianz policies occurred, just that
and were materially false and misleading," even though no            it occurred sometime after the "financial reverses in 2008."
other allegations mention suitability analysis, program              (Id. at ¶ 32.)
summaries, LLG, or Grant. (Id. at ¶ 74.) [*36]
                                                                     Van Den Heuvel's labyrinthine and confusing allegations are
Not surprisingly, it is difficult to discern what part of the        inadequate to comply with the requirements of Rule 9(b). See
alleged scheme Phoenix participated in because the SAC               Stephenson v. Hartford Life & Annuity Ins. Co., 2003 U.S.
lacks clarity and consistency. Instead of providing a sound          Dist. LEXIS 17036, 2003 WL 22232968, at *7 (N.D. Ill. Sept.
factual basis "with particularity," the complaint reverts to         26, 2003) ("Although there is no mystery as to the nature of
vague assertions that Phoenix should have provided                   the allegations, plaintiffs' failure to specifically plead the date,
information to cure the allegedly "false and misleading"             place, method, speaker or recipient of the alleged
nature of the illustrations and projections. (Id. at ¶¶ 24-26, 28-   misrepresentations leave defendants with far too much guess-
29, 32, 74-75.) The complaint alleges that Phoenix "either           work."). Van Den Heuvel must "reasonably notify the
created or had a right to receive each and every item of             defendants of their purported role in the scheme." Vicom, Inc.,
marketing material provided to the insureds in the course of         v. Harbridge Merch. Servs., 20 F.3d 771, 778 (7th Cir. 1994)
their solicitation of insurance" and "had actual knowledge of        (internal quotations omitted). When the case involves multiple
the so-called Capital Maximization Strategy and had agreed to        defendants, the complaint must inform each defendant of the
allow AICC to solicit premium finance loans for the purchase         nature the particular actions constituting their alleged
of their insurance using the projections created by the Capital      participation in the fraud. Ackerman, 172 F.3d at 471 (finding
Maximization Strategy model." (Id. at ¶¶ 71-72.) Van Den             inadequate a complaint that failed to associate a particular
Heuvel does not indicate where, when, or how the insurers            defendant [*39] with the particular set of misleading
had access to "each and every" item of marketing material or         statements, nor did it specify the contents of the statements).

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 171 of 190 Document 139-1
                                                                                                                    Page 10 of 12
                                               2014 U.S. Dist. LEXIS 199881, *39

"The grounds for the plaintiff's suspicions must make the            system is "a web of regulations and principles." (Pl.'s Opp'n to
allegations plausible, even as courts remain sensitive to            Mot. to Dismiss 4, ECF No. 122.) The parties' briefs barely
information asymmetries that may prevent a plaintiff from            scratch the surface of the interconnected web of rules that
offering more detail." Pirelli Armstrong Tire Corp. Retiree          govern the activities of insurers, brokers, intermediaries, and
Med. Benefits Trust v. Walgreen Co., 631 F.3d 436, 441-43            agents. (Phoenix Mot. to Dismiss 20-23, ECF No. 118;
(7th Cir.2011) (explaining that Rule 9(b) is "designed to            Phoenix Reply 5-6, ECF No. 126; Pl.'s Opp'n to Mot. to
discourage a 'sue first, ask questions later' philosophy"). Van      Dismiss 3-6, ECF No. 122; Allianz Br. in Supp. of Mot. to
Den Heuvel has failed to meet the dictates of Rule 9(b) here.        Dismiss 20-21, ECF No. 120; Pl.'s Opp'n to Allianz Mot. to
                                                                     Dismiss 2-7, ECF No. 128; Allianz Reply 7-10, ECF No.
Van Den Heuvel's claims against Phoenix are also                     136.) For example, the SAC alleges that Phoenix (and
substantively lacking. He claims that Phoenix is responsible         Allianz) violated Wis. Stat. § 628.347 by recommending an
for the fraudulent and misleading projections created by             insurance plan when it did not have reasonable grounds to
AICC and provided to Van Den Heuvel. To the extent this              believe the policy was not unsuitable. (SAC ¶¶ 26-27, ECF
claim relies on the viabilty of his claim against AICC, it must      No. 111.) Yet, § 628.347 appears to be applicable only to
fail because, as already explained, he has no cause of action        recommendations regarding annuities, which are not involved
against AICC for fraud or misrepresentation. Though it is            in this case. Wis. Stat. § 628.347 ("In recommending to a
difficult to separate the allegations against AICC from those        consumer the purchase of an annuity . . . an insurance
against Phoenix because of the confusing organization of the         intermediary . . . shall have reasonable grounds [*42] to
SAC, at least some part of their claims against Phoenix do not       believe that the recommendation is suitable for the consumer
rely on misrepresentations by AICC. (SAC ¶ 32, ECF No.               on the basis of facts disclosed by the consumer as to his or her
111.) These allegations harbor other flaws.                          investments, other insurance products, and financial situation
                                                                     and needs."). Further, the statute creates no private right of
The SAC specifically alleges that Phoenix violated Wis. Stat.
                                                                     action, but it does describe remedial measures the
§§ 628.34(1)(a) and 628.347. ( [*40] Id. at ¶¶ 26-28, 70-75.)
                                                                     commissioner may impose for violations and make persons
Van Den Heuvel also makes general allegations that Phoenix
                                                                     who violate the section subject to penalties under §§ 601.64
has violated "applicable Wisconsin insurance regulation." (Id.
                                                                     and 601.41. Wis. Stat. § 628.347(5)-(6). The importance of
at ¶ 73.) In his brief, Van Den Heuvel clarifies that Phoenix
                                                                     administrative expertise is obvious in such a system.
violated Wis. Adm. Code § 2.16(29). (Pl.'s Opp'n to Mot. to
Dismiss 4, ECF No. 122.) He argues that these alleged                The Phoenix policy illustrations, which Phoenix attached to
violations constitute a violation of a duty to disclose sufficient   its motion to dismiss, further support the conclusion that Van
to support a claim of misrepresentation by omission. (Id. at 2-      Den Heuvel's claim must be dismissed. Among other things,
5.) However, the statutes and regulations of Wisconsin's             the Phoenix policy illustrations projected surrender values and
insurance industry do not create a private right of action.          death benefit values based on a scheduled premium outlay
Kranzush v. Badger State Mut. Cas. Co., 103 Wis. 2d 56, 76-          plan. In order to calculate these values, Phoenix assumed
82, 307 N.W.2d 256 (1981); see also N.A.A.C.P. v. American           certain non-guaranteed elements, including credited interest
Family Mut. Ins. Co., 978 F.2d 287, 301 (7th Cir. 1992) ("No         rates, cost of insurance charges, and expense charges. Van
court of Wisconsin has permitted anyone to enforce                   Den Heuvel acknowledged—when signing the illustration—
provisions of this kind in the insurance laws through private        that he understood that "any non-guaranteed elements
litigation."). Instead, enforcement resides with the                 illustrated are subject to change and that actual results could
Commissioner of Insurance. Wis. Stat. § 601.41(1) ("The              be more or less favorable than those shown. The Sales
commissioner shall administer and enforce chs. 600 to 655            Representative [*43] has told me that they are not
and ss. 59.52(11)(c), 66.0137(4) and (4m), 100.203,                  guaranteed." (E.g., Zophy Aff., Ex. A at 5, ECF No. 118-2.)
120.13(1)(b) to (g), and 149.13 and shall act as promptly as         The illustrations were projections and explained that the
possible under the circumstances on all matters placed before        projections assumed a continuation of an existing state of
the commissioner."). It would be inconsistent with the               affairs which "is not likely to occur and actual results may be
administrative system created by the state to allow Van Den          more or less favorable than those illustrated." (Id. at 1.) The
Heuvel to enforce these statutes and regulations in private          disclaimers are not buried in fine print—they are the first item
litigation through an end-run around the [*41] administrative        on the first page. The illustrations also warned that the
procedures by permitting the violation of the regulations to be      "[v]alues shown in this illustration may not reflect your actual
grounds for fraud.                                                   tax or accounting consequences. Consult professional
                                                                     advisors for interpretation." (Id.) As a result, Van Den
This case clearly demonstrates the policy justification for such     Heuvel's claim that Phoenix should have disclosed the impact
restraint. As Van Den Heuvel acknowledges, the insurance             of investment yield shortfalls or included different interest

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 172 of 190 Document 139-1
                                                                                                                     Page 11 of 12
                                               2014 U.S. Dist. LEXIS 199881, *43

crediting rates are barred by the language of the illustrations.     for many of the reasons already discussed. The Allianz policy
                                                                     illustrations contained numerous disclosures that alerted Van
Based on the foregoing, Van Den Heuvel's allegations against         Den Heuvel that the projections were not guaranteed: "This is
Phoenix are insufficient to state a claim for fraud and              an illustration only, not an offer, contract, or promise of future
misrepresentation that entitles him to relief. It is therefore       policy performance." (Decl. [*46] of LaRita A. Fenske, Ex.
unnecessary to consider Phoenix's arguments regarding the            A at 1, ECF No. 121-1.) Each illustration also states the
application of the statute of limitations or the economic loss       following:
doctrine.                                                                  Keep in mind that different time periods and different
                                                                           indices will produce higher or lower averages, and that
                                                                           even if the average credited rate for a policy is as
D. Allianz: Fraud and Misrepresentation                                    illustrated, actual policy values could be different
                                                                           because of year to year difference in actual credited
Van Den Heuvel's claim against Allianz [*44] is fatally
                                                                           rates. It is also very important to remember that past
flawed for largely the same reasons his claim against Phoenix
                                                                           results are not indicative of, and do not guarantee future
fails. As to Allianz, the allegations are even less particular. As
                                                                           results.
noted above, the SAC refers generally to insurer defendants
that were involved in the alleged scheme at different times.         (Id. at 3.) These are unambiguous disclosures that are
(SAC ¶¶ 70-75, ECF No. 111.) Allianz was not involved in             accessible even to the lay person, let alone a sophisticated
any sales presentations or other communications with                 businessman with legal counsel and a personal insurance
Plaintiffs before 2008. (Id. at ¶ 32.) Yet, the SAC groups           agent. The illustrations also provide returns under multiple
Allianz with Phoenix, which was involved as early as 2003.           scenarios. (Id. at 11-16.) As a result, Van Den Heuvel's vague
There is no theory under which Allianz could be liable for           claim that the Allianz illustrations contained affirmative
actions taken by other companies years earlier in 2003, 2005,        misrepresentations, or were otherwise misleading, is
or 2007.                                                             meritless. Accordingly, Allianz's motion to dismiss will be
                                                                     granted.
Given the disorganization of the SAC, it is unsurprising that it
never alleges any of the circumstances required by Rule 9(b).
At one point, the SAC alleges that it was Phoenix, not               IV. CONCLUSION
Allianz, that "generated illustrations of the insurance policy
performance" when AICC demanded the replacement of the               If Van Den Heuvel has a claim against some person or entity
Phoenix insurance policies. (SAC ¶ 32, ECF No. 111.) Van             for the large amount of money he lost in the series of
Den Heuvel attempts to rescue the complaint by arguing that          transactions described in the SAC, it is not alleged in this
it alleges the misleading illustrations "were delivered by an        complaint. After two efforts to amend his complaint and nine
insurance broker and representatives of AICC." (Pl.'s Opp'n to       motions [*47] to dismiss pursuant to Rule 12(b)(6), it is clear
Allianz Mot. to Dismiss 2, ECF No. 128.) But there [*45] are         that any further amendments to his claims for fraud or
no allegations of this delivery aside from a general statement       misrepresentation against AICC, Phoenix, and Allianz or a
that "[t]he illustrations and other information provided by          contract action against FIFC would be futile. Consequently,
AICC and Phoenix did not disclose that surrender and reissue         all claims against all the defendants are dismissed with
of the Phoenix policies would cause significant decreases in         prejudice.
the surrender value of the package of policies and
significantly increase the likelihood that the insurance             Based on the foregoing, Plaintiffs' motion to file a sur-reply is
program would fail to perform as illustrated." (SAC ¶ 32,            GRANTED. Defendants' requests to file sur-replies are
ECF No. 111.) The complaint then describes the flaws as              DENIED. Phoenix's motion to strike is also GRANTED.
"repeated" from the earlier illustrations. (Id.) Other               Plaintiffs' motion to modify the Court's decision under Rule
allegations that relate to Allianz are fatally vague: "Plaintiffs    60(b) is DENIED. The motions to dismiss filed by
relied upon sales presentations of AICC and Allianz in               Defendants AICC, FIFC, Phoenix, and Allianz are
determining to proceed further with the insurance program."          GRANTED and all claims against these defendants are
(Id. at ¶ 35.) The complaint never alleges what                      dismissed with prejudice.
misrepresentations Allianz made or any of the other basic
questions of "who, what, where, when, and how." Windy City,          SO ORDERED this 11th day of April, 2014.
536 F.3d at 668.
                                                                     /s/ William C. Griesbach
Likewise, the substance of the claim against Allianz is flawed
                                                                     William C. Griesbach, Chief Judge

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 173 of 190 Document 139-1
                                                                           Page 12 of 12
                                2014 U.S. Dist. LEXIS 199881, *47

United States District Court


  End of Document




           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 174 of 190 Document 139-1
                         Tab J




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 175 of 190 Document 139-1
     Caution
As of: June 20, 2019 5:47 PM Z


                                                  White v. Chevron Corp.
                                 United States District Court for the Northern District of California
                                         August 29, 2016, Decided; August 29, 2016, Filed
                                                      Case No. 16-cv-0793-PJH

Reporter
2016 U.S. Dist. LEXIS 115875 *; 62 Employee Benefits Cas. (BNA) 1602

CHARLES E WHITE, et al., Plaintiffs, v. CHEVRON
CORPORATION, et al., Defendants.
                                                                     ORDER GRANTING MOTION TO DISMISS
Subsequent History: Dismissed by White v. Chevron Corp.,             Defendants' motion to dismiss the complaint in the above-
2017 U.S. Dist. LEXIS 83474 (N.D. Cal., May 31, 2017)                entitled action pursuant to Federal Rule of Civil Procedure
                                                                     12(b)(6) for failure to state a claim came on for hearing before
Core Terms                                                           this court on June 22, 2016. Plaintiffs appeared by their
                                                                     counsel Heather Lea, Jamie Dupree, Michael Wolff, and
fiduciaries, funds, options, stable, recordkeeping, imprudent,       James Redd, and defendants appeared by their counsel
monitor, money market fund, participants, investments, cause         Catalina [*2] Vergara and Sharon Bunzel. Having read the
of action, allegations, mutual fund, breach of duty, no facts,       parties' papers and carefully considered their arguments and
prudent, expenses, plaintiffs', underperformance, defendants',       the relevant legal authority, the court hereby GRANTS the
requires, services, lineup, sufficient to state, plan participant,   motion as follows.
duty of loyalty, preservation, loyalty, removal, trusts

Counsel: [*1] For Charles E White, Jr., John P. Jacobs,              BACKGROUND
Verlan D. Hoopes, Nora L. Pennington, James A. Ray,
Jeannette A. Finley, individually and as repesentative of a          Plaintiffs commenced this proposed class action under the
class of similarly situated persons of the Chevron Employee          Employee Retirement Income Security Act ("ERISA"), 29
Savings Investment Plan, Plaintiffs: Jerome J Schlichter,            U.S.C. § 1001, et seq., on February 17, 2016. The underlying
LEAD ATTORNEY, Heather Lea, James Redd, Michael                      purpose of ERISA is to "protect the interests of participants in
Armin Wolff, Troy Andrew Doles, Schlichter Bogard and                employee benefit plans and their beneficiaries." Schikore v.
Denton, LLP, St. Louis, MO; Jaime G. Touchstone, Jamie L.            Bankamerica Supplemental Retirement Plan, 269 F.3d 956,
Dupree, Futterman Dupree Dodd Croley Maier LLP, San                  963 (9th Cir. 2001) (citing 29 U.S.C. § 1001(b). Plaintiffs
Francisco, CA.                                                       allege claims of breach of fiduciary duty under ERISA §
For Chevron Corporation, ESIP Investment Committee,                  502(a), 29 U.S.C. § 1132(a).
Defendants: Brian David Boyle, LEAD ATTORNEY,
O'Melveny Myers LLP, Washington, DC; Catalina Joos                   ERISA § 404(a)(1) imposes several duties on plan fiduciaries.
Vergara, LEAD ATTORNEY, O'Melveny and Myers LLP,                     See 29 U.S.C. § 1104(a)(1). "[A] fiduciary shall discharge his
Los Angeles, CA; Mark Randall Oppenheimer, LEAD                      duties with respect to a plan solely in the interest of the
ATTORNEY, OMelveny Myers, Los Angeles, CA.                           participants and beneficiaries" and "for the exclusive purpose
                                                                     of . . . providing benefits to participants and their
Judges: PHYLLIS J. HAMILTON, United States District                  beneficiaries[ ] and defraying reasonable expenses of
Judge.                                                               administering the plan[,]" and must discharge their duties
                                                                     "solely in the interests of the participants and beneficiaries."
Opinion by: PHYLLIS J. HAMILTON                                      See 29 U.S.C. § 1104(a)(1)(A). In addition, fiduciaries must
                                                                     use "the care, skill, prudence, and diligence under the
Opinion                                                              circumstances then prevailing that a prudent man acting in a
                                                                     like capacity and familiar with such matters would use in the
                                                                     conduct of an enterprise [*3] of a like character and with like
                                                                     aims." Id. § 1104(a)(1)(B).

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 176 of 190 Document 139-1
                                                                                                                    Page 2 of 15
                                               2016 U.S. Dist. LEXIS 115875, *3

"These responsibilities imposed by ERISA have the familiar           Decl., at 1. The members of the Investment Committee are the
ring of their source in the common law of trusts[,]" Pegram v.       General Manager of Benefit Plan Investments, the Manager of
Herdrich, 530 U.S. 211, 224, 120 S. Ct. 2143, 147 L. Ed. 2d          Reporting and Control, and the Investment Strategist from
164 (2000), and courts accordingly look to the law of trusts         Chevron Corporation's Treasury Department. Cplt ¶ 20; Exh.
"[i]n determining the contours of an ERISA fiduciary's duty,"        J to Vergara Decl. at 3. Plaintiffs allege that while the
Tibble v. Edison Int'l, 135 S.Ct. 1823, 1828, 191 L. Ed. 2d 795      Investment Committee is not named a fiduciary in the Plan
(2015) ("Tibble II").                                                document, it is a fiduciary to the Plan under 29 U.S.C. §
                                                                     1002(21)(A) because it has and exercises discretionary
Plaintiffs are six participants in the Chevron Employee              authority and control over the administration of Plan
Savings Investment Plan ("the Plan" or "ESIP Plan"). The             investments and investment-related expenses. Cplt ¶ 21.
purposes of the Plan are to provide eligible employees the
opportunity to share in the profits and ownership of Chevron         As alleged in the complaint, Chevron Corporation through the
Corporation. ESIP Plan, Exh. D. to Declaration of Catalina J.        Investment Committee determined the Plan participants'
Vergara ("Vergara Decl."), at 2. Portions of the Plan are            investment options. Cplt ¶ 25. During the proposed class
intended to qualify as a profitsharing plan under § 401(a) of        period, which began on February 17, 2010, the Plan offered a
the Internal Revenue Code, as a qualified cash or deferred           variety of options in which participants could invest their
arrangement under § 401(k) of the Code, and as a stock bonus         retirement assets. As of December 31, 2014, participants had
and employee stock ownership plan ("ESOP") under §§                  a choice of 12 Vanguard mutual funds, 12 Vanguard
401(a) and 4975(e)(7) of the Code. Id.; see also Complaint           collective trust target date funds, a Vanguard money market
("Cplt") ¶¶ 1-3, 7, 12-17.                                           fund, 3 non-Vanguard mutual funds, a Dodge & Cox fixed
                                                                     income [*6] separate account, a State Street collective trust,
As of December 31, 2014, the Plan had more than $19 billion          and a Chevron common stock fund. See Cplt ¶ 26.
in total assets and over 40,000 participants with account            Participants could also allocate funds in their accounts among
balances. Cplt ¶ 11. Plaintiffs "bring this action . . . on behalf   investments made through a brokerage option. See Exhs. E-I
of the Plan against [d]efendants." Cplt ¶ 1; see also Cplt ¶ 3       to Vergara Decl.
(plaintiffs seek to "enforce [d]efendants' personal liability
under 29 U.S.C. § 1109(a) to make good to the [*4] Plan all          Plaintiffs assert that defendants breached their duties of
losses resulting from each breach of fiduciary duty and restore      loyalty and prudence in choosing some of these investment
to the Plan any profits made through [d]efendants' use of the        options. Specifically, they allege that defendants breached
Plan's assets").                                                     their duties of loyalty and prudence by providing participants
                                                                     with a money market fund as a capital preservation option,
Defendants are Chevron Corporation, the Chevron Investment           instead of offering them a stable value fund; by providing
Committee ("Investment Committee"), and 20 DOEs                      "retail" investment options that charged higher management
(collectively, "Chevron" or "defendants"). Cplt ¶¶ 18-23.            fees than lower-cost "institutional" versions of the same
Chevron Corporation is the Plan Sponsor and Plan                     investments; by providing mutual funds that charged higher
Administrator, and is the sole named fiduciary of the Plan,          management fees than other lower-cost investment options
with the authority to control and manage the operation of the        such as collective trusts and separate accounts; by failing to
Plan. Cplt ¶ 18. The Plan provides that Chevron Corporation          put Plan administrative services out for competitive bidding
may designate one or more actuaries, accountants, or                 on a regular basis, and instead paying excessive
consultants as fiduciaries to carry out its responsibilities under   administrative fees to Vanguard as recordkeeper through
the Plan. Cplt ¶ 19. Any of those duties and responsibilities        revenue sharing from Plan investment options; and by
that have not been delegated are carried out by Chevron              retaining the Artisan Small Cap Value Fund (ARTVX) as an
Corporation's officers, directors, and employees, including the      investment option despite its underperformance [*7]
Investment Committee. See Cplt ¶ 5.                                  compared to its benchmark, peer group, and lower-cost
                                                                     investment alternatives. Plaintiffs also allege that Chevron
The Investment Committee is comprised of representatives             Corporation breached its fiduciary duty by failing to monitor
from Chevron Corporation's Treasury Department. See                  its appointees' performance and fiduciary process, failing to
November 2015 Investment Policy Statement ("IPS"), Exh. J            ensure that the appointees had a fiduciary process in place,
to Vergara Decl., at 3. The Investment Committee is                  and failing to remove appointees whose performance was
responsible for establishing and maintaining the Plan's IPS,         inadequate.
which defines the Plan's investment objectives, [*5] and
provides criteria for selecting, monitoring, and removing the        The gist of the complaint is that the value of the proposed
Plan's investment options. Cplt ¶ 20; see Exh. J to Vergara          class members' retirement accounts would have been greater


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 177 of 190 Document 139-1
                                                                                                                     Page 3 of 15
                                              2016 U.S. Dist. LEXIS 115875, *7

had defendants chosen alternative funds or investment options      plausibility when the plaintiff pleads factual content that
with either higher returns or lower administrative and             allows the court to draw the reasonable inference that the
management fees (or both), and that based on the alleged           defendant is liable for the misconduct alleged." Iqbal, 556
breaches of fiduciary duty, defendants are personally liable to    U.S. at 678 (citation omitted). "[W]here the well-pleaded facts
make good to the Plan any losses resulting from their failure      do not permit the court to infer more than the mere possibility
to choose investment options with higher returns and/or lower      of misconduct, the complaint has alleged — but it has not
fees.                                                              'show[n]' - 'that the pleader is entitled to relief.'" Id. at 679.
                                                                   Where dismissal is warranted, it is generally without
The complaint asserts five causes of action. These are (1) a       prejudice, unless it is clear the complaint cannot be saved by
claim of breach of the duties of loyalty and prudence, and         any amendment. Sparling v. Daou, 411 F.3d 1006, 1013 (9th
violation of the IPS, in connection with defendants' selection     Cir. 2005).
of a money market fund instead of a "stable value fund;" (2) a
claim of breach of the duties of loyalty and prudence, based       Review is generally limited to the contents of the complaint,
on unreasonable investment management fees; [*8] (3) a             although the court can also consider a document on which the
claim of breach of the duties of loyalty and prudence, based       complaint relies if the document is central to the claims
on excessive administrative fees charged by the Vanguard           asserted in the complaint, and no party questions the
Group, Inc., designated the Plan's recordkeeper; (4) a claim of    authenticity of the document. See Sanders v. Brown, 504 F.3d
breach of the duties of loyalty and prudence, and violation of     903, 910 (9th Cir. 2007). Thus, the court may consider
IPS, based on alleged delay in removing the ARTVX Fund             matters that are properly the subject of judicial notice, Knievel
from the investment menu; and (5) a claim of breach of             v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005); Lee v. City of
fiduciary duty based on Chevron Corporation's alleged failure      L.A., 250 F.3d 668, 688-89 (9th Cir. 2001), and may also
to monitor fiduciaries. See Cplt ¶¶ 113-135.                       consider exhibits attached to the complaint, see Hal Roach
                                                                   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
Defendants now seek an order dismissing the complaint              1555 n.19 (9th Cir. 1989), and documents referenced
pursuant to Federal Rule of Civil Procedure 12(b)(6) for           extensively in the complaint and documents [*10] that form
failure to state a claim.                                          the basis of a the plaintiff's claims. See No. 84 Emp'r-
                                                                   Teamster Jt. Counsel Pension Tr. Fund v. Am. W. Holding
                                                                   Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).
DISCUSSION
                                                                   B. Defendants' Motion
A. Legal Standard
                                                                   Defendants argue that the duty of loyalty claims must be
A motion to dismiss under Rule 12(b)(6) tests for the legal        dismissed because plaintiffs allege no facts from which
sufficiency of the claims alleged in the complaint. Ileto v.       disloyalty can be inferred; that there is no requirement that an
Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003). Under the         ERISA plan offer a stable value fund, and that plaintiffs plead
minimal notice pleading requirements of Federal Rule of Civil      no facts showing that inclusion of the money market fund was
Procedure 8, which requires that a complaint include a "short      imprudent; that plaintiffs plead no facts showing that the Plan
and plain statement of the claim showing that the pleader is       fiduciaries were imprudent in their selection of the remaining
entitled to relief," Fed. R. Civ. P. 8(a)(2), a complaint may be   investment options; that plaintiffs do not plausibly allege any
dismissed under Rule 12(b)(6) if the plaintiff fails to state a    imprudence in the Plan's revenue-sharing arrangement with
cognizable legal theory, or has not alleged sufficient facts to    Vanguard; that there was no imprudence in the timing of the
support a cognizable legal theory. Somers v. Apple, Inc., 729      removal of the ARTVX Fund; and that the monitoring claim
F.3d 953, 959 (9th Cir. 2013).                                     fails.

While the court is to accept as true all the factual allegations   1. Claims of breach of duty of loyalty
in the complaint, legally conclusory statements, not supported
                                                                   In the first through fourth causes of action, plaintiffs allege
by actual factual allegations, [*9] need not be accepted.
                                                                   that defendants breached their fiduciary duties of "loyalty and
Ashcroft v. Iqbal, 556 U.S. 662, 678-79, 129 S. Ct. 1937, 173
                                                                   prudence." See Cplt ¶¶ 114, 118, 122, 126. Defendants argue
L. Ed. 2d 868 (2009); see also In re Gilead Scis. Sec. Litig.,
                                                                   that the claims of breach of loyalty must be dismissed because
536 F.3d 1049, 1055 (9th Cir. 2008). The complaint must
                                                                   plaintiffs allege no facts from which disloyalty can be
proffer sufficient facts to state a claim for relief that is
                                                                   inferred.
plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 555, 558-59, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)        As noted above, ERISA imposes on plan fiduciaries an
(citations and quotations omitted). A claim has facial

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 178 of 190 Document 139-1
                                                                                                                      Page 4 of 15
                                              2016 U.S. Dist. LEXIS 115875, *10

obligation to act "solely in the interest of [*11] the              Tibble II, 135 S.Ct. at 1828, the definition in the Restatement,
participants and beneficiaries" and "for the exclusive purpose      Third, of Trusts is instructive, with regard to the duty of
of . . . providing benefits to participants and their               loyalty:
beneficiaries." 29 U.S.C. § 1104(a)(1)(A). This requires that            (1) Except as otherwise provided in the terms of the
plan fiduciaries make decisions "with an eye single to the               trust, a trustee has a duty to administer the trust solely in
interests of the participants and fiduciaries." See Donovan v.           the interest of the beneficiaries, or solely in furtherance
Bierwirth, 680 F.2d 263, 271 (2nd Cir. 1982), quoted in                  of its charitable purpose.
Pegram, 530 U.S. at 235. Here, defendants assert, the                    (2) Except in discrete circumstances, the trustee is
complaint fails to allege facts sufficient to create a plausible         strictly prohibited from engaging in transactions that
inference that the Plan fiduciaries discharged their duties with         involve self-dealing or that otherwise involve or create a
anything other than complete loyalty as required by §                    conflict between the trustee's fiduciary duties and
1104(a)(1)(A).                                                           personal interests.
                                                                         (3) Whether acting in a fiduciary or personal capacity, a
Defendants contend that the allegations regarding defendants'            trustee has a duty in dealing with a beneficiary to deal
selection of a money market fund instead of a stable value               fairly and to communicate to the beneficiary all material
fund (first cause of action), regarding the Plan's administrative        facts the trustee knows or should know in connection
and investment-management expenses (second and third                     with the matter.
causes of action), and regarding the replacement of the
ARTVX Fund (fourth cause of action) are "prudence"                  Restatement (Third) of Trusts § 78 (2007).
challenges, with no facts pled showing that defendants acted
in the interest of anyone other than the Plan participants and      Here, the complaint pleads no facts sufficient to raise a
beneficiaries, much less that they acted in the interest of         plausible inference that defendants took any of the actions
Chevron or other Plan fiduciaries. In short, defendants assert,     alleged for the purpose of benefitting themselves or a third-
plaintiffs cannot proceed with a claim of disloyalty simply by      party entity with connections to Chevron Corporation, at the
virtue of having attached a "disloyalty" label [*12] to the         expense of the Plan [*14] participants, or that they acted
complaint.                                                          under any actual or perceived conflict of interest in
                                                                    administering the Plan. Instead, plaintiffs simply allege in the
In opposition, plaintiffs assert that the duty of loyalty is not    first through fourth causes of action that "Chevron breached
limited to a prohibition against self-dealing, but rather that it   its duties of loyalty and prudence" under § 1104(a)(1)(A) &
also includes a duty to cause the Plan to incur only reasonable     (B). See Cplt ¶¶ 114, 118, 122, 126.
expenses. They contend that the complaint alleges facts
showing that defendants caused the Plan to incur                    Nor do plaintiffs in their opposition point to any facts
unreasonable expenses for management and administrative             suggesting that the Plan fiduciaries engaged in self-dealing or
services, thereby asserting breach of the duty of loyalty.          failed to act "solely in the interest" of the Plan's participants,
                                                                    or identify any facts plaintiffs could add to state a claim for
The court finds that the claims alleging breach of the duty of      breach of the duty of loyalty. Because the complaint does not
loyalty must be dismissed. Plaintiffs cite no authority in          differentiate between breach of the duty of prudence and
support of the proposition that causing an ERISA Plan to            breach of the duty of loyalty, and includes no separate
incur unreasonable expenses is a breach of the duty of loyalty,     allegations to support the duty of loyalty claim, the court finds
distinct from a breach of the duty of prudence. Nor does the        the allegations in the complaint insufficient to sustain the
complaint include such an assertion. The complaint simply           disloyalty claim. See Romero v. Nokia, 2013 U.S. Dist. LEXIS
alleges that defendants violated the "duties of loyalty and         149166, 2013 WL 5692324 at *5 (N.D. Cal. Oct. 15, 2013).
prudence" by offering a money market fund instead of a
stable value fund, by offering higher-cost funds rather than        2. Claims of breach of duty of prudence
less expensive funds, and by retaining the ARTVX Fund
notwithstanding its underperformance. See Cplt ¶¶ 114, 118,         ERISA imposes on fiduciaries a duty to act prudently "under
122, 126.                                                           the circumstances then prevailing." 29 U.S.C. §
                                                                    1104(a)(1)(B); see also Tibble II, 135 S.Ct at 1828 (citing
Although ERISA § 404(a)(1) does not use the terms "duty of          Fifth Third Bancorp v. Dudenhoeffer, 134 S.Ct. 2459, 189 L.
prudence" and "duty of loyalty," the statute does differentiate     Ed. 2d 457 (2014)). This standard "focus[es] on a fiduciary's
between [*13] the two, as set forth in 29 U.S.C. § 1104(a)(1),      conduct in arriving at an investment decision, not on its
subparts (A) and (B). Because the law of trusts is relevant to      results, and ask[s] whether a fiduciary employed the
"determining the contours of an ERISA fiduciary's duty,"            appropriate methods to investigate and [*15] determine the
                                                                    merits of a particular investment." Pension Benefit Guar.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 179 of 190 Document 139-1
                                                                                                                        Page 5 of 15
                                                 2016 U.S. Dist. LEXIS 115875, *15

Corp. ex rel. St. Vincent v. Morgan Stanley Inv. Mgmt., 712              31; Exh. J to Vergara Decl. at 5. The IPS also describes nine
F.3d 705, 716 (2nd Cir. 2012) (citation and quotation                    "investment categories and options" selected by the
omitted).                                                                Committee, which includes "short-term investment(s)" that
                                                                         "provide [m]embers and [b]eneficiaries with investment
Plaintiffs allege that defendants breached the duty of prudence          options that seek maximum current income that are consistent
in four ways — by failing to offer Plan participants the option          with preservation of capital and liquidity." Exh. J to Vergara
of investing in a stable value fund in place of (or in addition          Decl. at 5-6.
to) a money market fund; by providing funds with
unreasonably high management fees; by entering into a                    Although neither ERISA nor the IPS mandates inclusion of a
revenue-sharing agreement with Vanguard, designated as the               stable value fund, plaintiffs strongly suggest that defined
Plan's recordkeeper, which caused the Plan to incur                      contribution plans are required to offer stable value funds as
unreasonably high administrative fees; and by unduly                     capital preservation options. See Cplt ¶ 31 (stable value funds
delaying in removing the ARTVX Fund as an investment                     meet the fiduciary standards set forth in 29 U.S.C. §
option. See Cplt ¶¶ 27-99.                                               1104(a)(1) and the IPS, and "[m]oney market funds do not,
                                                                         because they provide a minimal return and no guaranteed
a. Claim alleging failure to offer stable value fund
                                                                         interest rate"); Cplt ¶ 32 (despite requirements of IPS,
                                                                         "Chevron failed to offer a stable value fund that would have
In the first cause of action, plaintiffs challenge defendants'
choice of a money market fund to serve as the Plan's capital             provided participants the 'maximum current income' while
conservation option, asserting that this choice was imprudent            preserving capital and liquidity without any greater increase
and also violated the Plan's IPS, and that defendants should             in risk compared to money market investments"); id.
have provided a stable value fund as an investment option.               (standards set forth in IPS "are the standards applicable to a
                                                                         loyal and prudent fiduciary under ERISA's fiduciary
See Cplt ¶¶ 27-38, 114.1 Both money market funds and stable
                                                                         standards" and "[s]table value [*18] funds meet these
value funds are considered conservative investments, in that
                                                                         requirements . . . and the IPS's standards of a loyal and
they emphasize capital preservation rather than maximization
                                                                         prudent fiduciary").
of returns. See Tibble v. Edison Int'l, 729 F.3d 1110, 1136
(9th Cir. 2013) ("Tibble I") (noting conservative [*16]                  Defendants contend that the first cause of action must be
objectives of short-term investment funds — similar to                   dismissed for failure to state a claim because ERISA does not
traditional money market funds — and stable value funds),                require employee benefit plans to offer a stable value fund.
vacated on other grounds, 135 S.Ct. 1823, 191 L. Ed. 2d 795              Defendants contend that notwithstanding that the chosen
(2015).                                                                  money market fund succeeded in preserving invested
                                                                         principal and providing returns on the principal consistent
Among the duties ascribed to the Investment Committee by
                                                                         with short-term interest rates, plaintiffs are now alleging, in
the IPS is the duty of "understanding the risk and return
                                                                         hindsight, that a stable value fund would have delivered
characteristics of each investment option" presented in the
                                                                         higher returns during the alleged class period, and that the
Plan. IPS, Exh. J to Vergara Decl. at 3. The "investment
                                                                         relatively modest returns they received from the money
objectives" stated in the IPS include "offer[ing] a variety of
                                                                         market fund option did not justify its use in a 401(k) plan.
funds (investment options) that allow Members and
Beneficiaries to construct an efficient investment portfolio
                                                                         Defendants assert, however, that the Ninth Circuit in Tibble I
across a broad risk/return spectrum to achieve their own
                                                                         rejected the contention that "it was imprudent for [a plan
investment goals, time horizons and risk tolerances" including
                                                                         fiduciary] to include a short-term investment fund" - akin to a
the provision that "[a]t least one fund will provide for a
                                                                         money market fund - "rather than a stable value fund" in a
high [*17] degree of safety and capital appreciation." Cplt ¶
                                                                         401(k) plan lineup. See id., 729 F.3d at 1136. Defendants also
                                                                         point to the Seventh Circuit's decision in Hecker v. Deere &
                                                                         Co., 556 F.3d 575 (7th Cir. 2009), where the court found that
1 According  to the complaint, a stable value fund consists of a pool    "nothing in [ERISA] requires plan fiduciaries to include any
of fixed-income securities (primarily bonds) that is managed by a        particular mix of investment vehicles [*19] in their plan." Id.
group of insurance companies and/or banks that provide a guaranty        at 586.
of principal and accrued interest and a steady, relatively high income
stream. See Cplt ¶¶ 27-28 (citing Abbott v. Lockheed Martin Corp.,       Defendants argue that in Tibble I, as here, the plaintiffs
725 F.3d 803, 806 (7th Cir. 2013); Paul J. Donahue, Plan Sponsor         attempted to establish the imprudence of the fiduciaries'
Fiduciary Duty for the Selection of Options in Participant-Directed      investment choice based on hindsight outcomes. The Ninth
Defined Contribution Plans and the Choice Between Stable Value           Circuit's response was that in evaluating the prudence of an
and Money Market, 39 Akron L. Rev. 9, 20-22, 24 (2006)).

              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 180 of 190 Document 139-1
                                                                                                                     Page 6 of 15
                                              2016 U.S. Dist. LEXIS 115875, *19

investment decision, "the primary question is whether the           fund, but they argue that because it does mandate "maximum
fiduciaries, at the time they engaged in the challenged             current income . . . consistent with preservation of capital and
transactions, employed the appropriate methods to investigate       liquidity," a prudent fiduciary would necessarily have either
the merits of the investment and to structure the investment."      provided a stable value fund or come to a reasoned decision
Id., 729 F.3d at 1136 (citing Cal. Ironworkers Field Pension        as to why a lower-yielding but no safer money market fund is
Tr. v. Loomis Sayles & Co., 259 F.3d 1036, 1043 (9th Cir.           and remains a prudent option for the Plan.
2001)). Because evidence in that case showed that the
investment team discussed "the pros and cons of a stable-           Plaintiffs contend that they are not alleging in the first cause
value alternative" before opting for a short-term investment        of action that the act of providing a money market fund was in
fund alternative, the plaintiffs' fiduciary breach claim failed.    itself a breach of fiduciary duty, but rather that the returns on
Id.                                                                 stable value funds are higher, and that money market funds
                                                                    are not necessarily "risk-free." [*22] For example, plaintiffs
Here, defendants assert, plaintiffs make the conclusory             assert, stable value funds weathered the 2008 financial crisis
assertions that in monitoring the Plan investments, "Chevron        better than money market funds did. Plaintiffs argue that in
failed to weigh the benefits of a stable value fund compared to     view of the Plan's large asset level (over $19 billion) and
the Vanguard Prime Money Market Fund or come to a                   access to a stable value fund designed specifically for the Plan
reasoned decision as to why providing the Vanguard Prime            and the apparent superiority of stable value funds to money
Money Market Fund was in compliance with the IPS, . . . and         market funds in terms of risk of loss, liquidity, and income, it
. . . failed to remove the imprudent Vanguard Prime Money           is "beyond plausible" that defendants did not balance those
Market Fund as a Plan investment option." Cplt ¶ 37.                factors or come to a reasoned decision for their actions in the
However, [*20] defendants argue, plaintiffs plead no facts          past six years.
sufficient to show that the fiduciaries did not use reasoned
decision-making to select a money market option instead of a        The court finds that the complaint does not allege sufficient
stable value option. They contend that plaintiffs are in essence    facts to show a breach of the duty of prudence in connection
asking this court to infer an imprudent process from the            with defendants' selection of the money market fund as the
decision itself.                                                    "capital preservation option." Offering a money market fund
                                                                    as one of an array of mainstream investment options along the
In opposition, plaintiffs assert that the complaint alleges facts   risk/reward spectrum more than satisfied the Plan fiduciaries'
sufficient to state a claim of breach of the duty of prudence in    duty of prudence. See Loomis v. Exelon, 658 F.3d 667, 673-
connection with defendants' choice of a money market fund           74 (7th Cir. 2011) (dismissing investment lineup challenge,
over a stable value fund. They argue that while stable value        noting that a fiduciary that "offer[s] participants a menu that
funds and money market funds both have the objective of             includes high-expense, high-risk, and potentially high-return
preserving capital, stable value funds provide a relatively         funds, together with low-expense index funds that track the
stable rate of return that generally exceeds the returns            market, and low-expense, low-risk, modest-return bond [*23]
provided by money market funds. Plaintiffs also contend that        funds . . . has left choice to the people who have the most
stable value funds are not available to common retail               interest in the outcome, and it cannot be faulted for doing
investors, but are instead designed for large retirement plans      this").
to provide liquidity and preservation of capital similar to
money market funds but with greater income. Consequently,           The IPS provides that "[a]t least one fund will provide for a
they contend, a majority of large 401(k) plans offer a stable       high degree of safety and capital preservation," directs that all
value fund as an investment option.                                 Plan options must be liquid and daily-valued, and promotes
                                                                    participant flexibility in allocating their accounts. See Vergara
Plaintiffs point to allegations that instead of providing           Decl., Ex. J (IPS) at 1, 5. The inclusion of a money market
participants a stable [*21] value fund as the Plan's low-risk,      option is consistent with the IPS guidance, and plaintiffs'
liquid investment, defendants provided the Vanguard Prime           attempt to infer an imprudent process from its offering is
Money Market Fund, initially in the higher-cost Investor class      therefore implausible.
and then, as of April 2012, in the lower-cost Institutional
class. See Cplt ¶ 33. They assert that in the past six years this   Plaintiffs concede that neither ERISA nor the IPS required
money market fund provided low annual return (0.04% -               that the Plan include a stable value fund, do not dispute that
0.07%), which did not even beat the rate of inflation, even         some defined contribution plans include money market funds,
though a stable value fund could potentially have returned          that some include stable value funds, and that some include
considerably more (1.32%-3.12%). See Cplt ¶¶ 34-35.                 both money market funds and stable value funds.
Plaintiffs agree that the IPS does not mandate a stable value       Nevertheless, they take the position that it was imprudent for


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 181 of 190 Document 139-1
                                                                                                                    Page 7 of 15
                                             2016 U.S. Dist. LEXIS 115875, *23

the Plan fiduciaries fail to consider including a stable value     Defendants argue that the second cause of action must be
fund. However, plaintiffs plead no facts showing that the Plan     dismissed because plaintiffs [*26] have pled no facts
fiduciaries failed to evaluate whether a stable value fund or      sufficient to state a claim that the Plan fiduciaries were
some other investment option would provide a higher return         imprudent in their selection of the Plan's investment options.
and/or failed to evaluate [*24] the relative risks and benefits    First, defendants contend that the fiduciaries' choice of retail-
of money market funds vs. other capital preservation options.      class mutual funds — instead of institutional funds — was not
                                                                   improper, as a fiduciary is not required to offer only
A complaint that lacks allegations relating directly to the        wholesale or institutional funds, and indeed, retail-class funds
methods employed by the ERISA fiduciary may survive a              can have advantages over their institutional-class
motion to dismiss only "if the court, based on circumstantial      counterparts.
factual allegations, may reasonably infer from what is alleged
that the process was flawed." See St. Vincent, 712 F.3d at 718     Moreover, defendants assert, plaintiffs have alleged that
(quotation omitted). No such inference can be made in this         several institutional class funds were included in the Plan
case. Under Iqbal, 556 U.S. at 678, the plausibility standard      lineup in 2010, see, e.g., Cplt ¶ 47 (showing several
asks for more than a sheer "possibility" that a defendant has      institutional-class Vanguard funds in the Plan); Cplt ¶ 53
acted unlawfully. Without some facts that raise an inference       ("Chevron provided the lowest-cost share class of the
of imprudence in the selection of the money market fund —          American Funds EuroPacific Growth Fund since February
apart from the fact that stable value funds may provide a          2010"); and that the fiduciaries continuously re-evaluated
somewhat higher return than money market funds —                   whether to switch to cheaper institutional share classes, see,
plaintiffs have failed to state a claim.                           e.g., Cplt ¶ 48 ("Chevron moved to lower-cost share classes
                                                                   for the Vanguard mutual funds in 2012"), or to eliminate
Finally, plaintiffs' focus on the relative performance of stable   higher-fee funds altogether, see, e.g., Cplt ¶¶ 49-51.
value and money market funds over the last six years is an
improper hindsight-based challenge to the Plan fiduciaries'        Second, defendants assert that the facts pled in the complaint
investment decision-making. A fiduciary's actions are judged       do not show that the fiduciaries acted imprudently in [*27]
"based upon information available to the fiduciary at the time     offering non-Vanguard funds to complement the lineup's
of each investment decision and not from the vantage point of      array of Vanguard options, even though the fees for the
hindsight." St. Vincent, 712 F.3d at 716; see also DeBruyne v.     Vanguard funds might have been higher. Defendants contend
Equitable Life Assurance Soc'y of U.S., 920 F.2d 457, 465          that fiduciaries have latitude to value investment features
(7th Cir. 1990) (ERISA "requires [*25] prudence, not               other than price (and indeed, are required to do so).
prescience") (quotation omitted).
                                                                   Third, defendants contend that it was not imprudent for the
b. Claim asserting that defendants provided funds with             Plan fiduciaries to include mutual funds on the Plan lineup,
excessive management fees                                          rather than structuring the investments as separate accounts
                                                                   and collective trusts. Defendants argue that plaintiffs' theory
In the second cause of action, plaintiffs assert that defendants
                                                                   has been rejected by the Ninth Circuit, see Tibble I, 729 F.3d
imprudently provided Plan participants with investment
                                                                   at 1134-35, and the Seventh Circuit, see Hecker, 556 F.3d at
options in the form of funds that charged unreasonable
                                                                   586, and Loomis, 658 F.3d at 671-72.
management fees. Cplt ¶¶ 39-77, 117-120. This cause of
action challenges the defendants' decisions with regard to the     In opposition, plaintiffs argue that the facts alleged show that
selection and maintenance of the Plan's mix and range of           because the Plan had over $19 billion in assets, it had
investment options.                                                substantial bargaining power to demand low fees for
                                                                   investment management services, but that rather than using
Plaintiffs allege (1) that the fiduciaries imprudently chose to
                                                                   the Plan's bargaining power, defendants provided Plan
offer certain retail-class shares of mutual funds (both
                                                                   investment options with far higher expenses than institutional
Vanguard and non-Vanguard) when cheaper institutional-
                                                                   investment vehicles that plaintiffs claim were readily
class shares were available, see Cplt ¶¶ 44-55; (2) that the
                                                                   available based on the Plan's size.
fiduciaries imprudently included a few non-Vanguard funds
in the mix when they could have offered a cheaper, all-            Second, plaintiffs contend that the complaint alleges facts
Vanguard lineup, see Cplt ¶¶ 56-59; and (3) that the               sufficient to state a claim that defendants breached the duty of
fiduciaries chose to offer mutual funds (with excessive fees)      prudence by providing Plan [*28] participants with fund
when they could have reduced investment management                 options (both Vanguard and non-Vanguard funds) with
expenses by using alternative investments structured as            excessive management fees.
separate accounts or collective trusts, see Cplt ¶¶ 60-77.

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 182 of 190 Document 139-1
                                                                                                                       Page 8 of 15
                                              2016 U.S. Dist. LEXIS 115875, *28

Third, plaintiffs argue that the facts alleged show that            low-cost mutual funds — defendants have ignored the fact
defendants could have offered separately managed accounts           that Vanguard provided different versions of the exact same
that would have provided numerous benefits to Plan                  investment, and that the versions differed based on cost and
participants over retail mutual funds, and could have               who could invest in them. Plaintiffs' contention is that
negotiated with the investment advisers of the Plan's five          defendants provided the more expensive version, even though
actively managed mutual funds for separate account                  this $19 billion Plan was "qualified" for the least expensive
management at an even lower cost than those advisers' lowest        version.
mutual fund fees. However, plaintiffs assert, "[t]hey
apparently did not even try."                                       As with other arguments regarding the claims of breach of the
                                                                    duty of prudence, plaintiffs cite Tussey v. ABB, Inc., 746 F.3d
Plaintiffs assert further that defendants provided participants     327 (8th Cir. 2014) and Braden v. Wal-Mart Stores, Inc., 588
with an S&P 500® index investment in a Vanguard mutual              F.3d 585 (8th Cir. 2009), for the proposition that factual
fund even though they could have opted for the same                 disputes cannot be resolved on a 12(b)(6) motion to dismiss.
investment in a lower-cost Vanguard collective trust; and that      See Tussey, 746 F.3d at 336 (the question whether an ERISA
the target retirement date asset allocation investments that        fiduciary breached its duties is "inevitably fact intensive");
were offered in a collective trust could have been offered in a     Braden, 588 F.3d at 596-98 (court cannot expect plaintiffs to
lower-cost version. Again, plaintiffs assert, "[d]efendants         plead specific facts about defendants' fiduciary [*31]
apparently never inquired about these lower cost options, and       processes because those facts are not disclosed and tend to be
have provided no reasonable basis for rejecting them."              in the sole possession of defendants). Accordingly, plaintiffs
                                                                    assert, dismissal of claims of breach of fiduciary duty is rarely
Based on the above, plaintiffs argue that the second cause of       appropriate in the absence of a factual record.
action states a valid claim of breach of the duty [*29] of
prudence. Plaintiffs contend that merely by offering an             The court finds that the second cause of action fails to state a
"array" of investment options, with a range of fees, fiduciaries    claim. In order to withstand a motion to dismiss, the
do not become immune from claims of breach as to particular         complaint must allege facts sufficient to give rise to a
instruments, and argue that Hecker, Loomis, and Renfro do           "reasonable inference" that the Plan fiduciaries engaged in
not stand for that proposition. Instead, plaintiffs assert, those   conduct constituting a breach of fiduciary duty. See St.
courts carefully limited their decisions to the facts presented.    Vincent, 712 F.3d at 718-19. While the court is required, for
For example, plaintiffs argue, Hecker held that the plaintiffs      purposes of this motion, to take the factual allegations in the
in that case never alleged that any of the 26 investment            complaint as true, the court is not "bound to accept as true a
alternatives offered through the 401(k) plan at issue was           legal conclusion couched as a factual allegation." See Iqbal,
unsound or reckless.                                                556 U.S. at 678. That is, Rule 8 "does not unlock the doors of
                                                                    discovery for a plaintiff armed with nothing more than
Plaintiffs argue that unlike Hecker, where the court noted that     conclusions." Id. at 678-79. Only a complaint that pleads
"nothing in ERISA requires every fiduciary to scour the             sufficient facts to state a plausible claim for relief will survive
market to find and offer the cheapest possible fund (which          a motion to dismiss. See id.
might, of course, be plagued by other problems)," id., 556
F.3d at 586, the complaint in the present case does not assert      Fiduciaries have latitude to value investment features other
that all retail mutual funds are imprudent per se and does not      than price (and indeed, are required to do so), as recognized
vaguely allege that some alternative might have been cheaper        by the courts. See Hecker, 556 F.3d at 586; Loomis, 658 F.3d
but plagued by other problems. Instead, plaintiffs contend,         at 670; Renfro v. Unisys Corp., 671 F.3d 314, 326-27 (3rd
their position is that defendants could have provided the exact     Cir. 2011). In particular, where, as here, a plan offers a
same investment at a lower cost — either through cheaper            diversified array of investment [*32] options, the fact that
share classes, collective trusts, or separate [*30] accounts, or    some other funds might offer lower expense ratios is not
by hiring the same mutual fund advisers. Plaintiffs assert that     relevant, as ERISA does not require fiduciaries to "scour the
these preferred alternatives are "readily available to attentive,   market to find and offer the cheapest possible funds (which
loyal, and prudent fiduciaries knowledgeable in this area and       might, of course, be plagued by other problems)." Hecker,
the exact same investment option could not be plagued by            556 F.3d at 586, quoted in Loomis, 658 F.3d at 670; see also
other problems."                                                    Tibble I, 729 F.3d at 1135.

Plaintiffs contend that as for defendants' assertion that they      Courts have dismissed claims that fiduciaries are required to
satisfied their duties by investing in Vanguard mutual funds        offer institutional-class over retail-class funds, and claims that
— given that Vanguard is recognized as a leader in providing        fiduciaries were imprudent in failing to offer cheaper funds.


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 183 of 190 Document 139-1
                                                                                                                      Page 9 of 15
                                               2016 U.S. Dist. LEXIS 115875, *32

For example, in Tibble I, the Ninth Circuit noted while it is        spectrum that other courts have held to be reasonable as a
true that retail-class mutual funds generally have higher            matter of law. For example, plaintiffs allege that the Plan's
expense ratios than their institutional-class counterparts,          investment options charged fees ranging from .05% to 1.24%.
largely because the amount of assets invested in institutional-      See Cplt ¶¶ 47-55. In Tibble I, 729 F.3d at 1135, the Ninth
class funds is far greater than that associated with the typical     Circuit affirmed the reasonableness of fees that "varied from
individual investor, that does not mean that a fiduciary should      .03[%] to 2%." In Loomis, 658 F.3d at 669-72, the Seventh
offer only institutional-class funds. "There are simply too          Circuit affirmed [*35] dismissal of an excessive-fee claim
many relevant considerations for a fiduciary, for that type of       where "expense ratios rang[ed] from 0.03% to 0.96%." In
bright-line approach to prudence to be tenable." Id., 729 F.3d       Renfro, 671 F.3d at 319, 326-28, the Third Circuit affirmed
at 1135 (noting that a fiduciary might choose funds with             dismissal of an excessive fee claim where fees "ranged from
higher fees for a number of reasons, including potential for         0.1% to 1.21%." In Hecker, 556 F.3d at 586, the Seventh
higher return, lower financial risk, more services offered, or       Circuit affirmed dismissal of an excessive-fee claim where
greater management [*33] flexibility).                               "[a]t the low end, the expense ratio was .07%; at the high end,
                                                                     it was just over 1%."
In Hecker, the Seventh Circuit found "nothing in the statute
that requires plan fiduciaries to include any particular mix of      As for plaintiffs' citation of Tussey and Braden in support of
investment vehicles in their plan," and rejected the argument        their assertion that dismissal would be inappropriate, and that
that a plan administrator is required to offer only institutional-   they should be permitted to explore whether there was some
class funds, noting that retail-class funds, being open to the       imprudence in how the fiduciaries selected share classes for
public, give participants the benefits of competition. Id., 556      the Plan, the court finds that those cases are distinguishable.
F.3d at 586. In Loomis, the Seventh Circuit repeated this            In both Tussey and Braden - unlike the situation here — the
point, explaining that because retail funds are offered to           complaint alleged facts supporting the inference that the
investors in the general public, their expense ratios are            fiduciaries' process for selecting the fund options was flawed.
necessarily set against the backdrop of market competition,
which benefits participants; in addition, they are highly liquid,    For example, in Tussey, the court found "allegations of
unlike institutional vehicles. Id., 658 F.3d at 670-72, cited in     wrongdoing with respect to fees [sufficient to] state a claim
Tibble I, 729 F.3d at 1134. The court added that "[a] pension        for fiduciary breach" where an outside consulting firm
plan that directs participants into privately held trusts or         advised the administrator it was overpaying for Plan
commingled pools . . . lacks the market-to-market benchmark          recordkeeping services and cautioned that the revenue sharing
provided by a retail mutual fund." Id., 658 F.3d at 670-72.          the recordkeeper received under the Plan might have been
Thus, the retail-versus-institutional-share-class claim must be      subsidizing other [*36] corporate services the recordkeeper
dismissed. See Iqbal, 556 U.S. at 678; see also Renfro, 671          provided to the administrator. Id., 746 F.3d at 331, 335-36. In
F.3d at 326-28 (affirming dismissal of a claim "directed             Braden, the court found that allegations that the mutual funds
exclusively to the fee structure" of a Plan).                        paid "kickbacks . . . [to the fund's trustee] in exchange for
                                                                     inclusion of their funds in the Plan," together with allegations
Plaintiffs' contention that the Plan fiduciaries should have         that the fund offered only ten retail-class mutual funds despite
offered cheaper share classes of the funds actually [*34]            its large size, were sufficient to state a claim of fiduciary
included in the Plan's investment lineup is based on the             breach. Id., 588 F.3d at 590, 594-95.
assumption that the mere inclusion of a fund with an expense
ratio that is higher than that of the lowest share class violates    By contrast, the conclusory claim asserted by plaintiffs in the
the duty of prudence. This claim, standing alone, is                 present case is more akin to the claims that failed in Loomis,
insufficient to state a claim that fiduciaries imprudently failed    Renfro, and Hecker. Courts can and do consider the total
to consider lower cost options. Moreover, the allegations in         menu of available investment options in assessing whether
the complaint show that the Plan fiduciaries changed the             excessive-fee allegations are plausible. In St. Vincent, the
investment options from year to year. See, e.g., Cplt ¶¶ 49-51,      Second Circuit noted that "the prudence of each investment is
64-66, 68-69 (identifying funds removed in 2012, 2014, and           not assessed in isolation, but, rather, as the investment relates
2015). This supports the inference that the fiduciaries were         to the portfolio as a whole." Id., 712 F.3d at 717. Similarly, in
monitoring the investment options.                                   Renfro, the court held that "the range of investment options
                                                                     and the characteristics of those included options — including
Further, the facts as pled reflect that the Plan fiduciaries         the risk profiles, investment strategies, and associated fees —
provided a diverse mix of investment options and expense             are highly relevant and readily ascertainable facts against
ratios for participants. The breadth of investments and range        which the plausibility of claims challenging the overall
of fees the Plan offered participants fits well within the           composition of a plan's [*37] mix and range of investment

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 184 of 190 Document 139-1
                                                                                                                     Page 10 of 15
                                               2016 U.S. Dist. LEXIS 115875, *37

options should be measured." Id., 671 F.3d at 327); see also          fees, and causing Plan participants to lose "millions of dollars
Loomis, 658 F.3d at 673-74 (same); Hecker, 556 F.3d at 586            in their retirement savings." Cplt ¶¶ 88-90.
(same).
                                                                      Defendants argue that the third cause of action should be
In short, the complaint alleges no facts that are suggestive of       dismissed because the complaint does not plausibly allege that
imprudent action. While plaintiffs appear to be challenging           defendants breached the duty of prudence in implementing the
the entire lineup of funds, the challenge is primarily based on       Plan's revenue-sharing arrangement with Vanguard. In
speculation that the Plan fiduciaries "could have" provided           particular, defendants contend that plaintiffs plead no facts
lower-cost versions of the funds, or "could have" had the             showing the specific amount of fees the Plan paid during this
same advisors manage the same funds in a separate account,            period, and offer no benchmark to establish an amount of fees
or "could have" structured the investments differently. It is         that would have been reasonable, and that plaintiffs plead no
inappropriate to compare distinct investment vehicles solely          facts showing that defendants' process was flawed.
by cost, since their essential features differ so significantly. In
particular, mutual funds have unique regulatory and                   Instead, defendants assert, plaintiff's claim depends on three
transparency features, which make any attempt to compare              primary allegations - (1) that from February 2010 to March
them to investment vehicles such as collective trusts and             31, 2012, the Investment Committee compensated Vanguard
separate accounts an "apples-to-oranges comparison." See              for administrative services exclusively through a share of the
Tibble I, 729 F.3d at 1134.                                           asset-based expenses charged [*40] for the Plan's investment
                                                                      options, rather than on a fixed per-participant basis; (2) that
c. Claim alleging imprudent revenue-sharing arrangement               the assets in the Plan increased by 22% during this two-year
with Vanguard                                                         period, leading to an "unreasonable" increase in Vanguard's
                                                                      recordkeeping compensation; and (3) that the Plan fiduciaries
In the third cause of action, plaintiffs allege that defendants
                                                                      failed to solicit bids from alternative service-providers.
imprudently caused the Plan to pay excessive administrative
                                                                      Defendants argue that each of these theories fails as a matter
fees to Vanguard (the Plan's recordkeeper), and failed to put
                                                                      of law, because ERISA does not condemn a fiduciary's use of
Plan administrative services out for competitive bidding on a
                                                                      a revenue-sharing arrangement to cover recordkeeping costs;
regular basis. Cplt [*38] ¶¶ 121-124. Plaintiffs assert that
                                                                      because the increase in Plan assets over this two-year period
because the cost of recordkeeping services depends on the
                                                                      does not support the inference that Vanguard's revenue-
number of participants, not on the amount of assets in
                                                                      sharing payments grew to unreasonable levels; and because
participants' accounts, prudent fiduciaries of defined
                                                                      ERISA does not require plan fiduciaries to obtain competitive
contribution plans negotiate recordkeeping fees on the basis
                                                                      bids from recordkeeping service providers.
of a fixed dollar amount per plan participant, rather than as a
percentage of plan assets. Cplt ¶¶ 79-80. Plaintiffs contend          In opposition, plaintiffs argue that the complaint pleads
that a recordkeeper involved in an arrangement providing              sufficient facts to state a claim of breach of the duty of
asset-based fees will thus receive unreasonable compensation,         prudence with regard to the recordkeeping fees. As for
unless the recordkeeper rebates to the plan all revenue-sharing       defendants' suggestion that plaintiffs must specify the exact
payments that exceed a reasonable per-participant fee. Cplt ¶¶        amount Vanguard received as compensation for its
81-83.                                                                recordkeeping services from all sources, plaintiffs contend
                                                                      that defendants themselves do not state how much Vanguard
Plaintiffs also assert that defendants acted imprudently in
                                                                      received [*41] in total compensation, or explain how that
"fail[ing] to monitor and control" the amount of the fees
                                                                      compensation was reasonable, and that they also fail to
Vanguard received. Cplt ¶¶ 85, 89. They allege that from
                                                                      explain how any participant could determine the amount of
February 2010 through March 31, 2012, defendants caused
                                                                      compensation that was paid, in view of the fact that
the Plan to compensate Vanguard for recordkeeping services
                                                                      defendants do not disclose the amount Vanguard receives in
with asset-based revenue sharing of the annual expenses of
                                                                      revenues sharing from Plan investments. They assert that
the Plan's investment options, and that those fees increased
                                                                      defendants are seeking the kind "heightened fact pleading of
through that period as the Plan assets grew from $13 billion to
                                                                      specifics" that is not required even under Twombly.
$16 billion (a 22% increase) even though the cost to
Vanguard of recordkeeping services did not [*39]                      As for defendants' argument that the revenue-sharing
significantly change during that time. Cplt ¶ 86. They contend        arrangement existed for only the first two years of the
"upon information and belief" that defendants have not                proposed class period, plaintiffs concede that the complaint
conducted a competitive bidding process for the Plan's                and judicially-noticeable documents show that defendants in
recordkeeping services within the past six years, thereby             fact did switch to lower-cost share classes and did end
imprudently causing the Plan to pay excessive recordkeeping

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 185 of 190 Document 139-1
                                                                                                                      Page 11 of 15
                                               2016 U.S. Dist. LEXIS 115875, *41

revenue sharing by April 2012. Nevertheless, they question            unlawfully" to make a plausible claim for relief and to survive
why defendants fail to explain why they did not end the               a motion to dismiss. See Iqbal, 556 U.S. at 678. While the
arrangement earlier, when (according to plaintiffs) the facts         question whether it was imprudent [*44] to pay a particular
alleged in the complaint suggest that they should have done           amount of recordkeeping fees does involve questions of fact
so. Plaintiffs assert that "these facts plausibly suggest" that       that cannot be resolved on a Rule 12(b)(6) motion, plaintiffs
defendants simply did not get around to fixing the Plan in this       have not alleged facts from which the court can "infer more
respect until April 2012, which plaintiffs claim is not the           than the mere possibility of misconduct," and thus have
conduct of a prudent fiduciary.                                       alleged — but have not shown — that they are entitled to
                                                                      relief. See id. at 679.
Plaintiffs argue that [*42] the facts alleged in the complaint
plausibly show that defendants allowed Vanguard to take fees          In the absence of any such facts, all that remains is plaintiffs'
it collected from the Plan's investment options and did not           conclusory assertion that fees under a revenue-sharing
monitor that total compensation, much less negotiate a fee            arrangement are necessarily excessive and unreasonable. Such
based on a fixed, per participant rate, to ensure Vanguard's          a per-se rule is without support. Revenue sharing is a
compensation was and remained reasonable from year to year.           "common" and "acceptable" investment industry practice that
Plaintiffs assert that a prudent fiduciary would have put the         "frequently inure[s] to the benefit of ERISA plans." See
Plan's recordkeeping services out for competitive bidding on a        Tussey, 746 F.3d at 336; see also Hecker, 556 F.3d at 585 (an
regular basis and, in doing so, would have significantly              arrangement whereby 401(k) plan trustee and recordkeeper
lowered Plan expenses and increased participant retirement            "recovered its [administrative] costs from the [plan]
account balances.                                                     participants" by "assess[ing] asset-based fees against the
                                                                      various mutual funds," and transferring to itself some of the
Plaintiffs also argue that defendants' contention that nothing        money collected, "violate[d] no statute or regulation").
in ERISA requires fiduciaries to solicit bids is "erroneous[ ]."
They cite the Seventh Circuit's decision in George in support         Further, the allegation that the Plan's assets grew over the
of the proposition that "prudent fiduciaries engage in a              two-year period in which the Plan's administrative services
competitive bidding process on a regular basis" to ensure that        costs were defrayed out of asset-based fees does not, without
a plan's recordkeeping expenses are reasonable. While they            more, show that this arrangement resulted in unreasonable
concede that George does not hold that ERISA compels                  fees. To the contrary, [*45] the fact that the Plan fiduciaries
competitive bidding on a regular basis, they argue that George        renegotiated the arrangement to specify a per-participant fee
does "recognize" that prudent fiduciaries ordinarily solicit          after just two years of receiving asset-based revenue-sharing
bids for the management of large plans such as this one.              payments for its services, and the fact that during those two
Plaintiffs [*43] assert further that under Tussey, a failure to       years, defendants switched to cheaper share classes for at least
monitor plan recordkeeping expenses paid through revenue              four funds, see Cplt ¶ 86; Vergara Decl., Ex. F (2011 IRS
sharing is a "recognized breach of fiduciary duty." At a              Form 5500) at 34; Vergara Decl. Exh. G (2012 Form 5500) at
minimum, they contend, the third cause of action raises               31, plausibly suggest that defendants were monitoring
disputed factual issues which cannot be resolved on a Rule            recordkeeping fees to ensure that they did not become
12(b)(6) motion.                                                      unreasonable.

The court finds that the complaint does not plead facts               Finally, the allegation that the Plan fiduciaries were required
sufficient to state a plausible claim of breach of the duty of        to solicit competitive bids on a regular basis has no legal
prudence in connection with the recordkeeping fees charged            foundation. Indeed, plaintiffs admit that nothing in ERISA
by Vanguard. Essentially, plaintiffs allege that for two years        compels periodic competitive bidding. As for plaintiffs'
at the beginning of the six-plus-year proposed class period,          contention that the George decision supports such a
defendants paid recordkeeping fees using an asset-based               requirement, the court in George held that the failure to solicit
revenue-sharing arrangement, and that those fees necessarily          competitive bids might be imprudent where (1) plaintiffs
exceeded a prudent amount purely because they were asset-             presented concrete evidence about the objective level of fees
based and not based on the number of participants, and                and why they were unreasonable; and (2) the plan fiduciaries
because plaintiffs believe that the fiduciaries did not seek          had not renegotiated their recordkeeping arrangement for
competitive bids for the recordkeeping services. See Cplt ¶¶          more than fifteen years. See George, 641 F.3d at 798-99
79-82, 85-87.                                                         (based on evidence adduced in the case, a triable issue [*46]
                                                                      of fact existed regarding the prudence of the plan fiduciaries'
It is plaintiffs' obligation to plead facts that create more than a   decision not to solicit competitive bids).
"sheer possibility that [the Plan fiduciaries] ha[ve] acted

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 186 of 190 Document 139-1
                                                                                                                    Page 12 of 15
                                               2016 U.S. Dist. LEXIS 115875, *46

George's analysis has no application here, where plaintiffs do       In the fourth cause of action, plaintiffs allege that defendants
not even allege that a competitive bid would have benefitted         acted imprudently and violated the IPS by failing to remove
the Plan or the Plan participants, because they do not allege        the ARTVX Fund as a Plan investment option earlier than
any facts from which one could infer that the same services          they did. Cplt ¶¶ 125-129. Defendants contend that the fourth
were available for less on the market. See, e.g., Young v. GM        cause of action should be dismissed because plaintiffs have
Inv. Mgmt. Corp., 325 F. App'x 31, 33 (2nd Cir. 2009)                not pled facts sufficient to state a claim of breach of the duty
(plaintiffs did not plausibly allege that the fiduciaries agreed     of prudence in connection with the timing of the removal of
to pay excessive fees where they "fail[ed] to allege that the        the ARTVX Fund.
fees were excessive relative to the services rendered").
                                                                     The ARTVX Fund was provided as a Plan investment option,
In Tussey, which was an appeal following a bench trial in            from February 2010 to April 1, 2014. Cplt ¶ 91. Plaintiffs
which the district court entered judgment in the plaintiffs'         allege that in addition to imposing an excessive fee structure,
favor, the plaintiffs faulted the plan's fiduciaries for allegedly   the ARTVX Fund significantly underperformed its
failing to "adequately leverage the Plan's size to reduce fees"      benchmark and alternatives available to the Plan, such that a
or to assess whether its recordkeeper's "pricing was                 prudent fiduciary would have removed it well before
competitive." The Eighth Circuit affirmed the district court on      defendants did. Cplt ¶¶ 91-99. They assert that ERISA's
the recordkeeping claim, finding that the case involved              prudent fiduciary [*49] standards require regular monitoring
"serious allegations of wrongdoing" - i.e., that the outsized        of the performance of plan investment options, and removal
recordkeeping fees were subsidizing costs that would                 of any fund that persistently underperforms, and that
otherwise have been the sponsor's own responsibility —               defendants violated those standards. Cplt ¶¶ 92, 98.
which stated a claim of breach [*47] of the duty of loyalty.
                                                                     Plaintiffs also assert that defendants violated the fund
Id., 746 F.3d at 336.
                                                                     monitoring requirements of the IPS. Cplt ¶ 92. The IPS
Here, however, these indicia of imprudence are not present.          identifies a number of qualitative and quantitative factors that
Plaintiffs have alleged no facts suggesting that the Plan            the Investment Committee considers when selecting and
fiduciaries could have obtained less-expensive recordkeeping         monitoring any investment option. The qualitative factors
services. Moreover, in contrast to the facts at issue in George,     include "fundamental changes in a fund manager's investment
the Plan fiduciaries did renegotiate their recordkeeping             philosophy, organizational structure (e.g., manager tenure),
arrangement with Vanguard to limit compensation to annual,           and financial condition (including any significant changes in
per-participant fees. In addition, plaintiffs do not allege any      total assets under management)." The quantitative factors
facts showing that those renegotiated fees were unreasonable.        include "adherence to fund objectives, performance, and
                                                                     expenses." See Exh. J to Vergara Decl., at 7
Tussey is even less relevant, because in that case, the
evidence presented at trial revealed significant wrongdoing,         Plaintiffs allege that the ARTVX Fund persistently lagged its
including that the defendant used revenue sharing to benefit         benchmark, and ranked in the bottom 2-6%, in four of the
itself and Fidelity (the recordkeeper) at the plan's expense. Id.,   previous five years, performing poorly in the Morningstar
746 F.3d at 335-36. Here, there are no allegations of                category rankings in three of the previous four years. See Cplt
wrongdoing or engaging in prohibited transactions.                   ¶¶ 93-94. They assert that notwithstanding that
                                                                     underperformance, and the fund's failure to meet the Plan's
While plaintiffs allege that the recordkeeping fees paid during      investment strategy [*50] objectives, defendants failed to
the period February 2010 to March 31, 2012, were excessive,          remove the fund until March 31, 2014, causing the Plan to
there are no facts alleged showing what recordkeeping fees           suffer over $70 million in losses relative to more prudent
Vanguard charged (so it is not clear on what basis plaintiffs        alternatives defendants could have provided. Cplt ¶¶ 92, 94,
are asserting that the fees were excessive). Plaintiffs do not       97-98. Plaintiff's theory is that the ARTVX Fund could and
claim that the Plan fiduciaries were required to disclose [*48]      should have been removed prior to April 2014, and that
the amount of the recordkeeping fees but failed to do so. More       defendants acted imprudently in failing to do so. See Cplt ¶¶
importantly, there are no facts alleged showing that the Plan        98-99.
fiduciaries failed to consider putting the fee structure out for
competitive bidding, or failed to negotiate a reasonable fee         Defendants argue that this cause of action is nothing more
structure with Vanguard.                                             than an attempt to second-guess the Plan fiduciaries'
                                                                     balancing of competing interests under conditions of
d. Claim alleging failure to timely remove low-performing            uncertainty, and argue that the mere fact that an investment
ARTVX Fund                                                           has performed poorly is insufficient to support a plausible


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 187 of 190 Document 139-1
                                                                                                                   Page 13 of 15
                                             2016 U.S. Dist. LEXIS 115875, *50

inference that the fiduciaries failed to monitor the investment.   underperform its benchmark before it was removed, but rather
They also contend that the complaint pleads no facts directly      outperformed it on a long-term trailing basis (citing Vergara
addressing faults in the Plan fiduciaries' process, and that to    Decl., Ex. S (Fund Morningstar Performance [*53] Charts)).
state a claim plaintiffs must allege facts sufficient to permit    Accordingly, defendants contend, the fiduciaries' choice not
the court to reasonably infer that there was a breach, which       to remove the fund based on short-term underperformance
requires more than the mere "possibility" of misconduct. They      was consistent with a focus on long-term performance, which
argue that plaintiffs cannot meet that standard by relying on      defendants contend was a rational philosophy for retirement
allegations concerning the magnitude of a decrease in the          plans, with their "longer investment horizons."
investment's price or [*51] by alleging — in hindsight — that
better opportunities were available.                               In opposition, plaintiffs contend that the complaint pleads
                                                                   sufficient facts to state a viable claim of breach of the duty of
Defendants note that plaintiffs do not allege that the             prudence with regard to the timing of the removal of the
fiduciaries ignored a fund manager change, or a change in          ARTVX Fund. They assert that an examination of the
investment philosophy, or some other signal of a problem           "terrible performance" of the ARTVX Fund would have led a
requiring closer attention, and that they have not referenced      prudent fiduciary to remove it earlier than defendants did.
any specific monitoring steps that were not followed by the        Plaintiffs argue that defendants have identified no facts that
Committee. Instead, defendants assert, plaintiffs' challenge is    justify their waiting until April 2014 to remove the ARTVX
directed solely at the ARTVX Fund's performance leading up         Fund from the Plan options, despite its drastically poor
to its eventual removal from the Plan lineup.                      performance in 4 of the 5 preceding years.

Defendants argue, however, that such allegations do not show       Plaintiffs also criticize defendants for citing in their moving
a process failure — and indeed, the fact that the Plan             papers only to the "qualitative factors" listed in the IPS,
fiduciaries did ultimately remove the ARTVX Fund supports          asserting that the IPS also lists "quantitative factors,"
the opposite inference that they were monitoring the Fund and      including the 1-, 3-, and 5-year performance relative to
removed it when they determined it was not, at that time, a        benchmark, which the fiduciaries were also required to
suitable option for the Plan. Defendants claim that it is "pure    consider, but which (according to plaintiffs) [*54]
speculation" to say that a meeting or other review by the          "[d]efendants evidently did not do here." And, plaintiffs
Investment Committee would or should have resulted in a            argue, even if defendants had identified any "facts" justifying
particular change of course or would otherwise have                the delay in removing the Fund, that would only raise a
prevented the consequences of failure to remove the Fund           factual issue which cannot be decided in a Rule 12(b)(6)
from the Plan lineup.                                              motion.

As for the allegation that Plan participants would have done       Plaintiffs contend that they are not asserting that the ARTVX
better [*52] in alternative investments offered by Vanguard        Fund was an imprudent choice merely because it lost value,
that outperformed the ARTVX Fund during the relevant               but rather, that it should have been removed well before 2014,
period, see Cplt ¶¶ 94-95, defendants reiterate that ERISA         based on consistent underperformance. They argue that
judges fiduciary decision-making as of the time the decisions      defendants have provided no explanation for taking 2 years to
were made. They argue that plaintiffs have not alleged any         decide to remove the ARTVX Fund, or even describe when
facts sufficient to suggest that the Plan fiduciaries could        they noticed the fund's underperformance or what actions they
predict that the ARTVX Fund would underperform plaintiffs'         took in light of that underperformance. Plaintiffs assert that all
preferred alternatives during the period from February 2010        defendants have done is to show the possibility that they
until April 1, 2014, when the fund was removed from the            engaged in some process at some time that ultimately led to
lineup.                                                            the removal of this fund in April 2014. They claim that such a
                                                                   showing does not establish the propriety of their inaction
Finally, defendants contend that the allegations regarding the
                                                                   before that time. At best, they assert, it raises only a factual
ARTVX Fund's performance before 2014, in comparison to
                                                                   dispute.
the fund's alleged benchmark in one-, three-, and five-year
periods leading up to September 30, 2014, see Cplt ¶ 97, say       The court finds that complaint does not plead facts sufficient
nothing about the information the Plan fiduciaries had at hand     to state a claim with regard to the timing of the removal of the
when deciding whether to remove the fund in the period             ARTVX Fund. Rather, the allegations create a plausible
before April 1, 2014, when it was dropped from the lineup.         inference [*55] that the Plan fiduciaries were attentively
They also argue that judicially noticeable performance data        monitoring the fund, as they removed the fund in April 2014,
shows that the ARTVX Fund did not consistently                     and did so while it was still outperforming its benchmark on a


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 188 of 190 Document 139-1
                                                                                                                     Page 14 of 15
                                               2016 U.S. Dist. LEXIS 115875, *55

long-term trailing basis. Further, plaintiffs' characterization of   none of which pleads facts sufficient to state a plausible
the fund's performance includes a substantial period after           claim.
defendants had removed the fund, and plaintiffs themselves
now appear to recognize that the period of "consistent"              Defendants also argue that the fifth cause of action would fail
underperformance did not begin until "around 2012."                  even if any of the other claims survived, because a monitoring
                                                                     claim requires a threshold showing that the monitoring
Poor performance, standing alone, is not sufficient to create a      fiduciary failed to "review the performance of its appointees
reasonable inference that plan administrators failed to conduct      at reasonable intervals in such a manner as may be reasonably
an adequate investigation — either when the investment was           expected to ensure compliance with the terms of the plan and
selected or as its underperformance emerged — as ERISA               statutory standards." See In re Calpine Corp., 2005 U.S. Dist.
requires a plaintiff to plead some other objective indicia of        LEXIS 9719, 2005 WL 1431506 at *6 (N.D. Cal. Mar. 31,
imprudence. See St. Vincent, 712 F.3d at 718-19; DeBruyne,           2005). Defendants assert that there are no such allegations
920 F.2d at 465. Indeed, a fiduciary may — and often does —          here, and that plaintiffs have indeed pled no facts at all about
retain investments through a period of underperformance as           the monitoring process, or how it was supposedly deficient.
part of a long-range investment strategy. See Jenkins v. Yager,
444 F.3d 916, 926 (7th Cir. 2006) (defendant did not breach          In opposition, plaintiffs argue that because the claims [*58]
fiduciary duties by retaining the same mutual funds in 401(k)        under the first through fourth causes of action are sufficient to
plan lineup even though those funds lost money over a three-         state a claim, the claim of failure to properly monitor the
year period, as it can be reasonable "to stay with . . . mutual      fiduciaries alleged to have committed those breaches also
funds even during years of lower performance"). The                  survives dismissal. Plaintiffs add that as with their other
Plan [*56] fiduciaries plainly engaged in a process for              claims, they "lack the inside information necessary for them
removal of the ARTVX Fund. It is not part of defendants'             to plead specifically how [d]efendants monitored fiduciaries
burden to confirm what the process involved. The mere fact           they appointed or were responsible for," and thus, plaintiffs
that the fund's price dropped is not sufficient to state a claim     argue, they "cannot be expected to plead those facts as a
for breach of fiduciary duty.                                        condition to surviving dismissal."

As for plaintiffs' assertion that Plan participants would have       The court finds that plaintiffs have not alleged facts sufficient
done better in alternative investments offered by Vanguard           to state a claim of "failure to monitor." A fiduciary "has a
that outperformed the ARTVX Fund during the relevant                 continuing duty to monitor trust investments and remove
period, ERISA judges fiduciary decision-making as of the             imprudent ones. This continuing duty exists separate and
time the decisions were made. See 29 U.S.C. § 1104(a)(1)(B)          apart from the [fiduciary's] duty to exercise prudence in
(fiduciary must act "with the care, skill, prudence, and             selecting investments at the outset." Tibble II, 135 S.Ct. at
diligence under the circumstances then prevailing"); St.             1828; see also Rest. (Third) of Trusts § 90, Comment b, p. 295
Vincent, 712 F.3d at 716 ("we judge a fiduciary's actions            (2007). "A plaintiff may allege that a fiduciary breached the
based upon information available to the fiduciary at the time        duty of prudence by failing to properly monitor investments
of each investment decision and not from the vantage point of        and remove imprudent ones." Tibble II, 135 S.Ct. at 1828-29.
hindsight"); DeBruyne, 920 F.2d at 465 (allegation that a fund
lost money when it did not "follow[] the crowd" does not             The allegation that Chevron Corporation had a duty to
show a breach of the duty, which requires only "prudence, not        monitor its appointees "[t]o the extent that any of [Chevron's]
prescience"). Plaintiffs have not alleged any facts sufficient to    fiduciary responsibilities were delegated to another fiduciary,"
suggest that the Plan fiduciaries could predict that the             suggests [*59] that plaintiffs do not know whether Chevron
ARTVX Fund would underperform plaintiffs' preferred                  Corporation in fact delegated its fiduciary duties or to whom.
alternatives during the period from February 2010 until April        Moreover, the fifth cause of action does not specify which
1, 2014, when the [*57] Fund was removed from the lineup.            "appointees" or "other fiduciaries" Chevron Corporation
                                                                     failed to monitor.
3. Claim alleging breach of the duty to monitor
                                                                     The complaint asserts that Chevron Corporation is the sole
In the fifth cause of action, plaintiffs allege that Chevron
                                                                     named fiduciary of the Plan, and also alleges that under § 14.5
Corporation breached its fiduciary duty to monitor appointees
                                                                     of the Plan, Chevron Corporation "may designate one or more
to whom it delegated fiduciary responsibility - "to the extent
                                                                     actuaries, accountants, or consultants as fiduciaries to carry
that any of Chevron Corporation's fiduciary responsibilities
                                                                     out its responsibilities under the Plan." Cplt ¶¶ 18, 19.
were delegated to another fiduciary." See Cplt ¶¶ 130-135.
                                                                     However, the complaint also alleges that "[t]he duties and
Defendants contend that the fifth cause of action fails because
                                                                     responsibilities of Chevron Corporation under the Plan that
it is derivative of the first through fourth causes of action,

           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 189 of 190 Document 139-1
                                                                                                         Page 15 of 15
                                               2016 U.S. Dist. LEXIS 115875, *59

have not been delegated are carried out by its directors,            AMEND. Any amended complaint is due no later than
officers and employees, including the Chevron Investment             September 30, 2016.
Committee, acting on behalf of and in the name of Chevron
Corporation and not as individual fiduciaries." Cplt ¶ 19. In        IT IS SO ORDERED.
view of this lack of clarity, the court finds that the fifth cause
                                                                     Dated: August 29, 2016
of action (and related factual allegations) does not provide "a
short and plain statement of the claim showing that the              /s/ Phyllis J. Hamilton
pleader is entitled to relief[.]" Fed. R. Civ. P. 8(a).
                                                                     PHYLLIS J. HAMILTON
In addition, plaintiffs allege no facts showing how the
monitoring process was deficient. They [*60] assert that             United States District Judge
Chevron Corporation breached its duty to monitor (a) by
"failing to monitor its appointees, to evaluate their
performance, or to have a system in place for doing so," and           End of Document
by "standing idly by as the Plan suffered enormous losses" as
a result of the imprudent actions and omissions of the
appointees; (b) by "failing to monitor its appointees' fiduciary
process[;]" (c) by failing to ensure that the monitored
fiduciaries had a prudent process in place for evaluating the
Plan's administrative fees and ensuring that the fees were
competitive[;]" (d) by "failing to ensure that the monitored
fiduciaries considered the ready availability of comparable
investment options to such a jumbo plan," including lower-
cost options; and (e) by "failing to remove appointees whose
performance was inadequate in that they continued to
maintain imprudent, excessive-cost investments, and an
option that did not even keep up with inflation[.]" See Cplt ¶
133.

Defendants are correct in referring to this claim as
"derivative," as the claim as pled is wholly dependent on the
breaches of duty alleged in the first through fourth causes of
action. Thus, if plaintiffs cannot state a claim as to the
first [*61] through fourth causes of action, they cannot
maintain a claim that Chevron Corporation failed to monitor
the fiduciaries.

Plaintiffs concede that they have alleged insufficient facts, but
argue that they should be permitted to conduct discovery in
order to acquire such facts. This is insufficient to state a
plausible claim. While an ERISA plaintiff may lack direct
evidence of the fiduciaries' process, the plaintiff must at a
minimum plead facts that give rise to a "reasonable inference"
that the defendant committed the alleged violation. See St.
Vincent, 712 F.3d at 718. Plaintiffs have failed to do so.


CONCLUSION

In accordance with the foregoing, the motion is GRANTED.
The facts as pled do not raise a plausible inference that
defendants breached their fiduciary duties and/or duties of
loyalty and prudence. The dismissal is WITH LEAVE TO


           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 190 of 190 Document 139-1
